                             Case 19-10031-CSS                     Doc 1        Filed 01/06/19            Page 1 of 390
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                      Delaware
 ____________________ District of _________________
                                       (State)
                                                             11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                                  Beauty Brands, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              4 ___
                                           ___ 3 – ___
                                                    1 ___
                                                       6 ___7 ___0 ___
                                                                    2 ___
                                                                       9 ___
                                                                          0
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                                4600 Madison Avenue, Suite 400
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                                Kansas City, Missouri 64112
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                                     Jackson County
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                       https://www.beautybrands.com/
                                           ____________________________________________________________________________________________________


6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                 Case 19-10031-CSS              Doc 1        Filed 01/06/19              Page 2 of 390

Debtor           Beauty Brands, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             4 ___
                                            ___ 4 ___
                                                   6 ___
                                                      1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.                      See Attachment A
                                                   Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                                                  Delaware
                                                   District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                            Case 19-10031-CSS                  Doc 1       Filed 01/06/19            Page 3 of 390

Debtor         Beauty Brands, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have       No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                      Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                                Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                                Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                              Case 19-10031-CSS                  Doc 1          Filed 01/06/19          Page 4 of 390

Debtor          Beauty Brands, LLC
               _______________________________________________________                         Case number (if known)_____________________________________
               Name



                                         $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities              $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                         $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                         $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                           I have been authorized to file this petition on behalf of the debtor.

                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                          01/06/2019
                                            Executed on _________________
                                                        MM / DD / YYYY


                                               /s/ Timothy Boates
                                            _____________________________________________                 Timothy Boates
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                        Chief Restructuring Officer
                                            Title _________________________________________




18.   Signature of attorney
                                               /s/ Gregory A. Taylor
                                            _____________________________________________              Date          01/06/2019
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                                 Gregory A. Taylor
                                            _________________________________________________________________________________________________
                                            Printed name
                                                  Ashby & Geddes, P.A.
                                            _________________________________________________________________________________________________
                                            Firm name
                                               500 Delaware Avenue, 8th Floor
                                            _________________________________________________________________________________________________
                                            Number     Street
                                                  Wilmington
                                            ____________________________________________________               DE
                                                                                                           ____________      19801
                                                                                                                        ______________________________
                                            City                                                           State        ZIP Code

                                                    (302) 654-1888
                                            ____________________________________                                 gtaylor@ashbygeddes.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                                4008
                                            ______________________________________________________    DE
                                                                                                   ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
                  Case 19-10031-CSS        Doc 1     Filed 01/06/19      Page 5 of 390



                        ATTACHMENT A TO VOLUNTARY PETITION
                      Pending Bankruptcy Cases Filed by Affiliated Entities
          On the date hereof, each of the entities listed below (collectively, the “Debtors”), including

the Debtor in this chapter 11 case, will file or has filed a petition in this Court for relief under

chapter 11 of title 11 of the United States Code. Contemporaneously with the filing of their

voluntary petitions, the Debtors are filing a motion requesting that the Court consolidate their

chapter 11 cases for administrative purposes only under the case number assigned to the chapter

11 case of Debtor Beauty Brands, LLC.


         Beauty Brands Payroll Holdings, Inc.

         Beauty Brands Payroll, LLC




{01392269;v2 }                                        
                                 Case 19-10031-CSS                Doc 1           Filed 01/06/19              Page 6 of 390

 Fill in this information to identify the case and this filing:


                Beauty Brands, LLC
 Debtor Name __________________________________________________________________
                                                                             Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


                                                         Corporate Ownership Statement, Top 30 Creditors List, Equity Holders List
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.


                     01/06/2019
        Executed on ______________                                  /s/ Timothy Boates
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                     Timothy Boates
                                                                ________________________________________________________________________
                                                                Printed name


                                                                 Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
                  Case 19-10031-CSS       Doc 1   Filed 01/06/19     Page 7 of 390



                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
 ___________________________________
 IN RE:                              ) Chapter 11
                                     )
 BEAUTY BRANDS, LLC,                 ) Case No. 18-________ (___)
                                     )
                    Debtor.          )
 ___________________________________ )

     CORPORATE OWNERSHIP STATEMENT AND LIST OF EQUITY SECURITY
    HOLDERS PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007 (a)(3), AND 7007.1

          Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the above-captioned debtor (“Debtor”) hereby states as follows:


          1.      Debtor Beauty Brands, LLC is owned by the following non-debtor entities:

                  Entity            Relationship                 Percentage Interest
            Beauty Brands        Member                  94.7%
            Holdings, LLC

            RAB Holdco, Inc.     Member                  5.3%




{01392274;v3 }                                     
                  Case 19-10031-CSS       Doc 1     Filed 01/06/19     Page 8 of 390



                       RESOLUTION OF THE BOARD OF MANAGERS
                              OF BEAUTY BRANDS, LLC
                                           January 2, 2019
        The undersigned, being all the managers, with the exception of Lyn Kirby, who is
abstaining, (collectively, the “Managers”) of the board of managers (the “Board of Managers”)
of Beauty Brands, LLC, a Delaware limited liability company (the “Company”), acting pursuant
to the organizational documents of the Company and applicable law, hereby approve and adopt
the following resolutions:
       WHEREAS, the Managers have reviewed and had the opportunity to ask questions about
the materials presented by the management and the legal and financial advisors of the Company
regarding the liabilities and liquidity of the Company, the strategic alternatives available to it and
the impact of the foregoing on the Company’s businesses;
       WHEREAS, the Managers have had the opportunity to consult and confer with the legal
and financial advisors of the Company to fully consider each of the strategic alternatives
available to the Company; and
          WHEREAS, the Managers desire to approve the following resolutions:
        NOW, THEREFORE, BE IT RESOLVED, that the Managers have determined, in
consultation with the legal and financial advisors of the Company, that it is desirable and in the
best interests of the Company, its creditors, and other parties in interest that a petition be filed by
the Company seeking relief under the provisions of chapter 11 of title 11 of the United States
Code (the “Bankruptcy Code”); and be it further
       RESOLVED, that Timothy D. Boates shall be and hereby is appointed as the Company’s
Chief Restructuring Officer (“CRO”), and the CRO shall serve as an officer (but not a Manager)
of the Company and shall report to the Board of Managers as necessary to keep the Board of
Managers reasonably informed regarding the exercise of its duties with respect to the Company
and in no event less frequently than once per week unless otherwise waived by the Board of
Managers; and be it further
       RESOLVED, that the CRO, or such other person as the Managers will designate (each,
an “Authorized Person”) is authorized and instructed to cause preparation of an appropriate
voluntary petition as determined by him or her under Chapter 11 of the Bankruptcy Code on
behalf of the Company.
        RESOLVED, that the Company is hereby authorized and each Authorized Person shall
be and hereby is, authorized and directed on behalf of the Company to commence a case under
Chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”) by executing, verifying and
delivering a voluntary petition in the name of the Company under Chapter 11 of the Bankruptcy
Code and causing the same to be filed with the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) in such form and at such time as the Authorized Person
executing said petition shall determine; and be it further


{01402628;v2 }                                      
                  Case 19-10031-CSS      Doc 1     Filed 01/06/19     Page 9 of 390



       RESOLVED, that the Company is hereby authorized, and each Authorized Person shall
be, and hereby is, authorized on behalf of and in the name of the Company, to the extent
applicable, to obtain the use of cash collateral, or to borrow additional funds, either as a debtor in
possession under Chapter 11 of the Bankruptcy Code or otherwise, and that the Authorized
Person is hereby authorized and instructed, on behalf of and in the name of the Company, to
negotiate and agree with potential lenders as to the terms and amounts of any such cash collateral
use or further borrowings and to grant such security interests in, or liens on the assets of the
Company, and to execute and deliver appropriate agreements for such use of postpetition
financing in connection with the Bankruptcy Case, including the granting of liens to any such
lender(s) to such agreement(s), and to take such additional action and execute and deliver such
other agreements, instruments, or documents proposed to be executed and delivered by or on
behalf of the Company pursuant thereto or in connection therewith, all with such changes therein
and additions thereto as any such officer, in his sole discretion, may deem necessary or proper in
connection with such further borrowings; and be it further
         RESOLVED, that the Company is authorized to retain the law firm of Ashby & Geddes,
P.A., located at 500 Delaware Avenue, 8th Floor, Wilmington, Delaware 19801, as bankruptcy
attorneys for the Company in the Chapter 11 Case, subject to Bankruptcy Court approval; and be
it further
      RESOLVED, that the Company is authorized to retain the firm of Lazard Middle Market,
headquartered at 30 Rockefeller Plaza, New York, New York 10112, as investment bankers for
the Company in the Chapter 11 Case, subject to Bankruptcy Court approval; and be it further
        RESOLVED, that the Company is authorized to retain RAS Management Advisors, LLC,
headquartered at 1285 Sharps Cove Road, Gurley, Alabama 35748, to represent and assist the
CRO and the Company in carrying out their duties under the Bankruptcy Code, and to take any
and all actions to advance the Company’s rights and obligations; and be it further
       RESOLVED, that the Company is authorized to retain the firm of Hilco Merchant
Resources, LLC, headquartered at 5 Revere Drive, Suite 206, Northbrook, Illinois 60062, as the
Company’s exclusive agent for the limited purpose of conducting the sale and liquidation of the
Company’s assets, in accordance with that certain Agency Agreement, by and between Beauty
Brands, LLC and Hilco Merchant Resources, LLC; and be it further
        RESOLVED, that each Authorized Person is authorized and directed to employ any other
firm as professionals or consultants to the Company as are deemed necessary to represent and
assist the Company in carrying out its duties under the Bankruptcy Code and, in connection
therewith, each Authorized Person is hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
Bankruptcy Case, and cause to be filed an appropriate application for authority to retain the
services of such firm(s); and it is further
        RESOLVED, that the Company be, and it hereby is, authorized and empowered to enter
into that certain Debtor-in-Possession Revolving Credit and Security Agreement (the “Credit
Agreement”), with PNC Bank, National Association (“PNC”) as lender and as agent, to borrow


{01402628;v2 }                                     
                  Case 19-10031-CSS      Doc 1     Filed 01/06/19     Page 10 of 390



under the Credit Agreement at such times and in such amounts as any Authorized Officer shall
deem necessary or advisable and as shall be permitted by the terms of the Credit Agreement and
to consummate all the other transactions contemplated by the Credit Agreement, including
without limitation, to grant first priority priming liens and security interests in, and to pledge,
mortgage or grant deeds of trust with respect to, its right title and interest in and to its properties
and assets to the extent required to secure its and PNC’s obligations under the Credit Agreement
and to grant superpriority claim status with regard thereto; and be it further
        RESOLVED, that each of the Authorized Persons be, and each of them hereby is,
authorized to negotiate, execute and deliver the Credit Agreement in the name and on behalf of
the Company in the form and upon the terms and conditions as any Authorized Person may
approve (such approval to be conclusively established by such Authorized Person’s execution
and delivery thereof), and to perform the Company’s obligations thereunder, including the
payment of any fees and expenses related thereto, and to take all actions in accordance therewith
that any of them may deem necessary or advisable to consummate the transactions contemplated
thereby, and the actions of any such Authorized Officer in negotiating the terms of, and in
executing and delivering, the Credit Agreement, and any other action taken in connection
therewith, on behalf of the Company be, and the same hereby are, ratified confirmed, approved
and adopted; and be it further
        RESOLVED, that any Authorized Person be, and each of them hereby is, authorized and
empowered in the name and on behalf of the Company to execute and deliver any amendment
(including amendments increasing the amount of credit available under the Credit Agreement
and/or extending the maturity of the same), amendment and restatement or other modification to
the Credit Agreement (each, an “Amendment”), such approval to be conclusively evidenced by
the execution and delivery thereof; provided, however, that any such Amendment shall remain
subject to further Board approval to the extent required under the Company’s existing
delegations of authority and/or corporate governance practices and procedures; and be it further
        RESOLVED, that any Authorized Person be, and each of them hereby is, authorized and
empowered in the name and on behalf of the Company to execute and deliver any officer’s
secretary’s or similar certificate on behalf of the Company in connection with the Credit
Agreement or any Amendment and the transactions contemplated therein, with such changes as
such Authorized Person executing the same may approve, such approval to be conclusively
evidenced by the execution and delivery thereof; and be it further
       RESOLVED, that each Authorized Person is authorized, empowered, and directed to
execute, verify and/or file, or cause to be filed and/or executed or verified and to amend,
supplement or otherwise modify from time to time, all necessary or appropriate documents,
including, without limitation, petitions, affidavits, schedules, motions, lists, applications,
pleadings and other documents, agreements, and papers; and to take any and all actions that the
Authorized Person deems necessary or appropriate, each in connection with the Chapter 11
Cases, or any cash collateral usage contemplated thereby, with a view to the successful
prosecution of the Chapter 11 Case; and be it further;



{01402628;v2 }                                      
                  Case 19-10031-CSS    Doc 1    Filed 01/06/19     Page 11 of 390



        RESOLVED, that each Authorized Person is hereby authorized, directed and empowered
in the name of and on behalf of the Company, (a) to take or cause to be taken any and all actions,
and to make or cause to be made all payments (including but not limited to payments of
expenses, retainers and filing fees), (b) to make or cause to be made all federal, state and local
governmental, administrative and/or regulatory filings as may be required or advisable under the
laws or regulations of any jurisdiction, and (c) to negotiate, enter into, execute, deliver
appropriate, convenient or proper, in each case to effectuate the intent of, and the transactions
contemplated by, the foregoing resolutions, and the execution and delivery thereof by such
Authorized Person to be conclusive evidence of such approval; and
        RESOLVED, that any Authorized Person is hereby authorized, empowered, and directed,
in the name and on behalf of the Company, to cause the Company to enter into, execute, deliver,
certify, file and/or record, and perform such agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities, certificates, or
other documents, and to take such other actions that in the judgment of the Authorized Person
shall be or become necessary, proper, or desirable in connection with the Chapter 11 Case; and
further
         RESOLVED, that any and all past actions heretofore taken by any Authorized Person or
the directors of the Company in the name and on behalf of the Company in furtherance of any or
all of the preceding resolutions be, and the same hereby are, ratified, confirmed, and approved in
all respects.
        RESOLVED, that this resolution may be executed by facsimile, telecopy or other
electronic means of reproduction, and such execution shall be considered valid, binding and
effective for all purposes.




{01402628;v2 }                                   
                  Case 19-10031-CSS   Doc 1   Filed 01/06/19   Page 12 of 390



HADLEY MULLIN


/s/ Hadley Mullin
By: Hadley Mullin, Manager
Date: January 2, 2019


DIANE MILES


/s/ Diane Miles
By: Diane Miles, Manager
Date: January 2, 2019


CARYN LERNER


/s/ Caryn Lerner
By: Caryn Lerner, Manager
Date: January 2, 2019



DAN COSTELLO


/s/ Dan Costello
By: Dan Costello, Manager
Date: January 2, 2019



LYN KIRBY


______________________________
By: Lyn Kirby, Manager
Date: ________________
 




{01402628;v2 }                                 
                            Case 19-10031-CSS                Doc 1       Filed 01/06/19         Page 13 of 390


Fill in this information to identify the case:

Debtor name: Beauty Brands, LLC, et al.
United States Bankruptcy Court for the: District of Delaware
Case number (if known): 18-_____

                                                                                                                                ¨ Check if this is an
                                                                                                                                        amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders, on a Consolidated Basis                                                                                    12/15

A list of creditors holding the 30 Largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
Largest unsecured claims.

    Name of creditor and complete      Name, telephone number,       Nature of the      Indicate if   Amount of unsecured claim
    mailing address, including zip     and email address of creditor claim              claim is      If the claim is fully unsecured, fill in only unsecured
    code                               contact                       (for example,      contingent,   claim amount. If claim is partially secured, fill in
                                                                     trade debts,       unliqui-      total claim amount and deduction for value of
                                                                     bank loans,        dated, or     collateral or setoff to calculate unsecured claim.
                                                                     professional       disputed
                                                                     services, and                    Total claim, if    Deduction for      Unsecured
                                                                     government                       partially          value of           claim
                                                                     contracts)                       secured            collateral or
                                                                                                                         setoff

1   HALOGEN PUBLICIS MEDIA             LEE ROSEN                      Trade Vendor        ¨C          undetermined                          $471,627.98
    COLLECTION                         lee.rosen@performics.com
    F/B/O STARCOM MEDIAVEST            Tel: 212.468.4078                                  ¨U
    GROUP
    1675 BROADWAY
                                                                                          ¨D
    NEW YORK NY 10019

2   REDKEN LABORATORIES, INC.          NINA RYDER                     Trade Vendor        ¨C          undetermined                          $440,862.15
    LOREAL USA PPD                     Nina.Ryder@loreal.com
    10345 PHILIPP PARKWAY              Tel: 330-655-1247                                  ¨U
    STREETSBORO OH 44241               Fax: 330-655-1292
                                                                                          ¨D
3   FEDEX                              ERIC NOLL                      Trade Vendor        ¨C          undetermined                          $352,363.37
    500 ROSS STREET                    august.noll@fedex.com
    ROOM 154                           Tel: 855-285-7012 x 3041                           ¨U
    PITTSBURGH PA 16262                Fax: 412-809.8511
                                                                                          ¨D
4   BARE ESCENTUALS                    DEIRDRE JOHNSON                Trade Vendor        ¨C          undetermined                          $347,253.77
    SHISEIDO GROUP USA                 Djohnson@sac.shiseido.com
    301 ROUTE 17 NORTH                 Tel: 201-405-2291                                  ¨U
    10TH FLOOR
    RUTHERFORD NJ 07070
                                                                                          ¨D
5   TARTE, INC.                        SAMANTHA MONTALBANO            Trade Vendor        ¨C          undetermined                          $323,400.00
    1375 BROADWAY                      samantham@tarte.com
    SUITE 800                          Tel: 212.677.3385 X212                             ¨U
    NEW YORK NY 10018                  Fax: 212.967.0960
                                                                                          ¨D
6   MATRIX                             NINA RYDER                     Trade Vendor        ¨C          undetermined                          $282,613.25
    LOREAL USA PPD                     Nina.Ryder@loreal.com
    10345 PHILIPP PARKWAY              Tel: 330-655-1247                                  ¨U
    STREETSBORO OH 44241               Fax: 330-655-1292
                                                                                          ¨D
7   SEXY HAIR CONCEPTS,LLC             LIZA GENOVEVA SANTOS           Trade Vendor        ¨C          undetermined                          $275,343.04
    A HENKEL COMPANY                   REYES
    5800 BRISTOL PARKWAY               Liza.Reyes@henkel.com                              ¨U
    SUITE 700
    CULVER CITY CA 90230
                                       Tel: 424-308-0584
                                                                                          ¨D


Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                              Page 1
                           Case 19-10031-CSS                  Doc 1        Filed 01/06/19      Page 14 of 390
Debtor   Beauty Brands, LLC, et al.                                                                              Case number (if known) 18-_____

    Name of creditor and complete     Name, telephone number,       Nature of the       Indicate if   Amount of unsecured claim
    mailing address, including zip    and email address of creditor claim               claim is      If the claim is fully unsecured, fill in only unsecured
    code                              contact                       (for example,       contingent,   claim amount. If claim is partially secured, fill in
                                                                    trade debts,        unliqui-      total claim amount and deduction for value of
                                                                    bank loans,         dated, or     collateral or setoff to calculate unsecured claim.
                                                                    professional        disputed
                                                                    services, and                     Total claim, if    Deduction for      Unsecured
                                                                    government                        partially          value of           claim
                                                                    contracts)                        secured            collateral or
                                                                                                                         setoff

8   THE WELLA CORPORATION             PALMA FERNANDEZ             Trade Vendor            ¨C          undetermined                          $237,906.79
    4500 PARK GRANADA                 Palma_Fernandez@cotyinc.com
    SUITE 100                                                                             ¨U
    CALABASAS CA 91302                Tel: 800.829.4422 EXT 4553
                                      Fax: 818-713-9849
                                                                                          ¨D
9   TIGI                              GARY FOLGATE                       Trade Vendor     ¨C          undetermined                          $203,436.03
    2311 MIDWAY RD.                   Gary.Folgate@tigi.com
    CARROLLTON TX 75006               Tel: 469.528.4486                                   ¨U
                                      Fax: 972.353.0436
                                                                                          ¨D
10 PBI GROUP, INC                     FRANK BELMONT                      Trade Vendor     ¨C          undetermined                          $203,390.09
   15770 N DALLAS PARKWAY             fbelmont@hempz.com
   #700                               Tel: 305-972-4496                                   ¨U
   DALLAS TX 75248                    Fax: 972-788-9579
                                                                                          ¨D
11 LAURA GELLER BEAUTY LLC            OLIVIA CORTESE                     Trade Vendor     ¨C          undetermined                          $194,773.54
   575 LEXINGTON AVENUE               oliviac@julep.com
   16TH FLOOR                         Tel: 212.935.4455 X129                              ¨U
   NEW YORK NY 10022                  Fax: 212.935.4488
                                                                                          ¨D
12 FLEISHMAN-HILLARD INC.             ALLIE WILMES                       Trade Vendor     ¨C          undetermined                          $188,486.68
   200 N BROADWAY                     allie.wilmes@fleishman.com
   SAINT LOUIS MO 63102               Tel: 314-982-1700                                   ¨U
                                      Fax: 314-982-0586
                                                                                          ¨D
13 KENRA PROFESSIONAL, LLC            DIANE BUECHLEIN
                                      dbuechlein@kenraprofessional.com
                                                                         Trade Vendor     ¨C          undetermined                          $182,053.88
   A HENKEL COMPANY
   7445 COMPANY DRIVE                                                                     ¨U
                                      Tel: 317-762-3076
   INDIANAPOLIS IN 46237
                                      Fax: 317.351.1329                                   ¨D
14 STAPLES                            MARCY WOODHOUSE
                                      marchy.woodhouse@staples.com
                                                                         Trade Vendor     ¨C          undetermined                          $175,726.24
   500 STAPLES DR
   FRAMINGHAM MA 01702                Tel: 913.302.2280;                                  ¨U
                                      913.205.7194
                                                                                          ¨D
15 RICHARDSON                         KENT WHITE
                                      kent.white@richardson-group.com
                                                                         Trade Vendor     ¨C          undetermined                          $160,884.74
   COMMUNICATIONS GROUP INC
   1490 SOUTHERN ROAD                 Tel: 816.421.2100                                   ¨U
                                      Fax: 816.471.4570
   KANSAS CITY MO 64120
                                                                                          ¨D
16 GALLANT CONSTRUCTION               MICHAEL RIHANI                     Trade Vendor     ¨C          undetermined                          $156,042.44
   COMPANY                            Mrihani@egallant.com
   345 MEMORIAL DRIVE                 Tel: 815-568-1880                                   ¨U
   CRYSTAL LAKE IL 60014
                                                                                          ¨D
17 AMIKA                              MARICAR RHODES             Trade Vendor             ¨C          undetermined                          $151,078.36
   300 MESEROLE STREET                maricar@heatmakessense.com
   THIRD FLOOR                                                                            ¨U
   BROOKLYN NY 11206                  Tel: 718.599.1375 EXT 152
                                      Fax: 718.599.2282
                                                                                          ¨D
18 DEVA CONCEPTS, LLC.                ANDREA SORVILLO                    Trade Vendor     ¨C          undetermined                          $150,353.35
   75 SPRING STREET                   orders@mydevacurl.com
   8TH FLOOR                          Tel: 212-274-8686                                   ¨U
   NEW YORK NY 10012
                                                                                          ¨D
19 HELEN OF TROY, LP                  JOSE JORDAN                        Trade Vendor     ¨C          undetermined                          $142,482.48
   ONE HELEN OF TROY PLAZA            Jjordan@HelenOfTroy.com
   EL PASO TX 79912                   Tel: 915-225-4805                                   ¨U
                                      Fax: 915-225-6839
                                                                                          ¨D
Official Form 204       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                               Page 2
                          Case 19-10031-CSS                  Doc 1         Filed 01/06/19      Page 15 of 390
Debtor   Beauty Brands, LLC, et al.                                                                              Case number (if known) 18-_____

   Name of creditor and complete      Name, telephone number,       Nature of the       Indicate if   Amount of unsecured claim
   mailing address, including zip     and email address of creditor claim               claim is      If the claim is fully unsecured, fill in only unsecured
   code                               contact                       (for example,       contingent,   claim amount. If claim is partially secured, fill in
                                                                    trade debts,        unliqui-      total claim amount and deduction for value of
                                                                    bank loans,         dated, or     collateral or setoff to calculate unsecured claim.
                                                                    professional        disputed
                                                                    services, and                     Total claim, if    Deduction for      Unsecured
                                                                    government                        partially          value of           claim
                                                                    contracts)                        secured            collateral or
                                                                                                                         setoff

20 SALON SERVICE GROUP                CAROL MERRITT
                                      cmerritt@salonservicegroup.com
                                                                         Trade Vendor     ¨C          undetermined                          $141,887.70
   ACCTS. RECEIVABLE
   1520 E EVERGREEN ST                Tel: 417-761-7226                                   ¨U
                                      Fax: 417-869-1846
   SPRINGFIELD MO 65803
                                                                                          ¨D
21 PUREOLOGY/REDKEN                   NINA RYDER                         Trade Vendor     ¨C          undetermined                          $134,795.65
   LOREAL USA PPD                     Nina.Ryder@loreal.com
   10345 PHILIPP PARKWAY              Tel: 330-655-1247                                   ¨U
   STREETSBORO OH 44241               Fax: 330-655-1292
                                                                                          ¨D
22 PETER THOMAS ROTH LABS             DEBBIE OLIVERI
                                      doliveri@peterthomasroth.com
                                                                         Trade Vendor     ¨C          undetermined                          $126,943.59
   LLC
   460 PARK AVE.                      Tel: 646-757-4304                                   ¨U
                                      Fax: 212-581-5810
   16th Floor
   NEW YORK NY 10022
                                                                                          ¨D
23 METRO TECH SERVICES LLC            JON PEARSON                Trade Vendor             ¨C          undetermined                          $124,825.36
   1827 WALDEN OFFICE SQ              jpearson@metrotechHVAC.com
   SUITE 304                                                                              ¨U
   SCHAUMBURG IL 60173                Tel: 866-339-4512
                                                                                          ¨D
24 LIVING PROOF                       OLIVIA HARVEY                      Trade Vendor     ¨C          undetermined                          $123,764.13
   301 BINNEY STREET                  oharvey@livingproof.com
   1ST FLOOR                          Tel: 617-500-1520                                   ¨U
   CAMBRIDGE MA 02142
                                                                                          ¨D
25 EARTHLINK BUSINESS                 Madeline Martinez                  Trade Vendor     ¨C          undetermined                          $114,936.89
   1375 PEACHTREE STREET
   LEVEL A
                                      madeline.martinez@windstream.com
                                                                                          ¨U
                                      Tel: 877-235-8552
   ATLANTA GA 30309
                                                                                          ¨D
26 14TH & BOOM                        MARY BONOMO                        Trade Vendor     ¨C          undetermined                          $114,000.00
   444 N. MICHIGAN AVENUE             mary@14thandboom.com
   CHICAGO IL 60611                   Tel: 646-771-3467                                   ¨U
                                                                                          ¨D
27 SALON SERVICE GROUP -              CAROL MERRITT
                                      cmerritt@salonservicegroup.com
                                                                         Trade Vendor     ¨C          undetermined                          $113,388.78
   MOROCCANOIL
   ACCTS. RECEIVABLE                  Tel: 417-761-7226                                   ¨U
                                      Fax: 417-869-1846
   1520 E EVERGREEN ST
   SPRINGFIELD MO 65803
                                                                                          ¨D
28 EXPRESS SERVICES INC               Hannah Curtis
                                      hannah.curtis@expresspros.com
                                                                         Trade Vendor     ¨C          undetermined                          $110,904.66
   EXPRESS EMPLOYMENT
   PROFESSIONALS                      Tel: 913.248.3259                                   ¨U
   9701 BOARDWALK BLVD
   OKLAHOMA CITY OK 73162
                                                                                          ¨D
29 JOICO LABORATORIES, INC.           LILI SIM                           Trade Vendor     ¨C          undetermined                          $107,337.90
   100 TOKENEKE ROAD                  Lsim@zotos.com
   DARIEN CT 06820                    Tel: 203-656-7800                                   ¨U
                                      Fax: 818.961.1682
                                                                                          ¨D
30 DIGITAL EVOLUTION GROUP            TIM BENSON                         Trade Vendor     ¨C          undetermined                          $102,965.52
   (DEG)                              tbenson@degdigital.com
   6601 COLLEGE BLVD. #6              Tel: 913-498-9988                                   ¨U
   6TH FLOOR
   OVERLAND PARK KS 66211
                                      Fax: 913-498-9985
                                                                                          ¨D




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                Page 3
                 Case 19-10031-CSS       Doc 1     Filed 01/06/19      Page 16 of 390



      Name and Address1                Number of Securities                   Kind of Interest

Lyn Kirby                          3,399,218.52                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Rich Bos                           849,804.63                         Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Chris Bix                          106,225.58                         Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Ron Branscom                       12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Heather Brodzin                    12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Shawn Reith                        12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Elaine Jacques                     12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Nicole Lowry                       12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Bitzy Dorhauer                     25,494.14                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Kathy Brosseau                     8,498.05                           Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112

1
 Employee addresses listed on this List of Equity Holders reflect the address of Beauty Brands, LLC. All
notices required to be served in these cases on the Debtors’ employees will be sent to their respective
personal addresses, which the Debtors maintain in the ordinary course of business.


{01402577;v2 }
                     Case 19-10031-CSS    Doc 1     Filed 01/06/19     Page 17 of 390



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                )
In re:                                          )     Chapter 11
                                                )
BEAUTY BRANDS, LLC,                             )     Case No. 18-________ (___)
                                                )
                    Debtors.                          Joint Administration Requested
                                                )
                                                )

                               LIST OF EQUITY INTEREST HOLDERS

            In accordance with Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure,

   Beauty Brands, LLC (the “Company”) hereby states that the entities on the following pages hold

   the Company’s equity interests.

            I, the undersigned authorized officer of the Company, named as the debtor in this case,

   declare under penalty of perjury that I have reviewed the foregoing and that it is true and correct

   to the best of my knowledge, information, and belief, with the reliance in appropriate corporate

   officers.




   {01402726;v1 }
                 Case 19-10031-CSS       Doc 1     Filed 01/06/19      Page 18 of 390



      Name and Address1                Number of Securities                   Kind of Interest

Lyn Kirby                          3,399,218.52                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Rich Bos                           849,804.63                         Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Chris Bix                          106,225.58                         Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Ron Branscom                       12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Heather Brodzin                    12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Shawn Rieth                        12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Elaine Jacques                     12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Nicole Lowry                       12,747.07                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Bitzy Dorhauer                     25,494.14                          Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Kathy Brosseau                     8,498.05                           Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112

1
 Employee addresses listed on this List of Equity Holders reflect the address of Beauty Brands, LLC. All
notices required to be served in these cases on the Debtors’ employees will be sent to their respective
personal addresses, which the Debtors maintain in the ordinary course of business.


{01402726;v1 }
                 Case 19-10031-CSS   Doc 1     Filed 01/06/19   Page 19 of 390



Erin DeCarlo                    8,498.05                        Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Jada Torres Korica              8,498.05                        Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Barney Carroll                  12,747.07                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Pete Krillies                   25,494.14                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Steve McLaughlin                10,000.00                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Thomas Rascati                  25,494.14                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Jennifer Miller Clemons         12,747.07                       Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Christopher Wigginton           8,498.05                        Profit Units
c/o Beauty Brands, LLC
4600 Madison Ave., Ste. 400
Kansas City, MO 64112
Beauty Brands Holdings, LLC     130,124,107.67                  Shares
c/o TSG6 L.P.
600 Montgomery St., Ste.
2900
San Francisco, CA 94111
Attn. M. Hadley Mullin

With a copy to:
Sidely Austin LLP
1000 Louisiana St., Ste. 6000
Houston, TX 77002
Attn: J. Mark Betts
RAB Holdco, Inc.                7,223,339.36                    Shares
4600 Madison Ave., Ste. 1600


{01402726;v1 }
                 Case 19-10031-CSS   Doc 1   Filed 01/06/19   Page 20 of 390



Kansas City, MO 64112
Attn: Robert A. Bernstein

With a copy to:
Kirkland & Ellis LLP
601 Lexington Ave.
New York, NY 10022
Attn: Leo Greenberg; Andrew
Glickman




{01402726;v1 }
                  Case 19-10031-CSS        Doc 1     Filed 01/06/19       Page 21 of 390




                               United States Bankruptcy Court
                                          District of Delaware

In re: Beauty Brands, LLC                                         Case No.: __________________
                                                                  Chapter: 11_________________


                       VERIFICATION OF CREDITOR MATRIX1

I, the Chief Restructuring Officer of the company named as debtor in this case, hereby verify that

the attached list of creditors is true and correct to the best of my knowledge.




Date: January 6, 2019                                             /s/ Timothy Boates
                                                                  Timothy Boates
                                                                  Chief Restructuring Officer




                                                            
1
   Employee addresses listed on the Creditor Matrix reflect the address of Beauty Brands, LLC. All
notices required to be served in these cases on the Debtors’ employees will be sent to their respective
personal addresses, which the Debtors maintain in the ordinary course of business.



{01401526;v2 }                                         
                              Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 22 of 390
1 SOURCE COMMERCIAL PROPERTY             1-800-FLOWERS                             119TH STREET LLC
SVC INC                                  5124 NORTH 19TH AVE                       14819 WEST 95TH ST
PO BOX 271269                            PHOENIX AZ 85015                          LENEXA KS 66215-5220
LITTLETON CO 80127




141 PROVIDENCE ROAD LLC                  14TH AND BOOM                             14TH AND BOOM
DAVID R KRUG AND ASSOCIATES              833 N CLARK ST #2205                      MARY BONOMO
DAVID KRUG                               CHICAGO IL 60610                          444 N. MICHIGAN AVE
131 PROVIDENCE RD                                                                  CHICAGO IL 60611
STE 100
CHARLOTTE NC 28207


14TH AND BOOM LLC                        161 DESIGN LTD                            168TH AND DODGE LP
ACCOUNTING DEPT                          MARK SCHWARTZ                             A NEBRASKA LIMITED PARTNERSHIP
MARY BONOMO                              910 1/2 MAIN ST                           RED DEVELOPMENT
2077 JACKSON ST #304                     HOPKINS MN 55343                          BERNIE WIESE
SAN FRANCISCO CA 94109                                                             ONE EAST WASHINGTON ST STE 300
                                                                                   PHOENIX AZ 85004


168TH AND DODGE LP                       1ST CHOICE FIRE AND SAFETY                3 E CO
VILLAGE POINTE SHOPPING CENTER           1925 COUNTY RD # 391                      3207 GREY HAWK CT
KIM ONG - PROP ACCT                      PEARLAND TX 77581                         STE 200
ONE EAST WASHINGTON ST                                                             CARLSBAD CA 92010
STE 300
PHOENIX AZ 85004


3 E CO                                   3 WOMEN AND AN OVEN LLC                   39TH STREET TRANS DEVELOPMENT DIST
PO BOX 5307                              14852 METCALF                             CITY OF INDEPENDENCE FINANCE DEPT
GENERAL POST OFFICE                      OVERLAND PARK KS 66273                    PO BOX 1019
NEW YORK NY 10087-5307                                                             INDEPENDENCE MO 64050-0519




3FORM                                    4 IMPRINT                                 4600 MADISON ASSOCIATES LP
2300 SOUTH 2300 WEST STE B               101 COMMERCE ST                           DAN HOLLMANN
SALT LAKE UT 84119                       OSHKOSH WI 54901                          4600 MADISON AVE
                                                                                   STE 100
                                                                                   KANSAS CITY MO 64112




5100 BELT LINE ROAD INVENSTORS LLC       5100 BELT LINE ROAD INVENSTORS LLC        5100 BELT LINE ROAD INVESTORS
VESTAR PROPERTY MANAGEMENT               PO BOX 732952                             VESTAR PROPERTIES
MAX HOLDERBY                             DALLAS TX 75373-2952                      816 FOCH ST
PO BOX 60051                                                                       FORT WORTH TX 76107
CITY OF INDUSTRY CA 91716




784 WALL STREET LLC                      94 CROSSING LLC                           94 CROSSING LLC
784 WALL ST STE 100                      CAPITAL LAND CO                           ACCTS PAYABLE
O'FALLON IL 62269                        JOHN CAPPS                                ROSE WAGSTAFF
                                         11850 STUDT AVE                           11850 STUDT AVE
                                         ST. LOUIS MO 63141                        PO BOX 419121
                                                                                   ST. LOUIS MO 63141


A AND B COFFEE CO                        A AND D TRANSPORTATION                    A AND Z LOCK AND PROTECTION
ACCT RECEIVABLE                          PO BOX 246                                16039 N 82ND ST
PO BOX 6456                              DRIFTING PA 16834                         SCOTTSDALE AZ 85260
LEE'S SUMMIT MO 64086




A LOT A CLEAN                            A NATURAL PROGRESSION                     A STEP ABOVE CLEANING CO
ACCT RECEIVABLE                          MICHAEL KING                              7 ST LIBORY CT
PO BOX 188                               1626 BATESVILLE RD                        O'FALLON MO 63366
ODESSA MO 64076                          CANTON GA 30115




                                               Page: 1 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 23 of 390
A-1 KEY SVC LOCKSMITH                    A-1 LOCK AND KEY                            A-1 LOCKSMITHS
2001 W OSBORN                            313 W 5TH ST                                2508 HIGHLANDER WAY
PHOENIX AZ 85015                         TOPEKA KS 66603                             STE 230
                                                                                     CARROLLTON TX 75006




A-1 STAFFING                             A-B LANGSTON PAINTING AND INTERIORS         A1 RENTALS INC
PO BOX 26207                             820 NE COLLEEN DR                           14891 E 40 HWY
SHAWNEE MISSION KS 66225                 LEE'S SUMMIT MO 64086-4917                  PO BOX 16537
                                                                                     KANSAS CITY MO 64136




A1 SECURITY AND FIRE EQUIPT CO INC       AAA APPLIANCE                               AAA COLLECTORS INC
DBA A-1 FIRE AND SAFETY EQUIPMENT        7428 MEXICO RD                              2950 N ACADEMY BLVD 101
6701 IMPERIAL DR                         ST PETERS MO 63376                          COLORADO SPRINGS CO 80917
WACO TX 76712




AAA COOPER TRANSPORTATION                AAA MIDWEST EQUIPMENT CO                    AAA PEST PROS
PO BOX 6827                              6304 S 23RD ST                              JAMES MARQUARDT
DOTHAN AL 36302                          OMAHA NE 68107                              PO BOX 20235
                                                                                     BOULDER CO 80308




AAA TRANSFER LLC                         AAAA BENEFITS INC                           AAAA RETIREMENT FUND
PO BOX 33660                             11020 DAVID TAYLOR DR                       RE:BERNSTEIN-REIN
KANSAS CITY MO 64120-3660                STE 305                                     PO BOX 65936
                                         CHARLOTTE NC 28262-1102                     CHARLOTTE NC 28265-0936




AAAA RETIREMENT FUND FOR MEMBER AGE      AALIYAH MORROW                              AAMODT, MEAGHAN ELIZABETH
BANK OF AMERICA                          11412 BURTON ST                             BEAUTY BRANDS LLC
6000 FELDWOOD RD                         SUGAR CREEK MO 64054                        4600 MADISON AVE
LOCK BOX #406293                                                                     STE 400
COLLEGE PARK GA 30349                                                                KANSAS CITY MO 64112




AARON'S KWIK KEY LOCKSMITH SVC           AAS RESTORATION AND ROOFING                 AB OLATHE LIMITED PARTNERSHIP
ERIC KREITLER (INDIV)                    3131 WHEELING AVE                           AIG BAKER MANAGEMENT LLC
3132 SMILEY RD                           KANSAS CITY MO 64129                        1701 LEE BRANCH LN
BRIDGETON MO 63044                                                                   BIRMINGHAM AL 35242




AB COKER CO                              ABACUS SEARCH AND STAFFING LLC              ABAKAH, RICHARD
1923 MOODIE RD                           10100 W 87TH ST 315                         4 EVERKLEEN JANITORIAL
PO BOX 643                               OVERLAND PARK KS 66212                      PO BOX 720972
LAWRENCE KS 66044                                                                    OKLAHOMA CITY OK 73172-0972




ABARCA, VANESSA                          ABBA                                        ABBOTT, APRIL
BEAUTY BRANDS #134                       COLOMER USA                                 1731 28TH ST
8410 N CHURCH RD                         JASON LUMSDEN                               BOULDER CO 80301
KANSAS CITY MO 64157                     PO BOX 102414
                                         ATLANTA GA 30368




ABBY OFFICE CENTERS CHAMPION LTD         ABBY OFFICE CENTERS KIRBY LTD               ABBY OFFICE CENTERS KIRBY LTD
4606 FM 1960 WEST 400                    7500 SAN FELIPE                             3730 KIRBY DR
HOUSTON TX 77069                         STE 600                                     STE 1200
                                         HOUSTON TX 77063                            HOUSTON TX 77098




                                               Page: 2 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 24 of 390
ABBYS RUN FOR THE HEART ORGANIZAT       ABC FIRE EXTINGUISHER CO                    ABC FIRE EXTINGUISHER CO
209 SOUTH PINE                          WILLIAM L WILSON (INDIV)                    PO BOX 830146
OLATHE KS 66061                         PO BOX 830146                               RICHARDSON TX 75083
                                        RICHARDSON TX 75083-0146




ABC PUBLISHING CO                       ABC PUBLISHING CO                           ABC SAFE AND LOCK
MONTE O FLOREA (INDIV)                  PO BOX 270903                               STEVE
PO BOX 270903                           FORT COLLINS CO 80527                       20107 NE 23RD ST
FT COLLINS CO 80527-0903                                                            HARRAH OK 73045




ABCO SALON SERVICES-DALLAS              ABCO SALON SVC                              ABD, BOB WARIS
3218 BELTLINE RD                        SHAPAR RAZMAN                               4442 JARBOE #3
STE 552                                 5400 W SAM HOUSTON PKWY NORTH               KANSAS CITY MO 64111
DALLAS TX 75234                         HOUSTON TX 77041




ABDULKARIM, FARAH HESHAM                ABDULLAH, JELANI SHIEDE                     ABDULLAH, TARA YVONNE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ABEL, CANDICE                           ABEYTA, JENNIFER                            ABF FREIGHT SYSTEMINC
BEAUTY BRANDS LLC                       203 ARCH ST                                 4209B GARDNER AVE
4600 MADISON AVE                        TRINIDAD CO 81082                           KANSAS CITY MO 64120-1831
STE 400
KANSAS CITY MO 64112




ABLE KEY AND AUTO ALARM                 ABMC ENTERPRISES LLC                        ABORAS, DAHLIA ELIZABETH
ACCT RECEIVABLE                         DBA HANDYMAN MATTERS                        BEAUTY BRANDS LLC
9400 BLUE RIDGE                         CINDY WILSON                                4600 MADISON AVE
KANSAS CITY MO 64138                    5100 ELDORADO PKWY                          STE 400
                                        STE 102 #540                                KANSAS CITY MO 64112
                                        MCKINNEY TX 75070


ABRAHAM, SAM                            ABRAM, KRISTIAN MARIE                       ABRAMS, BREANA PATRICIA
SAM ABRAHAM                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
14428 N 56TH PL                         4600 MADISON AVE                            4600 MADISON AVE
SCOTTSDALE AZ 85254                     STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ABREO, KURSTYN SARA ANN                 ABS GRAPHICS INC                            ABURTO, MONICA
BEAUTY BRANDS LLC                       900 N ROHLWING RD                           BEAUTY BRANDS LLC
4600 MADISON AVE                        ITASCA IL 60143                             4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




AC CONTRACTORS INC                      ACADEMY FIRE LIFE AND SAFETY LLC            ACADEMY FIRE PROTECTION
1495 KEO WAY                            BILL PIETRYKOWSKI                           PETE SEPULVADA
PO BOX 1404                             42 BROADWAY                                 5829 MASPETH AVE
DES MOINES IA 50305                     2ND FLOOR                                   MASPETH NY 11378
                                        LYNBROOK NY 11563




ACADEMY SAFE AND LOCK SVC               ACCENT ADVERTISING INC                      ACCENT GRAPHICS
4865B N ACADEMY BLVD                    CHRIS WEISHAR                               ZAYDA WAKLEY
COLORADO SPRINGS CO 80918               1227 CLAY                                   523 EAST ROCK ISLAND RD
                                        NORTH KANSAS CITY MO 64116                  GRAND PRAIRIE TX 75050




                                              Page: 3 of 369
                                 Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 25 of 390
ACCENT SPECIAL EVENT RENTAL INC             ACCESSIBILITY CONSULTANTS OF TEXAS        ACCOUNT DATA SYSTEMS INC
205 E 13TH AVE                              DEBORAH NASH                              2200 HILLSBORO RD
NORTH KANSAS CITY MO 64116                  1910 WARWICK CIR W                        STE 401
                                            LONGVIEW TX 75601                         NASHVILLE TN 37212




ACCOUNTANTS ON CALL                         ACCOUNTEMPS                               ACCOUNTEMPS
PO BOX 337                                  127 W 10TH ST                             PO BOX 743295
NEWARK NJ 07101-0337                        STE 956                                   LOS ANGELES CA 90074-3295
                                            KANSAS CITY MO 64105




ACCOUNTING PRINCIPALS                       ACCOUNTING PRINCIPALS                     ACCURATE LOCKSMITHS INC
10151 DEERWOOD PK BLVD                      DEPT CH 14031                             10824 COTTONWOOD LN
BUILDING 200 STE 400                        PALATINE IL 60055                         OMAHA NE 68164
JACKSONVILLE FL 32256




ACE ASPHALT                                 ACE COMMUNICATIONS INC                    ACE ELECTRIC
CHRIS GRAFF                                 KEN STAFFORD                              223 SE 53RD
3030 SOUTH 7TH ST                           13201 I-30                                TOPEKA KS 66609
PHOENIX AZ 85040-1163                       BENTON AR 72015




ACE FIRE EXTINGUISHER CO                    ACE FIRE EXTINGUISHER CO                  ACI INC READY TO WEAR
JOHN R ACORD (INDIV)                        BOX 543                                   MATTHEW BENJAMIN
1521 DOWDY FERRY                            HUTCHINS TX 75141                         950 THIRD AVE
HUTCHINS TX 75141                                                                     STE 1900
                                                                                      NEW YORK NY 10022




ACI MOTOR FREIGHT INC                       ACKER, DEBBIE                             ACKERMAN, MEREDITH
4545 S PALISADE                             BEAUTY BRANDS LLC                         7354 N LA CHOLLA BLVD
WICHITA KS 67217                            4600 MADISON AVE                          TUCSON AZ 85741
                                            STE 400
                                            KANSAS CITY MO 64112




ACME DOCK SPECIALISTSINC                    ACME SHEET METAL WORKS INC                ACME SIGN INC
PO BOX 410822                               TRUMAN ROAD AND BLUE RIDGE                1313 VERNON
KANSAS CITY MO 64141-0822                   PO BOX 266430                             N. KANSAS CITY MO 64116
                                            KANSAS CITY MO 64126




ACOSTA, ALECSIS NICOLE                      ACOUSTICAL DESIGN GROUP INC               ACRO DISPLAYS
BEAUTY BRANDS LLC                           5799 BROADMOOR                            PAUL BERANATO
4600 MADISON AVE                            STE 108                                   2250A SHERMAN AVE
STE 400                                     MISSION KS 66202                          PENNSAUKEN NJ 08110
KANSAS CITY MO 64112




ACS COMMERCIAL SVC                          ACT-1 PRODUCTIONS                         ACTION BAG AND DISPLAY
JAMES BRIDGES                               4801 CANTERBURY                           501 N EDGEWOOD AVE
6723 THEALL RD                              ROELAND PARK KS 66205                     WOOD DALE IL 60191-1410
STE A
HOUSTON TX 77066




AD ART INC                                  ADAIR MORRIS AND OSBORN PC                ADAIR, KALIE
DBA AD ART SIGN CO                          SCOTT OSBORN                              7214 NORTH ACADEMY BLVD
BOB MASON                                   325 N PAUL ST                             COLORADO SPRINGS CO 80920
150 EXECUTIVE PK BLVD STE 2100              DALLAS TX 75201
SAN FRANCISCO CA 94134




                                                  Page: 4 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 26 of 390
ADAIR, KALIE SHAE                      ADAMS MARK HOTELS AND RESORTS                ADAMS, BENJAMIN
BEAUTY BRANDS LLC                      9103 E 39TH ST                               9156 IRONWOOD ST
4600 MADISON AVE                       KANSAS CITY MO 64133                         HIGHLANDS RANCH CO 80129
STE 400
KANSAS CITY MO 64112




ADAMS, BLAKE ALLEN                     ADAMS, DIANA LYNN                            ADAMS, ELIZABETH GRACE
1794 MOUNTAIN MAPLE AVE                BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
HIGHLANDS RANCH CO 80129               4600 MADISON AVE                             4600 MADISON AVE
                                       STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




ADAMS, ELLEN KELSEY MARIE              ADAMS, EVAN MICHELLE                         ADAMS, MICHELLE CRYSTAL
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                             4600 MADISON AVE
STE 400                                STE 400                                      STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                         KANSAS CITY MO 64112




ADAMS, NANCY H                         ADAMS, PATRICIA KAYE                         ADAMS, PATRICK A
7 N SPIRAL VINE CIR                    BEAUTY BRANDS LLC                            4116 BOOTH ST
WOODLANDS TX 77381                     4600 MADISON AVE                             KANSAS CITY KS 66103
                                       STE 400
                                       KANSAS CITY MO 64112




ADAMS, SARAH LYNETTE                   ADAMS, TAYLOR DON                            ADECCO EMPLOYMENT
BEAUTY BRANDS LLC                      1794 MOUNTAIN MAPLE AVE                      175 BROADHOLLOW RD
4600 MADISON AVE                       HIGHLANDS RANCH CO 80129                     MELVILLE NY 11747
STE 400
KANSAS CITY MO 64112




ADECCO EMPLOYMENT                      ADLER, LORI A                                ADMIRAL INSURANCE CO
DEPT CH 14091                          BEAUTY BRANDS LLC                            LEGAL DEPT
PALATINE IL 60055-4091                 4600 MADISON AVE                             6833 SHORE RD
                                       STE 400                                      BROOKLYN NY 11220
                                       KANSAS CITY MO 64112




ADMIRAL INSURANCE CO                   ADMIRAL INSURANCE CO                         ADMIRAL INSURANCE CO
MESIROW INSURANCE SVC INC              R-T SPECIALITY LLC                           ALLIANT MESIROW INSURANCE SVC
JPMORGAN CHASE                         MASON LEE                                    MESIROW INSURANCE SVC INC
131 S DEARBORN AVE 6TH FL              180 N STETSON AVE                            29278 NETWORK PL
BOX 29278                              STE 4600                                     CHICAGO IL 60673-1292
CHICAGO IL 60603                       CHICAGO IL 60601


ADMIRAL INSURANCE CO                   ADMIRAL LINEN AND UNIFORM SVC                ADOA-IPC
JENNIFER WALDRON                       2030 KIPLING                                 1510 WEST ADAMS
1000 HOWARD BLVD                       HOUSTON TX 77098                             2ND FLOOR
S-5430                                                                              PHOENIX AZ 85007
MT LAUREL NJ 08054




ADP                                    ADP INC 0351                                 ADP INC 0351
PO BOX 78415                           ONE ADP DR                                   ADP INC
PHOENIX AZ 85062-8415                  MS-100                                       PO BOX 842875
                                       AUGUSTA GA 30909                             BOSTON MA 02284-2875




ADP INC 0351                           ADP INC 1006                                 ADP INC 1006
ADP INC 1006                           PO BOX 9001006                               ADP INC
PO BOX 9001006                         LOUISVILLE KY 40290-1006                     PO BOX 842875
LOUISVILLE KY 40290-1006                                                            BOSTON MA 02284-2875




                                             Page: 5 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 27 of 390
ADP INC 1007                            ADT SECURITY SERVICES--COLORADO           ADT SECURITY SVC
PO BOX 9001007                          14200 EXPOSITION AVE                      PO BOX 371956
LOUISVILLE KY 40290-1007                AURORA CO 80012                           PITTSBURGH PA 15250-7956




ADT SECURITY SVC INC                    ADVANCE MAGAZINE PUBLISHERS INC           ADVANCE MAGAZINE PUBLISHERS INC
ADT SECURITY SVC                        DBA CONDE NAST                            DBA CONDE NAST
PO BOX 371967                           DEBORAH KANE                              PO BOX 5350
PITTSBURGH PA 15250                     1 WORLD TRADE CTR                         NEW YORK NY 10087-5350
                                        NEW YORK NY 10007




ADVANCED BUSINESS SYSTEMS LLC           ADVANCED FIXTURES INC                     ADVANCED LIGHTING AND ELECTRICAL
401 NW EASTWOOD DR                      2655 E AUDIE MURPHY PKWY                  SVC INC
BLUE SPRINGS MO 64014                   FARMERSVILLE TX 75442                     1303 N WATTERS RD
                                                                                  #130
                                                                                  ALLEN TX 75013




ADVANSTAR MARKETING SVC                 ADVANTAGE MEDIA                           ADVANTAGE NETWORK SYSTEMS INC
CUSTOMER SVC DEPT                       PO BOX 1030                               215 PITKIN
131 W 1ST ST                            NEW ALBANY OH 43054                       PO BOX 1180
DULUTH MN 55802-2065                                                              GRAND JUNCTION CO 81502




ADVANTAGE STORAGE TRAILERS              ADVENTURE TECH GROUP INC                  ADVERTISING AGE
PO BOX 250928                           PO BOX 4647                               SUBSCRIBER SVC
PLANO TX 75025-0928                     OLATHE KS 66063                           1155 GRATIOT AVE
                                                                                  DETROIT MI 48207-2912




ADVERTISING BALLOON CO                  ADVERTISING DEPT/IFA                      ADVERTISING PRINTING CO
PO BOX 549                              1350 NEW YORK AVE NW                      1229 S VANDEVENTER AVE
RICHARDSON TX 77583-0549                STE 900                                   ST LOUIS MO 63110
                                        WASHINGTON DC 20005-4709




ADX FIRE PROTECTION                     AEG KANSAS CITY ARENA LLC                 AERIAL CO INC
PO BOX 272                              DBA SPRINT CENTER                         CHUCK SALEWSKY
LITTLETON CO 80160-0272                 1407 GRAND BLVD                           PO BOX 197
                                        KANSAS CITY MO 64106                      MARINETTE WI 54143




AERIAL CO INC                           AERIAL COMMUNICATIONS INC                 AESCHLIMAN, BRIANA CARLY
PO BOX 197                              DEPARTMENT 0118                           BEAUTY BRANDS LLC
MARINETTE WI 54143                      PALATINE IL 60055-0118                    4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




AETNA US HEALTHCARE (HMO)               AETNA US HEALTHCARE (LIFE/PPO)            AEW LT BROOMFIELD TOWN CENTRE LLC
PO BOX 201390                           AETNA - MIDDLETOWN                        CBRE INC BARINGS LLC
HOUSTON TX 77216-1390                   PO BOX 70966                              PO BOX 82550
                                        CHICAGO IL 60673-0966                     BLDG F05340
                                                                                  GOLETA CA 93118-2550




AEW LT BROOMFIELD TWON CENTRE LLC       AFFINITY BEAUTY GROUP                     AFFORDABLE CATERING
WEINGARIEN REALTY INVESTORS             CUSTOMER SVC                              7222 W 75TH ST
VICKY SMITH                             160 MEISTER AVE                           OVERLAND PARK KS 66204
PO BOX 924133                           NORTH BRANCH NJ 08876
HOUSTON TX 77243-4133




                                              Page: 6 of 369
                              Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 28 of 390
AFLAC                                     AFRICA, YVONNE EVELYN                       AFTAVEV, AUDREA
REMITTANCE PROCESSING SVC                 BEAUTY BRANDS LLC                           1465 HERTIDGE LANDING
1932 WYNNTON RD                           4600 MADISON AVE                            CONDO 402
COLUMBUS GA 31999-0007                    STE 400                                     ST CHARLES MO 63303
                                          KANSAS CITY MO 64112




AFTER HOURS HEATING AND AIR               AG HAIR LTD                                 AG NEOVO TECHNOLOGY CORP
DAVE ROBINS                               TROY SALT                                   2380 QUME DR
112 S PRAIRIE ROSE ST                     14 KING EDWARD ST                           STE C
SMITHVILLE MO 64089                       COQUITLAM BC V3K-4S8                        SAN JOSE CA 95131
                                          CANADA




AGA, NICOLE LYNN                          AGATONE, MACY ELIZABETH                     AGENDA KANSAS INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           5290 FOXRIDGE DR
4600 MADISON AVE                          4600 MADISON AVE                            MISSION KS 66202
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




AGUILAR, DALIA LIZZET                     AGUILAR, KARLA MELISSA                      AGUIRRE, HUMBERTO
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




AGUIRRE, MARISSA                          AHART, AYONNA                               AHAVA
BEAUTY BRANDS LLC                         4010 LAWRENCE DR                            PEG CARLSON
4600 MADISON AVE                          KANSAS CITY KS 66106                        164 MCQUEEN BLVD
STE 400                                                                               SUMMERVILLE SC 29483
KANSAS CITY MO 64112




AHAVA                                     AHAVA NA LLC                                AHAVA NA LLC
AHAVA (USA)                               330 7TH AVE                                 ACCOUNTS RECEIVABLE 10TH FLOOR
PO BOX 2848                               10TH FLOOR                                  330 7TH AVE
SUMMERVILLE SC 29483                      NEW YORK NY 10001                           NEW YORK NY 10001




AHERN FIRE PROTECTION                     AHERNE, CYNTHIA                             AHTONE, KRYSALLIN VAUGHN
PO BOX 1316                               17 FIRST AVE                                BEAUTY BRANDS LLC
FOND DU LAC WI 54936-1316                 NYACK NY 10960                              4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




AHWATUKEE FOOTHILLS CHAMBER OF COMMERCE   AHWATUKEE FOOTHILLS NEWS                    AHWATUKEE RECREATION CENTER
10235 S 51ST ST STE 185                   10631 S 51ST ST                             5001 E CHEYENNE DR
PHOENIX AZ 85044                          PHOENIX AZ 85044                            PHOENIX AZ 85044




AI ROOT CO                                AI ROOT CO                                  AIBANI, AQSA SAHER
JEAN ANN HANSEN                           ACCTS RECEIVABLE                            BEAUTY BRANDS LLC
PO BOX 706                                PO BOX 75596                                4600 MADISON AVE
MEDINA OH 44258                           CLEVELAND OH 44101-4755                     STE 400
                                                                                      KANSAS CITY MO 64112




AIR AD PROMOTIONS INC                     AIR SOLUTIONS USAINC                        AIR TIME BALLOONS
PO BOX 202066                             PO BOX 54579                                1720 FRANKLIN ST
ARLINGTON TX 76006                        PHOENIX AZ 85078-4579                       DENVER CO 80218




                                                Page: 7 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 29 of 390
AIRBORNE EXPRESS                      AIRTEX DESIGN GROUP INC                    AIRTOUCH PAGING KANSAS CITY
PO BOX 91001                          DBA AIRTEX SOULTIONS                       PO BOX 672038
SEATTLE WA 98111                      CHRISTINE COLE                             DALLAS TX 75267-2038
                                      1620 BROADWAY ST NE
                                      MINNEAPOLIS MN 55413




AJ PLUMBING CO                        AJB CONTINENTALINC                         AJILON PROFESSIONAL STAFFING LLC
290 INDACOM DR                        PENNY NEWSTON                              DEPT CH 14031
ST PETERS MO 63376                    4718 MACRO BLDG #3                         PALATINE IL 60055-4031
                                      SAN ANTONI0 TX 78218




AKERBOOM, RACHEL NICOLE               AKERMAWI, DYALA M                          AL'S LOCKSMITH
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          1101 W GRANT RD #207
4600 MADISON AVE                      4600 MADISON AVE                           TUCSON AZ 85705
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




AL-HAJ, MAYSOUN IZZALDIN              ALAEE, MORGAN CASSANDRA                    ALAMEDA AVONDALE LLC
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          SHANNON JALLOW
4600 MADISON AVE                      4600 MADISON AVE                           280 SECOND ST
STE 400                               STE 400                                    STE #230
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       LOS ALTOS CA 94022




ALAMEDA CROSSING STATION LLC          ALAMEDA CROSSING STATION LLC               ALAMEDA VENTURE LLC
PO BOX 398700                         11501 NORTHLAKE DR                         RAJAMMA SRINARAYANA
SAN FRANCISCO CA 94139                CINCINNATI OH 45249                        PO BOX 844643
                                                                                 LOS ANGELES CA 90084-4643




ALAN'S CATERED EVENTS                 ALARCON, MONIQUE SOLENNE                   ALBA, DAVID ANTHONY
471 S RITTER                          BEAUTY BRANDS LLC                          2584 W CALLE DON FLORENCIO
INDIANAPOLIS IN 46219                 4600 MADISON AVE                           TUCSON AZ 85741
                                      STE 400
                                      KANSAS CITY MO 64112




ALBAUGH, CAITLIN                      ALBERS, KRISTIN                            ALBERTDRAIN AND SEVER INC
BEAUTY BRANDS STORE 135               2222 WENDY WAY                             JAKE
745 US 31 NORTH                       BELLEVILLE IL 62221                        1022 APPLEBLOSSOM
GREENWOOD IN 46142                                                               MESQUITE TX 75149




ALBERTS, ALISON                       ALBERTS, CARAH                             ALBERTS, NICOLE ROSE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ALBRACHT, RACHEL LYNN                 ALBRIGHT, GAGE                             ALCANTAR, ANA CRISTINA
BEAUTY BRANDS LLC                     726 REDMANS VICTORY LN                     BEAUTY BRANDS LLC
4600 MADISON AVE                      OAK GROVE MO 64075                         4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




ALCANTER, ROBIN LANE                  ALCAZAR, CINDY                             ALCOCER, ZONIA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 8 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 30 of 390
ALDATA APOLLO DO NOT USE                ALDECOA, SPRING DIONNE                     ALDRETE, SARIAH K'LYN
SARAH IGBAL                             BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
37415 NORTHSIDE PKWY                    4600 MADISON AVE                           4600 MADISON AVE
BLDG 400 STE 450                        STE 400                                    STE 400
ATLANTA GA 30327                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ALDRICH, STEPHANIE M                    ALEGRIA, THERESE                           ALEJANDRO, LUNA CELINE
BEAUTY BRANDS LLC                       664 W 99TH AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                        NORTHGLENN CO 80221                        4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




ALEMAN-MUREN, MICHAEL                   ALERT GLASS                                ALEXANDER OPEN SYSTEMS INC
1336 W WAHALLA LN                       1440 W HOUSTON AVE                         10055 LAKEVIEW AVE
PHOENIX AZ 85027                        STE # 6                                    LENEXA KS 66219
                                        GILBERT AZ 85234




ALEXANDER, ASHTEN LANEA                 ALEXANDER, BRITTANY NICHOLE                ALEXANDER, DANIELLE MARIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ALEXANDER, GISELLE                      ALEXANDER, GISELLE                         ALEXANDER, GISELLE MACKINZE
BEAUTY BRANDS #111                      2006 NW 82ND ST                            BEAUTY BRANDS LLC
17395 TOMBALL PKWY BLDG 3A              LAWTON OK 73505                            4600 MADISON AVE
HOUSTON TX 77064                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




ALEXANDER, HOPE MICHELLE                ALEXANDER, IVY                             ALEXANDER, JAGUAR
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          448 SOUTH 6TH ST
4600 MADISON AVE                        4600 MADISON AVE                           CASEYVILLE IL 62232
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




ALEXANDER, PHILIP                       ALEXANDER, TYESHA L                        ALEXANDER, VICTORIA MICHELLE
1719 KARLTON WAY                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
EXCELSIOR SPRINGS MO 64024              4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ALEXANDEROTTO CO LLC                    ALEXANDEROTTO CO LLC                       ALEXANDRA RICHARDS LLC
3040 STONEYBROOK LN                     PO BOX 874954                              738 MORENO AVE
GRAND JUNCTION CO 81504                 KANSAS CITY MO 64187-4954                  LOS ANGELES CA 90049




ALEXANDRE, SUSAN JEANETTE               ALEXPANLINE USA INC                        ALGER, PATRICIA
BEAUTY BRANDS LLC                       DAVID DRAKE                                7034 E SOUTHERN AVE
4600 MADISON AVE                        251 UNION ST                               MESA AZ 85209
STE 400                                 NORTHVALE NJ 07647
KANSAS CITY MO 64112




ALIANTEL INC                            ALICE DAVISON                              ALIE, LAURA
AMY COLEMAN                             BEAUTY BRANDS LLC                          4586 E COLORADO AVE
1940 W CORPORATE WAY                    105 WEST OCOTILLO RD                       DENVER CO 80222
ANAHEIM CA 92801                        CHANDLER AZ 85248




                                              Page: 9 of 369
                               Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 31 of 390
ALIEF MEMORIAL LOCKSMITH                  ALIENWARE CORP                              ALIGHT INTERACTIVE
10210 WESTHEIMER                          12400 SW 134TH CT BAY 8                     SUZANNE ELEVY
HOUSTON TX 77042                          MIAMI FL 33186                              136 MAIN ST
                                                                                      STE 101
                                                                                      KANSAS CITY MO 64105




ALL CARE SWEEPING LLC                     ALL CLEAR SNOW REMOVAL                      ALL CULTURES INC
PO BOX 26594                              13420 NEWTON CT                             DBA PURE BLENDS
SHAWNEE MISSION KS 66225                  BROOMFIELD CO 80020                         LOU GUARNERI
                                                                                      159 E 2ND ST
                                                                                      HUNTINGTON STATION NY 11746




ALL METRO CARPET AND JANITORIAL CLEAN     ALL NATURAL BOTANICALS                      ALL PHASE AZ
PO BOX 635                                BRIAN GLOVER                                1015 E MYRTLE AVE
FT CALHOUN NE 68023                       8501 65TH ST NORTH                          PHOENIX AZ 85020
                                          PINELLAS PARK FL 33781




ALL SECURED SECURITY SVC LLC              ALL STAR AWARDS                             ALL STAR NEON INC
JENNA HILL                                835 W 39TH ST                               406 INDUSTRIAL DR
6475 E MAIN ST                            KANSAS CITY MO 64111                        MARYLAND HEIGHTS MO 63043
REYNOLDSBURG OH 43068




ALL STATE STRIPING                        ALL STATES RENTAL INC                       ALL STATES RENTAL INC
10007 WEST 53RD ST                        3990 PLACITA DEL RICO                       PO BOX 94258
MERRIAM KS 66203                          LAS VEGAS NV 89193                          LAS VEGAS NV 89193




ALL TAG CORP                              ALL TEX ROOFING LLC                         ALLAIRE, LINDSAY DAWN
1155 BROKEN SOUND PKWY UNIT E             BILL PIETRYKOWSKI                           BEAUTY BRANDS LLC
BOCA RATON FL 33487                       5605 CREEKMONT DR                           4600 MADISON AVE
                                          HOUSTON TX 77091                            STE 400
                                                                                      KANSAS CITY MO 64112




ALLANTE PROMOTION INC                     ALLEGRETTI BUILDING SVC                     ALLEGRO CHOIRS OF KANSAS CITY
17815 DAVENPORT                           7807 LONG PT STE 415                        228 OAK ST
STE #240                                  HOUSTON TX 77055                            BONNER SPRINGS KS 66012
DALLAS TX 75252




ALLEN PRESS                               ALLEN, BRITAIN MAKAE ELIZABETH              ALLEN, CATHY
810 E 10TH ST                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
LAWRENCE KS 66044                         4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ALLEN, DANIELLE                           ALLEN, EMMALYN GRACE                        ALLEN, EVAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           3589 NE CHAPEL DR
4575 E CACTUS RD STE 100                  4600 MADISON AVE                            LEE'S SUMMIT MO 64064
PHOENIX AZ 85032                          STE 400
                                          KANSAS CITY MO 64112




ALLEN, GERRY KARL                         ALLEN, JASMIN UNIQUE                        ALLEN, KELLY MCKEAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                               Page: 10 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 32 of 390
ALLEN, ROBIN                            ALLEN, SARAH                               ALLEN, SEDONA ELISE
5925 CONN RD                            2405 TEXAN DR                              BEAUTY BRANDS LLC
ALHAMBRA IL 62001                       HASLET TX 76052                            4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




ALLEN, STEPHANIE                        ALLEN, STEPHANIE ANN                       ALLEN, VICTORIA
5100 BELT LINE RD                       BEAUTY BRANDS LLC                          5925 CONN RD
STE 852                                 4600 MADISON AVE                           ALHAMBRA IL 62001
ADDISON TX 75254                        STE 400
                                        KANSAS CITY MO 64112




ALLGOOD, STACY LEE                      ALLIANCE, SAFE                             ALLIED COMMERCIAL LAUNDRY EQP
BEAUTY BRANDS LLC                       UNITED FAMILY SVC SHELTER                  10625 GATEWAY BLVD
4600 MADISON AVE                        FOR BATTERED WOMEN                         ST LOUIS MO 63132
STE 400                                 601 E 5TH ST
KANSAS CITY MO 64112                    CHARLOTTE NC 28202




ALLIED GLASS AND METAL INC              ALLIED STAFFING LLC                        ALLIED SVC
943 E 3RD                               PO BOX 26147                               BUCK INVESTMENTS LLC
PO BOX 3649                             SHAWNEE MISSION KS 66225                   ED NEWBIE
LAWRENCE KS 66046-0649                                                             3001 1/2 GILL ST
                                                                                   STE E
                                                                                   BLOOMINGTON IL 61704


ALLIED TRAILER RENTAL                   ALLIED WASTE SVC #060                      ALLIED WASTE SVC #468
PO BOX 681003                           PO BOX 78829                               PO BOX 9001099
RIVERSIDE MO 64168                      PHOENIX AZ 85062-8829                      LOUISVILLE KY 40290-1099




ALLIED WASTE SVC #753(DONOTUSE          ALLPRO COMMERCIAL CLEANERS INC             ALLURE
PO BOX 78829                            DESMOND CHAPMAN                            RE SUBSCRIPTION SVC
PHOENIX AZ 85062-8829                   8361 N BRITT CT                            PO BOX 53599
                                        KANSAS CITY MO 64151                       BOULDER CO 80322-3599




ALLURE, TRESS                           ALLWAYS GREEN LLC                          ALMANZA, DALIA AVALOS
DONNA ROJAS                             ARVIN BERNSTEIN                            BEAUTY BRANDS LLC
5800 NW 163RD ST                        31105 N 163RD ST                           4600 MADISON AVE
MIAMI LAKES FL 33014                    SCOTTSDALE AZ 85262                        STE 400
                                                                                   KANSAS CITY MO 64112




ALMAR SALES CO                          ALMAR SALES CO                             ALMAR SALES COMPANY-DREAM COSMETICS
JESSE SHOMER                            CIT GROUP COMMERICAL SVC INC               JESSE SHOMER
10 PROGRESS ST                          PO BOX 1036                                31 WEST 34TH ST
EDISON NJ 08820                         CHARLOTTE NC 28201-1036                    8TH FLOOR
                                                                                   NEW YORK NY 10001




ALMUETE, BROOKE                         ALMUETE, BROOKE ELIZABETH                  ALONZO, ERIN
8942 S BROADWAY                         BEAUTY BRANDS LLC                          3809 CHARLTON AVE
STE 162                                 4600 MADISON AVE                           WACO TX 76711
TYLER TX 75703                          STE 400
                                        KANSAS CITY MO 64112




ALPHA ELECTRONICS                       ALPHA ELECTRONICS                          ALPINE LITHO-GRAPHICS
13607 N 32ND ST                         6366 COLLEGE BLVD                          ERIC SHERO
PHOENIX AZ 85032                        OVERLAND PARK KS 66211                     8460 TROOST AVE
                                                                                   KANSAS CITY MO 64131




                                             Page: 11 of 369
                              Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 33 of 390
ALPINE LITHO-GRAPHICS                    ALSCO                                    ALSCO (AZ)
1040 E 85TH ST                           2816 CENTRAL EXPRESS WAY                 4707 W CAMELBACK RD
KANSAS CITY MO 64131                     WICHITA FALLS TX 76301                   PHOENIX AZ 85031




ALSCO INC IN                             ALSCO INC NC                             ALTAMIRANO, ESTHER ISELA
711 E VERMONT ST                         PO BOX 668088                            BEAUTY BRANDS LLC
INDIANAPOLIS IN 46202                    CHARLOTTE NC 28266                       4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




ALTAPAK MIDWESTINC                       ALTERNA                                  ALTERNA INC
3401 N JACKSON                           LEONOR MELGAR                            315 W 36TH ST
KANSAS CITY MO 64117                     551 FIFTH AVE                            ULJANA ISAK
                                         27TH FLOOR                               NEW YORK NY 10018
                                         NEW YORK NY 10176




ALTERNATIVES INC                         ALTMAN, BRITTANY                         ALTO FREIGHT TRANSPORTATION
PO BOX 1302                              BEAUTY BRANDS LLC                        2867 SURVEYOR ST
ANDERSON IN 46015-1302                   4202 EASTON GTWY DR                      PAMONA CA 91768
                                         COLUMBUS OH 43219




ALVARADO, ANGELICA JULIANNA              ALVARADO, EVELYN ANDREA MEZA             ALVARADO, SAMANTHA FRANCES
BEAUTY BRANDS LLC                        4740 WOOD AVE                            BEAUTY BRANDS LLC
4600 MADISON AVE                         KANSAS CITY KS 66102                     4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




ALVARADO, STEPHANIE RACHEL               ALVARADO, YESSENIA                       ALVARADO-TORRES, ALEJANDRA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                         4600 MADISON AVE
STE 400                                  STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ALVAREZ, ALMA                            ALVAREZ, ALMALISA                        ALVAREZ, ANGELA
8942 S BROADWAY AVE                      BEAUTY BRANDS LLC                        703 SCHUMIER
STE 162                                  4600 MADISON AVE                         HOUSTON TX 77047
TYLER TX 75703                           STE 400
                                         KANSAS CITY MO 64112




ALVAREZ, LILIA                           ALWAYS SHOW YOUR COLORS FLAG CO          ALWELL, RYAN
950 E GLENMERE DR                        2452 S TRENTON WAY                       18104 SUNNY TOP CT
CHANDLER AZ 85225                        UNIT M                                   WILDWOOD MO 63038
                                         DENVER CO 80231




ALWINS INC                               AM MILLER AND ASSOCIATES                 AM STAR SECURITY ALARM INC
70 ALGANA CT                             WAGE WITHHOLDING UNIT                    8547 ARAPAHOE RD J-381
ST PETERS MO 63376                       3033 EXCELSIOR BLVD                      GREENWOOD VILLAGE CO 80112
                                         STE 200
                                         MINNEAPOLIS MN 55416




AMANDA TOMASEVIC                         AMANDOLA, KERSTIN ALEXA                  AMARAL, JESSICA PRISCILLA-RAE
1811 VILLAGE WEST PKWY                   BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
STE O-101                                4600 MADISON AVE                         4600 MADISON AVE
KANSAS CITY KS 66111                     STE 400                                  STE 400
                                         KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 12 of 369
                                Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 34 of 390
AMATULLI, ANASTASIA                        AMAYO, JENNIFER M                        AMAZING COSMETICS
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                        DON THURMAN
4600 MADISON AVE                           4600 MADISON AVE                         605 N MILWAUKEE AVE
STE 400                                    STE 400                                  LIBERTYVILLE IL 60048
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




AMBASSADOR APPLIANCE REPAIR SER LLP        AMBASSADOR FLOOR CO                      AMBER POWERS
411 EAGLE GLEN DR                          17770 CHESTERFIELD AIRPORT RD            1706 SUNRISE
RAYMORE MO 64083                           CHESTERFIELD MO 63005-1212               WARRENSBURG MO 64093




AMBROSIUS, KARRIE                          AMEREN IP                                AMEREN IP
BEAUTY BRANDS LLC                          PO BOX 88034                             1901 CHOUTEAU AVE
4600 MADISON AVE                           CHICAGO IL 60680                         ST. LOUIS MO 63103
STE 400
KANSAS CITY MO 64112




AMEREN UE                                  AMEREN UE                                AMEREN UE
PO BOX 88068                               1901 CHOUTEAU AVE                        PO BOX 8806829
CHICAGO IL 60680                           ST. LOUIS MO 63103                       CHICAGO IL 60680




AMERICAN ARBITRATION ASSOCIATION           AMERICAN CHIMNEY                         AMERICAN CHIMNEY CLEANING INC
13455 NOEL RD                              PO BOX 66                                PO BOX 26
STE 1750                                   CLEVELAND MO 64734                       FREEMAN MO 64746
DALLAS TX 75240




AMERICAN CONSTRUCTION INVESTIGATION        AMERICAN CREW                            AMERICAN CREW
602 SAWYER ST STE 200                      ASHLEY SPOONER                           JP MORGAN CHASE BANK
HOUSTON TX 77007-7510                      1515 WAZEE                               88213 EXPEDITE WAY
                                           STE 200                                  CHICAGO IL 60695-0001
                                           DENVER CO 80202




AMERICAN CREW - MOP                        AMERICAN CREW - MOP                      AMERICAN DATACOMM INC
ASHLEY SPOONER                             JPMORGAN CHASE                           PO BOX 10598
1515 WAZEE                                 88213 EXPEDITE WAY                       KANSAS CITY MO 64188-0598
STE 200                                    CHICAGO IL 60695-001
DENVER CO 80202




AMERICAN DIGITAL SECURITY LLC              AMERICAN DOOR CHIMEY CO                  AMERICAN ELECTRIC POWER
1205 W COLLEGE ST                          ACCTS RECEIVABLE                         PO BOX 24404
LIBERTY MO 64068                           PO BOX 290755                            CANTON OH 44701
                                           NASHVILLE TN 37229-0755




AMERICAN EXPRESS BUSINESS CASH             AMERICAN EXPRESS BUSINESS GOLD CARD      AMERICAN FIRE SPRINKLER CORP
REBATE CARD                                PO BOX 650448                            PO BOX 958
PO BOX 650448                              DALLAS TX 75265-0448                     MISSION KS 66201-0958
DALLAS TX 75265-0448




AMERICAN FREIGHTWAYS                       AMERICAN HEART ASSOCIATION               AMERICAN INDENTITY - DIRECT
PO BOX 910150                              208 S LASALLE ST                         PO BOX 214951
DALLAS TX 75391-0150                       STE 900                                  KANSAS CITY MO 64121-4951
                                           CHICAGO IL 60604




                                                Page: 13 of 369
                                Case 19-10031-CSS      Doc 1     Filed 01/06/19   Page 35 of 390
AMERICAN INTERNATIONAL                     AMERICAN INTERNATIONAL - ARDELL         AMERICAN INTERNATIONAL - NAIL TEK
2220 GASPAR AAVE                           VAN NEST COLEMAN                        TOM FOWLER
LOS ANGELES CA 90040                       2220 GASPAR AVE                         2220 GASPAR AVE
                                           LOS ANGELES CA 90040                    LOS ANGELES CA 90040




AMERICAN INTERNATIONAL - POSHE             AMERICAN INTERNATIONAL - PROLINK        AMERICAN INTERNATIONAL - SPILO
TOM FOWLER                                 DON KITTLESON                           DAVE CHINBURG
2220 GASPAR AVE                            2200 GASPER AVE                         233 WILSHIRE BLVD
LOS ANGELES CA 90040                       LOS ANGELAS CA 90040                    STE 400
                                                                                   SANTA MONICA CA 90401




AMERICAN INTERNATIONAL CHINA GLAZE         AMERICAN INTERNATIONAL INDUSTRIES       AMERICAN INTERNATIONAL-BODY DRENCH
DALE WEAVER                                2220 GASPAR AVE                         VAN NEST COLEMAN
2220 GASPAR AVE                            LOS ANGELES CA 90040                    2220 GASPAR AVE
LOS ANGELES CA 90040                                                               LOS ANGELES CA 90040




AMERICAN INTERNATIONAL-IBD                 AMERICAN INTERNATIONALGENA DIV          AMERICAN INTERNATIONALSECHE DIV
STEPHANIE MCCULLAR                         STEPHANIE MCCULLAR                      VAN NEST COLEMAN
2220 GASPER AVE                            2220 GASPAR AVE                         2220 GASPAR AVE
LOS ANGELES CA 90040                       LOS ANGELES CA 90040                    LOS ANGELAS CA 90040




AMERICAN LAMINATES                         AMERICAN LUNG ASSOCIATION OF            AMERICAN MATERIAL HANDLING CO
3200 FAIRFAX TRAFFICWAY                    MIDLAND STATES                          11437 STRANG LINE
KANSAS CITY KS 66115                       5900 WILCOX PL                          LENEXA KS 66215
                                           DUBLIN OH 43016




AMERICAN MESSAGING LLC                     AMERICAN MULTICINEMA INC                AMERICAN PROJECT REPAIR INC
PO BOX 5749                                13731 COLLECTIONS CTR DR                28243 BECK RD STE B2
CAROL STREAM IL 60197-5749                 CHICAGO IL 60693-0137                   WIXOM MI 48393




AMERICAN QUALITY PAINTING LLC              AMERICAN RED CROSS                      AMERICAN SALON CIRCULATION INC
STEVE HENDRIX                              PO BOX 37839                            3057 GARST TRL
5401 OSAGE AVE                             BOONE IA 50037-0839                     NORWALK IA 50211-9286
KANSAS CITY MO 64133




AMERICAN SALON CIRCULATION INC             AMERICAN SECURITY PRODUCTS              AMERICAN SIGNS
1809 W 2ND AVE                             PO BOX 317001                           720 PARK BLVD STE 204
INDIANOLA IA 50125                         FONTANA CA 92331-7001                   PLANO TX 75074




AMERICAN TELECOM INC                       AMERICAN TRAILER AND STORAGE            AMERICAN WASTE INC
4412 SE 29TH ST                            DBA AT AND S                            PO BOX 272260
DEL CITY OK 73115                          6900 EAST 39TH ST                       OKLAHOMA CITY OK 73137
                                           KANSAS CITY MO 64129




AMERICAN WATER AND ENERGY SVC              AMERICAN WATER AND ENERGY SVC           AMERICAN WATER SVC
4431 NORTH DIXIE HWY                       1025 LAUREL OAK RD                      4431 NORTH DIXIE HWY
BOCA RATON FL 33431                        VOORHEES NJ 08043                       BOCA RATON FL 33431




                                                Page: 14 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 36 of 390
AMERICAN WATER SVC                        AMERICAN WATER SVC INC                     AMERIGLASS CLEANING INC
1025 LAUREL OAK RD                        DBA AMERICAN WATER AND ENERGY SVC          PO BOX 1362
VOORHEES NJ 08043                         4431 NORTH DIXIE HIGHWAY                   LIBERTY MO 64069
                                          BOCA RATON FL 33431




AMERISUITES                               AMERIZONA PRODUCTS INC                     AMES CTA, JOHN R
9030 E WESTVIEW RD                        MARK MACHEMER                              PO BOX 139066
LITTLETON CO 80124                        2730 E JONES AVE                           DALLAS TX 75313
                                          STE #103
                                          PHOENIX AZ 85040




AMIGOS, LOS                               AMIKA                                      AMIKA
2808 STATE AVE                            ANDIE RODGERS                              MARICAR RHODES
KANSAS CITY MO 66102                      300 MESEROLE ST                            300 MESEROLE ST
                                          THIRD FLOOR                                THIRD FLOOR
                                          BROOKLYN NY 11206                          BROOKLYN NY 11206




AMTECH LIGHTING SVC                       AMY HAAKE CREATIVE LLC                     ANASAZI
FILE NO 53124                             AMY HAAKE                                  ACCTS RECEIVABLE
LOS ANGELES CA 90074-3124                 4428 GRETCHEN CT                           CARRIE LEMKE
                                          LAWRENCE KS 66047                          43 MAIN ST SE
                                                                                     STE 504
                                                                                     MINNEAPOLIS MN 55414


ANASTASIA BEVERLY HILLS                   ANASTASIA BEVERLY HILLS                    ANCHOR BUILDING SVC INC
JEANETTE CRESPO                           PO BOX 845811                              3304 N LINDBERGH BLVD
438 N BEDFORD DR                          LOS ANGELES CA 90084-5811                  SAINT ANN MO 63074
BEVERLY HILLS CA 90210




ANCHOR COMPUTER                           ANDERS, EMYLIE                             ANDERS, EMYLIE
1900 NEW HIGHWAY                          BEAUTY BRANDS LLC                          7445 WEST BELL RD STE 100
FARMINGDALE NY 11735                      4600 MADISON AVE                           PEORIA AZ 85382
                                          STE 400
                                          KANSAS CITY MO 64112




ANDERS, JOURNEY                           ANDERSON HEATING AND COOLING               ANDERSON, ALISSA
BEAUTY BRANDS LLC                         PO BOX 8619                                BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64114                       5009 EAST RAY RD
STE 400                                                                              PHOENIX AZ 85044
KANSAS CITY MO 64112




ANDERSON, ALISSA                          ANDERSON, ALISSA MARIA                     ANDERSON, BROOKE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          15320 SHAWNEE MISSION PKWY
2162 E WILLIAMS FIELD RD STE 111          4600 MADISON AVE                           SHAWNEE KS 66217
GILBERT AZ 85295                          STE 400
                                          KANSAS CITY MO 64112




ANDERSON, BROOKE KRISTINE                 ANDERSON, BROOKE NICOLE                    ANDERSON, HAILEY MORGAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ANDERSON, KATHERINE DAWN                  ANDERSON, LAUREN JEAN                      ANDERSON, LYNN SHEILA RENEE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                               Page: 15 of 369
                           Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 37 of 390
ANDERSON, MEGAN                       ANDERSON, MEGAN LEIGH                     ANDERSON, RACHEL GRACE
5820 SW 21ST ST                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
TOPEKA KS 66604                       4600 MADISON AVE                          4600 MADISON AVE
                                      STE 400                                   STE 400
                                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ANDERSON, WHITNEY MARIE               ANDERSON-BALL, RACHEL RENEE               ANDERTON, KATRINA MARIE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ANDIS CO                              ANDIS CO                                  ANDIS CO (DO NOT USE)
STEPHANIE MCCULLAR                    25860 NETWORK PL                          STEPHANIE MC CULLAR
1800 RENAISSANCE BLVD                 CHICAGO IL 60673-1258                     1800 RENAISSANCE BLVD
STURTEVANT WI 53177                                                             STURTEVANT WI 53177




ANDRADE, NOEMI                        ANDRE, JESSICA                            ANDREA
BEAUTY BRANDS LLC                     1014 W COUNTY RD                          2220 GASPER AVE
4600 MADISON AVE                      JERSEYVILLE IL 62052                      CITY OF COMMERCE CA 90040
STE 400
KANSAS CITY MO 64112




ANDREGG, MARIGOLD                     ANDREWS, ANNETTA DELOIS                   ANDREWS, ASHLEY MICHELLE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ANDREWS, MARIA ANN                    ANDREWS, QUEENA LESHAWN JEWELL            ANDREWS, SARAH ALANE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ANDRIA, KATHLEEN FAYE                 ANDY SCHREINER CONSTRUCTION               ANDY STEBBING COUNTY TREASURER
BEAUTY BRANDS LLC                     4849 SE BERRYTON RD                       555 S 10TH ST RM 102
4600 MADISON AVE                      BERRYTON KS 66409                         LINCOLN NE 68508
STE 400
KANSAS CITY MO 64112




ANEAL, LYNDSI                         ANGEL CHARITY FOR CHILDREN                ANGELICA TEXTILE SVC
6077 MCNAUGHTEN GROVE LN              3132 N SWAN RD                            PO BOX 1207
COLUMBUS OH 43213                     TUCSON AZ 85712                           WICHITA FALLS TX 76307




ANGELL, MICHELLE                      ANGELO, KARA                              ANGELS TOUCH INC
9570 QUIVIRA RD                       BEAUTY BRANDS LLC                         JACQUELINE CONKLING
LENEXA KS 66215                       4600 MADISON AVE                          1215 N RED GUM ST
                                      STE 400                                   STE C
                                      KANSAS CITY MO 64112                      ANAHEIM CA 92806




ANGLES, CAROLINE NICOLE               ANIBAN, JERRY LYN MAY SERRUDO             ANISA INTERNATIONAL
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         225 OTTLEY DR
4600 MADISON AVE                      4600 MADISON AVE                          STE 230
STE 400                               STE 400                                   ATLANTA GA 30324
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




                                            Page: 16 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 38 of 390
ANISA INTERNATIONAL                       ANKENY, MORGAN                             ANKENY, MORGAN TAYLOR
PO BOX 733571                             3110 GREEN MOUNTAIN CROSSING DR            BEAUTY BRANDS LLC
DALLAS TX 75373-3571                      SHILOH IL 62269                            4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




ANKRUM, ROBYN                             ANKRUM, SAMANTHA LEE                       ANN HARRIS BENNETT
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          PO BOX 3547
4600 MADISON AVE                          4600 MADISON AVE                           HOUSTON TX 77253
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ANSELMO, ANTONINA MARIE                   ANSELMO, NINA                              ANSPAUGH, BLAINE
BEAUTY BRANDS LLC                         9918 N HIGHLAND PL                         10534 KING ST
4600 MADISON AVE                          KANSAS CITY MO 64155                       OVERLAND PARK KS 66214
STE 400
KANSAS CITY MO 64112




ANTHONY LOGISTICS FOR MEN LLC             ANTHONY, JOMARA DESTINY                    ANTHONYS MAINTENANCE LLC3
RITA BEYGELMAN                            BEAUTY BRANDS LLC                          333 LEFFINGWELL
560 BROADWAY                              4600 MADISON AVE                           STE 119
STE 503                                   STE 400                                    KIRKWOOD MO 63122
NEW YORK NY 10012                         KANSAS CITY MO 64112




ANTON, MADELINE ELAINE GAYLE              ANXE BUSINESS CORP                         ANXE BUSINESS CORP
BEAUTY BRANDS LLC                         BRAD CARRELL                               ANXE BUSINESS
4600 MADISON AVE                          2000 TOWN CTR                              DEPT 77399
STE 400                                   STE 2050                                   PO BOX 77000
KANSAS CITY MO 64112                      SOUTHFIELD MI 48075                        DETROIT MI 48277-0399




ANYTHING GOES ASSOCIATES                  APEX CONSTRUCTIONINC                       APODACA, ALISHA
1 E 110TH ST                              8141 SANTA FE DR                           BEAUTY BRANDS LLC
KANSAS CITY MO 64114                      OVERLAND PARK KS 66204                     4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




APODACA, ANTOINETTE                       APPLE NINE HOSPITALITY TX SERV INC         APPLE, MADELINE ELIZABETH
20507 TERRA SPRINGS DR                    DBA HILTON GARDEN INN LEWISVILLE           BEAUTY BRANDS LLC
KATY TX 77449                             785 S H HWY 121 BYPASS                     4600 MADISON AVE
                                          LEWISVILLE TX 75067                        STE 400
                                                                                     KANSAS CITY MO 64112




APPLE, TIMBERLY                           APPLEGATE, BETHANY PAIGE                   APPLIED COPIER TECHNOLOGIES
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          170 S WILLIAM DILLARD DR BLDG#1-100
4600 MADISON AVE                          4600 MADISON AVE                           GILBERT AZ 85233
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




APPRENTICE PERSONNEL INC                  APS                                        APS
2616 WEST COLORADO AVE                    PO BOX 53933                               400 NORTH 5TH ST
STE 8                                     PHOENIX AZ 85072                           PHOENIX AZ 85004
COLORADO SPRINGS CO 80904




APS                                       APTATIONS INC                              AQUA INDIANA
PO BOX 2906                               THERESA ZUKOSKI                            PO BOX 1229
PHOENIX AZ 85062-2906                     6368 CLARK AVE                             NEWARK NJ 07101-1229
                                          DUBLIN CA 94568




                                               Page: 17 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 39 of 390
AQUA INDIANA                           AQUA INDIANA                              AQUA PURE LLC
762 W LANCASTER AVENUE                 762 W LANCASTER AVE                       JAY RICK
BRYN MAWR PA 19010                     BRYN MAWR PA 19010                        1572 S MAHAFFIE CIR
                                                                                 OLATHE KS 66062




AQUENT                                 AQUILA                                    AR SECRETARY OF STATE
FILE 70238                             PO BOX 4649                               1401 W CAPITOL BLDG
LOS ANGELES CA 90074-0238              CAROL STREAM IL 60197-4649                LITTLE ROCK AR 72201-1094




ARAGON, MELISSA                        ARAKEEL, ESTER                            ARAMARK REFRESHMENT OP KS
BEAUTY BRANDS LLC                      4575 E CACTUS RD                          9000 BOND ST
4600 MADISON AVE                       STE 100                                   OVERLAND PARK KS 66214
STE 400                                PHOENIX AZ 85032
KANSAS CITY MO 64112




ARAMARK REFRESHMENT - AZ               ARAMARK REFRESHMENT - CARROLLTON          ARAMARK REFRESHMENT - CO
5325 S KYRENE RD STE 104               2120 HUTTON STE 100                       5180 SMITH RD
TEMPE AZ 85283                         CARROLLTON TX 75006                       UNIT F
                                                                                 DENVER CO 80216




ARAMARK REFRESHMENT - EARTH CITY       ARAMARK REFRESHMENT - FT WORTH            ARAMARK REFRESHMENT - GRANDVIEW
13772 SHORELINE DR                     5073 MARTIN LUTHER KING FWY               4420 E 142ND ST
EARTH CITY MO 63045                    FORT WORTH TX 76119                       GRANDVIEW MO 64030




ARAMARK REFRESHMENT - HOUSTON          ARAMARK REFRESHMENT - IN                  ARAMARK REFRESHMENT - MN
1665 TOWNHURST                         8435 GEORGETOWN RD STE 100                MINNEAPOLIS MARKET CENTER
#160                                   INDIANAPOLIS IN 46268                     6667 OLD SHAKOPEE RD #103
HOUSTON TX 77043                                                                 BLOOMINGTON MN 55438-2622




ARAMARK REFRESHMENT - NC               ARAMARK REFRESHMENT - OK                  ARAMARK REFRESHMENT SVC INC
APRIL JETT                             5851 S GARNETT RD                         1101 MARKET ST
2809 A FIRESTONE DR                    TULSA OK 74146                            PHILADELPHIA PA 19107
GREENSBORO NC 27406




ARAMARK REFRESHMENT SVC INC            ARAMARK REFRESHMENTS - IA                 ARAMIS INC
NATIONAL ACCOUNT LBX                   2402 39TH AVE                             SHANA BERG
PO BOX 28919                           MOLINE IL 61265                           767 FIFTH AVE
NEW YORK NY 10087-8919                                                           NEW YORK NY 10153




ARAMIS INC                             ARANA TREJO, GLORIA ANGELICA              ARANDA, NATALIA GUADALUPE
PO BOX 223667                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PITTSBURGH PA 15251-2667               4600 MADISON AVE                          4600 MADISON AVE
                                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ARANDELL CORP                          ARANDELL CORP                             ARAPAHOE COUNTY CO
JOYCEE SMITH                           PO BOX 405                                CONSUMER AFFAIRS
N 82 W 13118 LEON RD                   MENOMONEE FALLS WI 53052-0405             COUNTY ATTORNEY
MENOMONEE FALLS WI 53051                                                         14980 E ALAMEDA DR
                                                                                 AURORA CO 80012




                                            Page: 18 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 40 of 390
ARAPAHOE COUNTY TREASURER              ARAPAHOE COUNTY TREASURER                  ARAPAHOE FIRE PROTECTION INC
PO BOX 571                             PO BOX 571                                 11901 E 14TH AVE
LITTLEON CO 80160                      LITTLETON CO 80160                         AURORA CO 80010




ARBOR PRO LLC                          ARC                                        ARCBEST II INC
1150 E GILBERT DR                      PO BOX 203890                              3801 OLD GREENWOOD RD
TEMPE AZ 85281                         DALLAS TX 75320-3890                       FORT SMITH AR 72903




ARCBEST II INC                         ARCENEAUX, AUDREY ROSE                     ARCENEAUX, COURTNEY
PO BOX 10048                           BEAUTY BRANDS LLC                          7207 BELLEFONTAINE AVE
FORT SMITH AR 72917-0048               4600 MADISON AVE                           KANSAS CITY MO 64132
                                       STE 400
                                       KANSAS CITY MO 64112




ARCHER, EMILY GENE                     ARCHIE, DONYEL DEAANNA                     ARCHITECTUAL INTERIORS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          7094 S PARFET ST
4600 MADISON AVE                       4600 MADISON AVE                           LITTLETON CO 80127
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




ARCHULETA, MEGAN MARIE                 ARCP MT LAWTON OK LLC                      ARCP MT LAWTON OK LLC
BEAUTY BRANDS LLC                      AMERICAN REALTY CAPITAL PROPERTIES         29058 NETWORK PL
4600 MADISON AVE                       PROPERTY MANAGEMENT                        CHICAGO IL 60673-1290
STE 400                                2325 EAST CAMELBACK RD
KANSAS CITY MO 64112                   STE 1100
                                       PHOENIX AZ 85016


ARDELL INTERNATIONAL                   AREHART, NATALIE                           ARENDALE LOCK AND KEY
2220 GASPAR ST                         14071 HAYES ST                             11841 COLLEGE BLVD
CITY OF COMMERCE CA 90040              OVERLAND PARK KS 66221                     OVERLAND PARK KS 66210




ARENS, SAMANTHA                        ARENS, SAMANTHA JOSEPHINE                  ARENT FOX LLP
1105 NE 76TH TERR                      BEAUTY BRANDS LLC                          1717 K ST NW
GLADSTONE MO 64118                     4600 MADISON AVE                           WASHINGTON DC 20006-5344
                                       STE 400
                                       KANSAS CITY MO 64112




AREVALO, MANUELA                       ARGOSY CASINO HOTEL AND SPA                ARIAS, KRISTINA
BEAUTY BRANDS LLC                      777 NW ARGOSY PKWY                         BEAUTY BRANDS LLC
4600 MADISON AVE                       RIVERSIDE MO 64150                         105 WEST OCOTILLO RD
STE 400                                                                           CHANDLER AZ 85248
KANSAS CITY MO 64112




ARIEL JANITORIAL SVC INC               ARIZONA ATTORNEY GENERAL                   ARIZONA ATTORNEY GENERAL'S OFFICE
925 S MASON RD                         MARK BRNOVICH                              PO BOX 6123
PMB 308                                1275 WEST WASHINGTON ST                    MD 7611
KATY TX 77450                          PHOENIX AZ 85007                           PHOENIX AZ 85005-6123




ARIZONA CORP COMMISSION                ARIZONA DEPT OF ENVIRONMENTAL QUALITY      ARIZONA DEPT OF REVENUE
ANNUAL REPORTS CORP DIVISION           1110 W WASHINGTON ST                       1600 W MONROE
1300 WEST WASHINGTON                   PHOENIX AZ 85007                           PHOENIX AZ 85007
PHOENIX AZ 85007-2929




                                            Page: 19 of 369
                                Case 19-10031-CSS     Doc 1        Filed 01/06/19        Page 41 of 390
ARIZONA DEPT OF REVENUE                    ARIZONA DEPT OF REVENUE                        ARIZONA DEPT OF REVENUE
UNCLAIMED PROPERTY UNIT                    CITY OF AVONDALE                               CITY OF CHANDLER
PO BOX 29026                               PO BOX 29010                                   PO BOX 29010
PHOENIX AZ 85038-9026                      PHOENIX AZ 85038                               PHOENIX AZ 85038




ARIZONA DEPT OF REVENUE                    ARIZONA DEPT OF REVENUE                        ARIZONA DEPT OF REVENUE
CITY OF GILBERT                            CITY OF PEORIA                                 CITY OF PHOENIZ
PO BOX 29010                               PO BOX 29010                                   PO BOX 29010
PHOENIX AZ 85038                           PHOENIX AZ 85038                               PHOENIX AZ 85038




ARIZONA DEPT OF REVENUE                    ARIZONA DEPT OF REVENUE                        ARIZONA DEPT OF REVENUE
PO BOX 29079                               LICENSE AND REGISTRATION                       PO BOX 29010
PHOENIX AZ 85038-9070                      PO BOX 29032                                   PHOENIX AZ 85038-9010
                                           PHOENIX AZ 85038-9032




ARIZONA GAME AND FISH DEPT                 ARIZONA HIGHWAY PATROLMAN ASSOC                ARIZONA INDUSTRIAL COMMISSION - PHOENIX
5000 W CAREFREE HIGHWAY                    5522 W ROOSEVELT                               CHAIRMAN
PHOENIX AZ 85086-5000                      STE 4                                          800 WEST WASHINGTON ST
                                           PHOENIX AZ 85403                               PHOENIX AZ 85007




ARIZONA INDUSTRIAL COMMISSION - TUCSON     ARIZONA PUBLIC SVC CO                          ARIZONA STATE BOARD OF BARBERS
CHAIRMAN                                   PO BOX 2907                                    1400 W WASHINGTON STE 200
2675 E BROADWAY BLVD                       PHOWNIX AZ 85062-2907                          PHOENIX AZ 85007
TUCSON AZ 85716




ARIZONA STATE BOARD OF COSMETOLOGY         ARIZONA STATE BOARD OF PHARMACY                ARIZONA WOMENS FOUNDATION
1740 W ADAMS                               PO BOX 18520                                   CONCOURSE LEVEL
PHOENIX AZ 85007                           PHOENIX AZ 85005                               201 NORTH CENTRAL
                                                                                          BANK ONE CENTER
                                                                                          PHOENIX AZ 85073




ARKANSAS ATTORNEY GENERAL                  ARKANSAS AUDITOR OF STATE                      ARKANSAS COMBINED REGISTRATION
LESLIE RUTLEDGE                            UNCLAIMED PROPERTY DIVISION                    PO BOX 8123
323 CTR ST                                 1401 WEST CAPITAL AVE                          LITTLE ROCK AR 72203-8123
STE 200                                    STE 325
LITTLE ROCK AR 72201-2610                  LITTLE ROCK AR 72201




ARKANSAS DEPT OF ENVIRONMENTAL QUALITY     ARKANSAS DEPT OF FINANCE AND ADMINISTRATION    ARKANSAS DEPT OF HEALTH
ENVIRONMENTAL QUALITY                      1509 WEST 7TH ST                               PLUMBING DIVISION
5301 NORTHSHORE DR                         LITTLE ROCK AR 72201                           4815 WEST MARKHAM ST
NORTH LITTLE ROCK AR 72118-5317                                                           LITTLE ROCK AR 72205




ARKANSAS DEPT OF LABOR                     ARKANSAS EXCISE TAX RETURN                     ARMAGOST, JULIE
DIRECTOR                                   DEPT OF FINANCE AND ADMINSTRATION              BEAUTY BRANDS LLC
10421 WEST MARKHAM                         PO BOX 3861                                    4600 MADISON AVE
LITTLE ROCK AR 77205                       LITTLE ROCK AR 72203-3861                      STE 400
                                                                                          KANSAS CITY MO 64112




ARMITAGE, HALEY SARAH KRISTIN              ARMOR LOCK AND SAFE INC                        ARMOUR, CARSON
BEAUTY BRANDS LLC                          PO BOX 7118                                    414 N RIDGE AVE
4600 MADISON AVE                           MESA AZ 85216-7118                             LIBERTY MO 64068
STE 400
KANSAS CITY MO 64112




                                                Page: 20 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 42 of 390
ARMSTRONG, BECCA                      ARMSTRONG, PAIGE KATHERINE                 ARMSTRONG, REBECCA LYNN
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
8830 LINDHOLM DR STE 100              4600 MADISON AVE                           4600 MADISON AVE
HUNTERSVILLE NC 28078                 STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ARMSTRONG, RHONDA                     ARNER, ADDISON                             ARNOLD AND WRAGE INC
4005 S FUNDY WAY                      8126 CONSTANCE                             PO BOX 851922
AURORA CO 80013                       LENEXA KS 66215                            RICHARDSON TX 75085




ARNOLD, CORI LEIGH                    ARNOLD, KYLIE                              ARNOLD, REGINA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          15903 ALLEN AVE
4600 MADISON AVE                      7354 N LACHOLLA BLVD                       BELTON MO 64012
STE 400                               TUCSON AZ 85741
KANSAS CITY MO 64112




ARNOTE, COURTNEY                      AROMA NATURALS                             ARONOVA, MARILYN
BEAUTY BRANDS LLC                     BECCA HYNICK                               BEAUTY BRANDS LLC
4600 MADISON AVE                      1202 MCGAW AVE                             4600 MADISON AVE
STE 400                               IRVINE CA 92614                            STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




ARPS, ANGELA                          ARREDONDO, OLIVIA                          ARREDONDO, OLIVIA CHRISTINE
11048 ELMTREE PK DR                   311 A S VETERANS PKWY                      BEAUTY BRANDS LLC
INDIANAPOLIS IN 46229                 NORMAL IL 61761                            4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




ARREOLA, SINDY LOYA                   ARRINGTON, MADISON                         ARRINGTON, ROSE
11310 MELODY DR                       9125 HIGHOAK DR                            BEAUTY BRANDS # 113
# 6-106                               NORTH RICHLAND HILLS TX 76182              6125 W PK BLVD
NORTHGLENN CO 80234                                                              PLANO TX 75093




ARROYO, BRIANA MICHELLE               ARS SVC EXPRESS                            ART OF BEAUTY
BEAUTY BRANDS LLC                     1200 N COUNCIL                             ACCTS RECEIVABLE
4600 MADISON AVE                      OKLAHOMA CITY OK 73127                     PO BOX 92252
STE 400                                                                          CLEVELAND OH 44193
KANSAS CITY MO 64112




ART OF BEAUTY                         ART OF BEAUTY CO INC                       ARTEC SYSTEMS GROUP INC
LAUREN DEMARCO                        200 EGBERT RD                              KATIE O'BRIEN HAWKIN
5060 TAYLOR RD                        BEDFORD OH 44146                           99 SEAVIEW BLVD
UNIT D                                                                           PORT WASHINGTON NY 11050
BEDFORD HEIGHTS OH 44128




ARTHAUD, BOBBI LEE                    ARTHER, JASON EDWARD                       ARTHUR TRANSPORTATION
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          ARTHUR GJONI
4600 MADISON AVE                      4600 MADISON AVE                           10307 N SALINE AVE
STE 400                               STE 400                                    KANSAS CITY MO 64154
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




ARTIDIELLO, DAVID                     ARTIS, KARLA                               ARTIS, KARLA M
3108 SW GAINSBORO RD                  BEAUTY BRANDS LLC                          BEAUTY BRANDS INC
TOPEKA KS 66614                       4600 MADISON AVE                           5820 SW 21ST ST
                                      STE 400                                    TOPEKA KS 66604
                                      KANSAS CITY MO 64112




                                           Page: 21 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 43 of 390
ARTISTIC FLOORCOVERING INC              ASCHINGER ELECTRIC COMMUNICATIONS         ASG SECURITY
13605 W 109TH ST                        PO BOX 796028                             MARCUS THALMANN
LENEXA KS 66215                         ST LOUIS MO 63179-6000                    12301 KILN CT
                                                                                  STE A
                                                                                  BELTSVILLE MD 20705




ASG SECURITY                            ASH, TARRYN BRACH                         ASHBY, NICOLAS MAEZ
PO BOX 650837                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
DALLAS TX 75265-0837                    4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




ASHCRAFT, SARA LYN                      ASKENAS, JEFF                             ASKEW, MACKENZIE BONNIE LOU
BEAUTY BRANDS LLC                       1412 CATON AVE                            BEAUTY BRANDS LLC
4600 MADISON AVE                        JOLIET IL 60435                           4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




ASPEN LAWN AND LANDSCAPE                ASPEN PAVING AND SNOW                     ASPEN WASTE SYSTEMS INC
1812 KANSAS CITY RD                     CLIFF BARNEY                              13710 GREEN ASH CT
OLATHE KS 66061                         24880 GREEN DR                            EARTH CITY MO 63045
                                        BRIGHTON CO 80603




ASPER, HOLLY LEANN                      ASPHALT WIZARDS INC                       ASSOCIATES SOLUTIONS INC
BEAUTY BRANDS LLC                       PARRISH LOVE                              13228 W 99TH ST
4600 MADISON AVE                        517 LACY RD                               LENEXA KS 66215
STE 400                                 INDEPENDENCE MO 64050
KANSAS CITY MO 64112




ASSURANCE INDUSTRIES                    ASSURITY LIFE INSURANCE CO                ASSURITY LIFE INSURANCE CO
PEG CARLSON                             CASEY SPILKER                             PO BOX 957494
1245 FULTON PL                          2000 Q ST                                 SAINT LOUIS MO 63195-7494
FREMONT CA 94539                        LINCOLN NE 68503-3608




ASTON, DUSTEY                           AT AND T (0047)                           AT AND T (0170)
BEAUTY BRANDS LLC                       PO BOX 630047                             PO BOX 5001
4600 MADISON AVE                        DALLAS TX 75263-0047                      CAROL STREAM IL 60197-5001
STE 400
KANSAS CITY MO 64112




AT AND T (0516)                         AT AND T (0661)                           AT AND T (5080)
PO BOX 650516                           PO BOX 650661                             PO 5080
DALLAS TX 75265-0516                    DALLAS TX 75265-0661                      CAROL STREAM IL 60197-5080




AT AND T (MI)                           AT AND T BILL PAYMENT CENTER              AT AND T WIRELESS SVC
BILL PAYMENT CENTER                     PO BOX 660011                             PAYMENT PROCESSING CENTER
SAGINAW MI 48663-0003                   DALLAS TX 75266-0011                      PO BOX 78215
                                                                                  PHOENIX AZ 85062-8215




ATANAH BOSCH                            ATEN, KIMBERLEE                           ATKINS, MCKENNA KAYLEE
BEAUTY BRANDS STORE 135                 1507 SW WALNUT                            BEAUTY BRANDS LLC
745 US 31 NORTH UNIT C                  BLUE SPRINGS MO 64015                     4600 MADISON AVE
GREENWOOD IN 46142                                                                STE 400
                                                                                  KANSAS CITY MO 64112




                                             Page: 22 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 44 of 390
ATKINSON, CALEE LYN                     ATKINSON, KIMBER L                         ATKINSON, VICKI
BEAUTY BRANDS LLC                       DBA KIMBER BY DESIGN LLC                   12184 BANNACLE CIR
4600 MADISON AVE                        KIMBER ATKINSON                            UNIT G
STE 400                                 38 E MATSEN CREEK RD                       WESTMINISTER CO 80234
KANSAS CITY MO 64112                    KETTLE FALLS WA 99141




ATLANTIC COAST BRANDS                   ATMOS ENERGY                               ATMOS ENERGY
100 TOWN SQUARE PL                      PO BOX 790311                              THREE LINCOLN CENTRE
6TH FLOOR                               ST LOUIS MO 63179                          STE 1800
JERSEY CITY NJ 07310                                                               DALLAS TX 75240




ATMOS ENERGY (106)                      ATMOS ENERGY (112)                         ATMOS ENERGY (113)
PO BOX 790311                           PO BOX 78108                               PO BOX 790311
SAINT LOUIS MO 63179-0311               PHOENIX AZ 85062-8108                      SAINT LOUIS MO 63179-0311




ATMOS ENERGY (122)                      ATMOS ENERGY (128)                         ATMOS ENERGY (145)
PO BOX 790311                           PO BOX 790311                              PO BOX 790311
SAINT LOUIS MO 63179-0311               SAINT LOUIS MO 63179-0311                  SAINT LOUIS MO 63179-0311




ATMOS ENERGY (148)                      ATMOS ENERGY (159)                         ATMOS ENERGY (162)
PO BOX 790311                           PO BOX 790311                              PO BOX 790311
SAINT LOUIS MO 63179-0311               SAINT LOUIS MO 63179-0311                  ST LOUIS MO 63179-0311




ATRIS, SAMIRA CRISTINA ALI              ATTARIAN, DOMINIQUE DEMETRIA               ATTAWAY, MEGAN LEANNA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ATTORNEY GENERAL'S OFFICE               AUCH, ELIZABETH                            AUGUSTINE EXTERMINATORS INC
CONSUMER PROTECTION SECTION             BEAUTY BRANDS LLC                          KATHY BLUNT
30 EAST BROAD ST                        4600 MADISON AVE                           9280 FLINT ST
17TH FL                                 STE 400                                    OVERLAND PARK KS 66214
COLUMBUS OH 43215-3428                  KANSAS CITY MO 64112




AURORA CHAMBER OF COMMERCE              AUSTIN, MEGAN CHRISTINE                    AUTEN, KATHRYN MARIE
562 SABLE BLVD STE 200                  BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
AURORA CO 80011-0809                    4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




AUTOMATIC CHEF INC                      AUTOMATIC SPRINKLER OF TEXAS               AUTOMATIC SPRINKLER OF TEXAS
DBA CHEF CANTEEN                        1147 SOUTH CEDAR RIDGE DR                  PO BOX 382091
PO BOX 23009                            DUNCANVILLE TX 75137                       DUNCANVILLE TX 75138
WACO TX 76702-3009




AVALARA INC                             AVALON SPECIALTIES                         AVCORP BUSINESS SYSTEMS LLC
IAN DYER                                KIM SCHEID                                 DBA LINEAGE
PO BOX 10126                            8827 HEMLOCK DR                            8200 NIEMAN RD
BAINBRIDGE ISLAND WA 98110              OVERLAND PARK KS 66212                     LENEXA KS 66214




                                             Page: 23 of 369
                             Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 45 of 390
AVE INVESTMENTS INC                     AVERETT, SHALAI SUZANNE                   AVERY DENNISON RETAIL INF SERVLLC
TED AVE                                 BEAUTY BRANDS LLC                         GAIL
PO BOX 2350                             4600 MADISON AVE                          15178 COLLECTION CTR DR
LAKE OZARK MO 65049                     STE 400                                   CHICAGO IL 60693
                                        KANSAS CITY MO 64112




AVERY-CREEL, ROBERTA                    AVILA, ROSALIA                            AVILES, KASEY
5009 EAST RAY RD                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PHOENIZ AZ 85044                        4600 MADISON AVE                          7501 W 119TH ST
                                        STE 400                                   OVERLAND PARK KS 66213
                                        KANSAS CITY MO 64112




AVIS RENT A CAR SYSTEM LLC              AVITIA, ANGEL                             AVITIA, ARMANDO
VEHICLE DAMAGE CLAIMES                  BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PO BOX 409309                           15320 SHAWNEE MISSION PKWY                15320 SHAWNEE MISSION PKWY
ATLANTA GA 30384-9309                   SHAWNEE KS 66217                          SHAWNEE KS 66217




AVITIA, ARMANDO MEZA                    AVITIA, BRIANNA ADELE                     AVITIA, SERENA ROSY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




AVLON INDUSTRIES INC                    AVLON INDUSTRIES INC                      AVON POLICE DEPT
PAT EDWARDS                             ACCOUNTS RECEIVABLE                       6570 E US HWY 36
5401 WEST 65TH ST                       1999 N 15TH AVE                           AVON IN 46123
BEDFORD PARK IL 60638                   MELROSE PARK IL 60160




AYARI, DIANA                            AYERS, MARY MARGARET                      AYERS, TAYLOR
7445 WEST BELL RD                       BEAUTY BRANDS LLC                         5332 E BASELINE RD
STE 100                                 4600 MADISON AVE                          #1067
PEORIA AZ 85382                         STE 400                                   MESA AZ 8520
                                        KANSAS CITY MO 64112




AYERS, TAYLOR DAWN                      AYNES, AUSTIN DALE                        AYUSO, JAZMYN DELIZ
BEAUTY BRANDS LLC                       10707 MEDINAH DR                          BEAUTY BRANDS LLC
4600 MADISON AVE                        INDIANAPOLIS IN 46234                     4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




AZ DEPT OF REVENUE                      AZ FINANCIAL TT CORP                      AZPELL, EMILY ANN MARIE
TRX PRIVILEGE TAX LICENSE               DBA FTT VILLAGE SQUARE II LLC             BEAUTY BRANDS LLC
1600 WEST MONROE ST                     1790 E RIVER RD                           4600 MADISON AVE
PHOENIX AZ 85007                        STE 310                                   STE 400
                                        TUSCON AZ 85718                           KANSAS CITY MO 64112




AZUBUIKE, JEREMIAH IKECHI               B AND A WINDOW CLEANING                   B AND B FIRE AND SECURITY
582 EAGER RD                            1445 NICHOLS RD                           BOB LEVY
ST.LOUIS MO 63144                       OSAGE BEACH MO 65065                      12156 NATURAL BRIDGE RD
                                                                                  BRIDGETON MO 63144




B AND B FIRE AND SECURITY               B AND H FOTO AND ELECTRONICS CORP         B AND P CO INC DBA FROWNIES
PO BOX 2641                             HILLEL HALTON                             FRANK KINNIONTH
FLORISSANT MO 63034                     420 NINTH AVE                             1945 SOUTHT0WNE BLVD
                                        NEW YORK NY 10001-2404                    DAYTON OH 45439




                                              Page: 24 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 46 of 390
B AND P CO INC DBA FROWNIES              BAADE, ALEXANDRA ELIZABETH                 BABCOCK, CALLISTA ANASTASIA
PO BOX 41184                             BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DAYTON OH 45441                          4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BABYBEARSHOP                             BABYBEARSHOP                               BACA, RANDI
DEANNA SCHRODER                          231 ROBIN WAY                              BEAUTY BRANDS LLC
2208 BELMONT BLVD                        MENLO PARK CA 94025                        2162 E WILLIAMS FIELD RD STE 111
NASHVILLE TN 37212                                                                  GILBERT AZ 85295




BACA, RANDI RAE                          BACKES, ALISON JEAN                        BACKFLOW PREVENTION DEVICE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          15840 N 32ND ST #4
4600 MADISON AVE                         4600 MADISON AVE                           PHOENIX AZ 85032
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BACKLUND PLUMBING                        BACKSCRATCHERS                             BACKSCRATCHERS SALON SYSTEM INC
6215 GROVER ST                           BRENDA BATTAN                              9068 ELKMONT WAY
OMAHA NE 68106                           8120 BERRY AVE                             ELK GROVE CA 95624
                                         STE B
                                         SACRAMENTO CA 95828




BACON, NATALJA                           BACON, NATASHA                             BADUA, KENNEDY JAE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BAER, LINZEY SAGE                        BAG BLOCKER INC                            BAGEL AND BAGEL INC
BEAUTY BRANDS LLC                        WILLIAM HOWE                               ACCTS RECEIVABLE
4600 MADISON AVE                         410 N MERIDIAN ST                          7960 LEE BLVD
STE 400                                  STE 813                                    LEAWOOD KS 66206
KANSAS CITY MO 64112                     INDIANAPOLIS IN 46204




BAGS AND BOWS                            BAGUNU, CALATA                             BAGWELL, JACOB
A/R                                      4811 EASTWOOD DR                           1250 PACK ASH WOOD DR
500 MAIN ST                              KANSAS CITY MO 64129                       O'FALLON MO 63304
GROTON MA 01471-0004




BAHR, KEVIN COLEMAN                      BAILEY, BROOKE ANNETTE                     BAILEY, GAIL CHRISTINE
387 EAGLES DR                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
ST PETERS MO 63376                       4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BAILEY, MEGAN                            BAILEY, SAMANTHA                           BAILEY, SARA NICOLE
624 MILL CREEK FARMS RD                  BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
TROY IL 62294                            4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BAILEY, WHITNEY                          BAILEY-CONRAD, LORRAINE                    BAILEY-CONRAD, LORRAINE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          8830 LINDHOLM DR STE 100
4600 MADISON AVE                         4600 MADISON AVE                           HUNTERSVILLE NC 28078
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                               Page: 25 of 369
                              Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 47 of 390
BAIN DE TERRE                            BAIN DE TERRE                            BAKE, JEFFREY L
ZOTOS CORP                               CREDIT DEPT                              BEAUTY BRANDS LLC
JUNE PLEASIC                             100 TOKENEKE RD                          4600 MADISON AVE
100 TOKENEKE RD                          DARIEN CT 06820-1005                     STE 400
DARIEN CT 06820                                                                   KANSAS CITY MO 64112




BAKER COMMUNICATIONS INC                 BAKER, BRANDON                           BAKER, GINNY
AMY                                      600 ROLLING HILLS                        9000 FOSTER LN
3620 SW 61ST ST                          HEWITT TX 76643                          OVERLAND PARK KS 66212
STE 300
DES NOINES IA 50321




BAKER, LAURYN CHRISTINE                  BAKER, MARY BETH                         BAKER, STACY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        360 NEWBURY ST #609
4600 MADISON AVE                         4600 MADISON AVE                         BOSTON MA 02115
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BAKER, TY                                BALBOA, SARAH CHRISTINE                  BALDOMINO, TRACY SUE
132 NE GASLIGHT LN                       BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
BLUE SPRINGS MO 64014                    4600 MADISON AVE                         4600 MADISON AVE
                                         STE 400                                  STE 400
                                         KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BALDWIN JR, EDWARD C                     BALDWIN, MELISSA                         BALDWIN, TED
DBA TEC SPEC                             13840 S DARNELL                          16407 W 123RD ST
555 MOYER LN                             OLATHE KS 66062                          OLATHE KS 66062
SPARTA TN 38583




BALL, HEATHER                            BALL, KIM                                BALLANCE, LORRE ANTOINETTE
BEAUTY BRANDS LLC                        1894 WENTZVILLE PKWY                     BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 100                                  4600 MADISON AVE
STE 400                                  WENTZVILLE MO 63385                      STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




BALLARD, ALEXA MELINDA                   BALLARD, LEA FAITH                       BALLARD, TRACY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                         4600 MADISON AVE
STE 400                                  STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BALLARD, TRACY                           BALLESTEROS, MADISEN                     BALLESTEROS, MADISEN FRANCES
BEAUTY BRANDS LLC                        1709 N DYSART RD                         BEAUTY BRANDS LLC
8920 SOUTH 71ST PLZ STE 111              AVONDALE AZ 85392                        4600 MADISON AVE
PAPILLION NE 68133                                                                STE 400
                                                                                  KANSAS CITY MO 64112




BALLOON EVENTS                           BALLOONS AND BEYOND                      BALLOONS ETC INC
11416 E 20TH ST                          9 WEST POCAHONTAS LN                     4500 E SPEEDWAY #22
INDEPENDENCE MO 64052                    KANSAS CITY MO 64114                     TUCSON AZ 85712




BALLOONS, CAROUSEL                       BALLWEG, BRANDON                         BALTAZAR LEIVA
26824 N 46TH PL                          1137 TENNESSEE #1                        PROSPERITY JANITOR
CAVE CREEK AZ 85331                      LAWRENCE KS 66044                        5050 PARK AVE
                                                                                  DES MOINES IA 50321




                                              Page: 26 of 369
                              Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 48 of 390
BANK DIRECT CAPITAL FINANCE              BANK OF AMERICA                              BANK OF AMERICA
150 NORTH FIELD DR                       KARA MILLER                                  KARA MILLER
STE 190                                  451 W 47TH ST                                8695 COLLEGE BLVD
LAKE FOREST IL 60045                     KANSAS CITY MO 64112                         OVERLAND PARK KS 68154-3775




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
12345 W 95TH ST                          9137 WESTVIEW RD                             6125 W PK BLVD
LENEXA KS 66215                          LONE TREE CO 80124-5134                      PLANO TX 75093




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
5019 PRESTON RD                          13008 N TATUM BLVD                           1965 28TH ST
FRISCO TX 75034                          PHOENIX AZ 85032                             BOULDER CO 80301




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
6360 CAMP BOWIE BLVD                     5325 SW 21ST ST                              2080 W INA RD
FORT WORTH TX 76116                      TOPEKA KS 66604                              TUCSON AZ 85704




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
6901 NORTHWEST EXPY                      2101 W MEMORIAL RD                           2325 MARKETPLACE DR
OKLAHOMA CITY OK 73132                   OKLAHOMA CITY OK 83134                       WACO TX 76711




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
9611 HOLLY PT DR                         1801 NW CHIPMAN RD                           6101 S BROADWAY AVE
HUNTERSVILLE NC 28078                    LEES SUMMIT MO 64081-3939                    TYLER TX 75703




BANK OF AMERICA                          BANK OF AMERICA                              BANK OF AMERICA
KARA MILLER                              KARA MILLER                                  KARA MILLER
15110 DALLAS PKWY STE 100A               2189 E WILLIAMS FIELD RD                     6401 N CAMPBELL AVE
DALLAS TX 75248                          GILBERT AZ 85295                             TUCSON AZ 85718




BANK OF BLUE VALLEY                      BANK OF LEE'S SUMMIT                         BANKS, ALIX N
1935 RILEY ST                            1021 SAM WALTON LN                           2378 CHEYENNE RD
OVERLAND PARK KS 66213                   LEE'S SUMMIT MO 64086                        HOLTON KS 66436




BANKS, JANET MARLENE                     BANKS, ZARIA NOELLE                          BANKS, ZARIA NOELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            5335 BALLANTYNE COMMONS PKWY
4600 MADISON AVE                         4600 MADISON AVE                             STE 100
STE 400                                  STE 400                                      CHARLOTTE NC 28277
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BANKS, ZOE ALLYN                         BANKSTON, KATHRYNN GRACE                     BANTILES, REDENAGRACEMER
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




                                              Page: 27 of 369
                             Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 49 of 390
BARBER, GARY B                          BARBER, GARY B                            BARBER, SAMANTHA ELIZABETH
PO BOX 2011                             SMITH COUNTY TAX OFFICE                   BEAUTY BRANDS LLC
TYLER TX 75710                          PO BOX 2011                               4600 MADISON AVE
                                        TYLER TX 75710                            STE 400
                                                                                  KANSAS CITY MO 64112




BARBOSA, DESIREE DELIA                  BARCODE SOURCE                            BARCODE SOURCE INC
BEAUTY BRANDS LLC                       800 ROOSEVELT RD                          38897 EAGLE WAY
4600 MADISON AVE                        BUILDING B STE 414                        CHICAGO IL 60678
STE 400                                 GLEN ELLYN IL 60137
KANSAS CITY MO 64112




BARE ESCENTUALS                         BARE ESCENTUALS                           BARE ESCENTUALS
900 3RD AVE                             BARE ESCENTUALS BEAUTY INC                SHISEIDO GRP USA DEIRDRE JOHNSON
27TH FLOOR                              PO BOX #3510                              301 ROUTE 17 NORTH
NEW YORK NY 10022                       CAROL STREAM IL 60132-3510                10TH FLOOR
                                                                                  RUTHERFORD NJ 07070




BARE ESCENTUALS BEAUTY INC              BARIELLE                                  BARKER, JENNIFER
PO BOX #3510                            JESSICA WEISSMAN                          341 SOUTH RIDGE PL
CAROL STREAM IL 60132-3510              98 CUTTERMILL RD                          LONGMONT CO 80501
                                        STE 451S
                                        CREAT NECK NY 11021




BARKER, STEDMAN                         BARKER, STEDMAN AMILL                     BARLOW, NICOLE
20200 EAST JACKSON DR                   BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
INDEPENDENCE MO 64057                   4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARNER, CORAL SKYE                      BARNER, KAREN                             BARNES, ASHLEY NICOLE
BEAUTY BRANDS LLC                       5102 SOUTH GARTH AVE                      BEAUTY BRANDS LLC
4600 MADISON AVE                        LOS ANGELES CA 90056                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




BARNES, BAILEY MORGAN                   BARNES, CHRISTY LYNN                      BARNES, JAMES DOUGLAS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARNES, MADELINE KAREN                  BARNES, OLIVIA KATE                       BARNEY, MORGAN BRITTANY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARR, ASHLEY                            BARR, DAVID                               BARR, DAVID MICHAEL
BEAUTY BRANDS LLC                       7354 N LACHOLLA BLVD                      BEAUTY BRANDS LLC
4600 MADISON AVE                        UITE 100                                  4600 MADISON AVE
STE 400                                 TUCSON AZ 85741                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




BARR, EARL E                            BARRAGAN, GABRIELLE J H                   BARRETT, BROOKLIN MARIE
415 NW 350TH RD                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
WARRENSBURG MO 64093                    4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                             Page: 28 of 369
                           Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 50 of 390
BARRETT, EFFIE DANA                   BARRIENTOS SCOTT, ALICIA NICOLE           BARRIENTOS, JASMIINE ANNA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         5305 PAYNE ST
4600 MADISON AVE                      4600 MADISON AVE                          SHAWNEE KS 66226
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




BARRIENTOS, JASMINE ANNA              BARRIENTOS, VANNESA                       BARRIGA, JESSICA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARRIOS, ANDREA                       BARRIOS, CHRISTIAN                        BARRIOS, MARISSA
1330 FRY RD                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
HOUSTON TX 77084                      4600 MADISON AVE                          4600 MADISON AVE
                                      STE 400                                   STE 400
                                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARRON, FRANCISCO JAVIER              BARRYWOODS HOLDINGS LLC                   BARRYWOODS HOLDINGS LLC
BEAUTY BRANDS LLC                     REVESCO PROPERTY SVC                      5291 E YALE AVE
4600 MADISON AVE                      CHARLES PAE                               DENVER CO 80222
STE 400                               5291 E YALE AVE
KANSAS CITY MO 64112                  DENVER CO 80222




BARTA, TIA MARIE                      BARTEK, ERIN                              BARTLETT, ANN DOROTHY
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      2006 NW 82ND ST                           4600 MADISON AVE
STE 400                               LAWTON OK 83505                           STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




BARTLETT, HELEN C                     BARTLETT, STEPAHNIE                       BARTLEY, NICOLE RENEE
711 W CLAY ST                         1000 VANDALIA ST                          BEAUTY BRANDS LLC
COLLINSVILLE IL 62234                 COLLINSVILLE IL 62234                     4600 MADISON AVE
                                                                                STE 400
                                                                                KANSAS CITY MO 64112




BARTON, CORY ALLEN                    BARTON, KELSEY JAYE                       BARTON, MICHAELA EMILY
15110 W 121ST TERR                    BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
OLATHE KS 66062                       4600 MADISON AVE                          4600 MADISON AVE
                                      STE 400                                   STE 400
                                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BARTON, REBECCA                       BASHAW, NICHOLAS                          BASHLOR, KIMBERLY
BEAUTY BRANDS LLC                     202 OAK VLY DR                            BEAUTY BRANDS LLC
4600 MADISON AVE                      SAINT PETERS MO 63376                     4600 MADISON AVE
STE 400                                                                         STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




BASIC                                 BASIL, ALLISON                            BASKETS AND BEYOND
PO BOX 775339                         BEAUTY BRANDS LLC                         15103 BEVERLY
CHICAGO IL 60677                      4600 MADISON AVE                          OVERLAND PARK KS 66223
                                      STE 400
                                      KANSAS CITY MO 64112




BASKINS, RYAN                         BASS ELEMENTS INC                         BASS INDUSTRIES INC
4228 DAINA DR                         SHARON BARON                              ACCTS RECEIVABLE
CEDAR FALLS IA 50613                  1450 E 11TH AVE                           3485 NW 65TH ST
                                      HILEAH FL 33010                           MIAMI FL 33147




                                           Page: 29 of 369
                            Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 51 of 390
BASS, FESTUS                           BASS, MARIA                              BASS, MCKENSIE D
9127 RENNER BLVD                       BEAUTY BRANDS STORE 135                  BEAUTY BRANDS LLC
APT 507                                745 US 31 NORTH                          4600 MADISON AVE
LENEXA KS 66210                        UNIT C                                   STE 400
                                       GREENWOOD IN 46142                       KANSAS CITY MO 64112




BASS, MELISSA LYNN                     BASSE, JENNIFER LYNN                     BASTOS, VICTORIA S
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                        2226 TROOP AVE
4600 MADISON AVE                       4600 MADISON AVE                         KANSAS CITY KS 66104
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BASURTO, ROBERT                        BATES, BILLIE                            BATES, RONDREAS DESHANE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4575 E CACTUS RD STE 100               4600 MADISON AVE                         4600 MADISON AVE
PHOENIX AZ 85032                       STE 400                                  STE 400
                                       KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BATH ACCESSORIES CO INC                BATH AND EDMONDS PA                      BATTALIA USA INC
PENNY AT GDAWSON                       HISTORIC VOIGTS BUILDING                 SANDRA GAVAGNI
2707 MC CONE AVE                       7944 SANTA FE DR                         3095 SE RANCH ACRES CIR
HAYWARD CA 94545                       OVERLAND PARK KS 66204                   JUPITER FL 33478




BATTS COMMUNICATIONS SVC INC           BATY, MACI KAEL                          BAUGH, JOHN MICHAEL
PO BOX 18425                           BEAUTY BRANDS LLC                        12629 N TATUM BLVD
KANSAS CITY MO 64133                   4600 MADISON AVE                         #461
                                       STE 400                                  PHOENIX AZ 85032
                                       KANSAS CITY MO 64112




BAULER, MORGAN                         BAULIER, SYDNEY COTE                     BAUM, ANDREW
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                        1105 STONECREST DR
5009 EAST RAY RD                       4600 MADISON AVE                         KEARNEY MO 64060
PHOENIX AZ 85044                       STE 400
                                       KANSAS CITY MO 64112




BAUM, SAMUEL                           BAUMGARDEN, AMBER DAWN                   BAUSCH, AYLA KRISTINE
1105 STONECREST DR                     BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
KEARNEY MO 64060                       4600 MADISON AVE                         4600 MADISON AVE
                                       STE 400                                  STE 400
                                       KANSAS CITY MO 64112                     KANSAS CITY MO 64112




BAXTER OF CALIFORNIA                   BAXTER OF CALIFORNIA                     BAY AREA TURNING POINT
L'OREAL USA S/D INC                    PROFESSIONAL PRODUCTS DIVISION           JACKIE KEYS
STEPHEN KILLIAN                        PO BOX 731125                            PO BOX 890929
8524 W WASHINGTON BLVD                 DALLAS TX 75373-1125                     HOUSTON TX 77289-0929
CULVER CITY CA 90232




BAYBROOK MUD                           BAYBROOK SQUARE CENTER REIT LLC          BAYLES, ALYVIA ANN
PO BOX 1368                            711 HIGH ST                              BEAUTY BRANDS LLC
FRIENDSWOOD TX 77549-1368              DES MOINES IA 50392-0350                 4600 MADISON AVE
                                                                                STE 400
                                                                                KANSAS CITY MO 64112




BAZALAR, LUIS R                        BAZOR, STACY ANN                         BAZZI, RHIAN PAIGE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                         4600 MADISON AVE
STE 400                                STE 400                                  STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                            Page: 30 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 52 of 390
BB AND T                                  BC AND R STORAGE CO INC                   BC ENGINEERS
16710 NORTHCROSS DR                       1321 N 3RD ST                             ROBERT CURRY
HUNTERSVILLE NC 28078                     PO BOX 565                                5720 REEDER
                                          LAWRENCE KS 66044                         SHAWNEE KS 66203




BCI TECHNOLOGIES                          BD BAKER CO                               BE ALL BATH AND BODY
ELI BURBANK                               ALEX CLARK                                5601 EAST RIVER RD
1202 N GREAT SOUTHWEST PKWY               6617 N SCOTTSDALE RD                      MINNEAPOLIS MN 55432-6198
GRAND PRAIRIE TX 75050                    #205
                                          SCOTTSDALE AZ 85250




BEALS, ETHAN                              BEARD, JUDE                               BEARDEN, ALEXIS NICOLE
1353 REGENCY PL                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
LAWRENCE KS 66049                         4600 MADISON AVE                          4600 MADISON AVE
                                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BEASLEY, TRACY                            BEATON, ASHLEY HOPE                       BEATTY, CRAIG
PO BOX 3861                               BEAUTY BRANDS LLC                         DBA SOLAR CONTROL WINDOW FILMS
OLATHE KS 66063                           4600 MADISON AVE                          PO BOX 981
                                          STE 400                                   BELLAIRE TX 77402-0981
                                          KANSAS CITY MO 64112




BEATTY, SOPHIE RAE                        BEATTY, SYDNEY LISSETTE                   BEAUDET, ANNALEI MARIE K
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BEAUTIFUL NAILS                           BEAUTIQUE                                 BEAUTY AND BARBER SUPPLY
ACCTS RECEIVABLE                          BARBARA SKLAR                             INSTITUTE INC
11404 GRAVOIS RD                          12836 NORTH 145TH WAY                     15825 N 71ST ST
ST. LOUIS MO 63126                        SCOTTSDALE AZ 85259                       STE 100
                                                                                    SCOTTSDALE AZ 85254




BEAUTY BRANDS DISTRIBUTION CORP           BEAUTY BRANDS FRANCHISING CORP            BEAUTY BRANDS HOLDINGS LLC
4600 MADISON                              4600 MADISON                              TSG6 LP
STE #400                                  STE #400                                  HADLEY MULLIN
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      600 MONTGOMER ST
                                                                                    STE 2900
                                                                                    SAN FRANCISCO CA 94111


BEAUTY BRANDS HOLDINGS LLC                BEAUTY BRANDS LLC                         BEAUTY CRAFT
SIDLEY & AUSTIN LLP - J. MARK BETTS       4600 MADISON STE 400                      11110 BREN RD WEST
1000 LOUISIANA ST                         KANSAS CITY MO 64112                      MINNETONKA MN 55343
STE 6000
HOUSTON TX 77002




BEAUTY DAY SUPPLY                         BEAUTY ELITE GROUP                        BEAUTY ENTERPISESINC
SHANDA KALWEI                             DBA BLOWPRO                               6811 FLYING CLOUD DR
756 SW LEMANS LN                          SABEEN ZIA                                EDEN PRAIRIE MN 55344
LEE'S SUMMIT MO 64082                     20411 IMPERIAL VLY DR
                                          HOUSTON TX 77073




BEAUTY INDUSTRY FUND                      BEAUTY INDUSTRY REPORT                    BEAUTY OUTLET II
NORMA KNUDSEN                             22287 MULHOLLAND HIGHWAY                  14710 NW RIVER RD
REGIS CORPORTION                          PMB #403                                  PARKVILLE MO 64152
7201 METRO BLVD                           CALABASAS CA 91302
MINNEAPOLIS MN 55439




                                               Page: 31 of 369
                               Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 53 of 390
BEAUTY RAGSINC                            BEAUTY SOLUTIONS LTD                        BEAUTY SYSTEMS GROUP
ACCTS RECEIVABLE                          JERRY AND ORLA                              KRISSI JONES
9630 CHARTWELL DR                         411 FIFTH AVE                               420 E HIGHLAND RD
DALLAS TX 75243                           STE 804                                     MAUDONIA OH 44056
                                          NEW YORK NY 10016




BEAUTYGE BRANDS USA                       BEAUTYGE BRANDS USA                         BEAVER, CHLOE
REVLON                                    ROUX LABORATORIES INC BEAUTYGE              5009 EAST RAY RD
ASHLEY SPOONER                            JP MORGAN CHASE                             PHOENIX AZ 85044
9560 TOWNE CENTRE DR STE 200              88213 EXPEDIATE WAY
SAN DIEGO, CA 92121-1972                  CHICAGO IL 60695




BEBBER, CAITLIN PATRICIA                  BEBEKUHL, HEATHER                           BECERRA, FELECIA JEAN
BEAUTY BRANDS LLC                         PO BOX 558                                  BEAUTY BRANDS LLC
4600 MADISON AVE                          MELISSA TX 75454                            4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




BECK, CRISTIN LESLIE                      BECK, ROBERT C                              BECKER LANDSCAPE CONTRACTORS INC
BEAUTY BRANDS LLC                         26 DOT TWO LLC                              KEVIN FOX
4600 MADISON AVE                          1045 SANSOME ST STE 328                     3749 NKITLEY AVE
STE 400                                   SAN FRANCISCO CA 94111                      INDIANAPOLIS IN 46226
KANSAS CITY MO 64112




BECKER, ADAM                              BECKER, ANDREA                              BECKER, ANDREA
2327 SW ROTHER RD                         1731 28TH ST                                1731 E 28TH ST
TOPEKA KS 66614                           BOULDER CO 80301                            BOULDER CO 80301




BECKER, ANDREA MAY                        BECKER, SHERRI L                            BECKHAM, LESLIE
BEAUTY BRANDS LLC                         1042 GRAND TETO DR                          3501 E STATE RTE Y
4600 MADISON AVE                          ST PETERS MO 63376                          CLEVELAND MO 64734
STE 400
KANSAS CITY MO 64112




BECKLOFF, TARA MARIE                      BECO FLOWERS                                BEDENBAUGH, DARLA
BEAUTY BRANDS LLC                         REBECCA EDERER                              10102 AUTUMN WAY CT
4600 MADISON AVE                          1922 BALTIMORE AVE                          HOUSTON TX 77064
STE 400                                   KANSAS CITY MO 64108
KANSAS CITY MO 64112




BEDROSIAN, CRYSTAL                        BEEBOUT, HANNAH MAE                         BEERY, AMY
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BEERY, JENNA                              BEHRENS, KATIE LEE                          BEHRENS, MYRANDA
10221 N CHERRY DR                         1243 N 100RD                                15320 SHAWNEE MISSION PKWY
APT 5B                                    BALDWIN CITY KS 66006                       SHAWNEE KS 66217
KANSAS CITY MO 64155




BEHRENS, MYRANDA MARIE                    BEKIRI, FLORA                               BELAE BRANDS INC
BEAUTY BRANDS LLC                         300 EAST HELMS RD                           PO BOX 29847
4600 MADISON AVE                          #2                                          PHOENIX AZ 85038-9847
STE 400                                   HOUSTON TX 77037
KANSAS CITY MO 64112




                                               Page: 32 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 54 of 390
BELCLAIR ELECTRIC INC                   BELFOR RESTORATION SVC                     BELL, AZIZA-LYNN
DON MUETH                               4690 JOLIET ST                             BEAUTY BRANDS LLC
912 SOUTH BELT WEST                     DENVER CO 80239                            4600 MADISON AVE
BELLEVILLE IL 62220                                                                STE 400
                                                                                   KANSAS CITY MO 64112




BELL, BRITTANY SKYLAR                   BELL, BRYANNA WHITNEY                      BELL, COURTNEY MAE-LASHAE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BELL, JENNA GRACE                       BELL, LINDSEY KENDALL                      BELL, MARLEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          7501 W 119TH ST
4600 MADISON AVE                        4600 MADISON AVE                           OVERLAND PARK KS 66213
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




BELL, MARLEE SIERRA                     BELL, NANCY                                BELLA
BEAUTY BRANDS LLC                       3404 WESTRIDGE CT                          JENNIFER MALOY
4600 MADISON AVE                        LAWRENCE KS 66049-2233                     2611 S TRENTON AVE
STE 400                                                                            TULSA OK 74114
KANSAS CITY MO 64112




BELLA AGENCY LLC                        BELLAMY, TIFFANY MARIE                     BELLANTI, VICTORIA MARIE
270 LAFAYETTE ST                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 802                                 4600 MADISON AVE                           4600 MADISON AVE
NEW YORK NY 10012                       STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BELLAVIA, SOPHIA CHRISTINA              BELLINGER, DONNIE                          BELLNE USA INC
BEAUTY BRANDS LLC                       510 N BIRCH                                TRACY HOLLAND
4600 MADISON AVE                        OTTAWA KS 66067                            209 DAYTON ST
STE 400                                                                            STE 203
KANSAS CITY MO 64112                                                               EDMONDS WA 98020




BELLOMY, DANIELLE JO                    BELMONT, TAKARA                            BELSON PRODUCTS
BEAUTY BRANDS LLC                       STEVE HUGHES                               5980 MIAMI LAKES DR
1045 SW 7 HWY                           DEPT CH 19104                              MIAMI LAKES FL 33014-2467
BLUE SPRINGS MO 64014                   PALATINE IL 60055-9104




BELSON PRODUCTS                         BELTON, LAURIE                             BELTON, LAURIE
POBOX 98403                             BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CHICAGO IL 60693                        4600 MADISON AVE                           438 WARD PKWY
                                        STE 400                                    KANSAS CITY MO 64112
                                        KANSAS CITY MO 64112




BELTRAN, ANA R                          BELVIY, FAITH                              BENAVIDES, DESTINY AMBER
BEAUTY BRANDS LLC                       10792 ORIOLE CT                            BEAUTY BRANDS LLC
4600 MADISON AVE                        INDIANAPOLIS IN 46231                      4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




BENDER, MARIAH ELISE                    BENEDICT, DANIELLE                         BENEFIEL, TIMOTHY R
BEAUTY BRANDS LLC                       22043 PEORIA RD                            6024 MORNINGSIDE DR
4600 MADISON AVE                        GREENVIEW IL 62642                         KANSAS CITY MO 64113
STE 400
KANSAS CITY MO 64112




                                              Page: 33 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 55 of 390
BENEFITS ADMINISTRATIVE SVC              BENEFITS ADMINISTRATIVE SVC                BENETRAC
INTERNATIONAL CORP                       PO BOX 775339                              PO BOX 100906
9264 PORTAGE INDUSTRIAL DR               CHICAGO IL 60677-5339                      PASADENA CA 91189-0906
PORTAGE MI 49024




BENITES, SAMONE LANEESE                  BENITEZ, DANIELLE CELESTE                  BENKE, SARAH LINDSAY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BENNARDO, ANTHONY                        BENNETT, ANN HARRIS                        BENNETT, KRISTEN BRIANNA
BEAUTY BRANDS LLC                        TAX ASSESSOR-COLLECTOR                     BEAUTY BRANDS LLC
4600 MADISON AVE                         PO BOX 4622                                4600 MADISON AVE
STE 400                                  HOUSTON TX 77210-4622                      STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




BENNETT, LEAH                            BENNETT, LEAH ELIZABETH                    BENNETT, MELISSA MARIE
11421 N EASTERN AVE                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OKLAHOMA CITY OK 73131                   4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BENNETT, MORGAN                          BENOIT, RAELYN ELIZABETH                   BENSON SECURITY SYSTEMS INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          2065 W OBISPO AVE STE 101
3514 CLINTON PKWYM STE J                 4600 MADISON AVE                           GILBERT AZ 85233
LAWRENCE KS 66047                        STE 400
                                         KANSAS CITY MO 64112




BENTON, ALEXIS COLE                      BENTZINGER, CAITLIN GRACE SEISER           BERG, ELIZABETH JORDAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BERKBIGLER, ANGELA MARIE                 BERKBIGLER, HALEY ROSE                     BERKEBILE NELSON IMMENSCHUH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          MCDOWELL INC DBA BNIM ARCHITECTS
4600 MADISON AVE                         4600 MADISON AVE                           SILVIA HONDA
STE 400                                  STE 400                                    106 W 14TH ST
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64105




BERKLEY, ALEXANDRA ROSEMARY              BERKOWITZ OLIVER WILLIAMS SHAW AND         BERLIN, EDELTRAUD
BEAUTY BRANDS LLC                        EISENBRANDT LLP                            BEAUTY BRANDS LLC
4600 MADISON AVE                         2600 GRAND STE 1200                        4600 MADISON AVE
STE 400                                  KANSAS CITY MO 64108                       STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




BERNARD GROUP                            BERNARD, BRIANNA MARIE                     BERNARD, EMILY GRACE
19011 LAKE DR EAST                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CHANHASSEN MN 55317                      4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BERNARD, HANNAH LANE                     BERNSTEIN, DAVID                           BERNSTEIN, DAVID
BEAUTY BRANDS LLC                        444 W 58TH ST                              9706 OVERBROOK RD
4600 MADISON AVE                         KANSAS CITY MO 64113                       LEAWOOD KS 66206
STE 400
KANSAS CITY MO 64112




                                              Page: 34 of 369
                                 Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 56 of 390
BERNSTEIN, ROBERT A                         BERNSTEIN, STEVE                             BERNSTEIN, SUSAN
15410 HOLMES                                4600 MADISON AVE                             DBA JAC CLEAN LLC
KANSAS CITY MO 64145                        STE 400                                      SUSAN LUETJE
                                            KANSAS CITY MO 64112                         2609 W 118TH ST
                                                                                         LEAWOOD KS 66211




BERNSTEIN-REIN (DO NOT USE!!!)              BERNSTEIN-REIN YELLOW PAGES                  BERNSTEIN-REIN,
4600 MADISON                                4600 MADISON                                 4600 MADISON STE 1500
STE 1500                                    #1500                                        KANSAS CITY MO 64112
KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BERNTHAL, ETHAN MICHAEL                     BERRY, FINCH                                 BERRY, REBECCA D
2827 N 109TH TERR                           SUSAN SMITIT                                 BEAUTY BRANDS #110
KANSAS CITY KS 66109                        11723 NE US HIGHWAY 301                      1270 E 1ST AVE
                                            WALDO FL 32694                               BROOMFIELD CO 80020




BERTKE, ANDREW                              BERZOZA, ALEXIS MIRANDA                      BESHEARS, ROBIN
15 WOODBINE CT                              BEAUTY BRANDS LLC                            3719 KATY LN
COLLINSVILLE IL 62234                       4600 MADISON AVE                             WACO TX 76705
                                            STE 400
                                            KANSAS CITY MO 64112




BESPOKE DIGITAL INC                         BESSEY, HUNTER CHARLES                       BESSINE, MATTHEW
REBECCA BURNETT                             BEAUTY BRANDS LLC                            7001 N OAK
52 WALKER ST                                4600 MADISON AVE                             GLADSTONE MO 64118
4TH FLOOR                                   STE 400
NEW YORK NY 10013                           KANSAS CITY MO 64112




BEST BUY                                    BEST PORTABLE TOILETS INC                    BEST SECURITY ACQUISITION LLC
BUSINESS ADVANTAGE ACCOUNT                  PO BOX 512                                   DBA BEST SECURITY INDUSTRIES
MSC                                         BELTON MO 64012                              MELANIE LISKER
PO BOX 731247                                                                            755 NW 17TH AVE
DALLAS TX 75373-1247                                                                     STE 101
                                                                                         DELRAY BEACH FL 33445


BEST WESTERN HOTEL                          BEST, JANESSA                                BEST, JANESSA NOEL
3535 QUEBEC ST                              7214 NORTH ACADEMY BLVD                      BEAUTY BRANDS LLC
DENVER CO 80207                             COLORADO SPRINGS CO 80920                    4600 MADISON AVE
                                                                                         STE 400
                                                                                         KANSAS CITY MO 64112




BEST, JENNIFER ANN                          BETTY DAIN CREATIONS LLC                     BETZ, EMILY RAE
2120 W 500 N                                STEPHANIE MC CULLAR                          BEAUTY BRANDS LLC
COLUMBUS IN 47201                           9701 NW 112 AVE                              4600 MADISON AVE
                                            STE 10                                       STE 400
                                            MIAMI FL 33178                               KANSAS CITY MO 64112




BETZ, SIERRA DAWN                           BEVANS, MARISSA DANIELLE                     BEWAY PROPERTIES LLC
BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC                            4600 MADISON AVE
4600 MADISON AVE                            4600 MADISON AVE                             STE 1500
STE 400                                     STE 400                                      KANSAS CITY MO 64112
KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BEWAY PROPERTIES LLC                        BFI WASTE SVC OF KC                          BICHEL, ASHLEY
TERRI MEYER                                 PO BOX 9001099                               11620 W 118TH TERR APT 625
4600 MADISON STE 1500                       LOUISVILLE KY 40290-1099                     OVERLAND PARK KS 66210
KANSAS CITY MO 64112




                                                  Page: 35 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 57 of 390
BICHELMEYER, JORDAN                     BICKEL, ASTRA                                BICKEL, ASTRA LYNN
651 RIVER DR                            BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
EDWARDSVILLE KS 66111                   3110 GREEN MOUNT CROSSING DR                 4600 MADISON AVE
                                        SHILOH IL 62269                              STE 400
                                                                                     KANSAS CITY MO 64112




BICKEL, BRITTANY                        BICKEL, KAITLYN                              BICKEL, KAITLYN JEAN
3019 W MAIN ST                          20200 EAST JACKSON DR                        BEAUTY BRANDS LLC
BELLEVILLE IL 62226                     INDEPENDENCE MO 64057                        4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BICKHARD, CHRISTINA NICOLE              BIERLY, PAUL                                 BIERLY, RACHEL
BEAUTY BRANDS LLC                       1400 NOTTINGHILL DR                          BEAUTY BRANDS LLC
4600 MADISON AVE                        O'FALLON IL 62269                            3110 GREENMOUNT CORSSING DR
STE 400                                                                              SHILOH IL 62269
KANSAS CITY MO 64112




BIG ASS FAN CO                          BIGGINS, CINDY                               BIGHAM, MARIAH NIKOLE
PO BOX 1108                             BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
LEXINGTON KY 40588                      4600 MADISON AVE                             4600 MADISON AVE
                                        STE 400                                      STE 400
                                        KANSAS CITY MO 64112                         KANSAS CITY MO 64112




BIGHAM, MICKAYLA MARIE                  BILBREY, TERRA REED                          BILFIELD, SAMANTHA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            15801 PRESTWOODS LN
4600 MADISON AVE                        4600 MADISON AVE                             HUNTERSVILLE NC 28078
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




BILL'S KEY AND LOCK SHOP                BILLIE SUE POWER                             BILLINGS, ANGELA MARIE
BILL                                    1704 STONELAKE DR                            BEAUTY BRANDS LLC
127 EAST BEAUFORT ST                    KEARNEY MO 64060                             4600 MADISON AVE
NORMAL IL 61761                                                                      STE 400
                                                                                     KANSAS CITY MO 64112




BILLINGSLEY, CAROLINE ELIZABETH         BILLMAN, SARAH LORRAINE                      BILLOPS, ANTHONY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            15509 W 99TH ST
4600 MADISON AVE                        4600 MADISON AVE                             LENEXA KS 66219
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




BILLOPS, ANTHONY CHRISTOPHER            BINGHAM, JONI                                BINGHAM, KATHRYN RENEE
BEAUTY BRANDS LLC                       3250 S ARIZONA AVE #3044                     BEAUTY BRANDS LLC
4600 MADISON AVE                        CHANDLER AZ 85248                            4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




BINOKA, SAVIEN BURHAN                   BINSWANGER GLASS                             BIO ELEMENTS
BEAUTY BRANDS LLC                       PO BOX 740209                                RACHEL NISELY
4600 MADISON AVE                        ATLANTA GA 30374-0209                        3502 E BOULDER ST
STE 400                                                                              COLORADO SPRINGS CO 80909
KANSAS CITY MO 64112




BIO IONIC INC                           BIONDO, OLIVIA LYNN                          BIOTONE
CHRISTINE SIDNER                        BEAUTY BRANDS LLC                            RAQUEL LOPEZ
6222 WILSHIRE BLVD                      4600 MADISON AVE                             4757 OLD CLIFFS RD
STE 300                                 STE 400                                      SAN DIEGO CA 92120
LOS ANGELES CA 90048                    KANSAS CITY MO 64112




                                             Page: 36 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 58 of 390
BIRCH COMMUNICATIONS INC                  BIRCH TELECOM                              BIRD, DANIELLE
PO BOX 105066                             PO BOX 927                                 8582 EAGER RD
ATLANTA GA 30348-5066                     EMPORIA KS 66801                           BRENTWOOD MO 63144




BIRD, DANIELLE RENE                       BIRD, JAMES B                              BIRK, BRITTANY LEE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BIRMINGHAM, CALLIE ELIZABETH              BISHOP, DANIELLE ELIZABETH                 BISHOP, KAT
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          87 MAIN ST
4600 MADISON AVE                          4600 MADISON AVE                           WESTLAKE OH 44145
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BISHOP, KATHRYN MIYUKI                    BISSELL COMMERCIAL                         BITTERMAN FAMILY CONFECTIONS LLC
BEAUTY BRANDS LLC                         100 ARMSTRONG RD STE 101                   STUART BITTERMAN
4600 MADISON AVE                          PLYMOUTH MA 02360                          3107 GILLHAM RD
STE 400                                                                              KANSAS CITY MO 64109
KANSAS CITY MO 64112




BITTERMAN FAMILY CONFECTIONS LLC          BIVENS, AMBER                              BIX, CHRISTOPHER T
BITTERMAN FAMILY CONFECTIONS              8709 W ALICE AVE                           BEAUTY BRANDS LLC
PO BOX 410227                             PEORIA AZ 85345                            4600 MADISON AVE
KANSAS CITY MO 64141                                                                 STE 400
                                                                                     KANSAS CITY MO 64112




BIZ 120                                   BIZ 120                                    BJERK BUILDERS INC
JEFF GRAFSTEIN                            BIZ 120 INC                                1383 N TECH BLVD
729 SUMAC RD                              PO BOX 1640                                STE 101
HIGHLAND PARK IL 60035                    HIGHLAND PARK IL 60035                     GILBERT AZ 85233




BK PROPERTIES                             BLACK HILLS ENERGY                         BLACK HILLS ENERGY
BLOCK AND CO INC REALTORS                 PO BOX 6001                                625 NINTH STREET
PO BOX 931420                             RAPID CITY SD 57709                        RAPID CITY SD 57701
KANSAS CITY MO 64193




BLACK HILLS UTILITY HOLDINGS INC          BLACK HILLS UTILITY HOLDINGS INC           BLACK, ANNA
DBA BLACK HILLS ENERGY                    DBA BLACK HILLS ENERGY                     12901 LOCUST ST
625 NINTH ST                              PO BOX 6001                                KANSAS CITY MO 64145
RAPID CITY SD 57701                       RAPID CITY SD 57709-6001




BLACK, PALO                               BLACK, STEPHANIE                           BLACK, STEPHANIE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          860A NW BLUE PARKWAY
4600 MADISON AVE                          4600 MADISON AVE                           LEES SUMMIT MO 64086
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BLACKBURN, NATASHA A                      BLACKMON MOORING OF HOUSTON INC            BLACKMON, AUBRIE
BEAUTY BRANDS LLC                         10511 KIPP WAY #400                        BEAUTY BRANDS INC
4600 MADISON AVE                          HOUSTON TX 77099                           8830 LINDHOLM DR
STE 400                                                                              STE 100
KANSAS CITY MO 64112                                                                 HUNTERSVILLE NC 28078




                                               Page: 37 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 59 of 390
BLACKMON, AUBRIE ELISE                    BLACKMON-MOORING (ARLINGTON)               BLACKMONMOORING STEAMATIC INC
BEAUTY BRANDS LLC                         315 N GREAT SOUTHWEST PKWY                 1101 ENTERPRISE AVE BAY 12
4600 MADISON AVE                          ARLINGTON TX 76011                         OKLAHOMA CITY OK 73128
STE 400
KANSAS CITY MO 64112




BLACKWELL SANDERS PEPER MARTIN            BLACKWELL SANDERS PEPER MARTIN             BLACKWELL, PAIGE A
PO BOX 802765                             BLACKWELL SANDERS                          BEAUTY BRANDS LLC
KANSAS CITY MO 64180-2765                 2300 MAIN ST                               4600 MADISON AVE
                                          PO BOX 419777                              STE 400
                                          KANSAS CITY MO 64141-6777                  KANSAS CITY MO 64112




BLAIR, LEVI                               BLAKE, TIANNA                              BLANCARTE, JACI LYNN
1532 E RODGER RD                          2418 TWILIGHT DR                           BEAUTY BRANDS LLC
TUCSON AZ 85719                           COLORADO SPRINGS CO 80910                  4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BLANKENSHIP, ANGELA MICHELLE              BLANKENSHIP, AUSTIN ALEXANDAR              BLANKENSHIP, CALLISTA LOVE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BLANKENSHIP, DONNA L                      BLANKENSHIP, TREVOR                        BLAQUIERE BROOKS, DENISE M
119 MISTY VIEW LN                         10001 N HIGHLAND TERR                      BEAUTY BRANDS LLC
SAINT PETERS MO 63376                     KANSAS CITY MO 64155                       4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BLAYLOCK, JORDAN LAINE                    BLAZEK, DEBBIE                             BLECHA, LILLY MAE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          7501 W 119 ST                              4600 MADISON AVE
STE 400                                   OVERLAND PARK KS 66213                     STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




BLINC INC                                 BLINDS TO GO COMMERCIAL LLC                BLISS
CHRISTINE CYR                             PAUL BRADFORD                              LYNDA
1141 SOUTH ROGERS CIR                     3219 TROOST AVE                            75 VARICK ST
STE 9                                     KANSAS CITY MO 64109                       10TH FLOOR
BOCA RATON FL 33487                                                                  NEW YORK NY 10013




BLISSWORLD                                BLONIGAN, MARISSA LYNNE                    BLOODWORTH, ANTHONY
14682 COLLECITONS CTR DR                  BEAUTY BRANDS LLC                          508 BELVEDERE DR
CHICAGO IL 60693                          4600 MADISON AVE                           BELLEVILLE IL 62223
                                          STE 400
                                          KANSAS CITY MO 64112




BLOOM                                     BLOOM, NAOMI JOY                           BLOOMINGTON AND NORMAL WTR RECL DIS
JEAN ANN HANSEN                           BEAUTY BRANDS LLC                          2015 WEST OAKLAND AVE
8161 S GRANT WAY                          4600 MADISON AVE                           BLOOMINGTON IL 61701
LITTLETON CO 80122-2071                   STE 400
                                          KANSAS CITY MO 64112




BLOOMQUIST, HILARY HOPE                   BLOW HAIR CARE                             BLOW HAIR CARE
BEAUTY BRANDS LLC                         STUART SKLAR                               PO BOX 715374
4600 MADISON AVE                          342 WEST 14TH ST                           COLUMBUS OH 43271-5374
STE 400                                   NEW YORK NY 10014
KANSAS CITY MO 64112




                                               Page: 38 of 369
                            Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 60 of 390
BLU SKY                                BLU SKY RESTORATION CONTRACTORS INC      BLUE
SCOTT CUBA                             9767 E EASTER AVE                        MARTY RICHNER
8022 REEDER ST                         CENTENNIAL CO 80112                      2285 NW JOHNSON ST
LENEXA KS 66214                                                                 STE 300
                                                                                PORTLAND OR 97210




BLUE CROSS BLUE SHIELD KC              BLUE CROSS BLUE SHIELD- KANSAS CITY      BLUE DOT
SUBGROUP 0002                          SUBGROUP 0001                            3365 SW GAGE BLVD
2301 MAIN ST                           2301 MAIN ST                             TOPEKA KS 66614
KANSAS CITY MO 64108                   KANSAS CITY MO 64108




BLUE DOT SAFES                         BLUE DOT SAFES                           BLUE NORTHERN AIR CONDITIONING INC
4628 MISSION BLVD                      2707 N GAREY AVE                         16132 AVENUE C
MONTCLAIR CA 91763                     PAMONA CA 91767                          CHANNELVIEW TX 77530




BLUE Q                                 BLUE SPRINGS CHAMBER OF COMMERCE         BLUE SPRINGS EXAMINER (THE)
SUSIE SMITH                            1000 MAIN ST                             PO BOX 459
103 HAWTHORNE AVE                      BLUE SPRINGS MO 64015                    INDEPENDENCE MO 64051
PITTSFIELD MA 01201




BLUE SPRINGS WATER DEPT                BLUE TRIANGLE TECHNOLOGIES INC           BLUEWICK HOME AND BODY COLLC
PO BOX 728                             ALAN HARRIS                              ART HERNANDEZ
BLUE SPRINGS MO 64013                  9097 ATLEE STATION RD                    969 MERIDIAN AVE
                                       STE 304                                  ALHAMBRA CA 91803
                                       MECHANICSVILLE VA 2311-2525




BLUM, JESSICA                          BLUM, JESSICA LYNNE                      BMC SOFTWARE INC
3110 GREEN MOUNT CROSSING DR           BEAUTY BRANDS LLC                        CATHY HORNBUCKLE
SHILOH IL 62269                        4600 MADISON AVE                         2103 CITYWEST BLVE
                                       STE 400                                  HOUSTON TX 77042
                                       KANSAS CITY MO 64112




BNIM ARCHITECTS                        BOARD OF BARBER EXAMINERS                BOARD OF BARBERS AND COSMETOLOGISTS
106 W 14TH ST                          PO BOX 94723                             1560 BROADWAY
KANSAS CITY MO 64105                   LINCOLN NE 68509                         STE B40
                                                                                DENVER CO 80202




BOARD OF POLICE COMMISSIONERS          BOARD OF THERAPEUTIC MASSAGE             BOATES, TIMOTHY
ACCOUNTING OFFICE                      PO BOX 7004                              RAS MANAGEMENT ADVISORS LLC
1125 LOCUST ST                         JEFFERSON CITY MO 65102                  599 OCEAN AVE
KANSAS CITY MO 64106                                                            NEWPORT RI 02840




BOATMAN, LORI BESS                     BOATWRIGHT, JESSICA LEE                  BOB'S MASTER SAFE AND LOCK
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                        5631 MADISON AVE
4600 MADISON AVE                       4600 MADISON AVE                         INDIANAPOLIS IN 46227
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BOBROWSKI, MEGAN                       BOBROWSKI, MEGAN RAE                     BOCCIA, JOANNA FAITH
1731 28TH ST                           BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
BOULDER CO 80301                       4600 MADISON AVE                         4600 MADISON AVE
                                       STE 400                                  STE 400
                                       KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                            Page: 39 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 61 of 390
BOCCIA, MARIA                             BOCK'S STEAM STAR                         BOCK, KRISTINA DEANA
BEAUTY BRANDS LLC                         11184 ANTIOCH304                          BEAUTY BRANDS LLC
4600 MADISON AVE                          OVERLAND PARK KS 66210-2420               4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




BODY BRANDS USA                           BODYOGRAPHY                               BOEN PLUMBING INC
DBA TOWELDRY                              1641 16TH ST                              5720 FRANKLIN AVE
TERRY WELLS                               SANTA MONICA CA 90404                     WACO TX 78710
19501 144TH AVE NE STE D100
WOODINVILLE WA 98072-4417




BOEN PLUMBING INC                         BOESE, TAYLOR                             BOGGS, ASHLEY
BOEN PLUMING INC                          22551 E MAPLEWOOD LN                      1670 TRENTON ST
PO BOX 21803                              AURORA CO 80015                           DENVER CO 80220
WACO TX 76702-1803




BOGGS, KRISTINA LOUISE                    BOGOD, NATAL'YA ALEKSANDROVNA             BOGOD, SVETLANA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BOHAM, CARLI KAITLIN                      BOHATY, HAILEY JORDAN                     BOHNENKAMP, KELSEI LYNN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BOLAN, CASSANDRA                          BOLDIZSAR, KYLE                           BONAFEDE, KARISSA BROOK
2510 FRONTIER DR                          2573 E SWEETWATER AVE                     BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80911                 PHOENIX AZ 85032                          4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




BOND BRAND LOYALTY INC                    BOND, ALISSA MARIE                        BONDS, ASHLEY NICOLE
6900 MARITZ DR                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
MISSISSAUGA ON L5W1L8                     4600 MADISON AVE                          4600 MADISON AVE
CANADA                                    STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BONE, KELSEY                              BONILLA, MARIELA                          BONILLA, PYIERE ALANNAH
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
1894 WENTZVILLE PKWY STE 100              17395 TOMBALL PKWY BLDG 3A                4600 MADISON AVE
WENTZVILLE MO 63385                       HOUSTON TX 77064                          STE 400
                                                                                    KANSAS CITY MO 64112




BONIN, AIMEE JO                           BOOK, OLIVIA                              BOOKER-RHODES, KALLISTA
BEAUTY BRANDS LLC                         9028 N MANNING AVE                        16 S TRACE RD
4600 MADISON AVE                          KANSAS CITY MO 64157                      GLEN CARBON IL 62034
STE 400
KANSAS CITY MO 64112




BOONE BROTHERS ROOFING                    BOONE-BROOKS, FAWN EVELYN                 BOOR, ERIK
1060 W SANTA FE                           BEAUTY BRANDS LLC                         7260 S UPHAM ST
OLATHE KS 66061                           4600 MADISON AVE                          LITTLETON CO 80128
                                          STE 400
                                          KANSAS CITY MO 64112




                                               Page: 40 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 62 of 390
BOORN, TERRI                          BOOTH, EMILY ANN                           BORAWSKI, VICTORIA
BEAUTYBRANDS #108                     BEAUTY BRANDS LLC                          112 SE CASTLEROCK DR
7445 W BELL RD                        4600 MADISON AVE                           BLUE SPRINGS MO 64014
PEORIA AZ 85382                       STE 400
                                      KANSAS CITY MO 64112




BORDEAUX, DOMINIC                     BORDEN, VIRGINIA ANNE                      BORER, ELIZABETH ANNE
3717 SHERIDAN RD                      7501 W 119TH ST                            BEAUTY BRANDS LLC
BELLEVUE NE 68123                     OVERLAND PARK KS 66213                     4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




BORESOW'S LAWN                        BORESOW'S WATER CO                         BORESOW, JEROME PAUL
PO BOX 822                            PO BOX 25771                               BORESOW'S LAWN ENFORCEMENT LLC
GRANDVIEW MO 64030                    OVERLAND PARK KS 66225                     5695 CLARE RD
                                                                                 SHAWNNE KS 66226




BORING, ELIZABETH RR                  BORJEILY, SARA TERESSA                     BORN, ABIGAIL LOUISE
12804 W 123RD CT                      7615 W TONTO DR                            BEAUTY BRANDS LLC
OVERLAND PARK KS 66213                GLENDALE AZ 85308                          4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




BORRACCINI, RITA                      BORTNER, SARAH JANE                        BOS, RICHARD
6220 N FOREST DR                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
KANSAS CITY MO 64152                  4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BOSCHERT, KACHIRI ELAINE              BOSCHERT-KNOBBE, JORDYN CHRISTINE          BOSCIA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          JUDY BALLESTEROS
4600 MADISON AVE                      4600 MADISON AVE                           2603 MAIN ST
STE 400                               STE 400                                    STE 1170
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       IRVINE CA 92614




BOSCIA                                BOSLEY PROFESSIONAL STRENGTH               BOSTON BARRICADE
1811 KAISER AVE                       ACCOUNTING                                 1151 19TH ST
IRVINE CA 92614                       171 W ORANGETHORPE AVE                     VERO BEACH FL 32960
                                      STE A
                                      PLACENTIA CA 92870




BOSTON, TOVIYA T                      BOSWELL, DYLAN                             BOSWELL, DYLAN C
BEAUTY BRANDS LLC                     5820 SW 21ST ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                      TOPEKA KS 66604                            4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




BOSWELL, MARY MADELINE                BOTELER, SHAYLYN NYCOLE                    BOTKIN, WILLIAM CODY
BEAUTY BRANDS LLC                     7008 AMMONS ST                             3835 SW GAMWELL RD
4600 MADISON AVE                      ARVADA CO 80004                            TOPEKA KS 66610
STE 400
KANSAS CITY MO 64112




BOTLEY, KIERA MARSHA                  BOTTENFIELD'S                              BOTTRELL, KOBY D
BEAUTY BRANDS LLC                     ACCTS RECEIVABLE                           1010 N SHERMAN
4600 MADISON AVE                      SUSAN EFFERTZ                              LINCOLN IL 62656
STE 400                               9605 W 87TH ST
KANSAS CITY MO 64112                  OVERLAND PARK KS 66212




                                           Page: 41 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 63 of 390
BOULDER CHAMBER OF COMMERCE              BOULDER COUNTY CO                         BOULDER COUNTY TREASURER
JAN BERG MEMBERSHIP DIRECTR              CONSUMER AFFAIRS                          PAUL WEISSMANN TREASURER
2440 PEARL ST                            DISTRICT ATTORNEY                         PO BOX 471
BOULDER CO 80302                         PO BOX 471                                BOULDER CO 80306
                                         BOULDER CO 80306




BOULDER OFFICE PARTNERS LLC              BOULDERPUBLISHINGINC                      BOUNDLESS NETWORK
DBA OFFICE EVOLUTION                     PO BOX 4579                               LARRY ROGERS
4845 PEARL EAST CIR STE 101              BOULDER CO 80306-4579                     1043 STUART ST
BOULDER CO 80301                                                                   STE 130
                                                                                   LAFAYETTE CA 94549




BOVA, DONNA                              BOVA, MORGAN                              BOWEN, BRENDA
12922 W 93RD ST                          BEAUTY BRANDS #110                        BEAUTY BRANDS LLC
LENEXA KS 66215                          1270 E 1ST AVE                            4600 MADISON AVE
                                         BROOMFIELD CO 80020                       STE 400
                                                                                   KANSAS CITY MO 64112




BOWEN, JACOB                             BOWEN, JOSEPHINE RAYANN                   BOWEN, KAILEY MARIE
114 E REMINGTON TERR                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
RAYMORE MO 64083                         4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BOWEN, SHELLY DAWN                       BOWEN, STEVEN                             BOWERS, RHONDA KAE
13400 NW 76TH TERR                       9307 NW 59TH TERR                         BEAUTY BRANDS LLC
KANSAS CITY MO 64152                     KANSAS CITY MO 64152                      4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




BOWERS, ROSEMARY                         BOWLES JR, RICHARD                        BOWLIN, KARL
BEAUTY BRANDS LLC                        KRYSTAL CLEAR WINDOW CLEANING             4400 ST JOHN AVE
4600 MADISON AVE                         3907 CHILE DR                             KANSAS CITY MO 64123
STE 400                                  PASADENA TX 77504
KANSAS CITY MO 64112




BOWMAN, BONNIE                           BOWMAN, KIMBERLY ANN                      BOWMAN, MARY
7214 NORTH ACADEMY BLVD                  BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80920                4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BOWMAN, SABRYNA NICOLE                   BOX, BRANDY                               BOX, BRAYDEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLCE                        6900 W WATERLOO CT
4600 MADISON AVE                         13820 N PENNSYLVANIA AVE                  EDMOND OK 73025
STE 400                                  OKLAHOMA CITY OK 73134
KANSAS CITY MO 64112




BOYCE, LATANA LATRICE                    BOYD, AMANDA                              BOYD, ANDREW
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         7600 DENTON HIGHWAY STE 100               4600 MADISON AVE
STE 400                                  WATAUGA TX 76148                          STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




BOYD, FELICIA ANNETTE                    BOYD, GWEN M                              BOYDS COLLECTION LTD THE
BEAUTY BRANDS LLC                        2150 W CALLE FORTUNADO                    BJ OR JODIE
4600 MADISON AVE                         TUCSON AZ 85705                           PO BOX 4385
STE 400                                                                            GETTYSBURG PA 17325
KANSAS CITY MO 64112




                                              Page: 42 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 64 of 390
BOYER - KANSAS INC                       BOYER, DONOVAN                              BOYER, ELIJAH
SHRED-IT                                 7710 KESSLER LN                             15313 W 9OTH ST
10900 LACKMAN RD                         OVERLAND PARK KS 66204                      LENEXA KS 66219
LENEXA KS 66219




BOYLE, MOLLY                             BOYLE, SILVIA E                             BOYLE, VICKY L
311 A SOUTH VETERANS PKWY                BEAUTY BRANDS LLC                           4114 NW 65TH ST
NORMAL IL 61761                          4600 MADISON AVE                            KANSAS CITY MO 64151
                                         STE 400
                                         KANSAS CITY MO 64112




BOZELLA, LISA                            BOZELLA, LISA                               BOZICH ARCHITECTS
BEAUTY BRANDS LLC                        6183 MID RIVERS MALL DR                     10 E CAMBRIDGE CIR DR
4600 MADISON AVE                         SAINT CHARLES MO 63304                      STE 330
STE 400                                                                              KANSAS CITY MO 66103
KANSAS CITY MO 64112




BP INTERNATIONAL INC                     BP INTERNATIONAL INC                        BPR SHOPPING CENTER LP
5956 SHERRY LN                           GOODMAN FACTORS                             PO BOX 533339
STE 100 PMB 139                          PO BOX 29647                                CHARLOTTE NC 28290-3339
DALLAS TX 75225                          DALLAS TX 75229-9647




BPR SHOPPING CENTER LP                   BRACAMONTEZ, CARLA ELAINE                   BRAD BIRD(DO NOT USE-SEEJAMES BIRD)
420 LEXINGTON AVE                        BEAUTY BRANDS LLC                           4600 MADISON
NEW YORK NY 10170                        4600 MADISON AVE                            STE 400
                                         STE 400                                     KANSAS CITY MO 64112
                                         KANSAS CITY MO 64112




BRAD KRTEK EXECUTIVE SEARCH              BRADBERRY, ASHTON MARIE                     BRADBURN, SARAH ELIZABETH
6105 N CHELSEA CT                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY MO 64119                     4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BRADBURY, ROBERT ERVIN                   BRADEN, GRACE ELIZABETH                     BRADFORD, CARISTA KAY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BRADFORD, DEJA                           BRADFORD, DEJA NICOLE                       BRADLEY, JANET KAY
40 OXBOW RD                              BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
SAINT PETERS MO 63376                    4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BRADLEY, JANET LOVE                      BRADLEY, MICHAEL                            BRADLEY, MICHAEL GERARD
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




BRADY, AMELIA RENE                       BRADY, CRYSTAL                              BRAINSTORM INC
BEAUTY BRANDS LLC                        1099 W 133RD WAY UNIT O                     11317 ACUFF LN
4600 MADISON AVE                         WESTMINSTER CO 80234                        LENEXA KS 66215
STE 400
KANSAS CITY MO 64112




                                              Page: 43 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 65 of 390
BRALISH, CHRISTEN MARIA                BRAMMANN, KELSEY                          BRAMMANN, KELSEY VICTORIA
BEAUTY BRANDS LLC                      4201 ELMORE AVE                           BEAUTY BRANDS LLC
4600 MADISON AVE                       DAVENPORT IA 52807                        4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




BRANCA, MELANIE HOPE                   BRANCH, NATALIE                           BRAND, SARAH
BEAUTY BRANDS LLC                      3922 KARSTEN DR                           5642 W MOUNTAIN VIEW
4600 MADISON AVE                       FLORISSANT MO 63034                       GLENDALE AZ 85302
STE 400
KANSAS CITY MO 64112




BRANDI BUNTING-BRAND                   BRANDING BRAND                            BRANDING BRAND
410 S UNIVERSITY AVE                   CHRISTINE PULIDO                          BRANDING BRAND INC
STE 160                                2313 EAST CARSON ST                       PO BOX 392354
LITTLE ROCK AR 72205                   STE 100                                   PITTSBURG PA 15251-9354
                                       PITTSBURG PA 15218




BRANDING, KAITLYN ELAINE               BRANDON, NOAH                             BRANN, ALYSSA ANN
BEAUTY BRANDS LLC                      9675 WINCHESTER ST                        BEAUTY BRANDS LLC
4600 MADISON AVE                       MASCOUTAH IL 62258                        4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




BRANNAN, MEGAN BETH                    BRANNON, BRIANN ELISABETH                 BRANSCOM, RONALD
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BRANSCOM, RONALD WAYNE                 BRANSKI, ELEANOR KATE                     BRANSON, JORDAN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         7612 W 155TH ST
4600 MADISON AVE                       4600 MADISON AVE                          OVERLAND PARK KS 66223
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BRANT, ASHLEY LANE                     BRANTLEY, JULIA BRYN                      BRASSFIELD, JOSH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         20200 EAST JACKSON DR
4600 MADISON AVE                       4600 MADISON AVE                          INDEPENDENCE MO 64057
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BRATCHER, JAMES                        BRATCHER, KERIN                           BRATCHER, KERIN
11501 SW 15TH ST 1817                  BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
YUKON OK 73099                         4600 MADISON AVE                          7600 DENTON HIGHWAY STE 100
                                       STE 400                                   WATAUGA TX 76148
                                       KANSAS CITY MO 64112




BRATTIN, LOGAN D                       BRAUGHTON, CALISTA ELIZABETH              BRAYSHAW, JULIANNA KAYE
204 S ARMSTRONG ST                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PLEASANT HILL MO 64080                 4600 MADISON AVE                          4600 MADISON AVE
                                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BRE DDR PIONEER HILLS LLC              BRE DDR PIONEER HILLS LLC                 BRE DDR PIONEER HILLS LLC
AUSTIN TILLACK                         PAUL SHEPPARD LEASING                     DEPT 101401 21401 54270
3300 ENTERPRISE PKWY                   3300 ENTERPRISE PKWY                      PO 392419
BEACHWOOD OH 44122                     BEACHWOD OH 44122                         CLEVELAND OH 44193




                                            Page: 44 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 66 of 390
BRE DDR PIONEER HILLS LLC              BRE DDR RETAIL HOLDINGS LLC                  BRE PENTAGON RETAIL HOLDINGS A INC
DEPT 101401 21401 54270                DBA BRE DDR PIONEER HILLS LLC                BRE DDR PIONEER HILLS LLC
PO BOX 92419                           TOM PECK                                     3300 ENTERPRISE PKWY
CLEVELAND OH 44193                     345 PARK AVE                                 BEACHWOOD OH 44122
                                       NEW YORK NY 10154




BRE RETAIL RESIDUAL OWNER 1 LLC        BREA RETAIL RESIDUAL OWNER 1 LLC             BREDOW, NATHAN
BRIXMOR PROPERTY                       BRIXMOR PROPERTY GROUP                       4850 NW 46TH ST
GENERAL COUNSEL                        PO BOX 645346                                TOPEKA KS 66618
450 LEXINGTON AVE                      CINCINNATI OH 45264-5346
13TH FL
NEW YORK NY 10170


BREGMAN, NANCY S                       BREHMER, CRISTEN                             BREISCH, TRAVIS JOHN
BEAUTY BRANDS LLC                      BEAUTY BRANDS #135                           BEAUTY BRANDS LLC
4600 MADISON AVE                       745 US 31 NORTH UNIT C                       4600 MADISON AVE
STE 400                                GREENWOOD IN 46142                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




BRENIZER, TARA NOEL                    BRENNAN, APRIL EVE                           BRENNAN, JIM
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            4901 N SYCAMORE DR
4600 MADISON AVE                       4600 MADISON AVE                             KANSAS CITY MO 64119
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BRENNER, AMANDA                        BRENNER, AMANDA MAE                          BRENTLINGER, KYLAN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            5022 HARMONY DR
7214 NORTH ACADEMY BLVD                4600 MADISON AVE                             KANSAS CITY KS 66106
COLORADO SPRINGS CO 80920              STE 400
                                       KANSAS CITY MO 64112




BRENTWOOD CHAMBER OF COMMERCE          BREON, LAUREN                                BRESTOGIANIS, NICOLE LYN
PO BOX 6726                            16601 N 12TH ST APT 2140                     BEAUTY BRANDS LLC
BRENTWOOD MO 63144                     PHOENIX AZ 85022                             4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




BREWER, APRIL LYNN                     BREWER, BAILEY NICOLE                        BREWER, KHAYYANA LYN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                             4600 MADISON AVE
STE 400                                STE 400                                      STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                         KANSAS CITY MO 64112




BREWER, MADISON                        BRICK, CATHERINE ROSE                        BRICKER, PAIGE
19620 N 78TH AVE                       BEAUTY BRANDS LLC                            7214 NORTH ACADEMY BLVD
GLENDALE AZ 85308                      4600 MADISON AVE                             COLORADO SPRINGS CO 80920
                                       STE 400
                                       KANSAS CITY MO 64112




BRICKER, PAIGE ELON                    BRICKLEY, KATHRYN ROSLIEN                    BRICKYARD BARN INN AND CATERING
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            4020 NW 25TH ST
4600 MADISON AVE                       4600 MADISON AVE                             TOPEKA KS 66618
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BRIDGEFORD, JAYCEE LYN                 BRIDGES, ACACIA                              BRIDGES, ERIKA RAE
BEAUTY BRANDS LLC                      BEAUTY BRANDS 113                            BEAUTY BRANDS LLC
4600 MADISON AVE                       6125 W PK BLVD                               4600 MADISON AVE
STE 400                                PLANO TX 75093                               STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




                                             Page: 45 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 67 of 390
BRIDGEWAYS TL ROBERTSON CENTER         BRIERLY PLUMBING TECHNOLOGIES              BRIGGS, ALLY MARIE
PO BOX 17                              DBA ROTO ROOTER                            BEAUTY BRANDS LLC
TROY MO 63379                          3120 S ANN ARBOR                           4600 MADISON AVE
                                       OKLAHOMA CITY OK 73179                     STE 400
                                                                                  KANSAS CITY MO 64112




BRIGGS, KARLA ANNETTE                  BRIGHT, SHADAEVIA DEVACHNEA                BRIGHT, SHAINA AMBER
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BRIGHTWELL, LESLIE LOUISE              BRILLIANT IDEAS                            BRIM, TANA MICHELLE
BEAUTY BRANDS LLC                      7236 HEMLOCK                               BEAUTY BRANDS LLC
4600 MADISON AVE                       OVERLAND PARK KS 66204                     4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




BRITANNE                               BRITE PEST CONTROL INC                     BRITO REYES, YOMARI ALTAGRACIA
ACCTS RECEIVABLE                       3109 SUN LAKE DR                           BEAUTY BRANDS LLC
LISA MCREA                             ST CHARLES MO 63301-3050                   4600 MADISON AVE
145 STILLMEN                                                                      STE 400
SAN FRANCISCO CA 94107                                                            KANSAS CITY MO 64112




BRITTINGHAM, DONALD                    BRIZAL, DANIEL                             BROADWAY PLAZA SUITES
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          4615 BROADWAY
4600 MADISON AVE                       4600 MADISON AVE                           KANSAS CITY MO 64112
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BROCATO INTERNATIONAL PROFESSIONAL     BROCK, CHANTE DENAY                        BROCK, CHRISTINE
JULIE AND CHRISTINE                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
7777 GOLDEN TRIANGLE DR                4600 MADISON AVE                           4600 MADISON AVE
# 150                                  STE 400                                    STE 400
EDEN PRAIRIE MN 55344                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BROCK, DUANE ALLEN                     BROCK, KAYLEE MARIE                        BROCKHOFF, BRIAN
1625 NE STONEWOOD DR                   BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LEE SUMMIT MO 64086                    4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BROCKMAN, JENNI                        BRODNAX, DONNA                             BRODZIN, HEATHER
20200 DR JACKSON DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
INDEPENDENCE MO 64057                  4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BROMFIELD, MONIQUE                     BROOKE, SHELBY AFTON                       BROOKS, AUSTIN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          8780 NORWICH ST
4600 MADISON AVE                       4600 MADISON AVE                           WESTMINSTER CO 80031
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BROOKS, BRENDA KAYE                    BROOKS, DENISE                             BROOKS, DREW ROLLA
BEAUTY BRANDS LLC                      1270 E 1ST AVE                             2323 W 104TH ST
4600 MADISON AVE                       BROOMFIELD CO 80020                        LEAWOOD KS 66206
STE 400
KANSAS CITY MO 64112




                                            Page: 46 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 68 of 390
BROOKS, GABRIELLE NICHOLE              BROOKS, HEATHER                           BROOKS, JADA MONAE
BEAUTY BRANDS LLC                      2410 DOVE DR                              BEAUTY BRANDS LLC
4600 MADISON AVE                       FLORISSANT MO 63031                       4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




BROOKS, JANE                           BROOKS, MACALYN LEE                       BROOME, SARAH YVONNE
13229 S 48TH ST                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
APT 2043                               4600 MADISON AVE                          4600 MADISON AVE
PHOENIX AZ 85044                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BROOMFIELD CHAMBER OF COMMERCE         BROOMFIELD COUNTY CO                      BROSH, KACI
350 INTERLOCKEN STE 250                CONSUMER AFFAIRS                          500 N CHISHOLM TRL WAY
PO BOX 301                             CITY AND COUNTY ATTORNEY                  MUSTANG OK 73064
BROOMFIELD CO 80038-0301               ONE DESCOMBES DR
                                       BROOMFIELD CO 80020




BROSSEAU, KATHERINE                    BROTHERS LIGHTING AND ELECTRICAL          BROTHERS MECHANICAL (NAME CHANGED)
BEAUTY BRANDS LLC                      SPECIALISTS INC                           THE KNOPKE CO VENDOR 3400
4600 MADISON AVE                       3336 SPRING STUEBNER RD                   PO BOX 414973
STE 400                                STE P                                     KANSAS CITY MO 64141-4973
KANSAS CITY MO 64112                   SPRING TX 77389




BROUGH, KRISTEN                        BROUGH, LAUREN LEIGH                      BROUSE, KOURTNEY MARIE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
8410 N CHURCH RD                       4600 MADISON AVE                          4600 MADISON AVE
KANSAS CITY MO 64157                   STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BROW, ARIEL                            BROWN, ABIGAIL ALAINE                     BROWN, AHMAD RASHAD
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         6860 AMANDA LYNN DR
4600 MADISON AVE                       4600 MADISON AVE                          HAZLWOOD MO 63042
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BROWN, ALANNA RAE                      BROWN, ALEXANDRIA LEE                     BROWN, ALISA MICHELLE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         6200 ALDEN
4600 MADISON AVE                       4600 MADISON AVE                          SHAWNEE KS 66216
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BROWN, ALISSA NICOLE                   BROWN, AMANDA                             BROWN, AMANDA PATRICIA SHIRLEY
BEAUTY BRANDS LLC                      1731 28TH ST                              BEAUTY BRANDS LLC
4600 MADISON AVE                       BOULDER CO 80301                          4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




BROWN, BROOKE SAMARA                   BROWN, CAMERON SHELBY                     BROWN, CANDICE AMBER
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BROWN, CHENELL                         BROWN, CHRISTIAN                          BROWN, CHRISTOPHER PERRIN
13908 GRANDBORO LN                     13616 LOWELL AVE                          BEAUTY BRANDS LLC
APT 23                                 GRANDVIEW MO 64030                        4600 MADISON AVE
GRANDVIEW MO 64030                                                               STE 400
                                                                                 KANSAS CITY MO 64112




                                            Page: 47 of 369
                           Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 69 of 390
BROWN, CORNELL                        BROWN, ERIN DENISE                        BROWN, HOLLYANN
309 BLAZE                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
BALDWIN CITY KS 66006                 4600 MADISON AVE                          4600 MADISON AVE
                                      STE 400                                   STE 400
                                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BROWN, HOLLYANN                       BROWN, JOHNTAY                            BROWN, KELLY RENE
BEAUTY BRANDS LLC                     1165 OFFICE PK RD                         BEAUTY BRANDS LLC
438 WARD PKWY                         APT 101                                   4600 MADISON AVE
KANSAS CITY MO 64112                  WEST DES MOINES IA 50265                  STE 400
                                                                                KANSAS CITY MO 64112




BROWN, KENNEDY ALEXIS                 BROWN, LARYSSA MARIE                      BROWN, LISA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         2415 SW SWITCHBACK CIR
4600 MADISON AVE                      4600 MADISON AVE                          LEE SUMMIT MO 64082
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




BROWN, LISA ANNE                      BROWN, MICAH                              BROWN, RHONDA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         153 NE ADAMS DAIRY PKWY
4600 MADISON AVE                      4600 MADISON AVE                          BLUE SPRINGS MO 64014
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




BROWN, SHELLEY RENEE                  BROWN, SIERRA LANAE                       BROWN, VANNESSA DANIELLA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BROWN, VERTICE ADRIANNA LADORO        BROWNE, ALAYA MONIQUE                     BROWNE, KAYLEE LYNETTE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BRUCE W DERRICK                       BRUEGGEMAN, AMBER                         BRUGH, DIANE JORDAN
DERRICK INTERESTS                     8330 RUSSETT CT                           BEAUTY BRANDS LLC
3900 ESSEX LN                         RANCH CO 80126                            4600 MADISON AVE
STE 1070                                                                        STE 400
HOUSTON TX 77027                                                                KANSAS CITY MO 64112




BRUMMEL, CAROLYN                      BRUMMER, LAURA JANE                       BRUMMETT, KAYLEIGH SUZZANNE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                          4600 MADISON AVE
STE 400                               STE 400                                   STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BRUNGARDT, CORI HARRIS                BRUNNER, SARAH                            BRUNS, MELISSA NICOLE
BEAUTY BRANDS LLC                     4221 PEARL ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                      KANSAS CITY KS 66103                      4600 MADISON AVE
STE 400                                                                         STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




BRUSH UP WITH BARBARA                 BRUSH, CROWN                              BRYAN CAVE LLP
MARGIE MALDONADO                      DAN BARAJAS                               ACCTS RECEIVABLE
PO BOX 772                            10769 BROADWAY                            ONE METROPOLITAN SQUARE
NEW HYDE PARK NY 11040                STE B354                                  211 NORTH BROADWAY STE 3600
                                      CROWN POINT IN 46307                      ST LOUIS MO 63102




                                           Page: 48 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 70 of 390
BRYAN CAVE LLP                          BRYAN, CHRISSY RENEE                       BRYANT, ANDRIA
ACCTS RECEIVABLE                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PO BOX 503089                           4600 MADISON AVE                           860A NW BLUE PARKWAY
ST. LOUIS MO 63150-3089                 STE 400                                    LEE SUMMIT MO 64086
                                        KANSAS CITY MO 64112




BRYANT, ANDRIA RENEE                    BRYANT, BRANDY                             BRYANT, DLORAH
BEAUTY BRANDS LLC                       10002 N 7TH                                5421 FALLWOOD DR APT 116
4600 MADISON AVE                        #2003                                      INDIANAPOLIS IN 46220
STE 400                                 PHOENIX AZ 85020
KANSAS CITY MO 64112




BRYDEN, ELIZABETH                       BT COMMUNICATIONS                          BT OFFICE PRODUCTS INTERNATIONAL
5117 MCCOY ST                           PO BOX 21677                               ACCTS RECEIVABLE
SHAWNEE KS 66226                        DENVER CO 80221                            1834 WALTON RD
                                                                                   ST. LOUIS MO 63114




BT OFFICE PRODUCTS INTERNATIONAL        BTA SVC LTD                                BTV SYSTEMS
PO BOX 954766                           PO BOX 850                                 8601 BOULDER CT
ST. LOUIS MO 63195-4766                 ROCKWALL TX 75087-0850                     WALLED LAKE MI 48390




BTV SYSTEMS                             BUBBLES OF JOY                             BUCA DI BEPPO
DEPT 771245                             1457 W SOUTHERN AVE 2                      2701 E STATE HWY 114
PO BOX 77000                            MESA AZ 85202                              SOUTHLAKE TX 76092
DETROIT MI 48277-1245




BUCALO, KEN                             BUCANAN, MCDOWELL RICE SMITH AND           BUCHER WILLIS AND RATLIFF CORP
387 CYPRESS ST                          605 W 47TH ST                              903 E 104TH ST STE 900
BROOMFIELD CO 80020                     STE 350                                    KANSAS CITY MO 64131-3451
                                        KANSAS CITY MO 64112




BUCK, KENNETTE PAMELA JANE              BUCKINGHAM, RACHEL LYNN                    BUCKMASTER, HAYLEY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           5640 S PARKER RD
STE 400                                 STE 400                                    AURORA CO 80015
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




BUCKMASTER, SUZANNE L                   BUD ALLEN INC                              BUDGET GLASS AND DOOR
BEAUTY BRANDS LLC                       BUD ALLEN                                  1378 FERGUSIN AVE
4600 MADISON AVE                        17835 COUNTY RD 10                         ST LOUIS MO 63133
STE 400                                 BRIGHTON CO 80603
KANSAS CITY MO 64112




BUESING, CHEREE DIANNE                  BUFFALO-HARRELL, TED'DEE RHIGGS            BUIE, SONDRA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




BUILDERS SALES AND SVC CO               BUILDERS SALES AND SVC CO                  BUILDING ERECTION SVCS CO INC
GINA                                    PO BOX 890                                 15585 S KEELER
202 34TH ST                             MOLINE IL 61266                            OLATHE KS 66051
MOLINE IL 61266




                                             Page: 49 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 71 of 390
BUILDINGS BY BENDIAN                    BUJANDA JR, GUADALUPE VALENZUELA             BULGARI CORP OF AMERICA
4201 NE LAKEWOOD WAY                    BEAUTY BRANDS LLC                            JANET BACHMAN
STE 204                                 4600 MADISON AVE                             555 MADISON AVE
LEE'S SUMMIT MO 64064-1702              STE 400                                      NEW YORK NY 10022
                                        KANSAS CITY MO 64112




BULGARI CORP OF AMERICA                 BULK, BRIAN                                  BULKLEY, BRANDON ROBERT
BULGARI CORP OF AMERICAC                322 BALES                                    BEAUTY BRANDS LLC
PO BOX 742235                           KANSAS CITY MO 64134                         4600 MADISON AVE
ATLANTA GA 30384-2235                                                                STE 400
                                                                                     KANSAS CITY MO 64112




BULLET FREIGHT SYSTEMS                  BULLOCK JR, JAMES D                          BULLOCK, CYNTHIA LORRIANE
PO BOX 25449                            7621 E BANNISTER RD                          BEAUTY BRANDS LLC
ANAHEIM CA 92825-5449                   KANSAS CITY MO 64134                         4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BULLOCK, KISHA                          BULLSHARK INC                                BULLSHARK INC
BEAUTY BRANDS LLC                       DBA JASON'S DELI A/R                         DBA JASON'S DELI
4600 MADISON AVE                        2620 S PARKER RD STE 276                     2620 S PARKER RD STE 276
STE 400                                 AURORA CO 80014                              AURORA CO 80014
KANSAS CITY MO 64112




BULLSHARK INC                           BULVA, BRITTNEY NICHOLE                      BUMBLE AND BUMBLE
JASON'S DELI                            BEAUTY BRANDS LLC                            MEGHAN HARAHAN
2620 S PARKER RD STE 276                4600 MADISON AVE                             415 W 13TH ST
AURORA CO 80014                         STE 400                                      NEW YORK NY 10014
                                        KANSAS CITY MO 64112




BUMBLE AND BUMBLE                       BUOL, NICOLLE JUSTINE                        BURBANK, CHRISTINA MARIE
CHICAGO REMITRAC BOX 62407              4630 W CHARLESTON AVE                        BEAUTY BRANDS LLC
62407 COLLECTIONS CTR DR                GLENDALE AZ 85308                            4600 MADISON AVE
CHICAGO IL 60693                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BURCHAM, AMANDA L                       BURCHFIELD, ASHLEY                           BURDEN, JASON SCOTT
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            SCOTT BURDEN
4600 MADISON AVE                        745 US 31 NORTH UNIT C                       1414 REDBUD LN
STE 400                                 GREENWOOD IN 46142                           GARLAND TX 75042
KANSAS CITY MO 64112




BUREAU OF INTERNET ACCESSIBILITY        BUREAU OF WORKERS COMPENSATION               BURGEN, CAROL ELIZABETH
5600 POST RD #114-274                   PO BOX 89492                                 BEAUTY BRANDS LLC
EAST GREENWICH RI 02818                 CLEVELAND OH 44101-6492                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




BURGESS, SHEILA MARIE                   BURKART, MAYA ANISSA                         BURKE, ALEXIS
19629 N 6TH PL                          BEAUTY BRANDS LLC                            412 S 228TH LN
PHOENIX AZ 85024                        4600 MADISON AVE                             BUCKEYE AZ 85326
                                        STE 400
                                        KANSAS CITY MO 64112




BURKE, DARLA KAY                        BURKE, KENNEDY A                             BURKHOLDER, ALEXIS MADISON
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                             4600 MADISON AVE
STE 400                                 STE 400                                      STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                         KANSAS CITY MO 64112




                                             Page: 50 of 369
                            Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 72 of 390
BURLEW, BRENNA                         BURLEW, BRENNA MARIE                         BURLISON, ANGELA
3514 CLINTON PKWY                      BEAUTY BRANDS LLC                            10806 TRAILWOOD DR
STE J                                  4600 MADISON AVE                             FISHERS IN 46038
LAWRENCE KS 66047                      STE 400
                                       KANSAS CITY MO 64112




BURLISON, ANGELA C                     BURMAX                                       BURNETT, NINA
10806 TRAILWOOD DR                     ACCTS RECEIVABLE                             BEAUTY BRANDS LLC
FISHERS IN 46038                       CAROLINA ALVES DE                            4600 MADISON AVE
                                       28 BARRETTS AVE                              STE 400
                                       HOLTSVILLE NY 11742-2127                     KANSAS CITY MO 64112




BURNETT-DORRELL, BRITANI               BURNS, LYNETTE BRIANA                        BURNS, MADISON REA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                             4600 MADISON AVE
STE 400                                STE 400                                      STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                         KANSAS CITY MO 64112




BURRESS, SAMANTHA                      BURROWS, MATTHEW                             BURT, ANDRE EDDIE
8695 YUKON ST APT 0                    649 SW KENWORTHY                             BEAUTY BRANDS LLC
ARVADA CO 80005                        ANKENY IA 50023                              4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




BURT, JACOB DE LARAN                   BURTON, HANNAH JOSEPHINE                     BURTON, KIMBERLY
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            745 US 31 NORTH UNIT C
4600 MADISON AVE                       4600 MADISON AVE                             GREENWOOD IN 46142
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




BURTON, LEXIE JEAN                     BURTON, OSCAR                                BURTS BEE INC
4538 DAKOTA TRL                        1257 SW BURNETT                              ALI BANJAK
ST CHARLES MO 63304                    TOPEKA KS 66604                              633 DAVIS DR
                                                                                    STE 600
                                                                                    MORRISVILLE NC 27560




BURTS BEE INC                          BUSBY, KENAJA NYRIE                          BUSCEMI, LINDA
BURTS BEES INC                         BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
JOY BAZEMORE                           4600 MADISON AVE                             4600 MADISON AVE
PO BOX 900002                          STE 400                                      STE 400
RALEIGH NC 27675-9000                  KANSAS CITY MO 64112                         KANSAS CITY MO 64112




BUSCH, BROOKE DANIELLE                 BUSH, DAPHINE ELAINE                         BUSH, MEGAN ELIZABETH
BEAUTY BRANDS LLC                      7700 WILLOW CHASE BLVD 710                   BEAUTY BRANDS LLC
4600 MADISON AVE                       HOUSTON TX 77070                             4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




BUSH, ROZALYND                         BUSH, ROZALYND NICHOLA                       BUSINESS AND LEGAL REPORTS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            141 MILL ROCK RD EAST
4601 WEST FWY STE 310                  4600 MADISON AVE                             OLD SAYBROOK CT 06475
FT WORTH TX 76107                      STE 400
                                       KANSAS CITY MO 64112




BUSINESS TELEVISION VIDEO SYSTEMS      BUSTAMANTE, DAISY FERNANDA                   BUSTAMANTE, JULIE
8601 BOULDER CT                        BEAUTY BRANDS LLC                            2905 E SKYLINE DR
WALLED LAKE MI 48390                   4600 MADISON AVE                             STE 274
                                       STE 400                                      TUCSON AZ 85718
                                       KANSAS CITY MO 64112




                                            Page: 51 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 73 of 390
BUSTAMANTE, JULIE COLLEEN               BUSY BEAUTY                               BUSY BEAUTY
BEAUTY BRANDS LLC                       ELENA GOLDSTEIN                           PO BOX 13129
4600 MADISON AVE                        26 UNIVERSITY LN                          ATLANTA GA 30324
STE 400                                 MANCHESTER MA 01944
KANSAS CITY MO 64112




BUTAUD, JO ANN                          BUTLER JR, BRET EARL                      BUTLER, BRET EARL
7225 RENNER RD STE 200                  1330 FRY RD                               BEAUTY BRANDS LLC
SHAWNEE KS 66217                        HOUSTON TX 77084                          4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




BUTLER, KAREN CATHERINE                 BUTLER, KAREN KC                          BUTLER, LINDSAY
BEAUTY BRANDS LLC                       15435 N 86TH LN                           419 HILLSBORO AVE
4600 MADISON AVE                        PEORIZ AZ 85382                           EDWARDSVILLE IL 62025
STE 400
KANSAS CITY MO 64112




BUTLER, MICHAEL                         BUTLER, REBECCA LEE                       BUTLER, TIFFANY
5215 WEST HARROW DR                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
HOUSTON TX 77084                        4600 MADISON AVE                          1811 VILLAGE WEST PKWY STE 101
                                        STE 400                                   KANSAS CITY KS 66111
                                        KANSAS CITY MO 64112




BUTLER, TIFFANY RENEE                   BUTTER LONDON                             BUZZARD-JAIMEZ, AYALA
BEAUTY BRANDS LLC                       MURPHY BISHOP                             2707 RIDGE CT
4600 MADISON AVE                        549 SOUTH DAWSON ST                       APT C
STE 400                                 SEATTLE WA 98108                          LAWRENCE KS 66046
KANSAS CITY MO 64112




BUZZCOM INC                             BVS TOOLS                                 BW HOTELS LLC
STEPHEN                                 201 MAPLERIDGE DR                         FAIRFIELD INN AND SUITES BY MARIOTT
PO BOX 501046                           MANKATO MN 56001                          LATRICE WHITE
INDIANAPOLIS IN 46250-1046                                                        201 SE 7TH ST
                                                                                  LAWTON OK 73501




BWC ELECTRICAL SVC INC                  BYERS, SAMARIA ADA                        BYNUM, ANNE
DBA WILLIAMS ELECTRIC                   BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
BARRY WILLIAMS                          4600 MADISON AVE                          4600 MADISON AVE
208 OTIS                                STE 400                                   STE 400
WACO TX 76712                           KANSAS CITY MO 64112                      KANSAS CITY MO 64112




BYNUM, ANNE                             BYNUM, JACOB W                            BYNUM, QUANISHA RASHAWN
7604 JUNO SPRINGS WAY                   7604 JUNE SPRINGS WAY                     BEAUTY BRANDS LLC
MICKINNEY TX 75071                      NCKINNEY TX 75071                         4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




BYRD, DIANA                             BYRD, DIANA LEA                           BYRD, MELISSA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          8582 EAGER RD
STE 400                                 STE 400                                   BRENTWOOD MO 63144
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




BYRD, MICHELLE MARIE                    BYTWARE INC                               C ALEXANDER CONSTRUCTION
BEAUTY BRANDS LLC                       9440 DOUBLE R BLVD STE B                  3040 STONEYBROOK LN
4600 MADISON AVE                        RENO NV 89521-5990                        GRAND JUNCTION CO 81504
STE 400
KANSAS CITY MO 64112




                                             Page: 52 of 369
                              Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 74 of 390
C AND S ELECTRIC INC                     C THORP COS LLC                          C4 VENTURES LLC
14504 S BLACKFOOT DR                     DBA STARGATE SAFE/MEDEX LOCK             MIKE’S CAMERA
OLATHE KS 66062                          1601 MORNINGSIDE DR                      JIRAIR CHRISTIANIAN
                                         BLUE SPRINGS MO 64015                    2500 PEARL ST
                                                                                  STE 300
                                                                                  BOULDER CO 80302-3819


C4 VENTURES LLC                          CA DESIGNSINC                            CA WALKER CONSTRUCTION
JIRAIR CHRISTIANIAN                      6801 NOLAND RD                           1543 SILBER
2500 PEARL ST                            SHAWNEE KS 66216                         HOUSTON TX 77055
STE #300
BOULDER CO 80302




CABALLERO, CHRISTINA MARIE               CABAN, SARAH JANE NUNEZ                  CABILES, AMANDA MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                         4600 MADISON AVE
STE 400                                  STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CABRERA, PRISCILLA                       CACARI, TANJA                            CACCIATORE, CYNTHIA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                         4600 MADISON AVE
STE 400                                  STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CADENCE BANK NA                          CADRIEL, ALEXIS                          CADRIEL, ALEXIS SYLVIA
CINDY BUSH                               1709 N DYSART RD                         BEAUTY BRANDS LLC
VERNA JACKSON                            AVONDALE AZ 85392                        4600 MADISON AVE
2100 3RD AVE NORTH                                                                STE 400
STE 900                                                                           KANSAS CITY MO 64112
BIRMINGHAM AL 35203


CADRIEL, SUSAN MARIE                     CAEN, MELISSA                            CAEN, MELISSA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        5009 EAST RAY RD
4600 MADISON AVE                         4600 MADISON AVE                         PHOENIX AZ 85044
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CAFE FOODS INC                           CAIN, ANTOINE                            CAIN, JODY MARIE
CORNER BAKERY CAFE                       7934 E 130TH CT                          BEAUTY BRANDS LLC
CRYSTAL MARES                            GRANDIVEW MO 64030                       4600 MADISON AVE
10703 BARKLEY                                                                     STE 400
OVERLAND PARK KS 66211                                                            KANSAS CITY MO 64112




CAIN, MADELINE OPAL                      CAKE BEAUTY                              CALCOTE, ROGER HARRISON
BEAUTY BRANDS LLC                        LEANNE HAUGHTON                          BEAUTY BRANDS LLC
4600 MADISON AVE                         550 QUEEN ST EAST                        4600 MADISON AVE
STE 400                                  STE 107                                  STE 400
KANSAS CITY MO 64112                     TORONTO ON M5A1V2                        KANSAS CITY MO 64112
                                         CANADA


CALDWELL, CLAUDIA MARIE                  CALDWELL, KATHRYN ELIZABETH              CALDWELL, LAKIPRA RENE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                         4600 MADISON AVE
STE 400                                  STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CALEEL AND HAYDEN (DBA GLO)              CALHOON JR, L GENE                       CALI COSMETICSINC
TONJA MARUSIC                            BEAUTY BRANDS LLC                        PEG CARLSON
610 EAST 55TH AUENUE                     4600 MADISON AVE                         331 W 57TH
STE 100                                  STE 400                                  STE 548
DENVER CO 80216                          KANSAS CITY MO 64112                     NEW YORK NY 10019




                                              Page: 53 of 369
                            Case 19-10031-CSS           Doc 1       Filed 01/06/19      Page 75 of 390
CALIFORNIA CLOSETS                          CALIFORNIA DEPT OF CORPORATIONS              CALIFORNIA FRAGRANCE CO
8325 MELROSE DR                             3700 WILSHIRE BLVD                           171 E 2ND ST
LENEXA KS 66214                             SIXTH FLOOR                                  HUNTINGTON STATION NY 11746
                                            LOS ANGELES CA 90010




CALIFORNIA MANGO                            CALIFORNIA TAN HELIOTHERAPY                  CALL, JESSICA
ACCTS RECEIVABLE                            CUSTOMER SVC                                 BEAUTY BRANDS LLC
CUSTOMER SVC                                10877 WILSHIRE BLVD                          1270 E 1ST AVE
17712 CRABB LN                              TWELFTH FLOOR                                BROOMFIELD CO 80020
HUNTINGTON BEACH CA 92647                   LOS ANGELES CA 90024




CALLAHAN AND ASSOCIATES                     CALLAWAY, LEA ANN                            CALLAWAY, MARIAH PATRICE
1165 BAY ST #6                              BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
SAN FRANCISCO CA 94123                      4600 MADISON AVE                             4600 MADISON AVE
                                            STE 400                                      STE 400
                                            KANSAS CITY MO 64112                         KANSAS CITY MO 64112




CALLENDER, JENNIFER                         CALLENIAS, TERRY K                           CALLIHAN, TERESA
BEAUTY BRANDS LLC                           DBA ABSOLUTE FLOOR CARE                      BEAUTY BRANDS LLC
4600 MADISON AVE                            TERRY CALLENIUS                              4600 MADISON AVE
STE 400                                     3508 W 126TH PL                              STE 400
KANSAS CITY MO 64112                        BROOMFIELD CO 80020                          KANSAS CITY MO 64112




CALLING CITIZENS DUKE ENERGY TOWN OF AVON   CALLING CITIZENS DUKE ENERGY TOWN OF AVON    CALLING PROPERTIES
4600 MADISON AVE                            526 S CHURCH ST                              4600 MADISON AVE
STE 1500                                    CHARLOTTE NC 28202                           STE 1500
KANSAS CITY MO 64112                                                                     KANSAS CITY MO 64112




CALLING PROPERTIES                          CALVERT, WENDY LYNN                          CAMELIANA GALES, ANTONIA T
TERRI MEYER                                 BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                            4600 MADISON AVE                             4600 MADISON AVE
KANSAS CITY MO 64112                        STE 400                                      STE 400
                                            KANSAS CITY MO 64112                         KANSAS CITY MO 64112




CAMP, ALAYNA GABRYELL                       CAMPAS, RICHARD KENNETH                      CAMPBELL, ANIKA
BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC                            1509 SW 41ST ST
4600 MADISON AVE                            4600 MADISON AVE                             LEE'S SUMMIT MO 64082
STE 400                                     STE 400
KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CAMPBELL, DANIELLE                          CAMPBELL, KAREN                              CAMPBELL, KRISTINA
BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
8510 E 96TH ST                              4600 MADISON AVE                             8830 LINDHOLM DR STE 100
FISHER IN 46038                             STE 400                                      HUNTERSVILLE NC 28078
                                            KANSAS CITY MO 64112




CAMPBELL, LACEY                             CAMPBELL, MADISON                            CAMPBELL, MADISON ELIZABETH
BEAUTY BRANDS LLC                           13241 STATE LINE RD                          BEAUTY BRANDS LLC
5100 BELT LINE RD STE 852                   KANSAS CITY MO 64145                         4600 MADISON AVE
ADDISON TX 75254                                                                         STE 400
                                                                                         KANSAS CITY MO 64112




CAMPBELL, OLIVIA CLOTIEL                    CAMPBELL, TANIKA STAR                        CAMPBELL, TYSON
BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC                            16802 E LARKSPUR LN
4600 MADISON AVE                            4600 MADISON AVE                             INDEPENDENCE MO 64055
STE 400                                     STE 400
KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                                 Page: 54 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 76 of 390
CAMPOS, MICHELLE LYNN                 CAMPUS CASH COUPONS                        CAN ROSALES, MICHELLE ALICIA
BEAUTY BRANDS LLC                     PO BOX 270903                              BEAUTY BRANDS LLC
4600 MADISON AVE                      FORT COLLINS CO 80527                      4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




CANDLEWOOD SUITES W DES MOINES        CANGELOSE, TARA NICOLE                     CANNON, JACKIE RENEE
7625 OFFICE PLZ DR NORTH              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WEST DES MOINES IA 50266              4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CANTINI, PETRA MICHAELA               CANTRELL, CARLA EVELYN                     CANTRELL, K
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CANTRES, CAROL                        CANTRES, CAROLINE                          CANTU, ANTHONY
1709 N DYSART RD                      BEAUTY BRANDS LLC                          806 W TURNEY AVE #10
AVONDALE AZ 85392                     4600 MADISON AVE                           PHOENIX AZ 85013
                                      STE 400
                                      KANSAS CITY MO 64112




CANTWELL, KERSTIN LEAH                CAO, HONG                                  CAPE CONTRACT FURNITURE INC
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          LIZ CARTER
4600 MADISON AVE                      4600 MADISON AVE                           91 CITATION DR
STE 400                               STE 400                                    UNIT 9 & 10
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       CONCORD ON LAK248
                                                                                 CANADA


CAPER, NINFA                          CAPITAL COMMERCIAL SVC LLC                 CAPITAL COMMERCIAL SVC LLC
4487 COSTA BRAVA PK                   DAVID GRAY                                 CAPITAL COMMERCIAL SVC INC
LEAGUE CITY TX 77513                  4967 S RTE 159 HWY                         PO BOX 9197
                                      GLENCARBON IL 62032                        KANSAS CITY MO 64168




CAPITAL ELECTRIC CONSTRUCTION CO      CAPLACO MANAGEMENT CO                      CAPLACO MANAGEMENT CO
600 BROADWAY STE 600                  EDWARDSVILLE CROSSING SHOPPING CTR         94 CROSSING PHASE IB SHOPPING CTR
KANSAS CITY MO 64105                  PO BOX 419121                              PO BOX 419121
                                      ST. LOUIS MO 63141                         ST. LOUIS MO 63141




CAPLACO MANAGEMENT CODO NOT USE       CAPLES, JAVAN                              CAPOCELLI, NICHOLAS
PO BOX 419121                         7881 LA CABEZA DR                          9312 AUTUMN ASH CT
ST. LOUIS MO 63141                    DALLAS TX 75248                            HIGHLAND RANCH CO 80126




CAPUTO, GABRIEL LEE                   CARARA, KENDRA R                           CARBAJAL, TORIE NASHAY
22881 THREE BRIDGE RD                 8626 BELLCOVE CIR                          BEAUTY BRANDS LLC
COUNCIL BLUFFS IA 51503               COLORADO SPRINGS CO 80920                  4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




CARBY, SHAWNA                         CARCARI, TANJA                             CARD COMPLIANT
1709 N DSART RD                       9197 WESTVIEW RD                           460 NICHOLS RD
AVONDALE AZ 85392                     STE B                                      STE 300
                                      LONE TREE CO 80124                         KANSAS CITY MO 64112




                                           Page: 55 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 77 of 390
CARDENAS, JAVIER                       CARDFACT XXVI INC                            CARDMEMBER SVC - GOLD BANK
4755 B JOHNSON RD                      ROBERT NASH                                  PO BOX 790408
FORT SILL OK 73503                     460 NICHOLS RD                               ST LOUIS MO 63179-0408
                                       STE 300
                                       KANSAS CITY MO 64112




CARDONA, PATRICK                       CARDWELL, BREVIN                             CARDWELL-LEWIS, GRETCHEN
BEAUTY BRANDS LLC                      6799 WOODLAND HEIGHTS DR                     BEAUTY BRANDS #150
4600 MADISON AVE                       AVON IN 46123                                9774 E US HWY 36
STE 400                                                                             AVON IN 46123
KANSAS CITY MO 64112




CARDWELL-LEWIS, GRETCHEN MARIE         CARE, NORDIC                                 CAREER BUILDER EMPLOYMENT SCREENING LLC
BEAUTY BRANDS LLC                      TAMI                                         CARLY GENOVESE
4600 MADISON AVE                       16055 N DIAL BLVD                            3800 GOLF RD STE 120
STE 400                                STE 9                                        ROLLING MEADOWS IL 60008
KANSAS CITY MO 64112                   SCOTTSDALE AZ 85260




CAREERBUILDER LLC                      CAREERBUILDER LLC                            CAREN ET CIE
200 N LASALLE ST STE 1100              13047 COLLECTION CTR DR                      SHERRY KELLY
CHICAGO IL 60601                       CHICAGO IL 60693-0130                        3080 NORTHFIELD PL
                                                                                    STE 106
                                                                                    ROSWELL GA 30076




CARENZA, CLAIRE ELIZABETH              CAREY, ALEXANDER                             CAREY, NICHOLAS J
BEAUTY BRANDS LLC                      236 W SAN MIGUEL ST                          10760 PINE BLUFF DR
4600 MADISON AVE                       COLORADO SPRINGS CO 80905                    FISHERS IN 46037
STE 400
KANSAS CITY MO 64112




CAREY, SABRINA                         CARGO INC                                    CARILLO, JULIE
8920 SOUTH 71ST PLZ                    PO BOX 66174                                 BEAUTY BRANDS LLC
STE 111                                CHICAGO IL 60666-0174                        5640 S PARKER RD
PAPILLION NE 68133                                                                  AURORA CO 80015




CARL, MORGAN ELIZABETH                 CARLEY, ALEXIS MARIA                         CARLOS, WHITTANY JOANNE
13943 WEST 72ND ST                     BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
SHAWNEE KS 66216                       4600 MADISON AVE                             4600 MADISON AVE
                                       STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




CARLSON LYNCH SWEET AND KILPELA LLP    CARLSON-LIKE, JERI L                         CARLTON TECHNOLOGIES INC
1133 PENN AVE                          213A E MAIN STREET APT A                     MIKE THOMAS
5TH FLOOR                              MASCOUTAH IL 62258                           4518 128TH AVE
PITTSBURG PA 15222                                                                  HOLLAND MI 49424




CARLTON TECHNOLOGIES INC               CARLTON, JASON CARTER                        CARLTON, JOZLE
PO BOX 72003                           2037 E 102ND CIR                             231 SHARI DR
CLEVELAND OH 44192-002                 THORNTON CO 80229                            APT G
                                                                                    PECULIAR MO 64078




CARLTON, JOZLE BONNEVILLE              CARMAN, CHELSEE RENEE                        CARMEL CLAY CHAMBER OF COMMERCE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            41 EAST MAIN ST
4600 MADISON AVE                       4600 MADISON AVE                             CARMEL IN 46032
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




                                            Page: 56 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 78 of 390
CARMICHAELS ELECTRIC                    CARNAGIE, REBECCA                           CARNEY, ABIGAIL FAY
728 SW 81ST ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OKLAHOMA CITY OK 73139                  3514 CLINTON PKWY STE J                     4600 MADISON AVE
                                        LAWRENCE KS 66047                           STE 400
                                                                                    KANSAS CITY MO 64112




CARNINE, EBIN MARIE                     CAROLE COLE CO (DBA NUFACE)                 CAROLINA, JESSICA J
2050 SARSI DR                           CARLA RICE                                  BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80915               1325 SYCAMORE AVE                           4600 MADISON AVE
                                        STE A                                       STE 400
                                        VISTA CA 92081                              KANSAS CITY MO 64112




CAROUTHERS, EBONY N                     CARPENTER, ALEX WILLIAM                     CARPENTER, DANIELLE AMBER
BEAUTY BRANDS LLC                       2116 ROYAL ACRES TRL                        BEAUTY BRANDS LLC
4600 MADISON AVE                        FRISCO TX 75034                             4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CARPENTER, MIKAYLA BRIANNE              CARPENTER, NICKIE                           CARPENTER, TAYLOR MICHELLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        2006 NW 82ND ST                             4600 MADISON AVE
STE 400                                 LAWTON OK 73505                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CARR, KIMBERLY                          CARR, SHILO                                 CARR-JOHNSON, CHERYL
3527 E 39TH ST APT 302                  1518 CROSS CREEK DR                         2824 GILL AVE
INDIANAPOLIS IN 46205                   RAYMORE MO 64012                            LAWRENCE KS 66047




CARRARA, MICHELLE                       CARRASCO, WENDY                             CARRASCO-BROWN, JENNIFER
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CARRELL, MIKE                           CARREON, CARLOS                             CARREON, NICOLE LULY
6009 W BLUEFIELD AVE                    11680 JOSEPHINE ST                          BEAUTY BRANDS LLC
GLENDALE AZ 85308                       THORNTON CO 80233                           4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




CARREON, TARA ANN                       CARRICO, RACHEL                             CARRIER, CECILIA ELAINE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        8510 EAST 96TH ST                           4600 MADISON AVE
STE 400                                 FISHER IN 46038                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CARRILLO, ARRIANNA NOEMI                CARROLL, BARNEY J                           CARROLL, BENJAMIN JOSEPH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CARROLL, BENJAMIN JOSEPH                CARROLL, JACQUELINE                         CARROLL, JOSEPH R
22031 WEST 51ST CT                      19626 N 73RD AVE                            BEAUTY BRANDS LLC
SHAWNEE KS 66226-3867                   GLENDALE AZ 85308                           4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




                                             Page: 57 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 79 of 390
CARROLL, ROSE                          CARROLL, ROSE                              CARSON, DINA
BEAUTY BRANDS LLC                      12530 NEWTON                               13941 N 145TH LN
4600 MADISON AVE                       APT 3209                                   SURPRISE AZ 85379
STE 400                                OVERLAND PARK KS 66213
KANSAS CITY MO 64112




CARSON, JESSICA                        CARSON, SYEDA NILAB                        CARTER, BRITTANY RAKELL
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
105 WEST OCOTILLO RD                   4600 MADISON AVE                           4600 MADISON AVE
CHANDLER AZ 85248                      STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CARTER, DEANNA J                       CARTER, HILARY IRENE                       CARTER, JEANETTE
5510 W DOVE LOFT DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
MARANA AZ 85653                        4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CARTHAGE MARBLE CORP                   CARVER, LAUREN ELIZABETH                   CARVER, TARA N
3043 ROANOKE RD                        7216 MULLEN RD                             BEAUTY BRANDS LLC
KANSAS CITY MO 64108                   SHAWNEE KS 66216                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




CARVER, TARA NICOLE                    CASA DE LOS NINOS INC                      CASANOVA, NATHALY CLARISE
838 LASALLE ST                         DAN GREGORY                                BEAUTY BRANDS LLC
COLLINSVILLE IL 62234                  1101 N 4TH AVE                             4600 MADISON AVE
                                       TUCSON AZ 85705                            STE 400
                                                                                  KANSAS CITY MO 64112




CASELLI, BETH                          CASEY, JESSICA LEE                         CASEY, NANCY
BEAUTY BRANDS #132                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
3110 GREEN MOUNT CROSSING DR           4600 MADISON AVE                           4600 MADISON AVE
SHILOH IL 62269                        STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CASEYVILLE TOWNSHIP SEWER              CASEYVILLE TOWNSHIP SEWER                  CASEYVILLE TOWNSHIP SEWER
1 ECOLOGY DR                           #1 ECOLOGY DRIVE                           ACCOUNT # 0401613300
O'FALLON IL 62269                      O’FALLON IL 62269                          PO BOX 1900
                                                                                  FAIRVIEW HEIGHTS IL 62208




CASKEY, ALLISON GABRIEL                CASPARIINC                                 CASSIDY, BECKY
BEAUTY BRANDS LLC                      CAROL FREIRICH                             2349 LIVE OAK DR
4600 MADISON AVE                       99 COGWHEEL LN                             LITTLE ELM TX 75068
STE 400                                SEYMOUR CT 06483
KANSAS CITY MO 64112




CASSIDY, LAURIE                        CASSIDY, PATRICK                           CASSIDY, RICHARD
2950 N 54TH ST                         2950 N 54TH ST                             3244 N 64TH ST
KANSAS CITY KS 66104                   KANSAS CITY KS 66104                       KANSAS CITY KS 66104




CASTANEDA, ERIC JAY                    CASTANEDA, VALERIE CHRISTIAN               CASTEEL, SAVANNAH
14106 CORNELIA DR                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CYPRESS TX 77429                       4600 MADISON AVE                           7214 NORTH ACADEMY BLVD
                                       STE 400                                    COLORADO SPRINGS CO 80920
                                       KANSAS CITY MO 64112




                                            Page: 58 of 369
                               Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 80 of 390
CASTEEL, SAVANNAH MAY BAILEY              CASTELLANOS, ANDREW NEKKO                  CASTILLO, JOAQUIN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          2737 HOUSTON AVE
4600 MADISON AVE                          4600 MADISON AVE                           #8
STE 400                                   STE 400                                    HOUSTON TX 77009
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




CASTLEWOOD CONSTRUCTION INC               CASTRO, ANGELA LYNNE                       CATERING CREATIONS
MIKE                                      BEAUTY BRANDS LLC                          5131 LEAVENWORTH ST
631 NW TYLER CT                           4600 MADISON AVE                           OMAHA NE 68106
TOPEKA KS 66608                           STE 400
                                          KANSAS CITY MO 64112




CATERING, LIZ KARR                        CATES, ABIGAYLE ELIZABETH                  CATES, DARLENE MARIE
208 REGINA PL                             BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LAWRENCE KS 66049                         4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CATES, RICKY C                            CATES, SARAH                               CATES, SARAH DAWN
6286 N DESERT TRL RD                      2905 E SKYLINE DR                          BEAUTY BRANDS LLC
TUCSON AZ 85743                           STE 274                                    4600 MADISON AVE
                                          TUCSON AZ 85718                            STE 400
                                                                                     KANSAS CITY MO 64112




CATHOLIC CHARITIES MY SISTERS PLACE       CATHOLIC CHARITIES OF ARCHDIOCESE          CATO, CARYN M
4747 N 7TH AVE                            OF OMAHA                                   BEAUTY BRANDS LLC
PHOENIX AZ 85013                          3300 N 60TH ST                             4600 MADISON AVE
                                          OMAHA NE 68104                             STE 400
                                                                                     KANSAS CITY MO 64112




CAVALIERE, ALYSSA CHEYENNE                CAVANAUGH, COURTNEY                        CAVERO, RUBY MILAGROS
BEAUTY BRANDS LLC                         575 WEST BAY AREA BLVD                     BEAUTY BRANDS LLC
4600 MADISON AVE                          WEBSTER TX 77598                           4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




CBC EXPRESS                               CBIZ ACCOUNTING TAX AND ADVISORY           CCVI
PO BOX 442098                             700 WEST 47TH ST                           3101 MAIN ST
LAWRENCE KS 66044                         STE 1100                                   KANSAS CITY MO 64111
                                          KANSAS CITY MO 64112




CDE BACA, DESIREE NICOLE                  CDW DIRECT LLC                             CECH, CERA JO
BEAUTY BRANDS LLC                         PO BOX 75723                               BEAUTY BRANDS LLC
4600 MADISON AVE                          CHICAGO IL 60675-5723                      4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




CECIL, AMY                                CEDAR TRAILS INVESTORS LLC                 CEDRIC RIVES
AMY CECIL                                 LACEY STAFFORD                             CEC SVC
7301 WASHINGTON ST                        3700 MCDONALD RD                           PO BOX 23643
KANSAS CITY MO 64114                      TYLER TX 75701                             BELLEVILLE IL 62223




CEILING OUTFITTERS                        CEILING SOLUTIONS LLC                      CEJKA, JENNA
TOM STANLEY                               6614 ROBINS CT                             10001 UNIVERSITY AVE
2445 MIDWAY RD                            YPSIFANTI MI 48197                         CLIVE IA 50325
STE 103
CARROLLTON TX 75006




                                               Page: 59 of 369
                             Case 19-10031-CSS          Doc 1        Filed 01/06/19   Page 81 of 390
CELAYA, YOLANDA                             CELLULAR ONE KANSAS                        CENTERPOINT ENERGY
7598 W GARDINA AVE                          PO BOX 27-655                              PO BOX 4981
GLENDALE AZ 85303                           KANSAS CITY MO 64180-0655                  HOUSTON TX 77210




CENTERPOINT ENERGY                          CENTERPOINT ENERGY                         CENTERPOINT ENERGY (111)
1111 LOUISIANA ST                           PO BOX 4583                                PO BOX 4981
HOUSTON TX 77002                            HOUSTON TX 77210                           HOUSTON TX 77210-4981




CENTERPOINT ENERGY (114)                    CENTERPOINT ENERGY (142)                   CENTERPOINT ENERGY (158)
PO BOX 4981                                 PO BOX 4981                                PO BOX 4981
HOUSTON TX 77210-4981                       HOUSTON TX 77210-4981                      HOUSTON TX 77210-4981




CENTERPOINT ENERGY (160)                    CENTERPOINT ENERGY (167)                   CENTIMARK CORP
PO BOX 4981                                 PO BOX 4981                                PO BOX 360093
HOUSTON TX 77210-4981                       HOUSTON TX 77210-4981                      PITTSBURGH PA 15251-6093




CENTRAL APPLIANCE                           CENTRAL FREIGHT LINES INC                  CENTRAL PACKAGING
18831 E CHENANGO PL                         PO BOX 847084                              3052 S 24TH ST
AURORA CO 80015                             DALLAS TX 75284                            KANSAS CITY KS 66106




CENTRAL PACKAGING                           CENTRAL REGISTRATION DIVISION              CENTRAL SHIPPEE INC
PO BOX 311                                  ILLINOIS DEPT OF REVENUE                   PO BOX 135
SEDALIA MO 65302-0311                       ILLINOIS BUSINESS AUTHORIZATION            BLOOMINGDALE NJ 07403-0135
                                            PO BOX 19030
                                            SPRINGFIELD IL 62794-9030




CENTRAL TEXAS JANITORIAL SERV INC           CENTRE NORTH SHOPS LLC                     CENTRE NORTH SHOPS LLC AN IN LLC
DBA PROFESSIONAL BUILDING MAINTENANCE SVC   TOM DOYLE                                  CENTRE PROPERTIES
AMADON PEREZ                                9333 N MERIDIAN ST                         DOUG SINGLETON
3500 MEYERS LN                              STE 275                                    9333 N MERIDIAN ST
WACO TX 76705                               INDIANAPOLIS IN 46260                      STE 275
                                                                                       INDIANAPOLIS IN 46260


CENTURY EXPOSITIONS                         CENTURY FIRE SPRINKLERS INC                CENTURYLINK
PO BOX 1342                                 1233 SOUTHWEST BLVD                        PO BOX 4918
LACROSSE WI 54602-1342                      KANSAS CITY KS 66103                       MONROE LA 71211




CENTURYLINK (AZ)                            CENTURYLINK (WA)                           CERES CANDLES AND GIFTS INC
PO BOX 29040                                PO BOX 91154                               PEG CARLSON/DIANA
PHOENIX AZ 85038-9040                       SEATTLE WA 98111-9254                      30577 HUNTWOOD AVE
                                                                                       HAYWARD CA 94544




CERTEGY CHECK SVC                           CERVANTEZ, TARA NICOLE                     CESAR BOBBY VERNESCU (DO NOT USE)
PO BOX 4535                                 BEAUTY BRANDS LLC                          DBA SEE IT CLEAR INC
CAROL STREAM IL 60197-4535                  4600 MADISON AVE                           CESAR BOBBY VEGNESCU
                                            STE 400                                    3411 S CAMINO SECO #205
                                            KANSAS CITY MO 64112                       TUCSON AZ 85730




                                                 Page: 60 of 369
                            Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 82 of 390
CFI                                    CH PLAZA LLC                             CHACIN, ALEXANDRA
9540 WEST 62ND ST                      M AND J WILKOW PROPERTIES LLC            14258 E GRAND DR
MERRIAM KS 66203                       20 SOUTH CLARK                           APT 115
                                       STE 3000                                 AURORA CO 80015
                                       CHICAGO IL 60603




CHACON, PRISCILLA                      CHAMBER MANAGEMENT SVC LLC               CHAMBERLAIN, JULIE ELLEN
BEAUTY BRANDS LLC                      2600 COMMERCE TOWER                      BEAUTY BRANDS LLC
4600 MADISON AVE                       911 MAIN ST                              4600 MADISON AVE
STE 400                                KANSAS CITY MO 64105-2049                STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




CHAMBERLAIN, TYLER                     CHAMBERS, BRANDON A                      CHAMP, AMY BETH
203 HIGHLAND DR                        1142 WHITMOOR DR                         304 GARDEN RD
SMITHVILLE MO 64089                    WHELDON SPRINGS MO 63304                 NORMAL IL 61761




CHAMP, TINA                            CHANDLER CHAMBER OF COMMERCE             CHANDLER POLICE DEPT
870 M & O STATION                      25 SOUTH ARIZONA PL STE 201              ALARM UNIT
APT 6                                  CHANDLER AZ 85225                        PO BOX 4008
MILLSTADT IL 62260                                                              MAIL STOP 303
                                                                                CHANDLER AZ 85244-4008




CHANDLER, MARCUS                       CHANDLER, NICOLE L                       CHANDLER, ROBBY
1252 NW 355TH RD                       127 W 85TH ST                            418 GEASHEL
HOLDEN MO 64040                        KANSAS CITY MO 64114                     CASEYVILLE IL 62232




CHANNAVE, TAYLOR HALL                  CHAPEL HILL SHOPPING CENTER              CHAPMAN, CINDY
BEAUTY BRANDS LLC                      VICE PRESIDENT PROPERTY OPERATIONS       BEAUTY BRANDS #109
4600 MADISON AVE                       30 SOUTH MERIDIAN ST                     5009 E RAY RD
STE 400                                STE 1100                                 PHOENIX AZ 85044
KANSAS CITY MO 64112                   INDIANAPOLIS IN 46204




CHAPMAN, CYNTHIA                       CHAPMAN, TARA LYNN                       CHARDUKIAN, KIMBERLY SUZANNE
BEAUTY BRANDS #108                     BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC
7445 W BELL RD STE 100                 4600 MADISON AVE                         4600 MADISON AVE
PEORIA AZ 85382                        STE 400                                  STE 400
                                       KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CHARLIE'S CONSTRUCTION CLEAN-UP        CHARLIE'S RESTAURANT AND JANITORIAL      CHARLOTTE DRYER VENT CORP
2314 EAST SMOKE TREE RD                SERVICES                                 DBA DRYER VENT WIZARD
GILBERT AZ 85296                       2314 EAST SMOKE TREE RD                  DAVID LAVELLE
                                       GILBERT AZ 85296                         10937 HARROWFIELD RD
                                                                                CHARLOTTE NC 28226




CHARTER COMMUNICATIONS                 CHARTER COMMUNICATIONS                   CHARTER COMMUNICATIONS
PO BOX 60074                           400 ATLANTIC ST 10TH FLOOR               PO BOX 790086
CITY OF INDUSTRY CA 91716              STAMFORD CT 06901                        ST. LOUIS MO 63179-0086




CHARTER COMMUNICATIONS                 CHARTER COMMUNICATIONS - 101             CHARTER COMMUNICATIONS - 101
TAX DEPT                               ARMONDO GONZALEZ                         CHARTER SPECTRUM
FRED AZIMI                             12405 POWERSCOURT DR                     BOX 223085
12405 POWRCOURT DR                     SAINT LOUIS MO 63131                     PITTSBURGH PA 15251
ST. LOUIS MO 63131-3674




                                            Page: 61 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 83 of 390
CHARTER COMMUNICATIONS - 126              CHARTER COMMUNICATIONS - 126              CHARTER COMMUNICATIONS - 145
ARMONDO GONZALEZ                          CHARTER SPECTRUM                          ARMONDO GONZALEZ
12405 POWERSCOURT DR                      BOX 223085                                12405 POWERSCOURT DR
SAINT LOUIS MO 63131                      PITTSBURGH PA 15251                       SAINT LOUIS MO 63131




CHARTER COMMUNICATIONS - 145              CHARTER COMMUNICATIONS - 161              CHARTER COMMUNICATIONS - 161
CHARTER SPECTRUM                          ARMONDO GONZALEZ                          CHARTER SPECTRUM
BOX 223085                                12405 POWERSCOURT DR                      BOX 223085
PITTSBURGH PA 15251                       SAINT LOUIS MO 63131                      PITTSBURGH PA 15251




CHARTER COMMUNICATIONS - HO               CHARTER COMMUNICATIONS 105152168          CHARTER OAK FIRE INSURANCE CO
ARMONDO GONZALEZ                          ARMONDO GONZALEZ                          LEGAL DEPT
12405 POWERSCOURT DR                      12405 POWERSCOURT DR                      ONE TOWER SQUARE
SAINT LOUIS MO 63131                      SAINT LOUIS MO 63131                      HARTFORD CT 06183




CHARTER OAK FIRE INSURANCE CO             CHARTER OAK FIRE INSURANCE CO             CHARTER SPECTRUM
MESIROW INSURANCE SVC INC                 ALLIANT MESIROW INSURANCE SVC             BOX 223085
JPMORGAN CHASE                            MESIROW INSURANCE SVC INC                 PITTSBURGH PA 15251
131 S DEARBORN AVE 6TH FL                 29278 NETWORK PL
BOX 29278                                 CHICAGO IL 60673-1292
CHICAGO IL 60603


CHASE                                     CHASE                                     CHASE
6201 W PK BLVD                            7190 N ACADEMY BLVD                       2500 ARAPAHOE AVE
PLANO TX 75093                            COLORADO SPRINGS CO 80920                 BOULDER CO 80302




CHASE                                     CHASE LIGHT                               CHATMON, ALEXUS MARIE
5800 S PARKER RD                          700 SE DREW CT                            BEAUTY BRANDS LLC
AURORA CO 80015                           BLUE SPRINGS MO 64014                     4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




CHAVEZ BOXING FOUNDATION                  CHAVEZ, ADELIA ISIORA                     CHAVEZ, ANDREW
ANGELINA CHAVEZ                           BEAUTY BRANDS LLC                         414 POLK ST
2309 N 24TH ST                            4600 MADISON AVE                          COLORADO SPRINGS CO 80407
PHOENIX AZ 85008                          STE 400
                                          KANSAS CITY MO 64112




CHAVEZ, BRITTNEY                          CHAVEZ, BRITTNEY NICOLE                   CHAVEZ, CAROL
2162 E WILLIAMS FIELD RD STE 111          BEAUTY BRANDS LLC                         1709 N DYSART RD
GILBERT AZ 85295                          4600 MADISON AVE                          AVONDALE AZ 85392
                                          STE 400
                                          KANSAS CITY MO 64112




CHAVEZ, GLORIA PATRICIA                   CHAVEZ, JANESSA                           CHAVEZ, JANESSA RENEE
BEAUTY BRANDS LLC                         1269 NW 65TH TER                          BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64118                      4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CHAVEZ, MARISA                            CHAVEZ, MICKAELA MIA                      CHD FAMILIES OF TUCSON
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         STACY LIPINCZYK
4600 MADISON AVE                          4600 MADISON AVE                          1670 W CHIMAYO PL
STE 400                                   STE 400                                   TUCSON AZ 85704
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                               Page: 62 of 369
                                Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 84 of 390
CHECKPOINT SECURITY SYSTEMS INC            CHECKVIEW CORP                             CHECKVIEW CORP
WACHOVIA BANK A WELLS FARGO CO             360 N CRESCENT DR                          PO BOX 856487
PO BOX 8538-0379                           SOUTH BLDG                                 MINNEAPOLIS MN 55485-6487
PHILADELPHIA PA 19171                      BEVERLY HILLS CA 90210




CHEEK PROPERITES LLC                       CHEETAH DIGITAL INC                        CHEETAH DIGITAL INC
1703 KINGSBURY LN                          CORP TRUST CENTER                          22807 NETWORK PL
OKLAHOMA CITY OK 73116                     SCOTT COHRS                                CHICAGO IL 60673-1228
                                           1209 ORANGE ST
                                           WILMINGTON DE 19801




CHEMDRY CORPORATE SVC INC                  CHEN, ANGIE                                CHERNICH, ALLISON NICOLE
MARK SIEGEL                                BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1530 N 1000 WEST                           4600 MADISON AVE                           4600 MADISON AVE
LOGAN UT 84321                             STE 400                                    STE 400
                                           KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CHERRY, ERICKA R                           CHERRY, JEFF                               CHERRYPICKERS INC
BEAUTY BRANDS LLC                          13010 E 38TH ST                            11205 W 64TH TER 204
4600 MADISON AVE                           INDEPENDENCE MO 64055                      SHAWNEE KS 66203
STE 400
KANSAS CITY MO 64112




CHESTERFIELD GROVE HOTEL PART LLC          CHET'S LOCK AND KEY                        CHIC CONNECT
DBA HILTON GARDEN INN                      4587 INDIAN CREEK PKWY                     12793 Q ST
16631 CHESTERFIELD GROVE RD                OVERLAND PARK KS 66207                     OMAHA NE 68137
CHESTERFIELD MO 63005




CHIEF STATE BOILER INSPECTOR               CHIEFS                                     CHILDS, ABIGAIL JOY
417 SW JACKSON ST                          ONE ARROWHEAD DRIVE                        BEAUTY BRANDS LLC
TOPEKA KS 66603-3327                       KANSAS CITY MO 64129                       4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




CHILRENS AND FAMILIES OF IOWA              CHINNERY, LORI ELLEN                       CHOATE, CHRISTY A
1111 UNIVERSITY AVE                        BEAUTY BRANDS LLC                          35 PINE TRL
DES MOINES IA 50314                        4600 MADISON AVE                           FAIRVIEW HEIGHTS IL 62208
                                           STE 400
                                           KANSAS CITY MO 64112




CHOCHKIES, JOANIE LOVES                    CHOCHOLEK, KENDALL DREW                    CHOCOLATE FISH LLC
1740 MAIN ST                               BEAUTY BRANDS LLC                          JULES VERTREES
KANSAS CITY MO 64108                       4600 MADISON AVE                           1205 HILLTOP PKWY
                                           STE 400                                    STEAMBOAT SPRINGS CO 80487
                                           KANSAS CITY MO 64112




CHOICE INN OF CLAYBROOK COMMONS LLC        CHOICE SOLUTIONS INC                       CHRIS CAKES INC
DBA HILTON GARDEN INN                      PO BOX 800                                 AMANDA
ELIZABETH DANIELS                          COLLEYVILLE TX 76034-0800                  33665 W 199TH ST
5255 NOGGLE WAY                                                                       EDGERTON KS 66021
INDIANAPOLIS IN 46237




CHRISTENSEN'S FLOOR CARE                   CHRISTENSEN, BROOKE                        CHRISTENSEN, LISA SUE
1918 TENNESSEE                             13820 N PENNSYLVANIA AVE                   BEAUTY BRANDS LLC
LAWRENCE KS 66046                          OKLAHOMA CITY OK 73134                     4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




                                                Page: 63 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 85 of 390
CHRISTENSEN, MARILYN                   CHRISTIAN, ALEANA MARIE                     CHRISTIAN, BRETT
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           5616 E 102ND ST
4600 MADISON AVE                       4600 MADISON AVE                            KANSAS CITY MO 64137
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




CHRISTIAN, COURTNEY                    CHRISTIAN, LENDA                            CHRISTIE, DEIBRA ANNETTE
203 E STEWART PL                       7600 DENTON HWY                             BEAUTY BRANDS LLC
NORMAL IL 61761                        STE 100                                     4600 MADISON AVE
                                       WATAUGA TX 76148                            STE 400
                                                                                   KANSAS CITY MO 64112




CHRISTMAN, NICOLE LYNN                 CHRISTMAN, TIFFANEY JOYELLE                 CHRISTOPHER, MYCHALE MARIE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CHRYSALIS                              CHUA, ANITA MAE ONG                         CHUBB NA FINANCIAL LINES
2055 W NORTHERN AVE                    BEAUTY BRANDS LLC                           LEGAL DEPT
PHOENIX AZ 85021                       4600 MADISON AVE                            CHUBB NA FINANCIAL LINES
                                       STE 400                                     WARREN NJ 07059
                                       KANSAS CITY MO 64112




CHUBB NA FINANCIAL LINES               CHUBB NA FINANCIAL LINES                    CHUBB NA FINANCIAL LINES
MESIROW INSURANCE SVC INC              ALLIANT MESIROW INSURANCE SVC               WESTCHESTER FIRE INSURANCE CO
JPMORGAN CHASE                         MESIROW INSURANCE SVC INC                   LEGAL DEPT
131 S DEARBORN AVE 6TH FL              29278 NETWORK PL                            436 WALNUT ST
BOX 29278                              CHICAGO IL 60673-1292                       PHILADELPHIA PA 19106-3703
CHICAGO IL 60603


CHURCH, ABIGAIL MARIE                  CHURCH, DAVID JACKSON                       CHURCH, TRISTAN SHAYE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CHURCHES UNITED OF THE QUAD CITY       CHURCHILL, CHELSEA RENAE                    CHURCHMAN, COURTNEY ANNE
KIT MILLER                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
2535 TECH DR                           4600 MADISON AVE                            4600 MADISON AVE
STE 205                                STE 400                                     STE 400
BETTENDORF IA 52722                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




CICI COSMETICS                         CIGNA ONSITE HEALTH                         CINA
BEN FINAFARD                           2550 N NORTERRA DR                          STEPHANIE MC CULLAR
215 N EUCALYPTUS ANENUE                PHOENIX AZ 85085-8200                       17312 EASTMAN ST
INGLEWOOD CA 90301                                                                 IRVINE CA 92614




CINA                                   CINDRICH, BRITNEY RENEE                     CINTAS CORP
2730 S SUSAN ST                        BEAUTY BRANDS LLC                           CONSOLIDATED PAYMENTS
SANTA ANA CA 92704                     4600 MADISON AVE                            CHRIS COLLOPY LONA LOCKARD
                                       STE 400                                     PO BOX 880058
                                       KANSAS CITY MO 64112                        CHICAGO IL 60680-1005




CINTAS CORP #018                       CINTAS CORP #064                            CINTAS CORP #081
PO BOX 630803                          45 NE 42ND                                  PO BOX 15126
CINCINNATI OH 45263-0803               OKLAHOMA CITY OK 73105                      HOUSTON TX 77220




                                            Page: 64 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 86 of 390
CINTAS CORP #082                        CINTAS CORP #085                          CINTAS CORP #163
PO BOX 40495                            PO BOX 210037                             505 CENTURY PKWY STE 200
HOUSTON TX 77240-0495                   DALLAS TX 75211-0037                      ALLEN TX 75013




CINTAS CORP #367                        CINTAS CORP #430                          CINTAS CORP #445
50 S KOWEBA LN                          2050 E KANSAS CITY RD                     4650 S COACH DR #150
INDIANAPOLIS IN 46201-4169              OLATHE KS 66061                           TUCSON AZ 85714




CINTAS CORP #452                        CINTAS CORP #492                          CINTAS CORP #562
3750 MUELLER RD                         3450 NORTHERN CROSS BLVD                  NANCY
ST CHARLES MO 63301                     FORT WORTH TX 76137                       4157 SINTON RD
                                                                                  COLORADO SPRINGS CO 80907




CINTAS CORP #619                        CINTAS CORP #620                          CINTAS CORP #637
PO BOX 1296                             5422 REDFIELD ST                          PO BOX 1296
1408 S 7TH ST                           DALLAS TX 75235                           CONROE TX 77301
CONROE TX 77305




CINTAS CORP #66                         CINTAS CORP #690                          CINTAS CORP #696
TIM COLVIN                              3950 NE 33RD TER                          2425 N NEVADA ST
PO BOX 390365                           KANSAS CITY MO 64117                      CHANDLER AZ 85225
DENVER CO 80239-1365




CINTAS CORP #731                        CINTAS CORP #749                          CINTAS CORP #762
BILLIE SUE                              1601 N 24TH ST                            1501 NE BROADWAY
6200 OLIVE BLVD                         OMAHA NE 68110                            STE 1
ST LOUIS MO 63130                                                                 DES MOINES IA 50313-0101




CINTAS CORP #G65                        CINTAS CORP (DO NOT USE)                  CINTAS CORP (PHOENIX)
PO BOX 630803                           DBA CINTAS DOCUMENT MANAGEMENT            5501 W HADLEY ST
CINCINNATI OH 45263-0803                PO BOX 633842                             PHOENIX AZ 85043
                                        CINCINNATI OH 45263-3842




CINTAS CORP NO 2                        CINTAS FIRST AID AND SAFETY               CINTAS FIRST AID AND SAFETY
2929 EXPRESSWAY DR NORTH                18621 W 87TH ST PKWY                      PO BOX 631025
STE 300B                                #222                                      CINCINNATI OH 45263-1025
ISLANDIA NY 11749                       LENEXA KS 66219-1435




CINTORA, AMY                            CINTORA, ENRIQUE                          CIRCLE CITY OUTDOORS
BEAUTY BRANDS LLC                       2413 NY CHEYENNE AVE                      DONNIE MULLIS
2006 NW 82ND ST                         LAWTON OK 73505                           2318 E 45TH ST
LAWTON OK 73505                                                                   INDIANAPOLIS IN 46205




CIRCLE OF FRIENDS                       CIRCLE OF FRIENDS                         CIRCO, VICTORIA MICHELLE
CARRIE COOPER                           9825 INDEPENDENCE AVE                     BEAUTY BRANDS LLC
15332 ANTIOCH ST                        CHATSWORTH CA 91311                       4600 MADISON AVE
STE 737                                                                           STE 400
PACIFIC PALISADES CA 90272                                                        KANSAS CITY MO 64112




                                             Page: 65 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 87 of 390
CIRCUIT CLERK                           CIRCUIT CLERK JAY R BURNS                  CISNEROS, ELISA DANIELLA
300 N SECOND ST                         ROOM 215-ASSOCIATE JUDGEMENT               BEAUTY BRANDS LLC
ROOM 216                                OFFICE OF THE CIRCUIT CLERK                4600 MADISON AVE
ST CHARLES MO 63301                     7900 CORONDELT AVE                         STE 400
                                        CLAYTON MO 63105                           KANSAS CITY MO 64112




CISSE, DOLORES                          CITADEL DESIGN CONSTRUCTIONLP              CITITURF LLC
STORE 140                               12990 PANDORA #150                         2204 CONCHO DR
19661 HWY 59                            DALLAS TX 75238                            PLANO TX 75074
HUMBLE TX 77338




CITITURF LLC                            CITIZEN WATER                              CITIZEN WATER
CITITURF                                PO BOX 7056                                2020 NORTH MERIDIAN ST
PO BOX 941461                           INDIANAPOLIS IN 46207                      INDIANAPOLIS IN 46202
PLANO TX 75094




CITIZENS ENERGY GROUP                   CITIZENS ENERGY GROUP                      CITIZENS WATER
2020 N MERIDIAN DR                      PO BOX 7056                                PO BOX 7056
INDIANAPOLIS IN 46202                   INDIANAPOLIS IN 46207-7056                 INDIANAPOLIS IN 46207




CITIZENS WATER                          CITIZENS WESTFIELD                         CITIZENS WESTFIELD
2020 NORTH MERIDIAN ST                  PO BOX 7056                                2020 NORTH MERIDIAN ST
INDIANAPOLIS IN 46202                   INDIANAPOLIS IN 46207                      INDIANAPOLIS IN 46202




CITIZENS WESTFIELD                      CITY AND COUNTY OF BROOMFIELD              CITY AND COUNTY OF BROOMFIELD
PO BOX 7067                             PO BOX 810067                              ONE DESCOMBES DRIVE
INDIANAPOLIS IN 46207-7067              DENVER CO 80281                            BROOMFIELD CO 80020




CITY AND COUNTY OF BROOMFIELD           CITY AND COUNTY OF BROOMFIELD              CITY AND COUNTY OF BROOMFIELD (UTIL)
SALES TAX ADMINISTRATION DIVISION       PO BOX 407                                 DEPT 67
PO BOX 407                              BROOMFIELD CO 80038                        DENVER CO 80281-0067
BROOMFIELD CO 80038-0407




CITY AND COUNTY OF BROOMFIELD - SLS     CITY LIGHTING PRODUCTS CO                  CITY NATIONAL BANK
SALES TAX ADMINISTRATION                5001 STILWELL ST                           1836 NW 82ND ST
PO BOX 407                              PO BOX 33417                               LAWTON OK 73505
BROOMFIELD CO 80038-0407                KANSAS CITY MO 64120-3417




CITY OF ADDISON                         CITY OF ADDISON                            CITY OF AURORA
5350 BELT LINE RD                       PO BOX 9010                                TAX LICENSING DIVISION
DALLAS TX 75254                         ADDISON TX 75001-9010                      PO BOX 33001
                                                                                   AURORA CO 80041-3001




CITY OF AURORA                          CITY OF AURORA                             CITY OF AURORA
1470 S HAVANA ST                        PO BOX 913200                              TAX AND LICENSING OFFICE - 1ST FLOOR
AURORA CO 80012                         DENVER CO 80291-3200                       15151 E ALAMEDA PKY
                                                                                   AURORA CO 80012




                                              Page: 66 of 369
                                  Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 88 of 390
CITY OF AVONDALE                             CITY OF AVONDALE                          CITY OF AVONDALE
11465 W CIVIC CTR DR #260                    11465 CIVIC CTR DR                        BUSINESS LICENSE
AVONDALE AZ 85323                            AVONDALE AZ 85323                         11465 W CIVIC CENTER DR
                                                                                       AVONDALE AZ 85323




CITY OF AVONDALE                             CITY OF AVONDALE                          CITY OF AVONDALE (UTILITIES)
SALES TAX DEPT                               11465 W CIVIC CTR DR STE 270              11465 W CIVIC CTR DR STE 260
11465 W CIVIC CTR DR STE 250                 AVONDALE AZ 85323                         AVONDALE AZ 85323-6808
AVONDALES AZ 85323-6808




CITY OF AVONDALE - CITY CLERK DEPT           CITY OF BLUE SPRINGS                      CITY OF BLUE SPRINGS (UTILITIES)
11465 N CIVIC CTR DR STE 200                 816-228-0131                              PO BOX 728
AVONDALE AZ 85323                            903 W MAIN ST                             BLUE SPRINGS MO 64013
                                             BLUE SPRINGS MO 64015-3779




CITY OF BOULDER                              CITY OF BOULDER                           CITY OF BOULDER
PO BOX 2140                                  1777 BROADWAY                             11369 ALPINE
BOULDER CO 80306                             BOULDER CO 80302                          BOULDER CO 80304




CITY OF BOULDER                              CITY OF BOULDER SALES TAX                 CITY OF BOULDER-UTILITY
1739 BROADWAY                                DEPT 1128                                 PO BOX 2140
THIRD FLOOR                                  DENVER CO 80263-1128                      BOULDER CO 80306-2140
BOULDER CO 80306-0791




CITY OF BRENTWOOD                            CITY OF BRENTWOOD                         CITY OF BROOMFIELD
BUSINESS LICENSE                             2348 SOUTH BRENTWOOD BLVD                 EILEEN
2348 S BRENTWOOD BLVD                        BRENTWOOD MO 63144                        ONE DESCOMBES DRIVE
BRENTWOOD MO 63144                                                                     BROOMFIELD CO 80020




CITY OF BROOMFIELD                           CITY OF CHANDLER                          CITY OF CHANDLER
DEPT 67                                      PO BOX 52158                              CHANDLER CITY HALL
DENVER CO 80281-0067                         PHOENIX AZ 85072                          175 S ARIZONA AVE
                                                                                       CHANDLER AZ 85225




CITY OF CHANDLER                             CITY OF CHANDLER                          CITY OF CHANDLER
BUSINESS REGISTRATION                        TAX AND LICENSE DIVISION                  MAIL STOP 701
PO BOX 4008                                  MAIL STOP 701                             PO BOX 15001
CHANDLER AZ 85244-4008                       PO BOX 4008                               CHANDLER AZ 85244-5001
                                             CHANDLER AZ 85244-4008




CITY OF CHANDLER - UTILITY BILL              CITY OF CHARLOTTE                         CITY OF CLIVE
PO BOX 52158                                 600 EAST 4TH ST                           1900 NW 114TH ST
PHOENIX AZ 85072-2158                        CHARLOTTE NC 28202                        CLIVE IA 50325-7077




CITY OF COLORADO SPRINGS                     CITY OF COLORADO SPRINGS                  CITY OF COLORADO SPRINGS-SALES TAX
CITY OF COLORADO SPRING                      CITY TAX LICENSE                          DEPARTMENT 2408
DEPT 2408                                    30 S NEVADA AVE.                          DENVER CO 80256-0001
DENVER CO 80256-0001                         COLORADO SPRINGS CO 80903




                                                  Page: 67 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 89 of 390
CITY OF COLUMBUS                         CITY OF COLUMBUS                           CITY OF DAVENPORT
INCOME TAX DIVISION                      DEPT OF PUBLIC SAFETY                      PO BOX 8003
PO BOX 183190                            4252 GROVES RD                             DAVENPORT IA 52808
COLUMBUS OH 43218-3190                   COLUMBUS OH 43232




CITY OF DAVENPORT                        CITY OF DAVENPORT - ALARMS DIVISION        CITY OF DAVENPORT-UTILITIES
226 WEST 4TH ST                          PO BOX 8003                                226 WEST 4TH ST
DAVENPORT IA 52801                       DAVENPORT IA 52801-1345                    DAVENPORT IA 52801




CITY OF DAVENPORT-UTILITIES              CITY OF EDWARDSVILLE                       CITY OF EDWARDSVILLE
PO BOX 8003                              BILLED 2 MOS AT A TIME                     EDWARDSVILLE CITY HALL
DAVENPORT IA 52808-8003                  PO BOX 407                                 118 HILLSBORO AVE
                                         EDWARDSVILLE IL 62025                      PO BOX 407
                                                                                    EDWARDSVILLE IL 62025




CITY OF EDWARDSVILLE                     CITY OF EDWARDSVILLE                       CITY OF FLORISSANT
118 HILLSBORO AVE                        118 HILLSBORO                              DIRECTOR OF FINANCE
PO BOX 407                               PO BOX 407                                 955 ST FRANCOIS
EDWARDSVILLE IL 62025                    EDWARDSVILLE IL 62025                      FLORISSANT MO 63031




CITY OF FORT WORTH                       CITY OF FORT WORTH                         CITY OF FRISCO
FIRE DEPT REVENUE GROUP                  ALARM UNIT                                 FRANCES JUSTUS TAX ASSESSOR
PO BOX 17026                             1000 THROCKMORTON ST                       6891 MAIN ST
FORT WORTH TX 76102                      FORT WORTH TX 76102                        FRISCO TX 75034




CITY OF FRISCO POLICE DEPT               CITY OF HOPE                               CITY OF HOUSTON
7200 STONEBROOK PKWY                     NANCY DOYLE                                SIGN ADMINISTRATION
FRISCO TX 75034                          5215 OLD ORCHARD RD STE 800                PO BOX 2688
                                         SKOKIE IL 60077                            HOUSTON TX 77252-2688




CITY OF HOUSTON SIGN ADMINISTRATIO       CITY OF HOUSTON-ALARM                      CITY OF HUMBLE - PERMIT DEPT
PO BOX 2688                              ARA ALARM ADMINISTRATION                   114 W HIGGINS
HOUSTON TX 77252-2688                    PO BOX 203887                              HUMBLE TX 77338
                                         HOUSTON TX 77216-3887




CITY OF INDEPENDENCE                     CITY OF INDEPENDENCE                       CITY OF INDEPENDENCE
17221 E 23RD ST S                        INDEPENDENCE CITY HALL                     BUSINESS LICENSE
INDEPENDENCE MO 64057                    111 E MAPLE AVE                            PO BOX 1019
                                         INDEPENDENCE MO 64050                      INDEPENDENCE MO 64051-0519




CITY OF INDEPENDENCE LICENSE DIV         CITY OF INDEPENDENCE UTILITIES             CITY OF INDPENDENCE MISSOURI
111 E MAPLE                              PO BOX 219362                              PO BOX 1019
PO BOX 1019                              KANSAS CITY MO 64121-9362                  INDEPENDENCE MO 64051
INDEPENDENCE MO 64051-0519




CITY OF KANSAS CITY MISSOURI             CITY OF KANSAS CITY MO REVENUE DIVISION    CITY OF LAWTON
FINANCE DEPT/REVENUE DIVISION            KC MO BUSINESS LICENSE                     LAWTON BUILDING DEPT
414 E 12TH ST                            1118 OAK ST                                212 SW 9TH ST
KANSAS CITY MO 64106-2786                KANSAS CITY MO 64106-2786                  LAWTON OK 73501




                                              Page: 68 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 90 of 390
CITY OF LEE'S SUMMIT                    CITY OF LEE'S SUMMIT                       CITY OF LEE'S SUMMIT - FINANCE DEPT
220 SE GREEN ST                         10 NE TUDOR RD                             220 SE GREEN ST
LEE'S SUMMIT MO 64063-2706              LEE'S SUMMIT MO 64086                      LEE'S SUMMIT MO 64063




CITY OF LEE'S SUMMIT BUSINESS LICENSE   CITY OF LENEXA                             CITY OF LENEXA
RENEWAL                                 BUSINESS LICENSE                           17101 W 87TH ST PKWY
BUSINESS LICENSE                        17101 W 87TH ST PKWY                       LENEXA KS 66219
220 SE GREEN ST                         LENEXA KS 66219
LEE'S SUMMIT MO 64063-2706




CITY OF LENEXA                          CITY OF LINCOLN                            CITY OF LITTLE ROCK
FALSE ALARM REDUCTION PROGRAM           555 SOUTH 10TH ST STE 203                  TREASURY MANAGEMENT DIVISION
PO BOX 873123                           LINCOLN NE 68508                           500 WEST MARKHAM ST
KANSAS CITY MO 64187-3123                                                          STE 100
                                                                                   LITTLE ROCK AR 72201-1497




CITY OF LITTLE ROCK                     CITY OF LONE TREE                          CITY OF LONE TREE
DEPT OF PLANNING AND DEVELOPMENT        PO BOX 17987                               CITY SALES/BUSINESS LICENSE
723 WEST MARKHAM 2ND PL                 DENVER CO 80217-0987                       9220 KIMMER DR
LITTLE ROCK AR 72201                                                               STE 100
                                                                                   LONE TREE CO 80124




CITY OF LONE TREE                       CITY OF LONE TREE - SALES TAX              CITY OF OKLAHOMA CITY
BUSINESS LICENSE RENEWAL                PO BOX 17987                               PO BOX 26570
PO BOX 911882                           DENVER CO 80217-0987                       OKLAHOMA CITY OK 73126
DENVER CO 80291-1882




CITY OF OKLAHOMA CITY                   CITY OF OKLAHOMA CITY                      CITY OF OKLAHOMA CITY (UTILITIES)
OKLAHOMA CITY COUNCIL                   DEVELOPMENT SERVICES/LICENSE               PO BOX 26570
200 N WALKER AVE                        420 W MAIN 8TH FL                          OKLAHOMA CITY OK 73126-0570
OKLAHOMA CITY OK 73102                  OKLAHOMA CITY OK 73102




CITY OF OLATHE                          CITY OF OLATHE FALSE ALARM                 CITY OF OMAHA
MASSAGE LICENSE RENEWAL                 REDUCTION UNIT                             FALSE ALARM REDUCTION PROGRAM
PO BOX 768                              PO BOX 768                                 PO BOX 30205
OLATHE KS 66051-0768                    OLATHE KS 66051-0768                       OMAHA NE 68103-1305




CITY OF OVERLAND PARK                   CITY OF OVERLAND PARK                      CITY OF PAPILLION
OVERLAND PARK FIRE DEPT                 CITY HALL                                  PO BOX 141895
12401 HEMLOCK ST                        8500 SANTA FE DR                           IRVING TX 75014-1895
OVERLAND PARK KS 66213                  OVERLAND PARK KS 66212




CITY OF PEORIA                          CITY OF PEORIA                             CITY OF PEORIA
BUSINESS LICENSE                        8401 W MONROE ST                           TAX AND LICENSE SECTION
8401 W MONROE ST                        PEORIA AZ 85345                            8401 W MONROE ST
PEORIA AZ 85345                                                                    PEORIA AZ 85345




CITY OF PHOENIX                         CITY OF PHOENIX                            CITY OF PHOENIX
PO BOX 29100                            200 WASHINGTON ST                          FINANCE DEPT
PHOENIX AZ 85038                        PHOENIX AZ 85003                           PO BOX 29690
                                                                                   PHOENIX AZ 85038-9690




                                             Page: 69 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19       Page 91 of 390
CITY OF PHOENIX (UTILITIES)              CITY OF PHOENIX - POLICE DEPT                  CITY OF PHOENIX ARIZONA
PO BOX 29100                             PO BOX 29117                                   PRIVILEGE LICENSE TAX DESK
PHOENIX AZ 85038-9100                    PHOENIX AZ 85038-9117                          PO BOX 29125
                                                                                        PHOENIX AZ 85038-9125




CITY OF PLANO                            CITY OF PLANO                                  CITY OF PLANO
MUNICIPAL CENTER OFFICE                  1520 K AVE                                     PO BOX 860358
PO BOX 861990                            PLANO TX 75074                                 PLANO TX 75086-0358
PLANO TX 75086




CITY OF PLANO (UTILITIES)                CITY OF PLANO POLICE DEPT                      CITY OF RICHARDSON
PO BOX 861990                            FALSE ALARM REDUCTION UNIT                     TAX DEPT
PLANO TX 75086                           PO BOX 860358                                  PO BOX 830129
                                         PLANO TX 75086-0358                            RICHARDSON TX 75083-0129




CITY OF RICHARDSON                       CITY OF RICHARDSON (UTILITIES)                 CITY OF SHAWNEE
FALSE ALARM PROGRAM                      PO BOX 831907                                  BUSINESS LICENSE
PO BOX 141089                            RICHARDSON TX 75083-1907                       11110 JOHNSON DR
IRVING TX 75014-1089                                                                    SHAWNEE KS 66203-2799




CITY OF SHAWNEE                          CITY OF ST PETERS                              CITY OF ST PETERS
11110 JOHNSON DR                         BILLING EVERY OTHER MONTH                      ONE ST PETERS CENTRE BLVD ST
SHAWNEE KS 66203                         PO BOX 9                                       ST. PETERS MO 63376
                                         ST PETERS MO 63376




CITY OF ST PETERS                        CITY OF ST PETERS (UTILITIES)                  CITY OF ST. PETERS BUSINESS LICENSE RENEWAL
BUSINESS LICENSING                       PO BOX 9                                       GENERAL BUSINESS LICENSE
PO BOX 9                                 ST. PETERS MO 63376                            ONE ST PETERS CENTRE BLVD
ST PETERS MO 63376-0090                                                                 ST. PETERS MO 63376




CITY OF TOPEKA                           CITY OF TOPEKA WATER                           CITY OF TOPEKA WATER
515 S KANSAS AVE                         PO BOX 3566                                    215 SE 7TH ST
4TH FLOOR                                TOPEKA KS 66603                                TOPEKA KS 66603
TOPEKA KS 66603-3416




CITY OF TUCSON                           CITY OF WACO                                   CITY OF WACO WATER
PO BOX 27210                             PO BOX 2649                                    PO BOX 2649
TUCSON AZ 85726-7210                     WACO TX 76702                                  WACO TX 76702




CITY OF WACO WATER                       CITY OF WATAUGA (PERMITS)                      CITY OF WENTZVILLE
300 AUSTIN AVE                           7800 VIRGIL ANTHONY BLVD                       BUSINESS LICENSE
WACO TX 76702                            WATAUGA TX 76148                               310 W PEARCE BLVD
                                                                                        WENTZVILLE MO 63385




CITY OF WENTZVILLE                       CITY OF WENTZVILLE BUSINESS LICENSE RENEWAL    CITY OF WESTFIELD
5 W PEARCE BLVD                          BUSINESS LICENSE                               2728 E 171ST ST
WENTZVILLE MO 63385                      310 W PEARCE BLVD                              WESTFIELD IN 46074-1040
                                         WENTZVILLE MO 63385




                                               Page: 70 of 369
                               Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 92 of 390
CITY TREASURER                            CITY TREASURER                             CITY TREASURER KCMO
FIRE PREVENTION DIVISION                  CITY OF OKLAHOMA CITY                      FIRE PREVENTION DIVISION
635 WOODLAND AVE                          420 W MAIN ST 8TH FL                       635 WOODLAND AVE STE 2103
STE 2103                                  OKLAHOMA CITY OK 73102                     KANSAS CITY MO 64106
KANSAS CITY MO 64106




CITY TREASURER PHOENIX                    CITY TREASURER-CITY OF KANSAS CITY         CITY TREASURER-CITY OF KANSAS CITY
CITY OF PHOENIX ARIZONA                   FINANCE DEPT/REVENUE DIVISION              CITY TREASURER -CITY OF KANSAS CITY
PO BOX #2005                              414 E 12TH ST                              PO BOX 801751
PHOENIX AZ 85001-2005                     KANSAS CITY MO 64106-2786                  KANSAS CITY MO 64184-3322




CITY WIDE MAINTENANCE CO INC              CITY WIDE WINDOW CLEANING                  CITY WIDE WINDOW CLEANING
8454 NIEMAN RD                            420 NORTH ST #44                           POBOX 415
LENEXA KS 66214                           LAWRENCE KS 66044                          LAWRENCE KS 66044




CITY WIDE WINDOW CLEANING(TEXAS)          CITY-COUNTY TAX COLLECTOR                  CK PROMENADE SHOPPPING CENTER LLC
DARRELL                                   BUSINESS TAX COLLECTION DIVISION           CHILDRESS KLEIN PROPERTIES
20302 MISTY COVE                          700 NORTH TRYON ST                         RICHARD HELMS
KATY TX 77449                             PO BOX 1400                                301 S COLLEGE ST
                                          CHARLOTTE NC 28201-1400                    STE 2800
                                                                                     CHARLOTTE NC 28202


CL SVC INC                                CLAIRE TOPPER ENTERPRISES INC              CLANCEY, TIFFANY
PO BOX 91955                              6073 NW 167TH ST                           BEAUTY BRANDS LLC
ATLANTA GA 30364                          STE C12                                    8410 N CHURCH RAOD
                                          MIAMI FL 33015                             KANSAS CITY MO 64157




CLANCY, TIFFNEY L                         CLARENCE M KELLEY AND ASSOC INC            CLARINS USA
BEAUTY BRANDS LLC                         7945 FLINT                                 TINA CHRISOHOIDIS
4600 MADISON AVE                          LENEXA KS 66214                            15 OLYMPIC DR
STE 400                                                                              ORANGEBURG NY 10962
KANSAS CITY MO 64112




CLARINS USA                               CLARISONIC                                 CLARISONIC
23439 NETWORK PL                          25562 NETWORK PL                           PACIFIC BIOSCIENCE LABORATORIESINC
LOCKBOX 23439                             CHICAGO IL 60673-1255                      STEPHANIE DECKER
CHICAGO IL 60673-1251                                                                PO BOX 732088
                                                                                     DALLAS TX 75373-2088




CLARK EXTERMINATION COINC                 CLARK, AMANDA L                            CLARK, COURTNEY MARIE
ACCTS RECEIVABLE                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
712 SOUTHWEST BLUE PKWY                   4600 MADISON AVE                           4600 MADISON AVE
LEE'S SUMMIT MO 64063-3897                STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CLARK, CRAIG                              CLARK, DAKOTA                              CLARK, DOMINIQUE
CRAIG CLARK                               13950 SWITZER                              BEAUTY BRANDS LLC
606 HUNTERS WAY                           OVERLAND PARK KS 66221                     4600 MADISON AVE
FOX RIVER GROVE IL 60021                                                             STE 400
                                                                                     KANSAS CITY MO 64112




CLARK, DOMINIQUE                          CLARK, JENNIFER DAWN                       CLARK, LINDSEY SUSAN
7214 NORTH ACADEMY RD                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80920                 4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                               Page: 71 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 93 of 390
CLARK, NATHAN                           CLARK, STEPHANIE MARIE                     CLARK, TYNESHA LYNNE
511 E 5TH ST                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
EL PASO IL 61738                        4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CLARK, VICTORIA JEANNE                  CLARK, WESLIE                              CLARKE, MICAELA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          MICAELA CLARKE
4600 MADISON AVE                        4600 MADISON AVE                           5632 WOODSON RD
STE 400                                 STE 400                                    MISSION KS 66202
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




CLARKE, MICAELA A                       CLARKSON, JESSICA MARYLYNN                 CLASSIC BEAUTY SUPPLY CO
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          DAVID HENDERSON
4600 MADISON AVE                        4600 MADISON AVE                           2550 SOUTH SPRINGFIELD
STE 400                                 STE 400                                    BOLIVAR MO 65613
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




CLASSIC CELLAR                          CLASSIC TELE SVC                           CLAWSON, TONYA KAY
301 47TH ST                             PO BOX 1536                                BEAUTY BRANDS LLC
KANSAS CITY MO 64112                    HOUSTON TX 77251                           4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




CLAY COUNTY MO                          CLAY, JON                                  CLAY, LECRESHA A
CONSUMER AFFAIRS                        1327 E 59TH ST                             5708 BALES AVE
CLAY COUNTY PROSECUTING ATTORNEY        KANSAS CITY MO 64110                       KANSAS CITY MO 64130
11 SOUTH WATER ST
LIBERTY MO 64068




CLAY, LECRESHA ANN                      CLCM ASSOCIATES DBA VPI                    CLEAN SOURCE
BEAUTY BRANDS LLC                       BARBARA SILVERMAN                          1711 ROGERS AVE
4600 MADISON AVE                        1099 WALL ST WEST STE 391                  SAN JOSE CA 95112
STE 400                                 LYNDHURST NJ 07071
KANSAS CITY MO 64112




CLEAN SWEEP                             CLEAN USA                                  CLEANCARE INC
JIM JOHNSON                             PO BOX 16337                               PO BOX 852137
2730 SW 57TH ST                         HOUSTON TX 77222                           MESQUITE TX 75185-2137
TOPEKA KS 66609




CLEAR CREEK ISD TAX OFFICE              CLEAR CREEK ISD TAX OFFICE                 CLEAR IMPACT ACRYLICS
PO BOX 650395                           PO BOX 799                                 6300 ST JOHN
DALLAS TX 75265                         LEAGUE CITY TX 77574                       KANSAS CITY MO 64123




CLEAR VIEW SHADE CO                     CLEAR WEST PROPERTY SVC LLC                CLEAR WEST PROPERTY SVC LLC
ACCTS RECEIVABLE                        ROBERT BOWLES JR                           PO BOX 3431
6124 BROADWAY                           PO BOX 3431                                LEAGUE CITY TX 77574
CHICAGO IL 60660                        LEAGUE CITY TX 77574




CLEAR, BENE JUNE                        CLEARINGHOUSE                              CLEARLAKE AREA CHAMBER
BEAUTY BRANDS LLC                       PO BOX 52107                               1201 NASA PKWY
4600 MADISON AVE                        PHOENIX AZ 85072-2107                      HOUSTON TX 77058
STE 400
KANSAS CITY MO 64112




                                             Page: 72 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 94 of 390
CLEARVIEW PLUMBING                       CLEAVER, ALEX                             CLEEREMAN, DYLAN
PO BOX 3823                              4840 SW FAIRLAWN RD                       1432 LEBANON AVE
SHAWNEE KS 66203                         TOPEKA KS 66610                           BELLEVILLE IL 62221




CLELAND, ELIZABETH ANN                   CLEMENTS, DANIELLE                        CLEMENTS, DANIELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         3514 CLINTON PKWY
4600 MADISON AVE                         4600 MADISON AVE                          STE J
STE 400                                  STE 400                                   LAWRENCE KS 66047
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




CLEMENTS, KATIE JO                       CLEMENTS, SHELBY LAUREN                   CLEMENTS, STEPHANIE
10808 N COUNCIL RD                       BEAUTY BRANDS LLC                         575 W BAY AREA BLVD
APT 7                                    4600 MADISON AVE                          WEBSTER TX 77598
OKLAHOMA CITY OK 73162                   STE 400
                                         KANSAS CITY MO 64112




CLEMONS, JENNIFER LYNNE                  CLERK MARION SUPERIOR COURT               CLERK OF THE ARAPAHOE COUNTY COURT
BEAUTY BRANDS LLC                        CITY-COUNTY BUILDING                      ROBERT PRICE
4600 MADISON AVE                         INDIANAPOLIS IN 46204                     15400 E 14TH PL
STE 400                                                                            AURORA CO 80011
KANSAS CITY MO 64112




CLERK OF THE COMBINED COURT              CLEVELAND CABLING LLC                     CLEVELAND ELECTRIC ILLUMINATING
BOOKKEEPING                              LEE ANDERSON                              PO BOX 3687
100 JEFFERSON COUNTY PKWY                371 AVON BELDEN RD                        AKRON OH 44309
GOLDEN CO 80401                          AVON LAKE OH 44012




CLEVELAND ELECTRIC ILLUMINATING          CLEVELAND ELECTRIC ILLUMINATING CO        CLEVELAND ELECTRIC ILLUMINATING CO
6800 S MARGINAL RD                       A FIRSTENERGY CO                          PO BOX 3687
CLEAVLAND OH 44103-1047                  76 S MAIN ST                              AKRON OH 44309-3687
                                         AKRON OH 44308-1812




CLEVELAND, THERESA                       CLIFFS HANDYMAN SVC INC                   CLIFTON, CLAIRE ELIZABETH
36 SUNSET ACRES                          LINDA MCBETH                              BEAUTY BRANDS LLC
TROY MO 63379                            5420 NW 16TH ST                           4600 MADISON AVE
                                         OKLAHOMA CITY OK 73127                    STE 400
                                                                                   KANSAS CITY MO 64112




CLINE, KATHERINE                         CLINE, KATIE                              CLIPPING PATH ASIA
BEAUTY BRANDS LLC                        1270 EAST 1ST AVE                         MD MEJBA UDDIN BIPLOB
4600 MADISON AVE                         BROOMFIELD CO 80020                       ROAD 2 HOUSE 205 5TH FLOOR
STE 400                                                                            DHAKA 2016 02016
KANSAS CITY MO 64112                                                               BANGLADESH




CLIVE CHAMBER OF COMMERCE                CLIVE CHAMBER OF COMMERCE                 CLIVE WATER DEPT
JACKIE SEYMOUR                           PO BOX 22188                              1900 NW 114TH ST
8164 SWANSON BLVD                        CLIVE IA 50325                            CLIVE IA 50325
CLIVE IA 50325




CLIVE WATER DEPT                         CLM CONSTRUCTION INC                      CLOUD, JUSTIN
1900 NORTHWEST 114TH ST                  213 VILLAGE TRL                           BEAUTY BRANDS LLC
CLIVE IA 50325                           MCHENRY IL 60050                          13241 STATE LINE RD
                                                                                   KANSAS CITY MO 64145




                                              Page: 73 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 95 of 390
CLOUSE, JEFFREY                           CLUTTER, ALEXANDER                         COATES, ERIK
951 NE RICE RD                            5000 S SHRANK DR                           ERIC COATES
LEES SUMMIT MO 64086                      INDEPENDENCE MO 64055                      6626 BRADSHAW
                                                                                     SHAWNEE KS 66216




COBB, JUSTIN                              COBB, JUSTIN ALEXANDER                     COBB, KIARA SYMONE
2312 ELLINGTON DR                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
BELLEVILLE IL 62221                       4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




COBB, NIKKI ANGELA                        COBRA OUTSOURCING CO                       COBRA OUTSOURCING CO
BEAUTY BRANDS LLC                         BARBARA KIRKPATRICKCONTROLLER              210 S 77TH ST
4600 MADISON AVE                          210 S 77TH ST                              OMAHA NE 68114-4579
STE 400                                   OMAHA NE 68114-4579
KANSAS CITY MO 64112




COBRA PLUMBING INC                        COCHRAN, MARY ALICE                        CODAY, CHELSEA LEIGH
JIM LOGAN                                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
17560 FM 2755                             4600 MADISON AVE                           4600 MADISON AVE
LAVON TX 75166                            STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CODAY, MALINDA LEE                        COFFEY, KIM                                COFFIN, LINDSAY REANNE
BEAUTY BRANDS LLC                         PO BOX 168                                 BEAUTY BRANDS LLC
4600 MADISON AVE                          DOBBIN TX 77333                            4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




COHEN, ELIZABETH HANNAH SMOLOW            COINMACH CORP                              COLBERT, COURTNEY
BEAUTY BRANDS LLC                         JOSH KRANCER                               7501 BRIARDALE DR
4600 MADISON AVE                          303 SUNNYSIDE BLVD                         CHARLOTTE NC 28212
STE 400                                   STE 70
KANSAS CITY MO 64112                      PLAINVIEW NY 11803




COLBERT, TROI CHARNAE ALEXIS              COLBURN, PUI R                             COLE CREDIT PROPERTY TRUST V INC
2301 LAURA DR                             BEAUTY BRANDS LLC                          DBA ARCP MT LAWTON OK LLC
CHARLOTTE NC 28212                        4600 MADISON AVE                           2325 EAST CAMELBACK RD STE 1100
                                          STE 400                                    PHOENIX AZ 85016
                                          KANSAS CITY MO 64112




COLE MT KANSAS CITY MOLLC                 COLE, JADYN JO LYNN                        COLE, JEQUETTA DALE
BARRYWOODS CROSSING                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DEPT#7052                                 4600 MADISON AVE                           4600 MADISON AVE
CAROL STREAM IL 60122-7052                STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




COLE, KARREN                              COLEMAN, CAMILLA PATRICIA                  COLEMAN, MARILYN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




COLEMAN, PATRICIA                         COLEMAN, PATRICIA                          COLEMAN, PATRICK
BEAUTY BRANDS LLC                         1041 E SOUTHLAKE BLVD                      631 DONNA DR
4600 MADISON AVE                          STE 100                                    O'FALLON IL 62269
STE 400                                   SOUTHLAKE TX 76092
KANSAS CITY MO 64112




                                               Page: 74 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 96 of 390
COLLADO, BEATRICE R                   COLLAZO, JEREMY S                          COLLAZO, SELEGNA
BEAUTY BRANDS LLC                     639 BARRINGER LN                           BEAUTY BRANDS LLC
4600 MADISON AVE                      UNIT D                                     4600 MADISON AVE
STE 400                               WEBSTER TX 77598                           STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




COLLAZO, TAYLOR LOREN                 COLLECTOR OF REVENUE                       COLLECTOR OF REVENUE ST LOUIS
BEAUTY BRANDS LLC                     ST LOUIS COUNTY MISSOURI                   41 S CENTRAL AVE
4600 MADISON AVE                      41 SOUTH CENTRAL AVE                       ST LOUIS MO 63105
STE 400                               CLAYTON MO 63105
KANSAS CITY MO 64112




COLLECTOR OF REVENUE ST LOUIS         COLLEGE HILLS RETAIL LLC                   COLLIER, CANDACE
PERSONAL PROPERTY                     PAMELA PEDERSEN                            7723 HIGHLANDS FARMS RD
41 S CENTRAL AVE                      20 SOUTH CLARK ST                          HOUSTON TX 77095
ST. LOUIS MO 63105-1799               STE 3000
                                      CHICAGO IL 60603




COLLIN COUNTY TX                      COLLIN COUNTY UNITED WAYINC                COLLINS COMMERCIAL SVC
CONSUMER AFFAIRS                      ACCTS RECEIVABLE                           16413 N 91ST ST
COUNTY ATTORNEY                       1800 N LAMAR ST                            STE C#150
2300 BLOOMDALE RD                     DALLAS TX 75202                            SCOTTSDALE AZ 85260
MCKINNEY TX 75071




COLLINS, ASIA L                       COLLINS, CALEIGH BRITTAINY                 COLLINS, CHRIS
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          6303 PINE TRL LN
4600 MADISON AVE                      4600 MADISON AVE                           KINGWOOD TX 77346
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




COLLINS, JUSTIN                       COLLINS, MARY LATRIECE                     COLLINS, TAYLOR
1711 HILLSIDE DR                      BEAUTY BRANDS LLC                          7501 W 119TH ST
OAK GROVE MO 64075                    4600 MADISON AVE                           OVERLAND PARK KS 66213
                                      STE 400
                                      KANSAS CITY MO 64112




COLLINS, TAYLOR ROSE                  COLOMER USA                                COLOMER USA
BEAUTY BRANDS LLC                     ACCTS RECEIVABLE                           PO BOX 533087
4600 MADISON AVE                      CAITLIN OCONNOR                            CHARLOTTE NC 28290
STE 400                               2210 MELSON AVE
KANSAS CITY MO 64112                  JACKSONVILLE FL 32254-1897




COLOMER/FRAMESI                       COLOMER/FRAMESI                            COLON, MORGAN ELLYSE
PO BOX 533087                         COLOMER                                    BEAUTY BRANDS LLC
CHARLOTTE NC 28290                    MARILYN JULIANO                            4600 MADISON AVE
                                      PO BOX 102414                              STE 400
                                      ATLANTA GA 30368                           KANSAS CITY MO 64112




COLOR ART INTEGRATED INTERIORS        COLOR INC                                  COLORADO ATTORNEY GENERAL
MEREDITH JONES                        1100 W CAMBRIDGE CIR DR #700               CYNTHIA COFFMAN
1325 N WARSON                         KANSAS CITY KS 66103                       RALPH L CARR COLORADO JUDICIAL CTR
ST LOUIS MO 63132                                                                1300 BROADWAY 10TH FL
                                                                                 DENVER CO 80203




COLORADO ATTORNEY GENERAL             COLORADO DEPRTMENT OF REVENUE              COLORADO DEPT OF PERSONNEL AND
CONSUMER PROTECTION SECTION           1375 SHERMAN ST                            ADMINISTRATION
COLORAD DEPT OF LAW                   DENVER CO 80261                            UNCLAIMED PROPERTY DIVISION
RALPH L CARR JUDICIAL BLDG                                                       1580 LOGAN ST
1300 BROADWAY 7TH FL                                                             DENVER CO 80203
DENVER CO 80203




                                           Page: 75 of 369
                             Case 19-10031-CSS     Doc 1      Filed 01/06/19    Page 97 of 390
COLORADO DEPT OF PUBLIC HEALTH          COLORADO DEPT OF REVENUE                 COLORADO DEPT OF REVENUE
AND ENVIRONMENT                         STATE                                    SALES TAX LICENSE
4300 CHERRY CREEK DR SOUTH              1375 SHERMAN ST                          DENVER CO 80261
DENVER CO 80246-1530                    DENVER CO 80261-0013




COLORADO DEPT OF REVENUE                COLORADO DEPT OF REVENUE                 COLORADO DEPT OF REVENUE
DEPT OF REVENUE                         4420 AUSTIN BLUFFS PKWY                  1375 SHERMAN ST
DENVER CO 80261-0013                    COLORADO SPRINGS CO 80918                DENVER CO 80261-0013




COLORADO DOORWAYS INC                   COLORADO SECRETARY OF STATE              COLORADO SEWER SVC INC
3333 EAST 52ND AVE                      1560 BROADWAY                            6000 WEST 13TH AVE
DENVERNSTER CO 80216                    STE 200                                  LAKEWOOD CO 80214-2100
                                        DENVER CO 80202-5169




COLORADO SIGNWORKS                      COLORADO SPRINGS CHAMBER OF COMMERCE     COLORADO SPRINGS INDEPENDENT
1390 EAST 64TH ST                       2 NORTH CASCADE                          235 S NEVADA AVE
DENVER CO 80229                         STE 110                                  COLORADO SPRINGS CO 80903
                                        COLORADO SPRINGS CO 80903




COLORADO SPRINGS UTILITIES              COLORADO SPRINGS UTILITIES               COLORADO STATE TREASURER
PO BOX 340                              111 S CASCADE AVE                        DEPT OF LABOR AND EMPLOYMENT
COLORADO SPRINGS CO 80901               COLORADO SPRINGS CO 80903                PO BOX 956
                                                                                 DENVER CO 80201-0956




COLOREDGE                               COLOREDGE                                COLOREDGE INC
PO BOX 824275                           MERISEL AMERICAS                         312 W RTE 38
PHILIDELPHIA PA 824275                  DBA COLOREDGE NEW YORK-LOS ANGELES       LOCKBOX # 826977
                                        1919 EMPIRE AVE                          MOORESTOWN NJ 08057
                                        BURBANK CA 91504




COLOREDGE INC                           COLORODO DEPT OF LABOR AND EMPLOYMENT    COLORPOPS INTERNATIONAL
COLOREDGE                               EXECUTIVE DIRECTOR                       2010 JIMMY DURANTE BLVD #104
LOCKBOX #3672                           633 17TH ST                              DEL MAR CA 92014
PO BOX 8500                             STE 201
PHILADELPHIA PA 19178-3672              DENVER CO 80202-3660




COLORPROOF HAIRCARE LLC                 COLTON, TARA                             COLTRANE, BREANNA
DBA COLORPROOF EVOLVED COLOR CARE       8942 S BROADWAY AVE                      7815 DODGE ST
19900 MACARTHUR BLVD                    STE 162                                  OMAHA NE 68114
STE 110                                 TYLER TX 75703
IRVINE CA 92612




COLUMBIA (KCO)                          COLUMBIA COSMETICS MFG INC               COLUMBIA GAS OF OHIO
LIMEI MEYER (ACCT)                      1661 TIMOTHY DR                          PO BOX 16581
1661 TIMOTHY DR                         SAN LEANDRO CA 94577                     COLUMBUS OH 43216-6581
SAN LEANDRO CA 94577




COLUMBIA GAS OF OHIO                    COLUMBUS CITY TREASURER                  COLUMBUS CITY TREASURER
PO BOX 742510                           INCOME TAX DIVISION                      INCOME TAX DIVISION
CINCINNATI OH 45274-2510                77 NORTH FRONT ST                        PO BOX 183190
                                        2ND FLOOR                                COLUMBUS OH 43218-3190
                                        COLUMBUS OH 43218-3190




                                             Page: 76 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 98 of 390
COLUMBUS GAS SVC                        COLUMBUS GAS SVC                          COMANCHE COUNTY OK
PO BOX 742510                           CSC-LAWYERS INCORPORATING SVC             CONSUMER AFFAIRS
CINCINNATI OH 45274                     50 WEST BROAD ST STE 1800                 DISTRICT ATTORNEY
                                        COLUMBUS OH 43215                         315 SW 5TH ST
                                                                                  STE 502
                                                                                  LAWTON OK 73501


COMANCHE COUNTY TREASURER               COMANCHE COUNTY TREASURER                 COMBS, CHARLOTTE E
315 SW 5TH ST                           RHONDA BRANTLEY                           BEAUTY BRANDS LLC
ROOM 300 LAWTON OK 73501                315 SW 5TH ST                             4600 MADISON AVE
                                        ROOM 300                                  STE 400
                                        LAWTON OK 73501-4371                      KANSAS CITY MO 64112




COMBS, MEAGAN                           COMBS, RANDALL WESLEY                     COMBS, RANDY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         5009 EAST RAY RD
4600 MADISON AVE                        4600 MADISON AVE                          PHOENIX AZ 85044
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




COMCAST                                 COMCAST                                   COMCAST BUSINESS - 136
PO BOX 70219                            1500 MARKET STREET                        ALKA PARIKH
PHILADELPHIA PA 19176                   PHILADELPHIA PA 19102                     ONE COMCAST CENTER 32ND FLOOR
                                                                                  PHILADELPHIA PA 19103




COMCAST BUSINESS - 136                  COMCAST BUSINESS - 137                    COMCAST BUSINESS - 137
COMCAST BUSINESS                        ALKA PARIKH                               COMCAST BUSINESS
PO BOX 70219                            ONE COMCAST CENTER 32ND FLOOR             PO BOX 70219
PHILADELPHIA PA 198176                  PHILADELPHIA PA 19103                     PHILADELPHIA PA 198176




COMCO SIGNS INC                         COMCO SIGNS INC                           COMER, CLAIRE
1624 TOAL ST                            PO BOX 37247                              BEAUTY BRANDS LLC
CHARLOTTE NC 28206                      CHARLOTTE NC 28237                        4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




COMFORT, ALINA ALEXANDRA                COMMENCO INC                              COMMERCE BANK
BEAUTY BRANDS LLC                       4901 BRISTOL AVE                          1 LIBERTY BELL CIR
4600 MADISON AVE                        KANSAS CITY MO 64129                      LIBERTY MO 64068
STE 400
KANSAS CITY MO 64112




COMMERCE BANK - VISA BUSINESS CARD      COMMERCE BANK NA                          COMMERCE BANK-IL
PO BOX 13607                            MARTY NAY                                 13441 STATE LINE RD
KANSAS CITY MO 64199-3607               PO BOX 419248 MAIL STOP KC ANL            KANSAS CITY MO 64145
                                        KANSAS CITY MO 64141-6248




COMMERCIAL AIR SYSTEMS INC              COMMERCIAL CONCEPTS AND FURNISHINGS       COMMERCIAL COOLANTS INC
JESSICA STEWART                         GREG TOELKES                              DBA DESIGN AIR SYSTEMS
24326 SHERWOOD                          3622 NOLAND CT                            31803 OLD WASHINGTON RD
CENTER LINE MI 48015                    INDEPENDENCE MO 64055                     WALLER TX 77484




COMMERCIAL DESIGN COATING               COMMERCIAL DOOR AND HARDWARE              COMMERCIAL EQUIPMENT CO
KEVIN KABRICK                           2784 NEWPORT HWY                          3421 TOWERWOOD DR
1200 S POWELL RD                        SEVIERVILLE TN 37876                      FARMERS BRANCH TX 75234
INDEPENDENCE MO 64057




                                             Page: 77 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 99 of 390
COMMERCIAL FINISH GROUP INC               COMMERCIAL GLASS CO INC                   COMMERCIAL SOLUTIONS
11969 PLANO RD STE 190                    2727 HEREFORD                             21 INDUSTRIAL DR
DALLAS TX 75243                           ST LOUIS MO 63139-1055                    SMITHFIELD RI 02917




COMMONWEALTH OF MASSACHUSETTS             COMMONWEALTH PACKAGING CO INC             COMMONWEALTH PACKAGING CO INC
ONE ASHBURON PLACE                        BRUCE LIBOWITZ                            5490 LINGLESTOWN RD
ROOM 1717                                 606 BRIAR LN                              HARRISBURG PA 17112
BOSTON MA 02108-1512                      KEARNEY MO 64060




COMMUNICATIONS SVC INC                    COMMUTEL MARKETING                        COMODO CA LTD
DAWN VARGAS                               40 EAST MAIN ST #338                      PATRICK MALLOY
14775 GROVER ST                           NEWARK DE 19711                           3RD FLOOR BLDG 26 OFFICE VILLAGE
OMAHA NE 68144                                                                      EXCHANGE QUAY TAFFORD RD
                                                                                    MANCHESTER M5 3EQ
                                                                                    UNITED KINGDOM


COMODO CA LTD                             COMPASS WASTE SVC                         COMPLETE CREATIVE CONSTRUCTION INC
525 WASHINGTON BLVD                       9300 NW 63RD ST                           13951 W HOPE DR
JERSEY CITY NJ 07310                      5                                         SURPRISE AZ 85379
                                          PARKVILLE MO 64152




COMPLETE ELECTRIC INC                     COMPLETE SYSTEMS INC                      COMPTON, JERRI SUE
7773 WEBSTER WAY                          1311 W 13TH ST                            BEAUTY BRANDS LLC
ARVADA CO 80003                           KANSAS CITY MO 64102                      4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




COMPTON, ROBYN                            COMPTROLLER OF PUBLIC ACCOUNTS            COMPTROLLER OF PUBLIC ACCOUNTS
BEAUTY BRANDS LLC                         FRANCHISE TAX PROCESSING                  PO BOX 149348
410 S UNIVERSITY AVE STE 160              AUSTIN TX 78711                           AUSTIN TX 78714-9348
LITTLE ROCK AR 72205




COMPTROLLER OF PUBLIC ACCOUNTS            COMPUMASTER                               COMPUSA
10830 E 45TH ST                           PO BOX 804441                             ACCTS RECEIVABLE
TONE CENTRE STE 201 BLDG C                KANSAS CITY MO 64180-4441                 PO BOX 200670
TULSA OK 74146-3809                                                                 DALLAS TX 75320-0670




COMPUTER PROFESSIONALS UNLIMITED          COMTRONICS                                CON-WAY CENTRAL EXPRESS
PO BOX 3881                               1213 MAIN ST                              PO BOX 5160
SHAWNEE KS 66203                          GRANDVIEW MO 64030                        PORTLAND OR 97208-2678




CON-WAY CENTRAL EXPRESS                   CONAIR - AQUAGE                           CONAIR BABYLISSPRO GROOMING
ACCTS RECEIVABLE                          150 MILFORD RD                            GENIE WISMER
PO BOX 730136                             EAST WINDSOR NJ 08520                     1 CUMMINGS PT RD
DALLAS TX 75373-0136                                                                STAMFORD CT 06902




CONAIR CORP                               CONAIR CORP                               CONAIR CORP
PO BOX 932059                             KEZLEE PARKER                             205 SHELHOUSE DR
ATLANTA GA 31193-2059                     1 CUMMINGS PT RD                          RANTOUL IL 61866
                                          STAMFORD CT 06904




                                               Page: 78 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 100 of 390
CONAIR CORP                             CONAIR CORP (RETAIL TOOL)                  CONAIR CORP - SATIN SMOOTH
DBA ALLEGRO                             MARK SOMMERER                              RITA LECORCHICK
SUSANNAH FULLER                         150 MILFORD RD                             150 MILFORD ROADY
150 MILFORD RD                          EAST WINDSOR NJ 08520                      EAST WINDSOR NJ 06820
EAST WINDSOR NJ 08520




CONAIR HAIR ACCESSORIES                 CONAR GOSSELIN                             CONCENTRA MEDICAL CENTERS
ERIC WAINSCOTT                          1507 SW 29TH TER                           PO BOX 11020
7122 PARLIAMENT PL                      TOPEKA KS 66611                            DENVER CO 80211-0020
HAMILTON OH 45011




CONCUR TECHNOLOGIES INC                 CONDER, ASHLEY E                           CONFERENCE AMERICA
62157 COLLECTIONS CTR DR                100 KOKE MILL DR                           PO BOX 241188
CHICAGO IL 60693                        MOSCOW MILLS MO 63362                      MONTGOMERY AL 36124-1188




CONGER, CARISSA MERCEDES                CONKLIN, LINDSAY ANN                       CONLEY, HEATHER
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CONNECTING FOR A CAUSE                  CONNELLY, LUCY DANIELLE                    CONNER, ALLISON BROOKE
PO BOX 814                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
HUDSON OH 44236                         4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CONNORS, ZACHARY TRAY                   CONOCO                                     CONOVER, JAMIE LYN
211 SHANNON AVE                         300 SE 291 HIGHWAY                         BEAUTY BRANDS LLC
SMITHVILLE MO 64089                     LEE'S SUMMIT MO 64063                      4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




CONRAD SHEET METAL CO                   CONSOLIDATED FREIGHTWAYS                   CONSOLIDATED PRINTING SUPPLIES
KIM BELL                                PO BOX 73615                               DENEEN SLACK
605 E BALL ST                           CHICAGO IL 60673-7615                      11870 W 91ST ST
BLOOMINGTON IL 61701                                                               OVERLAND PARK KS 66214




CONSOLIDATED SIGN SVC INC               CONSTRUCTION SOLUTIONS                     CONSUMER ORBIT
1136 NORTH 18TH ST                      GARY WAINSCOTT                             JAY HUCKABAY
OMAHA NE 68102                          24564 LACKMAN RD                           1100 MAIN ST STE 2300
                                        PAOLA KS 66071                             KANSAS CITY MO 64105




CONTINENTAL BUSINESS CREDITINC          CONTINENTAL COLLECTION AGENCY              CONTINENTAL FIRE SPRINKLER CO
PO BOX 60288                            PO BOX 24022                               4518 S 133RD ST
LOS ANGELES CA 90060-0288               DENVER CO 80224-0022                       OMAHA NE 68137




CONTINENTAL VIDEO CENTER                CONTRACT DISTRIBUTORS CORP                 CONTRACT FURNISHINGS RENTS LLC
10440 METCALF AVE                       ACCTS RECEIVABLE                           3129 MAIN ST
OVERLAND PARK KS 66212                  4880 ALPHA RD                              KANSAS CITY MO 64111
                                        DALLAS TX 75244-4607




                                             Page: 79 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 101 of 390
CONTRACTORS UNLIMITED INC               CONTRACTPOWER LLC                          CONVEYOR HANDLING CO
ANTHONY BALDIN                          100 S DIXIE HWY                            DOUG RITTERMAN
3110 NW 59TH ST                         WEST PALM BEACH FL 33401                   6715 SANTA BARBARA CT
KANSAS CITY MO 64151                                                               ELKRIDGE MD 21075




CONVEYOR SOLUTIONS                      CONYERS, COURTNEY                          COOK BROS CLEANING AND RESTORATION
MAGGIE STARON                           2505 AUTUMN FIELDS LN                      DBA DR CHEM DRY
902 MORSE AVE                           WENTZVILLE MO 63385                        21436 N CENTRAL AVE
SCHAUMBURG IL 60193                                                                PHOENIX AZ 85024




COOK BROS CLEANING AND RESTORATION      COOK PLUMBING                              COOK, AMANDA
21436 N CENTRAL AVE                     JENNY                                      8103 PERRY ST APT 6
PHOENIX AZ 85024-5100                   1425 FULLER RD                             OVERLAND PARK KS 66204
                                        WEST DES MOINES IA 50265




COOK, CONNIE KAY                        COOK, DELANIE BLEU                         COOK, EMILY LOGAN
880 GREELY AVE                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WEBSTER GROVES MO 63119                 4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




COOK, KATHERINE MARIE                   COOK, KATIE                                COOK, LOREEN
BEAUTY BRANDS LLC                       8244 ROSEHILL RD                           5335 BALLANTYNE COMMONS PKWY
4600 MADISON AVE                        LENEXA KS 66215                            STE 100
STE 400                                                                            CHARLOTTE NC 28277
KANSAS CITY MO 64112




COOK, LOREEN CACERES                    COOK, MONICA                               COOK, RUSSELL
BEAUTY BRANDS LLC                       13241 STATE LINE RD                        2513 NE ANGEL FISH PL
4600 MADISON AVE                        KANSAS CITY MO 64145                       LEE'S SUMMIT MO 64086
STE 400
KANSAS CITY MO 64112




COOK, WHITTNEY DANIELLE                 COOK-MOORE, MONICA DIANE                   COOL COVERINGS OF ARIZONA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          3820 N SAWTOOTH
4600 MADISON AVE                        4600 MADISON AVE                           MESA AZ 85215
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




COOL, JULIE                             COOLEY, DANA                               COOLEY, DANA LYNN
4738 E SAINT ANNE AVE                   BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHOENIX AZ 85042                        15225 W 119TH ST                           4600 MADISON AVE
                                        OLATHE KS 66062                            STE 400
                                                                                   KANSAS CITY MO 64112




COOP, VALERIE LYNN                      COOPER ELECTRIC SUPPLY CO                  COOPER ROAD AND BASELINE
BEAUTY BRANDS LLC                       PO BOX 8500-41095                          ZELL COMMERICAN REAL ESTATE
4600 MADISON AVE                        PHILADEPHIA PA 19178-8500                  5343 N 16TH ST
STE 400                                                                            STE #290
KANSAS CITY MO 64112                                                               PHOENIX AZ 85016




COOPER, AMIE MARIE                      COOPER, LANNA LEA                          COOPER, SARA ELIZABETH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 80 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 102 of 390
COPE, ERICA MYRIAH                     COPE, ERICA MYRIAH                         COPE, MYRIAH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          1330 FRY RD
4600 MADISON AVE                       1330 FRY RD                                HOUSTON TX 77084
STE 400                                HOUSTON TX 77084
KANSAS CITY MO 64112




COPE, SHARON                           COPELAND, DARBY                            COPELAND, DOMINIQUE TRAMAINE
PO BOX 3175                            4009 FRENCH OAK LN                         BEAUTY BRANDS LLC
SHAWNEE KS 66203                       ST CHARLES MO 63304                        4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




COPELAND, SAMANTHA GRACE               COPIER SHOP                                COPPERSMITH, EDEN RAE
BEAUTY BRANDS LLC                      7400 NORTH OAK                             BEAUTY BRANDS LLC
4600 MADISON AVE                       GLADSTONE MO 64118                         4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




COPPERSTATE GLASS AND MIRROR           COPPERWOOD THREE SHOPPING CENTER           COPPERWOOD VILLAGE LP
2424 S 24TH STREEET                    3501 SW FAIRLAWN RD                        PO BOX 82565
PHOENIX AZ 85034                       STE #200                                   DEPT CODE: STXH1355A
                                       TOPEKA KS 66614-3928                       GOLETA CA 93118-2565




COPPOLA, ROBERT G                      CORBIN, HANNAH MAKENZI                     CORDES, BRIANNA JORDAN
DBA SPA SVC                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
6750 SCHOOL ST #902                    4600 MADISON AVE                           4600 MADISON AVE
DES MOINES IA 50311                    STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CORDES, KRISTY                         CORDOVA, VICTORIA                          COREY, BRITTANY NICOLE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          1440 CARROLLTON PKWY
1894 WENTZVILLE PKWY                   4600 MADISON AVE                           APT 15203
S-100                                  STE 400                                    CARROLLTON TX 75010
WENTZVILLE MO 63385                    KANSAS CITY MO 64112




CORINNE KREI                           CORNEJO, YAJAIRA LETICIA                   CORNERSTONE SECURITY INC
9570 QUIVERIA RD                       BEAUTY BRANDS LLC                          8775 E ORCHARD RD
LENEXA KS 66215                        4600 MADISON AVE                           STE 814
                                       STE 400                                    GREENWOOD VILLAGE CO 80111
                                       KANSAS CITY MO 64112




CORNISH, ASHLEY                        CORNISH, ASHLEY                            CORONA, SHANNON KATHLEEN
BEAUTY BRANDS LLC                      3514 CLINTON PKWY                          BEAUTY BRANDS LLC
4600 MADISON AVE                       STE J                                      4600 MADISON AVE
STE 400                                LAWRENCE KS 66047                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




CORP SVC CO                            CORP, TOLCO                                CORPORATE CARE
2711 CENTERVILLE RD                    1920 LINWOOD AVE                           9040 QUIVIRA RD
WILMINGTON DE 19808                    TOLEDO OH 43624                            LENEXA KS 66215-3902




CORPORATE CARE                         CORPORATE EXPRESS                          CORPORATE FLOORING INC
SM CORPORATE CARE                      PO BOX 71217                               DENNIS CUSSEN
15972 COLLECTIONS CTR DR               CHICAGO IL 60694-1217                      8018 REEDER
CHICAGO IL 60693                                                                  LENEXA KS 66214




                                            Page: 81 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 103 of 390
CORPORATE SAFE SPECIALISTS               CORPORATE SVC CONSULTANTS LLC             CORPUS, JACKIE
2977 MOMENTUM PL                         JESSICA GREEN                             6434 BOWTRAIL ST
CHICAGO IL 60689-5329                    PO BOX 1048                               HOUSTON TX 77084
                                         DANDRIDGE TN 37725




CORPUZ, VIANCA ISABELA DARADAR           CORRERO, JOSHUA A                         CORRICK, IMARIA ELIZABETH
BEAUTY BRANDS LLC                        581 DIAMOND PT                            BEAUTY BRANDS LLC
4600 MADISON AVE                         OAK POINT TX 75068                        4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




CORS                                     CORTES, ASHLIE MISHELLE                   CORTEZ, CESAR ESPINOZA
ONE PIERCE PLACE                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 300 EAST                             4600 MADISON AVE                          4600 MADISON AVE
ITASCA IL 60143                          STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




CORTEZ, KAITLYNN ROSE                    CORTEZ, KYM E                             COSERV
BEAUTY BRANDS LLC                        TODAY'S CLEANING SOLUTIONS                PO BOX 650786
4600 MADISON AVE                         6102 CRAKSTON ST                          DALLAS TX 75265
STE 400                                  HOUSTON TX 77084
KANSAS CITY MO 64112




COSERV                                   COSERV COMMUNICATIONS                     COSERV ELECTRIC/GAS
7701 S STEMMONS FWY                      PO BOX 660716                             ACCT #1368000164
DENTON TX 76210                          DALLAS TX 75266-0716                      PO BOX 650785
                                                                                   DALLAS TX 75265-0785




COSGROVE, TERESA                         COSMETIC DERM(DR BRANDT)                  COSMETIC DESIGN GROUP
951 NE RICE RD                           DR BRANDT SKIN CARE                       SANDIE LOMBARDI
LEE'S SUMMIT MO 64086                    ELOISA AND ALICIA                         5673 SELMARAINE DR
                                         8798 NW 15TH ST                           CULVER CITY CA 90230
                                         DORAL FL 33172




COSMETIC DESIGN GROUP LLC                COSMETICS 2K INC                          COSMOPROF NA
5673 SELMARAINE DR                       HOWARD BRAUNER                            NORTH AMERICAN BEAUTY EVENTS LLC
CULVER CITY CA 90230                     60 CEDAR HILL AVE PO BOX 811              PO BOX 29661 DEPT 2029
                                         NYACK NY 10960                            PHOENIX AZ 85038-9661




COSS, CHELSIE                            COSSELL, CAROL COLBERT AND LEE            COSTANZA, ALEXA RAE
BEAUTY BRANDS LLC                        KUEHN AND LOVE                            BEAUTY BRANDS LLC
9774 E US HWY 36                         127 E MICHIGAN ST                         4600 MADISON AVE
AVON IN 46123                            INDIANAPOLIS IN 46204                     STE 400
                                                                                   KANSAS CITY MO 64112




COSTCO WHOLESALE                         COSTCO WHOLESALE                          COSTELLO, DAN
999 LAKE DR                              COSTCO WHOLESALE CORP                     600 MONTGOMERY ST
ISSAQUAH WA 98027                        PO BOX 34783                              STE 2900
                                         SEATLE WA 98124-1783                      SAN FRANCISCO CA 94111




COTTEN, AVERY MARIE                      COTTER, CARA                              COTTER, CARA D
BEAUTY BRANDS LLC                        438 WARD PKWY                             BEAUTY BRANDS LLC
4600 MADISON AVE                         KANSAS CITY MO 64112                      4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




                                              Page: 82 of 369
                                 Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 104 of 390
COTTLE, KAYLEE MAY                           COTTLEVILLE FIRE DEPT                     COTY PHILOSOPHY
BEAUTY BRANDS LLC                            1385 MOTHERHEAD RD                        MICHELLE SIECZKOWSKI
4600 MADISON AVE                             COTTLEVILL MO 63338-0385                  1400 BROADWAY RD
STE 400                                                                                SANFORD NC 27332
KANSAS CITY MO 64112




COTY PRESTIGE                                COUCH, BRIANA CHRISTINE                   COUGILL, ALYSSA
KATHLEEN TIGHE                               BEAUTY BRANDS LLC                         745 US 31N
1400 BROADWAY RD                             4600 MADISON AVE                          STE C
SANFORD NC 27332                             STE 400                                   GREENWOOD IN 46142
                                             KANSAS CITY MO 64112




COUNTRY CLUB PLAZA JV LLC                    COUNTRY CLUB PLAZA JV LLC                 COUNTRY CLUB PLAZA JV LLC
THE TAUBMAN CO LLC                           THE TAUBMAN CO LLC                        PO BOX 675001
LEASE ADMINISTRATION DEPT                    GENERAL COUNSEL                           DETROIT MI 48267-5001
200 EAST LONG LAKE RD                        200 EAST LONG LAKE RD
STE 300                                      STE 300
BLOOMFIELD HILLS MI 48304-2324               BLOOMFIELD HILS MI 48304-2324


COUNTRY CLUB PLAZA KC PARTNERS LLC           COUNTRY CLUB PLAZA OF KC MO               COUNTY TAX ASSESSOR
COUNTRY CLUB PLAZA JV LLC                    TRANSPORTATION DEVELOPMENT DISTRICT       PO BOX 406
MEREDITH KEELER GM                           PO BOX 802747                             WACO TX 76703
200 EAST LONG LAKE RD S200                   KANSAS CITY MO 64180-2747
BLOOMFIELD HILLS MI 48304-2324




COUNTY TAX ASSESSOR-COLLECTOR                COURTESY BUILDING SVC INC                 COURTNEY, MELISA RAE
MCLENNAN COUNTY TAX OFFICE                   2154 W NORTHWEST HWY                      BEAUTY BRANDS LLC
PO BOX 406                                   STE 214                                   4600 MADISON AVE
WACO TX 76703                                DALLAS TX 75220                           STE 400
                                                                                       KANSAS CITY MO 64112




COUTURIER, NICHOLAS                          COVARRUBIAS, CRISTINA LYNN                COVER YOUR GLASS
203 MOSS AVE                                 BEAUTY BRANDS LLC                         711 W LOUGHLIN DR
LIBERTY MO 64068                             4600 MADISON AVE                          CHANDLER AZ 85225
                                             STE 400
                                             KANSAS CITY MO 64112




COVERALL CLEANING CONCEPTS                   COVERALL NORTH AMERICA INC                COVERALL NORTH AMERICA INC
8725 ROSEHILL                                ANAID GARZA                               PO BOX 802825
STE 109                                      5353 N SAM HOUSTON PKWY                   CHICAGO IL 60680-2825
LENEXA KS 66215                              STE 120
                                             HOUSTON TX 77041




COVERALL NORTH AMERICA INC                   COVERALL OF NORTH TEXAS INC               COWGILL, LISA A
DBA COVERALL OF THE CAROLINAS ACQUISITION    14901 QUORUM RD                           BEAUTY BRANDS LLC
LLC                                          STE 855                                   4600 MADISON AVE
ROBERT RUSHLOW                               DALLAS TX 75240                           STE 400
PO BOX 802825                                                                          KANSAS CITY MO 64112
CHICAGO IL 60680-2825


COWNDEN, KYLE                                COX OKLAHOMA CITY OK 141                  COX OKLAHOMA CITY OK 141
BEAUTY BRANDS LLC                            KELLY HOOK                                COX BUSINESS
4202 EASTON GTWY DR                          2812 S MAY AVE                            PO BOX 248851
COLUMBUS OH 43219                            OKLAHOMA CITY OK 73108                    OKLAHOMA CITY OK 73124-8851




COX OMAHA NE 138                             COX OMAHA NE 138                          COX OMAHA NE 143
KELLY HOOK                                   COX BUSINESS                              KELLY HOOK
16909 BURKE ST                               PO BOX 2742                               16909 BURKE ST
STE 121                                      OMAHA NE 68103-2742                       STE 121
OMAHA NE 68118                                                                         OMAHA NE 68118




                                                  Page: 83 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 105 of 390
COX OMAHA NE 143                         COX OMAHA NE 157                            COX OMAHA NE 157
COX BUSINESS                             KELLY HOOK                                  COX BUSINESS
PO BOX 2742                              16909 BURKE ST                              PO BOX 2742
OMAHA NE 68103-2742                      STE 121                                     OMAHA NE 68103-2742
                                         OMAHA NE 68118




COX - PHOENIX AZ - 118                   COX - PHOENIX AZ - 118                      COX - PHOENIX AZ - 144
KELLY HOOK                               COX BUSINESS                                KELLY HOOK
1550 W DEER VLY RD                       PO BOX 53249                                1550 W DEER VLY RD
PHOENIX AZ 85027                         PHOENIX AZ 85072-3249                       PHOENIX AZ 85027




COX - PHOENIX AZ - 144                   COX - PHOENIX AZ - 146                      COX - PHOENIX AZ - 146
COX BUSINESS                             KELLY HOOK                                  COX BUSINESS
PO BOX 53249                             1550 W DEER VLY RD                          PO BOX 53249
PHOENIX AZ 85072-3249                    PHOENIX AZ 85027                            PHOENIX AZ 85072-3249




COX BUSINESS                             COX BUSINESS                                COX COMMUNICATIONS
6205 PEACH TREE DUN WOODY RD             PO BOX 248851                               PO BOX 248851
ATLANTA GA 30328                         OKLAHOMA CITY OK 73124-8851                 OKLAHOMA CITY OK 73124




COX COMMUNICATIONS                       COX COMMUNICATIONS                          COX COMMUNICATIONS
1400 LAKE HEARN DR                       PO BOX 2742                                 PO BOX 53249
ATLANTA GA 30319                         OMAHA NE 68103                              PHOENIX AZ 85072




COX COMMUNICATIONS INC                   COX COMMUNICATIONS INC                      COX, AMY ELIZABETH
6205 PEACH TREE DUN WOODY RD             COX BUSINESS                                BEAUTY BRANDS LLC
ATLANTA GA 30328                         PO BOX 248851                               4600 MADISON AVE
                                         OKLAHOMA CITY OK 73124-8851                 STE 400
                                                                                     KANSAS CITY MO 64112




COX, CAILYN CAPRICE                      COX, FRANCES ELIZABETH                      COX, HOWARD
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           7900 E 87TH ST
4600 MADISON AVE                         4600 MADISON AVE                            RAYTOWN MO 64138
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




COX, KASSIE JO                           COX, LYNSEY ANNE                            COX, TREVOR MICHAEL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           2306 SW BROOKFIELD ST
4600 MADISON AVE                         4600 MADISON AVE                            TOPEKA KS 66614
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




COZZO, ANGELIQUE D                       CP COMMERCIAL DELAWARE LLC                  CP COMMERCIAL DELAWARE LLC
BEAUTY BRANDS LLC                        1350 WEST 3RD ST                            LEGAL DEPT
4600 MADISON AVE                         CLEVELAND OH 44113                          1350 WEST 3RD ST
STE 400                                                                              CLEVELAND OH 44113
KANSAS CITY MO 64112




CP OSPINA GENERAL BUILDING               CPFILMS INC                                 CPI - KANSAS CITY LLC
13189 VETERANS MEMORIAL DR               BANK OF AMERICA                             ACCOUNTING OFFICE
STE 107                                  PO BOX 504337                               5690 DTC BLVD STE 170E 390
HOUSTON TX 77014                         ST LOUIS MO 63150-4337                      GREENWOOD VILLAGE CO 80111




                                               Page: 84 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 106 of 390
CPS BRANDS                                CPS TECHNOLOGY SOLUTIONS                   CRABTREE, CHEYANNE RENEE
5200 PARK RD                              10205 51ST AVE NORTH                       BEAUTY BRANDS LLC
STE #219                                  PLYMOUTH MN 55442                          4600 MADISON AVE
CHARLOTTE NC 28209                                                                   STE 400
                                                                                     KANSAS CITY MO 64112




CRABTREE, ELISE DAVIS                     CRAFT JR, EDDIE J                          CRAFT, TAYLOR LAUREN
BEAUTY BRANDS LLC                         DBA EAST TEXAS AWNING AND CANVAS           BEAUTY BRANDS LLC
4600 MADISON AVE                          EDDIE CRAFT                                4600 MADISON AVE
STE 400                                   105 N JACKSON ST                           STE 400
KANSAS CITY MO 64112                      JACKSONVILLE TX 75766                      KANSAS CITY MO 64112




CRAIG, GARY                               CRAIN, ALLISON RENEE                       CRAIN, HANNAH LUCILLE
809 NW POPLAR CT                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
GRAIN VALLEY MO 64029                     4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CRAINE, WILLIAM JAMES                     CRAM, LINDSAY SHANNON                      CRANE, AMANDA
1313 RICHLAND AVE                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LINCOLN IL 62656                          4600 MADISON AVE                           1811 VILLAGE WEST PKWY
                                          STE 400                                    S-0101
                                          KANSAS CITY MO 64112                       KANSAS CITY KS 66111




CRANE, QUENTIN MARKUS                     CRANE, RYAN                                CRANK, KERRIN SIARRA
BEAUTY BRANDS LLC                         7947 N FLINTLOCK RD                        BEAUTY BRANDS LLC
4600 MADISON AVE                          APT L                                      4600 MADISON AVE
STE 400                                   KANSAS CITY MO 64158                       STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




CRASE, BAYLEE FAYE                        CRATE AND BARREL                           CRAVER, JENNIFER MARIE
BEAUTY BRANDS LLC                         CORPORATE SALES DIV                        BEAUTY BRANDS LLC
4600 MADISON AVE                          1860 W JEFFERSON                           4600 MADISON AVE
STE 400                                   NAPERVILLE IL 60540                        STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




CRAWFORD, DANIELLE DAUNE                  CRAWFORD, ELIZABETH                        CRAWFORD, MARANDA BELLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          2006 NW 82ND ST                            4600 MADISON AVE
STE 400                                   LAWTON OK 73505                            STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




CRAWLEY, CHRISTINE ERIN                   CRAWLEY, RYAN                              CRAYTOR, ERICA
BEAUTY BRANDS LLC                         473 BEACH ST                               BEAUTY BRANDS LLC
4600 MADISON AVE                          EDWARDSVILLE KS 66111                      2162 E WILLIAMS FIELD RD STE 111
STE 400                                                                              GILBERT AZ 85295
KANSAS CITY MO 64112




CREATETHE GROUP INC                       CREATETHE GROUP INC                        CREATIONS BY ALAN STUART
116 W HOUSTON ST                          BOX 83309                                  RENE
FLOOR 5                                   WOBURN MA 01813-3309                       50 DEY ST
NEW YORK NY 10012                                                                    JERSEY CITY NJ 07306




CREATIONS BY ALAN STUARTINC               CREATIVE AGE COMMUNICATIONS                CREATIVE ASSOCIATES LLC
GLADYS K                                  7628 DENSMORE AVE                          12334 NORTH GOLF DR
LISA BRUNO                                VAN NUYS CA 91406-2042                     25TH FLOOR
49 W 38TH ST                                                                         MEQUON WI 53092
5TH FLOOR
NEW YORK NY 10018




                                               Page: 85 of 369
                              Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 107 of 390
CREATIVE CATERING                         CREATIVE CIRCLE LLC                          CREATIVE NAIL DESIGN EUROPEAN TOUCH
727 E HOLAWAY DR                          PO BOX 74008799                              MICHELLE YORK
TUCSON AZ 85719                           CHICAGO IL 60674-8799                        1125 JOSHUA WAYWAY
                                                                                       VISTA CA 92081




CREATIVE NAIL DESIGN INC                  CREATIVE PRINTING CO INC                     CREATIVE RETAIL PACKAGING
88215 EXPEDITE WAY                        9014 WEST 51ST TERR                          ACCOUNTS RECEIVABLES
CHICAGO IL 60695-0001                     MERRIAM KS 66203                             707 N SHEPHERD STE 600
                                                                                       HOUSTON TX 77007




CREATIVE SIGN RESOURCES LLC               CREATIVE SIGN RESOURCES LLC                  CREDENTIALING DIVISION
WENONA HALLS                              CREATIVE RESOURCES LLC                       STATE OF NEBRASKA
4707 LINCOLN HWY E                        PO BOX 10743                                 PO BOX 94986
FT WAYNE IN 46803                         FORT WAYNE IN 46853-0743                     LINCOLN NE 68509-4986




CREIGER, ASHLEY LYNN NICOLE               CRELAN, SUSAN                                CRENSHAW, MAKENZIE MAE
BEAUTY BRANDS LLC                         11931 STRATFIELD PL CIR                      BEAUTY BRANDS LLC
4600 MADISON AVE                          PINEVILLE NC 28134                           4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




CRENSHAW, VICTORIA LEIGH MARIE            CRESANTA, DANNIELLE SHEA                     CRESCENTE, VIRGINIA JO
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                             4600 MADISON AVE
STE 400                                   STE 400                                      STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                         KANSAS CITY MO 64112




CRESS KITCHEN AND BATH                    CRICKET COMPANYLLC                           CRIPE, SARAH ELIZABETH
6770 W 38TH AVE                           STEPHANIE MCCLULLAR                          BEAUTY BRANDS LLC
WHEAT RIDGE CO 80033                      68 LEVERONI CT                               4600 MADISON AVE
                                          STE 200                                      STE 400
                                          NOVATO CA 94949                              KANSAS CITY MO 64112




CRISP, TAWANA LYNN                        CRISWELL, WILLIAM                            CRISWELL, WILLIAM PALMER
BEAUTY BRANDS LLC                         13241 STATE LINE RD                          BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64145                         4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




CRITTER CATCHERS                          CROCI, ALIZAE KALECE                         CROCKER PARK LLC
6407 NE 54TH ST                           BEAUTY BRANDS LLC                            LISA PIANECKI
KANSAS CITY MO 64119                      4600 MADISON AVE                             228 MARKET ST
                                          STE 400                                      WESTLAKE OH 44145
                                          KANSAS CITY MO 64112




CROCKER PARK LLC                          CROCKER, JESSICA                             CROCKER, PAYTON LEE
ELIZABETH MARTIN                          13820 N PENN                                 BEAUTY BRANDS LLC
1350 W 3RD ST                             OKLAHOMA CITY OK 73134                       4600 MADISON AVE
CLEVELAND OH 44113                                                                     STE 400
                                                                                       KANSAS CITY MO 64112




CROCKETT, ABBY RAE                        CROCKETT, GARY L                             CROCKETT, GARY LAMONT
BEAUTY BRANDS LLC                         815 N 88TH ST                                BEAUTY BRANDS LLC
4600 MADISON AVE                          EAST SAINT LOUIS IL 62203                    4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




                                                Page: 86 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 108 of 390
CROCKETT, JODI L                        CROCODILE CREEK                           CROSBY, ALYSSA CANDACE
3436 RIVERROAD CT                       JESSICA LAROCCO                           BEAUTY BRANDS LLC
APT #1603                               1648 LAWSON ST                            4600 MADISON AVE
FT WORTH TX 76116                       DURHAM NC 27703                           STE 400
                                                                                  KANSAS CITY MO 64112




CROSBY, KRISTIN MICHELLE                CROSS, KATHERINE                          CROSS, THOMAS BRADFORD
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




CROSSLANDS CONSTRUCTION CO              CROW, JAMES L                             CROWDSMITHS INC
5750 DTC PKWY #145                      CROW CONTRACTING                          HAGGAI KLORMAN
GREENWOOD VILLAGE CO 80111              PO BOX 75                                 340 S LEMON AVE #2527
                                        KIRKLIN IN 46050                          WALNUT CA 91789




CROWE, ALYCIA NICOLE                    CROWELL, ELISSA ANN                       CROWN MECHANICAL LLC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BILLIE
4600 MADISON AVE                        4600 MADISON AVE                          6447 VISTA DR
STE 400                                 STE 400                                   SHAWNEE KS 66218
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




CRUICKSHANK, DEBORAH D                  CRUM, KATRINA                             CRUM, KATRINA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4575 E CACTUS RD STE 100
STE 400                                 STE 400                                   PHOENIX AZ 85032
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




CRUMB, GINA                             CRUMMEL, SARA ELLEN                       CRUMP, BLAKE
1507 WHITETAN DR                        BEAUTY BRANDS LLC                         200 S MCCLASIN BLVD
CASTLE ROCK CO 80104                    4600 MADISON AVE                          APT #102
                                        STE 400                                   LOUISVILLE CO 80027
                                        KANSAS CITY MO 64112




CRUNCHDATA INC                          CRUNCHDATA INC                            CRUZ, MAKAYLA CHEYANNE
DOUGLAS TEXTOR CFO                      ACCTS RECEIVABLE NW 6333                  BEAUTY BRANDS LLC
260D EAST AVENIDA DE LOS ARBOLES        PO BOX 1450                               4600 MADISON AVE
STE 711                                 MINNEAPOLIS MN 55485-6333                 STE 400
THOUSAND OAKS CA 91362                                                            KANSAS CITY MO 64112




CSI SPECO                               CT CORP                                   CTA, JOHN R AMES
200 NEW HIGHWAY                         DBA NATIONAL REGISTERED AGENTS INC        TAX ASSESSOR - COLLECTOR
AMITYVILLE NY 11701                     111 8TH AVE 13TH FL                       PO BOX 139066
                                        NEW YORK NY 10011                         DALLAS TX 75313-9066




CTS LLC                                 CTS LLC                                   CUISINE LLC
7 OAKS INVESTMENT CORP                  PO BOX 4908                               2700 JARBOE
13304 W CTR RD                          OMAHA NE 68104                            KANSAS CITY MO 64108
STE 109
OMAHA NE 68114




CULBERTSON, MONICA ELAINE               CULLEN, WENDY                             CULLER, BRIEANNE
BEAUTY BRANDS LLC                       3173 STOWE LANDING                        BEAUTY BRANDS LLC
4600 MADISON AVE                        ST CHARLES MO 63301                       5009 EAST RAY RD
STE 400                                                                           PHOENIX AZ 85044
KANSAS CITY MO 64112




                                             Page: 87 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 109 of 390
CULLER, BRIEANNE MARIAH                  CULLISON, AMBER                            CULLOM, ANGELA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLCE                         4535 SHOSHANE TRL
4600 MADISON AVE                         2325 MARKETPLACE DR                        SAINT CHARLES MO 63304
STE 400                                  WACO TX 76711
KANSAS CITY MO 64112




CULVER, GEALINE                          CUMMINGS ST THOMAS                         CUNNINGHAM, CARLI RENE
BEAUTY BRANDS LLC                        8717 WEST 110TH ST                         BEAUTY BRANDS LLC
4600 MADISON AVE                         OVERLAND PARK KS 66210                     4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CUNNINGHAM, CYNTHIA LYNNE                CUNNINGHAM, HALEY NICOLE                   CUNNINGHAM, KAITLYNN
2303 VENTANA CROSSING                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
MARIETTA GA 30062                        4600 MADISON AVE                           8830 LINDHOLM DR STE 100
                                         STE 400                                    HUNTERSVILLE NC 28078
                                         KANSAS CITY MO 64112




CUNNINGHAM, SCOTT ARTHUR                 CURALATE INC                               CURLESS, ASHLEE BROOK
BEAUTY BRANDS LLC                        2401 WALNUT ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                         24TH ST ENTRACE S502                       4600 MADISON AVE
STE 400                                  PHILADELPHIA PA 19103                      STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




CURLFRIENDS                              CURLFRIENDS                                CURRAN, CELIAGH
SHELLY CHARBONNEAU                       99 HIGH ST 7TH FL                          4136 W PK VIEW LN
7575 E PEDFIELD RD                       BOSTON MA 02110                            GLENDALE AZ 85310
STE 129
SCOTTSDALE AZ 85260




CURRY, AYLA MARIE                        CURRY, SHAUGHNESSY LENEE                   CURRY, SHELBY ANN-MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CUSH, LAURA CHAPPELL                     CUSHMAN AND WAKEFIELD                      CUSICK, SHANNON J
22614 INDIAN RIDGE                       1220 AUGUSTA                               BEAUTY BRANDS LLC
KATY TX 77450                            HOUSTON TX 77057                           4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




CUSIMANO, GABRIELLE                      CUSTOM CABLING SVC                         CUSTOM CABLING SVC
1102 PAPAW LN                            3483 WICKLOW RD                            CUSTOM CABLING SVC INC
PLEASANT HILL MO 64080                   COLUMBUS OH 43204                          PO BOX 28725
                                                                                    COLUMBUS OH 43228




CUSTOM COATERS CORP                      CUSTOM COLOR                               CUSTOM GLASS WORKS OF NC INC
219 EAST TENTH AVE                       14320 W 101ST TER                          JIM
NORTH KANSAS CITY MO 64116               LENEXA KS 66215                            2000 F W MOREHEAD ST
                                                                                    CHARLOTTE NC 28208




CUSTOM METAL LIMITED                     CUSTOMER CREDIT CORP                       CUTBIRTH, JENNI
780 FENMAR DR                            1814 DOMINION WAY                          12822 REGAL PINE LN
TORONTO ON M9L 2T9                       COLORADO SPRINGS CO 80918                  HOUSTON TX 77070
CANADA




                                               Page: 88 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 110 of 390
CUTLER, JENNA LYNN                       CUTLER, KEYANNA B'NAI                      CUTLER, MEGAN HANNAH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




CUTTERS INC                              CX/ROBERSON                                CY-FAIR HOUSTON CHAMBER OF COMMERCE
DBA ANOTHER COUNTRY                      ACCTS RECEIVABLE                           11050 FM 1960 WEST
515 N STATE ST                           PO BOX 9800                                STE 100
25TH FLOOR                               CHAMPAIGN IL 61826                         HOUSTON TX 77065
CHICAGO IL 60654




CYBERTRUST INC                           CYERA PEARCE                               CYPRESS FAIRBANKS
PO BOX 67000 DEPT # 254901               20200 EAST JACKSON DR                      10494 JONES RD
DETROIT MI 48267                         INDEPENDENCE MO 64057                      STE 106
                                                                                    HOUSTON TX 77065




CYPRESSFAIRBANKS ISD TAX OFFICE          CYZMER, NATHAN                             CYZMER, NATHAN
ELISA H HAND RTA                         7600 DENTON HIGHWAY                        BEAUTY BRANDS #128
PO BOX 203908                            STE 100                                    7600 DENTON HIGHWAY STE 100
HOUSTON TX 77216-3908                    WATAUGA TX 76148                           WATAUGA TX 76148




CYZMER, NATHAN ANDREW                    D AND D SERIVCES                           D AND L CO
BEAUTY BRANDS LLC                        DBA ASBESTOS CONSULTING TESTING            6000 SYCAMORE CREEK RD
4600 MADISON AVE                         TAMI VAN                                   FT WORTH TX 76134
STE 400                                  14953 W 101ST TER
KANSAS CITY MO 64112                     LENEXA KS 66215




D'AMBRA, MARK DANIEL                     D'ANNA, SOPHIA ANN                         D'CATHON CORP
7854 HORSESHOE CREEK DR                  BEAUTY BRANDS LLC                          DBA MIDWEST FLOOR MACHINES INC
HUNTERSVILLE NC 28078                    4600 MADISON AVE                           5008 HADLEY AVE
                                         STE 400                                    OVERLAND PARK KS 66203
                                         KANSAS CITY MO 64112




D'CATHON CORP                            D'CATHON CORP                              D1 GLASS CO INC
DBA MID-WEST FLOOR MACHINES              DBA MID-WEST FLOOR MACHINES                675 WEST HIGHWAY 50
DAVID MANONI                             PO BOX 412065                              O'FALLON IL 62269
5008 HADLEY AVE                          KANSAS CITY MO 64141-2065
OVERLAND PARK KS 66203




DABABNEH, BOBBIE                         DAD'S CATERING SVC                         DADANT AND SONSINC
BEAUTY BRANDS LLC                        8522 NORTH 7TH ST                          DAVID
4575 E CACTUS RD STE 100                 PHOENIX AZ 85020                           51 SOUTH 2ND ST
PHOENIX AZ 85032                                                                    HAMILTON IL 62341




DADASHEVA, ROKSANA                       DADE, ALEXIS NICOLE                        DADE, KIMBERLY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          11045 FALLS CHURCH DR
4600 MADISON AVE                         4600 MADISON AVE                           INDIANAPOLIS IN 46229
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




DADO, RONALD HUGH                        DAHARSH, CARLIN SIERRA                     DAHL, MICHELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3211 PRESTON RD
4600 MADISON AVE                         4600 MADISON AVE                           #116
STE 400                                  STE 400                                    FRISCO TX 75034
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 89 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 111 of 390
DAHLMAN, DAPHNE                        DAHMER DEVELOPMENT CO                      DAILEY, LAUREN
BEAUTY BRANDS LLC                      DUSTY DAHMER                               511 E 28TH AVE
4600 MADISON AVE                       613 NE WOODS CHAPEL RD                     KANSAS CITY MO 64116
STE 400                                LEE'S SUMMIT MO 64064
KANSAS CITY MO 64112




DAILEY, STEPHANIE NORINE               DAILY JOURNAL                              DAILY NEBRASKAN
BEAUTY BRANDS LLC                      2575 N MORTON ST                           DAVID THIEMANN
4600 MADISON AVE                       FRANKLIN IN 46131                          1400 R ST
STE 400                                                                           STE 20
KANSAS CITY MO 64112                                                              LINCOLN NE 68588




DAILY NEBRASKAN                        DAINS, DAMIAN                              DAKE, COURTNEY
PO BOX 880448                          168 JANET DR                               3110 GREEN MOUNT CROSSING DR
LINCOLN NE 68588                       MOSCOW MILLS MO 63362                      SHILOH IL 66269




DAKE, COURTNEY CHRISTINE               DAL-ONE PROPERTIES LLC                     DAL-TILE
BEAUTY BRANDS LLC                      4600 MADISON AVE                           2059 WESTPORT CTR DR
4600 MADISON AVE                       STE 1500                                   ST LOUIS MO 63146
STE 400                                KANSAS CITY MO 64112
KANSAS CITY MO 64112




DALE, PENNY                            DALESSANDRO, VICTORIA LYNNE                DALLAS BASKETBALL LTD
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          PO BOX 227497
4600 MADISON AVE                       4600 MADISON AVE                           DALLAS TX 75222-7497
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DALLAS COUNTY TX                       DALLAS THERMAL AND AIR CONTROLINC          DALLIN COX
CONSUMER AFFAIRS                       PO BOX 1510                                9118 LARSEN DR
951 WEST BETHAL RD                     MIDLOTHIAN TX 76065                        OVERLAND PARK KS 66215
COPPELL TX 75099




DALLINGA, KAYLA                        DALLUM, CHLOE ELIZABETH                    DALO GLASS TINTING
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          6258 LEMAY FERRY RD
4600 MADISON AVE                       4600 MADISON AVE                           ST LOUIS MO 63129
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DALONE PROPERTIES LLC                  DALTILE DISTRIBUTION INC                   DANCOR CONSTRUCTION INC
TERRI MEYER                            SCOTT HOLLAND                              DANIEL J POLICICCHI
4600 MADISON                           7834 C F HAWN FWY                          1827 SUNCAST LN
STE 1500                               DALLAS TX 75217                            BATAVIA IL 60510
KANSAS CITY MO 64112




DANIEL, BETTINA D                      DANIEL, GRACE BROOK                        DANIELS, KIMRA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          3517 GRANTS LANDING
4600 MADISON AVE                       4600 MADISON AVE                           FT WORTH TX 76179
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DANIELS, REGINA                        DANIELSON ENTERPRISES INC                  DANNER, ANGIE
5701 GRANADA LN                        DBA FASTSIGNS                              BEAUTY BRANDS LLC
ROELAND PARK KS 66205                  751 NORTH 114TH ST                         4600 MADISON AVE
                                       OMAHA NE 68154                             STE 400
                                                                                  KANSAS CITY MO 64112




                                            Page: 90 of 369
                           Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 112 of 390
DANO, GAIL                             DARBY, SIERRA NICOLE                         DARDEN, BETHANY
5237 E VIA LOS CABALLOS                BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
PARADISE VALLEY AZ 85253               4600 MADISON AVE                             575 WEST BAY AREA BLVD
                                       STE 400                                      WEBSTER TX 77598
                                       KANSAS CITY MO 64112




DARDENNE VALLEY LANDSCAPING            DARE, KERENSA ANN                            DARNALL, TEIGHLOR ALISE
PO BOX 8                               BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
NEW MELLE MO 63365                     4600 MADISON AVE                             4600 MADISON AVE
                                       STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




DARPHIN LLC                            DARPHIN LLC                                  DARRIS, TELA NICOLE
LISA COLLINS                           PO BOX 223585                                BEAUTY BRANDS LLC
7 CORPORATE CTR DR                     PITTSBURG PA 15251-2585                      4600 MADISON AVE
MELVILLE NY 11747                                                                   STE 400
                                                                                    KANSAS CITY MO 64112




DARRYL GRAVES 08991                    DATA DOME INC                                DATA PROCESSING SCIENCES CORP
203 LYON ST                            1050 LINDRIDGE DRNE                          PO BOX 630245
LAWRENCE KS 66044                      ATLANTA GA 30324                             CINCINNATI OH 45263-0245




DATACAL ENTERPRISES                    DAUB, ASHLEY LOUISE                          DAUGHERTY, NATALIE
1345 N MONDEL DR                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
GILBERT AZ 85233                       4600 MADISON AVE                             4600 MADISON AVE
                                       STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




DAUGHTRY, JAMES EDWARD                 DAUGHTRY, REBECCA JANE                       DAVE AND BUSTER'S SPECIAL EVENT
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            CONTRACT
4600 MADISON AVE                       4600 MADISON AVE                             2000 S COLORADO BLVD
STE 400                                STE 400                                      DENVER CO 80222
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DAVE'S LOCK SVC                        DAVENPORT CLARION HOTEL                      DAVENPORT SVC CO
1410 SW 40 HWY                         5202 BRADY ST                                18895 W 158TH ST
BLUE SPRINGS MO 64015                  DAVENPORT IA 52806                           OLATHE KS 66062




DAVES ELECTRONICS                      DAVEXLABS LLC                                DAVEXLABS LLC
8119 METCALF AVE                       MARK POJAR                                   A/R DEPT
OVERLAND PARK KS 66204                 429 SANTA MONICA BLVD                        720 WILSHIRE BLVD
                                       STE 510                                      STE 200
                                       SANTA MONICA CA 90401                        SANTA MONICA CA 90401




DAVID G PEAKE TRUSTEE                  DAVID, JADE                                  DAVIDSON, BRANDON SCOTT
PO BOX 2158                            BEAUTY BRANDS LLC                            236 S LEANDRO
MEMPHIS TN 38101-2158                  575 WEST BAY AREA BLVD                       MESA AZ 85208
                                       WEBSTER TX 77598




DAVIDSON, NICHOLAS                     DAVIDSON, NIKKI                              DAVIDSON, STEPHANIE
40 EBERHART DR                         1709 N DODGION ST                            BEAUTY BRANDS LLC
CASEVILLE IL 62232                     INDEPENDENCE MO 64050                        4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




                                            Page: 91 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 113 of 390
DAVILA, KELLY IRIS                     DAVIS, AMY ELIZABETH                       DAVIS, BETTY
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          2716 N 21ST ST
4600 MADISON AVE                       4600 MADISON AVE                           KANSAS CITY MO 66104
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DAVIS, BROOKE                          DAVIS, CHRISTINE MICHELLE                  DAVIS, DAJIA MONIQUE
9240 S 18TH AVE                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHOENIX AZ 85041                       4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DAVIS, DANNIEL STEVEN                  DAVIS, GARRETT                             DAVIS, JOHN J
3119 NORTH 56TH ST                     3902 E PK AVE                              BEAUTY BRANDS LLC
OMAHA NE 68104                         PHOENIX AZ 85044                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




DAVIS, KATELYN GABRIELLE               DAVIS, KATIE REVAE ELAINE                  DAVIS, KENNETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          5388 E STATE RD 238
4600 MADISON AVE                       4600 MADISON AVE                           ROACHDALE IN 46172
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DAVIS, KYLIE                           DAVIS, MAXYNE MARY KATHRYN                 DAVIS, MCKENZI NICOLE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
6519 NW BARRY RD                       4600 MADISON AVE                           4600 MADISON AVE
KANSAS CITY MO 64154                   STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DAVIS, MCKENZIE LYNN                   DAVIS, MIRANDA                             DAVIS, NALAH DARLENE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       9774 E US HWY 36                           4600 MADISON AVE
STE 400                                AVON IN 46123                              STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




DAVIS, NIQUITA JOY                     DAVIS, REBECCA REANNE                      DAVIS, ROSLYN ROSE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DAVIS, SAIRAH RENEE                    DAVIS, SHANON MARGARET                     DAVIS, SHELLANA
16916 STINSON CT                       BEAUTY BRANDS LLC                          3428 NORTH 39TH ST
HUNTERSVILLE NC 18078                  4600 MADISON AVE                           KANSAS CITY KS 66104
                                       STE 400
                                       KANSAS CITY MO 64112




DAVIS, TAMARA                          DAVIS, TIMNAH                              DAVIS, TIMNAH
815 GILMORE AVE                        BEAUTY BRANDS LLC                          1709 N DYSART RD
KANSAS CITY KS 66101                   4600 MADISON AVE                           AVONDALE AZ 85392
                                       STE 400
                                       KANSAS CITY MO 64112




DAVISON, MARYJANE ANN                  DAWDY-FYLER, STEVEN JAMES                  DAWSON, SAMUEL JONATHAN ADAMS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          225 PRAIRIE VIEW DR
4600 MADISON AVE                       4600 MADISON AVE                           APT 9326
STE 400                                STE 400                                    WEST DES MOINES IA 50266
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




                                            Page: 92 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 114 of 390
DAY SPA                                  DDC GLENEAGLES PLAZA 1 LP                 DDR CORP
A CREATIVE AGE PUBLICATION               DUGGAN REALTY ADVISORS LLC                PO BOX 73362
PO BOX 10566                             KAY FARR                                  CLEVELAND OH 44193
RIVERTON NJ 08076                        15770 DALLAS PKWY
                                         STE #850
                                         DALLAS TX 75248


DDR CORP                                 DDR MDT PIONEER HILLS LLC                 DDR MDT PIONEER HILLS LLC
DBA DDRA AHWATUKEE FOOTHILLS LLC         RICHARD GUNDERSON                         PO BOX 951923
3300 ENTERPRISE PKWY                     PO BOX 951923                             DEPT: 101401-20837-839
BEACHWOOD OH 44122                       DEPT 10140120837839                       CLEVELAND OH 44193
                                         CLEVELAND OH 44193




DDR WILLOWBROOK PLAZA LP                 DDR WILLOWBROOK PLAZA LP                  DDR WILLOWBROOK PLAZA LP
DDR CORP                                 TENANT SVC                                DEPT 359346 21171 60516
3300 ENTERPRISE PKWY                     330 ENTERPRISE PKWY                       PO BOX 9183404
BEACHWOOD OH 44122                       BEACHWOOD OH 44122                        CHICAGO IL 60691-3404




DDRA AHWATUKEE FOOTHILLS LLC             DDRA AHWATUKEE FOOTHILLS LLC              DDRA AHWATUKEE FOOTHILLS LLC
PATRICK BRADY LEASING DIRECTOR           DEPT 101401 21120 48663                   MICHELE MORRIS
2425 E CAMELBACK RD                      PO BOX 73362                              PO BOX 73362
STE 700                                  CLEVELAND OH 44193                        CLEVELAND OH 44193
PHOENIX AZ 85016




DDRA AHWATUKEE FOOTHILLS LLC             DDRA COMMUNITY CENTERS VII                DE ANDA, ANNETTE YSABEL
PO BOX 73362                             PO BOX 951171                             BEAUTY BRANDS LLC
DEPT 101401--20463-838                   DEPT 744000744001                         4600 MADISON AVE
CLEVELAND OH 44193                       CLEVELAND OH 44193                        STE 400
                                                                                   KANSAS CITY MO 64112




DE CELLES, SARAH ELIZABETH               DE JOSKI CO INC                           DE LA ROSA, MARTHA CECILIA
BEAUTY BRANDS LLC                        10645 LACKMAN                             BEAUTY BRANDS LLC
4600 MADISON AVE                         LENEXA KS 66219                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DE LUNA, NAOMI                           DE LUNA, SAMANTHA LOGAN                   DE SANTOS, ALONDRA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DE VRIES, LAUREN HARMON                  DEA, ALEXANDRIA LEE                       DEAN, ROBERT
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         914 E ARMOUR BLVD
4600 MADISON AVE                         4600 MADISON AVE                          APT 301
STE 400                                  STE 400                                   KANSAS CITY MO 64109
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




DEAN, SARA JEAN                          DEAN, SHERRI                              DEANDA, ANNETTE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         4575 E CACTUS RD
4600 MADISON AVE                         1041 E SOUTH LAKE BLVD STE 100            STE 100
STE 400                                  SOUTHLAKE TX 76092                        PHOENIX AZ 85032
KANSAS CITY MO 64112




DEC, STEPHANIE DAWN                      DECARLO, ERIN                             DECKER, PATRICIA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 93 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 115 of 390
DECLEOUR USA INC                         DEEDS, CHRISTIAN BLAKE                      DEEM LLC
LOREAL USA PPD                           BEAUTY BRANDS LLC                           6831 E 32ND ST
NINA STASSI                              4600 MADISON AVE                            STE 200
PO BOX 731125                            STE 400                                     INDIANAPOLIS IN 46226
DALLAS TX 75373-1125                     KANSAS CITY MO 64112




DEEMS, LAURA J                           DEFELICE, TESSY                             DEFFENBAUGH DISPOSAL SVC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           PO BOX 9001054
4600 MADISON AVE                         4600 MADISON AVE                            LOUISVILLE KY 40290-1054
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




DEHAIT, KELLY SHUNAE                     DEHNERT, EMILY                              DEIBEL, JESSICA JEANNINE
BEAUTY BRANDS LLC                        5211 E ANDERSON DR                          BEAUTY BRANDS LLC
4600 MADISON AVE                         SCOTTSDALE AZ 85254                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




DEIFENBAUGH, ASHLEY DAWN                 DEJOURNETT, CHASE MACKENZIE                 DEJOURNETT, MICHAEL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           3110 GREENMOUNT CROSSING DR
4600 MADISON AVE                         4600 MADISON AVE                            SHILOH IL 62269
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




DELANEY, BEONKA                          DELANIE-MCAUGHEY, MARIE DAWN                DELASHMIT, DEVIN GAGE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




DELASHMIT, DOMANIC                       DELASHMIT, DOMANIC FRANCINE                 DELAWARE ATTORNEY GENERAL
1306 HIATT                               BEAUTY BRANDS LLC                           BANKRUPTCY DEPT
INDIANAPOLIS IN 46221                    4600 MADISON AVE                            CARVEL STATE OFFICE BUILDING
                                         STE 400                                     820 N FRENCH ST 6TH FL
                                         KANSAS CITY MO 64112                        WILMINGTON DE 19801




DELAWARE DEPT OF REVENUE                 DELAWARE DIVISION OF REVENUE                DELAWARE SECRETARY OF STATE
820 N FRENCH ST                          ZILLAH A FRAMPTON                           DIV OF CORPORATIONS FRANCHISE TAX
WILMINGTON DE 19801                      CARVEL STATE OFFICE BUILD 8TH FL            PO BOX 898
                                         820 N FRENCH ST                             DOVER DE 19903
                                         WILMINGTON DE 19801




DELAWARE SECRETARY OF STATE              DELAWARE STATE TREASURY                     DELFELDER, LAINE
DIVISION OF CORPORATIONS                 BANKRUPTCY DEPT                             BEAUTY BRANDS LLC
401 FEDERAL ST STE 4                     820 SILVER LAKE BLVD                        4600 MADISON AVE
DOVER DE 19901                           STE 100                                     STE 400
                                         DOVER DE 19904                              KANSAS CITY MO 64112




DELGADO, ANNA                            DELGADO, KATHERINE                          DELGADO, MERANDA JADEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




DELL (DON'T USE-SEE #1554)               DELL BUSINESS CREDIT                        DELL COMMERICAL CREDIT
PO BOX 9020                              PAYMENT PROCESSING CENTER                   DEPT 50 - 0039153781
DES MOINES IA 50368-9020                 PO BOX 5275                                 PO BOX 689020
                                         CAROL STREAM IL 60197-5275                  DES MOINES IA 50368-9020




                                              Page: 94 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 116 of 390
DELL FINANCIAL SVC                      DELL MARKETING LP                          DELLAGUARDIA, RACHAEL
PAYMENT PROCESSING CENTER               DELL USA LP                                620 TERRY DR
4307 COLLECTION CTR DR                  PO BOX 802816                              PLEASANT HILL MO 64080
CHICAGO IL 60693                        CHICAGO IL 60680-2816




DELLER, CHRISTINE MARIE                 DELORE                                     DELPAZIR, MITRA
BEAUTY BRANDS LLC                       2220 GASPAR AVE                            AND HER ATTORNEY WILLIAM HOBSON
4600 MADISON AVE                        LOS ANGELES CA 90040                       15124 86TH LN
STE 400                                                                            PEORIA AZ 85381
KANSAS CITY MO 64112




DELTA GAMMA                             DELTA T CORP                               DELTACOM
3948 W 131ST TER                        DBA BIG ASS FAN CO                         PO BOX 2252
LEAWOOD KS 66209                        2348 INNOVATION DR                         BIRMINGHAM AL 35246
                                        LEXINGTON KY 40511




DELTACOM                                DELTACOM LLC                               DELTACOM LLC
7037 OLD MADISON PIKE                   DBA EARTHLINK HOLDINGS LLC                 DELTA COM LOCKBOX 1058
HUNTSVILLE AL 35806                     1375 PEACHTREE ST LEVEL A                  PO BOX 2252
                                        ATLANTA GA 30309                           BIRMINGHAM AL 35246-1058




DELUXE BUSINESS CHECKS AND SOLUTIONS    DELWEST INC                                DELWEST INC
PO BOX 742572                           DBA JASON'S DELI                           JASON'S DELI
CINCINNATI OH 45274-2572                4400 E BROADWAYBLVD STE 811                4400 E BROADWAY BLVD STE 811
                                        TUCSON AZ 85711                            TUCSON AZ 85711




DEMBROSKI, AARON CHARLES                DEMBY, MAPLE MARIE                         DEMETER FRAGRANCES
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          SHAAN LIBURD
4600 MADISON AVE                        4600 MADISON AVE                           27 WEST 24TH ST
STE 400                                 STE 400                                    STE 200
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       NEW YORK NY 10010




DEMPSEY, JOSHUA ROBERT                  DENHAM, SABRINA                            DENISSOVA, MARINA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        105 WEST OCOTILLO RD                       4600 MADISON AVE
STE 400                                 CHANDLER AZ 85248                          STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DENMAN US                               DENMAN US                                  DENNIGMANN, NATHAN BENJAMIN
VICTORIA ASHMAN                         5 HIGH ST                                  BEAUTY BRANDS LLC
5 HIGH ST                               STE 205                                    4600 MADISON AVE
STE 205                                 MEDFORD MA 02155                           STE 400
MEDFORD MA 02155                                                                   KANSAS CITY MO 64112




DENNIS GREEN LTD                        DENNIS GREEN LTD                           DENNIS PARKING LOT MAINTENANCE INC
8200 SOUTH AKRON ST                     DEPARTMENT 1801                            PO BOX 3031
STE #122                                DENVER CO 80291-1801                       DES MOINES IA 50316
CENTENNIAL CO 80112




DENNIS, DEVYN MARIE                     DENNIS, KENIESHA S                         DENNIS, LARA LEIGH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 95 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 117 of 390
DENVER AUDIO DESIGNS                       DENVER BETA WINTRONIC CO                   DENVER CHAMBER OF COMMERCE
ERIC GUNN                                  4935 ALLISON ST                            7901 SOUTH PK PLZ
7255 SOUTH HAVANA ST                       ARVADA CO 80002                            STE 110
#101                                                                                  LITTLETON CO 80120
CENTENNIAL CO 80112




DENVER COMMERCIAL BUILDERS                 DENVER NEWSPAPER AGENCY                    DENVER SOUTH FAIRFIELD INN
DBA RECONN CONSTRUCTION SVC                PO BOX 17930                               7056 EAST COUNTY LINE RD
MATT SANFORD                               DENVER CO 80217-0930                       HIGHLANDS RANCH CO 80126
909 E 62ND AVE
DENVER CO 80216




DEPLABS INC                                DEPT A/R CLERK OF COURT                    DEPT OF CORPORATIONS
755 BAYWOOD DR STE 165                     PO BOX 2980                                320 WEST 4TH ST
PETALUMA CA 94954                          COLORADO SPRINGS CO 80901                  LOS ANGELES CA 90013-2344




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF KANSAS CTY                         CITY OF LAWRENCE                           CITY OF LENEXA
PO BOX 12001                               PO BOX 12001                               PO BOX 12001
TOPEKA KS 66612-2001                       TOPEKA KS 66612-2001                       TOPEKA KS 66612-2001




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF OLATHE                             CITY OF OVERAND PARK                       CITY OF TOPEKA
PO BOX 12001                               PO BOX 12001                               PO BOX 12001
TOPEKA KS 66612-2001                       TOPEKA KS 66612-2001                       TOPEKA KS 66612-2001




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF CHARLOTTE                          CITY OF HUNTERSVILLE                       CITY OF BRENTWOOD
PO BOX 25000                               PO BOX 25000                               PO BOX 3300
RALEIGH NC 27640-0001                      RALEIGH NC 27640-0001                      JEFFERSON CITY MO 65105-0840




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF INDEPENDENCE                       CITY OF KANSAS CITY                        CITY OF LEE'S SUMMIT
PO BOX 3300                                PO BOX 3300                                PO BOX 3300
JEFFERSON CITY MO 65105-0840               JEFFERSON CITY MO 65105-0840               JEFFERSON CITY MO 65105-0840




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF ST CHARLES                         CITY OF WENTZVILLE                         CITY OF COLUMBUS
PO BOX 3300                                PO BOX 3300                                PO BOX 530
JEFFERSON CITY MO 65105-0840               JEFFERSON CITY MO 65105-0840               COLUMBUS OH 43216-0530




DEPT OF REVENUE                            DEPT OF REVENUE                            DEPT OF REVENUE
CITY OF WESTLAKE                           CITY OF LINCOLN                            CITY OF OMAHA
PO BOX 530                                 PO BOX 94818                               PO BOX 94818
COLUMBUS OH 43216-0530                     LINCOLN NE 68509-4818                      LINCOLN NE 68509-4818




DEPT OF REVENUE                            DEPT OF STATE CO                           DEPT, TYLER POLICE
CITY OF PAPILLION                          PERIODIC REPORT SECTION                    711 WEST FERGUSON ST
PO BOX 94818                               1560 BROADWAY                              TYLER TX 75702
LINCOLN NE 68509-4818                      STE #200
                                           DENVER CO 80202-5169




                                                Page: 96 of 369
                                 Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 118 of 390
DERFLER, ADRIEANA MARIE                      DERHAM HARVEY, CAMILLE ELAINE              DERMABLEND
BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC                          DIVISION OF L'OREAL USA SD INC
4600 MADISON AVE                             4600 MADISON AVE                           SANDY MIDDLETON
STE 400                                      STE 400                                    77 DEANS RHODE HALL RD
KANSAS CITY MO 64112                         KANSAS CITY MO 64112                       MONMOUTH JUNCTION NJ 08852




DERMABLEND                                   DERMALOGICA                                DERMASCOPE MAGAZINE
DIVISION OF L'OREAL USA SD INC               ARLEENTANYASHEILA                          3939 EAST HIGHWAY 80
25563 NETWORK PL                             1535 BEACHEY PL                            #408
CHICAGO IL 60673-1255                        CARSON CA 90746                            MESQUITE TX 75150




DERRICK, BRUCE W                             DES MOINES LOCK SVC INC                    DESHLER, TERYN LEANN
3900 ESSEX LN                                2230 HICKMAN RD                            BEAUTY BRANDS LLC
STE 1070                                     DES MOINES IA 50310                        4600 MADISON AVE
HOUSTON TX 77027                                                                        STE 400
                                                                                        KANSAS CITY MO 64112




DESIGN ELECTRIC                              DESIGN MECHANICAL INC                      DESIGNERS STUDIO
5094 STEADMONT                               PO BOX 875988                              PO BOX 410024
HOUSTON TX 77040                             KANSAS CITY MO 64187-5988                  KANSAS CITY MO 64141-0024




DESIGNS BY RENEE                             DESIREE CDE BACA                           DETERS, KAITLYN OLIVIA
110 WEST THIRD                               1731 28TH ST                               BEAUTY BRANDS LLC
LEES SUMMIT MO 64063                         BOULDER CO 80301                           4600 MADISON AVE
                                                                                        STE 400
                                                                                        KANSAS CITY MO 64112




DETHLOFF, LEAH                               DETTMANN, AIMEE FAITH                      DEUBNER, KYLE DOUGLAS
311 ASKEW AVE                                BEAUTY BRANDS LLC                          31 AMBERLY DR
BELTON MO 64012                              4600 MADISON AVE                           ST PETERS MO 63376
                                             STE 400
                                             KANSAS CITY MO 64112




DEVA CONCEPTS LLC                            DEVECCHI, ALEC                             DEVECCHI, AUSTIN
ANDREA SORVILLO                              1517 KELL AVE                              1517 KELL AVE
75 SPRING ST                                 BLOOMINGTON IL 61705                       BLOOMINGTON IL 61705
8TH FLOOR
NEW YORK NY 10012




DEVECCHI, ELIZABETH                          DEVECCHI, NICHOLLE                         DEVECCHI, NICHOLLE
1517 KELL AVE                                BEAUTY BRANDS #155                         311 A S VETERANS PKWY
BLOOMINGTON IL 61705                         311 A SOUTH VETERANS PKWY                  NORMAL IL 61761
                                             NORMAL IL 61761




DEVECCHI, NICHOLLE SPAHN                     DEVECCHI, NICOLLE                          DEVELOPMENT SVCS BUSINESS LICENSING
BEAUTY BRANDS LLC                            311 A S VETERANS PKWY                      BUSINESS LICENSE
4600 MADISON AVE                             NORMAL IL 61761                            90 E CIVIC CENTER DR
STE 400                                                                                 GILBERT AZ 85296
KANSAS CITY MO 64112




DEVENNEY, KANDICE NICHOLE                    DEVITO, CAROLINE                           DEVITO, CAROLINE FRANCES
BEAUTY BRANDS LLC                            4202 EASTON GTWY DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                             COLUMBUS OH 43219                          4600 MADISON AVE
STE 400                                                                                 STE 400
KANSAS CITY MO 64112                                                                    KANSAS CITY MO 64112




                                                  Page: 97 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 119 of 390
DEVRIES, LAUREN                        DEWEESE, CORY                              DEWEESE, KYLE
7501 W 119TH ST                        1631 LAWRENCE AVE                          1631 LAWRENCE AVE
OVERLAND PARK KS 66213                 INDIANAPOLIS IN 46227                      INDIANAPOLIS IN 46227




DEWEESE, SHALYN                        DEWITT, STEVEN                             DFW SUBURBAN NEWSPAPERS
3717 S KEALING AVE                     917 WYANDOTTE ST APT 203                   1000 AVENUE H EAST
INDIANAPOLIS IN 46234                  KANSAS CITY MO 64105                       ARLINGTON TX 76011




DG SVC                                 DGL CONSUMER PRODUCTS INC                  DGL CONSUMER PRODUCTS INC
18200 US 31 N 84                       DBA TWIST BODY PRODUCTS                    DGL CONSUMER PRODUCTS
WESTFIELD IN 46074                     12850 E 40TH AVE                           TWIST BODY PRODUCTS
                                       UNIT 88                                    PO BOX 17904
                                       DENVER CO 80239                            DENVER CO 80217-0904




DH PACE CO                             DHL EXPRESS (USA) INC                      DI TULLIO, LUCRETIA
1901 E 119TH ST                        PO BOX 4723                                BEAUTY BRANDS LLC
OLATHE KS 66061                        HOUSTON TX 77210-4723                      4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




DIAGANOL STREET BUSINESS SVC           DIAMOND BEE MAINTENANCE                    DIAMOND DEB
DBA SPEEDY SNEAKERS RACING             PO BOX 9403                                LONDON INTERNATIONAL GROUP INC
PETER ENGELBRECHT                      SHAWNEE MISSION KS 66201                   PO BOX 1886
973 OLD HENDERSON RD                                                              VENICE FL 34284-1886
COLUMBUS OH 43220




DIAMOND, HAILEY LYNNE                  DIAZ, ANITRA ANN                           DIAZ, JORGE A
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DIAZ, MAXINE MARGARET                  DIAZ, SIMONE B                             DICK, BRENDA
BEAUTY BRANDS LLC                      2260 EAST HOMES LN                         6215 W WETHERSFIELD RD
4600 MADISON AVE                       FLORISSANT MO 63033                        GLENDALE AZ 85304
STE 400
KANSAS CITY MO 64112




DICK, TONYA ANN                        DICKERSON, GABRIELLA LIZABETH              DICKEY, JACKLYN ANN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DICKHERBER, ERIKA                      DICKISON, COURTNEY KAY                     DICKISON, PAGE ANN
1511 E BLACK DIAMOND DR                BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
GILBERT AZ 85296                       4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DICKMANN, STEFFI C                     DICKSON, ALEXIS KAYE                       DIEBOLD, EMILY JO
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 98 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 120 of 390
DIECKMANN, MEGAN MARIE                   DIEP WINDOW SVC                             DIERBERGS
BEAUTY BRANDS LLC                        5110 ORANGE BLOSSOM C                       ACCOUNTS RECEIVABLE
4600 MADISON AVE                         LEAGUE CITY TX 77573                        PO BOX 1070
STE 400                                                                              CHESTERFIELD MO 63006-1070
KANSAS CITY MO 64112




DIERBERGS                                DIERBERGS BRENTWOOD                         DIERBERGS INVESTMENT CORP
POBOX 1070                               DIERBERGS MARKETS                           16690 SWINGLEY RIDGE RD
CHESTERFIELD MO 63006-1070               16690 SWINGLEY RIDGE RD                     CHESTERFIELD MO 63017
                                         PO BOX 1070
                                         CHESTERFIELD MO 63006-1070




DIERBERGS MARKET                         DIERBERGS MARKET (147)                      DIERBERGS MARKETS
6671 EDWARDSVILLE CROSSING DR            1820 WENTZVILLE PKWY                        PO BOX 1070
EDWARDSVILLE IL 62025                    WENTZVILLE MO 63385                         CHESTERFIELD MO 63006-1070




DIERBERGS WENTZVILLE                     DIETRICH, MELANIE RAE                       DIEZ, ALONNAH NOELLE
DIERBERGS MARKETS                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
16690 SWINGLEY RIDGE RD                  4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
CHESTERFIELD MO 63017                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




DIFFUSION, MANHATTAN                     DIGITAL EVOLUTION GROUP (DEG)               DIGITAL EVOLUTION GROUP DEG
ROBERT VENZ                              6601 COLLEGE BLVD 6                         TIM BENSON
1916 PARK AVE                            OVERLAND PARK KS 66211                      6601 COLLEGE BLVD #6
NEW YORK NY 10037                                                                    6TH FLOOR
                                                                                     OVERLAND PARK KS 66211




DIGITAL LAGOON                           DIGITAL VOICE AND DATA INC                  DILICK, PAIGE KATHERINE
10981 EICHER DR                          DBA COMMWORLD OF TUCSON                     BEAUTY BRANDS LLC
LENEXA KS 66219                          5336 E 22ND ST                              4600 MADISON AVE
                                         TUCSON AZ 85711                             STE 400
                                                                                     KANSAS CITY MO 64112




DILL, GAGE                               DILL, TAMMY LYNN                            DILLER, JESSICA
150 RIVER RD                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
MOSCOW MILLS MO 63385                    4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




DILLER, JESSICA                          DILLER, JESSICA                             DILLON AND WITT
BEAUTY BRANDS LLC                        5820 SW 21ST                                DBA WITT APPRAISAL CO
5820 SW 21ST ST                          TOPEKA KS 66604                             LARRY WITT
TOPEKA KS 66604                                                                      6925 W 151ST TER
                                                                                     OVERLAND PARK KS 66223




DILLON STORES #64                        DILLON, JESSICA DIANNE                      DIMAURO, MICHELLE
5720 SW 21ST ST                          BEAUTY BRANDS LLC                           10518 SPRAQUE PLZ
TOPEKA KS 66604                          4600 MADISON AVE                            OMAHA NE 68164
                                         STE 400
                                         KANSAS CITY MO 64112




DIMENSIONAL INNOVATIONS                  DINSMAN, NICOLE                             DINWIDDIE, KAYLEE RAYANNE
3421 MERRIAM LN                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OVERLAND PARK KS 66203                   4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                              Page: 99 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 121 of 390
DIRECT COMMUNICATIONSINC                DIRECT MODEL MGMT INC                        DIRECTOR OF REVENUE
15030 WEST 106TH ST                     347 FIFTH AVE                                MATT BLUNT SECRETARY OF STATE
LENEXA KS 66215                         STE 609                                      PO BOX 1366
                                        NEW YORK NY 10016                            JEFFERSON CITY MO 65102




DIRECTOR OF REVENUE - MO                DISCOUNT TONER AND INK - INDEPENDENCE        DISHMAN, KAYLA
SECRETARY OF STATE                      18931 VALLEY VIEW PKWY STE B1                BEAUTY BRANDS LLC
PO BOX 1366                             INDEPENDENCE MO 64055                        4575 E CACTUS RD STE 100
JEFFERSON CITY MO 65102                                                              PHOENIX AZ 85032




DISPLAY SOURCE INC                      DISPLAY STUDIOS INC                          DISTRIBUTION MANAGEMENT
1900 WYOMING                            2121 BROADWAY                                5 RESEARCH PK DR
ST. LOUIS MO 63118                      KANSAS CITY MO 64108-2017                    ST CHARLES MO 63304




DISTRIBUTION SVC INC                    DISTRIBUTION SVC INC                         DISTRICT COURT TRUSTEE
DBA DISTRIBUTION BY AIR                 DBA DISTRIBUTION BY AIR                      PO BOX 760
701 COTTONTAIL LN                       PO BOX 6090                                  OLATHE KS 66051-0760
SOMERSET NJ 08873                       SOMERSET NJ 08873




DITOMMASO, MALLORY ROSE                 DITTRICH BOC, RACHEL ROMA SAHA               DIV OF PROFESSIONS AND OCCUPATIONS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            OFFICE OF LICENSING BARBERCOSMETOLOGY
4600 MADISON AVE                        4600 MADISON AVE                             DEPT OF REGULATORY AGENCIES
STE 400                                 STE 400                                      1560 BROADWAY
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                         STE 1350
                                                                                     DENVER CO 80202


DIVA, DASHING                           DIVERSIFIED COLLECTION SERVICESINC           DIVI INTERNATIONAL CO
ANNIE OR HELEN                          WAGE WITHHOLDING DEPT                        NASIRA CRUZ
1 HARBOR PK DR                          PO BOX 4003                                  12188 SW 128 ST
PORT WASHINGTON NY 11050                ALAMEDA CA 94501-0403                        MIAMI FL 33186




DIX, ARIAH AKEILA-CRYSTAL               DIXON, ALBERTA WASHINGTON                    DIXON, ALLYSON
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                             1041 E SOUTHLAKE BLVD STE 100
STE 400                                 STE 400                                      SOUTHLAKE TX 76092
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




DIXON, DIMPLE SHAUNTEE                  DIXON, TABITHA                               DJS PLUMBING AND BACKFLOW INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            4208 WILD PLUM DR
4600 MADISON AVE                        4600 MADISON AVE                             CARROLLTON TX 75010
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




DJZONE                                  DMX MUSIC INC                                DO NOT DISTURB
1140 COUNTY LINE RD                     PO BOX 660557                                MARY GEOGHAGAN
#28                                     DALLAS TX 75266-0557                         500 GREENVIEW PL
KANSAS CITY KS 66103                                                                 ALPHARETTA GA 30004




DO NOT DISTURB                          DO, ANH-DAO THI                              DOANE, KAREN SUE
DO NOT DISTURB INC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
5665 HIGHWAY 9                          4600 MADISON AVE                             4600 MADISON AVE
STE 103-360                             STE 400                                      STE 400
ALPHARETTA GA 30004                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




                                             Page: 100 of 369
                           Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 122 of 390
DOBBS, JENNIFER                        DOBY, SHARRNEA K                          DODD, ELAINE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
6183 MID RIVERS MALL DR                4600 MADISON AVE                          4600 MADISON AVE
ST CHARLES MO 63304                    STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DODD, LAURA CHRISTINE                  DODD, ROBERT                              DODD, ROBERT LEE
BEAUTY BRANDS LLC                      2325 MARKETPLACE DR                       BEAUTY BRANDS LLC
4600 MADISON AVE                       WACO TX 76711                             4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




DOIDGE, CHRISTIAN E                    DOLAN, JAIME MARIE                        DOLLAR, JACQUELYNNE
11456 N HACIENA DR                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SUN CITY AZ 85351                      4600 MADISON AVE                          4600 MADISON AVE
                                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOLLINS, PRESTON                       DOLORES, MAGGIE                           DOLORES, MARGARITA
12401 N MACARTHUR                      1731 28TH ST                              BEAUTY BRANDS LLC
APT 2809                               BOULDER CO 80301                          4600 MADISON AVE
OKLAHOMA CITY OK 73142                                                           STE 400
                                                                                 KANSAS CITY MO 64112




DOLPHIN, DESINTA                       DOLPHIN, DESTINA                          DOLPHIN, DESTINA
BEAUTY BRANDS #148                     BEAUTY BRANDS LLC                         2325 MARKETPLACE DR
2325 MARKETPLACE DR                    4600 MADISON AVE                          WACO TX 76711
WACO TX 76711                          STE 400
                                       KANSAS CITY MO 64112




DOMENICK, TAYLOR MADISON               DOMINGUEZ, SAMANTHA                       DOMME, KATIE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         3514 CLINTON PKWY
4600 MADISON AVE                       4600 MADISON AVE                          STE J
STE 400                                STE 400                                   LAWRENCE KS 66047
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




DOMME, MARY KATHERINE                  DON MYERS                                 DON'T USE
BEAUTY BRANDS LLC                      MYERS PLUMBING SVC                        PO BOX 633211
4600 MADISON AVE                       16720 STUEBNER AIRLINE 116                FILE #91587
STE 400                                SPRING TX 77379                           CINCINNATI OH 45263-3211
KANSAS CITY MO 64112




DON'T USE: SEE 2127                    DONALD, SANDRA JEAN                       DONNELL PRODUCTIONS
BARBARA JOHNSON-FAMILY SUPPORT PYMT    BEAUTY BRANDS LLC                         80 SPRUCE ST
PO BOX 109002                          4600 MADISON AVE                          SOUTHPORT CT 06890
JEFFERSON CITY MO 65110-9002           STE 400
                                       KANSAS CITY MO 64112




DONOGHUE-LAMBERT, KELLY ANN            DOOLEY, GRACE ELLEN                       DOOLING, GABRIELLE ALEXIS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOOR CHECK SALES AND SVC INC           DOOR CONTROLS INC                         DOOR SVC INC
305 S HANCOCK AVE                      301 SOUTHWEST BLVD                        11134A LINDBERGH BUSINESS CT
COLORADO SPRINGS CO 80903              KANSAS CITY MO 66103                      ST LOUIS MO 63123




                                           Page: 101 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 123 of 390
DOPITA, SAMANTHA                         DOPITA, SAMANTHA                          DORAN, LAURA A
BEAUTY BRANDS LLC                        438 WARD PKWY                             BEAUTY BRANDS LLC
4600 MADISON AVE                         KANSAS CITY MO 64112                      4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DORENBUSCH, MADELYN                      DORHAUER, MARIAN                          DORIA, MOZAMIL ALAALLAH
2453 CECELIA AVE                         BEAUTY BRANDS LLC                         7214 NORTH ACADEMY BLVD
BRENTWOOD MO 63144                       4600 MADISON AVE                          COLORADO SPRINGS CO 80920
                                         STE 400
                                         KANSAS CITY MO 64112




DORMA USA INC                            DORMA USA INC                             DORMA USA INC
DBA DOOR CONTROLS INC                    PO BOX 896542                             PO BOX 6312
100 DORMA DR                             CHARLOTTE NC 28289                        CAROL STREAM IL 60197
REAMSTOWN PA 17567




DORSETT, AMY                             DORSEY, KIMBERLEY                         DOSH, JODIE
420 EAST 75TH ST                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64131                     4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOSH, JODIE                              DOSS, JESSALYN                            DOSS, JOHN
7445 WEST BELL RD                        855 W GRACE ST                            2415 FORREST BROOK
STE 100                                  APT 1 W                                   APT 201
PEORIA AZ 85382                          CHICAGO IL 60613                          ARLINGTON TX 76006




DOSS, MARI CELIA                         DOSS, TAMIKA L                            DOTSON, AMBER
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOTSON, AMBER                            DOUBLE C INDUSTIRES INC                   DOUBLE TREE HOTEL (KS)
BEAUTY BRANDS LLC                        1400 SE US 40 HWY                         10100 COLLEGE BLVD
15225 W 119TH ST                         BLUE SPRINGS MO 64014                     OVERLAND PARK KS 66210
OLATHE KS 66062




DOUBLETREE HOTEL                         DOUCET, ZACHARY CONNOR                    DOUEIRY, ALEXA ALICE
1301 WYANDOOTE                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64105                     4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOUGHERTY, MEGAN ELIZABETH               DOUGLAS COUNTY CO                         DOUGLAS COUNTY COMBINED COURT
BEAUTY BRANDS LLC                        CONSUMER AFFAIRS                          4000 JUSTICE WAY STE 2009
4600 MADISON AVE                         COUNTY ATTORNEY                           CASTLE ROCK CO 80109-7546
STE 400                                  100 3RD ST
KANSAS CITY MO 64112                     CASTLE ROCK CO 80104




DOUGLAS COUNTY KS                        DOUGLAS COUNTY NE                         DOUGLAS COUNTY TREASURER
CONSUMER AFFAIRS                         CONSUMER AFFAIRS                          TAX DEPT
DISTRICT ATTORNEY                        DOUGLAS COUNTY ATTORNEY                   PO BOX 668
111 EAST 11TH ST                         1819 FARNAM ST # 907                      LAWRENCE KS 66044
LAWRENCE KS 66044                        OMAHA NE 68183




                                              Page: 102 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 124 of 390
DOUGLAS COUNTY TREASURER                 DOUGLAS COUNTY TREASURER                  DOUGLAS COUNTY TREASURER - CO
PO BOX 2855                              PO BOX 668                                100 THIRD ST STE 120
OMAHA NE 68103                           LAWRENCE KS 66044-0884                    PO BOX 1208
                                                                                   CASTLE ROCK CO 80104




DOUGLAS COUNTY TREASURER CO              DOUGLAS COUNTY TREASUREROMAHA NE          DOUGLAS, KRISTINE
PO BOX 1208                              PO BOX 2855                               BEAUTY BRANDS LLC
100 THIRD ST STE 120                     OMAHA NE 68103-2855                       4600 MADISON AVE
CASTLE ROCK CO 80104                                                               STE 400
                                                                                   KANSAS CITY MO 64112




DOUGLAS, KYLA AMANI                      DOUGLAS, LANNA KRISTYNE                   DOUGLAS, REBECCA KALEEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOUGLAS, SAMANTHA MICHELLE               DOVE ELECTRICAL SVC INC                   DOVE ELECTRICAL SVC INC
BEAUTY BRANDS LLC                        ANDY DOVE                                 PO BOX 19424
4600 MADISON AVE                         8728 WILKINSON BLVD                       CHARLOTTE NC 28219-9424
STE 400                                  CHARLOTTE NC 28214
KANSAS CITY MO 64112




DOWD, MADISON ELAINE                     DOWD, RODGER                              DOWLING, MADISON ELYSE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DOWLING, TERI LYN                        DPLM INC                                  DR COFFEE CATERING
BEAUTY BRANDS LLC                        PO BOX 3031                               2525 ARAPAHOE AVE STE E4
4600 MADISON AVE                         DES MOINES IA 50316                       BOULDER CO 80302
STE 400
KANSAS CITY MO 64112




DR DENNIS GROSS SKINCARE LLC             DR VINYL OF INDEPENDENCE/                 DRAG, KENDEL GRACE
ELSA HO                                  BLUE SPRINGSINC                           BEAUTY BRANDS LLC
444 MADISON AVE                          10211 W 97TH TER                          4600 MADISON AVE
STE 500                                  OVERLAND PARK KS 66212                    STE 400
NEW YORK NY 10022                                                                  KANSAS CITY MO 64112




DRAGON CHEER BOOSTER CLUB                DRAHEIM, HELEN KATHLEEN                   DRAINX
1501 W SOUTHLAKE BLVD                    BEAUTY BRANDS LLC                         6208 SOUTH FWY
SOUTHLAKE TX 76092                       4600 MADISON AVE                          FORT WORTH TX 76134
                                         STE 400
                                         KANSAS CITY MO 64112




DRAKE, CHLOE MAE                         DRAKE, HEATHER DAWN                       DRAKE, MIRANDA RENEE
202 W LAREDO TRL                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
RAYMORE MO 64083                         4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DRAPER, ROCHELLE                         DRAPER, ROCHELLE BROOKE                   DRAYTON, DANIELLE MARIE
1894 WENTZVILLE PKWY                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 100                                  4600 MADISON AVE                          4600 MADISON AVE
WENTZVILLE MO 63385                      STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 103 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 125 of 390
DREAMCATCHERS INTERNATIONAL INC         DREAMLOOK INC                             DREAMLOOK INC GREYFREE
JAMIE DE LA TORRE                       2905 PAYSON WAY                           250 CANAL ST
4521 CAMPUS DR                          WELLINGTON FL 33414                       4TH FL BOX 13
STE 331                                                                           LAWRENCE MA 01840
IRVINE CA 92612




DREAMTIME                               DREILING, KRISTINA                        DRENCH, BODY
343 SOQUEL AVE                          BEAUTY BRANDS LLC                         PO BOX 37
#271                                    4600 MADISON AVE                          HWY 53
SANTA CRUZ CA 95062                     STE 400                                   ALEXANDRIA TN 37012
                                        KANSAS CITY MO 64112




DREWS, KATY                             DRIEMEYER, DANIELLE MARIE C               DROSOS, KARI
119 WILMER DR                           BEAUTY BRANDS LLC                         BETTY TATE
WENTZVILLE MO 63385                     4600 MADISON AVE                          2371 BELLERIVE PL
                                        STE 400                                   CASADORA MANOR
                                        KANSAS CITY MO 64112                      CHANDLER AZ 85249




DRUMM, TRICIA LEANN                     DRUMMERS WEST LIMITED                     DRUMMOND, CHLOE JANE
BEAUTY BRANDS LLC                       ACCTS RECEIVABLE                          BEAUTY BRANDS LLC
4600 MADISON AVE                        1640-A BERRYESSA RD                       4600 MADISON AVE
STE 400                                 SAN JOSE CA 95133                         STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




DRUMMOND, SHANNON                       DRUMTRA BAKER, DEANNA LILLIAN             DRURY INN CO SPGS-PIKES PEAK
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         8155 N ACADEMY BLVD
4600 MADISON AVE                        4600 MADISON AVE                          COLORADO SPRINGS CO 80920
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




DRURY, MORGAN LYNN                      DRYER, MADISON PAIGE                      DRYER, MEGAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          311 A SOUTH VETERAN PKWY
STE 400                                 STE 400                                   NORMAL IL 61761
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




DTC-SOUTHGATE SELF STORAGE              DU, NATALIA A                             DUCHESNE, ANDREA NICHOLE
7326 S YOSEMITE ST                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
ENGLEWOOD CO 80112                      4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DUCKETT CREEK SANITARY                  DUCKETT CREEK SANITARY                    DUCKETT CREEK SANITARY DISTRICT
EVERY OTHER MONTH                       3550 HIGHWAY K                            PO BOX 790169
3550 HWY K                              OFALLON MO 63368                          ST LOUIS MO 63179-0169
O'FALLON MO 63368




DUCKETT, MAGDALENE                      DUCKWORTH, CASSIDY ELISE                  DUCOMMUN, MARJORY ELIZABETH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
1041 E SOUTHLAKE BLVD STE 100           4600 MADISON AVE                          4600 MADISON AVE
SOUTHLAKE TX 76092                      STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DUDEN, GRACE MAY                        DUDLEY BEAUTY CORP LLC                    DUDLEY PRODUCTS INC
BEAUTY BRANDS LLC                       4035 PREMIER DR                           LYNN AND ANGELA
4600 MADISON AVE                        STE 109                                   1080 OLD GREENSBORO RD
STE 400                                 HIGH POINT NC 27265                       KERNERSVILLE NC 27282
KANSAS CITY MO 64112




                                            Page: 104 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 126 of 390
DUE, SAMANTHA MARIE                     DUGHAISH, LINDA MOHAMMAD                   DUKE ENERGY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          PO BOX 1326
4600 MADISON AVE                        4600 MADISON AVE                           CHARLOTTE NC 28201
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




DUKE ENERGY                             DUKE ENERGY                                DUKE ENERGY (NC)
526 S CHURCH ST                         PO BOX 70516                               PO BOX 70516
CHARLOTTE NC 28202                      CHARLOTTE NC 28272                         CHARLOTTE NC 28272-0515




DUKE, AMBER PAIGE                       DUKES, ABBY LYNN                           DUMONT, TERRI JEAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DUNAVIN, BRENT JUSTIN                   DUNCAN, BRITTANY LYNN                      DUNCAN, CHLOE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DUNCAN, EVELYN                          DUNCAN, JASON                              DUNCAN, JASON RANDALL
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        3110 GREEN MOUNT CROSSING DR               4600 MADISON AVE
STE 400                                 SHILOH IL 62269                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DUNCAN, MERCEDES                        DUNN PLASTERING AND STUCCO INC             DUNN, GEISS DESTIN AND
2395 LISA DR                            1006 W ADAMS RD                            KEVIN BATTLE
COLORADO SPRINGS CO 80915               PHOENIX AZ 85007                           385 HIGHWAY 74 SOUTH
                                                                                   STE A
                                                                                   PEACHTREE CITY GA 30269




DUNN, JACEY                             DUNN, STEPHANIE A                          DUNNE, MADYSON B
5000 CLINTON PKWY APT 105               BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LAWRENCE KS 66047                       4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




DUNNELL, JERRICA A                      DUNNING, KELSEY                            DUNNING, KELSEY ANN
BEAUTY BRANDS LLC                       15320 SHAWNEE MISSION PKWY                 BEAUTY BRANDS LLC
4600 MADISON AVE                        SHAWNEEE KS 66217                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DUNNING, LIAM EDWARD                    DUPREY, SARAH                              DURAN GARCIA, ANGELICA
BEAUTY BRANDS LLC                       4202 EASTON GTWY DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                        COLUMBUS OH 43219                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DURAND, DANIELLE                        DURANOTIC DOOR INC                         DURBAN, SCOTT
BEAUTY BRANDS LLC                       14901 WEST 117TH ST                        BEAUTY BRANDS LLC
7354 N LACHOLLA BLVD                    OLATHE KS 66062                            4600 MADISON AVE
TUCSON AZ 85741                                                                    STE 400
                                                                                   KANSAS CITY MO 64112




                                            Page: 105 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 127 of 390
DURHAM, JOCELYNN A                       DUTRA, SHERIDAN ROSE                      DUTTON, CHARLIE MARIE
BEAUTY BRANDS LLC                        18545 PARK LN CIR                         BEAUTY BRANDS LLC
4600 MADISON AVE                         LAWSON MO 64062                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




DUUS, SEAN                               DUVAL, AMEE                               DUVALL, BRIANNA
1015 WEST 71ST TERR                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64114                     7445 WEST BELL RD STE 100                 4600 MADISON AVE
                                         PEORIA AZ 85382                           STE 400
                                                                                   KANSAS CITY MO 64112




DWM FACILITIES                           DWM FACILITIES                            DYDACOMP DEVELOPMENT CORP
BRIAN WHITT                              4047 RYAN PL                              BOB AUERBACH
2 NORTHWAY LN                            SCHENECTADY NY 12303                      11-D COMMERCE WAY
LATHAM NY 12110                                                                    TOTOWA NJ 07512




DYE, PAIGE                               DYER, DANYELLE MICHAELA                   DYER, KENDALL RAE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




DYER, NICOLE                             DYKMANN, SUSAN VIRGINIA                   DYLAN PROPERTIES LLC
1161 E 1ST AVE                           BEAUTY BRANDS LLC                         MARCUS R BOURGART (INDIV)
#1627                                    4600 MADISON AVE                          1009 NW TIMBER OAK DR
BROOMFIELD CO 80020                      STE 400                                   BLUE SPRINGS MO 64015
                                         KANSAS CITY MO 64112




DYLAN PROPERTIES LLC                     DYNAMITE MARKETING INC                    DYNAMITE MARKETING INC
DYLAN PROPERTIES                         244 FIFTH FL                              DYAMITE MARKETING
1009 NW TIMBER OAK DR                    STE K286                                  2258 84TH ST
BLUE SPRINGS MO 64015                    NEW YORK NY 10001                         3RD FLOOR
                                                                                   BROOKLYN NY 11214




DYNOLOGY CORP                            E LIGHT ELECTRIC SVC INC                  E-FREIGHT SOLUTIONS INC
8000 TOWERS CRESCENT DR                  HAILEY BLACKSTONE                         100 CORPORATE CTR DR
VIENNA VA 22182                          361 INVERNESS DR S #B                     STE 140
                                         ENGLEWOOD CO 80112                        MONTEREY PARK CA 91754




EAGAN ENTERPRISES INC                    EAKEN, TATYANA BORISOVNA                  EAKINS, ASHLEY MARIE
11704 CYPRESS N HOUSTON RD               BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
CYPRESS TX 77429                         4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




EARHART, KRISTY                          EARHART, KRISTY L                         EARL HANKINS ROOFING CO
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         1100 ELMWOOD AVE
6659 EDWARDSVILLE CROSSING DR            4600 MADISON AVE                          KANSAS CITY MO 64127-1722
EDWARDSVILLE IL 62025                    STE 400
                                         KANSAS CITY MO 64112




EARL STATON                              EARLENBAUGH, LAURA MAE                    EARLL PROPERTIES
7312 E 108TH DR                          BEAUTY BRANDS LLC                         TOM EARLL
KANSAS CITY MO 64134                     4600 MADISON AVE                          7410 EUGENE AVE
                                         STE 400                                   ST. LOUIS MO 63116
                                         KANSAS CITY MO 64112




                                             Page: 106 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 128 of 390
EARLS, TALEEZA                           EARTH ELEMENTS                             EARTHLINK
5048 NOLTE DR NORTH                      LIZ MOON                                   PO BOX 88104
COLORADO SPRINGS CO 80916                PO BOX 2153                                CHICAGO IL 60680
                                         DEPARTMENT 3188
                                         BIRMINGHAM AL 35287-3188




EARTHLINK                                EARTHLINK BUSINESS                         EARTHLINK BUSINESS
1375 PEACHTREE ST                        BRAD CARELL                                PO BOX 88104
ATLANTA GA 30309                         1375 PEACHTREE ST                          CHICAGO IL 60680-1104
                                         LEVEL A
                                         ATLANTA GA 30309




EARTHLINK BUSINESS                       EARTHLIT                                   EAST MOLINE GLASS CO
MADELINE MARTINEZ                        REBECCA LOWDER                             ERIC MOORE
1375 PEACHTREE ST                        3210 EXECUTIVE RIDGE DR                    1333 13TH ST
LEVEL A                                  VISTA CA 92081                             EAST MOLINE IL 61244
ATLANTA GA 30309




EAST RIM INTERNATIONAL LLC               EASTER, KENNETH                            EASTERLING, REBECCA
SCOTT GALBRAITH                          1968 TROUP AVE                             BEAUTY BRANDS #152
710 AGAVE WAY                            KANSAS CITY KS 66104                       5335 BALLANTYNE COMMONS PKWY
IVINS UT 84738                                                                      STE 100
                                                                                    CHARLOTTE NC 28277




EASTERLING, REBECCA ELOISE               EASTON GATEWAY LLC                         EASTON GATEWAY LLC
BEAUTY BRANDS LLC                        STEINER AND ASSOCIATES                     STEINER REAL ESTATE SVC LLC
4600 MADISON AVE                         4016 TOWNSFAIR WAY                         SHARON KONDRACKI
STE 400                                  STE 201                                    4016 TOWNSFAIR WAY
KANSAS CITY MO 64112                     COLUMBUS OH 43219                          STE 201
                                                                                    COLUMBUS OH 43219


EASTON GATEWAY LLC                       EASTRIDGE, PATRICK GLEN                    EASY INDUSTRIES LLC
L-3780                                   BEAUTY BRANDS LLC                          KAREN NATHANSON
COLUMBUS OH 43260-3780                   4600 MADISON AVE                           PO BOX 344
                                         STE 400                                    WOODBURY NY 11797
                                         KANSAS CITY MO 64112




EASY INDUSTRIES LLC                      EATON CORP                                 EATON, BRANDON
2701 FONDREN DR                          PO BOX 93531                               BEAUTY BRANDS LLC
STE E-27                                 CHICAGO IL 60673-3531                      745 US 31 NORTH UNIT C
DALLAS TX 75206                                                                     GREENWOOD IN 46142




EATON, BRANDON TYLER                     EATON, DYANI KAYA ALAULA                   EBBERT, MEGAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           3514 CLINTON PKWY STE J
STE 400                                  STE 400                                    LAWRENCE KS 66047
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




EBELER, NICOLE                           EBSCO SUBSCRIPTION SVC                     EBSCO SUBSCRIPTION SVC
400 NORTH 48TH ST                        1140 SILVER LAKE RD                        EBSCO INFORMATION SVC
LINCOLN NE 68504                         CARY IL 60013-1685                         PAYMENT PROCESSING CENTER
                                                                                    PO BOX 204661
                                                                                    DALLAS TX 75320-4661




EC SCOTT GROUP LLC                       ECD DESIGN ACCESSIBILITYLTD                ECHEVERRIA, APRIL M
KRIS SAUTER                              3805 NORTHBROOK DR                         BEAUTY BRANDS LLC
1 THONRDAL CIR                           #D                                         4600 MADISON AVE
DARIEN CT 06820                          BOULDER CO 80304                           STE 400
                                                                                    KANSAS CITY MO 64112




                                              Page: 107 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 129 of 390
ECKELS, LACI M                           ECKMAN, CHRISTOPHER                        ECKMAN, JONATHAN
BEAUTY BRANDS LLC                        14200 FONTANA                              14200 FONTANA
4600 MADISON AVE                         LEAWOOD KS 66224                           LEAWOOD KS 66224
STE 400
KANSAS CITY MO 64112




ECKMAN, STEVE                            ECOM TEAM INC                              ECRU
BEAUTY BRANDS LLC                        SAMIRAN SANTRA                             HEATHER ROETMAN
4600 MADISON AVE                         15701 SHAWNEE DR                           21-21 BROADWAY
STE 400                                  OVERLAND PARK KS 66223                     FAIR LAWN NJ 07410
KANSAS CITY MO 64112




EDDINGS, AMANDA JEAN                     EDG ENTERPRISES INC                        EDG ENTERPRISESINC
BEAUTY BRANDS LLC                        PO BOX 5286                                1010 CALLE CORDILLERA
4600 MADISON AVE                         SAN CLEMENTE CA 92674                      STE 101
STE 400                                                                             SAN CLEMENTE CA 92673
KANSAS CITY MO 64112




EDGAR, JACQUELINE RAE                    EDGEHILL APARTMENTS LLC                    EDMONDS, JADE ELISE
BEAUTY BRANDS LLC                        DBA DAVENPORT CLARION HOTEL                BEAUTY BRANDS LLC
4600 MADISON AVE                         CATHIE LEINEN                              4600 MADISON AVE
STE 400                                  5202 BRADY ST                              STE 400
KANSAS CITY MO 64112                     DAVENPORT IA 52806                         KANSAS CITY MO 64112




EDMUNDS, JANET                           EDON, FREEDOM MARIE                        EDWARDS SYSTEMS DISTRIBUTORS INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          DBA ESD
4601 WEST FWY STE 310                    4600 MADISON AVE                           1348 WATERBURY DR
FORT WORTH TX 76107                      STE 400                                    MEDINA OH 44256
                                         KANSAS CITY MO 64112




EDWARDS, JOSIE MONIQUE                   EDWARDS, MICHELLE                          EDWARDS, RAMOND
BEAUTY BRANDS LLC                        3867 E KENT AVE                            968 COUNTY LINE RD
4600 MADISON AVE                         GILBERT AZ 85296                           KANSAS CITY KS 66103
STE 400
KANSAS CITY MO 64112




EDWARDS, TERRY LEE DARELLE               EDWARDS-BAKER, DEMARKELL                   EDWARDSVILLE CROSSING LLC
616 STEWART AVE                          1527 HASKELL AVE                           CAPITOL LAND CO
KANSAS CITY KS 66101                     KANSAS CITY KS 66104                       11850 STUDT
                                                                                    ST. LOUIS MO 63141




EDWARDSVILLE CROSSING LLC                EDWARDSVILLE GLEN CARBON CHAMBER OF        EEOC-CHARLOTTE DISTRICT OFFICE
ROSE WAGSTAFF                            COMMERCE                                   REUBEN DANIELS JR DIRECTOR
11850 STUDT AVE                          CAROL FOREMAN                              129 WEST TRADE ST
ST LOUIS MO 63141                        200 UNIVERSITY DR STE 260                  STE 400
                                         EDWARDSVILLE IL 62025                      CHARLOTTE NC 28201




EEOC-CHICAGO DISTRICT OFFICE             EEOC-DALLAS DISTRICT OFFICE                EEOC-HOUSTON DISTRICT OFFICE
JULIANNE BOWMAN DIRECTOR                 BELINDA MCCALLISTER DIRECTOR               RAYFORD O IRVIN DIRECTOR
500 WEST MADISON ST                      207 S HOUSTON ST                           MICKEY LELAND BLDG
STE 2000                                 3RD FL                                     1919 SMITH ST 6TH FL
CHICAGO IL 60661                         DALLAS TX 75202                            HOUSTON TX 77002




EEOC-INDIANAPOLIS DISTRICT OFFICE        EEOC-PHOENIX DISTRICT OFFICE               EEOCST LOUIS DISTRICT OFFICE
MICHELLE EISELE DIRECTOR                 ELIZABETH CADLE DIRECTOR                   JAMES R NEELY JR DIRECTOR
101 WEST OHIO ST STE 1900                3300 NORTH CENTRAL AVE                     ROBERT A YOUNG FEDERAL BLDG
INDIANAPOLIS IN 46204                    STE 690                                    1222 SPRUCE ST RM 8100
                                         PHOENIX AZ 85012-2504                      ST. LOUIS MO 63103




                                             Page: 108 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 130 of 390
EFA ASSET MANAGEMENT LLC                 EFFECTIVE DATA SOLUTIONS                  EFFINGER, PATTI RAY
PO BOX 206615                            6759 TREVINO DR STE 200                   BEAUTY BRANDS LLC
DALLAS TX 75320-6615                     MOORPARK CA 93021                         4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




EGGER, MARY ELISE                        EGGLESTON, JAZZMIN LIZANDRA               EGLAND, MEGAN ELIZABETH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




EGLE, MICHAYLA LYNN                      EGLESTON, CHRISTOPER                      EHRET INC
BEAUTY BRANDS LLC                        8602 WESTOWN PKWY #1107                   111 PREMIER DR
4600 MADISON AVE                         WEST DES MOINES IA 50266                  BELLEVILLE IL 62220-3434
STE 400
KANSAS CITY MO 64112




EHRHARDT HOSPITALITY LLC                 EHRICH, KACEY                             EICHELBERGER PLUMBING AND HEATING INC
DBA CANDLEWOOD SUITES                    BEAUTY BRANDS LLC                         DAVID EICHELBERGER
203 SUSAN DR                             575 WEST BAY AREA BLVD                    976 N GREEN MOUNT RD
NORMAL IL 61761                          WEBSTER TX 77598                          BELLEVILLE IL 62221




EIGHT PIN TELECOM AND SOUND LLC          EINSTEIN BROS BAGELS                      EKAN INC
JOEY D ALESIO                            7960 LEE BLVD                             PO BOX 1496
1009 TAM O'SHANTER DR                    LEAWOOD KS 66206                          TOPEKA KS 66601
KANSAS CITY MO 64145-1247




EKELAND CONSULTING                       EKWERIKE, RACHEL ANNA LISE                EL PASO COUNTY CO
6024 W 51ST ST                           BEAUTY BRANDS LLC                         CONSUMER AFFAIRS
MISSION KS 66202                         4600 MADISON AVE                          COUNTY ATTORNEY
                                         STE 400                                   200 S CASCADE AVE
                                         KANSAS CITY MO 64112                      COLORADO SPRINGS CO 80903




EL PASO COUNTY TREASURER                 EL, XJOHNNA RAMON HANNAH                  ELAVON
PO BOX 2018                              2600 N BELMONT                            7300 CHAPMAN HWY
COLORADO SPRINGS CO 80901                WICHITA KS 67220                          KNOXVILLE TN 37920




ELDON E MCKEE JR                         ELDRIDGE, KAMI LEIGH                      ELECTRIC LIGHTING MAINTENANCE INC
OVERLAND LOCK AND KEY                    BEAUTY BRANDS LLC                         2202 W LONE CACTUS
8100 SANTA FE                            4600 MADISON AVE                          STE 6
OVERLAND PARK KS 66204                   STE 400                                   PHOENIX AZ 85027
                                         KANSAS CITY MO 64112




ELECTRIC SCALE SYSTEMS INC               ELECTRO PAINTERS MIDWEST                  ELEP, SUMMER
948 MIAMI AVE                            6155 W 80TH ST                            2965 WARRENTON WAY
KANSAS CITY KS 66105                     INDIANAPOLIS IN 46278                     COLORADO SPRINGS CO 80922




ELEVATORS OF TEXAS INC                   ELEVATORS OF TEXAS INC                    ELIASON CORP
1701 N PK                                PO BOX 60947                              9229 SHAVER RD
KINGWOOD TX 77339                        HOUSTON TX 77205                          PORTAGE MI 49024




                                             Page: 109 of 369
                           Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 131 of 390
ELIASON CORP                           ELITE AESTHETICS ACADEMY                     ELITE CONTROL TECHNOLOGIES INC
4518 SOLUTIONS CTR DR                  DBA: ACADEMY OF AESTHETIC                    PO BOX 441314
CHICAGO IL 60677-4005                  10316 SHAWNEE MISSION PKWY                   AURORA CO 80044
                                       SHAWNEE KS 66203




ELITE PRODUCTS INC                     ELIZABETH ARDEN INC                          ELIZABETH ARDEN INC
PENNY AT GDAWSON                       PO BOX 418906                                ANNE AND DEBBIE
11222 'I' ST                           BOSTON MA 02241-8906                         2400 SW 145TH AVE
OMAHA NE 68137                                                                      2ND FLOOR
                                                                                    MIRAMAR FL 33027




ELIZABETH ARDEN INC                    ELIZABETH ARDEN SKINCARE                     ELIZABETH ARDENINC
JOHN JONES                             200 PARK AVE SOUTH                           ELIZABETH ARDEN
14100 NW 60TH AVE                      7TH FLOOR                                    PO BOX 32115
MIAMI LAKES FL 33014                   NEW YORK NY 10003                            HARTFORD CT 06150-2115




ELIZABETH MORELLO ECKARDT LLC          ELIZONDO, CAITLIN SPAIN                      ELK, SAUNDRA KAY
798 NORTH SALEM RD                     15788 EAST UNION AVE                         BEAUTY BRANDS LLC
RIDGEFIELD CT 06877                    AURORA CO 80015                              4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




ELKINS, COURTNEY                       ELLARD, KEIRA ROSE                           ELLEBRECHT, GEENA MARIE
11224 DELAWARE PKWY                    BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
APT 2407                               4600 MADISON AVE                             4600 MADISON AVE
KANSAS CITY KS 66109                   STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




ELLEDGE, MEGAN KATHLEEN                ELLER, JOSEPH                                ELLEY, BRETT
BEAUTY BRANDS LLC                      9411 N TRACY AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                       KANSAS CITY MO 64155                         4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




ELLINGSON, CASSANDRA ELIZABETH         ELLIOTT, BRIGID EILEEN                       ELLIS, MACEE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            9612 QUAIL RIDGE
4600 MADISON AVE                       4600 MADISON AVE                             URBANDALE IA 50322
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




ELLIS, RACHAEL LEE                     ELLISON, SHARTISHA                           ELLISON, TIANA MYLIN
BEAUTY BRANDS LLC                      11039 WISMAR AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                       INDIANAPOLIS IN 46256                        4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




ELMBORG, ALEKSIA NICOLE                ELMBORG, RUTH                                ELMORE, LAURA CORINNE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                             4600 MADISON AVE
STE 400                                STE 400                                      STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                         KANSAS CITY MO 64112




ELSTON, DALE                           EMAINT                                       EMBARQ
12301 SW 59TH ST                       ANGELA DESANCTIS                             PO BOX 660068
MUSTANG OK 73064                       438 NORTH ELMWOOD RD                         DALLAS TX 75266-0068
                                       MARLTON NJ 08053




                                            Page: 110 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 132 of 390
EMBASSY SUITES KCI                      EMBERTON CONTRACTING INC                    EMECO INDUSTRIES
DEBBIE FIZER                            ROBERT EMBERTON                             BILLIE HOWE
7640 NW TIFFANY SPIRNGS PKWY            6445 N 75TH W                               2650 EL PRESIDIO ST
KANSAS CITY MO 64153                    WHITELAND IN 46184                          LONG BEACH CA 90810




EMERGEL CTR AGAINST DOMESTIC ABUSE      EMERY, JESS WILLIAM                         EMICH, STEPHANIE
2545 E ADAMS ST                         BEAUTY BRANDS LLC                           87 MAIN ST
TUSCON AZ 85716                         4600 MADISON AVE                            WESTLAKE OH 44145
                                        STE 400
                                        KANSAS CITY MO 64112




EMMA'S VACUUM SHOP                      EMMERT, KAYLA RACHEL                        EMPLOYEE BENEFITS INSURANCE CO
12039 JOHNSON DR                        BEAUTY BRANDS LLC                           PO BOX 842704
SHAWNEE KS 66216                        4600 MADISON AVE                            KANSAS CITY MO 64180-2704
                                        STE 400
                                        KANSAS CITY MO 64112




EMPLOYER WELLNESS SOLUTIONS             EMPLOYMEMT SECURITY COMMISSION OF           ENCALADE, WYVONNE
LUCY GONZALEZ                           NORTH CAROLINA                              BEAUTY BRANDS LLC
5350 COLLEGE BLVD                       PO BOX 26504                                4600 MADISON AVE
OVERLAND PARK KS 66211                  RALEIGH NC 27611-6504                       STE 400
                                                                                    KANSAS CITY MO 64112




ENCORE BANK                             END ZONE ATHLETICS INC                      ENDERLE, JENNIFER
CUSHMAN AND WAKEFIELD                   1111 W CARRIER PKWY                         13241 STATE LINE RD
1220 AUGUSTA                            GRAND PRAIRIE TX 75050                      KANSAS CITY MO 64145
STE 600
HOUSTON TX 77057




ENERGY UNITED                           ENERGY UNITED                               ENG, JOANNA
PO BOX 1831                             567 MOCKSVILLE HIGHWAY                      BEAUTY BRANDS LLC
STATESVILLE NC 28687                    PO BOX 1831                                 7214 NORTH ACADEMY BLVD
                                        STATESVILLE NC 28625                        COLORADO SPRINGS CO 80920




ENG, JOANNA MARIE                       ENGLAND, HEATHER MARIE                      ENGLE, DANYELLE NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ENGLISH SWEEP INC                       ENGRAPHIX ARCHITECTURAL SIGNAGE INC         ENGSTROM, CHRIS
GREGG BOSS                              ED BRIMER                                   BEAUTY BRANDS INC
257 TREASURE COVE                       132 HANLEY INDUSTRIAL CT                    9197 WESTVIEW RD
BALLWIN MO 63021                        BRENTWOOD MO 63144                          LONE TREE CO 80124




ENGSTROM, CHRISTINA DIANE               ENKELMANN, LARRY K                          ENNEKING, MONTANNA VIRGINIA
BEAUTY BRANDS LLC                       7001 N OAK                                  BEAUTY BRANDS LLC
4600 MADISON AVE                        GLADSTONE MO 64118                          4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




ENOS, ASHER MATTHEW                     ENRIGHT, ADRIENNE ANNE                      ENSIGN, FELICA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           5820 SW 21ST ST
4600 MADISON AVE                        4600 MADISON AVE                            TOPEKA KS 66604
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




                                            Page: 111 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 133 of 390
ENSIGN, FELICIA CARROLE                 ENTERA LLC                                ENTERGY
BEAUTY BRANDS LLC                       1200 ARNOLDWARE DR                        PO BOX 8101
4600 MADISON AVE                        PANAMA CITY FL 32401                      BATON ROUGE LA 70891
STE 400
KANSAS CITY MO 64112




ENTERGY                                 ENTERGY ARKANSAS INC                      ENTERPRISE ALEXIS INC
639 LOYOLA AVE                          PO BOX 8101                               7160 VILLAGE DR
NEW ORLEANS LA 70112                    BATON ROUGE LA 70891-8101                 PRAIRIE VILLAGE KS 66208




ENTERPRISE RENT-A-CAR                   ENTERPRISE RENT-A-CAR (DALLAS)            ENTERPRISE RENT-A-CAR (HOUSTON)
PO BOX 402383                           ACCTS RECEIVABLE                          21128 SPRING TOWN DR
ATLANTA GA 30384                        PO BOX 910563                             SPRING TX 77388
                                        DALLAS TX 75391-0563




ENTERPRISE TECHNOLOGY GROUP             ENTROP, MARYSA ANN                        ENTROP, NICHOLAS
7202 E 87TH ST STE 100                  BEAUTY BRANDS LLC                         7600 NE 120TH ST
INDIANAPOLIS IN 46256                   4600 MADISON AVE                          KANSAS CITY MO 64167
                                        STE 400
                                        KANSAS CITY MO 64112




ENVEL DESIGN CORP                       ENVIRONMENTAL AIR SYSTEMS INC             ENVIRONMENTAL PROTECTION AGENCY
31117 VIA COLINAS #403                  RUSS STUBLER                              77 WEST JACKSON BLVD
WESTLAKE VILLAGE CA 91362               PO BOX 41049                              CHICAGO IL 60604-3507
                                        HOUSTON TX 77241-1049




ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY           ENVIRONMENTAL PROTECTION AGENCY
11201 RENNER BLVD                       FOUNTAIN PL 12TH FL                       75 HAWTHORNE ST
LENEXA KS 66219                         1445 ROSS AVE STE 1200                    SAN FRANCISCO CA 94105
                                        DALLAS TX 75202-2733




ENVIRONMENTAL PROTECTION AGENCY         ENVIRONMENTAL PROTECTION AGENCY           ENVIRONMENTAL PROTECTION AGENCY
1595 WYNKOOP ST                         ATLANTA FEDERAL CTR                       OFFICE OF GENERAL COUNSEL
DENVER CO 80202-1129                    61 FORSYTH ST SW                          ARIEL RIOS BLDG
                                        ATLANTA GA 30303-3104                     1200 PENNSYLVANIA AVE NW MAIL CODE 2310A
                                                                                  WASHINGTON DC 20460




ENVIRONMENTAL SYSTEMS RESEARCH INS      EPPERSON, SUMMER NICOLE                   EPPING, SARAH MARIE
380 NEW YORK                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
REDLANDS CA 92373-8100                  4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




EPPING, SHANNON                         EQUIBALINC                                EQUIBALINC
BEAUTY BRANDS LLC                       63-65 JERSEY AVENUE                       PO BOX 180
4600 MADISON AVE                        UNIONVILLE NY 10988                       UNIONVILLE NY 10988
STE 400
KANSAS CITY MO 64112




EQUIGUARD INC                           EQUIGUARD INC DEPT 2090                   EQUITY (TEXAS) ONE WESTGATE LP
TOM SPEARS                              PO BOX 87618                              EQUITY ONE REALTY AND MGMT TX INC
PO BOX 3368                             CHICAGO IL 60680-0618                     STEVEN KARP
OAKBROOK IL 60522-3368                                                            PO BOX 4346
                                                                                  DEPT 179
                                                                                  HOUSTON TX 77210-4346




                                            Page: 112 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 134 of 390
EQUITY FUND ADVISORS INC                  EQUITY TEXAS ONE WESTGATE LP               EQY INVEST OWNER I LTD LLP
COLE REAL ESTATE INVESTMENTS              BANK OF AMERICA                            GLOBAL REALTY AND MANAGEMENT TX INC
BRETT SHEETS SVP LEASING AT VEREIT        PO BOX 846012                              15866 CHAMPION FOREST DR
2555 EAST CAMELBACK RD                    DALLAS TX 75284-6012                       SPRING TX 77379
STE 400
PHOENIX AZ 85016


EQYINVEST OWNER I LTD LLP                 EQYINVEST OWNER I LTD LLP                  ERASER, MAKE UP
C O EQY REALTY AND MGMT TEXAS LP          EQYINVEST TEXAS                            ELEXSIS MCCARTHY
1600 NE MIAMI GARDENS DR                  JP MORGAN CHASE BANK                       17224 N 43RD AVE
NORTH MIAMA BEACH FL 33179                PO BOX 730373                              STE 106
                                          DALLAS TX 75373-0373                       GLENDALE AZ 85308




ERAUSQUIN, MICHAEL ROBERT                 ERBAVIVA                                   ERDMAN, BRANDI KRISTINE
12831 ROYAL CT                            ROBIN BROWN                                BEAUTY BRANDS LLC
BROOMFIELD CO 80020                       18203 PARTHENIA ST                         4600 MADISON AVE
                                          UNIT A                                     STE 400
                                          NORTHRIDGE CA 91325                        KANSAS CITY MO 64112




ERE AS ADVISOR FOR VV MISSOURI LLC        ERICKSON, KATHY                            ERICKSON, KATHY
BARRY WOODS CROSSING                      BEAUTY BRANDS LLC                          8410 N CHURCH RD
KAREN OGLESBY                             4600 MADISON AVE                           KANSAS CITY MO 64157
PO BOX 60965                              STE 400
ST. LOUIS MO 63160-0965                   KANSAS CITY MO 64112




ERICKSON, KATHY                           ERICKSON, KIRA L                           ERNST AND YOUNG LLP
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          LORA GOTT
8410 N CHURCH RD                          4600 MADISON AVE                           1200 MAIN ST
KANSAS CITY MO 64157                      STE 400                                    KANSAS CITY MO 64105
                                          KANSAS CITY MO 64112




ERNSTING, CINDY                           ERNSTING, CINDY                            ERNSTING, CYNTHIA SUE
5100 BELT LINE RD                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 852                                   5100 BELT LINE RD STE 852                  4600 MADISON AVE
ADDISON TX 75254                          ADDISON TX 75254                           STE 400
                                                                                     KANSAS CITY MO 64112




ERPS, COURTNEY                            ERWIN, REGAN SUMMER                        ESCALANTE, BLANCA A
3530 NW 71ST TERR                         BEAUTY BRANDS LLC                          515 W OBION RD
KANSAS CITY MO 64151                      4600 MADISON AVE                           HOUSTON TX 77091
                                          STE 400
                                          KANSAS CITY MO 64112




ESCALANTE, JASMINE ENEDELIA               ESCALANTE, JENNIFER MELISSA                ESCALANTE, ROSA ELIA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ESCOBAR, KRISTOPHER                       ESCOBAR, NICOLE                            ESCOBAR, NICOLE
1401 PINE DR                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
EDMOND OK 73034                           4600 MADISON AVE                           5820 SW 2S1T ST
                                          STE 400                                    TOPEKA KS 66604
                                          KANSAS CITY MO 64112




ESHELMAN, ISABELLE                        ESHELMAN, SAVANNAH                         ESKRIDGE, NIKKI MAE
3701 BRECKENRIDGE CIR                     147 52ND ST                                BEAUTY BRANDS LLC
WEST DES MOINES IA 50265                  WEST DES MOINES IA 50265                   4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




                                               Page: 113 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 135 of 390
ESPARZA, ERICA                          ESPINOSA, JUANITA                           ESPINOSA, LAURA VANESA
BEAUTY BRANDS                           11010 AVERY TRACE CT                        BEAUTY BRANDS LLC
7600 DENTON HWY STE 100                 HOUSTON TX 77065                            4600 MADISON AVE
WATAUGA TX 76148                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




ESPINOZA, SHANNON                       ESPINOZA, SHANNON NICOLE                    ESPINOZA, VANESSA SINCLAIR
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        6125 W PK BLVD                              4600 MADISON AVE
STE 400                                 PLANO TX 75093                              STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




ESPIRITI, RIC                           ESPOSITO, ROSEMARY                          ESRI
2610 E BROADWAY BLVD                    7501 W 119TH ST                             FILE #54630
STE E                                   OVERLAND PARK KS 66213                      LOS ANGELES CA 90074-4630
TUCSON AZ 85716




ESSCENTUAL BRANDS                       ESSENCE                                     ESSEX INSURANCE CO
DARLENE STANEK                          SUBSCRIPTION ACCOUNTING                     HENRIETTA A COLLINS
15458 N 28TH AVE                        PO BOX 53400                                PO BOX 2010
STE A                                   BOULDER CO 80322-3400                       GLEN ALLEN VA 23058-2010
PHOENIX AZ 85053-9935




ESSEX, REBEKAH RAE                      ESSIE COSMETICSLTD                          ESSIE PPD
BEAUTY BRANDS LLC                       MELISSA CAULEY                              PO BOX 731125
4600 MADISON AVE                        10345 PHILIPP PKWY                          DALLAS TX 75373-1125
STE 400                                 STREETSBORO OH 44241
KANSAS CITY MO 64112




ESTEE LAUDER INC                        ESTEE LAUDER INC FRAGRANCE                  ESTES EXPRESS LINES
PO BOX 223523                           ROBERT IANNACONE                            PO BOX 25612
PITTSBURGH PA 15251-2523                767 5TH AVE                                 RICHMOND VA 23260-5612
                                        NEW YORK NY 10153




ESTES, FAITH E                          ESTES, KELLY                                ESTES, ZACHARY
BEAUTY BRANDS LLC                       2905 E SKYLINE DR                           5686 OLD RIVER DR
4600 MADISON AVE                        STE 274                                     COLORADO SPRINGS CO 80924
STE 400                                 TUCSON AZ 85718
KANSAS CITY MO 64112




ESTRADA, CANDACE LEIGHANE               ESTRADA, JAZMIN                             ESTRADA, JAZMIN MARIAH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        105 WEST OCOTILLO RAOD                      4600 MADISON AVE
STE 400                                 CHANDLER AZ 85248                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




ESTRADA, KEVIN                          ESTRADA, RAYMUNDO A                         ESTRADA, ROYANN JAZMIN
2426 CROOKED LN                         5071 MINNOW LN                              BEAUTY BRANDS LLC
HOUSTON TX 77084                        BROOMFIELD CO 80023                         4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




ESTRELLA, ANTONIO                       ESTRELLA, CIANNA MARIE                      ESTRELLA, VALERIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 114 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 136 of 390
ET ADVANCED COMMUNICATIONS SVC          ETCHAMENDY, SABRINA ALESSANDRA            ETTERS, KARENA
KATHRYN WILSON                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
15390 CR 343                            4600 MADISON AVE                          4600 MADISON AVE
TYLER TX 75708                          STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




EURO STIL COMBS                         EUROMARKET DESGINS INC                    EUROPEAN SECRETS
J AND D PRODUCTS                        DBA CRATE AND BARREL                      AMERICAN INTERNATIONAL INDUSTRIES
5 ADAMS AVE                             JILL LYONS                                2020 GASPER AVE
HAUPAUGE PARK NY 11788                  1250 TECHNY RD                            CITY OF COMMERCE CA 90040
                                        NORTHBROOK IL 660062




EUROPEAN SOAPLTD                        EUROPEAN TOUCH                            EUROPEAN TOUCH COINC
DON WILSON                              8301 W PARKLAND CT                        ACCTS RECEIVABLE
920 N 137TH ST                          MILWAUKEE WI 53223                        AL CEJKA
SEATTLE WA 98133                                                                  PO BOX 18643
                                                                                  MILWAUKEE WI 53218




EVANS, CASEY JORDAN                     EVANS, JADE T                             EVANS, KAREN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         19661 HWY 59 N
4600 MADISON AVE                        4600 MADISON AVE                          HUMBLE TX 77338
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




EVANS, KELLIE JO                        EVANS, LAKISHA                            EVANS, LAKISHA DIANE
BEAUTY BRANDS LLC                       2643 NORTH 22ND ST                        BEAUTY BRANDS LLC
4600 MADISON AVE                        KANSAS CITY KS 66104                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




EVANS, RACHEL NICOLE                    EVANS, TERESA LEE                         EVANS, WAYNE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         33865 W 84TH ST
4600 MADISON AVE                        4600 MADISON AVE                          DESOTO KS 66018
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




EVANS-EVCO,                             EVARISTO, MARICELA                        EVARISTO, MARICELO
PO BOX 872336                           13314 W JACOBSON DR                       7445 W BELL RD
KANSAS CITY MO 64187-2336               LITCHFIELD PARK AZ 85340                  PEORIA AZ 85382




EVELAND, MACKENZIE                      EVELOFF, JUSTIN                           EVELYN INC
511 W 11TH ST #400                      2629 N 167TH ST                           JANE CARTER
KANSAS CITY MO 64105                    OMAHA NE 68116                            1911 BALTIMORE
                                                                                  KANSAS CITY MO 64108-1911




EVENT AUTHORITY                         EVERETT, DONNA MARIE                      EVERGAGE
520 W 103RD ST 224                      BEAUTY BRANDS LLC                         EVAN FREDERICK
KANSAS CITY MO 64114                    4600 MADISON AVE                          212 ELM ST
                                        STE 400                                   #402
                                        KANSAS CITY MO 64112                      SOMERVILLE MA 02144




EVERSTEN, BAILEY                        EVERTS, WILLIAM                           EVERTSEN, BAILEY DREW
8510 E 96TH ST                          4400 ST JOHN AVE                          BEAUTY BRANDS LLC
UNIT C                                  KANSAS CITY MO 64123                      4600 MADISON AVE
FISHERS IN 46038                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                             Page: 115 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 137 of 390
EWEN, MAKENZIE FAITH                      EWING, OCEANA LEE                          EWING, TAYLER MARIE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




EXCEL CONSTRUCTORS INC                    EXCEL FIRE EQUIPMENT                       EXCEL LIGHTING LLC
8041 W 47TH ST STE 200                    7106 W FRIER DR                            1100 MCALPINE AVE
OVERLAND PARK KS 66203-5390               STE 2                                      KANSAS CITY KS 66105
                                          GLENDALE AZ 85303




EXCEL PERSONNEL SVC                       EXCEL PERSONNEL SVC                        EXCEL SOUTHLAKE LLC
9401 INDIAN CREEK PKWY                    EXCEL PERSONNEL                            10920 VIA FRONTERA
BUILDING 40 STE 800                       PO BOX 930991                              STE 220
OVERLAND PARK KS 66210                    KANSAS CITY MO 64193-0991                  SAN DIEGO CA 92127




EXCEPTIONAL ELECTRIC                      EXECUTIVE CATERING AND                     EXPERIAN MARKETING SOLUTIONS INC
PO BOX 140                                THE WEDDING CONNECTION                     955 AMERICAN LN
FENTON MO 63026                           7918 QUIVIRA RD                            SCHAUMBURG IL 60173
                                          LENEXA KS 64125




EXPERIAN MARKETING SOLUTIONS INC          EXPOSURE MODEL AND TALENT INC              EXPOSURE NEW YORK INC
22807 NETWORK PL                          JENNIFER HANSON                            ROSANNE RIZZO
CHICAGO IL 60673-1228                     8400 W 110TH ST STE 630                    560 BROADWAY
                                          OVERLAND PARK KS 66210                     # 407
                                                                                     NEW YORK NY 10012




EXPRESS EMPLOYMENT PROFESSIONALS          EXPRESS PRINT AND GRAPHICS                 EXPRESS SVC INC
PO BOX 203901                             801 NW COMMERCE                            EXPRESS EMPLOYMENT PROFESSIONALS
DALLAS TX 75320-3901                      LEE'S SUMMIT MO 64086                      9701 BOARDWALK BLVD
                                                                                     OKLAHOMA CITY OK 73162




EXPRESS SVC INC                           EYMAN PLUMBING INC                         FABELA, ARELY
HANNAH CURTIS                             8506 S 117TH ST                            BEAUTY BRANDS LLC
EXPRESS EMPLOYMENT PROFESSIONALS          LAVISTA NE 68128                           4600 MADISON AVE
9701 BOARDWALK BLVD                                                                  STE 400
OKLAHOMA CITY OK 73162                                                               KANSAS CITY MO 64112




FABER, CANDICE                            FABULAE, KIMBERLY ANN                      FACILITY MAINTENANCE CO
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          2018 E SPRUCE CIR
4600 MADISON AVE                          4600 MADISON AVE                           OLATHE KS 66062
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




FACILITY MAINTENANCE SVC                  FACILITY SOLUTIONS GROUP                   FACILITY SOLUTIONS GROUP
618 S 75TH ST                             BOBBY GRAHAM                               PO BOX 896508
KANSAS CITY KS 66111                      4401 WESTGATE BLVD                         CHARLOTTE NC 28289-6508
                                          SUITE-310
                                          AUSTIN TX 78745




FACKLER, CAYCEE                           FACKLER, CAYCEE LEIGH                      FADE NICHOLAS DEW
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          16212 NORTHRIDGE DR
1041 E SOUTHLAKE BLVD STE 100             4600 MADISON AVE                           KEARNEY MO 64060
SOUTHLAKE TX 76092                        STE 400
                                          KANSAS CITY MO 64112




                                              Page: 116 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 138 of 390
FAGAN CO                                FAGAN CO                                   FAILONI, FRANCINE
3125 BRINKERHOFF RD                     PO BOX 678061                              BEAUTY BRANDS LLC
KANSAS CITY KS 66115                    DALLAS TX 75267-8061                       4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




FAILONI, FRANCINE                       FAIR, FAITH LYNN                           FAIRCHILD PUBLISHING
13241 STATE LINE RD                     BEAUTY BRANDS LLC                          11175 SANTA MONICA BLVD
KANSAS CITY MO 64145                    4600 MADISON AVE                           LOS ANGELES CA 90025
                                        STE 400
                                        KANSAS CITY MO 64112




FAIRLESS, ALYSSA BRIANNE                FAIRMAN, KELLY                             FAIRMAN, KITCH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          2140 138TH APT #169
4600 MADISON AVE                        4600 MADISON AVE                           LEAWOOD KS 66217
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FAIRWAY HOLDINGS INC                    FAIVA, LEILANI ANNETTE OLIVE               FALGERS INC
BERCO FURNITURE SOLUTIONS               BEAUTY BRANDS LLC                          DBA PARKWAY CENTER
1120 MONTROSE AVE                       4600 MADISON AVE                           KEN SCHMANKE
ST LOUIS MO 63104                       STE 400                                    435 S KANSAS AVE STE 200
                                        KANSAS CITY MO 64112                       TOPEKA KS 66603




FALGERS INC DBA PARKWAY CENTER          FAMILY ABUSE CENTER                        FAMILY SUPPORT DIVISION
KS COMMERCIAL REAL ESTATE SVC INC       PO BOX 20395                               ST LOUIS COUNTY FSD
4125 SW GAGE CTR DR                     WACO TX 76702                              4040 SEVEN HILLS DR
STE 200                                                                            FLORISSANT MO 63033
TOPEKA KS 66604




FAMILY SUPPORT PAYMENT CENTER           FAMILY SUPPORT REGISTRY                    FAMILY TIME CRISIS AND COUNSELING CTR
PO BOX 109001                           COLORADO FAMILY SUPPORT REGISTRY           JUDY COX
JEFFERSON CITY MO 65110                 PO BOX 2171                                1203 SOUTH HOUSTON AVE
                                        DENVER CO 80210-2171                       HUMBLE TX 77338




FAMILY TIME FOUNDATION                  FAMIS MANUFACTURING INC                    FAMIS MANUFACTURING INC
101 MAIN ST                             JOEL TANENBAUM                             1921 PROGRESS ST
HUMBLE TX 77338                         1921 PROGRESS ST                           GREEN BAY WI 54304
                                        GREEN BAY WI 54304




FANCHER, CANDICE L                      FANELLI, RILEY NICOLE                      FANFARE SPORTS MARKETING
14646 CLEBURNE HWY                      BEAUTY BRANDS LLC                          1861 BROWN BLVD #760
CRESSON TX 76035                        4600 MADISON AVE                           ARLINGTON TX 76006
                                        STE 400
                                        KANSAS CITY MO 64112




FANTASIA ACCESSORIES                    FARACI, JORDAN                             FARACI, YVONNE
RAYMOND MENAGED                         3940 WYNWOOD CIR                           9665 TIMBER HAWK DR #21
31 WEST 34ST ST                         HIGHLANDS RANCH CO 80126                   HIGHLANDS RANCH CO 80126
STE 501
NEW YORK NY 10001




FARCO, ASHLEY ANNE                      FARDIPOUR, NINA                            FARES-FINEOUT, TAYLEN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          8010 N GRANBY AVE
4600 MADISON AVE                        4600 MADISON AVE                           KANSAS CITY MO 64154
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




                                             Page: 117 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 139 of 390
FARIL PROPERTIES INC                     FARKAS, BROOKE                              FARKAS, BROOKE ANN
7410 EUGENE                              87 MAIN ST                                  BEAUTY BRANDS LLC
ST. LOUIS MO 63116                       WESTLAKE OH 44145                           4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




FARLEY, LORELEI                          FARLEY, SAMANTHA                            FARMER, AMANDA HOPE
BEAUTY BRANDS LLC                        9197 WESTVIEW RDCE                          BEAUTY BRANDS LLC
4601 WEST FWY                            STE B                                       4600 MADISON AVE
FORT WORTH TX 76107                      LONE TREE CO 90124                          STE 400
                                                                                     KANSAS CITY MO 64112




FARMER, AMBER LAISY CHEREE               FARMER, JENNIFER J                          FARMER, RUTH ANN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FARNEY, LEANNA MARIE                     FAROUK SYSTEMS USA                          FAROUK SYSTEMS USA
BEAUTY BRANDS LLC                        DESTRIA HORTON                              FAROUK SYSTEMS INC
4600 MADISON AVE                         250 PENNBRIGHT DR                           PO BOX 207204
STE 400                                  HOUSTON TX 77090                            DALLAS TX 75320
KANSAS CITY MO 64112




FAROUK, ZAHRA                            FARR, ISAIAH JOHN                           FARRIS, TARA RENEE
BEAUTY BRANDS LLC                        415 NORTH WINNEBAGO DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                         WINNEBAGO MO 64034                          4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




FARUKI IRELAND COX RHINEHART AND DUST    FASCETTA, CARRIE                            FASTENERS FOR RETAIL INC
110 NORTH MAIN ST                        13477 N WIDE VIEW DR                        DBA FFR MERCHANDISING INC
STE 1600                                 TUCSON AZ 85755                             8181 DARROW RD
DAYTON OH 45402                                                                      TWINSBURG OH 44087




FASTSIGNS                                FATOVICH, MICHELLE                          FATOVICH, MICHELLE
905 F WESTPORT RD                        BEAUTY BRANDS #129                          7354 N LACHOLLA BLVD
KANSAS CITY MO 64111                     7354 N LACHOLLA BLVD                        TUCSON AZ 85741
                                         TUCSON AZ 85741




FATOVICH, MICHELLE RAE                   FAUCHIER, JESSICA ANN                       FAULHABER, TERRI BETH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FAULKENDER, ANGELA                       FAULTLESS (DO NOT USE)                      FAULTLESS LINEN
311 S FOXRIDGE DR                        819 BELTWAY DR                              PO BOX 802786
RAYMORE MO 64083                         ST LOUIS MO 63114                           KANSAS CITY MO 64180-2786




FEAGANS, DEREK                           FEASTER, MEGAN                              FEATHERSTON, EMILY ROSALYN
BEAUTY BRANDS LLC                        4601 WEST FWY                               BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 310                                     4600 MADISON AVE
STE 400                                  FORT WORTH TX 76107                         STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




                                             Page: 118 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 140 of 390
FEDERICI BRANDS LLC                     FEDEX                                       FEDEX
DBA COLOR WOW                           PO BOX 371599                               500 ROSS ST
JODY JOHNSTON                           PITTSBURGH PA 15250-7599                    ROOM 154-0455
15 RIVER RD STE 310                                                                 PITTSBURGH PA 15262
WILTON CT 06897




FEDEX                                   FEDEX ERS                                   FEDEX FREIGHT
ERIC NOLL                               EDI PAYMENT                                 DEPT CH
500 ROSS ST                             EDI #1067                                   PO BOX 10306
ROOM 154                                PO BOX 371741                               PALATINE IL 60055-0306
PITTSBURGH PA 16262                     PITTSBURGH PA 15250-7741




FEDEX KINKO'S OFFICE AND PRINT SVCS     FEDEX NATIONAL LTL                          FEDEX NATIONAL LTL INC
PO BOX 672085                           PO BOX 95001                                HEATHER JOHNSON
DALLAS TX 75267-2085                    LAKELAND FL 33804-5001                      4077 NORFLEET
                                                                                    KANSAS CITY MO 64161




FEENEY, RICHARD LEE                     FEKETE, JENNIFER ANNE                       FELECIA, MARTIA ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FELICIA, MARTIA                         FELIX, TERESA                               FELIX, TERESA R
10001 UNIVERSITY AVE                    7354 N LACHOLLA BLVD                        BEAUTY BRANDS LLC
CLIVE IA 50325                          TUCSON AZ 85741                             4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




FELKINS, HAILEY DEONNA                  FELLBAUM, KATIE LYNN                        FELVER, TAYLOR RENEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FENCL, BREANNA MARIE                    FENNEWALD, LAUREN                           FENNEWALD, MEGHAN KATHERINE
BEAUTY BRANDS LLC                       126 CONOR CT                                BEAUTY BRANDS LLC
4600 MADISON AVE                        NEW MELLE MO 63365                          4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




FENNIX, TANYA                           FERGUSON, DEANNA MARIE                      FERGUSON, KELSEY NOELLE
3082 N 17TH ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY KS 66104                    4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FERGUSON, MEGAN ROSE                    FERNANDEZ, ALICIA                           FERNANDEZ, JADA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           2162 E WILLIAMS FIELD RD
4600 MADISON AVE                        4600 MADISON AVE                            STE 111
STE 400                                 STE 400                                     GILBERT AZ 85295
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FERNANDEZ, JADA RACHELLE                FERNANDEZ, JASMINE                          FERO, ERIKA
BEAUTY BRANDS LLC                       1270 E 1ST AVE                              BEAUTY BRANDS LLC
4600 MADISON AVE                        BROOMFIELD CO 80020                         7445 WEST BELL RD STE 100
STE 400                                                                             PEORIA AZ 85382
KANSAS CITY MO 64112




                                             Page: 119 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 141 of 390
FERO, ERIKA CHRYSTAL                    FERO, ERIKA CHRYSTAL                        FERRANDINO AND SON INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           TIMOTHY PADDEN
4600 MADISON AVE                        7445 WEST BELL RD STE 100                   71 CAROLYN BLVD
STE 400                                 PEORIA AZ 85382                             FARMINGDALE NY 11735
KANSAS CITY MO 64112




FERRARA, MARIE                          FERRARA, MARIE                              FERRELL, BRIAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           9003 BEATTIES FORD RD
4600 MADISON AVE                        6519 NW BARRY RD                            HUNTERSVILLE NC 28078
STE 400                                 KANSAS CITY MO 64154
KANSAS CITY MO 64112




FERRELL, BRIAN MICHAEL                  FERRELL, KRISTAN HALEY                      FERRERI, CAMERON NINA
9003 BEATTIES FORD RD                   BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
HUNTERSVILLE NC 28078                   4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




FETTE, ABIGAIL DIANE                    FETTE, CHAD RICHARD                         FETTE, EMILY ANN
9119 N CAMDEN AVE                       9119 N CAMDEN AVE                           BEAUTY BRANDS LLC
KANSAS CITY MO 64154                    KAMSAS CITY MO 64154                        4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




FETTERS, DONYEL CHRISTINE               FFR INC                                     FG OLENDORF CO
BEAUTY BRANDS LLC                       PO BOX 932397                               610 W MYER
4600 MADISON AVE                        CLEVELAND OH 44193                          KANSAS CITY MO 64113
STE 400
KANSAS CITY MO 64112




FHI BRANDS LLC                          FIDELITY INVESTMENTS                        FIDELITY INVESTMENTS
ROSENTHAL AND ROSENTHAL                 WILLIAM E THOMPSON II VP                    200 SEAPORT BLVD
KERI JOSH SHIRLEY                       100 MAGELLAN WAY                            ZW9B
PO BOX 88926                            COVINGTON KY 41015                          BOSTON MA 02210
CHICAGO IL 60695 1926




FIDELITY INVESTMENTS                    FIDELITY SECURITY LIFE INS CO               FIDELITY SECURITY LIFE INS CO
PO BOX 73307                            DBA EYEMED VISION CARE                      DBA EYEMED VISION CARE
CHICAGO IL 60673-7307                   BENJAMIN WEAK                               PO BOX 632530
                                        4000 LUXOTTICA PL                           CINCINNATI OH 45263-2530
                                        MASON OH 45040




FIELD, BRITTANY NICHOLE                 FIGUEROA, DIANA OLIVIA                      FIKES, ANTHONY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           8411 MANDERVILLE LN
4600 MADISON AVE                        4600 MADISON AVE                            #1721
STE 400                                 STE 400                                     DALLAS TX 75231
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FINANCIAL MANAGEMENT SOLUTIONS          FINDLEY, MELANIE ADELL                      FINE, CHRISTINE
SUSAN CRANE                             BEAUTY BRANDS LLC                           20200 EAST JACKSON AVE
9001 EDMONSTON RD                       4600 MADISON AVE                            INDEPENDENCE MO 64057
GREENBELT MD 20770                      STE 400
                                        KANSAS CITY MO 64112




FINE, GAHARTA S                         FINE, TREY WESLEY                           FINGERSH, LEWIS RICE AND
BEAUTY BRANDS LLC                       12780 MILAM RD                              ONE PETTICOAT LANE
4600 MADISON AVE                        COLORADO SPRINGS CO 80908                   1010 WALNUT STE 500
STE 400                                                                             KANSAS CITY MO 64106
KANSAS CITY MO 64112




                                             Page: 120 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 142 of 390
FINLEY, KIMBERLY ANN                   FINLEY, MARIAN                             FINLEY, SAVANNAH ELIZABETH
BEAUTY BRANDS LLC                      402 RICHARDS AVE                           BEAUTY BRANDS LLC
4600 MADISON AVE                       BELTON MO 64012                            4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




FINN, SHARI                            FINNEY, CANDACE                            FINNIGANS
11431 PEPPERMINT LN                    BEAUTY BRANDS LLC                          503 E 18TH AVE
PONDER TX 76259                        4600 MADISON AVE                           NORTH KANSAS CITY MO 64116
                                       STE 400
                                       KANSAS CITY MO 64112




FIRE PREVENTION DIVISION               FIRE SAFETY SVC                            FIRE, GETZ
CITY TREASURER                         14925 E WAGONTRAIL DR                      1615 SW ADAMS
635 WOODLAND AVE                       AURORA CO 80015                            PEORIA IL 61602
STE 2103
KANSAS CITY MO 64106




FIRE-STAR ALARM AND COMMUNICATIONS     FIREKING COMMERCIAL SVC LLC                FIREMAN'S FUND INSURANCE
3200 RUFE SNOW DR                      101 SECURITY PKWY                          PO BOX 10284
FORT WORTH TX 76118                    NEW ALBANY IN 47150                        PALATINE IL 60055-0284




FIREMASTER PHOENIX                     FIRETROL PROTECTION SYSTEM                 FIRM FOUNDATIONS
3440 EASR ROESER RD                    DEAN                                       DBA COOKIE ADVANTAGE
PHOENIX AZ 85040-3867                  108 NW 132ND ST                            ROCKEY
                                       OKLAHOMA CITY OK 73114                     2079 E SANTA FE
                                                                                  OLATHE KS 66062




FIRST AID BEAUTY                       FIRST SECURE DATE                          FIRST TRUST OF MIDAMERICA
CAROL TURICK                           PO BOX 3883                                TRACY FRANKE
70 BRIDGE ST                           OLATHE KS 66063                            2401 N 7 HIGHWAY
STE 203                                                                           PO BOX 30
NEWTON MA 02458                                                                   PLEASANT HILL MO 64080




FIRTH, LESLIE                          FISCHER STOUT, DEBORAH                     FISH (CHARLOTTE)
4701 WEST FWY                          BEAUTY BRANDS LLC                          FISH
STE 310                                4600 MADISON AVE                           PO BOX 16147
FORT WORTH TX 76107                    STE 400                                    CHARLOTTE NC 28297
                                       KANSAS CITY MO 64112




FISH CHARLOTTE                         FISH WINDOW CLEANING                       FISH WINDOW CLEANING
3210 MOTORSPORTS LN                    9910 E COSTILLA AVE                        PO BOX 350213
CHARLOTTE NC 28269                     STE A                                      WESTMINSTER CO 80035
                                       CENTENNIAL CO 80112




FISH WINDOW CLEANING MATTHEWS NC       FISH WINDOW CLEANING (IL)                  FISH WINDOW CLEANING - BALLWIN
PO BOX 3027                            1904 NE MONROE ST                          PO BOX 888
MATTHEWS NC 28106                      PEORIA IL 61603                            BALLWIN MO 63011




FISH WINDOW CLEANING - BROOMFIELD      FISH WINDOW CLEANING - BROOMFIELD          FISH WINDOW CLEANING - CO SPRINGS
1340 HWY 287 STE 101                   11811 UPHAM ST                             TERRY AND JUICE JENSON
BROOMFIELD CO 80020                    C-2                                        6755 EARL DR STE 104
                                       BROOMFIELD CO 80020                        COLORADO SPRINGS CO 80918




                                           Page: 121 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 143 of 390
FISH WINDOW CLEANING - LITTLETON        FISH WINDOW CLEANING - LITTLETON           FISH WINDOW CLEANING - PARKER
GL SVC SUPPLY GROUP LLC DBA             190 W RAFFERTY GARDENS AVE                 19557 E MAINSTREET #104
190 W RAFFERTY GARDENS AVE              UNIT 10                                    PARKER CO 80138
UNIT 10                                 LITTLETON CO 80120
LITTLETON CO 80120




FISH WINDOW CLEANING - ST CHARLES       FISHER, ANITA JO                           FISHER, BRANDON
PO BOX 368                              BEAUTY BRANDS LLC                          211 BURLINGTON
ST CHARLES MO 63302                     4600 MADISON AVE                           COLLINSVILLE IL 62234
                                        STE 400
                                        KANSAS CITY MO 64112




FISHER, CARRIE JEAN                     FISHER, LINDSAY                            FISHER, LINDSAY NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4575 E CACTUS RD STE 100                   4600 MADISON AVE
STE 400                                 PHOENIX AZ 85032                           STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




FISHER, LISA ELIZABETH                  FISHER, MESHACH                            FISHER, RENDA
1805 SE KENWOOD DR                      4202 EASTON GTWY DR                        151 ALTUM CT
BLUE SPRINGS MO 64014                   COLUMBUS OH 43219                          BARGERSVILLE IN 46106




FISHERS CHAMBER OF COMMERCE             FISHERS CONFERENCE CENTER                  FISHERS HOSPITALITY GROUP LLC
PO BOX 353                              9775 NORTH BY NORTHEAST BLVD               FISHERS CONFERENCE CENTER
FISHERS IN 46038-0353                   FISHERS IN 46037                           MICHELLE BALL
                                                                                   10734 SKY PRAIRIE ST
                                                                                   FISHERS IN 46037




FISHERS POLICE DEPT                     FISK-EVERHART, LAURIE                      FITCH, MELANIE
ORDINANCE VIOLATIONS BUREAU             BEAUTY BRANDS LLC                          520 JACOBS WAY
4 MUNICIPAL DR                          4600 MADISON AVE                           #107
FISHERS IL 46038                        STE 400                                    LANSING KS 66043
                                        KANSAS CITY MO 64112




FITTS, JENNY ROSE                       FITZ JANITORIAL SVC                        FITZGERALD ASSOCIATES ARCHITECTS
BEAUTY BRANDS LLC                       5808 JESSAMINE ST                          912 WEST LAKE ST
4600 MADISON AVE                        HOUSTON TX 77081                           CHICAGO IL 60607
STE 400
KANSAS CITY MO 64112




FITZGERALD LAWNSCAPER LTD               FITZGERALD, BRENNA                         FITZGERALD, MICHAEL JOHN
SHANNON MCDANIEL                        BEAUTY BRANDS LLC                          25715 COREY COVE LN
201 DEB                                 5640 S PARKER RD                           KATY TX 77494
WOODWAY TX 76712                        AURORA CO 80015




FITZGERALD, TAYLOR NICOLE               FITZHUGH, MEAGHAN ELIZABETH                FITZPATRICK, TACHA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          4128 E NANCY LN
4600 MADISON AVE                        4600 MADISON AVE                           PHOENIX AZ 85040
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FIZZ AND BUBBLE LLC                     FK SAMRA                                   FLACK, ALYSSA BETH
27120 SW 95TH AVE                       2116 WALDEN PL                             BEAUTY BRANDS LLC
STE 3280                                MESQUITE TX 75181                          4600 MADISON AVE
WILSONVILLE OR 97070                                                               STE 400
                                                                                   KANSAS CITY MO 64112




                                             Page: 122 of 369
                            Case 19-10031-CSS         Doc 1        Filed 01/06/19   Page 144 of 390
FLAGELLO, ALESSANDRA                       FLAGEOLLE, EMILEE LOUISE                   FLANNERY, MELISSA GAIL
5009 EAST RAY RD                           BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHOENIX AZ 85044                           4600 MADISON AVE                           4600 MADISON AVE
                                           STE 400                                    STE 400
                                           KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FLANSBURG, ROBERT                          FLASCO SIGN CO                             FLECK, RAVENNA NICHOLE
JCB LANDSCAPE MAINTENANCE                  3830 N 40TH AVE                            BEAUTY BRANDS LLC
4123 E CAPISTRANO AVE                      PHOENIX AZ 85019                           4600 MADISON AVE
PHOENIX AZ 85044                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




FLEENOR, SARAH MICHELLE                    FLEET PACKAGING                            FLEISCHER, PAUL ANDREW
BEAUTY BRANDS LLC                          75 SOUTH ORANGE AVE                        PAUL ANDREWS EVENTS
4600 MADISON AVE                           STE 216                                    PAUL ANDREW
STE 400                                    SOUTH ORANGE NJ 07079                      3629 IRONWOOD DR
KANSAS CITY MO 64112                                                                  MCKINNEY TX 75070




FLEISHMAN HILLARD INC                      FLEMING WEST BUILDING CO INC               FLEMING, LYRIC MARIAH
ALLIE WILMES                               133 E COMSTOCK DR STE 1                    BEAUTY BRANDS LLC
200 N BROADWAY                             CHANDLER AZ 85225                          4600 MADISON AVE
SAINT LOUIS MO 63102                                                                  STE 400
                                                                                      KANSAS CITY MO 64112




FLEMING, TANNER SCOTT                      FLETCHER, LORAYNE ELLEN                    FLIGHT, HANNAH THERESA
9714 S STANDFAST RD                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LONE JACK MO 64070                         4600 MADISON AVE                           4600 MADISON AVE
                                           STE 400                                    STE 400
                                           KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FLOOD, LISA                                FLOORING EXPRESSIONS                       FLORES CARRILLO, YENNY
7815 DODGE ST                              TORRY WHITAKER                             BEAUTY BRANDS LLC
OMAHA NE 68114                             5931 S FENTON AVE                          4600 MADISON AVE
                                           INDIANAPOLIS IN 46239                      STE 400
                                                                                      KANSAS CITY MO 64112




FLORES WINDOW CLEANING                     FLORES, BELEN                              FLORES, DAISEY
5220 PEASE                                 19667 HWY 59                               4201 ELMORE AVE
HOUSTON TX 77023                           HUMBLE TX 77338                            DAVENPORT IA 52807




FLORES, DAISY                              FLORES, LUCIA NECHIA                       FLORES, SARAH
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                           6125 W PK BLVD
STE 400                                    STE 400                                    PLANO TX 75093
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FLORIDA DEPT OF AGRICULTURE AND CONSUMER   FLORIDA DEPT OF STATE                      FLORISSANT VALLEY CHAMBER OF
SVC                                        DIVISION OF CORPORATIONS                   COMMERCE
PO BOX 6700                                PO BOX 6327                                420 W WASHINGTON
TALLAHASSEE FL 32314-6700                  TALLAHASSEE FL 32314                       FLORISSANT MO 63031




FLOWERS BY BILL                            FLOWERS-N-ROSES                            FLOWERY BEAUTY PRODUCTSINC
4010 SW HUNTOON                            11928 N WASHINGTON                         1 SENECA PL
TOPEKA KS 66604                            NORTHGLENN CO 80233                        BOX 4008
                                                                                      GREENWICH CT 06830




                                               Page: 123 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 145 of 390
FLOYD, DEE DEE                         FLOYD, STACY                               FLOYDS DRAIN CLEANING INC
222 RODEO DR                           16933 DOE VLY CT                           PO BOX 1941
KELLER TX 76248                        CORNELIUS NC 28031                         LAWRENCE KS 66044-8925




FLUORESCENT MAINTENANCE CO             FLUTY, KRYSTA                              FLYNN, BRITNI JEAN
1949 WEST 12TH PL                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DENVER CO 80204-3424                   311 A S VETERANS PKWY                      4600 MADISON AVE
                                       NORMAL IL 61761                            STE 400
                                                                                  KANSAS CITY MO 64112




FOBBS, JASMINE JAWANNA                 FOCUS INDUSTRIAL WORKFORCES                FOCUS INDUSTRIAL WORKFORCES
BEAUTY BRANDS LLC                      8651 HAUSER CT                             PO BOX 790379
4600 MADISON AVE                       LENEXA KS 66215                            ST. LOUIS MO 63179
STE 400
KANSAS CITY MO 64112




FOCUS LEGAL SOLUTIONS KANSAS CITY      FODE, JENNIFER ANNE                        FOHNE, MEGAN
222 S 15TH ST STE 1005                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OMAHA NE 68102                         4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FOLEY, ASHLEY NICOLE                   FONTANA, ALEXIA RAE                        FORD, BIANCA DENISE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FORD, LANA                             FORD, MAKENZIE TAYLOR                      FORDYCE, ADRIANNE RYANN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
3110 GREEN MOUNT CROSSING DR           4600 MADISON AVE                           4600 MADISON AVE
SHILOH IL 62269                        STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FORE, SHARLA D                         FORESTER, SYDNEY BROOKE                    FORGEY, SARAH ELIZABETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FORMTECH INC                           FORRER, GRACIE REINE                       FORREST, SPENCER
ACCTS RECEIVABLE                       BEAUTY BRANDS LLC                          ELIZABETH TARASIDIS
PHYLLIS STROBEL                        4600 MADISON AVE                           11777 SAN VICENTE BLVD
27929 N 147TH AVE                      STE 400                                    STE 650
SURPRIZE AZ 85387                      KANSAS CITY MO 64112                       LOS ANGELES CA 90049




FORSYTHE, ALISHA NOEL                  FORT WORTH CHAMBER                         FORT WORTH POLICE DEPT ALARM UNIT
BEAUTY BRANDS LLC                      777 TAYLOR ST                              3000 W BOLT ST
4600 MADISON AVE                       STE 900                                    FORT WORTH TX 76110
STE 400                                FORT WORTH TX 76102-4997
KANSAS CITY MO 64112




FORTIN, ASHLEY                         FORTRESS OUTREACH                          FOSDICK, ERIKA RENE
BEAUTY BRANDS LLC                      PO BOX 2115                                BEAUTY BRANDS LLC
4600 MADISON AVE                       FLORISSANT MO 63033                        4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




                                           Page: 124 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 146 of 390
FOSHEE, PAYTON DAYLEE                    FOSS, NATALIE M                            FOSS, SAMANTHA JO
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FOSTER, CONSTANCE                        FOSTER, CONSTANCE                          FOSTER, CONSTANCE LYNN
BEAUTY BRANDS #142                       575 WEST BAY AREA BLVD                     BEAUTY BRANDS LLC
575 WEST BAY AREA BLVD                   WEBSTER TX 77598                           4600 MADISON AVE
WEBSTER TX 77598                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




FOSTER, JACKIE                           FOSTER, JACQUELIN KAY                      FOSTER, LAUREN CHRISTINA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
3544 CLINTON PKWY STE J                  4600 MADISON AVE                           4600 MADISON AVE
LAWRENCE KS 66047                        STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FOSTER, MICHAELA HOPE                    FOWLER, ERIN                               FOWLER, ERIN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          6519 NW BARRY RD
4600 MADISON AVE                         4600 MADISON AVE                           KANSAS CITY MO 64154
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




FOWLER, MEAGAN LYNN                      FOWLER, MELISSA                            FOWLER, PATRICIA
BEAUTY BRANDS LLC                        12330 LITTLE BLUE RD                       7833 WOODWARD
4600 MADISON AVE                         KANSAS CITY MO 64133                       OVERLAND PARK KS 66204
STE 400
KANSAS CITY MO 64112




FOWLER, PATRICIA A                       FOWLER, SAMANTHA ELIZABETH                 FOX, BARRY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3582 SW KERRY AVE
4600 MADISON AVE                         4600 MADISON AVE                           TOPEKA KS 66611
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




FOX, DANIELLE CHERELLE                   FOX, DAVID A                               FOX, JAMES C
BEAUTY BRANDS LLC                        FOX PHOTOGRAPHY                            1810 N DAVIDSON RD
4600 MADISON AVE                         PO BOX 65354                               INDEPENDENCE MO 64058
STE 400                                  TUCSON AZ 85728-5354
KANSAS CITY MO 64112




FOX, MEAGAN DANIELLE                     FOX, MICHELLE KAY                          FOX, TODD
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          10809 SOUTHEAST PAULEN RD
4600 MADISON AVE                         4600 MADISON AVE                           BERRYTON KS 66409
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




FP MAILING SOLUTIONS                     FRACE, BRADLY                              FRACE, DONELLE
CMRS-FP                                  2088 SANDY LN                              2088 SANDY LN
PO BOX 0505                              WEATHERFORD TX 76088                       WETHERFORD TX 76088
CAROL STREAM IL 60132-0505




FRAIJO, MONICA ANDREA                    FRAMESI                                    FRAMESI
BEAUTY BRANDS LLC                        COLOMER USA                                STYLING TECHNOLOGY CORP
4600 MADISON AVE                         KATHLEEN SUMMERS                           135 S LASALLE
STE 400                                  PO BOX 102414                              DEPT 2777
KANSAS CITY MO 64112                     ATLANTA GA 30368                           CHICAGO IL 60674




                                             Page: 125 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 147 of 390
FRAN WILSON CREATIVE COSMETICS            FRANCHISE TAX BOARD                        FRANCHISE TIMES
515 MADISON AVE                           BANKRUPTCY SECTION MSA340                  SUBSCRIBER SVC
STE 718                                   PO BOX 2952                                DEPARTMENT 77940
NEW YORK NY 10022                         SACRAMENTO CA 95812-2952                   DETROIT MI 48277-0940




FRANCHISING WORLD                         FRANCO, ADRIAN ANTHONY                     FRANIUK, JOHN
IFA PUBLICATIONS                          6325 CEDAR FALLAS DR                       133 HATCHELL
PO BOX 1020                               THE COLONY TX 75056                        TONGANOXIE KS 66086
SEWICKLEY PA 15143




FRANKE, ELI CASEY                         FRANKENFIELD, LORI J                       FRANKLIN COLLECTION SVC INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          2978 W JACKSON ST
4600 MADISON AVE                          4600 MADISON AVE                           PO BOX 2300
STE 400                                   STE 400                                    TUPELO MS 38803
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




FRANKLIN COVEY CLIENT SALES INC           FRANKLIN COVEY CLIENT SALES INC            FRANKLIN, BAILEY EILEEN
2200 WEST PKWY BLVD                       PO BOX 25127                               BEAUTY BRANDS LLC
SALT LAKE CITY UT 84119                   SALT LAKE CITY UT 84125-0127               4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




FRANKLIN, DAVID                           FRANKLIN, JAMIE PAIGE                      FRANKLIN, TEDDI JO
1589 NW 65TH TER                          BEAUTY BRANDS LLC                          5432 N HICKORY ST
KANSAS CITY MO 64118                      4600 MADISON AVE                           KANSAS CITY MO 64118
                                          STE 400
                                          KANSAS CITY MO 64112




FRANKLIN, TRISHA                          FRANKLIN, TYLER                            FRANKOWSKI, LISA
515 MILLSTONE DR                          2323 E APACHE BLVD                         BEAUTY BRANDS LLC
LAWRENCE KS 66049                         APT 2006                                   3544 CLINTON PKWY STE J
                                          TEMPE AZ 85281                             LAWRENCE KS 66047




FRANKOWSKI, STEVEN                        FRANKS, APRIL                              FRANKS, APRIL
3 SABLE CHASE CIR                         BEAUTY BRANDS #143                         BEAUTY BRANDS LLC
BROWNSBURG IN 46162                       225 N 170TH ST                             225 N 170TH ST STE 110
                                          STE 110                                    OMAHA NE 68118
                                          OMAHA NE 68118




FRANKS, APRIL L                           FRANKS, JESSICA MEGAN                      FRANKS, TAYLOR LEIGHANN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FRANZ, VERONICA                           FRASER, JENNIFER                           FRAZEE, KRISTYN RENEE
BEAUTY BRANDS LLC                         919 NE 100TH CT                            BEAUTY BRANDS LLC
1330 FRY RD                               KANSAS CITY MO 64155                       4600 MADISON AVE
HOUSTON TX 77084                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




FRAZIER WHITE, LAMIA DARIEN               FREDERICK GROUP                            FREDERICK, BRITTNEY
BEAUTY BRANDS LLC                         104 N WASHINGTON RD                        617 SALT FLATS CIR
4600 MADISON AVE                          LAKE FOREST IL 60045                       WACO TX 76712
STE 400
KANSAS CITY MO 64112




                                               Page: 126 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 148 of 390
FREDERICKSEN, TRACY                    FREDRICK, CHRISTINA KAY                    FREDRICKSON, KATHRYN ELIZABETH
BEAUTY BRANDS                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
6501 HIGHWAY 6 NORTH                   4600 MADISON AVE                           4600 MADISON AVE
HOUSTON TX 77084                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FREEMAN COMMERCIAL DEVELOPMENT         FREEMAN DECORATING CO                      FREEMAN, ERNEST EDWARD
ED FREEMAN                             FREEMAN EXPOSITIONS INC                    BEAUTY BRANDS LLC
941 EAST 86TH ST                       KAREN RODGERS                              4600 MADISON AVE
STE 200                                PO BOX 660613                              STE 400
INDIANAPOLIS IN 46240                  DALLAS TX 75266-0613                       KANSAS CITY MO 64112




FREEMAN, JOSEPH                        FREEMAN, JOSEPH                            FREEMAN, LINDA
BEAUTY BRANDS LLC                      9774 E US HWY 36                           BEAUTY BRANDS #153
4600 MADISON AVE                       AVON IN 46123                              8830 LINDHOLM DR STE 100
STE 400                                                                           HUNTERSVILLE NC 28078
KANSAS CITY MO 64112




FREEMAN, NATALYA RENE                  FREEMAN, NICOLE                            FREEMAN, NICOLE L
BEAUTY BRANDS LLC                      BEAUTY BRANDS INC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       1811 VILLAGE WEST PKWY                     4600 MADISON AVE
STE 400                                KANSAS CITY KS 66103                       STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




FREEOUF, KAREN                         FREEOUF, KAREN                             FREEOUF, KAREN
BEAUTY BRANDS LLC                      BEAUTY BRANDS #127                         20200 EAST JACKSON DR
4600 MADISON AVE                       20200 EAST JACKSON DR                      INDEPENDENCE MO 64057
STE 400                                INDEPENDENCE MO 64057
KANSAS CITY MO 64112




FREESTYLE SOLUTIONS                    FREIGHT PRO                                FREIGHT PRO
THOMAS FANNERON                        12980 METCALF AVE                          FREIGHT PROINC
9 CAMPUS DR                            STE 500                                    DEPT CH10773
PARSIPPANY NJ 07054                    OVERLAND PARK KS 66213                     PALATINE IL 60055-0773




FREIJE ENGINEERED SOLUTIONS CO         FREIJE ENGINEERED SOLUTIONS CO             FREITAG, MADELINE
11800 EXIT FIVE PKWY                   PO BOX 40639                               BEAUTY BRANDS #138
S-106                                  INDIANAPOLIS IN 46240                      7815 DODGE ST
FISHER IN 46037                                                                   OMAHA NE 68114




FREITAG, MADELINE                      FREITAG, MADELINE LEE                      FREITHOFFER, ALEXYS DANIELLE
7815 DODGE ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OMAHA NE 68114                         4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




FREITHOFFER, LEXY                      FRENCH TRANSIT LTD                         FRENCH, AMBER
105 WEST OCOTILLO RD                   JERRY ROSENBLATT                           6615 W 141ST ST
CHANDLER AZ 85248                      398 BEACH RD                               #3801
                                       BURLINGAME CA 94010                        OVERLAND PARK KS 66223




FRENCH, JENNIFER LYNN                  FRENCH, MICHAEL                            FRENCH, MONICA
BEAUTY BRANDS LLC                      7205 NW LAWTON AVE                         1960 MITTENWALD DR APT 721
4600 MADISON AVE                       LAWTON OK 73505                            COLORADO SPRINGS CO 80918
STE 400
KANSAS CITY MO 64112




                                           Page: 127 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 149 of 390
FRENTROP, KRISTINE                       FRENZ BUILDING CLEANING                    FREY, ABBEY LEE
BEAUTY BRANDS LLC                        PO BOX 17                                  BEAUTY BRANDS LLC
4600 MADISON AVE                         GLEN CARBON IL 62034                       4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




FREY, MIKAYLA CHEYENNE                   FREYTAG, CARRIE                            FRICKE, ELIZABETH ANN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         7354 N LACHOLLA BLVD                       4600 MADISON AVE
STE 400                                  TUCSON AZ 85741                            STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




FRIEDMAN, RICKI S                        FRIEND, ASHTON RENEE                       FRIETZSCHE, GRETCHEN
THE LAW FIRM OF RICKI S FRIENDMAN        BEAUTY BRANDS LLC                          812 W DICKS ST
1 HUCKLEBERRY LN                         4600 MADISON AVE                           LEBANON IN 46052
HEWLETT HARBOR NY 11557                  STE 400
                                         KANSAS CITY MO 64112




FRISBEY, DONNA                           FRISCO CHAMBER OF COMMERCE                 FRISCO INDEPENDENT SCHOOL DISTRICT
3704 S CRANE                             6843 MAIN ST                               LAURA BOATRIGHT TAX ASSESSOR
INDEPENDENCE MO 64055                    FRISCO TX 75034                            PO BOX 547
                                                                                    FRISCO TX 75034




FRISCO POLICE DEPT                       FRITSCHEN, DONNA                           FRITZ, ANNE M
8750 MCKINNEY RD                         BEAUTY BRANDS LLC                          12749 W SHERIDAN ST
STE #500                                 4600 MADISON AVE                           AVONDALE AZ 85392
FRISCO TX 75034                          STE 400
                                         KANSAS CITY MO 64112




FRITZLER, CHAUNDELLE JAYDE               FRKLICH, GABRIELLA RENEE                   FROMM INTERNATIONAL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          LISA ALEKSANDER
4600 MADISON AVE                         4600 MADISON AVE                           603 DEMPSTER ST
STE 400                                  STE 400                                    MOUNT PROSPECT IL 60056
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




FRONT RANGE DUCT CLEANING                FRONTIER COMMUNICATIONS                    FRONTIER COMMUNICATIONS
PO BOX 280184                            PO BOX 740407                              3 HIGH RIDGE PK
LAKEWOOD CO 80228-0184                   CINCINNATI OH 45274-0407                   STAMFORD CT 06905-1390




FRONTIER COMMUNICATIONS                  FRONTIER MECHANICAL INC                    FRONTIER MECHANICAL INC
WILLIAM STEVENSON                        2771 WEST MANSFIELD AVE                    3800 S FEDERAL BLVD
401 MERRITT 7                            ENGLEWOOD CO 80110                         SHERIDAN CO 80110
NORWALK CT 06851




FRONTIER MECHANICAL INC                  FRONTIER PHONE SVC                         FROSTY TREATS INC
FMI HEATING AND COOLING                  PO BOX 20550                               DAVE MACKINTOSH
NICK MCGOWAN                             ROCHESTER NY 14602-0550                    620 E LINWOOD BLVD
1721 W 10TH PL                                                                      KANSAS CITY MO 64109
# 4-B
TEMPE AZ 85281


FRY ROAD RETAILLTD                       FRY ROAD RETAILLTD                         FRY-WAGNER MOVING AND STORAGE
BARSHOP AND OLES COMPAMY                 FRY ROAD RETAIL LTD                        PO BOX 14851
801 CONGRESS AVE                         PO BOX 4703                                LENEXA KS 66285-4851
STE 300                                  DEPT TX10019
AUSTIN TX 78701                          HOUSTON TX 77210-4703




                                             Page: 128 of 369
                            Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 150 of 390
FRY-WAGNER MOVING AND STORAGE CO        FRY-WAGNER MOVING AND STORAGE CO          FRYMIRE SVC INC
15850 SANTE FE TRL DR                   PO BOX 14851                              2818 SATSUMA DR
LENEXA KS 66219                         LENEXA KS 66285                           DALLAS TX 75229




FSEC FIRE SECUR ELECT AND COMM INC      FTT VILLAGE SQUARE II LLC                 FUCHS, MICHELLE
17621 N 25TH AVE                        CARBAS PROPERTIES                         914 MACES GROVE
PHOENIX AZ 85023-2114                   LYNN MORRISON                             O'FALLON MO 62269
                                        1790 E RIVER RD
                                        STE 310
                                        TUCSON AZ 85718


FULLER, CASSALYN VICTORIA               FULLER, KATIE LANE                        FULLERTON, AUSTIN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         1453 N INCA AVE
4600 MADISON AVE                        4600 MADISON AVE                          INDEPENDENCE MO 64056
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FULLMER, FALCON MARIE                   FUNDERBURK, RHONDA                        FUNK, ALICIA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         12003 WEST HOMSILVER MOUNTAIN
4600 MADISON AVE                        4600 MADISON AVE                          LITTLETON CO 80127
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FUNK, HEIDI BETH                        FUNKE, KAREN LYNETTE                      FURNAS, ANNALIESE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BLARRY HOUSE RESEARCH
4600 MADISON AVE                        4600 MADISON AVE                          4006 19TH ST
STE 400                                 STE 400                                   SAN FRANCISCO CA 94114
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




FURRY, JULEIGH ANNE                     FYTEN, LEE ANN                            G AND G PAINTING INC
BEAUTY BRANDS LLC                       6801 NOLAND RD                            MIKE
4600 MADISON AVE                        SHAWNEE KS 66216                          8614 S 46TH AVE
STE 400                                                                           OMAHA NE 68157
KANSAS CITY MO 64112




G AND H INVESTMENTS INC                 G AND K SVC                               G AND K SVC
9975 WADSWORTH PKWY K2                  5595 OPUS PKWY                            PO BOX 88005
STE 204                                 MINNETONKA MN 55343                       CHICAGO IL 60680-1005
WESTMINSTER CO 80021




G NEIL                                  GABEL, BROOKE AMANDA                      GABRIEL, ADRIANNA JOY
PO BOX 451179                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SUNRISE FL 33345-1179                   4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GABRINETTI, LISA                        GAFFNEY, MEGAN ASHLEY                     GAFFORD-GABY, ALYSSA MICHELLE
6680 SNOWBIRD DR                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80918               4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GAGE, TAITYANA MARAE                    GAGLIONE, MARIAH BREANN                   GAILEY, KENNETH A
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         DBA J AND B APPLIANCE
4600 MADISON AVE                        4600 MADISON AVE                          7049 TANQUE VERDE RD #206
STE 400                                 STE 400                                   TUCSON AZ 85715
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




                                             Page: 129 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 151 of 390
GAINES, SHEILA                          GAINES, SHEILA                              GALAVIZ, ATHYNA UNIQUE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        8510 E 96TH ST UNIT C                       4600 MADISON AVE
STE 400                                 FISHER IN 46038                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




GALAXYTECH INTERNATIONAL INC            GALBREATH, BECKY                            GALE, NATHAN
16135 PRESTON RD                        BEAUTY BRANDS LLC                           13816 PEMBROKE ST
STE 138                                 4600 MADISON AVE                            LEAWOOD KS 66224
DALLAS TX 75248                         STE 400
                                        KANSAS CITY MO 64112




GALIEY, NATALIE                         GALINO, CHRISTY MARIE                       GALLANT CONSTRUCTION CO
11221 MCGEE ST                          BEAUTY BRANDS LLC                           345 MEMORIAL DR
#201                                    4600 MADISON AVE                            CRYSTAL LAKE IL 60014
KANSAS CITY MO 64114                    STE 400
                                        KANSAS CITY MO 64112




GALLANT CONSTRUCTION CO                 GALLEGOS, BAILEE NICOLE                     GALLEGOS, BRIDGETTE
MICHAEL RIHANI                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
345 MEMORIAL DR                         4600 MADISON AVE                            4600 MADISON AVE
CRYSTAL LAKE IL 60014                   STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GALLEGOS, BRIDGETTE                     GALLEGOS, ISIAH RYAN                        GALLEGOS, MELISSA RENELLE
BEAUTY BRANDS STORE 108                 3429 SE SHOREWOOD DR                        BEAUTY BRANDS LLC
7445 WEST BELL RD STE 100               TOPEKA KS 66605                             4600 MADISON AVE
PEORIA AZ 85382                                                                     STE 400
                                                                                    KANSAS CITY MO 64112




GALLEY, TRACY DAWN                      GALVAN, ARIEL                               GAMBLE, GINGER DENAE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        9197 WESTVIEW RD STE B                      4600 MADISON AVE
STE 400                                 LONE TREE CO 80124                          STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




GAMBLE, HAVILAH BETH                    GAMBLIN, ADDY                               GAMMAGE, MARIAH
BEAUTY BRANDS LLC                       7815 DODGE ST                               2162 E WILLIAMS FIELD RD
4600 MADISON AVE                        OMAHA NE 68114                              STE 111
STE 400                                                                             GILBERT AZ 85295
KANSAS CITY MO 64112




GAMMAGE, MARIAH CHANTEL                 GAMMILL, GABRIELLE CHERISE                  GAMSON, MARC A
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           1071 ALSTON RD
4600 MADISON AVE                        4600 MADISON AVE                            SANTA BARBARA CA 93108
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GANNAWAY, RONALD                        GANOUS, HEATHER COLE                        GARCIA CARRERA, VERONICA G
DBA GANNAWAY CONSTRUCTION               BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
304 GARDEN RD                           4600 MADISON AVE                            4600 MADISON AVE
NORMAL IL 61761                         STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GARCIA ROSENDO, GEMA                    GARCIA RUIZ, MARIBEL FERNANDA               GARCIA, AILEEN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 130 of 369
                          Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 152 of 390
GARCIA, ALBERT                        GARCIA, AMANDA                             GARCIA, ANNA ELIZABETH
BEAUTY BRANDS LLC                     11650 W ANTHONY DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                      TUCSON AZ 85143                            4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




GARCIA, AUDREY                        GARCIA, AUDREY                             GARCIA, BREANNA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          7354 N LA CHOLLA BLVD
4600 MADISON AVE                      1270 E 1ST AVE                             TUSCON AZ 85741
STE 400                               BROOMFIELD CO 80020
KANSAS CITY MO 64112




GARCIA, BRENDA                        GARCIA, CHELSEA RACHEL                     GARCIA, DANA LEE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          4849 HAVERWOOD LN
4600 MADISON AVE                      4600 MADISON AVE                           APT 1215
STE 400                               STE 400                                    DALLAS TX 75287
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




GARCIA, DIANE                         GARCIA, EMILY                              GARCIA, HECTOR MANUEL
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GARCIA, JAVIER                        GARCIA, JOHNNY                             GARCIA, JUAN
17015 CAIRNLASSIE ST                  1330 FRY RD                                BEAUTY BRANDS LLC
HOUSTON TX 77084                      HOUSTON TX 77084                           4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




GARCIA, MARCO                         GARCIA, MARI                               GARCIA, MERANDA STARR
1700 BREEZY RD                        5413 PURINGTON AVE                         BEAUTY BRANDS LLC
APT #155                              FT WORTH TX 76112                          4600 MADISON AVE
WACO TX 76712                                                                    STE 400
                                                                                 KANSAS CITY MO 64112




GARCIA, MICHAEL                       GARCIA, RACHEL MARIE                       GARCIA-RIVAS, ABBY
105 WEST OCOTILLO RD                  BEAUTY BRANDS LLC                          9125 W PAYSON RD
CHANDLER AZ 85248                     4600 MADISON AVE                           TOLLESON AZ 85353
                                      STE 400
                                      KANSAS CITY MO 64112




GARCIA-ROSENDO, GEMA                  GARCY CORP                                 GARDINER, GRANT DONALD
BEAUTY BRANDS LLC                     ACCTS RECEIVABLE                           79 RIDGEFIELD CT
4201 ELMORE AVE                       DEPT 1293                                  ST CHARLES MO 63304
DAVENPORT IA 52807                    135 SOUTH LASALLE
                                      CHICAGO IL 60674-1286




GARDNER FIRE PROTECTION               GARDNER, ALY                               GARDNER, SYDNEY CORINNE
JASON GARDNER                         5016 MUND RD                               BEAUTY BRANDS LLC
950 W SUGAR HILLS CT                  SHAWNEE KS 66218                           4600 MADISON AVE
GREENFIELD IN 46140                                                              STE 400
                                                                                 KANSAS CITY MO 64112




GARDNER, THURMAN                      GARFIELD COMMERCIAL ENTERPRISES            GARFIO, BRIANA VANESSA
BEAUTY BRANDS LLC                     SIMON YAO                                  BEAUTY BRANDS LLC
4600 MADISON AVE                      15977 HERON AVE                            4600 MADISON AVE
STE 400                               LA MIRDA CA 90638                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




                                           Page: 131 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 153 of 390
GARLAND WELDING SUPPLY CO                GARLETT, KRIS                               GARLETT, KRISTEN S
1960 FOREST LN                           13241 STATE LINE RD                         308 N PK DR
GARLAND TX 75042                         KANSAS CITY MO 64145                        RAYMORE MO 64083




GARLETT, KRISTEN SUE                     GARLETT, NIKOLUS                            GARLOTTE, BART
BEAUTY BRANDS LLC                        308 N PK DR                                 4145 N 46TH PL
4600 MADISON AVE                         RAYMORE MO 64083                            PHOENIX AZ 85018-4310
STE 400
KANSAS CITY MO 64112




GARMON, KENZIE DENAE                     GARRETT, AMIRA MON'TENAE                    GARRETT, BYONCA A
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GARRETT, EMILY CAROLYN                   GARRETT, JICHELLE MARIE                     GARRETT, LUCIE SHANNON
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GARRETT, MANDY                           GARRINGER, KYRA DION                        GARRISON, ASHLEIGH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            745 US 31 NORTH UNIT C
STE 400                                  STE 400                                     GREENWOOD IN 46142
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




GARRISON, ASHLEIGH LYNN                  GARRISON, TERESA MARIE                      GARRITTY, ERIN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            5009 E RAY RD
STE 400                                  STE 400                                     PHOENIX AZ 85044
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




GARVEY ASSOCIATES LLC                    GARVEY, JOHN D                              GARVEYS LOCKSMITH SVC
41 FAIRWAY BLVD                          2627 NW 55TH TER                            2627 NW 55TH TER
MONROE TOWNSHIP NJ 08831-2711            OKLAHOMA CITY OK 73112                      OKLAHOMA CITY OK 73112




GARVIN, ANDREW NEIL                      GARY HARRIS ELECTRIC LLC                    GARY MORGAN ENTERPRISES LP
BEAUTY BRANDS LLC                        5408 NW 113                                 DBA VMC LANDSCAPE SVC
4600 MADISON AVE                         OKLAHOMA CITY OK 73162                      2433 MERRELL RD
STE 400                                                                              DALLAS TX 75229
KANSAS CITY MO 64112




GARY MORGAN ENTERPRISES LP               GARY, TATYTERRIA KYMBERYA DENISE            GARZA, MARISA
VMC LANDSCAPE SVC                        BEAUTY BRANDS LLC                           8942 S BROADWAY AVE
2433 MERRELL RD                          4600 MADISON AVE                            STE 162
DALLAS TX 75229                          STE 400                                     TYLER TX 75703
                                         KANSAS CITY MO 64112




GARZA, MARIZELL AMALIA                   GARZA, SUSAN ELAINE                         GASPARD, ALLI
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           3514 CLINTON PKWY
4600 MADISON AVE                         4600 MADISON AVE                            STE J
STE 400                                  STE 400                                     LAWRENCE KS 66047
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                             Page: 132 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 154 of 390
GASPARD, ALLISON NOEL                   GASTON LOONEY, JADE LEILANI               GATE CITY GLASS CO
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         1102 TROOST
4600 MADISON AVE                        4600 MADISON AVE                          KANSAS CITY MO 64106
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GATEHOUSE MEDIA OHIO HOLDINGS II        GATES, MOLLY                              GATES, MOLLY JO
DBA CNS PRINTING                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
7801 NORTH CENTRAL DR                   4201 ELMORE AVE                           4600 MADISON AVE
LEWIS CENTER OH 43035                   DAVENPORT IA 52807                        STE 400
                                                                                  KANSAS CITY MO 64112




GATEWAY BATTERED WOMEN'S SVC            GATTENBY, CARRIE                          GATTENBY, CARRIE
PO BOX 914                              BEAUTY BRANDS LLC                         951 NE RICE RD
AURORA CO 80040                         4600 MADISON AVE                          LEE'S SUMMIT MO 64086
                                        STE 400
                                        KANSAS CITY MO 64112




GATTWALD, SAMUEL                        GAU, CANDACE LEE                          GAUPP, AVRIE NICOLE
3344 RACHAL LN                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KATY TX 77493                           4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GAUSE, ERIN RILEY                       GAUTHIER, KATHRYN FAITH                   GAUTILLE, JENNA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          3211 PRESTON RAOD STE 16
STE 400                                 STE 400                                   FRISCO TX 75034
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GAVELSTON COUNTY TX                     GAYER, JANE ANN                           GAYTAN, KAREN
CONSUMER AFFAIRS                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
DISTRICT ATTORNEY                       4600 MADISON AVE                          4600 MADISON AVE
600 59TH ST STE 1001                    STE 400                                   STE 400
GALVESTON, TX 77551                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GAYTAN, MONICA                          GAYTON, CHELSEA                           GAYTON, CHELSEA BETH
8272 TIMOTHY CT                         5820 SW 21ST ST                           BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80920               TOPEKA KS 66604                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




GAYTON, RYAN M                          GBURSKI, KIM                              GBURSKI, KIMBERLY
5106 SW 33RD ST                         8268 W OPALMOON CT                        BEAUTY BRANDS LLC
TOPEKA KS 66614                         TUCSON AZ 85743                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




GD HARRIS ELECTRIC INC                  GE CAPITAL                                GEARY, ALYSSA BROOKE
5408 NW 113                             RICOH USA PROGRAM                         BEAUTY BRANDS LLC
OLKAHOMA CITY OK 73162                  PO BOX 650016                             4600 MADISON AVE
                                        DALLAS TX 75265-0016                      STE 400
                                                                                  KANSAS CITY MO 64112




GEBBIA, LISA                            GEDYE, KELLSIE L                          GEISERT, TAYLOR-ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         1619 SCHOBERT DR
7445 WEST BELL RD STE 100               4600 MADISON AVE                          SWANSEA IL 62226
PEORIA AZ 85382                         STE 400
                                        KANSAS CITY MO 64112




                                             Page: 133 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 155 of 390
GEISINGER, LUJUAN ANN                    GEISS DESTIN AND DUNN                       GEMINDER LEVY, NICAELA LEANN
14173 NICHOLAS DR                        PO BOX 102938                               BEAUTY BRANDS LLC
WESTFIELD IN 46074                       ATLANTA GA 30368-2938                       4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




GENAO, MIKAYLA NICHOLE                   GENERAL FIRE AND SAFETY                     GENERAL REVENUE CORP
BEAUTY BRANDS LLC                        EQUIP CO OF POLK COUNTY                     WAGE WITHHOLDING UNIT
4600 MADISON AVE                         BRUCE MCCANN                                PO BOX 429597
STE 400                                  3210 E 14TH ST                              CINCINNATI OH 45242-9597
KANSAS CITY MO 64112                     DES MOINES IA 50316




GENERAL TREASURER OF RHODE ISLAND        GENESIS LIGHTING MANAGEMENT SVC INC         GENESIS WOMEN'S SHELTER
SECURITIES EXAMINER                      DBA GENESIS ELECTIC AND LIGHTING            AMANDA KENNEDY
DIVISION OF SECURITIES                   CHRIS RIMBOS                                4411 LEMMON AVE
233 RICHMOND ST                          7320 S MADISON AVE STE 100                  STE 201
STE 232                                  WILLOWBROOK IL 60527                        DALLAS TX 75219
PROVIDENCE RI 02903


GENISYS GROUPINC                         GENNARO, SOMMER                             GENT, KAREN
256 SEABOARD LN                          BEAUTY BRANDS LLC                           6659 EDWARDSVILLE CROSSING DR
STE B101                                 5009 EAST RAY RD                            EDWARDSVILLE IL 62025
FRANKLIN TN 37067                        PHOENIX AZ 85044




GENT, KAREN DOREEN                       GENTLE-LENNOX, DEVEN                        GENTRY, TERI R
BEAUTY BRANDS LLC                        BEAUTY BRANDS #107                          BEAUTY BRANDS LLC
4600 MADISON AVE                         9197 WESTVIEW RD STE B                      4600 MADISON AVE
STE 400                                  LONE TREE CO 80124                          STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




GEORGE K BAUM ADVISORS LLC               GEORGE, CAROL                               GEORGE, KELLY ELIZABETH
4801 MAIN ST STE 510                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY MO 64112-6621                4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GEORGE, MELISSA E                        GEORGE, MELISSA ELLEN                       GEORGE, NEIL
119 MARK TRL DR                          BEAUTY BRANDS LLC                           BRAD JONES
GLEN CARBON IL 62034                     4600 MADISON AVE                            9312 CIVIC CTR DR
                                         STE 400                                     STE 101
                                         KANSAS CITY MO 64112                        BEVERLY HILLS CA 90310




GEORGIAFANDIS, SAMANTHA LYNN             GERDES, ALEXANDRA AIKO                      GERHART, MEAGHAN JANE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GERRY, JOANNA LYNN                       GES EXPOSITION SVC INC                      GETZLOW, AMY
BEAUTY BRANDS LLC                        13861 ROSECRANS AVE                         BEAUTY BRANDS LLC
4600 MADISON AVE                         SANTA FE SPRINGS CA 90670                   4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




GEYER, MATTHEW                           GHARST, DAVID S                             GHD PROFESSIONAL NA
BEAUTY BRANDS LLC                        404 S LAKESHORE DR                          AMY SHUMAN
745 US 31 NORTH UNIT C                   RAYMORE MO 64083                            4500 PARK GRANADA
GREENWOOD IN 46143                                                                   CALABASAS CA 91302




                                             Page: 134 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 156 of 390
GHUMM, KURSTON LANAE                    GIAN, AMELIA NAOMI                        GIASSON, CHRISTA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         3718 S 118TH ST
4600 MADISON AVE                        4600 MADISON AVE                          OMAHA NE 68144
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GIBB, MONICA                            GIBBS, BRANDY NICOLE                      GIBBS, MICHELLE LYNN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GIBS                                    GIBSON, HALEY NICOLE                      GIBSON, HANNAH ELIZABETH
DONNA YOUNG                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
110 N COLLEGE AVE                       4600 MADISON AVE                          4600 MADISON AVE
#4                                      STE 400                                   STE 400
FORT COLLINS CO 80524                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GIBSON, JORDAN SUMMER                   GIBSON, KAITLYNN JERRYN                   GIBSON, MEGAN RENE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GIBSON, TAMMY                           GIESLER, MADELINE                         GIFFEN, SAMANTHA MARIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        15320 SHAWNEE MISSION PKWY                4600 MADISON AVE
STE 400                                 SHAWNEE KS 66217                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




GIFFORD, SYDNEY PAIGE                   GILBERG, TERESA D                         GILBERT CHAMBER OF COMMERCE
BEAUTY BRANDS LLC                       2222 SETTLER'S WAY                        202 N GILBERT RD
4600 MADISON AVE                        #1722                                     PO BOX 527
STE 400                                 SUGARLAND TX 77478                        GILBERT AZ 85299-0527
KANSAS CITY MO 64112




GILBERT COMMONS FINANCIAL GROUP LLC     GILBERT COMMONS FINANCIAL GROUPLLC        GILBERT POLICE DEPT - ALARM UNIT
JACQUELINE CHECK                        ZELL COMMERCIAL REAL ESTATE SVC           75 E CIVIC CTR DR
PO BOX 6157                             ELIOT STEDMAN CPM                         GILBERT AZ 85296
HICKSVILLE NY 11802-6157                5343 N 16TH ST
                                        STE 290
                                        PHOENIX AZ 85016


GILBERT, GEORGIANA TEAGUE               GILBERT, NOEL ELIZABETH ELAINE            GILCHRIST, MONIQUE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GILES, SANDRA                           GILL'S CONTAINER SVC                      GILL, MOLLY KAY
BEAUTY BRANDS LLC                       1602 SOUTHEAST 120TH                      BEAUTY BRANDS LLC
4600 MADISON AVE                        LAWTON OK 73501                           4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




GILLAM, TAYLOR NICOLE                   GILLESPIE, ASHLEY                         GIRDNER, HANNAH MARIE
BEAUTY BRANDS LLC                       10810 N TATUM BLVD                        BEAUTY BRANDS LLC
4600 MADISON AVE                        STE 105                                   4600 MADISON AVE
STE 400                                 PHOENIX AZ 85028                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




                                            Page: 135 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 157 of 390
GIRLACTIK                                GITCHEL, JOAN                               GIUSTI, SHERRI
GALIT STRUGANO                           BEAUTY BRANDS #108                          410 S UNIVERSITY AVE STE 160
18854 HATTERAS ST                        7445 W BELL RD                              LITTLE ROCK AR 72205
STE 9                                    PEORIA AZ 85382
TARZANA CA 91356




GLASS AMERCIA COMM SVC AND               GLASSBURN, BRYCLYN LEIGH                    GLAZE COMMERCIAL REAL ESTATE ADVISE
CSD PLUMBING                             BEAUTY BRANDS LLC                           JACKIE HEUEISEN
21 INDUSTRIAL DR                         4600 MADISON AVE                            801 W 47TH ST STE 400
STE A                                    STE 400                                     KANSAS CITY MO 64112
SMITHFIELD RI 02917                      KANSAS CITY MO 64112




GLAZE, ANGELA LYNN                       GLAZE, KRISTIN DELANEY                      GLEN ANDERSON PLUMBING INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           DBA ANDERSON HEATING AND COOLING
4600 MADISON AVE                         4600 MADISON AVE                            204 W 82ND ST
STE 400                                  STE 400                                     PO BOX 8619
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64114




GLENEAGLES SHOPPING CTR PLANO TX LP      GLENEAGLES SHOPPING CTR PLANO TX LP         GLENN SIGN AND GRAPHICS INC
CARL HARPER                              GLENEAGLES SHOPPING CENTER                  PO B0X 8
270 COMMERCE DR                          PO BOX 8000                                 SILVER LAKE KS 66539-0008
ROCHESTER NY 14623                       DEPARTMENT 600
                                         BUFFALO NY 14267




GLENNS RESTORATION SVC                   GLOBAL EQUIPMENT COMAPANY INC               GLOP AND GLAM
15055 CAPITOL HILL RD                    POBOX 905713                                PO BOX 3126
MONTGOMERY TX 77316                      CHARLOTTE NC 28290-5713                     SANTA BARBARA CA 93130




GLORIA RAE ACCESSORIES                   GLOVER, CHELSEA                             GLOVER, STEPHANIE KAYE
DAVID ARCHIBALD                          9401 NYSWONGER RD                           BEAUTY BRANDS LLC
7720 N ROBINSON B7                       JONES OK 73049                              4600 MADISON AVE
OKLAHOMA CITY OK 73116                                                               STE 400
                                                                                     KANSAS CITY MO 64112




GLY-MIRACLE                              GMAC COMMERCIAL CREDIT LLC                  GNM FINANCIAL SVC INC
950 XENIA AVE SOUTH                      1290 AVE OF THE AMERICAS                    DBA IDCSERVCO
MINNEAPOLIS MN 55416                     NEW YORK NY 10104                           3962 LANDMARK ST
                                                                                     CULVER CITY CA 90232-1925




GNUTHAKE, DAWN                           GO SMILE INC                                GOADE, STEPHANIE
2227 NE VIVION RD                        KELLY AND ERICA                             8410 N CHURCH RD
KANSAS CITY MO 64118                     DEPT# 34297                                 KANSAS CITY MO 64157
                                         PO BOX 39000
                                         SAN FRANCISCO CA 94139




GODBEY, CAROL                            GODBEY, CAROL                               GODLEWSKI, JONATHAN
BEAUTY BRANDS LLC                        311 A S VETERANS PKWY                       201 MAIZEFIELD
4600 MADISON AVE                         NORMAL IL 61761                             BLOOMINGTON IL 61701
STE 400
KANSAS CITY MO 64112




GOECKNER, ALEXZANDRIA DANNIELLE          GOEKEN, BROOKE                              GOERING, PATRICIA
BEAUTY BRANDS LLC                        8222 LIMA EAST DR                           5820 SW 21ST ST
4600 MADISON AVE                         INDIANAPOLIS IN 46227                       TOPEKA KS 66604
STE 400
KANSAS CITY MO 64112




                                              Page: 136 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 158 of 390
GOERING, PATRICIA R                     GOERING, TISH                              GOERING, TRISH
BEAUTY BRANDS LLC                       5820 SW 21ST ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                        TOPEKA KS 66604                            5820 SW 21ST ST
STE 400                                                                            TOPEKA KS 66604
KANSAS CITY MO 64112




GOFF, ERIN JEAN                         GOFF-CARTER, LORI D                        GOFORTH CONSTRUCTION LLC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          14004 CENTURY LN
4600 MADISON AVE                        4600 MADISON AVE                           GRANDVIEW MO 64030
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GOINGS, RACHEL                          GOINS, JULIANNA DAWN                       GOINS, SARA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           8510 E 96TH ST
STE 400                                 STE 400                                    FISHER IN 46038
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GOLD BANK                               GOLD BANK INTERNATION BANKING DIV          GOLD CUP COFFEE SVC INC
B J BURCH                               RODICA GREENBERG                           PO BOX 102148
800 WEST 47TH ST                        800 WEST 47TH ST                           ATLANTA GA 30368-2148
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GOLDEN DUCK CO INC                      GOLDEN RATIO                               GOLDEN, ALI CATHLYNE
DON KIM                                 ACCTS RECEIVABLE                           2701 SW TUTBURY TOWN RD
9808 ALBURTIS AVE                       PO BOX 297                                 TOPEKA KS 66614
SANTA FE SPRINGS CA 90670               EMIGRANT MT 59027




GOLDEN, HEATHER                         GOLDEN, HEATHER ELISE                      GOLDSCHMIDT, JENNIFER ELSIE
3110 GREEN MOUNT CROSSING DR            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
SHILOH IL 62269                         4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GOLDSMITH, AUBREY PRESLEY               GOLDWELL COSMETICS USA                     GOLDWELL COSMETICS USA
BEAUTY BRANDS LLC                       ACCTS RECEIVABLE                           GOLDWELL COSMETICS USA INC
4600 MADISON AVE                        SHIRLEY FERGUSON                           C O KAO USA INC
STE 400                                 981 CORPORATE BLVD                         1434 SOLUTIONS CTR
KANSAS CITY MO 64112                    LINTHICUM HEIGHTS MD 21090                 CHICAGO IL 60677




GOLUBSKI, KENTON                        GOLUBSKI, SABRINA ANN                      GOLUBSKI, SABRINA ANN
203 E WOODS ST                          BEAUTY BRANDS LLC                          203 E WOOD ST
SMITHVILLE MO 64089                     4600 MADISON AVE                           SMITHVILLE MO 64089
                                        STE 400
                                        KANSAS CITY MO 64112




GOLZ, JACKIE                            GOMEZ, DORIAN MIRINA                       GOMEZ, JACQUELINE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
575 W BAY AREA BLVD                     4600 MADISON AVE                           4600 MADISON AVE
WEBSTER TX 77598                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GOMEZ, NOEL GAMO                        GONZALES, AMARI RAE                        GONZALES, ANNA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 137 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 159 of 390
GONZALES, CHELSEA                         GONZALES, CHELSEA RENAE                    GONZALES, MARISA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          1629 SW WEBSTER
1709 N DYSART RD                          4600 MADISON AVE                           TOPEKA KS 66604
AVONDALE AZ 85392                         STE 400
                                          KANSAS CITY MO 64112




GONZALES, PRISCILLA                       GONZALES, REINA MARIBEL RAQUEL             GONZALES, ROBERT D
3351 E 120TH AVE APT 20-203               BEAUTY BRANDS LLC                          5820 SW 21ST
THORNTON CO 80233                         4600 MADISON AVE                           TOPEKA KS 66604
                                          STE 400
                                          KANSAS CITY MO 64112




GONZALES-MOORE, CAREENA M                 GONZALEZ, ALEXANDRA SARAI                  GONZALEZ, BRENDA MICHELLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GONZALEZ, CRISTINA JAMIE                  GONZALEZ, DANIELLE                         GONZALEZ, DEIRRA IRENE
BEAUTY BRANDS LLC                         536-B PERRIN STREET                        BEAUTY BRANDS LLC
4600 MADISON AVE                          COLORADO SPRINGS CO 80916                  4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




GONZALEZ, SARA BREANN                     GONZALEZ, VERONICA                         GOODE AIR CONDITIONING AND HEATING
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          1730 FIRST ST
4600 MADISON AVE                          4575 E CACTUS RD STE 100                   HUMBLE TX 77338
STE 400                                   PHOENIX AZ 85032
KANSAS CITY MO 64112




GOODLOVE, JESSICA                         GOODMAN, DANNA GERI                        GOODMON, DENISE YVETTE
22815 KRAFT                               BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
VASSAR KS 66543                           4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GORDON BROTHERS ASSET ADVISORS LLC        GORDON BROTHERS ASSET ADVISORS LLC         GORDON, WILLIAM BRADSHAW
800 BOYLSTON ST                           10218 N PRT WASHINGTON RD                  DBA GORDON COMM LAUN EQUIP SERV CO
27TH FLOOR                                MEQUON WI 53092                            BILL GORDON
BOSTON MA 02199                                                                      4939 W RAY RD
                                                                                     STE #-358
                                                                                     CHANDLER AZ 85226


GORDON, WILLIAM BRADSHAW                  GORDONS SPECIALTY CO LLC                   GORDONS SPECIALTY CO LLC
DBA COMMERCIAL EQUIPMENT SVC              SVC EXPERTS                                SVC EXPERTS
4939 W RAY RD #4-358                      101 W GRAY ST                              PO BOX 607
CHANDLER AZ 85226                         NORMAN OK 73070                            NORMAN OK 73070-0607




GORMAN JR, DONALD                         GORO, MARY A                               GOS WELDING SUPPLY CO
4400 ST JOHN AVE                          BEAUTY BRANDS LLC                          300 LAVON DR
KANSAS CITY MO 64123                      4600 MADISON AVE                           GARLAND TX 75040
                                          STE 400
                                          KANSAS CITY MO 64112




GOSS, KEAIRA M                            GOSSELIN, BRENT TADAO                      GOSSETT, ALLEN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           6183 MID RIVERS MALL DR
STE 400                                   STE 400                                    SAINT CHARLES MO 63304
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 138 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 160 of 390
GOUGH, LAURYN HOPE                        GOUL, CYRSTIN                              GOUNDEN, SHERLEISHA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GOVDOCS                                   GPT AVON LLC                               GQ MAGAZINE
380 JACKSON ST                            JENNIFER QUINT                             PO BOX 53800
STE 430                                   40 SKOKIE BLVD                             BOULDER CO 80322-3800
ST PAUL MN 55101-2903                     STE 610
                                          NORTHBROOK IL 60062




GRABERT, ERIN                             GRABIEL, RHIANNON                          GRABILL PLUMBING INC
7029 PGA DR                               BEAUTY BRANDS LLC                          3121 MERRIAM LN
APT C                                     4600 MADISON AVE                           #G
INDIANAPOLIS IN 46250                     STE 400                                    KANSAS CITY KS 66106
                                          KANSAS CITY MO 64112




GRABLE, JADA FAYE                         GRACE COLE LTD                             GRACE COLE LTD
BEAUTY BRANDS LLC                         NATALIE PAYNE                              CHEADLE
4600 MADISON AVE                          2 OAKWATER AVE                             2 OAKWATER AVE
STE 400                                   FREMANTLE HOUSE                            FREMANTLE HOUSE
KANSAS CITY MO 64112                      CHEADLE SK8 3SR                            CHESHIRE SK8 3SR
                                          UNITED KINGDOM                             UNITED KINGDOM


GRACE, ASHLEY                             GRACE, ELIZABETH ANNE                      GRACE, LIZ
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
7600 DENTON HIGHWAY STE 100               4600 MADISON AVE                           4600 MADISON AVE
WATAUGA TX 76148                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GRACELAND COLLEGE CNTR FOR PROFESS        GRACIA, GAVIN                              GRADY, TRACI
DEVELOPMENT AND LIFELONG LEARNING INC     9750 N DONEGAL PL                          14814 CYPRESS RIDGE
PO BOX 2768                               TUCSON AZ 85742                            CYPRESS TX 77429
MISSION MO 64180-3839




GRAFF, ABIGAIL ELIZABETH                  GRAHAM MARCUS AND ASSOCIATES               GRAHAM PROFESSIONAL BEAUTY
BEAUTY BRANDS LLC                         200 WEST COATS DR                          DEBBIE SCHLISE
4600 MADISON AVE                          STE D                                      BIN 88554
STE 400                                   ALLEN TX 75013                             MILWAUKEE WI 53288-0554
KANSAS CITY MO 64112




GRAHAM WEBB INTERNATIONAL CORP            GRAHAM, EMILY GRACE                        GRAHAM, HANNAH
TIIA NEWSOME                              BEAUTY BRANDS LLC                          1731 28TH ST
5823 NEWTON DR                            4600 MADISON AVE                           BOULDER CO 80301
CARLSBAD CA 92008-7312                    STE 400
                                          KANSAS CITY MO 64112




GRAHAM, JEFF                              GRAINGER                                   GRAMLICH, HEATHER
6119 HAUSER DR                            PO BOX 419267                              105 WEST OCOTILLO RD
SHAWNEE KS 66216                          DEPT 885901075                             CHANDLER AZ 85248
                                          KANSAS CITY MO 64141-6267




GRAMLICH, HEATHER STANLEY                 GRANADOS-RODRIGUEZ, ABIGAIL                GRAND VIEW GLASS CO INC
BEAUTY BRANDS LLC                         2215 RICHMOND AVE                          5985 LAMAR ST UNIT E
4600 MADISON AVE                          KANSAS CITY KS 66104                       ARVADA CO 80003
STE 400
KANSAS CITY MO 64112




                                              Page: 139 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 161 of 390
GRANDE COMMUNICATIONS                 GRANDMAS OFFICE CATERING                   GRANITE COMMUNICATIONS
DEPT 1240                             120 W 12TH ST                              PO BOX 983119
PO BOX 121204                         KANSAS CITY MO 64105                       BOSTON MA 02298
DALLAS TX 75312-1204




GRANITE COMMUNICATIONS                GRANITE TELECOMMUNICATIONS                 GRANITE TELECOMMUNICATIONS
100 NEWPORT AVENUE EXTENSION          TIM HADRI                                  CLIENT ID#311
QUINCY MA 02171                       100 NEWPORT AVE EXTENSION                  PO BOX 983119
                                      QUINCY MA 02171                            BOSTON MA 02298-3119




GRANT TRUSTER                         GRANT, ALEXIS DESIREE                      GRANT, CARLY MICHELLE
5704 NE MAYBROOK                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LEE'S SUMMIT MO 64064                 4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GRANT, CHRISTINE                      GRANT, CHRISTINE CATHERINE                 GRANT, KOLTYN JAMES
17395 TOMBALL PKWY                    BEAUTY BRANDS LLC                          1500 TREMONT ST LOT 39
BUILDING 3A                           4600 MADISON AVE                           LINCOLN IL 62656
HOUSTON TX 77064                      STE 400
                                      KANSAS CITY MO 64112




GRANTHAM, MEAGAN MAILY                GRAPHIC SPORTSWEAR SCREENPRINT CORP        GRAPHIC SYSTEMS
BEAUTY BRANDS LLC                     KC SCREENPRINT                             2632 26TH AVE SOUTH
4600 MADISON AVE                      501 CHARLOTTE                              MINNEAPOLIS MN 55406
STE 400                               KANSAS CITY MO 64106
KANSAS CITY MO 64112




GRAPHICS FACTORY INC                  GRASS, CARELL                              GRASS, CHRISTOPHER
560 AXMINISTER DR                     9926 W 107TH PL                            9926 W 107TH PL
FENTON MO 63026                       WESTMINISTER CO 80021                      WESTMINSTER CO 80021




GRASS, JOHN S                         GRASS, PATRICIA                            GRAU, HALEY KATE
BEAUTY BRANDS LLC                     9926 W 107TH PL                            15 AUVERGNE DR
4600 MADISON AVE                      WESTMINISTER CO 80021                      LAKE ST LOUIS MO 63367
STE 400
KANSAS CITY MO 64112




GRAUE, DONNA                          GRAVES, ALEXIS DIANE                       GRAVES, ASHLYN ELIZABETH
18-M SAN MIGUEL DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
ST. CHARLES MO 63303                  4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GRAVES, GABRIELLE HOPE                GRAVES, JORDAN KRISTINE                    GRAW, RENEE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           745 US 31 NORTH UNIT C
STE 400                               STE 400                                    GREENWOOD IN 46142
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




GRAY, BRITTINI ASHLEI                 GRAY, ELISA                                GRAY, KAITLYN MARIE
BEAUTY BRANDS LLC                     1771 N 73RD TERR                           BEAUTY BRANDS LLC
4600 MADISON AVE                      APT 5                                      4600 MADISON AVE
STE 400                               KANSAS CITY KS 66112                       STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




                                          Page: 140 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 162 of 390
GRAY, SASHA                               GRAY, SASHA JASMINE                        GRAY, SHERIANN MONIQUE
575 WEST BAY AREA BLVD                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WEBSTER TX 77598                          4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




GRAYBAR ELECTRIC CO INC                   GRAYSON, STACY                             GRAZIANO, DAVID
12447 COLLECTIONS CTR DR                  223 NW 113TH ST                            807 SAXON TRL
CHICAGO IL 60693-2447                     KANSAS CITY MO 64155-1860                  SOUTHLAKE TX 76092




GREAT AMERICAN BANK                       GREAT AMERICAN DUCK PRODUCTS               GREAT DENVER IRON
3500 CLINTON PKWY                         PEG CARLSON                                4975 JACKSON ST
LAWRENCE KS 66047                         16043 N 82ND ST                            DENVER CO 80216
                                          SCOTTSDALE AZ 85260




GREAT IOWA TREASURE HUNT                  GREATER KC CHAMBER OF COMMERCE             GREATER OKLAHOMA CITY CHAMBER
UNCLAIMED PROPERTY DIVISION               2600 COMMERCE TOWER                        123 PARK AVE
LUCAS STATE OFFICE BLDG                   911 MAIN ST                                OKLAHOMA CITY OK 73102
1ST FL                                    KANSAS CITY MO 64105-2049
DES MOINES IA 50319




GREATER OMAHA CHAMBER OF COMMERCE         GREATER PHOENIX CHAMBER OF COMMERCE        GREATER TOPEKA CHAMBER OF COMMERCE
1301 HARNEY ST                            201 N CENTRAL AVE                          120 SE 6TH ST STE 110
OMAHA NE 68102                            27TH FLOOR                                 TOPEKA KS 66603-3515
                                          PHOENIX AZ 85073




GREATER WACO CHAMBER OF COMMERCE          GREATHOUSE, AMBER NICHOLE                  GREEN MOUNT CROSSING LLC
PO BOX 1220                               BEAUTY BRANDS LLC                          MATT PROSS
WACO TX 76703-1220                        4600 MADISON AVE                           11850 STUDT AVE
                                          STE 400                                    ST. LOUIS MO 63114
                                          KANSAS CITY MO 64112




GREEN MOUNT CROSSING LLC                  GREEN, BENJANIM C                          GREEN, CARLENA ALICIA
PO BOX 419121                             PO BOX 80272                               BEAUTY BRANDS LLC
ST. LOUIS MO 63141                        PHOENIX AZ 85060-0272                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




GREEN, DARYL                              GREEN, JACKEE                              GREEN, JACQUELINE
9827 BATESVILLE PIKE                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
JACKSONVILLE AR 72076                     8510 E 96TH ST UNIT C                      4600 MADISON AVE
                                          FISHERS IN 46038                           STE 400
                                                                                     KANSAS CITY MO 64112




GREEN, JAMMIE JEAN                        GREEN, LISA SUE                            GREEN, MOLCOLM
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          6303 E 148TH TER
4600 MADISON AVE                          4600 MADISON AVE                           GRANDVIEW MO 64030
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GREEN, SHERRY LYNNE                       GREENDALE 14 LLC                           GREENDALE CENTRE
BEAUTY BRANDS LLC                         PO BOX 713956                              INWIN UNION
4600 MADISON AVE                          CINCINNATI OH 45271-3956                   PO BOX 6214
STE 400                                                                              INDIANAPOLIS IN 46206
KANSAS CITY MO 64112




                                               Page: 141 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 163 of 390
GREENDALE LLC AN INDIANA LLC            GREENE, ERIKA MICHELLE                    GREENE, MELISSA AMY
CENTRE PROPERTIES                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
CHRIS CARMENLEASING MANAGER DOUG        4600 MADISON AVE                          4600 MADISON AVE
SINGLETON                               STE 400                                   STE 400
9333 N MERIDIAN ST                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112
STE 275
INDIANAPOLIS IN 46260-1846

GREENE, RACHAEL                         GREENFIELD, RILEE MICHELE                 GREENFIELD, TONYA
7214 NORTH ACADEMY BLVD                 BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80920               4600 MADISON AVE                          5640 SOUTH PARKER RD
                                        STE 400                                   AURORA CO 80015
                                        KANSAS CITY MO 64112




GREENFIELD, TONYA                       GREENFIELD, TONYA Y                       GREENHOUSE VENTURES GP LLC
16325 EAST BROWN DR                     BEAUTY BRANDS LLC                         DBA SOUTHLAKE STYLES
AURORA CO 80013                         4600 MADISON AVE                          NICOLE TESORIERO
                                        STE 400                                   260 MIRON DR
                                        KANSAS CITY MO 64112                      STE 110
                                                                                  SOUTHLAKE TX 76092


GREENLEAF COMPACTION                    GREENLEAF COMPACTION                      GREENLEAF COMPACTION
222 S MILL AVE                          4001 NORTH 3RD ST                         4001 N 3RD ST
STE 333                                 STE 480                                   S-480
TEMPE AZ 85281                          PHOENIX AZ 85012                          PHOENIX AZ 85012




GREENLEAF COMPACTION                    GREENO, BETH                              GREENS, TIFFANY
LOCKBOX                                 2211 GRANT ST                             6100 NW TIFFANY SPRINGS PKWY
PO BOX 29661-2008                       LONGMONT CO 80501                         KANSAS CITY MO 64154
PHOENIX AZ 85038-2008




GREENSTONE ASSET MANAGEMENT             GREENSTONE ASSET MANAGEMENT               GREENWAVE ELECTRIC INC
JASON FINE                              DAVID JOHNSON CEO                         MICHELLE
331 WEST THORNTON AVE                   30 EAST ADAMS ST                          1721 SW VAN BUREN ST
ST. LOUIS MO 63119                      STE 300                                   TOPEKA KS 66612
                                        CHICAGO IL 60603




GREENWOOD CHAMBER OF COMMERCE           GREENWOOD, REGAN LYNN                     GREER, GRETCHEN
550 US 31 SOUTH                         BEAUTY BRANDS LLC                         PO BOX 124
GREENWOOD IN 46142                      4600 MADISON AVE                          HILLSBORO TX 76645
                                        STE 400
                                        KANSAS CITY MO 64112




GREESON, KIM                            GREGOIRE, KRISTY                          GREGORY JR, BRANDON
5820 SW 21ST ST                         2537 N FLANWILL BLVD                      613 N DOWNEY CT
TOPEKA KS 66604                         TUCSON AZ 85716                           INDEPENDENCE MO 64056




GREGORY, ROBERT                         GREGORY, ROBERT APFFEL                    GRESHAM, ALENA S
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
575 W BAY AREA BLVD                     4600 MADISON AVE                          4600 MADISON AVE
WEBSTER TX 77598                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




GRESHAM, AMBER                          GRESHAM, AMBER D                          GRETER ENTERPRISES INC
2325 MARKETPLACE DR                     BEAUTY BRANDS LLC                         DBA MANAGEMENT RECRUITERS OF
WACO TX 76711                           4600 MADISON AVE                          KIM LUTHER
                                        STE 400                                   INDIANAPOLIS - NORTH
                                        KANSAS CITY MO 64112                      1717 ARCH ST 36TH FL
                                                                                  PHILADELPHIA PA 19103




                                            Page: 142 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 164 of 390
GRI CAPITAL LLC                          GRIER, BRIDGET LANETTE                      GRIER, HANNAH JO
4185 TEMPLE CITY BLVD                    BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
UNIT A                                   4600 MADISON AVE                            4600 MADISON AVE
EL MONTE CA 91731                        STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GRIFFIN, ANDREW RUSSELL                  GRIFFIN, PENNY FAYE                         GRIFFITH, CASEY DIANGELA
13636 W 129TH ST                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OLATHE KS 66062                          4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GRIFFITH, JASON                          GRIFFITH, TARYN LEE                         GRIFFITHS, MEREDITH
703 N CHURCH ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
BELLEVILLE IL 62220                      4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GRIFFITHS, MEREDITH                      GRIGG, LACEY NICHOLLE                       GRIGG, RAMONA
1811 VILLAGE WEST PKWY                   BEAUTY BRANDS LLC                           7445 WEST BELL RD
STE O-101                                4600 MADISON AVE                            STE 100
KANSAS CITY KS 66111                     STE 400                                     PEORIA AZ 85382
                                         KANSAS CITY MO 64112




GRIGG, RAMONA LYNN                       GRIGGS, LINDA                               GRIJALVA, DESMARIE LESAY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GRIM, GARY                               GRIMALDI, TONY                              GRIMES, LAUREN
BEAUTY BRANDS LLC                        HONEY DO                                    BEAUTY BRANDS LLC
4600 MADISON AVE                         607 N CLAYVIEW DR                           7600 DENTON HIGHWAY STE 100
STE 400                                  LIBERTY MO 64068                            WATAUGA TX 76148
KANSAS CITY MO 64112




GRIMES, MELANIE                          GRIMES, MELISSA MARIE                       GRIMM, THEODORE L
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           9715 W 85TH ST
4600 MADISON AVE                         4600 MADISON AVE                            OVERLAND PARK KS 66212
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




GRINNELL FIRE PROTECTION                 GRISSETT, EMILY MARIE                       GRIUZENGA, PAULA
SYSTEMS CO                               BEAUTY BRANDS LLC                           1270 EAST 1ST AVE
130 9TH AVE                              4600 MADISON AVE                            BROOMFIELD CO 80020
STE 101                                  STE 400
NORTH KANSAS CITY MO 64116               KANSAS CITY MO 64112




GRODZICKI, ALISSA                        GRONBERG, SARAH ELIZABETH                   GROSEN, ANGELA RAE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GROSHONG, KATHLEEN ELIZABETH             GROSS, MICHAEL                              GROSS, NICOLE NADINE
BEAUTY BRANDS LLC                        PO BOX 734                                  BEAUTY BRANDS LLC
4600 MADISON AVE                         TYLER TX 75710-0734                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




                                              Page: 143 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 165 of 390
GROTH, TRACY LAVONNE                    GROUP ELITE SVC INC                        GROVER STREET OPERATING LLC
BEAUTY BRANDS LLC                       6884 MEADOW RIDGE CIR                      DBA COMFORT INN AND SUITES
4600 MADISON AVE                        NEVADA TX 75173                            ANNA ROSE MAHONEY
STE 400                                                                            7007 GROVER ST
KANSAS CITY MO 64112                                                               OMAHA NE 68106




GRUNDER, MAE ELIZABETH                  GTS TRANSPORTATION SERVICESINC             GUADARRAMA-MEJIA, ALONDRA AMERICA
BEAUTY BRANDS LLC                       2021 LAS POSITAS CT                        BEAUTY BRANDS LLC
4600 MADISON AVE                        STE 101                                    4600 MADISON AVE
STE 400                                 LIVERMORE CA 94550                         STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




GUARANTEC CBHE                          GUARANTEED RODENT REMOVAL SVC              GUARDIAN SAVINGS AND LOAN ASSOC
PO BOX 41571                            146 CR 4692                                1220 AUGUSTA DR
JACKSONVILLE FL 32203                   BOYD TX 76023                              HOUSTON TX 77057




GUCKENBERGER, SAMANTHA L                GUDAT, MICHELLE                            GUDINO, KIMBERLY RAE
6696 ROYAL LN                           286 A GREAT LAKES CIR WEST                 BEAUTY BRANDS LLC
AVON IN 46123                           AVON IN 46123                              4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




GUERRANT, TANIA                         GUERRERO, ANDREA VALENZUELA                GUERRERO, ANJANETTE
625 MANHATTAN PL                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
APT 203                                 4600 MADISON AVE                           7354 N LACHOLLA BLVD
BOULDER CO 60303                        STE 400                                    TUCSON AZ 85741
                                        KANSAS CITY MO 64112




GUERRERO, SAMANTHA BRIANN               GUESS, ROBIN                               GUESS, ROBIN
BEAUTY BRANDS LLC                       1041 E SOUTHLAKE BLVD                      BEAUTY BRANDS LLC
4600 MADISON AVE                        STE 100                                    1041 E SOUTHALKE BLVE STE 100
STE 400                                 SOUTHLAKE TX 76092                         SOUTHLAKE TX 76092
KANSAS CITY MO 64112




GUESS, ROBIN LYNN                       GUETTNER, ANCHEN NICHOLE                   GUINOT, RENE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          KIMBER MADERAZZO
4600 MADISON AVE                        4600 MADISON AVE                           8601 WULSHIRE BLVD
STE 400                                 STE 400                                    STE 11OO
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       BEVERLY HILLS CA 90211




GUINTO, JACOB                           GUINTO, KARA                               GUINTO, KARA DAWN
16444 CARY ST                           400 NORTH 48TH ST                          BEAUTY BRANDS LLC
OMAHA NE 68136                          LINCOLN NE 68504                           4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




GUITIERREZ, CAESAR A                    GUND INC                                   GUND INC
8041 WEST 96TH AVE                      PO BOX 18148                               BRYAN BENDANIO
WESTMINSTER CO 80021                    NEWARK NJ 07191                            1 RUNYONS LN
                                                                                   EDISON NJ 08817




GUNLOCK, HANNAH ROSE                    GURVITZ, AMY BAUMGARTNER                   GUSEWELLE, MALLORY DIXI
BEAUTY BRANDS LLC                       DBA TEN EIGHT COMMUNICATIONS               BEAUTY BRANDS LLC
4600 MADISON AVE                        207A RANDALL ST                            4600 MADISON AVE
STE 400                                 SAN FRANCISCO CA 94131                     STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




                                            Page: 144 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 166 of 390
GUST, KRISTEN                           GUST, KRISTEN E                             GUSTIN, KARSAN BROOKE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
6659 EDWARDSVILLE CROSSING DR           4600 MADISON AVE                            4600 MADISON AVE
EDWARDSVILLE IL 62025                   STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GUTHRIE, BRITTNI MICHELLE               GUTHRIE, CYNTHIA MARIE                      GUTHRIE, CYNTHIA MEGAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GUTIERREZ MORENO, ALBERTO ADRIAN        GUTIERREZ, DAZHA RENAY                      GUTIERREZ, FELIZ NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




GUTIERREZ, MARY LYNN                    GUTIERREZ, MONICA                           GUTIERREZ, MONICA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           1709 N DYSART RD
4600 MADISON AVE                        4600 MADISON AVE                            AVONDALE AZ 85392
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




GUTZLER, JAMIE                          GUYER, JILLIAN CHARLENE                     GUYLL, MICAYLA J
DO NOT USE- SEE 4075                    BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
8727 148TH AVE NE                       4600 MADISON AVE                            4600 MADISON AVE
REDMOND WA 98052                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




H KENT HOLLINS 7083                     H2O PLUS                                    HAAS, AMBER LYNN
ATTORNEY AT LAW PA                      ACCTS RECEIVABLE                            BEAUTY BRANDS LLC
3615 SW 29TH ST                         MELVIN                                      4600 MADISON AVE
PO BOX 4586                             845 WEST MADISON ST                         STE 400
TOPEKA KS 66604-0586                    CHICAGO IL 60607                            KANSAS CITY MO 64112




HAAS, KELLE                             HAASL, MADISON JEWEL                        HABERLAND, JUSTIN
15807 PINE CONE LN                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
TOMBALL TX 77377                        4600 MADISON AVE                            7445 WEST BELL RD STE 100
                                        STE 400                                     PEORIZ AZ 85044
                                        KANSAS CITY MO 64112




HABITATA BUILDING PRODUCTS LLC          HACKMEISTER, STEVEN TROY                    HAFERLAND, LOLITA FAY
1600 S 39TH ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
ST. LOUIS MO 63110                      4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HAFNER, TINA RAQUEL                     HAGEN, ASIA                                 HAGER, JENTRI RYAN
BEAUTY BRANDS LLC                       9774 E US HWY 36                            BEAUTY BRANDS LLC
4600 MADISON AVE                        AVON IN 46123                               4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HAGGARD, BRANDALYN ELIZABETH            HAIGES MACHINERY INC                        HAINES, JESSICA
BEAUTY BRANDS LLC                       11314 E MAIN ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                        HUNTLEY IL 60142                            15225 W 119TH ST
STE 400                                                                             OLATHE KS 66062
KANSAS CITY MO 64112




                                             Page: 145 of 369
                        Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 167 of 390
HAINES, JESSICA JOYCE               HAINEY, JANA L                             HAIR RULES LLC
BEAUTY BRANDS LLC                   BEAUTY BRANDS LLC                          ANN CONLON
4600 MADISON AVE                    4600 MADISON AVE                           1A ROCKLAND PARK AVE
STE 400                             STE 400                                    TAPPAN NY 10983
KANSAS CITY MO 64112                KANSAS CITY MO 64112




HAIR SHOTS                          HAIR TREATS                                HAIR U WEAR
AMY LANCE                           DBA BACKSTAGE COMMERCE INC                 WIL MELCHOR-BARZ
8136 ROSEMONT DR                    JONATHAN MORELLO                           14865 W 105TH ST
PLANO TX 75025                      1561 RUE BEGIN                             LENEXA KS 66215
                                    MONTREAL QC H4R IW9
                                    CANADA


HAIR, LILLIAN ALANE                 HAIRDIAMOND INC                            HAIRDIAMOND INC
BEAUTY BRANDS LLC                   SONIA DIMARIA POOLE                        HAIRDIAMONDINC
4600 MADISON AVE                    14447 N 73RD ST                            PO BOX 15366
STE 400                             SCOTTSDALE AZ 85260                        SCOTTSDALE AZ 85267-5366
KANSAS CITY MO 64112




HAIRNOODLES                         HAKAN, BRIANNA ELYSE                       HALBROOK LAW FIRM PC
JANNINE SCOTT                       BEAUTY BRANDS LLC                          3500 W 75TH ST
PO BOX 222                          4600 MADISON AVE                           S-300
RED CLIFF CO 81649                  STE 400                                    PRAIRIE VILLAGE KS 66208
                                    KANSAS CITY MO 64112




HALBROOK, CLARENCE                  HALE, CHRISTOPHER LEE                      HALE, JOSHUA ALAN
ABCO GLASS AND MIRROR               BEAUTY BRANDS LLC                          5116 ROBERTA DR
PO BOX 764618                       4600 MADISON AVE                           NORTH RICHLAND HILLS TX 76180
DALLAS TX 75376-4618                STE 400
                                    KANSAS CITY MO 64112




HALEY, CONNOR                       HALEY, DESTINY LASHAY                      HALEY, NICOLE
PO BOX 601                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PITTSBORO IN 46167                  4600 MADISON AVE                           4600 MADISON AVE
                                    STE 400                                    STE 400
                                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HALEY, ROBIN                        HALL, BRANDY NICOLE                        HALL, BRIAN
BEAUTY BRANDS LLC                   1702 STASI AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                    RAYMORE MO 64083                           4600 MADISON AVE
STE 400                                                                        STE 400
KANSAS CITY MO 64112                                                           KANSAS CITY MO 64112




HALL, CAITLYN NICOLE                HALL, CARISSA MARIE                        HALL, CHALIS
BEAUTY BRANDS LLC                   31103 E HANNA RD                           BEAUTY BRANDS LLC
4600 MADISON AVE                    BUCKNER MO 64016                           4600 MADISON AVE
STE 400                                                                        STE 400
KANSAS CITY MO 64112                                                           KANSAS CITY MO 64112




HALL, COURTNEY ANN                  HALL, DENNIS RAY                           HALL, EMILY ALISSA
BEAUTY BRANDS LLC                   1209 TULIP ST 9D                           BEAUTY BRANDS LLC
4600 MADISON AVE                    LONGMONT CO 80501                          4600 MADISON AVE
STE 400                                                                        STE 400
KANSAS CITY MO 64112                                                           KANSAS CITY MO 64112




HALL, GRACE ELIZABETH               HALL, GRIFFIN DAWN                         HALL, JILLIAN ALLENA
BEAUTY BRANDS LLC                   BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                    4600 MADISON AVE                           4600 MADISON AVE
STE 400                             STE 400                                    STE 400
KANSAS CITY MO 64112                KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                        Page: 146 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 168 of 390
HALL, KERRI                              HALL, NIESHA DESHAWN                       HALL, RACHEL LEAH
3709 W WAGONER RD                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
GLENDALE AZ 85308                        4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HALL, SARAH BETH                         HALLBROOK LAW FIRM PC                      HALLER, KEIRA CHRISTIN A
BEAUTY BRANDS LLC                        3500 W 75TH ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                         PRAIRIE VILLAGE KS 66208                   4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HALLQUIST, JACKSON BARBER                HALO BRANDED SOLUTIONS                     HALO BRANDED SOLUTIONS
BEAUTY BRANDS LLC                        DOUG FORD                                  3182 MOMENTUM PL
4600 MADISON AVE                         1500 HALO WAY                              CHICAGO IL 60689-5331
STE 400                                  STERLING IL 61081
KANSAS CITY MO 64112




HALOGEN PUBLICIS MEDIA COLLECTION        HALOGEN PUBLICIS MEDIA COLLECTION          HALSTEAD, ALLIE
F/B/O STARCOM MEDIAVEST GROUP            LEE ROSEN                                  1214 KINSELLA AVE
LAUREN MOLLER                            FBO STARCOM MEDIAVEST GROUP                SWANSEA IL 62226
PO BOX 1528                              1675 BROADWAY
LONG ISLAND CITY NY 11101-0528           NEW YORK NY 10019




HALVERSON, KATHERINE SUE                 HAM, ANITA                                 HAM, ANITA SUSAN
BEAUTY BRANDS LLC                        509 SE ASHEVILLE DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                         LEE'S SUMMIT MO 64063                      4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HAMANN, COURTNEY OLIVIA                  HAMANN, JORDAN                             HAMANN, JORDAN RENEE
BEAUTY BRANDS LLC                        17395 TOMBALL PKWY                         BEAUTY BRANDS LLC
4600 MADISON AVE                         BUILDING 3A                                4600 MADISON AVE
STE 400                                  HOUSTON TX 77064                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HAMANN, MORGAN ALEXIS                    HAMBY, STACIE                              HAMBY, STACIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          860A NW BLUE PARKWAY
4600 MADISON AVE                         4600 MADISON AVE                           LEES SUMMIT MO 64086
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HAMBY, STACIE                            HAMCO KANSAS CITY                          HAMEL, JESSICA LOUISE
BEAUTY BRANDS #154                       DAN TAPKE                                  BEAUTY BRANDS LLC
860 A NW BLUE PKWY                       17501 W 98TH ST                            4600 MADISON AVE
LEE'S SUMMIT MO 64086                    UNIT 35-47                                 STE 400
                                         LENEXA KS 66219                            KANSAS CITY MO 64112




HAMELIN MECHANICAL SVC INC               HAMILTON COUNTY IN                         HAMILTON COUNTY TREASUER
PO BOX 1287                              CONSUMER AFFAIRS                           33 N 9TH ST
WAXHAW NC 28173                          COUNTY ATTORNEY                            NOBLESVILLE IN 46060
                                         1 HAMILTON COUNTY SQUARE
                                         STE 134
                                         NOBLESVILLE IN 46060


HAMILTON COUNTY TREASURER                HAMILTON LINEN SUPPLY                      HAMILTON, ALISSA
HAMILTON COUNTY TREASURER'S OFFICE       PO BOX 843348                              3514 CLINTON PKWY
OLD COURTHOUSE 33 N 9TH ST               KANSAS CITY MO 64184                       STE J
STE 112                                                                             LAWRENCE KS 66047
NOBLESVILLE IN 46060




                                              Page: 147 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 169 of 390
HAMILTON, ALISSA                         HAMILTON, ALISSA JANEESE                  HAMILTON, AMELIA
BEAUTY BRANDS #103                       BEAUTY BRANDS LLC                         311 A S VETERANS PKWY
3514 CLINTON PKWY STE J                  4600 MADISON AVE                          NORMAL IL 61761
LAWRENCE KS 66047                        STE 400
                                         KANSAS CITY MO 64112




HAMILTON, AMELIA ELIZABETH               HAMILTON, JAN                             HAMILTON, MIRANDA ELIZABETH
BEAUTY BRANDS LLC                        CHAPTER 13 TRUSTEE                        BEAUTY BRANDS LLC
4600 MADISON AVE                         PO BOX 3527                               4600 MADISON AVE
STE 400                                  TOPEKA KS 66601-3527                      STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HAMILTON, SUZANNE MARIE                  HAMILTON, TIFFINY MICHELLE                HAMILTON, WHITNEY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HAMMEN, GRACE ANNE                       HAMMER, VANESSA                           HAMMOND, JESSICA MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HAMMOND, KIM                             HAMMONDS, TRISHA                          HAMMONTREE, REBECCA
9812 W 130TH ST                          BEAUTY BRANDS # 118                       1605 NW 78TH ST
OVERLAND PARK KS 66213                   10810 N TATUM BLVD STE 105                KANSAS CITY MO 64118
                                         PHOENIX AZ 85028




HAMPTON INN                              HAMPTON INN AND SUITES                    HAMPTON INN AND SUITES TUCSON MALL
320 SOUTH TOWANDA AVE                    COUNTRY CLUB PLAZA                        5950 N ORACLE RD
NORMAL IL 61761                          4600 SUMMIT                               TUCSON AZ 85704
                                         KANSAS CITY MO 64112




HAMPTON, JENNIFER                        HAMPTON, MIA M                            HANAUER, GEORGE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
1041 E SOUTHLAKE BLVD STE 100            4600 MADISON AVE                          4600 MADISON AVE
SOUTHLAKE TX 76092                       STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HANBERRY, PORSHA                         HANCOCK, KARA                             HANCOCK, KARA LEE
BEAUTY BRANDS LLC                        4201 ELMORE AVE                           BEAUTY BRANDS LLC
4600 MADISON AVE                         DAVENPORT IA 52807                        4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HANCOCK, KYLA TERESE                     HANDY HANDS                               HANEBUTT CONSULTING GROUP INC
BEAUTY BRANDS LLC                        9200 W 71ST ST                            7007 W COLLEGE BLVD
4600 MADISON AVE                         MERRIAM KS 66204                          OVERLAND PARK KS 66211
STE 400
KANSAS CITY MO 64112




HANEBUTT CONSULTING GROUP INC            HANEY, BETSY ANN                          HANINI, DIANA JAMAL
PO BOX 552                               BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SHAWNEE MISSION KS 66210                 4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                             Page: 148 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 170 of 390
HANKIN, W GRAHAM                         HANKINS SVC INC                            HANKINSON, EMILY
77 PARK AVE                              1100 ELMWOOD AVE                           11700 HOLLINGSWORTH RD
APT- 7D                                  KANSAS CITY MO 64127                       KANSAS CITY KS 66109
NEW YORK NY 10016




HANKINSON, KAITLIN                       HANKS, SUSAN                               HANKS, SUSAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3514 CLINTON PKWY
1811 VILLAGE WEST PKWY STE               4600 MADISON AVE                           STE J
# 101                                    STE 400                                    LAWRENCE KS 66047
KANSAS CITY KS 66111                     KANSAS CITY MO 64112




HANLEY, AUDREY J                         HANNA RUBBER CO                            HANNAH EL, XJANNAYAH K
61 JANE ST                               1511 BALTIMORE                             BEAUTY BRANDS LLC
APT 12L                                  KANSAS CITY MO 64108-1301                  4600 MADISON AVE
NEW YORK NY 10014                                                                   STE 400
                                                                                    KANSAS CITY MO 64112




HANNAH-EL, XJANNAYAH                     HANNAS CANDLE CO                           HANNAS POTPOURRI SPECIALTIES INC
8124 MACARTHUR BLVD                      ADAM WOODS                                 PO BOX 3647
OKLAHOMA CITY OK 73132                   1421 EAST 15TH ST                          FAYETTEVILLE AR 72702
                                         FAYETTEVILLE AR 72701




HANOLD ASSOCIATES LLC                    HANSEN, ANNALISE MARIE                     HANSEN, DESTINY MARA
1560 SHERMAN AVE                         807 ASH CT                                 BEAUTY BRANDS LLC
# 1310                                   LANSING KS 66043                           4600 MADISON AVE
EVANSTON IL 60201                                                                   STE 400
                                                                                    KANSAS CITY MO 64112




HANSEN, GRACE JANE                       HANSON'S EXCAVATING AND FENCING            HANSON, MILDRED MARGARET
BEAUTY BRANDS LLC                        350 W SPAULDING ST                         BEAUTY BRANDS LLC
4600 MADISON AVE                         LAFAYETT CO 80026                          4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HARADEN, AMANDA DAWN                     HARALSON, JULIE DEE                        HARBOLDT, KRISTYN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          87 MAIN ST
4600 MADISON AVE                         4600 MADISON AVE                           WESTLAKE OH 44145
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HARBOLDT, KRISTYN ROSE                   HARDEN, DESTINY MICHELLE                   HARDEN, MICHAEL WILLIAM KIDD
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HARDIN, JOSEPH                           HARDY, MEREDITH                            HARDY, TERRI LYNN
3502 N 57TH ST                           951 NE RICE RD                             BEAUTY BRANDS LLC
OMAHA NE 68104                           LEE'S SUMMIT MO 64086                      4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




HARE, AMANDA                             HAREN AND LAUGHLIN CONSTRUCTION            HARKEY, KELLY DAWN
2905 E SKYLINE DR                        ACCTS RECEIVABLE                           BEAUTY BRANDS LLC
STE 274                                  11100 W 82ND                               4600 MADISON AVE
TUCSON AZ 85718                          #104                                       STE 400
                                         LENEXA KS 66214                            KANSAS CITY MO 64112




                                             Page: 149 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 171 of 390
HARLESS, HALEY                         HARM, RYEN                                 HARM, RYEN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          8920 SOUTH 71ST PLZ
4600 MADISON AVE                       4600 MADISON AVE                           STE 111
STE 400                                STE 400                                    PAPILLION NE 68133
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




HARMON, AMANDA                         HARMON, ANDRE R                            HARMS, AMANDA
2005 NE 80TH ST                        1404 MAXWELL ST                            2305 BEVERLY DR APT 902
KANSAS CITY MO 64118                   COLORADO SPRINGS CO 80906                  URBANDALE IA 50322-5243




HARPER, ALYSON LEA                     HARPER, CADDIE JADE                        HARPER, NANCY
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HARPER, TANISHA                        HARPING, CRYSTAL                           HARRAH'S
BEAUTY BRANDS LLC                      4623 CAMERON RIDGE DR                      TERESA RODRIGUEZ
4600 MADISON AVE                       APT 117                                    ONE RIVERBOAT DRIVE
STE 400                                INDIANAPOLIS IN 46240                      NORTH KANSAS CITY MO 64116
KANSAS CITY MO 64112




HARRAWOOD, BAMBI NICOLE                HARRELL, CHELSEA                           HARRELL, KIMBERLY LAND
BEAUTY BRANDS LLC                      5945 SOUTH FORK DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                       PEYTON CO 80831                            4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




HARRIS CONSTRUCTION                    HARRIS COUNTY                              HARRIS COUNTY ALARM DETAIL
ACCTS RECEIVABLE                       10000 NORTHWEST FRWY STE 102               9418 JENSEN DR STE A
3200 HASKELL AVE                       HOUSTON TX 77902                           HOUSTON TX 77093
#140
LAWRENCE KS 66046




HARRIS COUNTY COURTHOUSE               HARRIS COUNTY MUD 257                      HARRIS COUNTY TX
DISTRICT COUNTY CLERK                  PO BOX 1368                                CONSUMER AFFAIRS
PO BOX 4651                            FRIENDSWOOD TX 77549-1368                  COUNTY ATTORNEY
HOUSTON TX 77210-4651                                                             1019 CONGRESS
                                                                                  HOUSTON TX 77002




HARRIS COUNTY TX                       HARRIS ENTERPRISES PARTNERS GP             HARRIS TEETER INC
CONSUMER AFFAIRS                       METRO LINEN CO                             MARY NOBLITT
COUNTY ATTORNEY                        PO BOX 978                                 701 CRESTDALE RD
1201 FRANKLIN ST                       MCKINNEY TX 75070-0978                     MATTHEEWS NC 28105
HOUSTON TX 77002




HARRIS TEETER INC                      HARRIS TEETER INC                          HARRIS TEETER INC
10616 PROVIDENCE RD                    MARY NOBLITT                               7715 REGENCY LAKE DR
CHARLOTTE NC 28277                     701 CRESTDALE RD                           HUNTERSVILLE NC 28078
                                       MATTHEWS NC 28105




HARRIS, BRANDON                        HARRIS, CHANDRIEA                          HARRIS, KAILEE MARIAH
20 BLUE BUNTING CIR                    3101 DEER TRAILS                           BEAUTY BRANDS LLC
MOSCOW MILLS MO 63362                  MCKINNEY TX 75071                          4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                           Page: 150 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 172 of 390
HARRIS, KRISTI                            HARRIS, KRISTI                              HARRIS, MAGEN
BEAUTY BRANDS LLC                         951 NE RICE RD                              BEAUTY BRANDS LLC
4600 MADISON AVE                          LEES SUMMIT MO 64086                        4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




HARRIS, MARANDA                           HARRIS, RASHOUNA K                          HARRIS, VICKI LYNNE
703 S RINER RD                            BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
BUCKNER MO 64016                          4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HARRISON, BRANDY                          HARRISON, HALLEY                            HARRISON, SARAH CATHERINE
2819 RIO GRANDE ST APT 209                1520 NW 47TH                                1614 S WHITEBACK
AUSTIN TX 78705                           OKLAHOMA CITY OK 73118                      HOUSTON TX 77094




HARRISONORR AIR COND LLC                  HARROLD, KIRSTEN ANN                        HARRY D KOENIG AND CO INC
FRANK STURSA                              BEAUTY BRANDS LLC                           LINDA SCHLOZMAN
4100 N WALNUT                             4600 MADISON AVE                            7 MAIN ST
OKLAHOMA CITY OK 73105                    STE 400                                     PO BOX 125
                                          KANSAS CITY MO 64112                        EAST ROCKAWAY NY 11518




HARRY D KOENIG AND CO INC                 HARRY, CRISTINA MARIE                       HART, ASHLEY
PO BOX 125                                BEAUTY BRANDS LLC                           7501 W 119TH ST
EAST ROCKAWAY NY 11518-0125               4600 MADISON AVE                            OVERLAND PARK KS 66213
                                          STE 400
                                          KANSAS CITY MO 64112




HART, ASHLEY CHRISTINE                    HART, KIMBERLY C                            HART, MAXWELL
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           7508 CECILIA PL
4600 MADISON AVE                          4600 MADISON AVE                            OKLAHOMA CITY OK 76162
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HART, WILLIAM                             HARTE HANKS LOGISTICS LLC                   HARTE HANKS LOGISTICS LLC
1007 LAFAYETTE AVE                        ASHLEIGH SWEREN                             PO BOX 911688
KANSAS CITY KS 66104                      1525 NW 3RD ST                              DALLAS TX 75391
                                          STE 21
                                          DEERFIELD BEACH FL 33442




HARTFORD FINANCIAL PRODUCTS               HARTLEROAD, KATHRYN                         HARTMAN GLASS AND METAL
KATHY MAYNARD                             BEAUTY BRANDS LLC                           119 W SAHUARO ST
ONE HARTFORD PLAZA T4                     4600 MADISON AVE                            TUCSON AZ 68400
HARTFORD CT 06155                         STE 400
                                          KANSAS CITY MO 64112




HARTMAN, ERIN                             HARTMAN, ERIN NICHOLE                       HARTMAN, MALLORY JOANNA
8942 S BROADWAY AVE                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
STE 162                                   4600 MADISON AVE                            4600 MADISON AVE
TYLER TX 75703                            STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HARTMANN, KALLI JOYCE                     HARTZKE, CHRISTINE ANN                      HARVEST GRAPHICS
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           GREG RANALLO
4600 MADISON AVE                          4600 MADISON AVE                            14625 W 100TH ST
STE 400                                   STE 400                                     LENEXA KS 66215
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 151 of 369
                           Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 173 of 390
HARVESTERS                              HARVEY, TIFFANY D                          HARVILL, LAUREN ELIZABETH
KAREN HAREN                             6910 HUNNICUT PL                           BEAUTY BRANDS LLC
3801 TOPPING                            DALLAS TX 75227                            4600 MADISON AVE
KANSAS CITY MO 64129                                                               STE 400
                                                                                   KANSAS CITY MO 64112




HASPERT, MADELYN ELAINE                 HASSAN, ALANA                              HASSAN, AYAN ABDI
BEAUTY BRANDS LLC                       28 TWIN WALLS LN                           BEAUTY BRANDS LLC
4600 MADISON AVE                        WESTON CT 06883                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HASSELL, VICTORIA                       HASTINGS, DARIAN MCKENNA LYNN              HASTY, ASHLEY DANNA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HATCHER BUILDING AND CONSTRUCTION INC   HATHAWAY, JANA LYNN                        HATTEL, ALEXIS
308 OAK FOREST DR                       BEAUTY BRANDS LLC                          1731 28TH ST
HIGHLAND VILLAGE TX 75077               4600 MADISON AVE                           BOULDER CO 80301
                                        STE 400
                                        KANSAS CITY MO 64112




HATTEL, ALEXIS JORDAN                   HATZFELD, PATRICIA LANELLE                 HATZFIELD, PATRICIA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          1811 VILLAGE WEST PKWY
4600 MADISON AVE                        4600 MADISON AVE                           STE O-101
STE 400                                 STE 400                                    KANSAS CITY KS 66111
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HAUN, SHANNON COLLEEN                   HAUVER, ALEXANDRIA                         HAUVER, ALEXANDRIA ROSE
BEAUTY BRANDS LLC                       4208 W PYRACANTHA DR                       BEAUTY BRANDS LLC
4600 MADISON AVE                        TUCSON AZ 86314                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HAUVER, BRITTANY AMBER                  HAVARD, ANGELA                             HAVENS, WENDY
BEAUTY BRANDS LLC                       BEAUTY BRANDS INC                          5926 BOW RIVER DR
4600 MADISON AVE                        19661 HWY 59                               COLORADO SPRINGS CO 80923
STE 400                                 HUMBLE TX 77338
KANSAS CITY MO 64112




HAVERKAMP, CAMILA AMORE                 HAVERON, LINDA MARIE                       HAWAII COMMISSIONER OF SECURITIES
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BUSINEES REGISTRATION DIVISION
4600 MADISON AVE                        4600 MADISON AVE                           1010 RICHARD ST
STE 400                                 STE 400                                    2ND FLOOR
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       HONOLULU HI 96813




HAWK, LAURA E                           HAWKES, RACHEL MARIE                       HAWKEYE INFORMATION SYSTEMS INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          PO BOX 2167
4600 MADISON AVE                        4600 MADISON AVE                           FORT COLLINS CO 80522
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HAWKINS, MIKAYLA GWEN                   HAWKINS, TRACY                             HAWS, AUSTIN KENT
BEAUTY BRANDS LLC                       2736 SE RANCON RD                          2935 S PALM ST
4600 MADISON AVE                        LEE'S SUMMIT MO 64082                      GILBERT AZ 85295
STE 400
KANSAS CITY MO 64112




                                            Page: 152 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 174 of 390
HAWS, CHARLENE BONITA                     HAY HOUSE LIFESTYLES                        HAYASHI
BEAUTY BRANDS LLC                         JEAN ANN HANSEN                             ACCTS RECEIVABLE
4600 MADISON AVE                          2776 LOKER AVE WEST                         MICHELLE
STE 400                                   CARLSBAD CA 92008                           8220 REMMETESS CTR DR
KANSAS CITY MO 64112                                                                  CANOGA PARK CA 91304




HAYASHI                                   HAYES, ALEXA NICOLE                         HAYES, AMANDA NICOLE
HAY-TEC ACQUISTION CORP                   BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
8220 REMMETESS CTR DR                     4600 MADISON AVE                            4600 MADISON AVE
CANOGA PARK CA 91304                      STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HAYES, REANNA HOPE                        HAYNES, TATIANA                             HAYNES, TATIANA YELENA
BEAUTY BRANDS LLC                         932 LORDSHILL ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                          ST.LOUIS MO 63119                           4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




HAYS COMPANIES                            HAYS, MARGO                                 HAYTON, CURTIS LLOYD
IDS CENTER                                DBA HAYS CONSULTING                         BEAUTY BRANDS LLC
80 SOUTH EIGHTH STREET STE 700            120 UPPER TOYON DR                          4600 MADISON AVE
MINNEAPOLIS MN 55402                      KENTFIELD CA 94904                          STE 400
                                                                                      KANSAS CITY MO 64112




HAYWOOD, TIANA                            HAZELWOOD, ASHLEY                           HAZELWOOD, JASMINE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           4202 EASTON GTWY DR
1041 E SOUTHLAKE BLVD STE 100             1811 VILLAGE WEST PKWY STE O-101            COLUMBUS OH 43219
SOUTHLAKE TX 76092                        KANSAS CITY KS 66111




HAZELWOOD, JASMINE MICHELLE               HCT PACK (KCO)                              HCT PACK (KCO)
BEAUTY BRANDS LLC                         HCT PACKAGING INC                           HCT PACKAGING
4600 MADISON AVE                          TRACY WAGNER                                PO BOX 347024
STE 400                                   721 US HIGHWAY 202/206                      PITTSBURGH PA 15251
KANSAS CITY MO 64112                      STE 300
                                          BRIDGEWATER NJ 08807


HEACOX, BARBARA                           HEALTHY SOLUTIONS                           HEARN, CHELSEA
1107 WARWICK                              6387 WEST 110TH ST                          BEAUTY BRANDS LLC
MESQUITE TX 75150                         OVERLAND PARK KS 66211                      4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




HEARST MAGAZINES                          HEARST MAGAZINES                            HEART OF AMERICA GROUP
214 NORTH TRYON ST                        PO BOX 25883                                KURT STEINER
CHARLOTTE NC 28202                        LEIGH VALLEY PA 18002                       1501 RIVER DR
                                                                                      MOLINE IL 61265




HEART OF AMERICA UNITED WAY               HEART OF TEXAS CHEMDRY LLC                  HEARTLAND AWNING AND DESIGN
PO BOX 871400                             DAVID MAHER                                 KAREN BRINK
KANSAS CITY MO 64187-1400                 PO BOX 23614                                14550 GROVER ST
                                          WACO TX 76702                               OMAHA NE 68144




HEARTLAND TRANSPORTATION                  HEAT MAKES SENSE INC                        HEATH, LISA
SANDI                                     300 MESEROLE ST                             6115 PARRINGTON DR
PO BOX 94                                 THIRD FLOOR                                 INDIANAPOLIS IN 46236
CLEVELAND MO 64734                        BROOKLYN NY 11206




                                               Page: 153 of 369
                               Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 175 of 390
HEATHER MEDINA -DON'T USE                  HEAVY DUTY CO                               HEAVY DUTY CO
BEAUTY BRANDS #107                         JEAN ANN HANSEN                             SW CORNER ON 5TH & TORRES
9197 WESTVIEW RD STE B                     PO BOX 3383                                 CARMEL CA 93921
LONE TREE CO 80124                         CARMEL CA 93921




HEBERT, KATHERINE ELIZABETH                HEBERT, WADE BLYTHE                         HECKMASTER, HARMONY
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                           1043 INDEPENDENCE
4600 MADISON AVE                           4600 MADISON AVE                            LARKSPUR CO 80118
STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HEDGES, DULCINEA CHRISTINE                 HEESE, PRISCILLA                            HEFFERNON, CARLIE ANN
BEAUTY BRANDS LLC                          6760 PRARRIE WIND DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                           COLORADO SPRINGS CO 80923                   4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




HEFLIN, DEANNA JOY                         HEFNER, JAY                                 HEGARTY, ALICIA MARLENE
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                            4600 MADISON AVE
STE 400                                    STE 400                                     STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HEIDELOFF, KATHRYN ANNE                    HEIDEMANN, SYDNEY MARIE                     HEIDEN, MARYSSA NICOLE
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                            4600 MADISON AVE
STE 400                                    STE 400                                     STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HEIDENBURG, LISA                           HEIL BEAUTY SUPPLY INC                      HEIM, SHEA CYRENE
BEAUTY BRANDS LLC                          KENNETH LAND                                BEAUTY BRANDS LLC
4600 MADISON AVE                           PO BOX 2760                                 4600 MADISON AVE
STE 400                                    PADUCAH KY 42002-2760                       STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




HEINEN, COURTNEY                           HEINEN, KELSEA LYNN                         HEINSMEN, LAUREN
2851 INDIAN RD                             BEAUTY BRANDS LLC                           2040 MITTEN WALD
AXTELL KS 66403                            4600 MADISON AVE                            APT 412
                                           STE 400                                     COLORADO SPRINGS CO 80918
                                           KANSAS CITY MO 64112




HEISHMAN, DONNA                            HEITKAMP, KAREN                             HEITMAN, CHANTAL MARIE
BEAUTY BRANDS LLC                          1894 WENTZVILLE PKWY                        BEAUTY BRANDS LLC
4600 MADISON AVE                           WENTZVILLE MO 63385                         4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




HELEN BAGS                                 HELEN OF TROY                               HELEN OF TROY
HULI DISTRICT                              SUE HELD                                    #1 HELEN OF TROY PLAZA
502 HENGHUI BUSINESS CTR NO                PO BOX 849113                               EL PASO TX 79912
HULI HI-TECH INDUSTRIAL PARK               DALLAS TX 75284-9113
XIAMEN MO 361006




HELEN OF TROY                              HELEN OF TROY (ACC)                         HELEN OF TROY (ACC)
PO BOX 849113                              HELEN OF TROY LP                            HELEN OF TROYLP
DALLAS TX 75284-9113                       MARTHA AVILA                                PO BOX 849113
                                           ONE HELEN OF TROY PLAZA                     DALLAS TX 75284-9113
                                           EL PASO TX 79912




                                                Page: 154 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 176 of 390
HELEN OF TROY LP                         HELEN OF TROY LP                           HELEN OF TROY LP
DONNA YOUNG                              HELEN OF TROYLP                            JOSE JORDAN
ONE HELEN OF TROY PLAZA                  POBOX 849113                               ONE HELEN OF TROY PLZ
EL PASO TX 79912                         DALLAS TX 75284-9113                       EL PASO TX 79912




HELEN OF TROY LP                         HELFRICH, KASSIE                           HELGET GAS PRODUCTS
PO BOX 849113                            3110 GREEN MOUNT CROSSING DR               PO BOX 24246
DALLAS TX 75284-9113                     SHILOH IL 62269                            OMAHA NE 68124




HELLENY, JULIANA                         HELLER, LAUREN NICOLE                      HELM, SHANNA
38 SHADY MEADOW CT                       13409 GOLDEN EAGLE DR                      1409 E PONCHO LN
ST CHARLES MO 63304                      EDMOND OK 73013                            QUEEN CREEK AZ 85243




HELMICH, TAYLOR MORGAN                   HELMICK, ROD                               HELP SYSTEMS INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          PO BOX 1150-12
4600 MADISON AVE                         4600 MADISON AVE                           MINNEAPOLIS MN 55480-1150
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HELTON, TARA                             HEMPHILL, JUDY J                           HENDERSON, CACHET SIMONE
5820 SW 21ST ST                          10730 HASKINS CT                           BEAUTY BRANDS LLC
TOPEKA KS 66604                          LENEXA KS 66210                            4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




HENDERSON, DARISHA KELLICE               HENDERSON, GRACE REBECCA JALYNN            HENDERSON, GRACE RJ
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          8023 LEAVENWORTH RD
4600 MADISON AVE                         4600 MADISON AVE                           KANSAS CITY KS 66109
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HENDERSON, PATRICIA A                    HENDRICK, CHEYE ANN                        HENDRICKS COUNTY IN
4826 BENTONITE BLVD                      BEAUTY BRANDS LLC                          CONSUMER AFFAIRS
BAYTOWN TX 77521                         4600 MADISON AVE                           355 SOUTH WASHINGTON ST
                                         STE 400                                    DANVILLE IN 46122
                                         KANSAS CITY MO 64112




HENDRICKS COUNTY TREASURER               HENDRICKS COUNTY TREASURER                 HENDRICKS, HEAVEN
PO BOX 2027                              355 SOUTH WASHINGTON ST                    575 WEST BAY AREA BLVD
INDIANAPOLIS IN 46206                    DANVILLE IN 46122                          WEBSTER TX 77598




HENDRICKS, TYSEN ROSE                    HENDRIX, FLORINE JOAN                      HENDRIX, SHERRY R
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HENIGE, BROOKE VICTORIA                  HENNIGAN, AUSTIN TYLER                     HENNIGH, LYLE
BEAUTY BRANDS LLC                        14248 SOUTH TOPEKA AVE                     3727 WYOMING APT 2S
4600 MADISON AVE                         CARBONDALE KS 66414                        KANSAS CITY MO 64111
STE 400
KANSAS CITY MO 64112




                                              Page: 155 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 177 of 390
HENNIGH, LYLE E                        HENRIOTT, AMANDA                           HENRY F FLOOD
BEAUTY BRANDS LLC                      8817 DEPOT DR                              PO BOX 705
4600 MADISON AVE                       INDIANAPOLIS IN 46217                      CEDAR HILL MO 63016
STE 400
KANSAS CITY MO 64112




HENRY, ARIEL SIRAI                     HENRY, DIANA DAWNELLE                      HENSLEY, ASHLEY DYAN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HENSLEY, EMILY VIRGINIA                HENSON, REAGAN ALEXANDRA                   HENSON, SANDRA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          4945 BRADDOCK DR
4600 MADISON AVE                       4600 MADISON AVE                           COLORADO SPRINGS CO 80920
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




HENZ, ABIGAIL ELIZABETH                HERBAL CONCEPTS                            HERBAL CONCEPTS
BEAUTY BRANDS LLC                      MYRIAM SCHNEIDER                           CHRIS LINDSAY
4600 MADISON AVE                       300 S REDWOOD                              PO BOX 2737
STE 400                                STE 135                                    CLACKAMAS OR 97015
KANSAS CITY MO 64112                   CANBY OR 97013




HERBERT, PAM                           HERDIZ DIAZ, CRISTINA ALEJANDRA            HERDOO'S LLC
713 SW MERRITT ST                      BEAUTY BRANDS LLC                          IDIT NAHIR
LEE'S SUMMIT MO 64081                  4600 MADISON AVE                           7700 CHERRY CREEK SOUTH DR
                                       STE 400                                    UNIT 1
                                       KANSAS CITY MO 64112                       DENVER CO 80231




HERGENRADER, REBEKKA RACHAEL           HERITAGE OF KASHMIR (SAROJ GUPTA)          HERMES EQUIPMENT CO
BEAUTY BRANDS LLC                      ROSE GUPTA                                 205 S LEE ST
4600 MADISON AVE                       7703 W 156TH TER                           BLOOMINGTON IL 61701
STE 400                                OVERLAND PARK KS 66223
KANSAS CITY MO 64112




HERMES LANDSCAPING INC                 HERNANDEZ, ALEXIS                          HERNANDEZ, ALEXIS SIMONE
12421 SANTA FE TRL DR                  BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LENEXA KS 66215                        15320 SHAWNEE MISSION PKWY                 4600 MADISON AVE
                                       SHAWNEE KS 66217                           STE 400
                                                                                  KANSAS CITY MO 64112




HERNANDEZ, ELENA NATALIA               HERNANDEZ, LINDSEY NICHOLE                 HERNANDEZ-HESTER, SARA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          7445 WEST BELL RD
4600 MADISON AVE                       4600 MADISON AVE                           STE 100
STE 400                                STE 400                                    PEORIA AZ 85382
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




HERRERA, JOE                           HERRERA, MICHELLE                          HERRERA, PERLA LOPEZ
4738 E SAINT ANNE AVE                  BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHOENIX AZ 85042                       17395 TOMBALL PKWY BLDG 3A                 4600 MADISON AVE
                                       HOUSTON TX 77064                           STE 400
                                                                                  KANSAS CITY MO 64112




HERRIN, AUBREE LEIGH                   HERRING, KENDALL CRAIG                     HERRING, MARY ANN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 156 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 178 of 390
HERZFELDS BEAUTY SUPPLY                  HERZFELDS BEAUTY SUPPLY                     HESSE, DOUG
ROSIE                                    812 W 10TH                                  2401 W 25TH ST
1001 N FORREST                           AMARILLO TX 79101                           STE 4-A1
AMARILLO TX 79101                                                                    LAWRENCE KS 66047




HESSE, TANYS M                           HESSELFELDT, CHELSEA                        HESTER, SARA
BEAUTY BRANDS LLC                        BEAUTY BRANDS STORE 118                     BEAUTY BRANDS LLC
4600 MADISON AVE                         4575 E CACTUS RD STE 100                    4600 MADISON AVE
STE 400                                  PHOENIX AZ 85032                            STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




HESTER, SARA                             HETZLER, NICOLE                             HETZLER, NICOLE ELIZABETH
BEAUTY BRANDS #108                       2554 E 146TH ST                             BEAUTY BRANDS LLC
7445 W BELL RD STE 100                   CARMEL IN 46033                             4600 MADISON AVE
PEORIA AZ 85382                                                                      STE 400
                                                                                     KANSAS CITY MO 64112




HEUBEL MATERIAL HANDLING INC             HEUERTZ, KARA THERESE                       HEWETT-JONES, JAKOB AARON
PO BOX 870975                            BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY MO 64187-0975                4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HEWETT-JONES, JAKOB AARON                HEWETT-JONES, JAKSON ALEXANDER              HEWINS, LOREN
6303 E 148TH TERR                        6303 E 148TH TER                            265 N COUNTY RD
GRANDVIEW MO 64030                       GRANDVIEW MO 64030                          # 1050 E
                                                                                     INDIANAPOLIS IN 43234




HFC PRESTIGE PRODUCTS                    HFC PRESTIGE PRODUCTS INC                   HIBDON, RAVEN ALEXANDER
LINDA AND MARIBETH                       PO BOX 29080                                BEAUTY BRANDS LLC
909 3RD AVE                              NEW YORK NY 10087-9080                      4600 MADISON AVE
21ST FLOOR                                                                           STE 400
NEW YORK NY 10022                                                                    KANSAS CITY MO 64112




HIBDON, RAVEN ALEXANDER                  HICKAM, KATRINA                             HICKEY, ADRIENNE
2431 NW 13TH ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OKLAHOMA OK 73107                        4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HICKMAN, HEATHER                         HICKS, JAYDEN                               HIEBERT, ERICA J
8500 HARWOOD RD                          3457 WOOLEN MILL ST                         7214 NORTH ACADEMY BLVD
APT 5611                                 SAINT CHARLES MO 63301                      COLORADO SPRINGS CO 80920
N RICHLAND HILLS TX 76180




HIEBERT, ERICA JOY                       HIEBERT, KYLIE JOELLE                       HIGGINS, CORA LEE
BEAUTY BRANDS LLC                        4250 N HAMMOCK DR                           BEAUTY BRANDS LLC
4600 MADISON AVE                         COLORADO SPRINGS CO 80917                   4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




HIGGINS, STACY                           HIGGINS, STACY LYNN                         HIGGINS, TARA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
15320 SHAWNEE MISSION PKWY               4600 MADISON AVE                            4600 MADISON AVE
SHAWNEE KS 66217                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 157 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 179 of 390
HIGGINS, TARA JEAN                       HIGH VISIBILITY BALLOON ADVERTISING          HIGH, DANIELLA LEANN
5820 SW 21ST ST                          4061 S FLANDERS WAY                          BEAUTY BRANDS LLC
TOPEKA KS 66604                          AURORA CO 80013                              4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




HIGH, WOODROW FONTAINE                   HIGHWOODS PROP - (DO NOT USE)                HIGHWOODS REALTY LP
BEAUTY BRANDS LLC                        MERCHANT ACCTS RECEIVABLE                    PO BOX 409425
4600 MADISON AVE                         310 WARD PKWY                                ATLANTA GA 30384
STE 400                                  KANSAS CITY MO 64112
KANSAS CITY MO 64112




HIGLEY, MARK LEE                         HILCO MERCHANT RESOURCES, LLC                HILL AND HILL PLUMBING AND HEATING INC
DBA DISCO DICK AND THE MIRRORBALLS       IAN S. FREDERICKS                            STEVE HILL
MARK HIGLEY                              5 REVERE DRIVE                               9 WESTPORT CT UNIT A
255 FAIRLANE                             STE 206                                      BLOOMINGTON IL 61704-3626
LANSING KS 66043                         NORTHBROOK IL 60062




HILL, DESIREE D                          HILL, GINGER NICHOLE                         HILL, HANNAH MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




HILL, JASMINE DENISE                     HILL, JODY L                                 HILL, KATARINA VAUGHN
BEAUTY BRANDS LLC                        14520 OAK VLY DR                             BEAUTY BRANDS LLC
4600 MADISON AVE                         GARDNER KS 66030                             4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




HILL, LAUREN MICHELLE                    HILL, TYLER                                  HILL, TYLER ROBERT
BEAUTY BRANDS LLC                        6183 MID RIVERS MALL DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                         SAINT CHARLES MO 63304                       4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




HILLARD, ANDRIANNA                       HILLEBRAND, TASHA                            HILLEMEYER, AUDREE LEDAWN
BEAUTY BRANDS LLC                        1270 E 1ST AVE                               BEAUTY BRANDS LLC
7214 NORTH ACADEMY BLVD                  BROOMFIELD CO 80020                          4600 MADISON AVE
COLORADO SPRINGS CO 80920                                                             STE 400
                                                                                      KANSAS CITY MO 64112




HILLIARD, ANDRIANNA MARINA               HILLMER, AUSTIN CHRIS                        HILTON GARDEN INN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            INDIANAPOLIS SOUTH/GREENWOOD
4600 MADISON AVE                         4600 MADISON AVE                             5255 NOGGLE WAY
STE 400                                  STE 400                                      INDIANAPOLIS IN 46237
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HILTON GARDEN INN                        HILTON GARDEN INN HOUSTON NW                 HILTON GARDEN INN OMAHA WEST
DENVER/HIGHLANDS RANCH                   KELSIE DEWALT                                17879 CHICAGO ST
1050 PLAZA DR                            7979 WILLOW CHASE BLVD                       OMAHA NE 68118
HIGHLANDS RANCH CO 80126                 HOUSTON TX 77070




HILTON GARDEN INN STL/CHESTERFIELD       HINES, CRYSTAL RENEE                         HINKLEY, TODD MICHAEL
BREE MENDOLIA                            BEAUTY BRANDS LLC                            623 JEFFERSON CIR
16631 CHESTERFIELD GROVE RD              4600 MADISON AVE                             LIBERTY MO 64068
CHESTERFIELD MO 63005                    STE 400
                                         KANSAS CITY MO 64112




                                             Page: 158 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 180 of 390
HINTON, KYLIE DAWN                      HINTON, THUY KIM                          HIRSCHFELD, ERICA ELIZABETH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HIRSHFIELD'S INC                        HISLOP, ASHLEY REED                       HITECH FIRE DETECTION CORP
CREDIT DEPT                             BEAUTY BRANDS LLC                         4355 SYLVANFIELD DR STE 200
725 2ND AVE N                           4600 MADISON AVE                          HOUSTON TX 77014
MINNEAPOLIS MN 55405-1600               STE 400
                                        KANSAS CITY MO 64112




HIXSON, BRIANA DONN                     HJF PROMOTIONAL PRODUCTS                  HJF PROMOTIONAL PRODUCTS-DO NOT USE
BEAUTY BRANDS LLC                       SCOTT PARISH                              21350 W 123RD CT
4600 MADISON AVE                        24255 W 113TH TER                         OLATHE KS 66061
STE 400                                 OLATHE KS 66061
KANSAS CITY MO 64112




HK WORLDWIDE MOVING AND AGENT           HLEOVAS, PAUL G                           HM GRAPHICS INC
1830 N KOSTNER AVE                      RELIABLE APPLIANCE                        SCOTT RICE
CHICAGO IL 60639                        5047 BACKGROUND LOOP                      7840 W HICKS ST
                                        COLORADO SPRINGS CO 80922                 MILWAUKEE WI 53219




HML (MAI COUTURE)                       HOAGLIN, RYAN JAMES                       HOBBS, ANDREA
DBA MAI COUTURE                         BEAUTY BRANDS LLC                         311 A S VETERANS PKWY
MAI TRAN                                4600 MADISON AVE                          NORMAL IL 61761
2549 EASTBLUFF DR                       STE 400
STE 287                                 KANSAS CITY MO 64112
NEWPORT BEACH CA 92660


HOBBS, ANDREA LINN                      HOBBS, ANNA ROSE                          HOBBY LOBBY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         1225 E SANTA FE
4600 MADISON AVE                        4600 MADISON AVE                          OLATHE KS 66061
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HOBSON, ANAY MARIE                      HOCH, BRENNA                              HOCH, BRENNA NICOLE
BEAUTY BRANDS LLC                       1811 VILLAGE WEST PKWY                    BEAUTY BRANDS LLC
4600 MADISON AVE                        STE O-101                                 4600 MADISON AVE
STE 400                                 KANSAS CITY KS 66111                      STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




HOCKETT, SHELBY DANIELLE                HODAPP, MICKIE                            HODAPP, WILLIAM
BEAUTY BRANDS LLC                       4016 W 100TH PL                           BEAUTY BRANDS LLC
4600 MADISON AVE                        OVERLAND PARK KS 66207                    4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




HODGE, BRITTNEY RENE                    HODGE, JASMIN KIYA                        HODGES, JONATHAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         8537 TOMBER TRAILS DR
4600 MADISON AVE                        4600 MADISON AVE                          DESOTO KS 66018
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HODGES, KATIE                           HODGES, STACEY                            HODGES, ZARIA MIKALE
21804 W 52ND TER                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SHAWNEE KS 66226                        4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                            Page: 159 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 181 of 390
HOFFHINES, ZACHARY JOHN                 HOFFINE, ARINNA SAGE SHAPIRO               HOFFMAN NORTHWEST INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          DBA ROTO-ROOTER SVC AND PLUMB CO
4600 MADISON AVE                        4600 MADISON AVE                           JESSE LOUNS
STE 400                                 STE 400                                    3817 CONFLANS ST
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       IRVING TX 75016




HOFFMAN, PATRICIA CLAUDIA               HOFFMAN, VINCE                             HOFHERR, EMILY GRACE
BEAUTY BRANDS LLC                       3404 NE 67TH ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                        GLADSTONE MO 64119                         4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HOKE2                                   HOLBROOK, KRISTY                           HOLBROOK, MCCALL
TOM HARRISON                            19812 ROSEWOOD CT                          BEAUTY BRANDS LLC
1147 FEWTRELL DR                        PARKER CO 80138                            4600 MADISON AVE
CAMPBELL CA 95008                                                                  STE 400
                                                                                   KANSAS CITY MO 64112




HOLCOMB, SUZANNE                        HOLDEN, DYLAN PURCELL                      HOLFELTZ, JOSIANE LOREE
BEAUTY BRANDS LLC                       8135 RAVENSWOOD LN                         BEAUTY BRANDS LLC
4600 MADISON AVE                        DESOTO KS 66018                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HOLGUIN, JERISSA                        HOLGUIN, JERISSA JASMINE TONI              HOLIDAY INN AT THE PLAZA - KC
5820 SW 21ST ST                         BEAUTY BRANDS LLC                          ONE E 45TH STREET
TOPEKA KS 66604                         4600 MADISON AVE                           KANSAS CITY MO 64111
                                        STE 400
                                        KANSAS CITY MO 64112




HOLIDAY INN DFW AIRPORT WEST            HOLKE, LEEANN                              HOLLAND, ALIMA LEONE
JANINE WHITNEY                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
3005 AIRPORT FWY                        1894 WENTZVLLE PKWY STE 100                4600 MADISON AVE
BEDFORD TX 76021                        WENTZVILLE MO 63385                        STE 400
                                                                                   KANSAS CITY MO 64112




HOLLAND, BRYNN LEE                      HOLLAND, JOHANNAH                          HOLLAND, JOHANNAH BEATRICE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        1709 N DYSART RD                           4600 MADISON AVE
STE 400                                 AVONDALE AZ 85392                          STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HOLLAND, MCKENNA ELISE                  HOLLAND, RILEY GABRIELLE                   HOLLEY, CHELSEA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          87 MAIN ST
4600 MADISON AVE                        4600 MADISON AVE                           WESTLAKE OH 44145
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HOLLEY, CHELSEA TERESE                  HOLLINGSWORTH, SARAH                       HOLLY, RUTH ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HOLM, CASSANDRA                         HOLMAN, WILLIAM A                          HOLMAN, ZARINA
3624 SE TOMAHAWK TRL                    21 QUAIL CREEK                             7354 N LACHOLLA BLVD
TOPEKA KS 66605                         SWANSEA IL 62226                           TUCSON AZ 85741




                                            Page: 160 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 182 of 390
HOLMAN, ZARINA MARIE                     HOLMES, ANGELICA                          HOLMES, BREANN ELLEN
BEAUTY BRANDS LLC                        5009 EAST RAY RD                          BEAUTY BRANDS LLC
4600 MADISON AVE                         PHOENIX AZ 85044                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




HOLMES, JEFFREY                          HOLMES, LAWRENCE                          HOLMES, TRISHA DIONNE
THE HANDY MAN SVC                        27801 SPRUCE DR                           BEAUTY BRANDS LLC
457 SPRUCE DR                            WARRENTON MO 63383                        4600 MADISON AVE
WARRENTON MO 63383                                                                 STE 400
                                                                                   KANSAS CITY MO 64112




HOLSCHER, EMILEE KATHERINE               HOLT, DANIELLE MARIE                      HOLT, ELIZABETH ANNE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HOLT, KATHRYN K                          HOMATTO, SAM                              HOME DEPOT USA INC
8717 WEST 121TH TERR #608                11220 NIEMAN RD APT 102                   2455 PACES FERRY RD
OVERLAND PARK KS 66213                   OVERLAND PARK KS 66210                    ATLANTA GA 30339




HOME EXPERTS                             HOME NEWS ENTERPRISES LLC                 HOMEFIELD ENERGY
7225 S EAST ST                           DBA DAILY JOURNAL                         DBA ILLINOIS POWER MARKETING CO
INDIANAPOLIS IN 46227                    PO BOX 3011                               601 TRAVIS STE 1400
                                         COLUMBUS IN 47202-3011                    HOUSTON TX 77002




HOMEFIELD ENERGY                         HOMESTEAD COUNTRY CLUB                    HOMETOWN PLUMBING AND HEATING
23532 NETWORK PL                         6510 MISSION RD                           13606 118TH AVE
CHICAGO IL 60673-1235                    PRAIRIE VILLAGE KS 66208                  DAVENPORT IA 52804




HOMEWOOD SUITES BY HILTON                HONEYCUTT, BRENDA                         HOOBLER, VICTORIA
7010 HASCALL ST                          1809 SW CRYSTAL CREEK PL                  BEAUTY BRANDS LLC
OMAHA NE 68106                           BLUE SPRINGS MO 64015                     3514 CLINTON PKWY SJ
                                                                                   LAWRENCE KS 66047




HOOK, ROSEMARY                           HOOVER, MELISSA                           HOPE HOUSE INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         PO BOX 577
4600 MADISON AVE                         4600 MADISON AVE                          LEES SUMMIT MO 64063
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HOPE RAELLE WOODS                        HOPE'S DOOR                               HOPKINS, KENDALL
3411 SOUTHERN HILLS DR                   860 AVENUE F                              1 CHERRY HILLS DR
KANSAS CITY MO 64137                     STE 100                                   COLLINSVILLE IL 62234
                                         PLANO TX 75074




HOPKINS, NATASHA NIKETTA                 HOPKINS, TONYA                            HOPPE, ALEXIS JASMINE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                             Page: 161 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 183 of 390
HOPSON, SHANNISE T                      HOPSON, STEPHANIE ANN                      HOPSON, WILLIAM BLAKE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          9218 N KIRKWOOD AVE
4600 MADISON AVE                        4600 MADISON AVE                           KANSAS CITY MO 64154
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HORACE, TAMIKO                          HORGAN, JANIECE                            HORIZON BALLON CO
BEAUTY BRANDS INC                       9811 E 18TH ST                             8934 'H' ST
19661 HWY 59 N                          INDEPENDENCE MO 64052                      OMAHA NE 68127
HUMBLE TX 77338




HORIZON NATIONAL CONTRACT SVCS LLC      HORIZON RETAIL CONSTRUCTION INC            HORIZON SALON SVC
151 BODMAN PL STE 400                   1500 HORIZON DR                            ACCTS RECEIVABLE
RED BANK NJ 07701                       STURTEVANT WI 53177                        CAROLYN WISSENGER
                                                                                   6023 N MERCIER
                                                                                   KANSAS CITY MO 64118




HORN, HOLLIE ANN                        HORN, MADISON                              HORNING INVESTMENTS LLC
BEAUTY BRANDS LLC                       BEUATY BRANDS LLC                          DBA HORN ROOFING AND SHEET METAL
4600 MADISON AVE                        8942 S BROADWAY AVE STE 162                2340 ENTERPRISE PK PL A
STE 400                                 TYLER TX 75703                             INDIANAPOLIS IN 46218
KANSAS CITY MO 64112




HORROCKS, SHANNON                       HORSLEY, CHERIS                            HORTON, CHRISTINA
209 LAKE AVE                            8451 CONSTANCE ST                          BEAUTY BRANDS LLC
LIBERTY MO 64068                        LENEXA KS 66215                            3110 GREEN MOUNT CROSSING DR
                                                                                   SHILOH IL 62269




HORTON, CHRISTINA L                     HORTON, EMILY MEGAN                        HORTON, STEPHANIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           9774 US HWY 36
STE 400                                 STE 400                                    AVON IN 46123
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HOSEK, RILEY MICHELLE                   HOSEY, AMANDA                              HOSICK, CHRISTOPER STEVEN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HOSICK, CHRISTOPHER                     HOSIER, BETSY                              HOSKIN, GINA NICOLE
7445 WEST BELL RD STE 100               14235 RAVEN WAY                            BEAUTY BRANDS LLC
PEORIA AZ 85382                         APT 102                                    4600 MADISON AVE
                                        NOBLESVILLE IN 46060                       STE 400
                                                                                   KANSAS CITY MO 64112




HOSKINS, CHRISTINA ANN                  HOSKINS, GEORGIA MARIE                     HOTCHKISS, ERICA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          7600 DENTON HWY
4600 MADISON AVE                        4600 MADISON AVE                           STE 100
STE 400                                 STE 400                                    WATAUGA TX 76148
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




HOUCHIN, ELIZABETH ANNE                 HOUCK, KELLIE                              HOUGNON, CATHY
BEAUTY BRANDS LLC                       4830 CHEERFUL RD                           3700 MCDONALD RD #107
4600 MADISON AVE                        COLORADO SPRINGS CO 80917                  TYLER TX 75701
STE 400
KANSAS CITY MO 64112




                                             Page: 162 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 184 of 390
HOULD, DELORES                           HOUSE, SARAH ELIZABETH                      HOUSTON AREA WOMEN'S CENTER
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           1010 WAUGH DR
4600 MADISON AVE                         4600 MADISON AVE                            HOUSTON TX 77019
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




HOUSTON CHRONICLE                        HOUSTON COCACOLA BOTTLING CO                HOUSTON COMMUNITY NEWSPAPERS
PO BOX 80085                             PO BOX 200884                               PO BOX 609
PRESCOTT AZ 86304-8085                   HOUSTON TX 77216-0884                       CONROE TX 77305-0609




HOUSTON NORTHWEST CHAMBER OF COMMER      HOUSTON, ALYSSA NICOLE                      HOVELN, SAWYER VAN
14511 FALLING CREEK                      BEAUTY BRANDS LLC                           301 PARK ST
STE 205                                  4600 MADISON AVE                            KAPPA IL 61738
HOUSTON TX 77014-1280                    STE 400
                                         KANSAS CITY MO 64112




HOVEY WILLIAMS LLP                       HOVIS, ABIGAIL NICOLE                       HOVIS, VICTORIA
10801 MASTIN BLVD STE 1000               BEAUTY BRANDS LLC                           400 NORTH 48TH ST
84 CORPORATE WOODS                       4600 MADISON AVE                            LINCOLN NE 68504
OVERLAND PARK KS 66210                   STE 400
                                         KANSAS CITY MO 64112




HOWARD, CARLY MARIE                      HOWARD, DEANNA ANGELIQUE                    HOWARD, KATELYN NICHOLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HOWARD, KATIE LYNN                       HOWARD, MAJERLE DANIELLE                    HOWARD, SYDNIE SYMONE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HOWARD, TIFFANY V                        HOWELL, ALEAH LIANA                         HOWELL, MOLLY COLLEEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HOWELL, QUIANNAH ALEXIS                  HOWERTON, ANGELA R                          HOWERTON, KAYLEE
BEAUTY BRANDS LLC                        4208 N LIBBY AVE                            BEAUTY BRANDS LLC
4600 MADISON AVE                         OKLAHOMA CITY OK 73122                      4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




HOWERTON, KAYLEE                         HOWERY, LANA CHRISTINE                      HRUBES, AMBER KAY
9417 N COUNCIL RD                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OKLAHOMA CITY OK 73162                   4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HSB MARKETING LLC                        HUBBARD, LISA                               HUBBARD, SYKERA MARSHE
JD HENNING                               7354 N LACHOLLA BLVD                        BEAUTY BRANDS LLC
2405 GRAND BLVD                          TUCSON AZ 85741                             4600 MADISON AVE
STE 580                                                                              STE 400
KANSAS CITY MO 64108                                                                 KANSAS CITY MO 64112




                                              Page: 163 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 185 of 390
HUBBELL, HAYLEE DAWN                       HUBEL MATERIAL HANDLING INC                HUBER, ERIK
BEAUTY BRANDS LLC                          PO BOX 870975                              1163 BOULDER CREEK DR
4600 MADISON AVE                           KANSAS CITY MO 64187-0975                  #207
STE 400                                                                               OFALLON MO 62269
KANSAS CITY MO 64112




HUBER, JEREMY                              HUBER, JILL                                HUBER, KAROL
BEAUTY BRANDS LLC                          320 N LIMIT #109                           4785 GARDEN RANCH DR APT B201
4600 MADISON AVE                           COLORADO SPRINGS CO 80904                  COLORADO SPRINGS CO 80918
STE 400
KANSAS CITY MO 64112




HUBER, MARISA VERONIKA                     HUBMAR INC                                 HUDANICK, LILY MARIE
BEAUTY BRANDS LLC                          ERIC HUBERT                                BEAUTY BRANDS LLC
4600 MADISON AVE                           418 ISABEY                                 4600 MADISON AVE
STE 400                                    ST-LAURENT QC H4T 1V3                      STE 400
KANSAS CITY MO 64112                       CANADA                                     KANSAS CITY MO 64112




HUDSON ENERGY                              HUDSON ENERGY                              HUDSON ENERGY
PO BOX 731137                              4 EXECUTIVE BLVD                           4 EXECUTIVE BLVD
DALLAS TX 75373-1137                       STE 301                                    S-301
                                           SUFFERN NY 10901                           SUFFERN NY 10901




HUDSON, LE'TIKA SHEREE                     HUDSON, LETIKA                             HUDSON, STACEY MARIE
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                           5640 S PARKER RD                           4600 MADISON AVE
STE 400                                    AURORA CO 80015                            STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




HUDSON, TAMMY MARIE                        HUDSPETH, EMILY                            HUDSPETH, EMILY
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          1894 WENTZVILLE PKWY S100
4600 MADISON AVE                           4600 MADISON AVE                           WENTZVILLES MO 63385
STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HUDSPETH, EMILY                            HUDSPETH, JAYCE                            HUFFMAN, AMY LYNN
BEAUTY BRANDS #147                         407 N 4TH ST                               615 SW JOSEPH CIR
1894 WENTZVILLE PKWY STE 100               ELSBERRY MO 63343                          GRAIN VALLEY MO 64029
WENTZVILLE MO 63385




HUFFMAN, KELSIE KAYE                       HUFFMAN, SOPHIE ELIZABETH                  HUGE LLC
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          45 MAIN ST
4600 MADISON AVE                           4600 MADISON AVE                           STE 220
STE 400                                    STE 400                                    BROOKLYN NY 11201
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HUGE LLC                                   HUGHES, EMILEE ALICE                       HUGHES, JULIE ANN
PO BOX 7247-7387                           BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHILADELPHIA PA 19170-7387                 4600 MADISON AVE                           4600 MADISON AVE
                                           STE 400                                    STE 400
                                           KANSAS CITY MO 64112                       KANSAS CITY MO 64112




HUGHES, MELISSA ANN                        HUGHES, PAIGE                              HULL, MCKENZIE ELIZABETH
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                           3110 GREEN MOUNT CROSSING DR               4600 MADISON AVE
STE 400                                    SHILOH IL 62269                            STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




                                               Page: 164 of 369
                           Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 186 of 390
HUMBLE AREA CHAMBER OF COMMERCE        HUMBLE ASSOCIATES LTD                     HUMBLE INDEPENDENT SCHOOL DISTRICT
100 W MAIN                             PRICE EDWARDS AND CO                      PO BOX 4020
PO BOX 77347                           HUMBLEWOOD SHOPPING CTR II (DBA)          HOUSTON TX 77210-4020
HUMBLE TX 77347                        210 PARK AVE STE 1000
                                       OKLAHOMA CITY OK 73102




HUMMEL, OLIVIA LOUISE                  HUMPHREY, CHELSEA MARIE                   HUMPHREY, JULIE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         250 S TER AVE
4600 MADISON AVE                       4600 MADISON AVE                          LIBERTY MO 64068
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




HUMPHREYS, TRACY K                     HUNN, SARAH                               HUNT, CASSIDY MAY
9509 NE 90TH ST                        4709 CUMMINGS DR                          BEAUTY BRANDS LLC
KANSAS CITY MO 64157                   N RICHLAND HILL TX 76180                  4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




HUNT, KYLEE MARIE                      HUNT, LEAH KRISTY                         HUNT, LINDSEY MICHELLE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HUNT, SHAINA CLAIRE ANNEMARIE          HUNTER, DAWN MARIE ROMERO                 HUNTER, FRANCHESCA
BEAUTY BRANDS LLC                      2638 SW LAGITO DR                         3022 N JOSEY LN APT 1137
4600 MADISON AVE                       TOPEKA KS 66614                           CARROLLTON TX 75007
STE 400
KANSAS CITY MO 64112




HUNTER, GABRIELA ROMERO                HUNTER, KAYLEE ELIZABETH                  HUNTER, KIANA ALEXIS
2638 SW LAGITO DR                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
TOPEKA KS 66614                        4600 MADISON AVE                          4600 MADISON AVE
                                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




HUNTERSVILLE FALSE ALARM REDUCTION     HURLEY, ARIANNA                           HURLEY, VICTORIA
PROGRAM                                14404 S BLACK FEATHER DR                  14404 S BLACKFEATHER ST
PO BOX 601908                          OLATHE KS 66062                           OLATHE KS 66062
CHARLOTTE NC 28260-1908




HURLEY, VICTORIA                       HURLEY, VICTORIA ALEXANDREA               HURTADO AND SONS PLUMBING LLC
14404 S BLACKFEATHER DR                BEAUTY BRANDS LLC                         ROY HURTADO
OLATHE KS 66062                        4600 MADISON AVE                          1211 SW GREYSTONE DR
                                       STE 400                                   GRAIN VALLEY MO 64029
                                       KANSAS CITY MO 64112




HURTADO, JENNIFER                      HURTADO, TERRI                            HUSCH BLACKWELL LLP
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         4801 MAIN ST
4600 MADISON AVE                       4600 MADISON AVE                          STE 1000
STE 400                                STE 400                                   KANSAS CITY MO 64112
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




HUSCH BLACKWELL LLP                    HUSIEN, SUEHAD ANAS                       HUSKER LOCK AND KEY
PO BOX 802765                          BEAUTY BRANDS LLC                         1209 N COTNER BLVD
KANSAS CITY MO 64180                   4600 MADISON AVE                          LINCOLN NE 68505
                                       STE 400
                                       KANSAS CITY MO 64112




                                            Page: 165 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 187 of 390
HUSKEY, KIMBERLY                        HUSKISSON, JENNIFER                         HUSKISSON, JENNIFER LYNN
BEAUTY BRANDS LLC                       BEAUTY BRANDS #136                          BEAUTY BRANDS LLC
4600 MADISON AVE                        8510 E 96TH ST UNIT C                       4600 MADISON AVE
STE 400                                 FISHERS IN 46038                            STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




HUSLIG, JACQUELINE                      HUSNU, CASSIE MELISSA                       HUSSA, MOLLY KATE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HUTCHENS, JOSEPH                        HUTCHENS, MITCH                             HUTCHINSON, ANGELA
534 N POTTINGER                         1204 S MIDWEST BLVD                         311 A S VETERANS PKWY
SHAWNEE OK 74801                        MIDWEST CITY OK 73110                       NORMAL IL 61761




HUTCHINSON, HALEY JOANNA                HUTZENBILER, BRITTANY LYNN                  HUYNH, OANH KIM HOANG
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




HV REAL ESTATE CORP                     HW BAKER LINEN CO INC                       HYATT CORP
317 CLARKSON RD                         GREG DAWSON                                 DBA HYATT REGENCY CROWN CENTER
STE 103                                 PO BOX 310010295                            2345 MCGEE ST
ELLISVILLE MO 63011                     PASADENA CA 91110-0295                      KANSAS CITY MO 64108




HYATT CORP                              HYATT PLACE DENVER SOUTH/PARK MDWS          HYDROTEMPINC
HYATT REGENCY CROWN CENTER              9030 E WESTVIEW RD                          4156 SHORELINE DR
PO BOX 842123                           LONE TREE CO 80124                          EARTH CITY MO 63045
DALLAS TX 75284-2123




HYLTON, MARLENA GENE ABBAGAIL           HYMAN BRAND HEBREW ACADEMY                  HYPERCORE
BEAUTY BRANDS LLC                       JANET HURTT                                 2024 W 15TH ST
4600 MADISON AVE                        5801 WEST 115TH ST                          PLANO TX 75075
STE 400                                 OVERLAND PARK KS 66211-1824
KANSAS CITY MO 64112




HYPERCORE NETWORKS                      HYVEE FOOD STORES INC                       HYVEE FOOD STORES INC
LOUIS LOPEZ                             ACCOUNTS RECEIVABLE                         6655 MARTWAY
2024 W 15TH ST                          5820 WESTON PARKAY                          MISSION KS 62202-3290
STE F#311                               WEST DES MOINES IA 50266-8290
PLANO TX 75075-7364




I/M                                     I/M                                         IA OKLAHOMA CITY ROCKWELL LLC
WANDA FLETCHER                          75 REMITTANCE DR                            A DELAWARE LIMITED LIABILITY CO
400 GALLERIA PKWY                       STE 1167                                    INVENTRUST PROPERTY MANAGEMENT LLC
STE 1100                                CHICAGO IL 60675-1167                       3025 HIGHLAND PKWY
ATLANTA GA 30339                                                                    STE 350
                                                                                    DOWNERS GROVE IL 60515


IANYWHERE SOLUTIONS INC                 IBANEZ, SHEENA LYNN                         IBD
A SYBASE CO FILE NO 74050               BEAUTY BRANDS LLC                           STEPHANI MC CULLAR
PO BOX 60000                            4600 MADISON AVE                            15010 S MAIN ST
SAN FRANCISCO CA 94160                  STE 400                                     GARDENA CA 90248
                                        KANSAS CITY MO 64112




                                             Page: 166 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 188 of 390
IBM CORP                                ICAN                                        ICE SYSTEMS
PO BOX 676673                           11404 W DODGE RD STE 720                    LAURA ZAUCHENBERGER
DALLAS TX 75267-6673                    OMAHA NE 68154                              1800 FOXRIDGE DR
                                                                                    KANSAS CITY KS 66106




ICSC                                    ICVERIFY                                    IDCSERVCO
PO BOX 26958                            473 ROLAND WAY                              PO BOX 1925
NEW YORK NY 10087-6958                  OAKLAND CA 94621                            CULVER CITY CA 90232-1925




IDSHIELD                                IDT DOMESTIC TELECOM                        IDT DOMESTIC TELECOM
LEGAL SHIELD                            DBA IDT FINANCIAL SVC                       IDT FINANCIAL SVC
ATTN: CHIEF LEGAL OFFICER               520 BROAD ST                                BARBARA KREKSTEIN
ONE PREPAID WAY                         NEWARK NJ 07102                             550 BROAD ST
ADA OK 74820                                                                        5TH FL
                                                                                    NEWARK NJ 07102


IEM                                     IEMMITI, NICOLE MARIE                       IGP SALES
24516 NETWORK PL                        BEAUTY BRANDS LLC                           ROBYN JENSEN
CHICAGO IL 60673                        4600 MADISON AVE                            1189 WEST 1700 NORTH
                                        STE 400                                     STE 110
                                        KANSAS CITY MO 64112                        LOGAN UT 84321




II, DAVID K GREGORY                     II, DERRICK R THOMPSON                      II, HUNTER MARSHALL
15433 FLOYD                             9847 VIEW HIGH DR                           4400 ST JOHN AVE
OVERLAND PARK KS 66223                  KANSAS CITY MO 64136                        KANSAS CITY MO 64123




II, MICHAEL FRANKS                      II, RALPH E LEWIS                           III, CHRISTOPHER SALGUERO
1836 SPRING BEAUTY DR                   PO BOX 10278                                8784 OAKWOOD ST
FLORISSANT MO 63031                     KANSAS CITY MO 64171-0278                   WESTMINISTER CO 80221




III, FELIX A GALLARDO                   III, FREDRICK JUNIOR JONES                  III, JAMES RUSSELL
1025 S 56TH TER                         8717 WEST 121ST TER                         2816 KEY STONE AVE
KANSAS CITY KS 66106                    APT 608                                     INDIANPOLIS IN 46203
                                        OVERLAND PARK KS 66213




III, JOHN R SHANNON                     III, KENNETH E AMES                         III, MICHAEL DAVIS
10717 W 128TH PL                        16208 HARRIS AVE                            6463 CHESTNUT AVE
OVERLAND PARK KS 66213                  BELTON MO 64012                             KANSAS CITY MO 64132




III, PATRICK F MASTRIAN                 III, RICHARD DOUGLAS HORTON                 III, WILLIE BRINGIER
608 EAST MARKET ST                      8631 E 46TH ST                              DBA THA MEDIA ROOM
INDIANAPOLIS IN 46202                   APT E                                       WILLIE BRINGIER III
                                        INDIANAPOLIS IN 46226                       1401 LEAGUE CITY PKWY
                                                                                    STE 3
                                                                                    LEAGUE CITY TX 77573


IKON OFFICE SOLUTIONS                   ILLINOIS AMERICAN WATER                     ILLINOIS AMERICAN WATER
PO BOX 660342                           PO BOX 3027                                 328 BROADWAY ST
DALLAS TX 75266-0342                    MILWAUKEE WI 53201                          PEKIN IL 61554




                                             Page: 167 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19    Page 189 of 390
ILLINOIS AMERICAN WATER                  ILLINOIS ATTORNEY GENERAL                    ILLINOIS ATTORNEY GENERAL
PO BOX 3027                              LISA MADIGAN                                 CONSUMER PROTECTION DIVISION
MILWAUKEE WI 53210-3027                  JAMES R THOMPSON CTR                         100 WEST RANDOLPH ST
                                         100 W RANDOLPH ST                            CHICAGO IL 60601
                                         CHICAGO IL 60601




ILLINOIS DEPT OF FINANCIAL AND           ILLINOIS DEPT OF LABOR                       ILLINOIS DEPT OF REVENUE
PROFESSIONAL REGULATION                  DIRECTOR                                     JAMES R THOMPSON CTR CONCOURSE LEVEL
PO BOX 7007                              160 N LASALLE ST                             100 WEST RANDOLPH ST
SPRINGFIELD IL 62791                     13TH FL SUITEC-1300                          CHICAGO IL 60601-3274
                                         CHICAGO IL 60601




ILLINOIS DEPT OF REVENUE                 ILLINOIS DEPT OF REVENUE                     ILLINOIS DEPT OF REVENUE
CITY OF EDWARDSVILLE                     CITY OF NORMAL                               CITY OF SHILOH
101 WEST JEFFERSON ST                    101 WEST JEFFERSON ST                        101 WEST JEFFERSON ST
WILLARD ICE BUILDING                     WILLARD ICE BUILDING                         WILLARD ICE BUILDING
SPRINGFIELD IL 62702                     SPRINGFIELD IL 62702                         SPRINGFIELD IL 62702




ILLINOIS DEPT OF REVENUE                 ILLINOIS ENVIRONMENTAL PROTECTION AGENCY     ILLINOIS POWER
RETAILERS OCCUPATION TAX                 1021 NORTH GRAND AVE EAST                    PO BOX 2522
SPRINGFIELD IL 62796-0001                PO BOX 19276                                 DECATUR IL 62525-2522
                                         SPRINGFIELD IL 62794-9276




ILLINOIS STATE TREASURER'S OFFICE        ILLINOIS WHOLESALE CASH REGISTER             IMAGE LABORATORIES INC
UNCLAIMED PROPERTY DIVISION              2790 PINNACLE DR                             2340 EASTMAN AVE
PO BOX 19495                             ELGIN IL 60123                               OXNARD CA 93030
SPRINGFIELD IL 62794-9495




IMAGE MEDIA INTERNATIONAL INC            IMAGEQUEST INC                               IMASTAR
1635 16TH ST                             11021 E 26TH ST NORTH                        JAEGA HARALAMBUS
SANTA MONICA CA 90404                    WICHITA KS 67226                             15001 OXNARD ST
                                                                                      VAN NUYS CA 91411




IMASTAR CORP (DBA DUWOP)                 IMASTAR CORP DBA DUWOP                       IMCG KC INC
PO BOX 56778                             KRISTEN AND LIZA                             DBA INSIGHT MANAGEMENT CONSULTING GROUP
SHERMAN OAKS CA 91413                    15001 OXNARD ST                              DON FELTHAM
                                         VAN NUYS CA 91411                            6811 SHAWNEE MISSION PKWY S-221
                                                                                      OVERLAND PARK KS 66202




IME INTERMOUNTAIN ELECTRIC INC           IME INTERMOUNTAIN ELECTRIC INC               IMG COMMUNICATIONS INC
14100 E 25TH PL                          PO BOX 846237                                LISA BILLINGS
STE 100                                  DALLAS TX 75284                              546 EAST MAIN ST
AURORA CO 80011                                                                       LEXINGTON KY 40508




IMI COLLEGE HILLS DEVELOPMENT LLC        IMI COLLEGE HILLS LEASEHOLD                  IMPACT DESIGN LLC
A DELAWARE LIMITED LIABILITY CO          14331 COLLECTION CTR DR                      DBA ALLCUSTOMWEARCOM
CHIEF OPERATING OFFICER                  CHICAGO IL 60693                             RUTHIE SEARCY
410 NORTH MICHIGAN AVE                                                                4049 PENNSYLVANIA AVE
STE 1000                                                                              STE 205
CHICAGO IL 60611                                                                      KANSAS CITY MO 64111


IMPACT DESIGN LLC                        IMPACT DIRECT MARKETING                      IMPERIAL INC
PO BOX 872984                            PO BOX 27232                                 ROBIN DENNEY
KANSAS CITY MO 64187-2984                KANSAS CITY MO 64112                         2020 N MINGO RD
                                                                                      TULSA OK 74116




                                             Page: 168 of 369
                               Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 190 of 390
IMPEX INTERNATIONAL LLC                    IMPRESSIONS VANITY CO                      INCOME TAX DIVISION
JILL DUDA                                  SHELDON KWONG                              CITY OF COLUMBUS
222 ELM ST                                 1402 MORGAN CIR                            77 NORTH FRONT ST
UNIT 4                                     UNIT K                                     2ND FL
NORTH HAVEN CT 06473                       TUSTIN CA 92780                            COLUMBUS OH 43215




INDEPENDENCE CHAMBER OF COMMERCE           INDEPENDENT NEWSPAPER OF ARIZONA           INDIANA - WORKER TRAINING FUND
55 WESTPORT PLZ                            PO BOX 43726                               PO BOX 6285
# 500                                      PHOENIX AZ 85080-3726                      INDIANAPOLIS IN 46206-6285
ST LOUIS MO 63146




INDIANA ATTORNEY GENERAL                   INDIANA DEPT OF ENVIRONMENTAL MGMT         INDIANA DEPT OF LABOR
CURTIS T HILL JR                           OFFICE OF AIR QUALITY (COMPLIANCE)         COMMISSIONER
INDIANA GOVERNMENT CTR SOUTH               100 N SENATE AVEVNUE                       402 WEST WASHINGTON ST
302 WEST WASHINGTON ST 5TH FL              MAIL CODE 50-01                            RM W195
INDIANAPOLIS IN 46204-2770                 INDIANAPOLIS IN 46204-2251                 INDIANAPOLIS IN 46204




INDIANA DEPT OF NATURAL RESOURCES          INDIANA DEPT OF REVENUE                    INDIANA DEPT OF REVENUE
402 WEST WASHINGTON ST                     BANKRUPTCY SECTION - MS 108                REG RETAIL MERCH CERT
INDIANAPOLIS IN 46204                      100 NORTH SENATE AVE RM N240               GOVERNMENT CTR NORTH
                                           INDIANAPOLIS IN 46204                      INDIANAPOLIS IN 46204




INDIANA DEPT OF REVENUE                    INDIANA DEPT OF REVENUE                    INDIANA DEPT OF REVENUE- ECOM
OOS USE TAX COL REMIT PERMIT               PO BOX 6077                                PO BOX 7206
GOVERNMENT CTR NORTH                       INDIANAPOLIS IN 46206-6077                 INDIANAPOLIS IN 76207
INDIANAPOLIS IN 46204




INDIANA DEPT OF REVENUE-SLSTX              INDIANA NEWSPAPERS INC                     INDIANA PROFESSIONAL LICENSING
PO BOX 7218                                PO BOX 145                                 302 W WASHINGTON ST RM E034
INDIANAPOLIS IN 46206-7218                 INDIANAPOLIS IN 46206-0145                 INDIANAPOLIS IN 46204-2700




INDIANA SECRETARY OF STATE                 INDIANA STATE CENTRAL COLLECTION UNIT      INDIANA STATE SALES TAX
302 W WASHINGTON ST RM E018                PO BOX 6219                                CITY OF AVON
INDIANAPOLIS IN 46204                      INDIANAPOLIS IN 46206-6219                 GOVERNMENT CTR NORTHY
                                                                                      INDIANAPOLIS IN 46204




INDIANA STATE SALES TAX                    INDIANA STATE SALES TAX                    INDIANA STATE SALES TAX
CITY OF CARMEL                             CITY OF FISHERS                            CITY OF GREENWOOD
GOVERNMENT CTR NORTHY                      GOVERNMENT CTR NORTHY                      GOVERNMENT CTR NORTHY
INDIANAPOLIS IN 46204                      INDIANAPOLIS IN 46204                      INDIANAPOLIS IN 46204




INDIANA UNCLAIMED PROPERTY                 INDIANA WINDOW CLEANING                    INDIANAPOLIS WATER
302 W WASHINGTON ST                        PO BOX 24039                               PAYMENT PROCESSING
INDIANAPOLIS IN 46204                      DAYTON OH 45424                            PO BOX 1990
                                                                                      INDIANAPOLIS IN 46206-1990




INDIANAPOLIS WELDING SUPPLY                INDIE LEE AND CO INC                       INDIE LEE AND CO INC
PO BOX 2142                                REBECCA GORDON                             PO BOX 1041
INDIANPOLIS IN 46206-2142                  425 SMITH RIDGE RD                         SOUTH SALEM NY 10590
                                           NEW YORK NY 10590




                                                Page: 169 of 369
                           Case 19-10031-CSS        Doc 1       Filed 01/06/19   Page 191 of 390
INDIGO WILD AROMATICS                   INDOLA NORTH AMERICA                       INDUSTRIAL BATTERY PRODUCTS
2131 WASHINGTON                         PO BOX 1055                                PO BOX 798347
KANSAS CITY MO 64108                    MELROSE PARK IL 60160                      ST LOUIS MO 63179-8000




INDUSTRIAL BATTERY PRODUCTS             INFINITE CONFERENCING INC                  INFINITE CONFERENCING INC
75 REMITTANCE DR                        JULIE GLAZER                               PO BOX 836
DEPT 1576                               100 MORRIS AVE                             SHORT HILLS NJ 07078
CHICAGO IL 60675-1576                   SPRINGFIELD NJ 07081




INFINITY SIGNS INC                      INFINITY SIGNS INC                         INFO FRANCHISE NEWS INC
4900 LISTER AVE                         PO BOX 300228                              728 CENTER ST
KANSAS CITY MO 64130                    KANSAS CITY MO 64130                       PO BOX 826
                                                                                   LEWITON NY 14092




INFOMART                                INFOTECH INC                               INFUSION DESIGN INC
1582 TERRELL MILL RD                    22922 BEDFORD RD                           222 OAK ST
MARIETTA GA 30067                       SPRING HILL KS 66083                       BONNER SPRINGS KS 66012




INGLEHART, TRINA                        INGLOT USA LLC                             INGRAM, NOELANI QUINN
20307 NORTH OAKS DR                     MAREK SKULIMOWSKI                          BEAUTY BRANDS LLC
HOUSTON TX 77073                        75 9TH AVE                                 4600 MADISON AVE
                                        5TH FLOOR                                  STE 400
                                        NEW YORK NY 10011                          KANSAS CITY MO 64112




INGRAM, SARA RAE                        INGREDIENT DOWNTOWN LLC                    INGREDIENT RESTAURANT-PLAZA
BEAUTY BRANDS LLC                       ANNA WHITHAM                               LINDSEY JACKSON
4600 MADISON AVE                        1111 MAIN ST                               4807 JEFFERSON
STE 400                                 STE 120                                    KANSAS CITY MO 64112
KANSAS CITY MO 64112                    KANSAS CITY MO 64105




INKA INC                                INKA INC                                   INKAHOOTS INC
MYRIAM SCHNEIDER                        MARLO                                      ALLIED AFFILIATED FUNDING LP
8 GRAMERCY PK SOUTH                     289 HIGHWAY # 33 EAST                      PO BOX 676649
NEW YORK NY 10003                       MANATAPAN NJ 07726                         DALLAS TX 75267-6649




INKAHOOTSINC                            INLAND AMERICAN INDEP HARTMAN LLC          INLAND AMERICAN RETAIL MGMT LLC
ALEJANDRA CORDOBA                       PO BOX 202816                              2901 BUTTERFIELD RD
411 INDUSTRIAL DR                       DALLAS TX 75320                            OAK BROOK IL 60523
STE 101
RICHARDSON TX 75081




INLAND COMM REAL ESTATE SERV LLC        INLAND COMM REAL ESTATE SERV LLC           INLAND COMMERCIAL
2901 BUTTERFIELD RD                     32533 COLLECTION CTR DR                    REAL ESTATE SVC LLC
OAKBROOK IL 60523                       BLDG#51567                                 NICOLE KOUDELIK
                                        CHICAGO IL 60693-0325                      BLDG #51567
                                                                                   2901 BUTTERFIELD RD
                                                                                   OAK BROOK IL 60523


INLAND COMMERCIAL                       INLAND CONTINENTAL PROPERTY MANAGEMENT     INLAND CONTINENTAL PROPERTY MANAGEMENT
INLAND COMMERCIAL REAL ESTATE SVC LLC   CORP                                       CORP
DIRECTOR OF PROPERTY MANAGEMENT         INLAND CONT A R DEPT                       32533 COLLECTIONS CTR DR
BLDG# 51567                             2901 BUTTERFIELD RD                        BLDG #51567
2901 BUTTERFIELD RD                     BLDG # 1367                                CHICAGO IL 60693-0325
OAK BROOK IL 60523                      OAKBROOK IL 60523




                                             Page: 170 of 369
                             Case 19-10031-CSS      Doc 1      Filed 01/06/19   Page 192 of 390
INLAND NATIONAL REAL ESTATE SVC          INLAND SOUTHWEST MANAGEMENT              INLAND SOUTHWEST MANAGEMENT
KRISTIE MOSS                             INLAND SOUTHWEST MANAGEMENT-140          INLAND SOUNTHWEST MANAGEMENT
BLDG 75014                               2901 BUTTERFIELD RD                      INLAND SOUTHWEST MANAGEMENT-140
62903 COLLECTION CTR DR                  OAKBROOK IL 60523                        15105 COLLECTIONS CTR DR
CHICAGO IL 60693-0629                                                             CHICAGO IL 60693-5105




INLAND SOUTHWEST MANAGEMENT              INLAND SOUTHWEST MANAGEMENT              INLAND SOUTHWEST MANAGEMENT
INLAND SOUTHWEST MANAGEMENT-128          INLAND SOUTHWEST MANAGEMENT-128          INLAND SOUTHWEST MANAGEMENT-118
2901 BUTTERFIELD RD                      15105 COLLECTIONS CTR DR                 2901 BUTTERFIELD RD
OAKBROOK IL 60523                        CHICAGO IL 60693-5105                    OAKBROOK IL 60523




INLAND SOUTHWEST MANAGEMENT LLC          INLAND SOUTHWEST MANAGEMENT LLC          INLAND SOUTHWEST MGMT CORP #5010
2901 BUTTERFIELD RD                      15105 COLLECTIONS CTR DR                 MS JOANN ARMENTA
OAK BROOK IL 60523                       CHICAGO IL 60693-5105                    PO BOX 201474
                                                                                  DALLAS TX 75320-1474




INLAND WASTE SOLUTIONS                   INLAND WESTERN MANAGEMENT CORP           INLAND WESTERN WATAUGA LIMITED
14101 W HWY 290                          EILEEN MURPHY                            PARTNERSHIP
BLDG 600                                 PO BOX 74937                             RPAI SOUTHWEST MANAGEMENT
AUSTIN TX 78737-9343                     CLEVELAND OH 44194-4937                  2021 SPRING RD
                                                                                  STE 200
                                                                                  OAK BROOK IL 60523


INNOVATIVE COSMETIC (BB)                 INNOVATIVE COSMETIC (BB)                 INNOVATIVE STYLING OPTIONS INC
MARK FRANKEL                             INNOVATIVE COSMETIC CONCEPTS             JUNE PLEASIC
1430 BROADWAY 4TH FL                     THE CITI GROUP                           488 E SANTA CLARA ST
NEW YORK NY 10018                        PO BOX 1036                              STE 301
                                         CHARLOTTE NC 28201-1036                  ARCADIA CA 91006




INNOVATIVE STYLING OPTIONS INC           INNOVATIVE TRAINING SOLUTIONS INC        INSIGHT MARKETING
CREDIT DEPT                              BOB LOSYK                                4600 MADISON AVE
100 TOKENEKE RD                          2422 RETRIEVER LN                        STE 400
DARIEN CT 06820-1005                     GREENSBORO NC 27455                      KANSAS CITY MO 64112




INSIGNIA PROMOTIONS INC                  INSTART LOGIC INC                        INSTITUTIONAL MALL INVESTORS LLC
8959 CHESTNUT                            JEFF GARIS                               DBA MILLER CAPITAL ADVISORY INC
LENEXA KS 66220                          450 LAMBERT AVE                          DANIELLE HEEBINK
                                         PALO ALTO CA 94306                       5201 W WAR MEMORIAL DR
                                                                                  322
                                                                                  PEORIA IL 61615


INSTORE DESIGN DISPLAY                   INSULTECH OF TEXAS INC                   INSYST INC
SHAWN RYAN                               1301G EAST CORPORATE DRIVE               2717 WEST SOUTHERN AVE 6
105 W 26TH AVE                           ARLINGTON TX 76006                       TEMPE AZ 85282
NORTH KANSAS CITY MO 64116




INTEGRITY OKLAHOMA LLC                   INTEGRITY OKLAHOMA LLC                   INTEK INTEGRATION TECHNOLOGIES INC
6051 N BROOKLINE                         PO BOX 1451                              35328 SE CTR ST
# 135A                                   BETHANY OK 73008                         SNOQUALMIE WA 98065
OKLAHOMA CITY OK 73112




INTELIUS INC                             INTELLIGENT BARCODE SYSTEMS              INTERBRAND DESIGN FORUM
ACCOUNTS RECEIVABLE                      AL DANIELS                               CHERYL KINNISON
500 108TH AVE NE STE 1660                16301 KAPLAN AVE                         7575 PARAGON RD
BELLEVUE WA 98004                        CITY OF INDUSTRY CA 91744                DAYTON OH 45459




                                             Page: 171 of 369
                           Case 19-10031-CSS           Doc 1         Filed 01/06/19   Page 193 of 390
INTERBRAND DESIGN FORUM                     INTERCONTINENTAL KANSAS CITY                INTERMOUNTAIN BEAUTY SUPPLY
INTERBRAND DESING FORUM                     401 WARD PKWY                               KEN KAHLER
21593 NETWORK PL                            KANSAS CITY MO 64112                        1440 W EL PASO BLVD
CHICAGO IL 60673-1215                                                                   DENVER CO 80221




INTERNAL REVENUE SERVICE                    INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC
844 N KING ST                               PO BOX 7604                                 NATIONAL TIP REPORTING COMPLIANCE
WILMINGTON DE 19801                         BEN FRANKLIN STATION                        ALYSSA SANTANA
                                            WASHINGTON DC 20044                         4 PARAGON WAY STE 2
                                                                                        FREEHOLD NJ 07728




INTERNAL REVENUE SVC                        INTERNAL REVENUE SVC                        INTERNATIONAL BEAUTY SYSTEMS
CENTRALIZED INSOLVENCY OPERATION            CENTRALIZED INSOLVENCY OPERATION            ANASTASIA
PO BOX 7346                                 2970 MARKET ST                              185 E COMMERCE DR
PHILADELPHIA PA 19101-7346                  MAIL STOP 5 Q30 133                         SCHAUMBURG IL 60173
                                            PHILADELPHIA PA 19104-5016




INTERNATIONAL BUSINESS INDEX                INTERNATIONAL DESIGNER COLLECTION           INTERNATIONAL DESIGNER COLLECTION
600 17TH ST                                 DIVISION OF L'OREAL USA SD INC              DIVISION OF L'OREAL USA SD INC
STE 2800 SOUTH                              LAUREN HUTCHENS                             25562 NETWORK PL
DENVER CO 80202                             77 DEANS RHODE HALL RD                      CHICAGO IL 60673-1255
                                            MONMOUTH JUNCTION NJ 08852




INTERNATIONAL ENVIRONMENTAL MANAGEMENT      INTERNATIONAL FRANCHISE ASSOCIATION         INTERNATIONAL MARKETING ASSOC LTD
INC                                         1501 K ST NW STE 350                        PO BOX 11545
11625 RAINWATER DR                          WASHINGTON DC 20005                         LEAWOOD KS 66207-4245
STE 200
ALPHARETTA GA 30009




INTERNATIONAL SALON SYSTEMS                 INTERNATIONAL SALONSPA BUSINESS NETWORK     INTERNATIONAL TECHNOLOGY AND SECURITY LTD
ROBERT BRIXEY                               207 E OHIO ST 361                           DBA J AND J LOCKS SAFES AND ALARMS INC
7404 N WESTERN                              CHICAGO IL 60611                            1304 W 4TH ST
OKLAHOMA CITY OK 73116                                                                  DAVENPORT IA 52064




INTERNATIONAL TECHNOLOGY AND SECURITY LTD   INTERNATIONAL TRAINING SYSTEMS              INTERNATIONAL TRAINING SYSTEMS
J AND J LOCKS SAFES AND ALARMS INC          ALADDIN ITS #7 MARGIE WISNISKI              JACK KING
1304 W 4TH ST                               738 E PIPELINE                              1840 EAST UNIVERSITY DR
DAVENPORT IA 52064                          HURST TX 76053                              TEMPE AZ 85281




INTERPAK SYSTEMS INC                        INTERPARFUMS LUXURY BRANDS                  INTERPARFUMS LUXURY BRANDS
NATEXIS PRAMEX NORTH AMERICA CO             YVONNE DE LA CRUZ                           LOCKBOX 25178
MICHAEL ECKERT                              112 MADISON AVE 12TH FL                     25178 NETWORK PL
1251 AVE OF THE AMERICAS 34FL               NEW YORK NY 10016                           CHICAGO IL 60673-1251
NEW YORK NY 10020




INTETECH SYSTEMS INC                        INTETECH SYSTEMS INC                        INTRA-AMERICA BEAUTY NETWORK
GAIL JENKINS                                1097 PEEVEY LN                              14 COMMERCE DR
6801 SANGER AVE                             ROBINSON TX 76706                           PO BOX 629
# 186                                                                                   NORTH BRANFORD CT 06471
WACO TX 76710




INTRALINKS INC                              INTRALINKS INC                              INTVENT-CP LLC
MOLLY SMITH                                 PO BOX 10259                                MARTHA MUNIZ
150 EAST 42ND ST                            NEW YORK NY 10259-0259                      30 EAST ADAMS ST
8TH FLOOR                                                                               STE 300
NEW YORK NY 10017                                                                       CHICAGO IL 60603




                                                Page: 172 of 369
                             Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 194 of 390
INTVENT-CP LLC                           INVEN TRUST PROPERTIES CORP               INVEN TRUST PROPERTIES CORP
INTVENTCP LLC                            IA INDEPENDENCE HARTMAN LLC               ELIZABETH BOWLING
ACCOUNTS RECEIVABLE                      PO BOX 202816                             2909 BUTTERFIELD RD
1001 CRAIG RD                            DALLAS TX 75320-2816                      BLDG 44593
STE 392                                                                            OAK BROOK IL 60523
ST. LOUIS MO 63146


INVENTRUST PROPERTIES CORP               INVERNESS CORP                            IOWA AMERICAN WATER
MAUREEN SHARP                            DENISE                                    PO BOX 3027
3025 HIGHLAND PKWY                       17-10 WILLOW ST                           MILWAUKEE WI 53201
# 350                                    FAIR LAWN NJ 07410
DOWNERS GROVE IL 60515




IOWA AMERICAN WATER                      IOWA AMERICAN WATER                       IOWA AMERICAN WATER
989 LENOX DR 299                         PO BOX 5624                               PO BOX 94551
LAWRENCE NJ 08648                        CHERRY HILL NJ 08034                      PALATINE IL 60094-4551




IOWA ATTORNEY GENERAL                    IOWA BOARD OF BARBERING                   IOWA BOARD OF COSMETOLOGY AND SCIENCE
TOM MILLER                               LUCAS BUILDING 5TH FLOOR                  IA DEPT PUBLIC HEALTH/PROF LICENSE
HOOVER STATE OFFICER BLDG                321 E 12TH ST                             321 E 12TH ST
1305 E WALNUT 2ND FL                     DES MOINES IA 50319                       LUCAS BLDG 5TH FLOOR
DES MOINES IA 50319                                                                DES MOINES IA 50319




IOWA DEPT OF NATURAL RESOURCES           IOWA DEPT OF REVENUE                      IOWA DEPT OF REVENUE
502 E 9TH ST                             CITY OF CLIVE                             CITY OF DAVENPORT
4TH FL                                   PO BOX 10412                              PO BOX 10412
DES MOINES IA 50319-0034                 DES MOINES IA 50306-0412                  DES MOINES IA 50306-0412




IOWA DEPT OF REVENUE - ECOM TAX          IOWA DEPT OF REVENUE - SALES TAX          IOWA DEPT OF REVENUE - USE TAX
CORP TAX                                 CORP TAX                                  CORP TAX
PO BOX 10466                             PO BOX 10466                              PO BOX 10466
DES MOINES IA 50306                      DES MOINES IA 50306                       DES MONIES IA 50306




IOWA DEPT OF REVENUE HOOVER BUILDING     IOWA MACHINE SHED CO                      IOWA WORKFORCE DEVELOPMENT
PO BOX 10471                             DAMEN TREBILCOCK                          DIRECTOR
DES MOINES IA 50306-3457                 1501 RIVER DR                             1000 EAST GRAND AVE
                                         MOLINE IL 61265                           DES MOINES IA 50319




IOWA WORKFORCE DEVELOPMENT -             IPFS CORP                                 IPFS CORP
INDUSTRIAL DIVISION                      DBA IMPERIAL PFS                          24722 NETWORK PL
1000 EAST GRAND AVE                      1001 WINDSTEAD DR STE 500                 CHICAGO IL 60673
DES MOINES IA 50319-0209                 CARY NC 27513




IPTI                                     IREIT LITTLE ROCK PARK AVENUE LLC         IRON MOUNTAIN
W1236 INDUSTRIAL DRIVE                   2901 BUTTERFIELD RD                       6301 WINCHESTER AVE 611A
IXONIA WI 53036                          OAK BROOK IL 60523                        KANSAS CITY MO 64133




IRON MOUNTAIN                            IRS (INTERNAL REVENUE SERVICE)            IRVIN, AMY
PO BOX 27128                             10TH ST AND PENNSYLVANIA AVE NW           608 SCOTTI CT
NEW YORK NY 10087-7128                   WASHINGTON DC 20530                       WENTZVILLE MO 63385




                                              Page: 173 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19      Page 195 of 390
IRVIN, AMY NICOLE                        IRVIN, LOUISE AMNA                           ISAACSON, MARGARET
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            643 NE MARGO CT
4600 MADISON AVE                         4600 MADISON AVE                             TOPEKA KS 66617
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ISAMERC INC                              ISODA, KATHRYN                               ISODA, KATHRYN ROSE
1818 W BASELINE RD                       3211 PRESTON RD                              BEAUTY BRANDS LLC
MEZA AZ 85202                            STE 16                                       4600 MADISON AVE
                                         FRISCO TX 75034                              STE 400
                                                                                      KANSAS CITY MO 64112




ISPN                                     ISSAC, DASHELL                               IT'S A 10 HAIRCARE
14303 WEST 95TH ST                       222 NORWAY DR                                CAROLYN PLUMMER
LENEXA KS 66215                          GARLAND TX 75040                             2800 GATEWAY DR
                                                                                      STE #103
                                                                                      POMPANO BEACH FL 33069




IT'S A 10 HAIRCARE                       ITREND BEAUTYBRANDS ITRENDSSOLUTIONS INC     J AND A USA INC
4613 NORTH UNIVERISTY DR                 CORPORATE OFFICE/SHOWROOM                    335 CROOKED HILL RD
STE #478                                 ANA SORIANO                                  BRENTWOOD NY 11717
CORAL SPRINGS FL 33067                   7300 SOMERSET BLVD
                                         PARAMOUNT CA 90723




J AND D BEAUTY (DO NOT USE) SEE900600    J AND D BRUSH CO                             J AND J BEAUTY SUPPLY
ACCTS RECEIVABLE                         JDB GROUP(JD BEAUTY GROUP)                   201 COMPASS PT
STEPHANIE MC CULLAR                      DONNA YOUNG                                  ST CHARLES MO 63301
5 ADAMS AVE                              5 ADAMS AVE
HAUPPAUGE NY 11788-3605                  HAUPPAUGE NY 11788




J AND J PRINTING                         J AND S GLASS AND AUTO INC                   J AND S MIDRANGE CONSULTING INC
JIM CAMPBELL                             3003 NORTH CENTRAL AVE #103-148              10607 BURTON ST
16701 W 116TH ST                         PHOENIX AZ 85012                             SUGAR CREEK MO 64054
LENEXA KS 66219




J LAURIE COMMERCIAL FLOORS INC           J LAURIE COMMERCIAL FLOORS INC               J NATIONAL CONTRACTORS INC
DBA JACK LAURIE CLEANING SVC             DBA JACK LAURIE CLEANING SVC                 7317 LA MANGA
KARLA MULLENDORE                         1828 S ANTHONY BLVD                          DALLAS TX 75248
4250 W 99TH ST                           FT. WAYNE IN 46803
STE 120
CARMEL IN 46032


J RANDAZZO SALON SVC                     J2 PRINTING CO                               J2 PRINTING COMPANYINC
CUSTOMER SVC                             PO BOX 800038                                PO BOX 26147
10418 LACKLAND                           KANSAS CITY MO 64180-0038                    SHAWNEE MISSION KS 66225
ST. LOUIS MO 63114




JACK BLACK LLC                           JACK TEAL                                    JACK, BLYTHE
KELLI FISHER                             CRYSTAL CLEAR DOOR AND GLASS                 600 MONTGOMERY ST
2025 W BELT LINE RD                      PO BOX 20354                                 STE 2900
CARROLTON TX 75006                       ST. LOUIS MO 63133                           SAN FRANCISCO CA 94111




JACKRABBIT HOLDINGS LLC                  JACKRABBIT HOLDINGS LLC                      JACKSON BROWN, BREANNA DENEA
C O VBC INC                              5800 S REMINGTON PL                          BEAUTY BRANDS LLC
MIKE VAN BUSKIRK                         STE 100                                      4600 MADISON AVE
5800 S REMINGTON PL                      SIOUX FALLS SD 57108                         STE 400
STE 100                                                                               KANSAS CITY MO 64112
SIOUX FALLS SD 57108




                                             Page: 174 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 196 of 390
JACKSON CO PARKS AND RECREATION          JACKSON COUNTY CIRCUIT COURT              JACKSON COUNTY COLLECTOR
22807 WOODS CHAPEL RD                    GARNSIHMENT                               PO BOX 219747
BLUE SPRINGS MO 64015                    415 E 12TH ST 3RD FL                      KANSAS CITY MO 64121
                                         KANSAS CITY MO 64106




JACKSON COUNTY COLLECTOR                 JACKSON COUNTY COURTHOUSE (2)             JACKSON COUNTY MO
PO BOX 219747                            308 W KANSAS                              CONSUMER AFFAIRS
KANSAS CITY MO 64106-2706                INDEPENDENCE MO 64050                     415 E 12TH ST
                                                                                   KANSAS CITY MO 64106




JACKSON COUNTY MO                        JACKSON LEWIS LLP HOUSTON                 JACKSON LEWIS LLP HOUSTON
CONSUMER AFFAIRS                         ONE N BROADWAY                            JACKSON LEWIS LLP
DISTRICT ATTORNEY                        WHITE PLAINS NY 10601                     PO BOX 416019
415 E 12TH ST                                                                      BOSTON MA 02241-6019
KANSAS CITY MO 64106




JACKSON PATRICK CONATSER                 JACKSON SIGN AND LIGHTING                 JACKSON SIGN AND LIGHTING
1407 LAKEWOOD DR                         MITZI THOMPSON                            PO BOX 23087
MCKINNEY TX 75070                        22007 BUSH DR                             WACO TX 76702
                                         WACO TX 76712




JACKSON, AMBRA SHARISSE                  JACKSON, ANITA CATHERINE                  JACKSON, CANDACE MICHELLE
4431 E 56TH ST                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64130                     4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JACKSON, DAKOTA ANN                      JACKSON, KELLEY                           JACKSON, MARK L
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         2050 SIERRA PL
4600 MADISON AVE                         4600 MADISON AVE                          LEWISVILLE TX 75077-7535
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




JACKSON, NATALIA                         JACKSON, SHANETRA DANYAE                  JACKSON, SHEA LYNN
5100 BELT LINE RD                        BEAUTY BRANDS LLC                         2303 19TH AVE
STE 852                                  4600 MADISON AVE                          MOLINE IL 61265
ADDISON TX 75254                         STE 400
                                         KANSAS CITY MO 64112




JACOBS, ALEXANDRIA DARLENE               JACOBS, JOSHUA PATRICK                    JACOBS, JUNE
BEAUTY BRANDS LLC                        3002 NW 41ST ST                           460 PARK AVE
4600 MADISON AVE                         OKLAHOMA CITY OK 73112                    FLOOR 16
STE 400                                                                            NEW YORK NY 10022
KANSAS CITY MO 64112




JACOBS, MADISON NIKOLE                   JACOBS, MARY ELIZABETH                    JACOBSEN, MAUREEN GRACE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JACOBSON, SUSIE                          JACQUES, FRANCES ELAINE                   JAEGER, JILLIAN
BEAUTY BRANDS #108                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
7445 W BELL RD STE 100                   4600 MADISON AVE                          1709 N DYSART RD
PEORIA AZ 85382                          STE 400                                   AVONDALE AZ 85392
                                         KANSAS CITY MO 64112




                                             Page: 175 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 197 of 390
JAKLEVIC, TIFFANY                       JAKSA, ALLISON A                           JALI DESIGNS INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          LINDA SMUCKLER
1811 VILLAGE WEST PKWY STE O-101        4600 MADISON AVE                           11835 ROE #200
KANSAS CITY KS 66111                    STE 400                                    LEAWOOD KS 66211
                                        KANSAS CITY MO 64112




JAMES OVERHEAD DOOR                     JAMES PRINTING CO                          JAMES, DEVON
PO BOX 270355                           SCOTT WELHOFF                              BEAUTY BRANDS LLC
OKLAHOMA CITY OK 73137                  1340 TANEY                                 1041 E SOUTHLAKE BLVD STE 100
                                        NORTH KANSAS CITY MO 64116                 SOUTHLAKE TX 76092




JAMES, ELIZABETH                        JAMES, ELIZABETH ANNE                      JAMES, LINDSAY ELLEN
1731 28TH ST                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
BOULDER CO 80301                        4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JAMES, RICH                             JAMES, RICH                                JAMES, SHAYLYN JEAN
1210 GOLDEN GATE DR                     SARPHY COUNTY TREASURER                    BEAUTY BRANDS LLC
PAPILLION NE 68046                      1210 GOLDEN GATE DR #1120                  4600 MADISON AVE
                                        PAPILLION NE 68046-2842                    STE 400
                                                                                   KANSAS CITY MO 64112




JAMES, SHERI                            JAMES, TANYA                               JAMESON, BRENNA
BEAUTY BRANDS LLC                       15812 N 60TH DR                            416 N ARTHUR AVE
4600 MADISON AVE                        GLENDALE AZ 85306                          BONNER SPRINGS KS 66062
STE 400
KANSAS CITY MO 64112




JAMISON, MONICA                         JAMISON, MONICA LEE                        JANDY BRANDS INC
3514 CLINTON PKWY                       BEAUTY BRANDS LLC                          JOSEPH CHO
#J                                      4600 MADISON AVE                           2539 W 237TH ST
LAWRENCE KS 66047                       STE 400                                    #C
                                        KANSAS CITY MO 64112                       TORRANCE CA 90505




JANNA COUNTRYMAN TRUSTEE                JANOVER, MIKE                              JANSSEN, CAMERON MICHAEL
500 N CENTRAL EXPWY                     THE JANOVER GROUP                          BEAUTY BRANDS LLC
STE 350                                 268 PRINCETON AVE                          4600 MADISON AVE
PLANO TX 75074                          MILL VALLEY CA 94941                       STE 400
                                                                                   KANSAS CITY MO 64112




JANTZ, ETHAN                            JAO LTD                                    JAO LTD WHATS HOT
20324 W 94TH TER                        1523 COWPATH RD                            KAREN NATHANSON
LENEXA KS 66220                         PO BOX 416                                 9 THE BRAE
                                        HATFIELD PA 19440                          WOODBURY NY 11797




JAPONESQUE                              JAPONESQUE                                 JAQUA
RACHEL DAVIES                           JAPONESQUE LLC                             SARAH LAMOTHE
2420 CAMINO RAMON                       PO BOX 398283                              222 E CARRILLO ST
STE 250                                 SAN FRANCISCO CA 94139-8283                STE 100
SAN RAMON CA 94583                                                                 SANTA BARBARA CA 93101




JAQUA GIRLS                             JARNAGIN, WESLEY T                         JARRELL MECHANICAL CONTRACTORS
PO BOX 209                              DBA WES JARNAGIN INC                       4208 RIDER TRL NORTH
SANTA BARBARA CA 93102                  BOB WILSON JR                              EARTH CITY MO 63045
                                        6395 N W BEAVER DR
                                        PO BOX 408
                                        JOHNSTON IA 50131




                                             Page: 176 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 198 of 390
JARVIS, SHANIAH                          JASON'S DELI                               JASON'S DELI KS
BEAUTY BRANDS LLC                        PO BOX 4869                                2400 N WOODLAWN STE 230
4600 MADISON AVE                         DEPT 271                                   WICHITA KS 67220
STE 400                                  HOUSTON TX 77210-4869
KANSAS CITY MO 64112




JAURIGUE, JOHN PAUL                      JAVAUX, ASHLEY NICOLE                      JAY LOVES LAWN AND LANDSCAPING LLC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3208 S SLAUGHTER RD
4600 MADISON AVE                         4600 MADISON AVE                           GRAIN VALLEY MO 64029
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




JAY, PHIL                                JC CONSTRUCTION                            JCR PROPERTY SVC LLC
PO BOX 4000                              JEFF COCO                                  JOHN ROSSER
STE 140                                  4285 SNELSON RD                            2501 S MOLLERA CIR
OLATHE KS 66063-4000                     ST LOUIS MO 63129                          MESA AZ 85210-7636




JD AND ASSOCIATES INC                    JD POWER                                   JDA MEETING EXPECTATIONS
1040 E 109TH ST                          20411 92 HWY                               3525 PIEDMONT RD
KANSAS CITY MO 64131                     KEARNEY MO 64060                           BUILDING FIVE STE 300
                                                                                    ATLANTA GA 30305




JDA SOFTWARE GRP                         JDA SOFTWARE INC                           JDN INTERMOUNTAIN DEVELOPMENT
KATIE CUSKIE/CASH WITTHAUS               PO BOX 202621                              JEFF MALEK
8910 E RAINTREE DR STE 200               DALLAS TX 75320-2621                       PO BOX 532621
SCOTTSDALE AZ 85260                                                                 DEPT 1527
                                                                                    ATLANTA GA 30305




JE DUNN CONSTRUCTION                     JE MEYER CONSTRUCTION                      JEAN-PIERRE, GRAYSON
929 HOLMES                               JOHN MEYER                                 13201 W 107TH CT
KANSAS CITY MO 64106-2682                214 NW JUNIPER                             LENEXA KS 66210
                                         LEE SUMMIT MO 64064




JEANS FLOWER BASKET                      JEFFCO PROPERTIES LLC                      JENIA, MICHELLE
308 KINGSLEY ST                          317 CLARKSON RD                            BEAUTY BRANDS LLC
NORMAL IL 61761                          STE 103                                    4600 MADISON AVE
                                         ELLISVILLE MO 63011                        STE 400
                                                                                    KANSAS CITY MO 64112




JENKINS, ALYSSA ANN                      JENKINS, ANTONIO                           JENKINS, ETHAN
BEAUTY BRANDS LLC                        3313 CEDAR MOUNTAIN RD                     204 W FIFTH ST
4600 MADISON AVE                         BELLEVILLE IL 62221                        PO BOX 85
STE 400                                                                             GRIDLEY IL 61744
KANSAS CITY MO 64112




JENKINS, JENNIFER                        JENKINS, MICHAEL-LYNE IRENE                JENKINS, RONALD
6535 DELMONICO DR                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
APT 210                                  4600 MADISON AVE                           4600 MADISON AVE
COLORADO SPRINGS CO 80919                STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JENNINGS, JARED                          JENSEN, AGUSTA LEE                         JENSEN, PAUL
5826 MEADOW HEIGHTS DR                   BEAUTY BRANDS LLC                          12792 GROVER ST
SHAWNEE KS 66226                         4600 MADISON AVE                           OMAHA NE 68144
                                         STE 400
                                         KANSAS CITY MO 64112




                                              Page: 177 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 199 of 390
JENTZ, KATHLEEN                        JERDON PRODUCTS INC                        JERDON PRODUCTS INC
2210 S KEENE ST                        5980 MIAMI LAKES DR                        CUSTOMER SVC
MESA AZ 85212                          MIAMI LAKES FL 33014                       1820 NORTH GLENVILLE
                                                                                  STE 124
                                                                                  RICHARDSON TX 75081




JEROME RUSSELL COSMETICS INC           JESSICA'S BLISS                            JESTER, JENNIE E
TERRI GRAHAM                           REGAN GOSNELLVN                            BEAUTY BRANDS LLC
8200 REMMET AVE                        120 EUCALYPTUS DR                          4600 MADISON AVE
CANOGA PARK CA 91304                   EL SEGUNDO CA 90245                        STE 400
                                                                                  KANSAS CITY MO 64112




JEVONS, TERESA K                       JEWELL, BAILEY REAGAN                      JIM DICKERSON PLUMBING INC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          7832 PENCE RD
4600 MADISON AVE                       4600 MADISON AVE                           CHARLOTTE NC 28215
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




JIMENEZ, ISABELLA LOUISE               JIMS FAMOUS CARPETS INC                    JIMS LOCK AND SAFE SVC INC
BEAUTY BRANDS LLC                      7720 TROOST AVE                            RACHAEL ONTIVEROS
4600 MADISON AVE                       KANSAS CITY MO 64131                       2005 N 77TH ST
STE 400                                                                           KANSAS CITY KS 66109
KANSAS CITY MO 64112




JMC GLASS AND MIRROR                   JOB LAUNDRY EQUIPMENT                      JOBINGCOM
302 S LEE ST                           1027 W 23RD ST                             JESSICA NEWMANN
BLOOMINGTON IL 61701                   TEMPE AZ 85282                             PO BOX 29386
                                                                                  PHOENIX AZ 85038-9386




JOBPLEX                                JOE PRODUCTS                               JOE, TRACY
ROB MILLER                             DAN KLISKA                                 1330 FRY RD
10 SOUTH RIVERSIDE PLZ                 1350 BEVERLY RD                            HOUSTON TX 77084
STE 2250                               STE #115-416
CHICAGO IL 60606                       MCLEAN VA 22101




JOE, TRACY ALEXIS                      JOEY NEW YORK                              JOHN MULLER AND CO INC
BEAUTY BRANDS LLC                      YANI                                       MULLER BRESSLER BROWN AND HIPPO
4600 MADISON AVE                       2999 NE191ST ST                            11610 ASH ST STE 200
STE 400                                STE 800                                    LEAWOOD KS 66211
KANSAS CITY MO 64112                   AVENTURA FL 33180




JOHNNY ON THE SPOT                     JOHNS, COURTNEY M                          JOHNSON CIRCLE
PO BOX 3220                            BEAUTY BRANDS LLC                          1634 E ECHO LN
SHAWNEE KS 66203                       4600 MADISON AVE                           PHOENIX AZ 85020
                                       STE 400
                                       KANSAS CITY MO 64112




JOHNSON COUNTY IN                      JOHNSON COUNTY KS                          JOHNSON COUNTY TREASURER
CONSUMER AFFAIRS                       CONSUMER AFFAIRS                           111 S CHERRY
COUNTY ATTORNEY                        DISTRICT ATTORNEY                          OLATHE KS 66061-3471
1265 N MAIN ST                         100 N KANSAS
FRANKLIN IN 46131                      OLATHE KS 66061




JOHNSON COUNTY TREASURER (IN)          JOHNSON COUNTY TREASURER (KS)              JOHNSON COUNTY TREASURER IN
TAX PROCESSING CENTER                  PO BOX 2902                                PO BOX 6095
PO BOX 6095                            SHAWNEE MISSION KS 66201-1302              INDIANAPOLIS IN 46206
INDIANAPOLIS IN 46206-6095




                                           Page: 178 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 200 of 390
JOHNSON COUNTY TREASURER KS             JOHNSON COUNTY WASTEWATER                 JOHNSON COUNTY WASTEWATER
PO BOX 25902                            PO BOX 219948                             4800 NALL AVE
SHAWNEE MISSION KS 66201                KANSAS CITY MO 64121                      MISSION KS 66202




JOHNSON PLUMBING INC                    JOHNSON SUPERIOR COURT                    JOHNSON, ABBY MIKAELA
3000 FOUR WHEEL DR #F                   5 E JEFFERSON ST                          BEAUTY BRANDS LLC
LAWRENCE KS 66047                       3RD FLOOR                                 4600 MADISON AVE
                                        FRANKLIN IN 46131                         STE 400
                                                                                  KANSAS CITY MO 64112




JOHNSON, ALEXANDER                      JOHNSON, ALMA                             JOHNSON, CHRISTEL MARIANNE
1125 SPRINGVALLEY DR                    BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
FLORISSANT MO 63033                     1330 FRY RD                               4600 MADISON AVE
                                        HOUSTON TX 77084                          STE 400
                                                                                  KANSAS CITY MO 64112




JOHNSON, DAQUAN                         JOHNSON, JESSEE ERIN                      JOHNSON, JORDAN
12211 E 55TH TERR                       BEAUTY BRANDS LLC                         6320 MERLE HAY RD
KANSAS CITY MO 64133                    4600 MADISON AVE                          APT 220
                                        STE 400                                   JOHNSTON IA 50131
                                        KANSAS CITY MO 64112




JOHNSON, JORDAN CHAREE                  JOHNSON, JOSEPH B                         JOHNSON, KAYLA MARIE
BEAUTY BRANDS LLC                       DBA JOE JANITOR CLEANING SVC              BEAUTY BRANDS LLC
4600 MADISON AVE                        JOE                                       4600 MADISON AVE
STE 400                                 5020 PARK AVE                             STE 400
KANSAS CITY MO 64112                    DES MOINES IA 50321                       KANSAS CITY MO 64112




JOHNSON, KAYLEIGH ANN                   JOHNSON, KENYATTE                         JOHNSON, KENYETTA SAMAJ
BEAUTY BRANDS LLC                       310 WEST STATE ST                         BEAUTY BRANDS LLC
4600 MADISON AVE                        MASCOUTAH IL 62258                        4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




JOHNSON, KIARA LYNN                     JOHNSON, KIM                              JOHNSON, KIMBERLY JEAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JOHNSON, KISHIA                         JOHNSON, KRISTEN                          JOHNSON, KRISTIAN IMAN
8568 WARREN PKWY                        4830 CHEERFUL RD                          BEAUTY BRANDS LLC
FRISCO TX 75034                         COLORADO SPRINGS CO 80917                 4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




JOHNSON, LAURA W                        JOHNSON, MADISON                          JOHNSON, MADISON LEIGH
BEAUTY BRANDS LLC                       6659 EDWARDSVILLE CROSSING DR             BEAUTY BRANDS LLC
4600 MADISON AVE                        EDWARDSVILLE IL 62025                     4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




JOHNSON, MEHGAN CHRISTINE               JOHNSON, MONICA                           JOHNSON, MONICA LENISE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        575 W BAY AREA BLVD                       4600 MADISON AVE
STE 400                                 WEBSTER TX 77598                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




                                            Page: 179 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 201 of 390
JOHNSON, MONIQUE EVELYN                 JOHNSON, PAMELA GAIL                      JOHNSON, PATRICIA LEA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JOHNSON, PENNY LYNN                     JOHNSON, RASHAAD                          JOHNSON, SARA MARIE
BEAUTY BRANDS LLC                       2025 CURTIS DR                            BEAUTY BRANDS LLC
4600 MADISON AVE                        WACO TX 76710                             4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




JOHNSON, SARAH ANN                      JOHNSON, STARRIE                          JOHNSON, TIA
BEAUTY BRANDS LLC                       10417 E 42ND ST                           2006 NW 82ND ST
4600 MADISON AVE                        APT C                                     LAWTON OK 73505
STE 400                                 KANSAS CITY MO 64133
KANSAS CITY MO 64112




JOHNSON, VERCHELL ANN                   JOHNSON, VERNYCE                          JOHNSON, VERNYCE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         5820 SW 21ST ST
4600 MADISON AVE                        4600 MADISON AVE                          TOPEKA KS 66604
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




JOHNSON, YVETTE                         JOHNSON, YVETTE M                         JOHNSON-BARBER, CHICARA USHANDA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
5100 BELT LINE RD STE 852               4600 MADISON AVE                          4600 MADISON AVE
ADDISON TX 75254                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JOHNSTON BURKHOLDER ASSOCIATES          JOHNSTON, ANDREA RAE                      JOHNSTON, CHELSEY NOELLE
930 CENTRAL                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64105                    4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




JOHNSTON, DANIELLE NICOLE               JOHNSTON, JAMIE LYNN                      JOHNSTON, LIZ
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          3110 GREEN MOUNT CROSSING DR
STE 400                                 STE 400                                   SHILOH IL 62269
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




JOHNSTON, SHANNON                       JOHNSTON, SHANNON                         JOICO LABORATORIES INC
5820 SW 21ST ST                         2809 SW ASHWORTH PL                       JUNE PLEASIC
TOPEKA KS 66604                         TOPEKA KS 66614                           488 E SANTA CLARA ST
                                                                                  STE 301
                                                                                  ARCADIA CA 91006




JOICO LABORATORIES INC                  JOICO LABORATORIES INC                    JOINER, ALEXIS RENEE
CREDIT DEPT                             LILI SIM                                  BEAUTY BRANDS LLC
100 TOKENEKE RD                         100 TOKENEKE RD                           4600 MADISON AVE
DARIEN CT 06820-1005                    DARIEN CT 06820                           STE 400
                                                                                  KANSAS CITY MO 64112




JOLLY, AMANDA                           JOLLY, REBECCA                            JONES LANG LASALLE AMERICAS INC
626 SOUTH COY ST                        BEAUTY BRANDS LLC                         200 E RANDOLPH ST
KANSAS CITY KS 66105                    4600 MADISON AVE                          STE 4300
                                        STE 400                                   CHICAGO IL 60601
                                        KANSAS CITY MO 64112




                                            Page: 180 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 202 of 390
JONES, ALEXANDRIA TAYLOR                 JONES, BRYAN S                             JONES, CAITLYN LEIGHANN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JONES, CALEB                             JONES, CODY                                JONES, DANA F
14117 HASKINS ST                         6844 NW PK PLZ DR                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66221                   KANSAS CITY MO 64151                       4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




JONES, EMILY ANNE                        JONES, ERIN                                JONES, FELICIA
BEAUTY BRANDS LLC                        2616 PONTOON RD                            BEAUTY BRANDS LLC
4600 MADISON AVE                         GRANITE CITY IL 62040                      17395 TOMBALL PKWY BLDG 3A
STE 400                                                                             HOUSTON TX 77064
KANSAS CITY MO 64112




JONES, FELICIA ANN                       JONES, HALEIGH OLIVIA                      JONES, HANNAH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          8717 W 121ST TER
4600 MADISON AVE                         4600 MADISON AVE                           APT 608
STE 400                                  STE 400                                    OVERALND PARK KS 66213
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




JONES, HOLLY NICOLE                      JONES, JASON LEE                           JONES, JENNIFER SUE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JONES, JESSICA                           JONES, KIMBERLY                            JONES, LAQUITA R
13650 VIA VARRA RD                       BEAUTY BRANDS LLC                          20 BRYN MAWR LN
APT 125                                  4600 MADISON AVE                           CARMEL IN 46032
BROOMFIELD CO 80020                      STE 400
                                         KANSAS CITY MO 64112




JONES, LEAH                              JONES, LEAH                                JONES, LUANN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         7501 W 119TH                               4600 MADISON AVE
STE 400                                  OVERLAND PARK KS 66213                     STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




JONES, MICHELLE                          JONES, MOLLY BRIANNA                       JONES, ROBIN KEOGH
29 INNISBROOKE TRL                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
GREENWOOD IN 46142                       4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JONES, SIDNEY                            JONES, SIDNEY D                            JONES, SPENCER
8832 BROADMORE ST APT 2004               BEAUTY BRANDS LLC                          1051 LAFAYETTE CT
OVERLAND PARK KS 66212                   4600 MADISON AVE                           APT B
                                         STE 400                                    COLLINSVILLE IL 62234
                                         KANSAS CITY MO 64112




JONES, SUSAN E                           JONES, TARA                                JONES, TOCCARA
JONES OFFICE CLEANING                    15123 GRASSINGTON DR                       7600 DENTON HIGHWAY
6332 BASTANI PL                          CHANNELVIEW TX 77530                       STE 100
INDIANAPOLIS IN 46237                                                               WATAUGA TX 76148




                                              Page: 181 of 369
                           Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 203 of 390
JONES, TOCCARA COLLEEN                  JONES-MAYS, AMBRIA                         JOOL INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          JULIE DICK
4600 MADISON AVE                        4600 MADISON AVE                           382 QUEEN ST EAST
STE 400                                 STE 400                                    TORONTO ON M5A 1T1
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       CANADA




JOOST, EILEEN                           JORDAN, BETH MARIE                         JORDAN, CAMERON NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JORDAN, JAMIE LYN                       JORDAN, TEARESA                            JOSEPH'S COAT OF CENTRAL OHIO
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          240 OUTERBELT DR-5
4600 MADISON AVE                        4600 MADISON AVE                           COLUMBUS OH 43215
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




JOYCE WILLIAMS PRODUCTS AND COSMETICS   JOYCE, PAIGE                               JP MANN CONSTRUCTION CO
8628 E 63RD ST                          BEAUTY BRANDS LLC                          5950 ROE BLVD
KANSAS CITY MO 64133                    4600 MADISON AVE                           MISSION KS 66205
                                        STE 400
                                        KANSAS CITY MO 64112




JTC LAWN ARRANGERS INC                  JTECH                                      JUAREZ, AUSTIN
JIM CARSON                              6413 CONGRESS AVE                          BEAUTY BRANDS LLC
1198 S RUNYON RD                        STE 150                                    4600 MADISON AVE
GREENWOOD IN 46143                      BOCA RATON FL 33487                        STE 400
                                                                                   KANSAS CITY MO 64112




JUAREZ, AUSTIN                          JUAREZ, CHRISTINA ELIZABETH                JUAREZ, MARCELINO
1330 FRY RD                             BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
HOUSTON TX 77084                        4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JUAREZ, RUTH                            JUEHRING, JESSICA LYNNE                    JUHEN, JINAKI AMANDINE NADE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




JUHL, BRENNAN                           JUHL, CARLA                                JUHL, DILLON
6201 HEATHERY WAY                       BEAUTY BRANDS LLC                          6201 NW HEATHERY WAY
PARKVILLE MO 64152                      4600 MADISON AVE                           PARKVILLE MO 64152
                                        STE 400
                                        KANSAS CITY MO 64112




JULEP BEAUTY INC                        JUMP, PAMELA                               JUMP, PAMELA
DANA GATBUNTON                          BEAUTY BRANDS LLC                          15225 W 119TH ST
111 QUEEN ANNE AVE N                    4600 MADISON AVE                           OLATHE KS 66062
STE 200                                 STE 400
SEATTLE WA 98109                        KANSAS CITY MO 64112




JUNK KING ENTERPRISES INC               JURLIQUE,                                  JUSTRITE RUBBER STAMP AND SEAL CO
389 OYSTER PT BLVD                      MEREDITH FIRESTONE                         ACCTS RECEIVABLE
STE 6                                   2425 COLORADO AVE                          1701 LOCUST ST
SOUTH SAN FRANCISCO CA 94080            B-250                                      KANSAS CITY MO 64108
                                        SANTA MONICA CA 90404




                                            Page: 182 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 204 of 390
JUTZ, BRITTANY NELL                      K AND R EXPRESS SYSTEMS INC               KACARKA, MICHELE ANNE
BEAUTY BRANDS LLC                        135 S LASALLE                             BEAUTY BRANDS LLC
4600 MADISON AVE                         DEPT 2664                                 4600 MADISON AVE
STE 400                                  CHICAGO IL 60674-2664                     STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




KAEMARK SALON FURNISHINGS                KAEMARK SALON FURNISHINGS                 KAESER COMPRESSORS INC
1338 CR 208                              KAEMARK SALON FURNISHING                  PO BOX 946
GIDDINGS TX 78942                        PO BOX 678061                             FREDERICKSBURG VA 22404
                                         DALLAS TX 75267-8061




KAISER, DANIEL CALEB                     KALAL, JOHN C                             KALDENBERG LANDSCAPING INC
7459 E WINDROSE DR                       11304 E MIMOSA DR                         5555 NW BEAVER DR
SCOTTSDALE AZ 85260                      SCOTTSDALE AZ 85262                       JOHNSTON IA 50131




KALE, RHYAN AVERY                        KALEIDOSCOPE CHARTER SVC INC              KALINOWSKI, AMBER
BEAUTY BRANDS LLC                        TERRI MEYER                               BEAUTY BRANDS # 114
4600 MADISON AVE                         4600 MADISON STE 400                      1330 FRY RD
STE 400                                  KANSAS CITY MO 64112                      HOUSTON TX 77084
KANSAS CITY MO 64112




KALINOWSKI, AMBER RENAE                  KALLSTROM, DAWN                           KALOU, MAZEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         SAM'S COPIER REPAIR
4600 MADISON AVE                         4600 MADISON AVE                          PO BOX 1596
STE 400                                  STE 400                                   CHANDLER AZ 85244-1596
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




KALOWINSKI, AMBER                        KAMINSKI, ASHLEY                          KAMMIN, LYNDSIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS INC                         5820 SW 21ST ST
1330 FRY RD                              1811 VILLAGE WEST PKWY                    TOPEKA KS 66604
HOUSTON TX 77084                         KANSAS CITY KS 66111




KANE MECHANICAL INC                      KANNBERG, SAVANNAH                        KANNBERG, SAVANNAH S
170 E ALTON AVE                          SAVANNAH KANNBERG                         BEAUTY BRANDS LLC
EAST ALTON IL 62024                      1101 W 75TH ST                            4600 MADISON AVE
                                         KANSAS CITY MO 64114                      STE 400
                                                                                   KANSAS CITY MO 64112




KANON, ADDISON SHELBY                    KANSAS ATTORNEY GENERAL                   KANSAS BOARD OF BARBERING
BEAUTY BRANDS LLC                        DEREK SCHMIDT                             700 SW JACKSON STE 1002
4600 MADISON AVE                         120 SW 10TH AVE                           TOPEKA KS 66603-3811
STE 400                                  2ND FL
KANSAS CITY MO 64112                     TOPEKA KS 66612-1597




KANSAS BOARD OF COSMETOLOGY              KANSAS CITY BOARD OF PUBLIC UTILITIES     KANSAS CITY BOARD OF PUBLIC UTILITIES
714 SW JACKSON STE 100                   PO BOX 219661                             540 MINNESOTA AVE
TOPEKA KS 66603-3714                     KANSAS CITY MO 64121                      KANSAS CITY KS 66101




KANSAS CITY BOARD PUBLIC UTILITIES       KANSAS CITY BUSINESS JOURNAL              KANSAS CITY DENTAL CARE
PO BOX 219661                            1100 MAIN ST                              ACCTS RECEIVABLE
KANSAS CITY MO 64121-9661                STE 2450                                  PO BOX 419753
                                         KANSAS CITY MO 64105-5123                 KANSAS CITY MO 64141-6753




                                             Page: 183 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 205 of 390
KANSAS CITY FENCE AND GUARD               KANSAS CITY HOSPICE FOUNDATION            KANSAS CITY KANSAS AREA CHAMBER
RAIL CORP                                 SUSAN O'NEILL                             727 MINNESOTA AVE
206 S COMMERCIAL                          1500 MEADOWLAKE PKWY                      KANSAS CITY MO 66117
SMITHVILLE MO 64089                       KANSAS CITY MO 64114




KANSAS CITY KS COMMUNITY COLLEGE          KANSAS CITY LAMINATESINC                  KANSAS CITY POLICE DEPT
TERRY MORRISON                            PO BOX 6698                               700 MINNESOTA AVE
7250 STATE AVE                            LEAWOOD KS 66206                          KANSAS CITY KS 66101
KANSAS CITY KS 66112




KANSAS CITYMO FIRE MARSHALLS              KANSAS CORP COMMISSION                    KANSAS DEPT OF
OFFICE                                    1500 SW ARROWHEAD RD                      HEALTH AND ENVIRONMENT
414 E 12TH ST                             TOPEKA KS 66604                           JENNIFER NICHOLS
22ND FLOORCITY HALL                                                                 2501 MARKET PL
KANSAS CITY MO 64106                                                                STE D
                                                                                    SALINA KS 67401


KANSAS DEPT OF HUMAN RESOURCES            KANSAS DEPT OF LABOR                      KANSAS DEPT OF REVENUE
SECRETARY                                 417 SW JACKSON ST                         915 SW HARRISON ST
109 SW 9TH ST                             TOPEKA KS 66603-3327                      TOPEKA KS 66625-9000
4TH FL
TOPEKA KS 66612




KANSAS DEPT OF REVENUE SALES TAX          KANSAS DEPT OF REVENUE USE TAX            KANSAS GAS SVC
KANSAS DEPT OF REVENUE                    KANSAS DEPT OF REVENUE                    PO BOX 219046
915 SW HARRISON ST                        915 SW HARRISON ST                        KANSAS CITY MO 64121
TOPEKA KS 66625-5000                      TOPEKA KS 66625-5000




KANSAS GAS SVC                            KANSAS PAYMENT CENTER                     KANSAS SECRETARY OF STATE
540 MINNESOTA AVE                         PO BOX 758599                             120 SW 10TH AVE
KANSAS CITY KS 66101                      TOPEKA KS 66675-8599                      MEMORIAL HALL 1ST FLOOR
                                                                                    TOPEKA KS 66612-1594




KANSAS STATE TREASURER                    KANSAS TURNPIKE AUTHORITY                 KAPLANS FABRICS
UNCLAIMED PROPERTY DIVISION               PO BOX 2948                               430 WARD PKWY
900 SW JACKSON                            SHAWNEE MISSION KS 66201-2948             KANSAS CITY MO 64112
STE 201
TOPEKA KS 66612-1235




KAPP, HEATHER B                           KARAVATOS, CAROLINE ALIDA                 KARBANK REAL ESTATE CO
9 NORTHBROOK CIR 32                       BEAUTY BRANDS LLC                         2000 SHAWNEE MISSION PKWY
FAIRVIEW HEIGHTS IL 62208                 4600 MADISON AVE                          STE 400
                                          STE 400                                   SHAWNEE MISSION KS 66205
                                          KANSAS CITY MO 64112




KARCZEWSKI, RACHEL                        KARINA                                    KARL, MADYSONN MARIE
11413 58TH AVE                            ACCTS RECEIVABLE                          BEAUTY BRANDS LLC
GLENDALE AZ 85304                         KELLY MCDOUGALL                           4600 MADISON AVE
                                          7850 PASEO DEL NORTE DR                   STE 400
                                          EL PASO TX 77912                          KANSAS CITY MO 64112




KARNES, ROBERT KYLE                       KARSEY INC                                KASSAB, CLAIRE MARIE
BEAUTY BRANDS LLC                         DBA CAROLINA BEVELS AFFORDABLE GLAS       BEAUTY BRANDS LLC
4600 MADISON AVE                          4835 SOUTH BLVD                           4600 MADISON AVE
STE 400                                   CHARLOTTE NC 28217                        STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




                                              Page: 184 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 206 of 390
KASZYCKI, LEAH                           KATIE'S KITCHEN                             KATIES KITCHEN LLC
9197 WESTVIEW RD                         4600 MADISON STE 108                        JEFFREY PAUL USDANSK (PARTNERSHIP)
STE B                                    KANSAS CITY MO 64112                        4600 MADISON STE 108
LONE TREE CO 80124                                                                   KANSAS CITY MO 64112




KATLYN NICOLE ROSS                       KATSAM LLC                                  KATSAM LLC
14601 SALEM RD                           AMY                                         PO BOX 797001
EXCELSIOR SPRINGS MO 64024               9300 NATURAL BRIDGE RD                      SAINT LOUIS MO 63179
                                         ST. LOUIS MO 63134




KATY CHAMBER OF COMMERCE                 KATY INDEPENDENT SCHOOL DISTRICT            KAUP, MEGAN
2501 S MASON                             DAVID J PIWONKA RPA                         2035 RIMWOOD DRIVE DR
STE 230                                  PO BOX 761                                  COLORADO SPRINGS CO 80918
KATY TX 77450                            KATY TX 77492-0761




KAUPP, CONNOR JOSEPH                     KAUR, AMNINDER                              KAY, GINA MARIE
4888 E 1000 NORTH RD                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
GRIDLEY IL 61744                         4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KAY, JAIDEN ANN                          KAYLINE ENTERPRISES INC                     KAZ INC
BEAUTY BRANDS LLC                        KEZLEE PARKER                               41 CROSS ST
4600 MADISON AVE                         PO BOX 90399                                HUDSON NY 12534
STE 400                                  LONG BEACH CA 90809
KANSAS CITY MO 64112




KAZANA, ATHENA SHIVA                     KAZANOVA, ALINA VADIMOVNA                   KC CHEER AND DANCE BOOSTER CLUB
BEAUTY BRANDS LLC                        1030 SW JEFFERSON ST APT 327                13707 W 108TH ST
4600 MADISON AVE                         PORTLAND OR 97201                           LENEXA KS 66215
STE 400
KANSAS CITY MO 64112




KC DATA SOLUTIONS LLC                    KC FIXTURE AND DISPLAY                      KC MARCHING COBRAS
12808 W 101ST ST                         7400 E 12TH ST BLDG 4                       3611 PARK
LENEXA KS 66215-1752                     KANSAS CITY MO 64126                        KANSAS CITY MO 64109




KC MASTERPIECE                           KC REPERTORY THEATRE                        KC ROYALS
4747 WYANDOTTE                           4949 CHERRY ST                              ONE ROYAL WAY
KANSAS CITY MO 64112                     KANSAS CITY MO 64110                        KANSAS CITY MO 64129




KC ROYALS                                KC TENT AND AWNING                          KCI SHUTTLE
PO BOX 419969                            JIM G                                       CAREY LIMOUSINE OF KC
KANSAS CITY MO 64141-6969                1819 HOLMES                                 1300 LYDIA
                                         KANSAS CITY MO 64108-1740                   KANSAS CITY MO 64106




KCMO PLANNING AND DEVELOPMENT            KCMO WATER SVC                              KCMO WATER SVC
414 E 12TH ST                            PO BOX 807045                               CITY HALL
5TH FLOOR - CITY HALL                    KANSAS CITY MO 64180                        414 E 12TH ST
KANSAS CITY MO 64106                                                                 KANSAS CITY MO 64106




                                             Page: 185 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 207 of 390
KCMO WATER SVC DEPT                       KCPL                                        KCPL
PO BOX 807045                             PO BOX 219330                               1200 MAIN ST # 1KC-20C
KANSAS CITY MO 64180-7045                 KANSAS CITY MO 64121                        PO BOX 418679
                                                                                      KANSAS CITY MO 64105-2122




KCPL                                      KEARNEY, CHARNELL L                         KEARNEY, NICHELLE RAE
438 ADDRESS AND 430 ADDRESS               BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
PO BOX 219330                             4600 MADISON AVE                            4600 MADISON AVE
KANSAS CITY MO 64121                      STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KEARNS, ANTONETTE JOSEPHINE               KEBERLEIN, ALYSSA RAE                       KEDDINGTON, BRETT ASHTON
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KEE WES EQUIPMENT CO INC                  KEEGAN, MARIETTA THERESA                    KEETON, LAUREN MARIAH
DBA MIDAMERICA EQUIPMENT CO               BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4629 W CALHOUN ST                         4600 MADISON AVE                            4600 MADISON AVE
SPRINGFIELD MO 65802                      STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KEETON, RENAE                             KEETON, RENAE                               KEEWES SVC CO INC
203 BLACK OAK LN                          BEAUTY BRANDS LLC                           4629 W CALHOUN
RHOME TX 76078                            1041 E SOUTHLAKE BLVESTE 100                SPRINGFIELD MO 65802
                                          SOUTHLAKE TX 76092




KEGIN SCOTT LOLLING                       KEHRER, CONNIE                              KEIDEL, SHANNON
917 BROADWAY ST                           BEAUTY BRANDS # 123                         438 WARD PKWY
LINCOLN IL 62656                          5640 S PARKER RD                            KANSAS CITY MO 64112
                                          AURORA CO 80015




KEIL, EMILY                               KEIR, KIMBERLEY NICOLE                      KEITH, AMANDA LEA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
3514 CLINTON PKWY S1                      4600 MADISON AVE                            4600 MADISON AVE
LAWRENCE KS 66047                         STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KELLBERG, KATHLEEN ELIZABETH              KELLER FIRE AND SAFETY                      KELLER, JAMIE ELIZABETH GRACE
BEAUTY BRANDS LLC                         1138 KANSAS AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY KS 66105                        4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




KELLER, KARISSA NICOLE                    KELLER, STORMY DIANE                        KELLEY, BRYANNA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           17396 E ADRIATIC PL #Q-207
4600 MADISON AVE                          4600 MADISON AVE                            AURORA CO 80013
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




KELLEY, KAMERIAL                          KELLIS, KYLE                                KELLY, ALISON
2604 MISTY HARBOR DR                      309 ATRIUM RIDGE CT                         BEAUTY BRANDS LLC
LITTLE ELM TX 75068                       SAINT PETERS MO 63304                       4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




                                              Page: 186 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 208 of 390
KELLY, ALISON                            KELLY, HEATHER                            KELLY, MARY
1731 28TH ST                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
BOULDER CO 80301                         4600 MADISON AVE                          860A NW BLUE PARKWAY
                                         STE 400                                   LEE SUMMIT MO 64086
                                         KANSAS CITY MO 64112




KELLY, MARY MICHELLE                     KELSCH SVC                                KELSCH, LORRAINE
BEAUTY BRANDS LLC                        216 NAVAJO                                216 NAVAJO DR
4600 MADISON AVE                         KELLER TX 76248                           KELLER TX 76248
STE 400
KANSAS CITY MO 64112




KELTATIM PUBLISHING CO                   KEMETECH SYSTEMS INC                      KEMPER, RONALD EDWARD
514 SOUTH KANSAS AVE                     103 VASSAR AVE                            BEAUTY BRANDS LLC
PO BOX 130                               NEWARK NJ 07112-2249                      4600 MADISON AVE
OLATHE KS 66061                                                                    STE 400
                                                                                   KANSAS CITY MO 64112




KEMPF, RODI MULVINA                      KENDALL, EMILY RENEE                      KENDRICK, DEIONIRE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         1018 E WILDCAT RUN
4600 MADISON AVE                         4600 MADISON AVE                          GARDNER KS 66030
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




KENEXA TECHNOLOGY INC                    KENNEDY, BRIANA                           KENNEDY, JULIA NOEL FRANKLIN
PO BOX 827674                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PHILADELPHIA PA 19182-7674               4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




KENNEDY, TRACY ANNETTE                   KENNEY, COLLIN                            KENNEY, KAREN
BEAUTY BRANDS LLC                        403 18TH AVE N                            KAREN KENNEY
4600 MADISON AVE                         GREENWOOD MO 64034                        12900 W 133RD PL
STE 400                                                                            APT 9105
KANSAS CITY MO 64112                                                               OVERLAND PARK KS 66213




KENNEY, KAREN                            KENOWITH, CORTLIN NICOLE                  KENRA INC
4910 W 67TH ST                           BEAUTY BRANDS LLC                         CHERYL DAVIS
PRAIRIE VILLAGE KS 66208                 4600 MADISON AVE                          6501 JULIAN AVE
                                         STE 400                                   INDIANAPOLIS IN 46219
                                         KANSAS CITY MO 64112




KENRA INC                                KENRA PROFESSIONAL LLC                    KENRICK'S CATERING
KENRA                                    DIANE BUECHLEIN                           4324 WEBER RD
7445 COMPANY DR                          7445 COMPANY DR                           ST LOUIS MO 63123
INDIANAPOLIS IN 46237                    INDIANAPOLIS IN 46237




KENRICKK'S CATERING                      KENT                                      KENT NELSON
4324 WEBER RD                            435 HAMBURG TURNPIKE                      RON DESMARCHAIS
ST LOUIS MO 63123                        WAYNE NJ 07470                            301 S SIGNAL BUTTE RD
                                                                                   LOT 320
                                                                                   APACHE JUNCTION AZ 85120




KENT, KRISTIN                            KENVILLE, WENDY LEE                       KENWORTHY, VICTORIA CHRISTINE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                             Page: 187 of 369
                          Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 209 of 390
KENZER CORP                           KERASTASE                                  KERMIT ROY SCHAUTSCHICK
450 SEVENTH AVE                       PROFESSIONAL PRODUCTS DIVISION             FREELANCE INSTALLATION
STE 2604                              CHRISTINE LINCOLN                          10809 COLONY WOOD PL
NEW YORK NY 10123                     PO BOX 731125                              THE WOODLANDS TX 77380
                                      DALLAS TX 75373-1125




KERN, NICOLE                          KERN, NICOLE DANIELLE                      KERNER, CHARLOTTE LYNN
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
105 WEST OCOTILLO RD                  4600 MADISON AVE                           4600 MADISON AVE
CHANDLER AZ 85248                     STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




KERNER, CLARK SAMUEL                  KERNER, MAXWELL                            KERWIN PLUMBING AND HEATING INC
12708 ENGLAND ST                      12708 ENGLAND                              PO BOX 1176
OVERLAND PARK KS 66213                OVERLAND PARK KS 66213                     BROOMFIELD CO 80038-1176




KESTERSON, KEELEY D                   KETTMAN, NOAH                              KEY MASTERS OF GREATER OMAHA INC
BEAUTY BRANDS LLC                     660 WOOD DALE TER                          3422 LEAVENWORTH
4600 MADISON AVE                      APT #6                                     OMAHA NE 68105-1917
STE 400                               GREENWOOD IN 46142
KANSAS CITY MO 64112




KEYSER, HALEY BROOKE                  KFORCE INC                                 KG MOATS AND SONS ENGINEERING INC
BEAUTY BRANDS LLC                     PO BOX 277997                              27010 W HWY 24
4600 MADISON AVE                      ATLANTA GA 30384-7997                      ST MARYS KS 66536
STE 400
KANSAS CITY MO 64112




KHADEMI, MAHNAZ                       KHALSA MAINTENANCE AND WINDOW              KIBO SOFTWARE INC
BEAUTY BRANDS LLC                     CLEANING SVC XI INC                        MICHAEL ARCHER
4600 MADISON AVE                      2322 N 9TH ST                              717 N HARWOOD
STE 400                               PHOENIX AZ 85006                           18TH FLOOR
KANSAS CITY MO 64112                                                             DALLAS TX 85201




KIBO SOFTWARE INC                     KIDWELL, PAIGE                             KIDZ MOM PRODUCTIONS INC
75 REMITTANCE DR                      4727 S DENNY ST                            DBA G AND G HAIR PRODUCTS
DEPT 6588                             INDIANAPOLIS IN 46237                      ALLISON LEE
CHICAGO IL 60675-6588                                                            2728 DE LA VINA ST
                                                                                 SANTA BARBARA CA 93105




KIEFER, LOGAN MICHAEL                 KIEFER, NATHANIEL                          KIEFFER AND CO INC
55 KIEFER LN                          4 LEAH LN                                  3322 WASHINGTON AVE
ELSBERRY MO 63343                     ELSBERRY MO 63343                          SHEBOYGAN WI 53082-1087




KIELHACK, JENNIFER LYNN               KIES, DAYTONA                              KIES, DAYTONA ELIZABETH
BEAUTY BRANDS LLC                     3514 CLINTON PWY                           BEAUTY BRANDS LLC
4600 MADISON AVE                      STE J                                      4600 MADISON AVE
STE 400                               LAWRENCE KS 66047                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




KIES, HANNAH                          KIKU OBATA AND CO                          KILLINGER, CHRISTINE CELIA
BEAUTY BRANDS LLC                     6161 DELMAR BLVD                           BEAUTY BRANDS LLC
5820 SW 21ST ST                       STE 200                                    4600 MADISON AVE
TOPEKA KS 66604                       SAINT LOUIS MO 63112                       STE 400
                                                                                 KANSAS CITY MO 64112




                                           Page: 188 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 210 of 390
KILLINGER, COURTNEY LEA                 KILLION, AMBER RACHELLE                    KIM, KATHERINE ANNE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




KIM, YVONNE                             KIMBALL AND YOUNG INC                      KIMBER L ATKINSON
1438 COLUMBUS AVE                       THERESA ZUKOSKI                            KIMBER BY DESIGN LLC
BURLINGTON CA 94010                     6368 CLARK AVE                             38 E MATSEN CREEK RD
                                        DUBLIN CA 94568                            KETTLE FALLS WA 99141




KIMBLE, APRIL                           KIMM, CHRISTY                              KING RESEARCH
743 GREENRIDGE PKWY APT E               18210 E LEXINGTON RD                       7025 W MARCIA RD
BROWNSBURG IN 46112                     INDEPENDENCE MO 64058                      MILWAUKEE WI 53223




KING, BRIANNA ELIZABETH                 KING, BRIANNA LATRICE                      KING, CHELSEA RILEY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




KING, CHRISTOPHER ANTHONY               KING, ISABELLE MARIE                       KING, JAMES W
1148 12TH ST                            BEAUTY BRANDS LLC                          DBA KING PIERS CONSTRUCTION
DES MOINES IA 50314                     4600 MADISON AVE                           JIM KING
                                        STE 400                                    14825 E 42ND ST S
                                        KANSAS CITY MO 64112                       INDEPENDENCE MO 64055




KING, MARI                              KING, MARI L                               KING, MARI LOUISE
2905 E SKYLINE DR                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 274                                 2905 E SKYLINE DR STE 274                  4600 MADISON AVE
TUCSON AZ 85718                         TUCSON AZ 85718                            STE 400
                                                                                   KANSAS CITY MO 64112




KING, RACHEL EILEEN                     KING, SAMANTHA                             KING, SOPHIA MADISON
BEAUTY BRANDS LLC                       205 NE 70TH TER                            BEAUTY BRANDS LLC
4600 MADISON AVE                        GLADSTONE MO 64118                         4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




KINGCANNON, MIRSHEA                     KINKO'S INC                                KINNAN CONCRETE LLC
BEAUTY BRANDS LLC                       PO BOX 672085                              RICH KINNAN
4600 MADISON AVE                        DALLAS TX 75267-2085                       20925 CLARE RD
STE 400                                                                            SPRING HILL KS 66083
KANSAS CITY MO 64112




KIRBY, HANNAH ROSE                      KIRBY, LYN                                 KIRBY, LYNELLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




KIRBY, MARITZA ALFARO                   KIRK C AND D RECYCLING INC                 KIRK PALMER AND ASSOC
BEAUTY BRANDS LLC                       PO BOX 1058                                REBECCA GRAVES
4600 MADISON AVE                        BLOOMINGTON IL 61702                       500 5TH AVE
STE 400                                                                            STE 1500
KANSAS CITY MO 64112                                                               NEW YORK NY 10110




                                             Page: 189 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 211 of 390
KIRK, BARBARA                             KIRK, TAMMY                                KIRK, TAMMY
9777 N COUNCIL RD APT 3817                BEAUTY BRANDS LLC                          6519 NW BARRY RD
OKLAHOMA CITY OK 73162                    4600 MADISON AVE                           KANSAS CITY MO 64154
                                          STE 400
                                          KANSAS CITY MO 64112




KISER, PAIGE MARIE                        KISNER, BRENDA                             KISNER, BRENDA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          1894 WENTZVILLE PKWY
4600 MADISON AVE                          4600 MADISON AVE                           STE 100
STE 400                                   STE 400                                    WENTZVILLE MO 63385
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




KISTLER, ARDEN MARIA                      KITE REALTY GROUP LP                       KITE REALTY GROUP LP
BEAUTY BRANDS LLC                         DBA WESTFIELD ONE LLC                      30 SOUTH MERIDIAN ST
4600 MADISON AVE                          TOM FLYNN                                  # 1100
STE 400                                   3311 PAYSPHERE CIR                         INDIANAPOLIS IN 46204
KANSAS CITY MO 64112                      CHICAGO IL 60674




KITS 'N KABOODLE                          KITSCH LLC                                 KITTERMAN, KELLY RENEE
1187 COAST VLG RD #562                    CASSANDRA THURSWELL                        BEAUTY BRANDS LLC
SANTA BARBARA CA 93108                    137 N LARCHMONT BLVD                       4600 MADISON AVE
                                          STE #641                                   STE 400
                                          LOS ANGELES CA 90004                       KANSAS CITY MO 64112




KIVETT, SHERRY SUE                        KJ BUILDING SVC                            KLAUBER, EVA SIERRA
BEAUTY BRANDS LLC                         DOUG                                       BEAUTY BRANDS LLC
4600 MADISON AVE                          10 TREYBURN CT                             4600 MADISON AVE
STE 400                                   BLOOMINGTON IL 61704                       STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




KLEECK, APRIL VAN                         KLEEN, LIVING                              KLEES, KATHRYN ANN
11705 W 53RD ST                           9020 HARRISON RUN DR                       BEAUTY BRANDS LLC
SHAWNEE KS 66203                          INDIANAPOLIS IN 46256                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




KLEIN, ANNA S                             KLEIN, KELSEY                              KLEIN, MADISON CLAIRE
BEAUTY BRANDS LLC                         BEAUTY BRANDS INC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          1811 VILLAGE WEST PKWY O101                4600 MADISON AVE
STE 400                                   KANSAS CITY KS 66111                       STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




KLEMME, SHAUNA                            KLINDT                                     KLINEDINST, KELSEY DANIELLE
1200 GALAPAGO                             ACCTS RECEIVABLE                           BEAUTY BRANDS LLC
DENVER CO 80204                           GABY SOLOMON                               4600 MADISON AVE
                                          PO BOX 14220                               STE 400
                                          LENEXA KS 66285-4220                       KANSAS CITY MO 64112




KLINGENBERGER, CHELSEA                    KLINGER, GRACE IRENE                       KLOCKE, JULIE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS
8510 E 96TH ST                            4600 MADISON AVE                           8582 EAGER RD
FISHERS IN 46038                          STE 400                                    ST LOUIS MO 63144
                                          KANSAS CITY MO 64112




KLOIBER, LOREN FAITH NICOLE               KLOPPENBORG, ADAM JOSEPH                   KLOPPENBORG, JUSTIN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          11029 GIRARD ST
4600 MADISON AVE                          4600 MADISON AVE                           OMAHA NE 68142
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                               Page: 190 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 212 of 390
KLOSENER LAW FIRM                        KLUENDER, CHERYL A                          KLUSMAN, SAMANTHA JO
5914 NE RUBY DR                          KLUENDER'S CARPET CARE                      BEAUTY BRANDS LLC
LEE SUMMIT MO 64064                      724 S CHERI LYNN DR                         4600 MADISON AVE
                                         CHANDLER AZ 85225                           STE 400
                                                                                     KANSAS CITY MO 64112




KMC EXIM CORP PRESCRIPTION NAILS         KMDI                                        KMS RESEARCH INC
HANA WON                                 KEVIN VIVERS                                SHIRLEY FERGUSON
1 HARBOR PK DR                           BARRY LACKEY                                4712 MOUNTAIN LAKES BLVD
PORT WASHINGTON NY 11050                 400 FUNSTON                                 REDDING CA 96003
                                         KANSAS CITY KS 66115




KMS RESEARCH INC                         KNAPP, ANGELICA NEVA                        KNAPP, NATISHA MAREE
KAO USA INC                              BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
1434 SOULTIONS CTR                       4600 MADISON AVE                            4600 MADISON AVE
CHICAGO IL 60677                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KNAUFF, JULIA                            KNEGO, CHANTEL MAY                          KNIGHT, CAROL VICTORIA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KNIGHT, MCKENZIE LEANNE                  KNISELY, SABRINA MARIE                      KNOBELOCH, MCKENNA ASHTON
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KNOEBER, RENEE                           KNOLL, HEATHER MARIE                        KNOPKE CO LLC
524 FRONTIER RD                          BEAUTY BRANDS LLC                           PO BOX 414973
#F-4                                     4600 MADISON AVE                            KANSAS CITY MO 64141-4973
LAWRENCE KS 66049                        STE 400
                                         KANSAS CITY MO 64112




KNOPP, CARL                              KNOPP, MEGHAN                               KNOWLEDGENET ENTERPRISES LLC
1404 W 125TH ST                          2520 S PLZ DR                               MARCUS AMENT
OLATHE KS 66061                          #1070                                       309 W ELLIOT RD
                                         TEMPE AZ 85282                              #113
                                                                                     TEMPE AZ 85284




KNOX, KELLY                              KNUCKEY, ALEXANDRA NICOLE                   KOBER, DESTINY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           2215 ASOKA ST
4600 MADISON AVE                         4600 MADISON AVE                            STRASBURG CO 80136
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




KOBUSCH, FREDERICK WILLIAM               KOCH LOGISTICS                              KODASEET, PARIS LEE JAMES
BEAUTY BRANDS LLC                        SDS-12-2755                                 BEAUTY BRANDS LLC
4600 MADISON AVE                         PO BOX 86                                   4600 MADISON AVE
STE 400                                  MINNEAPOLIS MN 55486-2755                   STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




KOEHLER, APRIL LILLIE                    KOEHLER, STANLEY JOHN                       KOEHNE PLUMBING AND HEATING LLC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           1301 WAVERLY DR
4600 MADISON AVE                         4600 MADISON AVE                            COLLINSVILLE IL 62234
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                             Page: 191 of 369
                         Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 213 of 390
KOHN, GOLDBERG                       KOHNKE, ANYA CLARISSA                       KOO KOO DESIGN INC
55 EAST MONROE ST                    BEAUTY BRANDS LLC                           CARMEN ROIG TORRES
STE 3300                             4600 MADISON AVE                            2152 MAIN ST
CHICAGO IL 60603-5792                STE 400                                     VANCOUVER BC V5T 3C5
                                     KANSAS CITY MO 64112                        CANADA




KOOL 945                             KOORSEN FIRE AND SECURITY INC               KOOS, CHRISTINE
VALLEY COMMERCE CENTER               2719 N ARLINGTON AVE                        BEAUTY BRANDS LLC
4745 N 7TH ST                        INDIANAPOLIS IN 46218-3322                  4600 MADISON AVE
STE 210                                                                          STE 400
PHOENIX AZ 85014                                                                 KANSAS CITY MO 64112




KOPP, TAYLOR LYNN                    KORICA, JADA                                KORICA, JADA JUNE
BEAUTY BRANDS LLC                    18953 E RAVEN DR                            BEAUTY BRANDS LLC
4600 MADISON AVE                     QUEEN CREEK AZ 85142                        4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




KORN CONSTRUCTION CO LLC             KORRES NATURAL PRODUCTS US                  KORRES NORTH AMERICA LTD
DBA KORN COMMERCIAL MAINTENANCE      LISA HERMAN                                 584 BROADWAY
6085 BRANTLEY DR                     584 BROADWAY                                STE 1008
ST LOUIS MO 63129                    STE 1008                                    NEW YORK NY 10012
                                     NEW YORK NY 10012




KOSTECKA, KORY                       KOSTEL, MADISON REILLY                      KOSTER, KELLY ROSE
514 MERRIMAC DR                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
WESTFIELD IN 46074                   4600 MADISON AVE                            4600 MADISON AVE
                                     STE 400                                     STE 400
                                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KOSZTUR, MELODIE MARIE               KOVAC, ERICA                                KOVAC, ERICA ELIZABETH
BEAUTY BRANDS LLC                    1811 VILLAGE WEST PKWY                      BEAUTY BRANDS LLC
4600 MADISON AVE                     STE O-101                                   4600 MADISON AVE
STE 400                              KANSAS CITY KS 66111                        STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




KOVAL, GREG                          KOVICH, JOSEPH PATRICK                      KOWALSKI, CASSIDY ANN
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                     4600 MADISON AVE                            4600 MADISON AVE
STE 400                              STE 400                                     STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KPMG LLP                             KPMG LLP                                    KRAFT, KAITLIN ELISE
3 CHESTNUT RIDGE RD                  DEPT 0970                                   BEAUTY BRANDS LLC
MONTVALE NJ 07645-0435               PO BOX 120970                               4600 MADISON AVE
                                     DALLAS TX 75312-0970                        STE 400
                                                                                 KANSAS CITY MO 64112




KRAMER, JESSEE                       KRANZ, SHAWNA                               KREI, CORINNE
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                           207 BROOKVIEW DR
20200 EAST JACKSON DR                1709 N DYSART RD                            BELTON MO 64012
INDEPENDENCE MO 64057                AVONDALE AZ 85392




KREIDER INC                          KRESHEL, HANNAH RUTH                        KRESHEL, JUSTIN
DBA GORILLA WRAPS                    BEAUTY BRANDS LLC                           514 COAL
214 CITY VIEW CT                     4600 MADISON AVE                            APT 11
CEDAR HILL TX 75104                  STE 400                                     CARBONDALE KS 66414
                                     KANSAS CITY MO 64112




                                          Page: 192 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 214 of 390
KREUTZ, ELIZABETH                        KRILLIES, PETER                             KRISTIANSEN, SUSAN BAISCH
BEAUTY BRANDS #110                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
1270 E 1ST AVE                           4600 MADISON AVE                            4600 MADISON AVE
BROOMFIELD CO 80020                      STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KRISTO, ALANA                            KRP CHAPEL HILL SHOPPING CENTER             KRSNICH, JAMES
506 FAITH DR                             PROPERTY ACCOUNTANT                         1966 W 139TH TERR
LAKE ST LOUIS MO 63367                   PO BOX 847952                               LEAWOOD KS 66224
                                         DALLAS TX 75284-7952




KRTEK, BRAD                              KRUEGER, JENNIFER R                         KRUEGER, ROBERT GLEN
6105 N CHELSEA CT                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY MO 64119                     4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




KRUG INVESTMENTS LLC                     KRULIC, DANIELLE MARIE                      KRUMM, MICHAEL CHRISTOPHER
DAVID KRUG                               BEAUTY BRANDS LLC                           15225 W 119TH ST
122 CHEROKEE RD                          4600 MADISON AVE                            OLATHE KS 66062
STE 2                                    STE 400
CHARLOTTE NC 28207                       KANSAS CITY MO 64112




KRYSTAL KLEAR WATER SYSTEMS INC          KSNT 27 NEWS                                KUBERSKI, SHANNON NICOLE
LARRY BORESOW                            KARLA JENNINGS                              BEAUTY BRANDS LLC
PO BOX 27096                             6835 NW HIGHWAY 24                          4600 MADISON AVE
OVERLAND PARK KS 66225-7096              TOPEKA KS 66618                             STE 400
                                                                                     KANSAS CITY MO 64112




KUCZYNSKI, CIARRA ROCHELLE               KUECKER LOGISTICS                           KUEHNLE, MIRA
BEAUTY BRANDS LLC                        801 W MARKEY RD                             SHOT BEE EVENT PHOTOGRAPHY
4600 MADISON AVE                         BELTON MO 64012                             514 W 26TH ST LOFT 4W
STE 400                                                                              KANSAS CITY MO 64108
KANSAS CITY MO 64112




KUEPER, CARLI MARIE                      KUESER, MATT                                KWIK KOPY PRINTING
BEAUTY BRANDS LLC                        607 W 109TH TER                             JIM CAMPBELL
4600 MADISON AVE                         KANSAS CITY MO 64114                        6366 COLLEGE BLVD
STE 400                                                                              OVERLAND PARK KS 66211
KANSAS CITY MO 64112




KYM E CORTEZ                             KYOTE SECURITY INC                          L AND L GRAPHIC SOLUTIONS SH8PERS
TODAY'S CLEANING SOLUTIONS               PO BOX 5141                                 SCOTT C GEIB
PO BOX 840192                            SCOTTSDALE AZ 85261                         410 BONNIE LN
HOUSTON TX 77284                                                                     STE 405
                                                                                     ELK GROVE VILLAGE IL 60007




L V SYSTEMS INC                          L'OCCITANE INC                              L'OREAL PROFESSIONAL
9516 WESTGATE RD                         LAUREN DUBOIS                               PO BOX 731125
OKLAHOMA CITY OK 73162                   1430 BROADWAY                               DALLAS TX 75373-1125
                                         # 2F
                                         NEW YORK NY 10018




LA COUR, CORIE LOUISE                    LA VERGNE, KYLE DEAN                        LAB SERIES
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           7 CORPORATE CTR DR
4600 MADISON AVE                         4600 MADISON AVE                            MELVILLE NY 11747
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                             Page: 193 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 215 of 390
LAB VENTURES INC                         LABATE, KATLYN NICOLE                      LABOR PROS LLC
DAVID CHO                                BEAUTY BRANDS LLC                          600 E SANTE FE
26 CHAPIN RD UNIT 1108                   4600 MADISON AVE                           STE A
PINE BROOK NJ 07058                      STE 400                                    OLATHE KS 66061
                                         KANSAS CITY MO 64112




LABOR PROS LLC                           LABOR READY CENTRAL INC                    LABOR READY MIDATLANTIC INC
PO BOX 4040                              1002 SOLUTIONS CTR                         1002 SOLUTIONS CTR
OMAHA NE 68104-0040                      CHICAGO IL 60677-1000                      CHICAGO IL 60677-1000




LABOR READY MIDWEST INC                  LABOR READY SOUTHWEST INC                  LACEFIELD, ZACHARY
1002 SOLUTIONS CTR                       1002 SOLUTIONS CTR                         2746 MONARCHY LN
CHICAGO IL 60677-1000                    CHICAGO IL 60677-1000                      GREENWOOD IN 46143




LACHOWICZ, LILLIAN NICHOLE               LACLEDE GAS CO                             LACROIX, KAYLA MARIE
BEAUTY BRANDS LLC                        DRAWER 2                                   BEAUTY BRANDS LLC
4600 MADISON AVE                         ST. LOUIS MO 63171                         4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LACY, KEESHIA CARLITA                    LADIBUGS INC                               LADICOM
BEAUTY BRANDS LLC                        LISA RUDQUIST                              8017 FLINT
4600 MADISON AVE                         PO BOX 27                                  LENEXA KS 66214
STE 400                                  PRIOR LAKE MN 55378
KANSAS CITY MO 64112




LAFAVE, MORGAN                           LAFAYETTE LOCK AND KEY                     LAFFEY, SHANNON BROOKE
BEAUTY BRANDS LLC                        1045 S PUBLIC RD                           BEAUTY BRANDS LLC
8830 LINDHOLM DR STE 100                 LAFAYETTE CO 80026                         4600 MADISON AVE
HUNTERSVILLE NC 28078                                                               STE 400
                                                                                    KANSAS CITY MO 64112




LAINEZ, SURAMMA                          LAKE HOUSTON WEDDINGS                      LAKE NORMAN FIRE EQUIPMENT
BEAUTY BRANDS LLC                        5831 ENCHANTED TIMBERS DR                  348 N MAIN ST
4600 MADISON AVE                         HUMBLE TX 77346                            PO BOX 1212
STE 400                                                                             MOORESVILLE NC 28115
KANSAS CITY MO 64112




LALLY, DIANA                             LAMB, BOBBI                                LAMBERT, CHELSEA DIANE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         400 NORTH 48TH ST                          4600 MADISON AVE
STE 400                                  LINCOLN NE 68504                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LAMBERT, JEFFREY                         LAMBERT, JESSICA                           LAMBERT, MANDY ELIZABETH
1037 COTTAGE CREEK DR                    662 E FLINTOCK PL                          BEAUTY BRANDS LLC
GARDNER KS 66030                         CHANDLER AZ 85286                          4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




LAMBRECHT, DIANA                         LAMINSKY, MAUREEN BETH                     LAMOREAUX, YVETTE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           105 WEST OCOTILLO RD
STE 400                                  STE 400                                    CHANDLER AZ 85248
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 194 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 216 of 390
LAN-TEL                                  LANCASTER COUNTY NE                       LANDAJOB INC
TRAVIS SCHABERG                          CONSUMER AFFAIRS                          LANDA WILLIAMS
520 N MO HWY 7                           COUNTY ATTORNEY                           222 W GREGORTY BLVD
INDEPENDENCE MO 64056                    575 SOUTH 10TH ST                         # 304
                                         4TH FL                                    KANSAS CITY MO 64114
                                         LINCOLN NE 68508


LANDIS, KELSEY MAE                       LANDRUM, JUDY ARLEEN                      LANDRUM, MICHAEL WAYNE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LANDS END INC                            LANDSCAPE, TOPEKA                         LANE, ABBIGAIL NICOLE
1 LANDS' END LN                          3220 SW AUBURN RD                         BEAUTY BRANDS LLC
DODGEVILLE WI 53595                      TOPEKA KS 66614                           4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




LANE, KIMBERLY ANN                       LANG, LARYNN LEE                          LANGENFELD, CALI JO
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LANGFORD, MADISON                        LANGFORD, NATALIE                         LANGHAM, BROOKLYNN ELIZABETH
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
15320 SHAWNEE MISSION PKWY               4600 MADISON AVE                          4600 MADISON AVE
SHAWNEE KS 66217                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LANGIN, JIM                              LANIBALCO CREATIONS (SIMPLE SUGARS)       LANIBALCO CREATIONS LLC
BEAUTY BRANDS LLC                        LANI LAZZARI                              DBA SIMPLE SUGARS
4600 MADISON AVE                         804 MAIN ST                               PO BOX 11273
STE 400                                  PITTSBURG PA 15215                        PITTSBURG PA 15238
KANSAS CITY MO 64112




LANIER, ANDREW CHASE                     LANIER, AURA SANJUR                       LANSTON PAINTING AND INTERIORS LLC
15304 WEST 144TH TER                     BEAUTY BRANDS LLC                         820 NE COLLEEN DR
OLATHE KS 66062                          4600 MADISON AVE                          LEE'S SUMMIT MO 64086
                                         STE 400
                                         KANSAS CITY MO 64112




LAPIY, NATALIIA                          LARAMORE, BRIONA ROSE                     LARINI, DESIRAE NICOLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LARIVE, DORIAN LUKE                      LARRY AND PAULETTE PENDLEY                LARRYS LOCK SVC INC
BEAUTY BRANDS LLC                        PENDLEY PARTY PRODUCTIONS AND RENTALS     9718 HOWARD RD
4600 MADISON AVE                         7201 SANTOS DR STE F                      LEE'S SUMMIT MO 64086
STE 400                                  WACO TX 76712
KANSAS CITY MO 64112




LARSON, BAILEY FAUN                      LARSON, BRITTANY                          LARSON, BRITTANY KRISTINE
BEAUTY BRANDS LLC                        7445 WEST BELL RD                         BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 100                                   4600 MADISON AVE
STE 400                                  PEORIA AZ 85382                           STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




                                             Page: 195 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 217 of 390
LARSON, LAURIE                          LASALA, CYNTHIA L                           LASATER, CHRISTINA RAE
3370 N GLEN CREEK DR                    BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
TUCSON AZ 85712                         4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LASER EQUIPMENTINC                      LASH SAVVY CORP                             LASHLEY, SARA E
9301 WEST 53RD ST                       LORRI AXELSEN                               BEAUTY BRANDS LLC
MERRIAM KS 66203                        7560 RANGEWOOD DR                           4600 MADISON AVE
                                        STE 100                                     STE 400
                                        COLORADO SPRINGS CO 80920                   KANSAS CITY MO 64112




LASITER AND LASITER PLUMBING LP         LASPATA DECARO STUDIO CORP                  LATHAM, TAYLOR ELISE
6307 MIDWAY RD                          30 WEST 21ST ST                             BEAUTY BRANDS LLC
HALTON CITY TX 76117                    3RD FLOOR                                   4600 MADISON AVE
                                        NEW YORK NY 10010                           STE 400
                                                                                    KANSAS CITY MO 64112




LATHROP AND GAGE                        LATHROP, AUDRIE J                           LAUBE, JORDAN
2345 GRAND BLVD                         BEAUTY BRANDS LLC                           7881 LA CABEZA DR
KANSAS CITY MO 64108-2618               4600 MADISON AVE                            DALLAS TX 75248
                                        STE 400
                                        KANSAS CITY MO 64112




LAUBSCHER, KATHERYN JENIN               LAUGHY, TAMMY LYNN                          LAUNDRY AND CLEANERS SUPPLY INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           402 SOUTH 50TH ST
4600 MADISON AVE                        4600 MADISON AVE                            PHOENIX AZ 85034
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




LAUNDRY CITY EQUIPMENT                  LAUNIUS, DANIELLE                           LAURA GELLER BEAUTY LLC
2450 N SHADELANE AVE                    BEAUTY BRANDS LLC                           JUNIOR ROGERS
INDIANAPOLIS IN 46219                   1811 VILLAGE WEST PKWY                      575 LEXINGTON AVE
                                        KANSAS CITY KS 66111                        16TH FLOOR
                                                                                    NEW YORK NY 10022




LAURA GELLER BEAUTY LLC                 LAUREL CREEK BOTANICALS INC                 LAUREL CREEK BOTANICALSINC
OLIVIA CORTESE                          13271 GRASS VLY AVE                         LAUREL CREEK BOTANICALS
575 LEXINGTON AVE                       GRASS VALLEY CA 95945                       PO BOX 610
16TH FLOOR                                                                          CEDAR RIDGE CA 95921
NEW YORK NY 10022




LAVA ENTERPRISES INC                    LAVIN, JESSICA                              LAWHORNE, COURTNEY ANN
RICK SCHOLIN                            9777 W COUNCIL RD                           BEAUTY BRANDS LLC
3979 LOCKRIDGE ST                       APT 1015                                    4600 MADISON AVE
SAN DIEGO CA 92102                      OKLAHOMA CITY OK 73162                      STE 400
                                                                                    KANSAS CITY MO 64112




LAWLER, KATE                            LAWLESS, JOURNEY                            LAWRENCE BROADCASTERS INC
1363 S SABINO DR                        BEAUTY BRANDS LLC                           KLWN/KLZR RADIO
GILBERT AZ 85296                        4600 MADISON AVE                            PO BOX 3007
                                        STE 400                                     LAWRENCE KS 66046
                                        KANSAS CITY MO 64112




LAWRENCE CHAMBER OF COMMERCE            LAWRENCE JOURNAL WORLD                      LAWRENCE JOURNAL WORLD
3514 CLINTON PKWY STE J                 CLASSIFIED                                  609 NEW HAMPSHIRE
LAWRENCE KS 66047                       609 NEW HAMPSHIRE                           BOX 888
                                        BOX 888                                     LAWRENCE KS 66044
                                        LAWRENCE KS 66044




                                            Page: 196 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 218 of 390
LAWRENCE METAL AND FABRIC                 LAWRENCE PLUMBING AND HEATING CO          LAWRENCE RAGAN COMMUNICATIONS INC
STRUCTURE INC                             3103 W HAMPDEN AVE                        316 N MICHIGAN AVE
3509 TREEE CT INDUSTRIAL BLVD             ENGLEWOOD CO 80110                        CHICAGO IL 60601
ST LOUIS MO 63122




LAWRENCE VACUUM AND SEWING CENTER         LAWRENCE, HOLLY M                         LAWRENCE, KALEB DAYNE
1449 WEST 23RD ST                         BEAUTY BRANDS LLC                         320 E LAMM ST
LAWRENCE KS 66046-2739                    4600 MADISON AVE                          BLUERIDGE TX 75424
                                          STE 400
                                          KANSAS CITY MO 64112




LAWS, NEVA                                LAWSON, ALYSSA MARIE                      LAWTON HOTELS LLC
BEAUTY BRANDS LLC                         11310 MELODY DR                           DBA SPRINGHIILL SUITES BY MARIOTT
4600 MADISON AVE                          APT 6-106                                 3 SE INTERSTATE DR
STE 400                                   NORTHGLENN CO 80234                       LAWTON OK 73501
KANSAS CITY MO 64112




LAWTON, RODERICK                          LAYDEN, ANDREW                            LAYTON, ALEXANDREA JUDITH
7311 ANGUS AVE                            99 E 4TH ST                               BEAUTY BRANDS LLC
KANSAS CITY KS 64132                      EL PASO IL 61738                          4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




LAYTON, TERRE                             LAZARD FRERES AND CO LLC                  LAZARD FRERES AND CO LLC
TERRE LAYTON                              30 ROCKEFELLER PLZ                        600 5TH AVE
3010 FRANKLIN ST #3                       NEW YORK NY 10020                         4TH FLOOR
SAN FRANCISCO CA 94123                                                              NEW YORK NY 10020




LAZERTEK DESIGNS INC                      LBA AIR CONDITIONING                      LBU INC
5275 S ARVILLE ST                         HEATING AND PLUMBING INC                  DENNIS MACAPAGAL
STE B-116                                 6226 MERRIAM DR                           217 BROOK AVE 2ND FL
LAS VEGAS NV 89118                        MERRIAM KS 66203                          PASSAIC NJ 07055




LE PREUX, RENEE MEDLEY                    LE, KATHLEEN ELYSE                        LE, PHONG
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LEACH, ALLISON                            LEACH, SARAH                              LEACH, SARAH LINDSEY
700 MONTEREY WAY                          8942 S BROADWAY AVE                       BEAUTY BRANDS LLC
H2                                        STE 162                                   4600 MADISON AVE
LAWRENCE KS 66049                         TYLER TX 75703                            STE 400
                                                                                    KANSAS CITY MO 64112




LEAR AND ASSOCIATES LLC                   LEATHERBURY, AME C                        LEATHERBURY, MORGAN PAIGE
5765 W 74TH ST                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
INDIANAPOLIS IN 46278                     4600 MADISON AVE                          4600 MADISON AVE
                                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LEBLANC, KATHARINE MICHELLE               LEBLANC, OLIVIA EDDY                      LEE HUDDLESTON PLUMBING INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         3195 OAKLAND ST
4600 MADISON AVE                          4600 MADISON AVE                          AURORA CO 80010-1508
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 197 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 219 of 390
LEE'S SUMMIT CHAMBER OF COMMERCE      LEE'S SUMMIT JOURNAL                       LEE'S SUMMIT PARKS AND RECREATION
220 SE MAIN                           PO BOX 387                                 307 SW MARKET
LEE'S SUMMIT MO 64063-2332            LEE'S SUMMIT MO 64063                      LEE'S SUMMIT MO 64063-2368




LEE, ALLYSON BRITTANY                 LEE, BRIANA                                LEE, BRIANA SOPHIE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      2554 E 146TH ST                            4600 MADISON AVE
STE 400                               CARMEL IN 46033                            STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




LEE, DEBBIE                           LEE, HANNA JEAN                            LEE, JOHN MARTIN
5342 S HALIFAX CIR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CENTENNIAL CO 80015                   4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LEE, MICHELLE CLAIRE                  LEE, NICOLE                                LEE, NOAH
BEAUTY BRANDS LLC                     17395 TOMBALL PKWY                         8772 PINE AVE
4600 MADISON AVE                      HOUSTON TX 77064                           SAINT LOUIS MO 63144
STE 400
KANSAS CITY MO 64112




LEE, SANG G                           LEE, SYLVIA                                LEE, TIFFANY MARGARET
LEE'S CLEANING SVC                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1009 YELLOW DAISY DR                  4600 MADISON AVE                           4600 MADISON AVE
MATTHEWS NC 28104                     STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LEE-BROCKHOFF, JACOB                  LEEKS, TULANI CYAN YASMEEN                 LEES, JAMES DEVLIN
21707 W 99TH TER                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LENEXA KS 66220                       4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LEGALSHIELD                           LEGATE, SHEILA A                           LEGENDS OF KC LP
CHIEF LEGAL OFFICER                   BEAUTY BRANDS LLC                          STEPHEN BARNHOUSE
ONE PREPAID WAY                       4600 MADISON AVE                           4717 CENTRAL
ADA OK 74820                          STE 400                                    KANSAS CITY MO 64112
                                      KANSAS CITY MO 64112




LEGENDS OF KC LP                      LEGRAND, SYDNEY RAE                        LEIGHTY, HANNA RENAE
PO BOX 95553                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LAS VEGAS NV 89193-5553               4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LEIVA, BALTAZAR                       LEMAY, PAMELA CHRISTINA                    LEMIEUX, VICTORIA
DBA PROSPERITY JANITOR                BEAUTY BRANDS LLC                          2314 SUNSET TRL
5050 PARK AVE                         4600 MADISON AVE                           SUGARLAND TX 77478
DES MOINES IA 50321                   STE 400
                                      KANSAS CITY MO 64112




LEMKEN, EMILY ANN                     LENERTZ INDUSTRIAL SUPPLY CO INC           LENERTZ INDUSTRIAL SUPPLY CO INC
BEAUTY BRANDS LLC                     GARRETT BUZAN                              KEIFFER, LLC
4600 MADISON AVE                      725 VENTURA ST                             JEFFREY C. KEIFFER
STE 400                               AURORA CO 80011                            10465 PARK MEADOWS DR
KANSAS CITY MO 64112                                                             # 108
                                                                                 LONE TREE CO 80124




                                          Page: 198 of 369
                           Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 220 of 390
LENEXA CHAMBER OF COMMERCE             LENNIGER, RICHARD                            LENNOX INDUSTRIES INC
11180 LACKMAN RD                       2319 S 142ND CT APT 4                        PO BOX 910549
LENEXA KS 66219-1236                   OMAHA NE 68144                               DALLAS TX 75391




LENOVO INC                             LENOVO INC                                   LENTINE, BRANDALYN ANA
FRANCISCO MONTESINOS                   PO BOX 643055                                BEAUTY BRANDS LLC
1009 THINK PL                          PITTSBURGH PA 15264-3055                     4600 MADISON AVE
MORRISVILLE NC 27560                                                                STE 400
                                                                                    KANSAS CITY MO 64112




LENZ, PATRICIA                         LENZ, PATRICIA                               LENZ, PATRICIA L
BEAUTY BRANDS LLC                      BEAUTY BRANDS #122                           BEAUTY BRANDS LLC
4601 WEST FWY STE 310                  4601 WEST FWY STE 310                        4600 MADISON AVE
FT WORTH TX 76107                      FORT WORTH TX 76107                          STE 400
                                                                                    KANSAS CITY MO 64112




LENZA, EMILY CAROLINE                  LEON'S CARPET CARE                           LEON, BETTY DE
BEAUTY BRANDS LLC                      PO BOX 1734                                  BEAUTY BRANDS LLC
4600 MADISON AVE                       LAWRENCE KS 66044                            3211 PRESTON RD STE 16
STE 400                                                                             FRISCO TX 75034
KANSAS CITY MO 64112




LEON, OLGA KARINA                      LEONARD, JESSICA                             LEONARD, JESSICA ANN
BEAUTY BRANDS LLC                      10001 UNIVERSITY AVE                         BEAUTY BRANDS LLC
4600 MADISON AVE                       CLIVE IA 50325                               4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LEONARD, NATHAN PAUL                   LEPAGE, ALIXANDRIA                           LEPAGE, EMMA
4488 HIGHWAY OO                        8 DEER POINTE CT                             1465 WILKESBORO DR
ODESSA MO 64057                        O'FALLON MO 63366                            DARDENNA PRAIRIE MO 63368




LEPAGE, REBECCA                        LEPAGE, REBECCA                              LERNER, CARYN A
BEAUTY BRANDS LLC                      6183 MID RIVERS MALL DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                       SAINT CHARLES MO 63304                       4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LESAR, LUKE                            LESAR, LUKE EVERETT                          LESKO, CARL
5456 WOODSTOCK ST                      BEAUTY BRANDS LLC                            5352 W WHISPERING WIND DR
SHAWNEE KS 66218                       4600 MADISON AVE                             GLENDALE AZ 85310
                                       STE 400
                                       KANSAS CITY MO 64112




LESLIE, JERRID ALEXANDER               LESSENGER, CAROLYN                           LESTER, ALEXANDRIA
1900 DEVONSHIRE PL                     310 PINE CREEK DR                            87 MAIN ST
INDEPENDENCE MO 64057                  FRIENDSWOOD TX 77546                         WESTLAKE OH 44145




LEVASSEUR, BREE ANNA DEVONNE           LEVEK, KARI                                  LEVEK, KARI ALESA
BEAUTY BRANDS LLC                      6659 EDWARDSVILLE CROSSING DR                BEAUTY BRANDS LLC
4600 MADISON AVE                       EDWARDSVILLE IL 62025                        4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




                                            Page: 199 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 221 of 390
LEVENDOSKI, LAUREN                      LEVIN, KHALIL                             LEVINE, VICTORIA MARIE
348 N INDIANA ST                        2419 WISMER AVE                           BEAUTY BRANDS LLC
DANVILLE IN 46122                       OVERLAND PARK KS 63114                    4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




LEWIS, ALYISSA ANN                      LEWIS, CHERYL                             LEWIS, GRETCHEN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          9774 E US HWY 36
STE 400                                 STE 400                                   AVON IN 46123
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




LEWIS, JULIE L                          LEWIS, KAMRYN ALISE                       LEWIS, KARA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          3514 CLINTON PKWY STE J
STE 400                                 STE 400                                   LAWRENCE KS 66047
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




LEWIS, KRISTY                           LEWIS, LORRAN                             LEWIS, LORRAN
17825 ELM GROVE RD                      BEAUTY BRANDS LLC                         BEAUTY BRANDS #133
PLATTE CITY MO 64079                    6659 EDWARDSVILLE CROSSING DR             14001 NEW HALLS FERRY RD
                                        EDWARDSVILLE IL 62025                     FLORISSANT MO 63033




LEWIS, VANESSA LEEANN                   LEWIS-JARRETT, FELICIA MARIE              LEXA'S FLOWERS AND GIFTS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         5300 PERSHING
4600 MADISON AVE                        4600 MADISON AVE                          FORT WORTH TX 76107
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




LEYVA BATRES, MIREYA                    LEYVA, MIREYA                             LIBERTY AREA CHAMBER OF COMMERCE
BEAUTY BRANDS LLC                       1270 E 1ST AVE                            9 SOUTH LEONARD
4600 MADISON AVE                        BROOMFIELD CO 80020                       LIBERTY MO 64068
STE 400
KANSAS CITY MO 64112




LIBERTY COMPACTORS INC                  LIBERTY FOODS INC                         LICENSING SECTION
10022 NORTH CHARLOTTE                   DBA MR GOODCENTS SUBS AND PASTAS          CITY LICENSE
KANSAS CITY MO 64155                    314 S 291 HWY                             15151 E ALAMEDA PKWY
                                        LIBERTY MO 64068                          STE 1100
                                                                                  AURORA CO 80012




LICENSURE UNIT                          LICHTY, CHRIS                             LIDDELL, QUANDRA LATRICE
NEBRASKA DIVISION OF PUBLIC HEALTH      4400 ST JOHN AVE                          BEAUTY BRANDS LLC
PO BOX 94986                            KANSAS CITY MO 64123                      4600 MADISON AVE
LINCOLN NE 98509                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




LIDDLE, MELISSA ASHLEY                  LIERMAN, JESSICA JO                       LIFESTYLE PRODUCTS LLC
8029 W PRESTON LN                       BEAUTY BRANDS LLC                         ROBYN JENSEN
PHOENIX AZ 85043                        4600 MADISON AVE                          1619 MT LOGAN DR
                                        STE 400                                   LOGAN UT 84321
                                        KANSAS CITY MO 64112




LIFESTYLE SYSTEMS                       LIFT TRUCK SALES AND SVC                  LIGGON, KAYLA MICHELE
PO BOX 5031                             2720 NICHOLSON RD                         BEAUTY BRANDS LLC
HUNTINGTON BEACH CA 92615               KANSAS CITY MO 64120                      4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                            Page: 200 of 369
                              Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 222 of 390
LIGHT OPTIONS INTERNATIONAL               LIGHT YEARS AHEAD                           LIGHTEDGE SOLUTIONS INC
PO BOX 850041095                          BETTE LIGHT                                 666 WALNUT
PHILADELPHIA PA 19178-8500                8812 HOLLYWOOD HILLS RD                     STE 1900
                                          LOS ANGELES CA 90046                        DES MOINES IA 50309




LIGHTHOUSE LOGISTICS                      LIGHTING MANAGEMENTINC                      LIGHTING SVC INC
PO BOX 581750                             972 ROUTE 45                                1609 LOTSIE BLVD
TULSA OK 74158-1750                       STE 201                                     ST LOUIS MO 63132
                                          POMONA NY 10970




LIGHTWILD LC                              LILLIE, MAURA LEIGH                         LILLIG, CASSIE MARIE
PEGGY CALHOUN                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
7320 W 162ND ST                           4600 MADISON AVE                            4600 MADISON AVE
OVERLAND PARK KS 66085                    STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LILLY, LISA MARIE                         LIMMER, SHAILYNN MARIE                      LIN, JENNIFER
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LINCOLN ELECTRIC SYSTEM                   LINCOLN ELECTRIC SYSTEM                     LINCOLN ELECTRIC SYSTEM
PO BOX 2986                               22801 ST CLAIR AVE                          1040 O ST
OMAHA NE 68103                            EUCLID OH 44117-2524                        LINCOLN NE 68501




LIND, ETHAN                               LINDENSMITH, SHANNON LAYNE                  LINDER, MORGAN RAE
3900 SW SCHERER RD                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
LEE'S SUMMIT MO 64082                     4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LINDER-TAYLOR, ELIEKA                     LINDERHOLM, HOLLY                           LINDNER, HEATHER
2511 W 31ST ST                            1955 S CAPE WAY                             5820 SW 21ST ST
#511                                      LAKEWOOD CO 80227                           TOPEKA KS 66604
LAWRENCE KS 66047




LINDNER, HEATHER NICHOLE                  LINDSEY, KAREN RUTH                         LINDSEY, STEVEN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           8721 W 106TH TERR APT 3
4600 MADISON AVE                          4600 MADISON AVE                            OVERLAND PARK KS 66212
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LINDSEY, TIFFINEY KAYE                    LINE, CHRIS TRUCK                           LINEA, TIGI
BEAUTY BRANDS LLC                         PO BOX 7716                                 PO BOX 974684
4600 MADISON AVE                          WICHITA KS 67277-7716                       DALLAS TX 75397-4684
STE 400
KANSAS CITY MO 64112




LINEBARGER GOGGAN BLAIR AND SAMPSON       LINEBERRY, JAKOB                            LINEBERRY, TRISTAN
600 17TH ST STE 800N                      1407 NW CEDAR CT                            1407 NW CEDAR CT
DENVER CO 80202                           GRAIN VALLEY MO 64029                       GRAIN VALLEY MO 64029




                                               Page: 201 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 223 of 390
LINEN SYSTEMS FOR HEATHCARE LLC         LINEN SYSTEMS FOR HEATHCARE LLC             LINEN, MICKEY'S
MEDTEGRITY                              LINEN SYSTEMS FOR HEALTHCARE LLC            196 N DEARBORN AVE
PEGGY VALDEZ                            PO BOX 198688                               KANKAKEE IL 60901-3919
411 55TH AVE                            ATLANTA GA 30384-8688
ST PETE BEACH FL 33706




LINGENFELDER, CHRISTIAN                 LINGERFELT JR, ERIC                         LINK STAFFING SVC
11354 W AUSTIN THOMAS DR                420 PARK AVE                                PO BOX 846075
SURPRISE AZ 85374                       PINEVILLE NC 28134                          DALLAS TX 75284-6075




LINSSEN, ALEXIS NICOLE                  LINTER, ALEXIS                              LINTNER, ALEXIS BRIANNE
BEAUTY BRANDS LLC                       1330 FRY RD                                 BEAUTY BRANDS LLC
4600 MADISON AVE                        HOUSTON TX 77084                            4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LINVILLE, EVAN CARTER                   LINVILLE, JORDAN LEIGH                      LINWELD
14128 W 54TH ST                         BEAUTY BRANDS LLC                           PO BOX 39126
SHAWNEE KS 66216                        4600 MADISON AVE                            DENVER CO 80239
                                        STE 400
                                        KANSAS CITY MO 64112




LIPPMAN ENTERPRISES LLC                 LIQUID KERATIN INC                          LISANE INTERNATIONAL INC
STEVE LEEK                              DAVID ALLICE                                KIM
247 WEST 30TH ST                        101 KING HIGH AVE                           16902 MILLIKAN AVE
STE 12A                                 TORONTO ON M3H 3B3                          IRVINE CA 92606-5012
NEW YORK NY 10001                       CANADA




LITTLE ROCK FALSE ALARM REDUCTION       LITTLE, CARMIN BEATRIZ                      LITTLE, CHARLES
PO BOX 3876                             BEAUTY BRANDS LLC                           25 HIGHLAND PK VLG
LITTLE ROCK AR 72203                    4600 MADISON AVE                            STE 100 - LB706
                                        STE 400                                     DALLAS TX 75205
                                        KANSAS CITY MO 64112




LITTLE, TONYA M                         LITTLE, WILLIAM BOYCE                       LITTLEJOHN, CANDICE MICHELLE
2000-301 ALICE FLAGG LANE               BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
INDIAN TRAIL NC 28079                   4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LITTLES, HAPPY RENEE                    LITZENBERGER, RYLIE ERIN                    LIVING PROOF
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           OLIVIA HARVEY
4600 MADISON AVE                        4600 MADISON AVE                            301 BINNEY ST
STE 400                                 STE 400                                     1ST FLOOR
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        CAMBRIDGE MA 02142




LIVINGOOD, AMY                          LIVINGSTON, JAMIE LYNN                      LIZARRAGA, TAYLOR NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4202 EASTON GTWY DR                     4600 MADISON AVE                            4600 MADISON AVE
COLUMBUS OH 43219                       STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




LIZARRAGE, TAYLOR                       LLAMAS, JULIANNE MARIE                      LLANAS, ARACELI CRYSTAL
10762 N PENINSULA CT                    BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
TUCSON AZ 85737                         4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 202 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 224 of 390
LLOYD, ANDREA                          LLOYD, CHRISTIE LYNN                       LLOYD, SAMUEL H
24690 187TH ST                         BEAUTY BRANDS LLC                          PO BOX 690623
LEAVENWORTH KS 66048                   4600 MADISON AVE                           CHARLOTTE NC 26227
                                       STE 400
                                       KANSAS CITY MO 64112




LOBDELL, CYNTHIA LYANN                 LOBRIGO, RAQUEL ANGELIQUE                  LOBRIGO, SONYA GABRIELLE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOCDOC INC                             LOCKBUSTERS INC                            LOCKE, CHERYL
PO BOX 78987                           PO BOX 16786                               2113 WEST ST UNIT A
CHARLOTTE NC 28271-7045                SUGARLAND TX 77496-6786                    BERKELEY CA 94702




LOCKHART, MADISON NOELLE               LOCKS OF LOVE                              LOCKTON COMPANIES LLC
BEAUTY BRANDS LLC                      CONAIR CORP KEN RUSSO                      PO BOX 843844
4600 MADISON AVE                       1 CUMMINGS PT RD                           KANSAS CITY MO 64184-3844
STE 400                                STAMFORD CT 06902
KANSAS CITY MO 64112




LOE, EMILY ELIZABETH                   LOEFFLER, AMANDA JO                        LOERZEL, JESSICA ANN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOGAN, KELLY                           LOGGINS, ROBERT D                          LOGISTICAL MARKETING INC
6400 E THOMAS RD                       DBA STATE WIDE ELECTRIC CO                 720 W IDAHO ST STE 36
APT 3016                               ROBERT D LOGGINS                           BOISE ID 83702
SCOTTSDALE AZ 85251                    134 MAGIC OAKS DR
                                       SPRING TX 77388




LOJISTIC LLC                           LONE STAR FIRE SPRINKLER INC               LONG, AMANDA NICHOLE
CYNTHIA GUERRERO                       3200 RUFE SNOW                             BEAUTY BRANDS LLC
3200 PARK CTR DR                       FORT WORTH TX 76118                        4600 MADISON AVE
STE 500                                                                           STE 400
COSTA MESA CA 92626                                                               KANSAS CITY MO 64112




LONG, JANICE                           LONG, KATHERINE QUINN                      LONG, KELLY
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          2006 NW 82ND ST
4600 MADISON AVE                       4600 MADISON AVE                           LAWTON OK 73505
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




LONG, KINDRA MARIE                     LONGEST, CALEB LYNN                        LONGEST, SARAH
BEAUTY BRANDS LLC                      1118 SW EASTMAN CT                         BEAUTY BRANDS LLC
4600 MADISON AVE                       BLUE SPRINGS MO 64015                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




LONGMORE, ABBY                         LONGMORE, ABBY COLETTE                     LONGORIA, JAMIE ALYSE
438 WARD PKWY                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
KANSAS CITY MO 64112                   4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                           Page: 203 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 225 of 390
LOORI, JACQUELYN                        LOORI, JACQUELYN                           LOPER, JENNIFER
17030 N 49TH ST #1036                   BEAUTY BRANDS #131                         15461 FOSTER ST
SCOTTSDALE AZ 85254                     1414 N COOPER RD                           OVERLAND PARK KS 66223
                                        GILBERT AZ 85233




LOPEZ DE VALENCIA, ESTELA RUTH          LOPEZ IBARRA, VANESSA                      LOPEZ, ALFRED T
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          DBA CENTROPLEX SEEEPING
4600 MADISON AVE                        4600 MADISON AVE                           ALFRED LOPEZ
STE 400                                 STE 400                                    PO BOX 154144
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       WACO TX 76715




LOPEZ, ANDREA                           LOPEZ, BRANDIE                             LOPEZ, CATALINA
BEAUTY BRANDS LLC                       21338 N KEYSTONE DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                        MARICOPA AZ 85138                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




LOPEZ, CHRISTA                          LOPEZ, KYLIE LYNAE                         LOPEZ, LORENA SELENA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
105 WEST OCOTILLO RD                    4600 MADISON AVE                           4600 MADISON AVE
CHANDLER AZ 85248                       STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOPEZ, LUCY J                           LOPEZ, MARIA                               LOPEZ, MARK
BEAUTY BRANDS LLC                       17624 E WATFORD DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                        QUEEN CREEK AZ 85142                       4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




LOPEZ, NATALIA                          LOPEZ, PAIGE NICHOLE                       LOPEZ, PAUL
12330 N GESSNER APT 1226                BEAUTY BRANDS LLC                          1701 W MULBERRY
HOUSTON TX 77064                        4600 MADISON AVE                           FT. COLLINS CO 80521
                                        STE 400
                                        KANSAS CITY MO 64112




LOPEZ, PLACIDA                          LOPEZ, ROSABEL                             LOPEZ, SARAH A
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          8300 E YALE AVE #3-104
4600 MADISON AVE                        4600 MADISON AVE                           DENVER CO 80231
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




LOPEZ, TRACY                            LOPEZ, YESENIA SALDANA                     LOPIPARO, MARTHA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
438 WARD PKWY                           4600 MADISON AVE                           4600 MADISON AVE
KANSAS CITY MO 64112                    STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOPTIN, JORDAN                          LOSS PREVENTION INC                        LOUIS, SCOTT
BEAUTY BRANDS LLC                       1730 MONTANO NW                            14520 WOODSON ST
4600 MADISON AVE                        STE B                                      OVERLAND PARK KS 66223
STE 400                                 ALBUQUERQUE NM 87107
KANSAS CITY MO 64112




LOUTHAIN, TERRY LYNN                    LOVE, BRUCE EDWARD                         LOVE, EMILY
5801 E 187TH ST #41                     BEAUTY BRANDS LLC                          1202 TRAILWOOD CT
BELTON MO 64012                         4600 MADISON AVE                           O'FALLON IL 62269
                                        STE 400
                                        KANSAS CITY MO 64112




                                            Page: 204 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 226 of 390
LOVE, PAULA                              LOVELADY, MEGAN MARIE                      LOVELL, REBECCA LYNN
BEAUTY BRANDS #111                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
17395 TOMBALL PKWY BLDG 3A               4600 MADISON AVE                           4600 MADISON AVE
HOUSTON TX 77064                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOVERING, KIMBERLY ANN                   LOWE, BRITTANY                             LOWE, BRITTANY MICHELLE
BEAUTY BRANDS LLC                        9570 QUIVERA RD                            BEAUTY BRANDS LLC
4600 MADISON AVE                         LENEXA KS 66215                            4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LOWE, JEFFERY                            LOWE, MARA MICHELLE                        LOWE, MELANIE ANN
3301 W FIREFALL PL                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
TUCSON AZ 85741                          4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LOWE, SUSAN                              LOWER HEATING AND AC INC                   LOWRY, NICOLE RENEE
BEAUTY BRANDS INC                        PO BOX 1693                                BEAUTY BRANDS LLC
3211 PRESTON RD                          TOPEKA KS 66601                            4600 MADISON AVE
STE 16                                                                              STE 400
FRISCO TX 75034                                                                     KANSAS CITY MO 64112




LOXTERMAN, KATELYN ELISE                 LOZADA, JULISSA CHANTRA                    LOZIER CORP
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          6336 PERSHING DR
4600 MADISON AVE                         4600 MADISON AVE                           OMAHA NE 68110
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




LOZIER, ABIGAIL                          LOZIER, SHANON MICHELL                     LP NETWORK INC
4201 ELMORE AVE                          BEAUTY BRANDS LLC                          DBA SECURITY SOURCE
DAVENPORT IA 52807                       4600 MADISON AVE                           GINA BOLLAND
                                         STE 400                                    187 BALLARDVALE ST STE A225
                                         KANSAS CITY MO 64112                       WILMINGTON MA 01887




LP NETWORK INC                           LP SOFTWARE                                LPA SYSTEMS
PO BOX 718                               7000 W 111TH ST                            400 LINDEN OAKS
WILMINGTON MA 01887                      STE 305                                    STE 140
                                         WORTH IL 60482                             ROCHESTER NY 14625




LPA SYSTEMS                              LT DELIVERY                                LTD, CHRISTOPHER PHILIP
PO BOX 8000                              8678 SW Z HIGHWAY                          RALPH MORGAN
DEPT 181                                 TRIMBLE MO 64492                           15631 BLUE ASH DR
BUFFALO NY 14267                                                                    SUTIE 190
                                                                                    HOUSTON TX 77090




LUCAS, FLOYD                             LUCAS, JANEL                               LUCERO, ADRIANA GABRIELA NUANEZ
BEAUTY BRANDS #117                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
6501 HIGHWAY 6 NORTH                     4600 MADISON AVE                           4600 MADISON AVE
HOUSTON TX 77084                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




LUCERO, DOMINIC                          LUCERO, DOMINIC AMBROSE                    LUCKY 11 INC
5100 BELT LINE RD                        BEAUTY BRANDS LLC                          ROSE CASARES
STE 852                                  4600 MADISON AVE                           2241 COLLINS RD
ADDISON TX 75254                         STE 400                                    # 401
                                         KANSAS CITY MO 64112                       DENTON TX 76208




                                              Page: 205 of 369
                              Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 227 of 390
LUCKY CHICK INC                           LUCKY LUNA LLC                            LUDWICK, CHELSEA
TAURA KING                                2141 COLLINS RD                           22327 THREE BRIDGE RD
90 WEST DEXTER PLZ                        STE 401                                   COUNCIL BLUFFS IA 51503
PEARL RIVER NY 10965                      DENTON TX 76208




LUELLEN, RACHAEL                          LUELLEN, RACHAEL DAWN                     LUEVANO, ALIYAH JENAE
2554 E 146TH ST                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
CARMEL IN 46033                           4600 MADISON AVE                          4600 MADISON AVE
                                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LUGN, LINDSAY KAYE                        LUGO, TESS MARIE                          LUGTEN, SHELBY
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         8942 S BROADWAY AVE
4600 MADISON AVE                          4600 MADISON AVE                          STE 162
STE 400                                   STE 400                                   TYLER TX 75703
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LUGTEN, SHELBY                            LUGTEN, SHELBY LYNN                       LUJAN, IRENE DIANA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
8942 S BROADWAY AVE STE 162               4600 MADISON AVE                          4600 MADISON AVE
TYLER TX 75703                            STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LUJAN, KAMRYON                            LUMINAIRE SVC INC                         LUMINOUS NEAON INC
BEAUTY BRANDS LLC                         10652 DEANDRA DR                          1429 W 4TH AVE
4600 MADISON AVE                          ZIONSVILLE IN 46077                       HUTCHISON KS 67501
STE 400
KANSAS CITY MO 64112




LUMINOUS NEON INC                         LUMINOUS NEON INC                         LUMINOUS NEON INC
PO BOX 916                                PO BOX 916                                ACCTS RECEIVABLE
HUTCHINSON KS 67504                       HUTCHISON KS 67504                        POBOX 916
                                                                                    HUTCHINSON KS 67504-0916




LUNA, DANIELLE                            LUND, KEVIN                               LUNDIN, ADRIENNE
BEAUTY BRANDS LLC                         4400 ST JOHN AVE                          BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64123                      4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




LUNDQUIST, AMANDA J                       LUNSFORD, LARRY                           LUONG, DESIRIE ONA
540 ROCKINGHAM LN #135-1                  BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
RICHARDSON TX 75080                       4600 MADISON AVE                          4600 MADISON AVE
                                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




LUSAN ELITE USA LC                        LUSK, TIFFANY                             LUTZ, ANGIE
235 W 2ND ST                              BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
MADRID IA 50156                           4600 MADISON AVE                          745 US 31 NORTH UNIT C
                                          STE 400                                   GREENWOOD IN 46142
                                          KANSAS CITY MO 64112




LUTZ, ASHLEY DANIELLE                     LUTZ, CAILA                               LUTZ, LORA
BEAUTY BRANDS LLC                         2978 SEASONS DR                           BEAUTY BRANDS LLC
4600 MADISON AVE                          GREENWOOD IN 46143                        4575 E CACTUS RD STE 100
STE 400                                                                             PHOENIX AZ 85032
KANSAS CITY MO 64112




                                               Page: 206 of 369
                              Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 228 of 390
LUX HOLDINGS INC                          LVMH FRAGRANCE BRANDS                       LVMH FRAGRANCE BRANDS
JUDY LUDY                                 JULIE WAUGH                                 PO BOX 32003
1103 GATEWAY BLVD                         19 EAST 57TH ST                             NEW YORK NY 10087-2003
BOYNTON BEACH FL 33426                    NEW YORK NY 10022




LVP OAKVIEW STRIP CENTER LLC              LVP OAKVIEW STRIP CENTER LLC                LYDIA MCEVOY COLLECTOR
1985 CEDAR BRIDGE AVE                     PO BOX 786146                               1 COURTHOUSE SQUARE
STE ONE                                   LOCKBOX #2000029965072                      LIBERTY MO 64068
LAKEWOOD NJ 08701                         PHILADELPHIA PA 19178-6146




LYDIA MCEVOY COLLECTOR                    LYDIA'S HOUSE                               LYFORD, LAUREN KAY
CLAY COUNTY COLLECTOR                     PO BOX 2722                                 BEAUTY BRANDS LLC
1 COURTHOUSE SQUARE                       ST LOUIS MO 63116-0722                      4600 MADISON AVE
LIBERTY MO 64068-2368                                                                 STE 400
                                                                                      KANSAS CITY MO 64112




LYLE, ASHLEE                              LYLE, ASHLEE LYNN                           LYLE, MORGAN S
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           6701 ROCKHILL RD
2162 E WILLIAMS FIELD RD STE 111          4600 MADISON AVE                            KANSAS CITY MO 64131
GILBERT AZ 85295                          STE 400
                                          KANSAS CITY MO 64112




LYMING, KRISTIN                           LYNAS, AMELIA                               LYNCH, ALAINA LYNANN
808 E 33RD ST                             224 ASPEN WAY                               BEAUTY BRANDS LLC
KANSAS CITY MO 64110                      NOBLESVILLE IN 46062                        4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




LYNCH, MELISSA WHITNEY                    LYNN, DEBRA                                 LYNN, SHANNON
BEAUTY BRANDS LLC                         ACCTS RECEIVABLE                            BEAUTY BRANDS LLC
4600 MADISON AVE                          28 BARRETTS AVE                             4600 MADISON AVE
STE 400                                   HOLTSVILLE NY 11742-2127                    STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




LYNN, STERLING PHILIPS                    LYON, WES                                   LYONS, SYDNEY WAYNE
458 NORTH LIGHTBURNE ST                   1816 FAIR                                   BEAUTY BRANDS LLC
LIBERTY MO 64068                          CHILLICOTHE MO 64601                        4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




M AND G PARTNERS LLP                      M AND I BANK                                M AND I BANK
DBA FASHION ANGELS ENTERPRISES            TAMMY BUTLER REGIONAL SR VP                 CREDIT CARD PROCESSING CTR
DAVID DRAKE                               1201 NW BRIARCLIFF PKWY                     PO BOX 3052
306 N MILWAUKEE ST                        KANSAS CITY MO 64116                        MILWAUKEE WI 53201-3052
MILWAUKEE WI 53202




M AND J CLEANING SVC                      M BEAUTY LTD (DBA EYEKO)                    M+S SESCURITY SVC LLC
111 N 9TH ST STE 100                      ANA CHAPMAN                                 1012 S MAIN ST
NOBLESVILLE IN 46060                      16 LONSDALE RD                              BLOOMINGTON IL 61701
                                          LONDON NW6 6RD
                                          UNITED KINGDOM




MAC CORMICK, CARLY MARIE                  MACADAMIA BEAUTY LLC                        MACADAMIA BEAUTY LLC
BEAUTY BRANDS LLC                         DBA-MACADAMIA NATURAL OIL                   DON STEWART
4600 MADISON AVE                          5850 GRANITE PKWY                           9333 OSO AVE
STE 400                                   STE 370                                     CHATSWORTH CA 91311
KANSAS CITY MO 64112                      PLANO TX 75024




                                               Page: 207 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 229 of 390
MACCOMBS, EMMA GRACE                      MACHER                                      MACIAS, MONICA DIANA
BEAUTY BRANDS LLC                         ELISE CAPILLO                               BEAUTY BRANDS LLC
4600 MADISON AVE                          1518 ABBOT KINNEY BLVD                      4600 MADISON AVE
STE 400                                   VENICE CA 90291                             STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




MACIAS, ROSALINA                          MACIVOR, JENNIFER EGGLESTON                 MACK, AMBER
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MACK, AMBER                               MACLACHLAN, DANNY J                         MAD GAB'S
BEAUTY BRANDS #137                        BEAUTY BRANDS LLC                           MATT COPY GABRIELLE
2554 E 146TH ST                           4600 MADISON AVE                            90 BRIDGE ST
CARMEL IN 46033                           STE 400                                     STE 145
                                          KANSAS CITY MO 64112                        WESTBROOK ME 04092




MAD GAB'S                                 MAD MOBILE INC                              MADDOX, ERIN
PO BOX 426                                BRUCE BENNETT                               200 N BREWER ST
WESTBROOK ME 04092                        2701 N ROCKY PT DR                          GREENWOOD IN 46142
                                          STE 500
                                          TAMPA FL 33607




MADDOX, JORDAN                            MADISON SUPERIOR COURT DIV II               MADISON, CHAYTEA LISETTE
1371 OLD HICKORY DR                       PO BOX 1277                                 BEAUTY BRANDS LLC
GREENWOOD IN 46142                        ANDERSON IN 46015-1277                      4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




MADISON, DANIELLE ELIZABETH               MADL, KELLY SUZANNE                         MADRIGAL, CHELSEY DELORES
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MADRIGAL, MADILYN CLAIRE                  MAESTAS, ALYSSA NICOLLE                     MAGIC TOUCH CLEANING
219 VIRGINIA RD                           BEAUTY BRANDS LLC                           CHRISTINA
EXCELSIOR SPRINGS MO 64024                4600 MADISON AVE                            1260 NE SLOAN DR
                                          STE 400                                     LEE'S SUMMIT MO 64086
                                          KANSAS CITY MO 64112




MAGLIOCCA, GABRIAL ROSE LEE               MAGNESS, SHANA YONA                         MAGNET SALES AND MANUFACTURING INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           11248 PLAYA CT
4600 MADISON AVE                          4600 MADISON AVE                            CULVER CITY CA 90230-6150
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MAGNUM HOME SECURITY INC                  MAGUIRE, BETH ANN                           MAHAFFEY, HAYLEY LYNN
110-A NE WOODBURY DRIVE                   BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
GRAIN VALLEY MO 64029                     4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MAHONEY, PAIGE ELIZABETH                  MAHONEY, SHAWN R                            MAICHEL, MADISON ANN
BEAUTY BRANDS LLC                         5315 N 18TH ST 12                           BEAUTY BRANDS LLC
4600 MADISON AVE                          PHOENIX AZ 85016                            4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




                                              Page: 208 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 230 of 390
MAIDEN, LEROY                          MAIER, NICOLE LYNN                         MAIL FINANCE
1331 SE LEXINGTON AVE                  BEAUTY BRANDS LLC                          478 WHEELERS FARM RD
LEE SUMMIT MO 64081                    4600 MADISON AVE                           MILFORD CT 06461
                                       STE 400
                                       KANSAS CITY MO 64112




MAIL FINANCE                           MAIL PRINT INC                             MAIL SVC LLC
MAIL FINANCE INC                       PO BOX 157                                 4100 121ST ST
PO BOX 123682                          SHAWNEE MISSION KS 66201-0157              URBANDALE IA 50323
DEPT 3682
DALLAS TX 75312-3682




MAILBU WELLNESS INC                    MAILROOM FINANCE                           MAINE, ALEXIS CHRISTINE
24955 PCH                              DBA NEOFUNDS BY NEOPOST                    BEAUTY BRANDS LLC
B102                                   PO BOX 30193                               4600 MADISON AVE
MALIBU CA 90265                        TAMPA FL 33630-3193                        STE 400
                                                                                  KANSAS CITY MO 64112




MAINLINE COMMUNICATION                 MAJERCIK, SAMANTHA ASHLYNN                 MAJEWSKI, COURTNEY
BOBBY UNDERWOOD                        BEAUTY BRANDS LLC                          5820 SW 21ST ST
4915 52ND AVE                          4600 MADISON AVE                           TOPEKA KS 66604
MOLINE IL 61265                        STE 400
                                       KANSAS CITY MO 64112




MAJEWSKI, COURTNEY MICHELLE            MAJIC WEDDING SHOWCASE                     MAJOR ADVANCE INTERNATIONAL
BEAUTY BRANDS LLC                      K2 PROMOTIONS                              JEFF CARVER
4600 MADISON AVE                       2131 SW FAIRLAWN PLZ DR                    230 EASTGATE CT
STE 400                                TOPEKA KS 66614                            DANVILLE IL 61832
KANSAS CITY MO 64112




MAJORS, ANNE MARIE                     MAJORS, WILLIAM COREY                      MAJR FINANCIAL CORP
BEAUTY BRANDS LLC                      117910 E US 40 HWY                         DAVID BAUER PC
4600 MADISON AVE                       HOUSE #111                                 2594 SOUTH LEWIS WAY
STE 400                                INDEPENDENCE MO 64055                      STE A
KANSAS CITY MO 64112                                                              LAKEWOOD CO 80227




MAJSTERSKI, CRYSTAL                    MAJSTERSKI, CRYSTAL ANN                    MAKA BEAUTY SYSTEMS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          KATHY/NINA
2554 E 146TH ST                        4600 MADISON AVE                           1862 E UNIVERSITY
CARMEL IN 46033                        STE 400                                    TEMPE AZ 85287
                                       KANSAS CITY MO 64112




MAKER, COURTNEY                        MAKER, COURTNEY ANN                        MALAND, ANTHONY
BEAUTY BRANDS #141                     BEAUTY BRANDS LLC                          3915 6TH AVE
13820 N PENNSYLVANIA AVE               4600 MADISON AVE                           DES MOINES IA 50313
OKLAHOMA CITY OK 73134                 STE 400
                                       KANSAS CITY MO 64112




MALIBU WELLNESS INC                    MALIBU WELLNESS INC                        MALICOAT, ELIZABETH JANELLE
LAUREN UNDERWOOD                       PO BOX 1627                                BEAUTY BRANDS LLC
6050 E HANNA AVE                       INDIANAPOLIS IN 46206                      4600 MADISON AVE
BLDG #1                                                                           STE 400
INDIANAPOLIS IN 46203                                                             KANSAS CITY MO 64112




MALLOY, MELODIE                        MALOTT, CAITLIN FAYE                       MALOTT, SAMANTHA ANN
26 W MILL REEF DR                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
SAN TAN VALLEY AZ 85143                4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 209 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 231 of 390
MALY'S                                  MALY'S                                    MAMINO, OTTAVIA RENAY
BRAD FERGUSON                           28145 WEST HARRISON PKWY                  BEAUTY BRANDS LLC
28145 WEST HARRISON PKWY                VALENCIA CA 91355                         4600 MADISON AVE
VALENCIA CA 91355                                                                 STE 400
                                                                                  KANSAS CITY MO 64112




MANAGEMENT 2000                         MANAGEMENT RECRUITERS OF                  MANDEL, ELIZABETH GRACE
PO BOX 941419                           INDIANAPOLIS - NORTH                      BEAUTY BRANDS LLC
HOUSTON TX 77094-8419                   ACCOUNTS RECEIVABLE                       4600 MADISON AVE
                                        11611 N MERIDIAN ST STE 650               STE 400
                                        CARMEL IN 46032                           KANSAS CITY MO 64112




MANDIC, BRIGITA MARKOVIC                MANDLEY, ONEISHA                          MANN, ASHLEE NICOLE
BEAUTY BRANDS LLC                       4010 LAWRENCE DR                          BEAUTY BRANDS LLC
4600 MADISON AVE                        KANSAS CITY KS 66106                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




MANN, DIANNE                            MANN, NATALEE                             MANN, NATALEE CHRISTINE
13820 N PENNSYLVANIA AVE                105 WEST OCOTILLO RD                      BEAUTY BRANDS LLC
OKLAHOMA CITY OK 73134                  CHANDLER AZ 85248                         4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




MANNING, JANEESE ANN                    MANNING, SAMANTHA BEATRICE                MANNINGTON MILLS INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         DBA MANNINGTON COMMERCIAL
4600 MADISON AVE                        4600 MADISON AVE                          1844 US HWY 41 SE
STE 400                                 STE 400                                   CALHOUN GA 30703
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MANNINGTON MILLS INC                    MANPOWER                                  MANSION, LONGVIEW
PO BOX 12281                            9300 METCALF                              3361 SW LONGVIEW RD
CALHOUN GA 30703                        STE 440                                   LEE'S SUMMIT MO 64081
                                        OVERLAND PARK KS 66212




MANUEL COMMUNICATIONS INC               MANZANARES, MEGHAN LEONORA                MAR FRANCHISE VENTURE LLC
MICHELLE M MANUEL                       BEAUTY BRANDS LLC                         KARI O'SHEA
8908 N FARLEY AVE                       4600 MADISON AVE                          STE 230 THE MERCHANDISE MART
KANSAS CITY MO 64157                    STE 400                                   200 WORLD TRADE CTR CHICAGO
                                        KANSAS CITY MO 64112                      CHICAGO IL 60654




MARBACH, HALEY ALEXIS                   MARCELLUS, KATHLEEN                       MARCH OF DIMES
BEAUTY BRANDS LLC                       4230 AUTUMN HEIGHTS DR UNIT D             PO BOX 930389
4600 MADISON AVE                        COLORADIO SPRINGS CO 80906                KANSAS CITY MO 64193
STE 400
KANSAS CITY MO 64112




MARCH, PATRICIA                         MARCHAL STEVENSON ELEVATOR CO INC         MARCO, ROBERT
BEAUTY BRANDS LLC                       JEFF HARCLERODE                           1800 SW 33RD
4600 MADISON AVE                        11050 W LITTLE YORK RD                    TOPEKA KS 66611
STE 400                                 BUILDING E
KANSAS CITY MO 64112                    HOUSTON TX 77041




MARCOS, CANDACE                         MARCOS, CANDACE                           MARCS GLASS LLC
BEAUTY BRANDS LLC                       5009 EAST RAY RD                          3123 E THOMAS RD
4600 MADISON AVE                        PHOENIX AZ 85044                          PHOENIX AZ 85016-8015
STE 400
KANSAS CITY MO 64112




                                            Page: 210 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 232 of 390
MARCUM, KELSEY LYNN                      MARIANNA                                  MARICHALAR, ELISE NOEL
BEAUTY BRANDS LLC                        11222 I ST                                BEAUTY BRANDS LLC
4600 MADISON AVE                         OMAHA NE 68137                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




MARICOPA COUNTY AZ                       MARICOPA COUNTY TREASURER                 MARIGOLD MEDIA INC
CONSUMER AFFAIRS                         PO BOX 52133                              900 41ST ST
COUNTY ATTORNEY                          PHOENIX AZ 85072                          SACRAMENTO CA 95819
301 W JEFFERSON ST
PHOENIX AZ 85003




MARILLAC                                 MARIN ARZU, LAURA YOISY                   MARINEZ, ROSE BEATRICE
2826 MAIN ST                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64108                     4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MARINO, AIMEE MICHELE                    MARION COUNTY SMALL CLAIMS COURT          MARION, AMBER MARIE
BEAUTY BRANDS LLC                        501 N POST RD STE C                       BEAUTY BRANDS LLC
4600 MADISON AVE                         INDIANAPOLIS IN 46219                     4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




MARION, JESSICA                          MARION, JESSICA                           MARK PETTORINI
BEAUTY BRANDS LLC                        3110 GREEN MOUNT CROSSING DR              WACO WINDOW CLEANING
4600 MADISON AVE                         SHILOH IL 62269                           PO BOX 9065
STE 400                                                                            WACO TX 76714
KANSAS CITY MO 64112




MARKET, MEINERS PLAZA                    MARKETING SUPPORT INC                     MARKETLIVE INC
4807 JEFFERSON                           DAVE GASTON                               LOTTE GONZALEZ
KANSAS CITY MO 64112                     233 NORTH MICHIGAN AVE                    617 B 2ND ST
                                         STE 3000                                  PETALUMA CA 94952
                                         CHICAGO IL 60601




MARKETLIVE INC                           MARKING, DENISE M                         MARKWINS INTERNATIONAL
75 REMITTANCE DR DEPT 1372               7740 W JOHN CABOT RD                      DEBBIE MURTHA
CHICAGO IL 60675-1372                    GLENDALE AZ 85308                         22067 FERRERO PKWY
                                                                                   CITY OF INDUSTRY CA 91789




MARKWINS INTERNATIONAL                   MARKWINS INTERNATIONAL (DO NOT USE)       MARLIN LEASING GROUP
ACCOUNTS PAYABLE                         CATHAY BANK ATTN:LB-FL-050                PO BOX 13604
22067 FERRERO PKWY                       BOB LAWRENCE                              PHILADELPHIA PA 19101-3604
CITY OF INDUSTRY CA 91789                40-14/16 MAIN STREET
                                         FLUSHING NY 11354




MARLIN, TIFFANY                          MAROLF, AMY LYNN                          MARONA, AIDEN DANIEL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         2150 W ALAMEDA RD #1111
4600 MADISON AVE                         4600 MADISON AVE                          PHOENIX AZ 85085
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




MARQUEZ, ZAHIRA                          MARQUIS JET PARTNERS INC                  MARQUIS JET PARTNERS INC
BEAUTY BRANDS LLC                        230 PARK AVE                              MARQUIS JET PARTNERS
4600 MADISON AVE                         STE 840                                   PO BOX 8500-7532
STE 400                                  NEW YORK NY 10169                         PHILADELPHIA PA 19178-7532
KANSAS CITY MO 64112




                                             Page: 211 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 233 of 390
MARRIOTT DENVER TECH CENTER             MARRIOTT HOTEL SVC INC                      MARRIOTT INTERNATIONAL INC
4900 S SYRACUSE ST                      DALLAS/FORT WORTH MARRIOTT SOLANA           DBA OVERLAND PARK MARRIOTT
DENVER CO 80237                         MALIKAH MARTIN                              LINDSAY B
                                        5 VILLAGE CIR                               10800 METCALF AVE
                                        WESTLAKE TX 76262                           OVERLAND PARK KS 66210




MARRS, MADISON                          MARRS, MADISON REHAGEN                      MARSALA, CARLEEN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
8582 EAGER RD                           4600 MADISON AVE                            4600 MADISON AVE
BRENTWOOD MO 63144                      STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MARSH CARMEL                            MARSH FISHERS                               MARSH, KAYLEIGH MARIE
1960 E GREYHOUND PASS                   8766 E 96TH ST                              BEAUTY BRANDS LLC
CARMEL IN 46032                         FISHERS IN 46037                            4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




MARSHALL, AMANDA                        MARSHALL, AMANDA                            MARSHALL, BRITTANY CHRISTINA RAYE
BEAUTY BRANDS LLC                       951 NE RICE RD                              BEAUTY BRANDS LLC
4600 MADISON AVE                        LEES SUMMIT MO 64086                        4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MARSHALL, KENDALL                       MART FRANCHISE VENTURE LLC                  MARTELL, TATE ALEXANDRA
BEAUTY BRANDS LLC                       200 WORLD TRADE CTR CHICAGO                 BEAUTY BRANDS LLC
7445 WEST BELL RD STE 100               STE 230 THE MERCHANDISE MART                4600 MADISON AVE
PEORIA AZ 85382                         CHICAGO IL 60654                            STE 400
                                                                                    KANSAS CITY MO 64112




MARTEN, ABIGAIL ELEANOR                 MARTIE, BRIANNA NICOLE                      MARTIN, ALMENDRA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MARTIN, ALYSSA HOPE                     MARTIN, ARIANA                              MARTIN, BRANDI
BEAUTY BRANDS LLC                       21500 E 3RD ST S DR                         3863 WONDER APT A
4600 MADISON AVE                        INDEPENDENCE MO 64056                       FT WORTH TX 76058
STE 400
KANSAS CITY MO 64112




MARTIN, GENOA PAULINE WYCKOFF           MARTIN, KASSANDRA SUE                       MARTIN, KATHERINE DIANE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MARTIN, LINDSEY CHRISTINE               MARTIN, LUKAS REED                          MARTIN, MADISON LEANN
BEAUTY BRANDS LLC                       21211 W 227TH ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                        SPRING HILL KS 66083                        4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MARTIN, MEGAN                           MARTIN, SARAH KRISTINA                      MARTIN, SAVANA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           105 WEST OCTILLO RD
745 US 31 NORTH UNIT CC                 4600 MADISON AVE                            CHANDLER AZ 85248
GREENWOOD IN 46142                      STE 400
                                        KANSAS CITY MO 64112




                                             Page: 212 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 234 of 390
MARTIN, SAVANA KATE                       MARTIN, TRISTAN KYLE                       MARTINEZ, ALEXA
BEAUTY BRANDS LLC                         304 N AUSTIN ST                            BEAUTY BRANDS LLC
4600 MADISON AVE                          OAK GROVE MO 64075                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MARTINEZ, ALICIA                          MARTINEZ, ASHLEY                           MARTINEZ, ASHLEY NICOLE
BEAUTY BRANDS LLC                         2121 WEST MAIN ST                          BEAUTY BRANDS LLC
4600 MADISON AVE                          APT 3156                                   4600 MADISON AVE
STE 400                                   MESA AZ 85201                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MARTINEZ, ATHENA MARIE                    MARTINEZ, ITZEL                            MARTINEZ, JACQUELINE NICOLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MARTINEZ, JASMINE ALEJANDRA               MARTINEZ, MERANDA ELIZABETH                MARTINEZ, MONICA LISETTE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MARTINEZ, MONICA LISETTE                  MARTINEZ, NELLY I                          MARTINEZ, STEPHANIE M
7354 N LACHOLLA BLVD                      BEAUTY BRANDS LLC                          5521 GALENA PL
TUCSON AZ 85741                           4600 MADISON AVE                           COLORADO SPRINGS CO 80918
                                          STE 400
                                          KANSAS CITY MO 64112




MARTINEZ, YALYSSA GABRIELLE               MARTINIQUE VILLASENOR                      MARTINRAY LAUNDRY SYSTEMSINC
BEAUTY BRANDS LLC                         7445 WEST BELL RD                          2050 WEST 9TH AVE
4600 MADISON AVE                          STE 100                                    DENVER CO 80204
STE 400                                   PEORIA AZ 85382
KANSAS CITY MO 64112




MARTZ BROS SNOW MANAGEMENT INC            MARUCHA, SHANNON DANIELLE                  MARVIN OXLEY INC
PO BOX 15478                              BEAUTY BRANDS LLC                          DBA NAVIS PACK AND SHIP
LENEXA KS 66285                           4600 MADISON AVE                           5000 MACKEY ST
                                          STE 400                                    STE G
                                          KANSAS CITY MO 64112                       OVERLAND PARK KS 66203




MARYLAND OFFICE OF ATTORNEY GENERAL       MASA GRILL                                 MASCOT CONSTRUCTION INC
200 ST PAUL PLACEA                        1265 ALPINE AVE                            ROBBIN THOMAS
20TH FLOOR                                BOULDER CO 80304                           1782 W MCDERMOTT DR
BALTIMORE MD 21202-2020                                                              ALLEN TX 75013




MASCOT PLUMBING LLC                       MASIERO, CHELSEA LYNN                      MASON, STEPHANIE
1782 W MCDERMOTT                          BEAUTY BRANDS LLC                          6030 LITTLE JOHNNY DR
ALLEN TX 75013                            4600 MADISON AVE                           COLORADO SPRINGS CO 80918
                                          STE 400
                                          KANSAS CITY MO 64112




MASON-DIXON TRUST CO                      MASSA GLASS INC                            MASSAGE MAGAZINE
PO BOX 1100                               2070 SOUTH PECOS ST                        1271 SUGARBUSH DR
WESTMINSTER MD 21158-0199                 DENVER CO 80223                            EVERGREEN CO 80439-9766




                                              Page: 213 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 235 of 390
MASSEY, CHRISTIAN SKY                   MASTER CHIMNEY AND AIR DUCT CLEANING        MASTER NEON SIGN INC
BEAUTY BRANDS LLC                       2111 E SANTA FE #218                        13030 BELLAIRE BLVD STE A
4600 MADISON AVE                        OLATHE KS 66062                             HOUSTON TX 77072
STE 400
KANSAS CITY MO 64112




MASTEY DE PARIS                         MAT MASTERS                                 MATA GARCIA, ALEXIS LISETTE
ACCTS RECEIVABLE                        760 SOUTH 2ND ST                            BEAUTY BRANDS LLC
CUSTOMER SVC                            ST. LOUIS MO 63102                          4600 MADISON AVE
25413 RYE CANYON RD                                                                 STE 400
VALENCIA CA 91355                                                                   KANSAS CITY MO 64112




MATEOS, DAISY HERNANDEZ                 MATHER FLARE RENTALS LLC                    MATHES, STEPHEN J
BEAUTY BRANDS LLC                       7537 SW ROBINHOOD CT                        BEAUTY BRANDS LLC
4600 MADISON AVE                        TOPEKA KS 66614                             4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MATHESON TRI-GAS                        MATHEWS INTERNATIONAL CORP                  MATHEWS INTERNATIONAL CORP
5932 SO FWY                             DBA LIGHTNING PICK                          MATTHEWS INTERNATIONAL
FT WORTH TX 76134                       TWO NORTHSHORE CENTER                       PO BOX 536621
                                        PITTSBURG PA 15212                          PITTSBURGH PA 15253-5908




MATHEWS, JESSICA                        MATHIES, MAKAYLA NICHOLE                    MATHIS, JESSICA ANN
8126 MELROSE ST E                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
WHITE SETTLEMENT TX 76018               4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MATHIS, KIM                             MATHIS, SAMANTHA                            MATHIS, SAMANTHA LYNN
23308 MACK WASHINGTON                   2325 MARKETPLACE DR                         BEAUTY BRANDS LLC
HEMPSTEAD TX 77445                      WACO TX 76711                               4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




MATHUR, BETHANY                         MATLOCK, BETH                               MATRIX
12776 W 110TH TERR                      1890 N 115TH PLZ #3909                      TORI POULTER
OVERLAND PARK KS 66210                  OMAHA NE 68154                              10345 PHILIPP PKWY
                                                                                    STREETSBORO OH 44241




MATRIX                                  MATRIX DIVISION OF LOREAL USA S/D           MATTERN, PAULA J
LOREAL USA PPD NINA RYDER               PO BOX 731125                               5100 FOX RIDGE DR #1625
10345 PHILIPP PKWY                      DALLAS TX 75373-1125                        MISSION KS 66202
STREETSBORO OH 44241




MATTHEWS, BETTY J                       MATTHEWS, NOELLE LEIGH                      MATTINGLY CONSTRUCTION CO
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           10150 LANTERN RD
4600 MADISON AVE                        4600 MADISON AVE                            STE 100
STE 400                                 STE 400                                     FISHERS IN 46037
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MATTINGLY, LISA                         MATZES, BRITTANY SHEA                       MAUGH, REGINIA MARIE
3514 CLINTON PKWY                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
STE #J                                  4600 MADISON AVE                            4600 MADISON AVE
LAWRENCE KS 66047                       STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 214 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 236 of 390
MAUK, CHARLES C                           MAUN, KENNETH L                             MAUN, KENNETH L
COMPUTERIZED MACHINING SVC                PO BOX 8046                                 TAX ASSESSOR COLLECTOR
16 E 1200 RD                              MCKINNEY TX 75070                           PO BOX 8046
BALDWIN CITY KS 66006                                                                 MCKINNEY TX 75070-8046




MAURER, ERIN COLLEEN                      MAURICE, LAURENN LEE                        MAW, HARLEY MORGAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MAXEINER, ROBERTA DAWN                    MAXINE T DUNLOP                             MAXITROL SECURITY SYSTEMS OF KC
BEAUTY BRANDS LLC                         DBA SEARCH WITH IMAGINATION LLC             ACCTS RECEIVABLE
4600 MADISON AVE                          DBA MARTENS AND HEADS!                      5510 E 31ST ST
STE 400                                   JONATHAN DUNLAP                             KANSAS CITY MO 64128
KANSAS CITY MO 64112                      276 FIFTH AVE STE 900
                                          NEW YORK NY 10001


MAY, GIAVANA RAINE                        MAY, MICHELLE                               MAYBERRY, LINDSEY NICOLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS #108                          BEAUTY BRANDS LLC
4600 MADISON AVE                          7445 W BELL RD STE 100                      4600 MADISON AVE
STE 400                                   PEORIA AZ 85382                             STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




MAYBRIER, TRISHA JOANE                    MAYFLOWER TRANSIT LLC                       MAYNARD, ASHLEY MARIE
BEAUTY BRANDS LLC                         22262 NETWORK PL                            BEAUTY BRANDS LLC
4600 MADISON AVE                          CHICAGO IL 60673-1222                       4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




MAYO, ZACKERY BRIAN                       MAYORS, MELISSA MARIE                       MAYS, AMBRIA JONES
1931 WHITE BIRCH LN                       907 N SUSQUEHANNA RIDGE                     BEAUTY BRANDS LLC
BELLEVILLE IL 62226                       INDEPENDENCE MO 64056                       6125 W PLANO BLVD
                                                                                      PLANO TX 75093




MAYTAG                                    MAZHAR, AREEJ                               MAZZAFERRO, CHRISTINE MARIE
10327 METCALF                             BEAUTY BRANDS #111                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66212                    17395 TOMBALL PKWY BLDG 3A                  4600 MADISON AVE
                                          HOUSTON TX 77064                            STE 400
                                                                                      KANSAS CITY MO 64112




MC ENROE, KATELYN ELIZABETH               MCADAM, ASHLEY VICTORIA                     MCAULIFF, GRACE EMILY
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                            4600 MADISON AVE
STE 400                                   STE 400                                     STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MCBRAYER, ASHLEY                          MCBRIDE ELECTRIC INC                        MCBRIDE ELECTRIC INC
311 A S VETERANS PKWY                     AMY                                         PO BOX 51837
NORMAL IL 61761                           6480 WEATHERS PL                            LOS ANGELES CA 90051-6137
                                          STE 340
                                          SAN DIEGO CA 92071




MCBRIDE, MICHELLE D                       MCBRIDE, RICHARD DONOVAN                    MCCALL, LAUREN ELIZABETH
ST CHARLES COUNTY COLLECTOR               1010 SW FOXTAIL DR                          BEAUTY BRANDS LLC
201 N SECOND ST RM 134                    GRAIN VALLEY MO 64029                       4600 MADISON AVE
ST CHARLES MO 63301-2889                                                              STE 400
                                                                                      KANSAS CITY MO 64112




                                               Page: 215 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 237 of 390
MCCARLEY, CYNTHIA LEA                   MCCARTER, SAWYER S                         MCCARTER, TORI AMORYA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          11722 BRIAR CANYON CT
4600 MADISON AVE                        4600 MADISON AVE                           TOMBALL TX 77377
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MCCLARY, MARIAH                         MCCLATCHEY, MEGHAN                         MCCLELLAN, GARY
7354 N LA CHOLLA BLVD                   5926 APACHE WELLS                          11137 W 76TH TER APT 36
TUCSON AZ 85741                         #445                                       SHAWNEE KS 66214
                                        INDIANAPOLIS IN 46224




MCCLESKEY, VIRGINIA MARIE               MCCLIMON, CLAIRE KATHRYN                   MCCLURE, BIANCA BANTLEON
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MCCLURE, PHYLLIS                        MCCLURG, MEGAN ELIZABETH                   MCCONNELL, AMY
2162 E WILLIAMS FIELD RD                BEAUTY BRANDS LLC                          951 NE RICE RD
# 111                                   4600 MADISON AVE                           LEE'S SUMMIT MO 64086
GILBERT AZ 85295                        STE 400
                                        KANSAS CITY MO 64112




MCCONNELL, KELLY                        MCCONNELL, STENISHA SHADAY                 MCCONNELL, WENDY J
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MCCONVILLE, LAUREN                      MCCONVILLE, RACHEL                         MCCORD, DANA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           1894 WENTZVILLE PKWY STE 100
STE 400                                 STE 400                                    WENTZVILLE MO 63385
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MCCORD, JENNIFER                        MCCORKLE, TRACY L                          MCCORMICK, CHELSIE
120 ORCHARDVIEW DR                      13666 W CHAPAROSA WY                       BEAUTY BRANDS LLC
TROY MO 63379                           PEORIA AZ 85383                            4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




MCCORMICK, CHELSIE                      MCCOY'S WINDOW WASHING                     MCCOY, KATEY
7445 WEST BELL RD STE 100               17422 N 14TH AVE                           3110 GREEN MOUNT CROSSING DR
PHOENIX AZ 85382                        PHOENIX AZ 85023                           SHILOH IL 62669




MCCOY, KATHLEEN MARIE                   MCCOY, MELISSA                             MCCRACKEN, CORINNE GABRIELLE
BEAUTY BRANDS LLC                       14402 CIRCLEWOOD WAY                       BEAUTY BRANDS LLC
4600 MADISON AVE                        HOUSTON TX 77062                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




MCCRAY, CREE                            MCCRAY, CREE DANIELLE ELIZABETH            MCCRAY, SHANELE CHRISTIANA
13241 STATE LINE RD                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
KANSAS CITY MO 64145                    4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 216 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 238 of 390
MCCRAY, STEPHANIE TRAVONNA               MCCREA, ABBEY                              MCCREIGHT, DAVIS KETCHMARK AND
BEAUTY BRANDS LLC                        3514 CLINTON PKWY                          2345 GRAND BLVD
4600 MADISON AVE                         STE J                                      KANSAS CITY MO 64108
STE 400                                  LAWRENCE KS 66047
KANSAS CITY MO 64112




MCCUISTON, NATALIE KAY                   MCCULLOUGH, TERESA JEAN                    MCCUNNIFF, MCKENZIE ALLYSON
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MCCURDY, KELLIE JO                       MCCURDY, KELLIE JO                         MCDANIEL, AMBER
107 BRENTWOOD                            1045 SW STATE RTE 7                        1205 NE 69TH TERR
APT 102                                  BLUE SPRINGS MO 64015                      GLADSTONE MO 64118
LIBERTY MO 64068




MCDANIEL, MARLIN EARL                    MCDANIEL, STACIE                           MCDANIEL, VICTORIA PAIGE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         15320 SHAWNEE MISSION PKWY                 4600 MADISON AVE
STE 400                                  SHAWNEE KS 66217                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MCDERMOTT, ANNALYSE                      MCDEVITT, ANGELA                           MCDEVITT, ANGELA LYNN
8825 N CONGRESS AVE                      1270 E 1ST AVE                             BEAUTY BRANDS LLC
APT 1018                                 BROOMFIELD CO 80020                        4600 MADISON AVE
KANSAS CITY MO 64153                                                                STE 400
                                                                                    KANSAS CITY MO 64112




MCDONALD, CRYSTAL LYNN                   MCDONALD, GARY                             MCDONALD, MCKENZIE
BEAUTY BRANDS LLC                        DBA FIRST CLASS TRANSPORTATION LLC         BEAUTY BRANDS LLC
4600 MADISON AVE                         GARY MCDONALD                              4600 MADISON AVE
STE 400                                  9116 N BELLEFONTAINE AVE                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64156                       KANSAS CITY MO 64112




MCDONALD, SIERRA DANIELLE                MCDONOUGH, ELIZABETH                       MCELHANEY, DONOVAN
BEAUTY BRANDS LLC                        621 S WAYNE DR                             400 W SMITH VLY RD
4600 MADISON AVE                         CHANDLER AZ 85225                          GREENWOOD IN 46142
STE 400
KANSAS CITY MO 64112




MCELHINEY, ANGELA JEAN                   MCFADDEN, CHRISTOPHER DAVID                MCGARGILL, MARISSA MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MCGARY, SHANE ADAM                       MCGAUGHEY, BROOKE ASHTON                   MCGEE-BACKES, ALEXES GARVIN
7200 EAGLES BEND CT                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STANLEY NC 28037                         4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MCGEENEY, ADRIENNE CLAIRE                MCGLADREY LLP                              MCGRATH, LAUREN
BEAUTY BRANDS LLC                        331 W 3RD ST                               BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 200                                    15320 SHAWNEE MISSION PKWY
STE 400                                  DAVENPORT IA 52801                         SHAWNEE KS 66217
KANSAS CITY MO 64112




                                             Page: 217 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 239 of 390
MCGRATH, LAUREN LEIGH                   MCGREW, TAMMY                                MCGREW, TAMMY LOUISE
BEAUTY BRANDS LLC                       15225 W 119TH ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                        OLATHE KS 66062                              4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MCGUIRE, MAKENNA RAE                    MCHENRY, CASSANDRA KAY                       MCI ACCESS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            PO BOX 371322
4600 MADISON AVE                        4600 MADISON AVE                             PITTSBURGH PA 15250-7322
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MCI DEFAULT NODE CONFERENCE             MCI FEAT NODE                                MCI HOTEL PARTNERS LLC
PO BOX 371392                           PO BOX 660794                                DBA HILTON KC AIRPORT
PITTSBURGH PA 15250-7392                DALLAS TX 75266-0794                         ACCOUNTS RECEIVABLE
                                                                                     8801 NORTHWEST 112TH ST
                                                                                     KANSAS CITY MO 64153




MCI INTERNET DEDICATED                  MCI INTERNET-DC                              MCI PIP-DATA TRANSPORT
PO BOX 371355                           PO BOX 371392                                PO BOX 371322
PITTSBURGH PA 15250-7355                PITTSBURG PA 15250-7392                      PITTSBURGH PA 15250-7322




MCINNES SCHIFMAN AND REMLEYINC          MCINTIRE, BROOKE NICOLE                      MCINTOSH, BRITTANY
LOCK BOX 5274                           BEAUTY BRANDS LLC                            7600 DENTON HIGHWAY
KANSAS CITY MO 64112                    4600 MADISON AVE                             STE 100
                                        STE 400                                      WATAUGA TX 76148
                                        KANSAS CITY MO 64112




MCINTOSH, LATONYA                       MCKEAN, MATTHEW NICHOLAS                     MCKEAN, THOMAS
16635 BEN NEVIS                         8536 SWEET CLOVER WAY                        16224 JUNIPER ST
HOUSTON TX 77084                        PARKER CO 80134                              OVERLAND PARK KS 66085




MCKEE JR, ELDON E                       MCKEEVER, NICHOLE RENEE                      MCKEIGHAN, BRIAN
OVERLAND LOCK AND KEY                   BEAUTY BRANDS LLC                            7501 FOSTER ST
8100 SANTE FE                           4600 MADISON AVE                             OVERLAND PARK KS 66204
OVERLAND PARK KS 66204                  STE 400
                                        KANSAS CITY MO 64112




MCKEIGHAN, SUMMER                       MCKEIGHAN, SUMMER ELIZABETH                  MCKENNA, SERA NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
7501 W 119TH ST                         4600 MADISON AVE                             4600 MADISON AVE
OVERLAND PARK KS 66213                  STE 400                                      STE 400
                                        KANSAS CITY MO 64112                         KANSAS CITY MO 64112




MCKENZIE, WAYNE S                       MCKINZIE, CARRIE                             MCKITTRICK, KRISTIE
BEAUTY BRANDS LLC                       226 NW MONROE AVE                            BEAUTY BRANDS LLC
4600 MADISON AVE                        LEE'S SUMMIT MO 64063                        1041 E SOUTHLAKE BLVD STE 100
STE 400                                                                              SOUTHLAKE TX 76092
KANSAS CITY MO 64112




MCLAUGHLIN, JENNIFER ELIA               MCLAUGHLIN, STEPHAN S                        MCLENNAN COUNTY TX
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            CONSUMER AFFAIRS
4600 MADISON AVE                        4600 MADISON AVE                             COUNTY ATTORNEY
STE 400                                 STE 400                                      4125 W WACO DR
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                         WACO TX 76710




                                             Page: 218 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 240 of 390
MCLENON, CHRISTOPHER                    MCLEOD, ALETHEA RUTH-ANN                  MCLEOD, ALI
17218 MONTE VERDE DR                    BEAUTY BRANDS LLC                         6183 MID RIVERS MALL DR
BELTON MO 64012                         4600 MADISON AVE                          SAINT CHARLES MO 63304
                                        STE 400
                                        KANSAS CITY MO 64112




MCLEOD, LISA                            MCLEY, TIEARRA MARIE                      MCMAHAN, MARGARET ANNA MAY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         387 EAGLES DR
4600 MADISON AVE                        4600 MADISON AVE                          ST PETERS MO 63376
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MCMAHON, KRISTEN NICOLE                 MCMANUS, JOHN MICHAEL                     MCMEEKAN, KELSI ELAINE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MCMILLAN, JORDYN                        MCMILLAN, REILLY                          MCMILLAN, SHERRY
8436 PFLUMM CIR                         8436 PFLUMM CIR                           BEAUTY BRANDS LLC
LENEXA KS 66215                         LENEXA KS 66215                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




MCMILLIN, MIKAYLA ANN                   MCMURDO, DAKOTA                           MCMURPHY, KIMBERLY RUTH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MCNABB, JOVAUGHN                        MCNAMARA, CHRISTINE LAUREN                MCNEESE, SAVANNAH ALVA
2412 FOREST GATE DR                     BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
LITTLE ELM TX 75068                     4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MCNERNEY, JAMES                         MCNIEL, DAVID                             MCNORTON, RHONDA
BEAUTY BRANDS LLC                       13112 W 104TH TER                         BEAUTY BRANDS LLC
4600 MADISON AVE                        OVERLAND PARK KS 66215                    5820 SW 21ST ST
STE 400                                                                           TOPEKA KS 66604
KANSAS CITY MO 64112




MCPHERSON CONTRACTORS INC               MCPHERSON, THOMAS PARKER                  MCQUEENY GROUP
2231 SW WANAMAKER RD                    BEAUTY BRANDS LLC                         520 W PENNWAY
TOPEKA KS 66614                         4600 MADISON AVE                          KANSAS CITY MO 64108
                                        STE 400
                                        KANSAS CITY MO 64112




MCQUILLEN, COLLEEN                      MCQUILLEN, COLLEEN RUTH                   MCS
2554 E 146TH ST                         BEAUTY BRANDS LLC                         PO BOX 745910
CARMEL IN 46033                         4600 MADISON AVE                          ARVADA CO 80006-5910
                                        STE 400
                                        KANSAS CITY MO 64112




MCSWEYN, JASMINE                        ME BATH EXPERIENCE INC                    MEADE, CASANDRA ANN
8010 W 98TH TERR                        BENJAMIN NISSANOFF                        BEAUTY BRANDS LLC
OVERLAND PARK KS 66212                  4311 WILSHIRE BLVD                        4600 MADISON AVE
                                        STE 300                                   STE 400
                                        LOS ANGELES CA 90010                      KANSAS CITY MO 64112




                                            Page: 219 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 241 of 390
MEADOR, TRINITY ANN                       MEADOWS, JORDAN NICOLE                     MEAGAN KIDD
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          14446 W JENAN DR
4600 MADISON AVE                          4600 MADISON AVE                           SURPRISE AZ 85379
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MEARS, CHLOE A                            MEAS, MELIAH SUNYAH                        MEBCO INC
24254 126TH ST                            BEAUTY BRANDS LLC                          RALPH MORGAN
LEAVENWORTH KS 66048                      4600 MADISON AVE                           6031 CULLIGAN WAY
                                          STE 400                                    MINNEAPOLIS MN 55345-5976
                                          KANSAS CITY MO 64112




MECKLENBURG COUNTY NC                     MECKLENBURG COUNTY TAX                     MECKLENBURG COUNTY TAX COLLECTOR
CONSUMER AFFAIRS                          PO BOX 31457                               PO BOX 71063
DISTRICT ATTORNEY                         CHARLOTTE NC 28231                         CHARLOTTE NC 28272-1063
700 EAST TRADE ST
CHARLOTTE NC 28202




MEDFORD, CAITLIN ROSE-ADELL               MEDIA LIBRARY                              MEDIA RECOVERY INC
BEAUTY BRANDS LLC                         7604-D BIG BEND                            PO BOX 1407
4600 MADISON AVE                          ST LOUIS MO 63119                          GRAHAM TX 76450
STE 400
KANSAS CITY MO 64112




MEDINA, ALYSSA                            MEDINA, CAROL JUDITH                       MEDINA, ELIZABETH
1151 BUTTERCUP RD                         BEAUTY BRANDS LLC                          122 S ELDER AVE
ELIZABETH CO 80107                        4600 MADISON AVE                           INDIANAPOLIS IN 46227
                                          STE 400
                                          KANSAS CITY MO 64112




MEDINA, HEATHER                           MEDLEY, MICHELLE R                         MEDLOCK, CIARA RAQUEL
1151 BUTTERCUP RD                         537 WALNUT                                 BEAUTY BRANDS LLC
ELIZABETH CO 80107                        MINONK IL 61760                            4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




MEETING MANAGEMENT SVC                    MEIER, BRENNA DIANE                        MEIER, COURTNEY MARIE
1201 NEW JERSEY AVE NW                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WASHINGTON DC 20001                       4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MEIER, KEELEY SHAYE                       MEJIA-SALAZAR, EIBETH                      MELAR ELECTIC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          12324 MUSTANG CIR
4600 MADISON AVE                          4600 MADISON AVE                           FORTNEY TX 75126
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MELENDEZ, KEILA AYNELL                    MELENDEZ, LOURDES                          MELGOSON, MARK DANIEL
BEAUTY BRANDS LLC                         5118 SKYLINE DR                            DBA MELMARK CUSTOM PAINTING DEC
4600 MADISON AVE                          ROELAND PARK KS 66205                      AND MAINTENANCE SVC
STE 400                                                                              1509 S MASON ST
KANSAS CITY MO 64112                                                                 BLOOMINGTON IL 61701




MELLOTT, ELIZABETH ELLEN                  MELODY, LISA                               MELYSON, MARK DANIEL
BEAUTY BRANDS LLC                         65 HUNTGATE DR                             DBA MELMARK
4600 MADISON AVE                          ST PETERS MO 63376                         1509 S MACON ST
STE 400                                                                              BLOOMINGTON IL 61701
KANSAS CITY MO 64112




                                               Page: 220 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 242 of 390
MEMORIAL SQUARE SC LLC                  MEN WOMEN NY MODEL MANAGEMENT INC           MENDEZ BERRIOS, KIMBERLY
BLANTON PROPERTY CO                     DBA WOMEN MANAGEMENT                        BEAUTY BRANDS LLC
TOM BLANTON                             199 LAFAYETTE ST 7 FL                       4600 MADISON AVE
1033 NW GRAND BLVD                      NEW YORK NY 10012                           STE 400
OKLAHOMA CITY OK 73118                                                              KANSAS CITY MO 64112




MENDEZ, AUSTIN                          MENDEZ, BRANDI ELAINE                       MENDEZ, JACOB
11024 NORTH LEWIS AVE                   BEAUTY BRANDS LLC                           11024 N LEWIS AVE
KANSAS CITY MO 64157                    4600 MADISON AVE                            KANSAS CITY MO 64157
                                        STE 400
                                        KANSAS CITY MO 64112




MENDEZ, JOE EDWARD                      MENDEZ-RIVERA, PAOLA KRYSTAL                MENDOZA, DIANDRA ANAE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           5948 S YAMPA ST
4600 MADISON AVE                        4600 MADISON AVE                            AURORA CO 80016
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MENDOZA, REINA MARISOL                  MENDOZA, YOLANDA                            MENEGHINI, GABRIELLE MILENA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MEPPELINK, KAYLA RENEE                  MERCHANT LINK                               MERICH, MANDY LEEANN
BEAUTY BRANDS LLC                       8401 COLESVILLE RD                          BEAUTY BRANDS LLC
4600 MADISON AVE                        STE 900                                     4600 MADISON AVE
STE 400                                 SILVER SPRING MD 20910                      STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MERISEL AMERICAS INC                    MERISEL AMERICAS INC                        MERIT FINANCIAL GROUP INC
DBA COLOREDGE NY-LA                     MERISAL AMERICAS INC                        11903 W 149TH ST
EDIE GELARDI                            DBA COLOREDGE NY-LA                         OLATHE KS 66062
132 WEST 31ST ST                        PO BOX 824275
NEW YORK NY 10001                       PHILADELPHIA PA 19182-4275




MERITEX LOGISTICS LENEXA                MERNAUGH, LINDA                             MERRELL, BRANDY
PO BOX 86 SDS 12-2106                   PO BOX 241                                  2106 S 48TH
MENNEAPOLIS MN 55486-2106               ADEL IA 50003                               KANSAS CITY MO 66106




MERRILL, ALEX NICOLE                    MERRILL, ALIYAH ZHANE                       MERRIMAN, LEXEY GAIL
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MERRITT, ERIN                           MERRITT, ERIN MARIE                         MERRITT, TIERA BRIANA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
3110 GREEN MOUNT CROSSING DR            4600 MADISON AVE                            4600 MADISON AVE
SHILOH IL 62269                         STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MERTZ, LORA DIANE                       MESIROW INSURANCE SVC                       MESIROW INSURANCE SVC
BEAUTY BRANDS LLC                       PEGGY ALDAPE                                ALLIANT/MESIROW INSURANCE SVC
4600 MADISON AVE                        353 NORTH CLARK ST                          353 NORTH CLARK ST
STE 400                                 CHICAGO IL 60654                            CHICAGO IL 60654
KANSAS CITY MO 64112




                                             Page: 221 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 243 of 390
MESSER, BRET                             MESSINA, KATHLEEN ANN                       METAL DYNAMICS
20915 W 52ND TER                         BEAUTY BRANDS LLC                           ACCTS RECEIVABLE
SHAWNEE KS 66218                         4600 MADISON AVE                            PO BOX #10
                                         STE 400                                     HILLVIEW KY 40129-0010
                                         KANSAS CITY MO 64112




METCALF, JESSE                           METHENY, BRIDIE NICOLE                      METHENY, NICOLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           13241 STATE LINE RD
4600 MADISON AVE                         4600 MADISON AVE                            KANSAS CITY MO 64145
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




METRO AIR CONDITIONING CO INC            METRO COMMERCIAL LOT SVC LLC                METRO GRAFFITI CONTROL AND SECURITY
10035 LACKMAN                            8502 NW 26TH ST                             PO BOX 2761
LENEXA KS 66219                          ANKENY IA 50023                             MESA AZ 85214




METRO NORTH FIRE RESCUE                  METRO TECH SVC CORP                         METRO TECH SVC LLC
10550 HURON ST                           1827 WALDEN OFFICE SQUARE                   JON PEARSON
NORTHGLENN CO 80234-4011                 STE 304                                     1827 WALDEN OFFICE SQ
                                         SCHAUMBURG IL 60173                         STE 304
                                                                                     SCHAUMBURG IL 60173




METROCALL INC                            METROPOLITAN LIFE INSURANCE CO              METROPOLITAN LIFE INSURANCE CO
PO BOX 740521                            4150 N MULBERRY DR                          PO BOX 804466
ATLANTA GA 30374-0521                    STE 300                                     KANSAS CITY MO 64180
                                         KANSAS CITY MO 64116-1779




METROPOLITAN MAINTENANCE SVC INC         METROPOLITAN NEWSCLIPS SVC INC              METROPOLITAN ST LOUIS
6534 SOUTH MAPLE AVE                     PO BOX 3195                                 SEWER DISTRICT
STE 100                                  ST LOUIS MO 63130                           PO BOX 437
TEMPE AZ 85283                                                                       ST LOUIS MO 63166-0437




METROPOLITAN UTILITIES DISTRICT          METROPOLITAN UTILITIES DISTRICT             METZ, JENNIFER
PO BOX 3600                              1723 HARNEY ST                              6501 HWY 6 NORTH
OMAHA NE 68103                           OMAHA NE 68102-1960                         HOUSTON TX 77084




MEUIR, STEPHANIE                         MEYER COMPLETE LLC                          MEYER, CHRISTIANNA
106 EAST GANTT ST                        200 NE MISSOURI RD STE 100                  548 N OLD MILL RD
PRINCETON TX 75407                       LEE'S SUMMIT MO 64086                       INDEPENDENCE MO 64086




MEYER, JANELLE M                         MEYER, MADISON ALEXANDRIA                   MEYER, MIA ROSE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MEYER, REBECCA ANN                       MEYER, SARA                                 MEYER-CENTURY LABS
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           2401 W JEFFERSON
4600 MADISON AVE                         4600 MADISON AVE                            BLUE SPRINGS MO 64015
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 222 of 369
                            Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 244 of 390
MEYERS, MONICA JOSEFINA                 MEYO, ISOBEL RENEE                          MEZA, ERIKA T
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MEZA, ERIKA T                           MEZA, IEESHA ANGELIQUE                      MEZA, JEREMY AXEL
6521 TROUP AVE                          BEAUTY BRANDS LLC                           4740 WOOD AVE
KANSAS CITY KS 66102                    4600 MADISON AVE                            KANSAS CITY KS 66102
                                        STE 400
                                        KANSAS CITY MO 64112




MFV EXPOSITIONS                         MGROUP INTERNATIONAL                        MHM RESOURCES INC
210 ROUTE 4 EAST                        74 WEST NEAL ST                             PO BOX 870725
STE 403                                 S-203                                       KANSAS CITY MO 64187-0725
PARAMUS NJ 07652                        PLEASANTON CA 94566




MHM RETIREMENT PLAN SOLUTIONS           MIAN, AROOBA                                MICCIULLA, DANI
11440 TOMAHAWK CREEK PKWY               1746 APOLLO RD #2090                        BEAUTY BRANDS LLC
LEAWOOD KS 66211                        GARLAND TX 75044                            7214 NORTH ACADEMY BLVD
                                                                                    COLORADO SPRINGS CO 80920




MICHAEL JAMES PENNINGTON                MICHAEL TODD BEAUTY                         MICHAEL, MADALYN
PENNINGTON CONSTRUCTION CO              648 SW PRT ST LUCIE                         2805 POWELL DR
PO BOX 12117                            PORT ST LUCIE FL 34953                      BLOOMINGTON IL 61704
OKLAHOMA CITY OK 73157-2117




MICHAELS                                MICHAELS KEYS INC                           MICHAELS, LAURA ANN
1616 NW CHIPMAN RD                      4003 COLLEYVILLE BLVD                       BEAUTY BRANDS LLC
LEE'S SUMMIT MO 64081                   COLLEYVILLE TX 76034                        4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




MICHELFELDER, NATHAN RYAN               MICHIGAN DEPT OF TREASURY TAX POL DIV       MICKELSON, DK
621 TURTLE CREEK NORTH DR               LITIGATION LIAISON                          DENNIS MICKELSON
APT 9                                   430 WEST ALLEGAN ST                         1010 SW MOUNTAIN VIEW CT
INDIANAPOLIS IN 46227                   2ND FL AUSTIN BUILDING                      GRAIN VALLEY MO 64029
                                        LANSING MI 48922




MICKELSON, KAYLEE MARIE                 MICKELSON, MATESI ANN                       MICKEYS LINEN AND TOWEL SUPPLY INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           JOHN BETENIA
4600 MADISON AVE                        4600 MADISON AVE                            4601 W ADDISON ST
STE 400                                 STE 400                                     CHICAGO IL 60641
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MICRO 2000 INC                          MICROCURRENT TECHNOLOGY INC                 MICROSOFT CORP
1100 E BROADWAY STE 301                 DBA BIO-THEREAPUTIC                         KEVIN HADAP (CDW)
GLENDALE CA 91205                       ALEX WU                                     ONE MICROSOFT WAY
                                        2244 1ST AVE SOUTH                          REDMOND VA 98052-6399
                                        SEATTLE WA 98134




MID AMERICA SVC                         MID CENTRAL COMMUNITY ACTION INC            MID CITY SALON RESOURCE LL
1565 KISKER RD                          DBA NEVILLE HOUSE                           MICHAEL WALCZAK
ST CHARLES MO 63304                     DEB WHITE                                   1749 PAUL AVENUEW
                                        1301 W WASHINGTON ST                        GLENDALE HEIGHTS IL 60139
                                        BLOOMINGTON IL 61701




                                             Page: 223 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 245 of 390
MID WEST EXTERMINATORS INC               MID-STATE TRAINING                        MID-WEST CAD
2500 W 31ST STE E                        20619 W 96TH TER                          620 SE 291 HIGHWAY STE 106
LAWRENCE KS 66047                        LENEXA KS 66220                           LEE'S SUMMIT MO 64063




MIDAMERICA SIGN CONTRACTORS INC          MIDAMERICAN ENERGY                        MIDAMERICAN ENERGY
PO BOX 895                               PO BOX 8020                               PO BOX 657
PLATTE CITY MO 64079-1774                DAVENPORT IA 52808                        DES MOINES IA 50306-0657




MIDAMERICAN ENERGY CO                    MIDLAND MARBLE AND GRANITE LLC            MIDLAND TRANSPORTATION
PO BOX 8020                              JOE KROUPA                                PO BOX 673
DAVENPORT IA 52808-8020                  2077 NE RICE RD                           MARSHALLTOWN IA 50158
                                         LEE'S SUMMIT MO 64064




MIDPLAINS MARKETING INC                  MIDWEST AERIALS AND EQUIPMENT INC         MIDWEST AERIALS AND EQUIPMENT INC
PO BOX 1403                              BILL O'BRIEN                              3357 BRINKERHOFF
BLUE SPRINGS MO 64013                    2231 PAPIN ST                             KANSAS CITY KS 66115
                                         ST. LOUIS MO 63103




MIDWEST AIRFILTER INC                    MIDWEST ALARM SERVICESQ                   MIDWEST ALARM SERVICESQ
214 N OSAGE STE B                        720 E 2ND ST                              MIDWEST ALARM SVC
INDEPENDENCE MO 64050                    DES MOINES IA 50309                       PO BOX 4227
                                                                                   DAVENPORT IA 52808




MIDWEST ALARMS PLUS INC                  MIDWEST FLOOR MACHINES INC                MIDWEST HEATING AND COOLING
2801 MERAMEC                             5008 HADLEY AVE                           JEFF
ST LOUIS MO 63118                        OVERLAND PARK KS 66203                    7239 SE 32ND AVE
                                                                                   RUNNELLS IA 50237




MIDWEST JANITORIAL SVC                   MIDWEST LAMINATES                         MIDWEST PERINATAL ASSOCIATES PA
BRYAN MUCK                               6807 NORTH ASKEW CIR                      12200 W 106TH ST STE 110
1395 N CTR PT RD                         GLADSTONE MO 64119                        OVERLAND PARK KS 66215
HIAWATHA IA 52233




MIDWEST PHONE AND DATA LLC               MIDWEST POWER INDUSTRIES INC              MIDWEST SIGN CRAFTERS
DAVID SPELLMEYER                         GORDON GROHMANN                           6969 S 107TH ST
2535 BREAKWATER DR                       2103 FOREST AVE                           LAVISTA NE 68128
IMPERIAL MO 63052                        KANSAS CITY MO 64108




MIDWEST STORAGE EQUIPMENT                MIDWEST TECHNOLOGY CONNECTION             MIDWEST TELECOM RESELLERS
PO BOX 148                               410 W 5TH ST                              1288 RESEARCH BLVD
CLARION IA 50525                         KANSAS CITY MO 64105                      ST LOUIS MO 63132




MIDWEST TELEPHONE CO INC                 MIDWEST TINTING INC                       MIDWEST TITAN
8172 ZIONSVILLE RD                       7755 SHAWNEE MISSION PKWY                 11865 S CONLEY
INDIANAPOLIS IN 46268                    OVERLAND PARK KS 66202                    OLATHE KS 66061




                                             Page: 224 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 246 of 390
MIDWEST TURF AND LANDSCAPE               MIDWEST WAREHOUSE SOLUTIONS                  MIII OLATHE STATION HOLDINGS LLC
DERRICK KEIM                             PO BOX 386                                   MIII OLATHE STATION PROPERTY LLC
9748 SW HOCH RD                          CLARION IA 50525                             4200 WEST 115TH ST STE 100
AUBURN KS 66402                                                                       LEAWOOD KS 66211




MIKA INTERNATIONAL INC                   MIKE STAAS SVC INC                           MIKE'S LOCKSMITH SVC
M VANDERMEERSCH                          MIKE                                         23318 DEW WOOD LN
3419 E ESCUDA RD                         4914 FORT AVE                                SPRING TX 77373
PHOENIX AZ 85050                         WACO TX 76710




MIKES WORKSHOP INC                       MILE HIGH UNITED WAY                         MILES, DIANE
5202 W MISSOURI                          2505 18TH WAY                                600 MONTGOMERY ST
GLENDALE AZ 85301                        DENVER CO 80211-3907                         STE 2900
                                                                                      SAN FRANCISCO CA 94111




MILEY, ERIN                              MILK AND HONEY INC                           MILK AND HONEY INC
12463 ST ANDREWS DR                      GLEN MILLER                                  PO BOX 4998
APT B                                    3200 RUFINA ST                               SANTA FE NM 87502
OKLAHOMA CITY OK 73120                   SANTA FE NM 87507




MILLENNIUM HOTEL - BOULDER               MILLER BEVCO                                 MILLER BUILDING SVC INC
1345 28TH ST                             2855 SOUTHWEST BLVD                          7601 CANTERBURY
BOULDER CO 80302-6899                    KANSAS CITY MO 64108-3692                    PRAIRIE VILLAGE KS 66208




MILLER, ALANNA MARIE                     MILLER, ASHLEY RAE                           MILLER, CHRISTIAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            5818 LILLIAN AVE
4600 MADISON AVE                         4600 MADISON AVE                             ST LOUIS MO 63120
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




MILLER, CIERRA RAMONE                    MILLER, CYNTHIA                              MILLER, DANIELLE MARIE
9127 RENNER BLVD                         BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
APT 507                                  4600 MADISON AVE                             4600 MADISON AVE
LENEXA KS 66219                          STE 400                                      STE 400
                                         KANSAS CITY MO 64112                         KANSAS CITY MO 64112




MILLER, DESTINY RAE                      MILLER, EMILEE MICHELLE                      MILLER, EMILY ROSE
BEAUTY BRANDS LLC                        2954 GREY HAWK DR                            BEAUTY BRANDS LLC
4600 MADISON AVE                         NORMAL IL 61761                              4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




MILLER, HEATHER                          MILLER, HEATHER J C                          MILLER, IAN THOMAS
1731 28TH ST                             BEAUTY BRANDS LLC                            SUPERCLEAN
BOULDER CO 80301                         4600 MADISON AVE                             1312 S AVENIDA POLAR A4
                                         STE 400                                      TUCSON AZ 85710
                                         KANSAS CITY MO 64112




MILLER, INEZ LEANN                       MILLER, JAMIE                                MILLER, JAMIE
1315 LEMANS CT APT 721                   BEAUTY BRANDS LLC                            BEAUTY BRANDS # 151
INDIANAPOLIS IN 46205                    6659 EDWARDSVILLE CROSSING DR                6659 EDWARDSVILLE CROSSING DR
                                         EDWARDSVILLE IL 62025                        EDWARDSVILLE IL 62026




                                             Page: 225 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 247 of 390
MILLER, JAMIE LYNN                       MILLER, JASMINE ALEXANDRA                   MILLER, JENNA MICHELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MILLER, JENNY                            MILLER, JEREMY                              MILLER, JORDAN
BEAUTY BRANDS LLC                        7341 N SHANNON AVE                          418 GEASCHEL DR
4600 MADISON AVE                         KANSAS CITY MO 64152                        CASEVILLE IL 62232
STE 400
KANSAS CITY MO 64112




MILLER, JORDIN K                         MILLER, JUSTIN                              MILLER, LAUREN SYDNEY
BEAUTY BRANDS LLC                        8 MAPLE DR                                  BEAUTY BRANDS LLC
4600 MADISON AVE                         CASEVILLE IL 62232                          4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MILLER, LINDA                            MILLER, MAQUEL JANIECE                      MILLER, MARILYN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           5705 PLYMOUTH DR
4600 MADISON AVE                         4600 MADISON AVE                            LAWRENCE KS 66049
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




MILLER, MARILYN SUE                      MILLER, MAX                                 MILLER, RHONDA
BEAUTY BRANDS LLC                        418 GEASCHEL DR                             1728 N 42ND ST
4600 MADISON AVE                         CASEYVILLE IL 62232                         KANSAS CITY KS 66102
STE 400
KANSAS CITY MO 64112




MILLER, RHONDA                           MILLER, RHONDA KAY                          MILLER, RHONDA R
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
15320 SHAWNEE MISSION PKWY               4600 MADISON AVE                            4600 MADISON AVE
SHAWNEE KS 66217                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MILLER, ROBIN                            MILLER, SARAH KAY                           MILLER, STEPHEN
208 E BASELINE RD APT 321                BEAUTY BRANDS LLC                           438 WARD PKWY
TEMPE AZ 85283                           4600 MADISON AVE                            KANSAS CITY MO 64112
                                         STE 400
                                         KANSAS CITY MO 64112




MILLER, STEPHEN R                        MILLIGAN, BLAKE                             MILLS, EMILY MICHELLE
BEAUTY BRANDS LLC                        101 SOUTH FIRST ST                          BEAUTY BRANDS LLC
4600 MADISON AVE                         CASEYVILLE IL 62232                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MILLS, HALEY ALYSSE                      MILLS, JEN                                  MILLS, NICHOLE MICHELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         7445 WEST BELL RD STE 100                   4600 MADISON AVE
STE 400                                  PEORIA AZ 85382                             STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MILLS, RACHEAL LEANN                     MILLS, SHEENA ANNETTE MAE                   MILLS, SUSAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                              Page: 226 of 369
                               Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 248 of 390
MILNE, AARON A                             MILNE, MOIRA ANDREA DRE'CILLE               MIMS, AMANDA
1527 SIMEN AVE                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
EDMOND OK 73003                            4600 MADISON AVE                            4600 MADISON AVE
                                           STE 400                                     STE 400
                                           KANSAS CITY MO 64112                        KANSAS CITY MO 64112




MIMS, AMANDA                               MINDYKOWSKI, AMANDA                         MINEDESIGN
BEAUTY BRANDS LLC                          1948 TESLA DR                               AMAL FLORES
6659 EDWARDSVILLE CROSSING DR              COLORADO SPRINGS CO 80909                   11151 MISSISSIPPI AVE
EDWARDSVILLE IL 62025                                                                  LOS ANGELES CA 90025




MINER FLEET MANAGEMENT GROUP               MINER, ERICA                                MINER, JACEY
2929 EXPRESSWAY DR NORTH                   8510 E 29TH ST N 810                        7413 W 141ST TERR
# 300B                                     WICHITA KS 67226                            OVERLAND PARK KS 66223
ISLANDIA NY 11749




MINETT, ISABELLE CATHERINE                 MINIX, NICOLE                               MINNESOTA DEPT OF COMMERCE
BEAUTY BRANDS LLC                          17910 E 40 HIGHWAY #11                      DEPT OF COMMERCE
4600 MADISON AVE                           INDEPENDENCE MO 64055                       113 EASTSEVENTH ST
STE 400                                                                                ST. PAUL MN 55101
KANSAS CITY MO 64112




MINOR, MICHELLE CHRISTINE                  MIRA KUEHNLE                                MIRANDA, MAYRA
BEAUTY BRANDS LLC                          SHOTBEE EVENT PHOTOGRAPHY                   BEAUTY BRANDS LLC
4600 MADISON AVE                           514 W 26TH ST 4W                            4600 MADISON AVE
STE 400                                    KANSAS CITY MO 64108                        STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




MIRELES, CHRISTINE                         MISSION BOWL                                MISSION LINEN SVC
BEAUTY BRANDS LLC                          5399 MARTWAY                                2652 SOUTH 16TH ST
2325 MARKETPLACE DR                        MISSION KS 66205                            PHOENIX AZ 85034
WACO TX 76711




MISSOURI AMERICAN WATER                    MISSOURI ATTORNEY GENERAL                   MISSOURI ATTORNEY GENERAL'S OFFICE
PO BOX 94551                               JOSHUA D HAWLEY                             CONSUMER PROTECTION DIVISION
PALATINE IL 60094-4551                     SUPREME CT BLDG                             OLD POST OFFICE BLDG
                                           207 W HIGH ST                               815 OLIVE ST SUITE200
                                           JEFFERSON CITY MO 65101                     ST. LOUIS MO 63101




MISSOURI DEPT OF CONSERVATION              MISSOURI DEPT OF HIGHER EDUCATION           MISSOURI DEPT OF NATURAL RESOURCES
2901 W TRUMAN BLVD                         AMERICAN STUDENT ASSISTANCE                 PO BOX 176
JEFFERSON CITY MO 65109                    PO BOX 414533                               1101 RIVERSIDE DR
                                           BOSTON MA 02241-4533                        JEFFERSON CITY MO 65102




MISSOURI DEPT OF PUBLIC SAFETY             MISSOURI DEPT OF REV                        MISSOURI DEPT OF REVENUE
DIVISION OF FIRE SAFETY                    VENDOR USE TAX RETURN                       HARRY S TRUMAN STATE OFFICE BLDG
1709 INDUSTRIAL DR                         PO BOX 840                                  301 WEST HIGH ST
JEFFERSON CITY MO 65109                    JEFFERSON CITY MO 65105-0840                JEFFERSON CITY MO 65101




MISSOURI DEPT OF REVENUE                   MISSOURI DEPT OF REVENUE                    MISSOURI DIRECTOR OF REVENUE
USE TAX RETURN                             PO BOX 840                                  TAXATION BUREAU
PO BOX 840                                 JEFFERSON CITY MO 65105-0840                PO BOX 3365
JEFFERSON CITY MO 65105-0840                                                           JEFFERSON CITY MO 65105-3365




                                                Page: 227 of 369
                              Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 249 of 390
MISSOURI DIRECTOR OF REVENUE              MISSOURI GAS ENERGY                       MISSOURI LABOR AND
MISSOURI DEPT OF REVENUE                  DRAWER 2                                  INDUSTRIAL RELATIONS COMMISSION
PO BOX 3365                               SAINT LOUIS MO 63171                      CHAIRMAN
JEFFERSON CITY MO 65105-3365                                                        3315 WEST TRUMAN BLVD RM 214
                                                                                    PO BOX 599
                                                                                    JEFFERSON CITY MO 65102-0599


MISSOURI PUBLIC SVC ENERGY ONE            MISSOURI PUBLIC SVC ENERGY ONE            MISSOURI STATE BOARD OF BARBER EXAM
ACCTS RECEIVABLE                          PO BOX 419118                             PO BOX 1335
1300 HAMBLEN RD                           KANSAS CITY MO 64141-6118                 JEFFERSON CITY MO 65102
LEE'S SUMMIT MO 64063




MISSOURI STATE BOARD OF COSMETOLOGY       MISSOURI STATE BOARD OF COSMOTOLOGY       MISSOURI STATE BOARD OF THERAPEUTIC
PO BOX 1062                               AND BARBER EXAMINERS                      MASSAGE
JEFFERSON CITY MO 65102                   PO BOX 1062                               PO BOX 1335
                                          JEFFERSON CITY MO 65102                   JEFFERSON CITY MO 65102




MISSOURI STATE TREASURER                  MISSOURI VALLEY ELECTRIC                  MITCHELL, ALLYSON
UNCLAIMED PROPERTY DIVISION               ACCTS RECEIVABLE                          BEAUTY BRANDS LLC
PO BOX 1004                               1640 BALTIMORE                            4600 MADISON AVE
JEFFERSON CITY MO 65102                   KANSAS CITY MO 64141                      STE 400
                                                                                    KANSAS CITY MO 64112




MITCHELL, COURTNEY PAIGE                  MITCHELL, DESTINEE MICHELLE               MITCHELL, ESTELLA CARMELITA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MITCHELL, JESSICA RENEE                   MITCHELL, JOY ELIZABETH                   MITCHELL, KIYANA MORENE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MITCHELL, KRISTY ANN                      MITCHELL, VIRGINIA                        MITCHELL, VIRGINIA ELLEN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          1270 E 1ST AVE                            4600 MADISON AVE
STE 400                                   BROOMFIELD CO 80020                       STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MIZANI                                    MIZANI                                    MIZENER, ELIZABETH ANN
CHRISTIE LINCOLN                          ANGELA HAFER EXT2                         BEAUTY BRANDS LLC
10345 PHILLIP PKWY                        PO BOX 731125                             4600 MADISON AVE
STREETSBORO OH 44241                      DALLAS TX 75373-1125                      STE 400
                                                                                    KANSAS CITY MO 64112




MKCHS-HAMPTON INN AND SUITES              MKCPD-EMBASSY SUITES KCI                  MLOTT, JENNIFER LYNNE
4600 SUMMIT                               7640 NW TIFFANY SPRINGS PKWY              BEAUTY BRANDS LLC
KANSAS CITY MO 64112                      KANSAS CITY MO 64154                      4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




MMM                                       MO DEPT OF HEALTH                         MO-KAN FINGERPRINT SVC LLC
PO BOX 721150                             PO BOX 570                                18458 RIDGE DR
OKLAHOMA CITY OK 73172                    JEFFERSON CITY MO 65102                   LINWOOD KS 66052




                                               Page: 228 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 250 of 390
MOBIL FONE                               MOBILE MINI INC                            MOBILE MINI INC
1925 BALTIMORE AVE                       7420 KYRENE RD                             PO BOX 650882
KANSAS CITY MO 64108-1911                STE 101                                    DALLAS TX 75265-0882
                                         TEMPE AZ 85283




MOBILE MINI INC                          MOBLEY, DENISE                             MOBLEY, DENISE MARIE
P.O. BOX 79149                           7445 WEST BELL RD                          BEAUTY BRANDS LLC
PHOENIX AZ 85062-9149                    # 100                                      4600 MADISON AVE
                                         PEORIA AZ 85382                            STE 400
                                                                                    KANSAS CITY MO 64112




MODERN SALON                             MODERN SUPPLY CO INC                       MODJESKI, HANNAH MARIE
PO BOX 1414                              1001 CLEVELAND                             BEAUTY BRANDS LLC
LINCOLNSHIRE IL 60069-9954               PO BOX 270075                              4600 MADISON AVE
                                         KANSAS CITY MO 64127                       STE 400
                                                                                    KANSAS CITY MO 64112




MOHLER, TABITHA NICOLE                   MOHN, KELLY MAUREEN                        MOIDL, KIMBERLY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MOLINA, GABRIELLE KRISTINA               MOLINE-KISICKI, MEGAN NICOLE               MOLITOR, SUSAN A
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          981 L ST
4600 MADISON AVE                         4600 MADISON AVE                           PENROSE CO 81240
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




MOMCHILOVICH, SANDRA KAY                 MONAHAN, JESSICA                           MONAHAN, SARA
BEAUTY BRANDS LLC                        5488 BARLBY BRIVE                          1709 N RIDGEVIEW RD
4600 MADISON AVE                         INDIANAPOLIS IN 46237                      #206
STE 400                                                                             OLATHE KS 66061
KANSAS CITY MO 64112




MONNET DESIGN                            MONROY, CESAR                              MONSTER INC
200 - 51 BULWER ST                       960 NW CLEAVELAND #10                      PO BOX 90364
TORONTO ON M5T-1A1                       CORNELLIUS OR 97330                        CHICAGO IL 60696-0364
CANADA




MONTALVO, KAYSANDRA MESSLEY              MONTERAY BAY HOSPITALITY LLC               MONTGOMERY, ABBY KAY
BEAUTY BRANDS LLC                        DBA HILTON GARDEN INN PHOENIX              BEAUTY BRANDS LLC
4600 MADISON AVE                         3422 E ELWOOD ST                           4600 MADISON AVE
STE 400                                  PHOENIX AZ 85040                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




MONTGOMERY, ASHLEY                       MONTGOMERY, ASHLEY NASHAE                  MONTGOMERY, KELLY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
3110 GREEN MOUNT CROSSING DR             4600 MADISON AVE                           745 US 31 NORTH UNIT C
SHILOH IL 62269                          STE 400                                    GREENWOOD IN 46142
                                         KANSAS CITY MO 64112




MONTGOMERY, LINDSY                       MONTGOMERY, MARC D                         MONTGOMERY, SAMANTHA DANIELLE
BEAUTY BRANDS #110                       MUSCLES FOR HIRE LLC                       BEAUTY BRANDS LLC
1270 E 1ST AVE                           4130 CLUB VLY DR                           4600 MADISON AVE
BROOMFIELD CO 80020                      HOUSTON TX 77082                           STE 400
                                                                                    KANSAS CITY MO 64112




                                              Page: 229 of 369
                            Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 251 of 390
MONTOYA, DYANE NOREEN                   MOODLEY, CHRISTOPHER                         MOODY NAT'L HH BEDFORD HOUSTON MT
BEAUTY BRANDS LLC                       17127 SOUTH IVY CIR                          HOMEWOOND SUITES BY HILTON BEDFORD
4600 MADISON AVE                        HOUSTON TX 77084                             RAFAEL LUQUE
STE 400                                                                              2401 AIRPORT FWY
KANSAS CITY MO 64112                                                                 BEDFORD TX 76021




MOOM                                    MOON, MICHAEL                                MOONEY, DEVEN RENEE
145 TYEE DR                             623 NE 6TH ST                                BEAUTY BRANDS LLC
#3123                                   BLUE SPRINGS MO 64014                        4600 MADISON AVE
PT. ROBERTS WA 98281-9602                                                            STE 400
                                                                                     KANSAS CITY MO 64112




MOORE HARRIS, ANDREA SUZANNE            MOORE, ABIGAIL DELANEY                       MOORE, AMBER M
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            AMBER M MOORE
4600 MADISON AVE                        4600 MADISON AVE                             8510 E 96TH ST
STE 400                                 STE 400                                      FISHER IN 46037
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MOORE, BREANNA MARIE                    MOORE, CARTER RAY BENJIMAN                   MOORE, ETHAN
BEAUTY BRANDS LLC                       976 SICKLEBAR DR                             2705 SE 4TH ST
4600 MADISON AVE                        PECULIAR MO 64078                            LEES SUMMIT MO 64063
STE 400
KANSAS CITY MO 64112




MOORE, JESSICA ANN                      MOORE, KATHEE ELIZABETH                      MOORE, KELLY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            524 ATLAS CT
4600 MADISON AVE                        4600 MADISON AVE                             ST PETERS MO 63376
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MOORE, LAMONICA DUSHAWN                 MOORE, LOVETTA                               MOORE, MARY ELIZABETH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                             4600 MADISON AVE
STE 400                                 STE 400                                      STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                         KANSAS CITY MO 64112




MOORE, NEINA SHEREE BARNHARDT           MOORE, ROSLYN                                MOORE, SAMANTHA ROCHELLE
BEAUTY BRANDS LLC                       6183 MID RIVERS MALL DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                        ST. CHALRES MO 63304                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MOORE, VANCIA CARAOMI                   MOP-ITS CLEANING SVC                         MORA, JOSUE MANUEL
BEAUTY BRANDS LLC                       3704 SOUTH CRANE                             9634 HALSEY ST
4600 MADISON AVE                        INDEPENDENCE MO 64055                        LENEXA KS 66215
STE 400
KANSAS CITY MO 64112




MORA, LILIANA FRANCIS                   MORA, MEGHAN                                 MORA, MEGHAN ELIZABETH
BEAUTY BRANDS LLC                       1940 W 137TH TERR                            BEAUTY BRANDS LLC
4600 MADISON AVE                        APT 80                                       4600 MADISON AVE
STE 400                                 LEAWOOD KS 66224                             STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




MORADIPOOR, SHOKOOFEH                   MORALES, ALEXANDRIA                          MORALES, LAURA
BEAUTY BRANDS LLC                       9618 RAVENS NEST CT                          5640 S PARKER RD
4600 MADISON AVE                        HOUSTON TX 77083                             AURORA CO 80015
STE 400
KANSAS CITY MO 64112




                                            Page: 230 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 252 of 390
MORALES, NATALIE HOPE                   MORALES, PATRICIA CATRINA                 MORALES, STEPHANIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         2905 E SKYLINE DR
4600 MADISON AVE                        4600 MADISON AVE                          STE 274
STE 400                                 STE 400                                   TUCSON AZ 85718
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MORALES, STEPHANIE ANN                  MORAN CONSULTING INC                      MORENO, NICOLE
BEAUTY BRANDS LLC                       ANDREW PECK                               2060 N COIT RD
4600 MADISON AVE                        3712 N BROADWAY                           RICHARDSON TX 75042
STE 400                                 # 636
KANSAS CITY MO 64112                    CHICAGO IL 60613




MORGAN HUNTER COMPANIES                 MORGAN INTEGRATED TECHNOLOGIES LTD        MORGAN MILLER PLUMBING
7600 W 110TH ST                         PO BOX 47305                              PO BOX 499
OVERLAND PARK KS 66210                  PLYMOUTH MN 55447                         GRANDVIEW MO 64030




MORGAN, CAROLINE                        MORGAN, ERIN                              MORGAN, KELSEY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         3110 GREEN MOUNT CROSSING DR
4600 MADISON AVE                        4600 MADISON AVE                          SHILOH IL 62269
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MORGAN, KELSEY ELIZABETH                MORGAN, KYERIA LYNNETTE                   MORHAUS, D'ANNE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         6659 EDWARDSVILLE CROSSING DR
4600 MADISON AVE                        4600 MADISON AVE                          EDWARDSVILLE IL 62025
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MORHAUS, DANNE MARIE                    MORNES, RAPHAEL                           MORONEY, ELLEN
BEAUTY BRANDS LLC                       3201 SW TIARA LN                          1270 E 1ST AVE
4600 MADISON AVE                        LEE SUMMIT MO 64082                       BROOMFIELD CO 80020
STE 400
KANSAS CITY MO 64112




MORRIS INDUSTRIES INC                   MORRIS SMITH, MARIAH SCOTT                MORRIS, CATHERINE
622 BAXTER AVE                          BEAUTY BRANDS LLC                         4640 CAREFREE CIR S
LOISVILLE, KY 40204                     4600 MADISON AVE                          COLORADO SPRINGS CO 80917
                                        STE 400
                                        KANSAS CITY MO 64112




MORRIS, CATHY                           MORRIS, CODOU EMEFA                       MORRIS, HALIE BRIANNE
5147 EROS WAY                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80917               4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MORRIS, JENNIFER RENEE                  MORRIS, KATHRYN ELIZABETH                 MORRIS, STEPHANIE NICOLLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




MORRIS, ZENOBIA                         MORRIS, ZENOBIA RUALAMINE                 MORRIS-FLAMINGO
13241 STATE LINE RD                     BEAUTY BRANDS LLC                         ACCTS RECEIVABLE
KANSAS CITY MO 64145                    4600 MADISON AVE                          MELINDA TORRES
                                        STE 400                                   6708 N 54TH ST
                                        KANSAS CITY MO 64112                      TAMPA FL 33610




                                            Page: 231 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 253 of 390
MORRIS-LOVELL, COLBY RAE               MORRISON AND HECKER LLP                    MORRISON, ALEX
BEAUTY BRANDS LLC                      UMB                                        BEAUTY BRANDS #132
4600 MADISON AVE                       9200 INDIAN CREEK PKWY                     3110 GREEN MOUNT CROSSING DR
STE 400                                STE 450                                    SHILOH IL 62269
KANSAS CITY MO 64112                   OVERLAND PARK KS 66210




MORRISON, ALEXANDRIA                   MORRISON, ALEXANDRIA DAWN                  MORRISON, KIMBERLY ANN
3110 GREEN MOUNT CROSSING DR           BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
SHILOH IL 62269                        4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MORRISON, KRISTEN M                    MORSE, CAROLINE ADELLE                     MORSE, MELISSA JEANNE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MORTON, CAREY                          MORTON, CAREY ANN                          MORTON, KIM
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          9774 E US HWY 36
4600 MADISON AVE                       20200 EAST JACKSON DR                      AVON IN 46123
STE 400                                INDEPENDENCE MO 64057
KANSAS CITY MO 64112




MORTON, KIMBERLY LYNN                  MOSAIC BRANDS INC                          MOSLEY, JORDYN
BEAUTY BRANDS LLC                      DBA MIA BEAUTY TONYTAIL CO                 BEAUTY BRANDS LLC
4600 MADISON AVE                       JENNIFER MERCER                            1041 E SOUTHLAKE BLVD STE 100
STE 400                                LIVE GREEK                                 SOUTHLAKE TX 75703
KANSAS CITY MO 64112                   3266 BUSKIRK AVE
                                       PLEASANT HILL CA 94523


MOSQUEDA, VERONICA                     MOSS LOCKSMITHING                          MOSS, ROMEO KYLE
BEAUTY BRANDS LLC                      CLINTON MOSS (INDIV)                       BEAUTY BRANDS LLC
4600 MADISON AVE                       CLINTON MOSS                               4600 MADISON AVE
STE 400                                3430 AUSTIN BLUFFS PKWY UNIT A             STE 400
KANSAS CITY MO 64112                   COLORADO SPRINGS CO 80918                  KANSAS CITY MO 64112




MOSS, SUSAN DEBRA                      MOTES, LISA LYNN                           MOUNT MORIAH FLORAL SHOP
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          ACCTS RECEIVABLE
4600 MADISON AVE                       4600 MADISON AVE                           10507 HOLMES RD
STE 400                                STE 400                                    KANSAS CITY MO 64131
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




MOUNTS, CHELSEA NOELLE                 MOXTER, BAILEY JO                          MOY, DESIREE NICHOLE
760 COLLINGSWORTH LN                   BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LAWRENCEVILLE GA 30043                 4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MOYER, EMILY                           MP2 ENERGY                                 MP2 ENERGY
1731 28TH ST                           PO BOX 733560                              21 WATERWAY AVE
BOULDER CO 80301                       DALLAS TX 75373                            STE 450
                                                                                  THE WOODLANDS TX 77380




MP2 ENERGY TEXAS LLC                   MR CARPET CARE                             MR CHIME INC
21 WATERWAY AVE STE 450                RONNIE BANKS                               236 AVENIDA LOBEIRO
THE WOODLANDS TX 77380                 5514 ROLLINS                               #B
                                       HOUSTON TX 77091                           SAN CLEMENTE CA 92672




                                           Page: 232 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 254 of 390
MR PLUMBER INC                          MR ROOTER COMPLETE PLUMB SVC               MR ROOTER OF SOUTHERN COLORADO
3057 MERRIAM LN                         11034 SHADY TRL                            1516 DUSTRY DR
KANSAS CITY KS 66106                    #128                                       COLORADO SPRINGS CO 80906
                                        DALLAS TX 75229




MR ROOTER PLUMBING                      MR ROOTER PLUMBING HOUSTON                 MR ROOTER PLUMBING DALLAS
866 S LIPAN ST                          PO BOX 131643                              11034 SHADY TRAAIL #128
DENVER CO 80223                         SPRING TX 77393-7399                       DALLAS TX 75229




MRAZ, DEBRA                             MRS BILLIE SUE POWER                       MS DEE INC
BEAUTY BRANDS LLC                       CARELL GRASS                               TERRI BARNETT
4600 MADISON AVE                        9926 W 107TH PL                            6037 BAKER RD
STE 400                                 WEST MINITER CO 80021                      MINNETONKA MN 55345
KANSAS CITY MO 64112




MS FLORIDA                              MSI SYSTEMS INTEGRATORS                    MSSR CONSULTING
DBA WASTEX                              PO BOX 30127                               20619 W 96TH TER
WILLIAM HARRISON                        OMAHA NE 68103-1127                        LENEXA KS 66220
330 FRANKLIN RD
ATLANTA GA 30342




MT INDUSTRIES INC                       MTS CONTRACTING                            MUELLER, JESSICA
MYSTIC TAN                              STEPHANIE BURKE                            973 SW CLARK RD
8909 SOUTH FWY DR STE 100               1019 SWIFT                                 APT G
MACEDONIA OH 44056                      NORTH KANSAS CITY MO 64116                 BLUE SPRINGS MO 64015




MUELLER, TONI                           MUFFLEY, MIRANDA NOEL                      MUHL LANDSCAPE AND IRRIGATION INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          PO BOX 8766
4600 MADISON AVE                        4600 MADISON AVE                           WACO TX 76714
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MUKHTAROVA, KRISTINA STANISLAV          MULINAZZI, MARIAH ALEXIS                   MULLER AND MULLER
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          1212 MCGEE
4600 MADISON AVE                        4600 MADISON AVE                           STE 210
STE 400                                 STE 400                                    KANSAS CITY MO 64106
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MULLIN, HADLEY                          MULLINS, RACHEL                            MULLIS, APRILL BETH
600 MONTGOMERY ST                       10810 N TATUM BLVD                         BEAUTY BRANDS LLC
STE 2900                                PHOENIX AZ 85028                           4600 MADISON AVE
SAN FRANCISCO CA 94111                                                             STE 400
                                                                                   KANSAS CITY MO 64112




MULTI PACKAGING SOLUTIONS               MULTIPLE SVC EQUIPMENT CO                  MULVIHILL, LAUREN ELIZABETH
75 REMITTANCE DR                        GAL-MSEC FINANCIAL                         BEAUTY BRANDS LLC
STE 3111                                MARK CRAIN                                 4600 MADISON AVE
CHICAGO IL 60675-3111                   PO BOC 660831                              STE 400
                                        DALLAS TX 75266                            KANSAS CITY MO 64112




MULVIHILL, MELISSA LYNN                 MUNDY, ERIC MARSHALL                       MUNIZZA, NINA SUZANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 233 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 255 of 390
MUNOZ CORP                              MUNOZ CORP                                 MUNOZ, DANIEL ANTONIO
SHARMYN MUNOZ                           PO BOX 2679                                BEAUTY BRANDS LLC
2505 E AZTEC                            GALLUP NM 87305                            4600 MADISON AVE
PO BOX 850                                                                         STE 400
GALLUP NM 87305                                                                    KANSAS CITY MO 64112




MUNOZ, STEPHANIE SUZANNE                MUNRO, ALYSSA MEGAN                        MUNSEY, ALYSSA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           15320 SHAWNEE MISSION PKWY
STE 400                                 STE 400                                    SHAWNEE KS 66217
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MUNSEY, ALYSSA JANE                     MUNSEY, MANDY LEIGH                        MUNSON, SARA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          7080 SHOUP RD
4600 MADISON AVE                        4600 MADISON AVE                           COLORADO SPRINGS CO 80908
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




MURAD LLC                               MURILLO, MELANIE                           MURILLO, MELANIE JEAN
ACCTS RECEIVABLE                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
LYNDA BENSON                            2162 E WILLIAMS FIELD RD STE 111           4600 MADISON AVE
2121 PARK PL                            GILBERT AZ 85295                           STE 400
FIRST FLOOR                                                                        KANSAS CITY MO 64112
EL SEGUNDO CA 90245


MURPHY SECURITY SOLUTIONS               MURPHY, EMMA JUDE                          MURPHY, JESSICA LAUREN
TOM J MURPHY                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1217 ROBINHOOD LN                       4600 MADISON AVE                           4600 MADISON AVE
LA GRANGE PARK IL 60526                 STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MURPHY, KARA ANNE                       MURPHY, MAURICE                            MURPHY, WILLIAM
BEAUTY BRANDS LLC                       859 N EVERGREEN ST                         650 E LAKOTA ST
4600 MADISON AVE                        GARDNER KS 66030                           GARDNER KS 66030
STE 400
KANSAS CITY MO 64112




MURRAY, AMANDA SUE                      MURRAY, JESSICA ANNE                       MURRAY, SAMANTHA ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MUSE MANAGEMENT INC                     MUSE, BRITTANY NICOLE                      MUSEO LIMITED PARTNERSHIP
37 WEST 26TH ST                         BEAUTY BRANDS LLC                          MUSEO
S-303                                   4600 MADISON AVE                           STEVE MATURO
NEW YORK NY 10010                       STE 400                                    3021 MAIN ST
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64108




MUSGRAVE, MORGAN BAILEY                 MUSGRAVE, RACHELLE LYNN                    MUSUNEGGI, ADRIANNE L
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          DBA 27TH LLC
4600 MADISON AVE                        4600 MADISON AVE                           ADRIANNE MUSUNEGGI
STE 400                                 STE 400                                    812 5TH AVE N #311
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       SEATTLE WA 98109




MUTUAL OF OMAHA                         MUTURI, TWILA SHEVENE                      MY SISTER'S PLACE
PO BOX 2147                             BEAUTY BRANDS LLC                          430 N DOBSON RD
OMAHA NE 68103-2147                     4600 MADISON AVE                           STE 110
                                        STE 400                                    MESA AZ 85201
                                        KANSAS CITY MO 64112




                                             Page: 234 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 256 of 390
MY-T-BRITE                               MYERS, DON                                 MYERS, JESSE MARIE
PO BOX 3663                              MYERS PLUMBING SVC                         BEAUTY BRANDS LLC
SHAWNEE MISSION KS 66203                 16720 STUEBNER AIRLINE STE 116             4600 MADISON AVE
                                         SPRING TX 77389                            STE 400
                                                                                    KANSAS CITY MO 64112




MYERS, MAKAYLA                           MYERS, MALIA RENEE DAIDAI                  MYERS, NIKI L
967 NW 375TH RD                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
HOLDEN MO 64040                          4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




MYERS, RACHEL LEE                        MYKYTYN ENTERPRISESINC                     MYRICK, CHARLIE
BEAUTY BRANDS LLC                        KATHY HERMAN                               7103 CHAS DR # F
4600 MADISON AVE                         3234 SPRING STUEBNER                       PLEASANT VALLEY MO 64068
STE 400                                  SPRING TX 77389
KANSAS CITY MO 64112




MYSTIC TAN                               N'ROOTER, SNAKE                            NAAG TAG INC
DAWN WATTS                               4130 NE PRT DR                             KIRBY BAYLES
13800 SENLAC DR                          LEE'S SUMMIT MO 64064                      6796 SOUTH AIRPORT RD
STE 300                                                                             WEST JORDAN UT 84084
FARMERS BRANCH TX 75234




NABORS, MAKENZIE                         NABORS, MAKENZIE RENEE                     NADEAU, KERI
7501 W 119TH ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66213                   4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NAEDELE, EMILY JOY                       NAGEL, MATTHEW                             NAGY, CARLA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NAIL ALLIANCE ARTISTIC INC               NAIL TEK (DO NOT USE THIS VENDOR)          NAILPRO
1545 MOONSTONE                           JOY KRANZ                                  PO BOX 17107
BREA CA 92821                            110 LAKE AVE SOUTH                         NORTH HOLLYWOOD CA 91615-9412
                                         STE 42
                                         NESCONSET NY 11767




NAILS                                    NAILTIQUES                                 NAKARMI, SARMIN
PO BOX 1067                              MARIBEL DIAZ                               BEAUTY BRANDS LLC
SKOKIE IL 60076-8067                     10315 102ND TER                            4600 MADISON AVE
                                         SEBASTIAN FL 32958                         STE 400
                                                                                    KANSAS CITY MO 64112




NANCE, JENNIFER HOLCOMBE                 NANEZ, ALICIA                              NANNEY, JOSEPH
BEAUTY BRANDS LLC                        BEAUTY BRANDS #121                         8 EAST O'FALLON DR
4600 MADISON AVE                         1731 28TH ST                               O'FALLON MO 63366
STE 400                                  BOULDER CO 80301
KANSAS CITY MO 64112




NARDONI, KIM                             NASRIN, SELINA                             NATALIE, EMMA JEAN
6659 EDWARDSVILLE CROSSING DR            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
EDWARDSVILLE IL 62025                    4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 235 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 257 of 390
NATHAN, ALBERT                            NATION, PAULA SUE                          NATIONAL CHARITY LEAGUE INC
9612 N 7TH ST                             BEAUTY BRANDS LLC                          SOUTHLAKE CHAPTER
PHOENIX AZ 85020                          4600 MADISON AVE                           PO BOX 92681
                                          STE 400                                    SOUTHLAKE TX 76092
                                          KANSAS CITY MO 64112




NATIONAL CINEMA NETWORK INC               NATIONAL COSMETOLOGY ASSOCIATION           NATIONAL DECISION SYSTEMS
1300 E 104TH ST                           4274 PAYSPHERE CIR                         PO BOX 919027
STE/100                                   CHICAGO IL 60674                           SAND DIEGO CA 92191
KANSAS CITY MO 64131




NATIONAL EQUIP CODO NOT USE               NATIONAL EQUIPMENT CO                      NATIONAL FIRE SUPPRESSION
3401 3 TRUMAN RD                          DBA INSTORE DESIGN DISPLAY                 PO BOX 412007
KANSAS CITY MO 64127                      3401 E TRUMAN RD                           BOSTON MA 02241-2007
                                          KANSAS CITY MO 64127




NATIONAL SECURITY AND PROTECTIVE SVCS     NATIONAL SHOPPING SVC                      NATIONAL WALLCOVERING
8553 N BEACH ST                           2510 WARREN DR                             PO BOX 1999
STE 187                                   STE B                                      LITTLE ROCK AR 72203
FORT WORTH TX 76244                       ROCKLIN CA 95677




NATIONSBANK                               NATIONWIDE INSURANCE COMPANY               NATURAL HEALTH TECHNOLOGIES INC
DIANE ROSE INTL DEPT                      MARK HOWARD - CHIEF LEGAL OFFICER          50 N 3RD ST
PO BOX 419038                             1 NATIONWIDE PLZ                           PO BOX 2222
KANSAS CITY MO 64183                      COLUMBUS OH 43215                          FAIRFIELD IA 52556




NATURE'S FAVOR                            NATURE'S FAVOR                             NAUGHTON, HANNAH BETH
FRED KLEINER                              NATURES FAVOR INC                          BEAUTY BRANDS LLC
41 GLENWOOD RD                            PO BOX 949                                 4600 MADISON AVE
PLAINVIEW NY 11803                        PLAINVIEW NY 11803                         STE 400
                                                                                     KANSAS CITY MO 64112




NAUGHTON, MAUREEN                         NAUGHTON, MAUREEN                          NAUGHTON, MAUREEN
BEAUTY BRANDS LLC                         4575 E CACTUS RD                           BEAUTY BRANDS #118
4600 MADISON AVE                          STE 100                                    4575 E CACTUS RD
STE 400                                   PHOENIX AZ 85032                           PHOENIX AZ 85032
KANSAS CITY MO 64112




NAUMAN, CATHARINE ELIZABETH               NAVA, VERONICA                             NAVE, JULIUS
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          1602 BIRCH ST
4600 MADISON AVE                          4600 MADISON AVE                           KANSAS CITY KS 66106
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




NAVITECH                                  NAWZAD, HAWZHEEN                           NEADEAU, KERI
200 S MERIDIAN ST                         1122 BROADMORE LN                          300 E 66TH ST
STE #220                                  LIBERTY MO 64068                           KANSAS CITY MO 64113
INDIANAPOLIS IN 46225




NEAL HARRIS HEATGAIR COND AND PLUMBLLC    NEAL, LATOSHA CHENE                        NEALE, VICTORIA
9040 CODY                                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66214                    4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                              Page: 236 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 258 of 390
NEBRASKA ATTORNEY GENERAL                 NEBRASKA CHILD SUPPORT PAYMENT CTR         NEBRASKA DEPT OF BANKING
DOUG PETERSON                             PO BOX 82890                               AND FINANCE
2115 STATE CAPITOL                        LINCOLN NE 68501-2890                      PO BOX 95006
LINCOLN NE 68509-8920                                                                LINCOLN NE 68509-5006




NEBRASKA DEPT OF ENVIRONMENTAL QUALITY    NEBRASKA DEPT OF LABOR                     NEBRASKA DEPT OF REV-DO NOT USE
1200 N ST STE 400                         COMMISSIONER                               PO BOX 94818
PO BOX 98922                              550 SOUTH 16TH ST                          LINCOLN NE 68509
LINCOLN NE 68509-8922                     ADMINISTRATIVE OFFICE
                                          LINCOLN NE 68509




NEBRASKA DEPT OF REVENUE                  NEBRASKA DEPT OF REVENUE                   NEBRASKA DIVISION OF PUBLIC HEALTH
301 CENTENNIAL MALL SOUTH                 PO BOX 94818                               LICENSURE UNIT
2ND FL                                    LINCOLN NE 68509-4818                      PO BOX 94986
LINCOLN NE 68509-4818                                                                LINCOLN NE 68509




NEBRASKA STATE TREASURER                  NECCO COFFEE CO INC                        NECKER, COURTNEY
UNCLAIMED PROPERTY DIVISION               MAUREEN GILLIAM                            3164 BENTWATER PL
809 P ST                                  1001 E 11ST ST                             ST. CHARLES MO 63301
LINCOLN NE 68508-1390                     KANSAS CITY MO 64106




NEEDHAM, AMY MELISSA                      NEGRETE, KAREN                             NEIDINGER, SANDRA
BEAUTY BRANDS LLC                         5009 E RAY RD                              1142 SW MARTIN DR
4600 MADISON AVE                          PHOENIX AZ 85044                           BLUE SPRINGS MO 64015
STE 400
KANSAS CITY MO 64112




NEIDLINGER, NICHOLE LEE                   NEILL TECHNOLOGIES                         NELSEN, ALEXANDRA
BEAUTY BRANDS LLC                         DENISE BOUDREAUX                           BEAUTY BRANDS LLC
4600 MADISON AVE                          303 S PINE ST                              4600 MADISON AVE
STE 400                                   HAMMOND LA 70403                           STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




NELSON, BEVERLY                           NELSON, JANICE                             NELSON, JANICE
BEAUTY BRANDS LLC                         913 INDIANA AVE                            BEAUTY BRANDS #124
4600 MADISON AVE                          SOUTH ROXANA IL 62087                      6183 MIDRIVERS MALL DR
STE 400                                                                              ST CHARLES MO 63304
KANSAS CITY MO 64112




NELSON, JANICE F                          NELSON, STUART CHRISTIAN                   NELSON, TAURA L
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          929 E DRUMM CIR
4600 MADISON AVE                          4600 MADISON AVE                           INDEPNDENCE MO 64055
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




NELSON, WENDY                             NEON GLASSWORKS                            NEON PRODUCTS CO INC
8034 W GREENSLEEVES WAY                   1500 CHERRY ST                             JEFF
TUCSON AZ 85743                           LOUISVILLE CO 80027                        4713 F ST
                                                                                     OMAHA NE 68117




NEOSTRATA CO INC                          NEOSTRATA CO INC                           NESBITT, JAMIE
RUTH GOLDSTEIN                            PO BOX 85001421                            BEAUTY BRANDS LLC
307 COLLEGE RD EAST                       PHILADELPHIA PA 19178-1421                 6125 W PK BLVD
PRINCETON NJ 08540                                                                   PLANO TX 75093




                                               Page: 237 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 259 of 390
NESBITT, JAMIE RAE                       NESPER SIGN ADVERTISING                    NESS, ANNIE LEE
BEAUTY BRANDS LLC                        PAT MCALLISTER                             BEAUTY BRANDS LLC
4600 MADISON AVE                         4620 J ST SW                               4600 MADISON AVE
STE 400                                  CEDAR RAPIDS IA 52404                      STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




NEST FRAGRANCES LLC                      NETTELBLAD, HANNAH ELIZABETH               NETWORK BUSINESS PRODUCTS INC
LISEDA SHELEGU                           BEAUTY BRANDS LLC                          TODD CHAFFIN
3 EAST 54TH ST 5TH FL                    4600 MADISON AVE                           PO BOX 480257
NEW YORK NY 10022                        STE 400                                    KANSAS CITY MO 64148-0257
                                         KANSAS CITY MO 64112




NEUMA RESEARCH LLC                       NEURA, GABRIEL                             NEURA, SIMON
LINDA NISHIHIRA                          4448 NE PK SPRINGS CT                      4448 NE PK SPRINGS CT
20633 S FORDYCE AVE                      LEES SUMMIT MO 64064                       LEES SUMMIT MO 64064
CARSON CA 90810




NEVILLE, DELISA                          NEW BENEFITS LTD                           NEW CENTURY PICTURE CORP
18305 N 111TH DR                         VALERIE KIER                               DEPT 20-3007
SURPRISE AZ 85374                        14240 PROTON RD                            PO BOX 5977
                                         DALLAS TX 75244                            CAROL STREAM IL 60197-5977




NEW DIRECTIONS BEHAVIORAL HEALTH         NEW DIRECTIONS BEHAVIORAL HEALTH           NEW FLAG GMBH
JEAN LAIRD                               PO BOX 87-0195                             DBA INVISIBOBBLE
8140 WARD PKWY STE 500                   KANSAS CITY MO 64187-0195                  CINDY KOEPP MABADI
KANSAS CITY MO 64114                                                                LEOPOLDSTR 154
                                                                                    MUNICH 80804
                                                                                    GERMANY


NEW HORIZONS CLC OF KANSAS CITY          NEW HORIZONS COMPUTER LEARNING CNTR        NEW LIFE CENTER
9611-E METCALF AVE                       9611-E METCALF AVENUE                      PO BOX 5005
OVERLAND PARK KS 66212                   OVERLAND PARK KS 66212                     GOODYEAR AZ 85338




NEW TREND MARKETING                      NEW TREND MARKETING                        NEW YORK STATE DEPT OF LAW
311 S ARLINGRON HEIGHTS RD               PO BOX 9220                                BUREAU OF INVESTOR PROT AND SEC
ARLINGRON HEIGHTS IL 60005               PEORIA IL 61612-9220                       120 BROADWAY 23RD FL
                                                                                    NEW YORK NY 10271




NEWELL, ALYSSA NICOLE                    NEWELL, KATIA CATHERINE                    NEWHOUSE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          660 BROOKLYN
4600 MADISON AVE                         4600 MADISON AVE                           KANSAS CITY MO 64124
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




NEWMAN REYNOLDS RIFFEL PA                NEWMAN, JENNIFER                           NEWMAN, KATHERINE ELIZABETH
PO BOX 47068                             C/O/BEAUTY BRANDS #110                     BEAUTY BRANDS LLC
WICHITA KS 67201                         1270 E 1ST AVE                             4600 MADISON AVE
                                         BROOMFIELD CO 80020                        STE 400
                                                                                    KANSAS CITY MO 64112




NEWMAN, MARK THOMAS                      NEWMAN, MORGYN                             NEWMINE LLC
11020 ROWLAND CT                         BEAUTY BRANDS LLC                          MARK LIGHTBODY
KANSAS CITY KS 66109                     7445 W BELL RD                             30 TURNPIKE RD
                                         PEORIA AZ 85382                            STE 2
                                                                                    SOUTHBOROUGH MA 01772




                                             Page: 238 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 260 of 390
NEWS 400                               NEWSOM, RACHEL CAROLYN                     NEWSOME, KAILA SEDONIA
221 E 29TH ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PO BOX 3438                            4600 MADISON AVE                           4600 MADISON AVE
LOVELAND CO 80539                      STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NEWSOME, RASHOUNA HARRIS               NEWSWEEK                                   NEWTON, KIERE CHEYENNE
13241 STATE LINE RD                    BOX 404                                    BEAUTY BRANDS LLC
KANSAS CITY MO 64145                   LIVINGSTON NJ 07039-1676                   4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




NEXT MANAGEMENT LLC                    NEXTPAGE INC                               NEXXUS PRODUCTS CO
KAREN                                  BOB SHANNON                                82 COROMAR
15 WATTS ST                            8300 NE UNDERGROUND DR                     PO BOX 1274
NEW YORK NY 10013                      PILLAR 122                                 SANTA BARBARA CA 93116
                                       KANSAS CITY MO 64161




NEXXUS PRODUCTS CO                     NEXXUS PROFESSIONAL PRODUCTS               NGUYEN, BICH
PO BOX 1274                            ACCTS RECEIVABLE                           BEAUTY BRANDS LLC
SANTA BARBARA CA 93116                 BRUCE COHOON                               4600 MADISON AVE
                                       815 W 23RD ST                              STE 400
                                       INDEPENDENCE MO 64055                      KANSAS CITY MO 64112




NGUYEN, BICH THY THI                   NGUYEN, DZIEM                              NGUYEN, DZIEM KIEU
3211 PRESTON RD STE 16                 1041 E SOUTHLAKE BLVD                      BEAUTY BRANDS LLC
FRISCO TX 75034                        STE 100                                    4600 MADISON AVE
                                       SOUTHLAKE TX 76092                         STE 400
                                                                                  KANSAS CITY MO 64112




NGUYEN, LIEN THI                       NGUYEN, LIEN THUY                          NGUYEN, NANCY
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NGUYEN, NANCY                          NGUYEN, THUY                               NHC CONSTRUCTION LLC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          PO BOX 202
575 WEST BAY AREAD BLVD                4600 MADISON AVE                           SHAWNEE MISSION KS 66201
WEBSTER TX 77598                       STE 400
                                       KANSAS CITY MO 64112




NIA LEWIS                              NIADYNE INC NAI 24                         NICKLES, EMMA LAJEAN
3428 N 39TH ST                         TINA WEITZ                                 BEAUTY BRANDS LLC
KANSAS CITY KS 66104                   PO BOX 786966                              4600 MADISON AVE
                                       PHILADELPHIA PA 19178-6966                 STE 400
                                                                                  KANSAS CITY MO 64112




NICKS, KODY                            NICOLA, JESSICA                            NICOR GAS
3410 HAVENBROOK DR                     7214 NORTH ACADEMY BLVD                    PO BOX 5407
ST LOUIS MO 63114                      COLORADO SPRINGS CO 80920                  CAROL STREAM IL 60197




NICOR GAS                              NICOR GAS CO (UTILITIES)                   NIEDER, SYDNEY
PO BOX 190                             PO BOX 5407                                BEAUTY BRANDS LLC
AURORA IL 60507 0190                   CAROL STREAM IL 60197-5407                 4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                            Page: 239 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 261 of 390
NIELSON, CHLOE                            NIEWEG, BRODY JAMES                        NIK-KHAN, MERRYL
327 SW ALBATROSS CT                       312 NE 5TH ST                              BEAUTY BRANDS LLC
LEES SUMMIT MO 64082                      OAK GROVE MO 64075                         4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




NIKALI INC                                NIKIRK, LAUREN NICOLE                      NIMAN, CHERYL
TOM HARRISON                              BEAUTY BRANDS LLC                          6614 BRITTANY PK LN
10062 NW 46TH ST                          4600 MADISON AVE                           HOUSTON TX 77066
FORT LAUDERDALE FL 33351                  STE 400
                                          KANSAS CITY MO 64112




NIMAX                                     NIMPHIUS, NICOLE KAAREN                    NIOXIN
ACCTS RECEIVABLE                          BEAUTY BRANDS LLC                          CUSTOMER SVC
1990 INNERBELT BUSINESS CTR               4600 MADISON AVE                           1781 WESTFORK DR
ST. LOUIS MO 63114                        STE 400                                    LITHIA SPRINGS GA 30057
                                          KANSAS CITY MO 64112




NISSEN, BRIANA                            NISSEN, BRIANA PAIGE                       NISSEN, NICOLE
105 WEST OCOTILLO RD                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CHANDLER AZ 85248                         4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NISSEN, NIKKI                             NO MO-STACHE LLC                           NOBLE, AMANDA GAIL
3110 GREEN MOUNT CROSSING DR              1332 1/2 LEMOYNE ST                        BEAUTY BRANDS LLC
SHILOH IL 62269                           LOS ANGELES CA 90026                       4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




NOBLE, SUSAN                              NOCELLA, DARLENE                           NOCELLA, DARLENE
BEAUTY BRANDS LLC                         BEAUTY BRANDS #110                         1270 EAST 1ST AVE
4600 MADISON AVE                          1270 E 1ST AVE                             BROOMFIELD CO 80020
STE 400                                   BROOMFIELD CO 80021
KANSAS CITY MO 64112




NOCELLA, DARLENE A                        NOCELLA, NICHOLAS MARK                     NOCELLA, NICOLE
BEAUTY BRANDS LLC                         5163 GREY SWALLOW ST                       5163 GREY SWALLOW ST
4600 MADISON AVE                          BRIGHTON CO 80601                          BRIGHTON CO 80601
STE 400
KANSAS CITY MO 64112




NOHR, EMILY C                             NOLAND, ANDREA RENAE                       NOLL, MADISON ELLA
11609 WEST 102ND ST                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66214                    4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NORDIC HOUSE DESIGNS                      NORIEGA, GUISELA MAYDILI                   NORMALEAH OVARIAN CANCER FOUNDATION
JOHN GRIFFITH                             BEAUTY BRANDS LLC                          1612 2ND AVE
PO BOX 525                                4600 MADISON AVE                           ROCK ISLAND IL 61201
SAUGERTIES NY 12477                       STE 400
                                          KANSAS CITY MO 64112




NORMALEAH OVARIAN CANCER FOUNDATION       NORMAN, JOURNI                             NORMAN, JOURNI SUZANNE
PO BOX 6935                               BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
ROCK ISLAND IL 61204                      6125 W PK BLVD                             4600 MADISON AVE
                                          PLANO TX 75093                             STE 400
                                                                                     KANSAS CITY MO 64112




                                              Page: 240 of 369
                             Case 19-10031-CSS      Doc 1     Filed 01/06/19   Page 262 of 390
NORR ILLINOIS INC                        NORRAS, SUSAN                           NORRIE, REBECCA ANN
325 NORTH LA SALLE ST                    10533 WEDD                              BEAUTY BRANDS LLC
STE 500                                  OVERLAND PARK KS 66212                  4600 MADISON AVE
CHICAGO IL 60654                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




NORSEMAN PLASTICS                        NORTH ACADEMY III LLC                   NORTH ACADEMY III LLC A NEBRASKA LLC
39 WESTMORE DR                           RMC MANAGEMENT LLC                      KRATT COMMERCIAL DEVELOPMENT
REXDALE ON M9V 3Y6                       6285 FALL RIVER DR                      KEVIN KRATT
CANADA                                   COLORADO SPRINGS CO 80918               102 NORTH CASCADE AVE
                                                                                 STE 250
                                                                                 COLORADO SPRINGS CO 80903


NORTH AMERICAN BEAUTY EVENTS LLC         NORTH BELT LOCK AND KEY SVC             NORTH CAROLINA ATTORNEY GENERAL
PO BOX 29661 DEPT 2029                   PO BOX 11790                            JOSH STEIN
PHOENIX AZ 85038-9661                    SPRING TX 77391-1790                    DEPT OF JUSTICE
                                                                                 PO BOX 629
                                                                                 RALEIGH NC 27602-0629




NORTH CAROLINA DEPT OF ENVIRONMENTAL     NORTH CAROLINA DEPT OF LABOR            NORTH CAROLINA DEPT OF REVENUE
AND NATURAL RESOURCES                    COMMISSIONER                            501 N WILMINGTON ST
3800 BARRETT DR                          1101 MAIL SERVICE CTR                   RALEIGH NC 27604
RALEIGH NC 27609                         RALEIGH NC 27699-1101




NORTH CAROLINA DEPT OF REVENUE           NORTH CAROLINA ENVIRONMENT AND          NORTH CAROLINA STATE BOARD OF
PO BOX 25000                             NATURAL RESOURCES                       COSMETIC ART EXAMINERS
RALEIGH NC 27640-0700                    3800 BARRETT DR                         1201 FRONT ST STE 110
                                         RALEIGH NC 27609                        RALEIGH NC 27609




NORTH CAROLINA STATE TREASURER           NORTH DAKOTA SECURITIES COMMISSION      NORTH DALLAS EXECUTIVE SUITES INC
UNCLAIMED PROPERTY DIVISION              600 E BLVD 5TH FL                       5068 W PLANO PKWY STE 300
325 N SALISBURY ST                       CAPITOL BLDG                            PLANO TX 75093
RALEIGH NC 27603                         BISMARK ND 58505




NORTH FORK GRILLE                        NORTH MECKLENBURG PLUMBING CO INC       NORTH MECKLENBURG PLUMBING CO INC
2747 W MEMORIAL                          JULIE HESTER                            PO BOX 317
OKLAHOMA CITY OK 73132                   9705 ROSEWOOD MEADOW LN                 HUNTERSVILLE NC 28070
                                         HUNTERSVILLE NC 28078




NORTH PHOENIX CHAMBER OF COMMERCE        NORTHERN DISTRIBUTING                   NORTHLAND DISTRIBUTION CENTER
2737 E GREENWAY RD STE 10                1711 ROGERS AVE                         1518 ERIE
PHOENIX AZ 85032-2261                    SAN JOSE CA 95112-1107                  NORTH KANSAS CITY MO 64116




NORTHLAND REGIONAL CHAMBER OF COMMERCE   NORTHWEST ASSISTANCE MINISTRIES         NORTHWEST GLASS AND MIRROR INC
634 NW ENGLEWOOD RD                      15555 KUYKENDAHL RD                     PO BOX 841328
KANSAS CIT MO 64118                      HOUSTON TX 77090-3651                   HOUSTON TX 77284-1328




NORVELL SKIN SOLUTIONS LLC               NORWOOD, SHALETTA EVETTE                NOU, RANY SUM
LYNN NORVELL CEO                         BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC
115 EDGEWOOD ST                          4600 MADISON AVE                        4600 MADISON AVE
ALEXANDRIA TN 37012                      STE 400                                 STE 400
                                         KANSAS CITY MO 64112                    KANSAS CITY MO 64112




                                             Page: 241 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 263 of 390
NOVACHROME DIGITAL DESIGN AND            NOVAK, BRIANNA NOEL                        NOVOTNY, SHARON MARIE
IMAGING INC                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
2593 SOUTH HANLEY RD                     4600 MADISON AVE                           4600 MADISON AVE
BRENTWOOD MO 63144                       STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NOVOTONY, ZENOVIA NEKISKA                NOWELS, NATHANIEL LEE                      NOYES, ELIZABETH SVAGLIC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NRC OFFICES                              NRC OFFICES                                NRG ENERGY INC
OCC TAX RECEIPT SALON SPA                OCC TAX RECEIPT RETAIL SALES               DBA RELIANT ENERGY RETAIL SERV LLC
4953 STATE AVE                           4953 STATE AVE                             1000 MAIN ST
KANSAS CITY KS 66102                     KANSAS CITY KS 66102                       HOUSTON TX 77002




NUAJE                                    NUCLEIC A                                  NUDESSE, NUFREE
ROD OR RHONDA CAVNER                     CUSTOMER SVC                               EQUIBAL INC
1200 W 39TH                              5601 E RIVER RD                            PO BOX 753R
KANSAS CITY MO 64111                     FRIDLEY MN 55432                           FLORIDA NY 10921




NUMARA SOFTWARE INC                      NUNEZ, ESMERALDA G GOMEZ                   NUNEZ-CLERE, ANGELICA MARIE
3585 ATLANTA AVE                         12931 MEADOW RUN CT                        BEAUTY BRANDS LLC
PO BOX 933754                            HOUSTON TX 77066                           4600 MADISON AVE
HAPEVILLE GA 30354                                                                  STE 400
                                                                                    KANSAS CITY MO 64112




NUNN, MARRIAH AMOR                       NUNO, YAJAYRA                              NUSSBAUM, KAILEY SUMMER
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




NVPERRICONE MDLLC                        NW TRANSPORT SVC INC                       NYENDWA, ACKIM
JO DE SIMONE                             PO BOX 710                                 6661 GILES RD #212
639 RESEARCH PKWY                        DENVER CO 80201-0710                       PAPILLON NE 68133
MERIDEN CT 06450




NYQUIST, TYLER BRIANNE                   NYSTROM, JOSHUA T                          NYX PROFESSIONAL MAKEUP
BEAUTY BRANDS LLC                        8631 N 112TH AVE                           LEA KIM
4600 MADISON AVE                         PEORIA AZ 85345                            588 CRENSHAW BLVD
STE 400                                                                             TORRANCE CA 90503
KANSAS CITY MO 64112




NYX PROFESSIONAL MAKEUP                  O'BRIEN, AMY                               O'BRIEN, NICOLE
CONSUMER PRODUCTS DIVISION               1235 TENNESSEE ST                          BEAUTY BRANDS LLC
25139 NETWORK PL                         LAWRENCE KS 66044                          1811 VILLAGE WEST PKWY STE O-101
CHICAGO IL 60673-1251                                                               KANSAS CITY KS 66111




O'BRIEN, NICOLE MARIE                    O'BRIEN, PAIGE                             O'BRIEN, PAIGE ELIZABETH
BEAUTY BRANDS LLC                        2162 E WILLIAMS FIELD RD                   BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 111                                    4600 MADISON AVE
STE 400                                  GILBERT AZ 85295                           STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




                                              Page: 242 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 264 of 390
O'CONNOR, ANNE MARIE                   O'CONNOR, KEVIN                            O'CONNOR, SEAN
85 CHRISTOPHER ST                      DBA POWER CLEAN                            10630 N 60TH PL
#6A                                    KEVIN O'CONNOR                             SCOTTSDALE AZ 85254
NEW YORK NY 10014                      3750 ROSEMEADE APT 7256
                                       DALLAS TX 75287




O'DELL, RACHEL                         O'DELL, RACHEL                             O'DELL, SARAH
BEAUTY BRANDS LLC                      20200 EAST JACKSON DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                       INDEPENDENCE MO 64057                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




O'KEEFE, DARCY                         O'LAUGHLIN, MICHAEL                        O'NEILL, BUFFY LYNN
BEAUTY BRANDS LLC                      8104 GRENEDA                               BEAUTY BRANDS LLC
4600 MADISON AVE                       PRAIRIE VILLAGE KS 66208                   4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




O'NEILL, VANESSA                       O'TOOLE, DANIEL P                          O'TOOLE, JOSTALYN
1731 28TH ST                           BEAUTY BRANDS LLC                          1110 COUNTY LINE RD APT 18
BOULDER CO 80301                       4600 MADISON AVE                           KANSAS CITY KS 66103
                                       STE 400
                                       KANSAS CITY MO 64112




OAKVIEW PLAZA NORTH                    OASIS WOMEN'S CENTER                       OBERFOELL, LONDON SHAE
INVESTORS REALTY INC                   111 MARKET ST                              BEAUTY BRANDS LLC
11301 DAVENPORT ST                     ALTON IL 62002                             4600 MADISON AVE
OMAHA NE 68154                                                                    STE 400
                                                                                  KANSAS CITY MO 64112




OBERMILLER, MICHELLE                   OBROCK, VERONICA MARIE                     OBSERVER, DALLAS
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          PO BOX 190289
4600 MADISON AVE                       4600 MADISON AVE                           DALLAS TX 75219
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




OCASIO, SAMUEL ARMANI                  OCCASIONS BY SANDY                         OCCUPATIONAL MEDICINE ASSOC
BEAUTY BRANDS LLC                      3264 SOUTH PLATTE RIVER DR                 8511 HILLCREST RD
4600 MADISON AVE                       ENGLEWOOD CO 80110                         STE 120
STE 400                                                                           KANSAS CITY MO 64138
KANSAS CITY MO 64112




OCHOA, CECILIA MARIE                   ODDITY INC                                 ODOM, HANNAH GRACE
BEAUTY BRANDS LLC                      JEAN ANN HANSEN                            BEAUTY BRANDS LLC
4600 MADISON AVE                       200 E RAILROAD ST                          4600 MADISON AVE
STE 400                                POTTSVILLE PA 17901                        STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




OEHLERT, TODD                          OEHLERT, TODD M                            OEHRING, CLARISSA DENISE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
2360 XANTHIA WAY                       4600 MADISON AVE                           4600 MADISON AVE
DENVER CO 80238                        STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




OFF THE CLOCK EVENTS LLC               OFFERPOP CORP                              OFFICE DEPOT
3121 S 6TH ST                          25 W 36TH ST 11TH FL                       SHELLEY KLEIN
STE C                                  NEW YORK NY 10018                          PO BOX 88040
LINCOLN NE 68502                                                                  CHICAGO IL 60680-1040




                                            Page: 243 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 265 of 390
OFFICE EVOLUTION                          OFFICE MAX                                 OFFICE MAX
4845 PEARL EAST CIR STE 101               DET 583601886517                           OFFICEMAX
BOULDER CO 80301                          PO BOX 30292                               PO BOX 9020
                                          SALT LAKE CITY UT 84130-0292               DES MOINES IA 50368-9020




OFFICE OF BARBER AND COSEMETOLOGIST       OFFICE OF THE ATTORNEY GENERAL             OFFICE OF THE ATTORNEY GENERAL
LICENSING                                 CONSUMER PROTECTION DIVISION               CONSUMER PROTECTION DIVISION
1560 BROADWAY                             1275 WASHINGTON ST                         1305 EAST WALNUST ST 2ND FL
STE 1340                                  PHOENIX AZ 85007-2926                      HOOVER BLDG
DENVER CO 80202                                                                      DES MOINES IA 50319




OFFICE OF THE ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL             OFFICE OF THE ATTORNEY GENERAL
CONSUMER PROTECTION DIVISION              CONSUMER PROTECTION DIVISION               CONSUMER PROTECTION DIVISION
302 W WASHINGTON ST                       120 SW 10TH                                9001 MAIL SERVICE CTR
5TH FL                                    2ND FL                                     RALEIGH NC 27699-9001
INDIANAPOLIS IN 46204                     TOPEKA KS 66612-1597




OFFICE OF THE ATTORNEY GENERAL            OFFICE OF THE ATTORNEY GENERAL             OFFICE OF THE ATTORNEY GENERAL
DEPT OF JUSTICE                           CONSUMER PROTECTION DIVISION               TX CHILD SUPPORT SDU
CONSUMER PROTECTION DIVISION              323 CTR ST                                 PO BOX 659791
2115 STATE CAPITOL                        STE 200                                    SAN ANTONIO TX 78265-9791
PO BOX 98920                              LITTLE ROCK AR 72201
LINCOLN NE 68509


OFFICE OF THE ATTORNEY GENERAL - TX       OFFICE OF THE CITY CLERK                   OFFICE OF THE OHIO ATTORNEY GENERAL
TEXAS CHILD SUPPORT SDU                   LENEXA CITY HALL                           PO BOX 89471
PO BOX 659791                             PO BOX 14888                               CLEVELAND OH 44101-6471
SAN ANTONIO TX 78265-9791                 LENEXA KS 66285-4888




OFFICE OF THE STATE FIRE MARSHAL          OFSANKO, ANNEMARIE NICOLE                  OG AND E
800 SW JACKSON                            BEAUTY BRANDS LLC                          PO BOX 24990
STE 104                                   4600 MADISON AVE                           OKLAHOMA CITY OK 73124
TOPEKA KS 66621                           STE 400
                                          KANSAS CITY MO 64112




OG AND E                                  OGLETREE DEAKINS NASH SMOAK AND            OHIO AIR QUALITY DEVELOPMENT AUTHORITY
321 NORTH HARVEY AVE                      STEWART PC                                 50 W BROAD ST
OKLAHOMA CITY OK 73102                    PO BOX 89                                  STE 1718
                                          COLUMBIA SC 29202                          COLUMBUS OH 43215




OHIO ATTORNEY GENERAL                     OHIO CAT TAX                               OHIO DEPT OF COMMERCE
MIKE DEWINE                               DEPT OF TAXATION                           DIRECTOR
STATE OFFICE TOWER                        4485 NORTHLAND RIDGE BLVD                  77 SOUTH HIGH ST 23RD FL
30 E BROAD ST                             COLUMBUS OH 43229                          COLUMBUS OH 43215-6123
COLUMBUS OH 43431




OHIO DEPT OF COMMERCE                     OHIO DEPT OF NATURAL RESOURCES             OHIO DEPT OF REVENUE - ECOMM
DIVISION OF UNCLAIMED FUNDS               2045 MORSE RD                              DEPT OF TAXATION
77 SOUTH HIGH ST                          BLDG D                                     4485 NORTHLAND RIDGE BLVD
20TH FL                                   COLUMBUS OH 43229-6693                     COLUMBUS OH 43229
COLUMBUS OH 43215-6108




OHIO DEPT OF REVENUE - SALES TAX          OHIO DEPT OF REVENUE - USE TAX             OHIO DEPT OF TAXATION
DEPT OF TAXATION                          DEPT OF TAXATION                           PO BOX 530
4485 NORTHLAND RIDGE BLVD                 4485 NORTHLAND RIDGE BLVD                  COLUMBUS OH 43216-0530
COLUMBUS OH 43229                         COLUMBUS OH 43229




                                               Page: 244 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 266 of 390
OHIO ENVIRONMENTAL PROTECTION AGENCY      OHIO FARM BUREAU FEDERATION                 OHIO SECRETARY OF STATE
OFFICE OF THE DIRECTOR                    PO BOX 633840                               PO BOX 788
50 WEST TOWN ST STE 700                   CINCINNATI OH 45263-3840                    COLUMBUS OH 43216
COLUMBUS OH 43215




OHIO STATE BOARD OF COSMETOLOGY           OJ LAUGHLIN PLUMBING CO INC                 OK TAX COMMISSION
1929 GATEWAY CIR                          306 SAINT LOUIS AVE                         CITY OF LAWTON
GROVE CITY OH 43123                       VALLEY PARK MO 63088                        2501 NORTH LINCOLN BLVD
                                                                                      OKLAHOMA CITY OK 73194




OK TAX COMMISSION                         OKC MUNICIPAL COURT                         OKLAHOMA ATTORNEY GENERAL
CITY OF OKLAHOMA                          PO BOX 26487                                MIKE HUNTER
2501 NORTH LINCOLN BLVD                   OKLAHOMA CITY OK 73126-0487                 313 NE 21ST ST
OKLAHOMA CITY OK 73194                                                                OKLAHOMA CITY OK 73105




OKLAHOMA ATTORNEY GENERAL                 OKLAHOMA BOARD OF COSMETOLOGY AND           OKLAHOMA CITY POLICE DEPT
CONSUMER PROTECTION UNIT                  BARBERING                                   PERMIT AND ID DIVISION
313 NE 21ST ST                            2401 NW 23RD ST STE 84                      PO BOX 268837
OKLAHOMA CITY OK 73105                    OKLAHOMA CITY OK 73107                      OKLAHOMA CITY OK 73126-8837




OKLAHOMA CONSERVATION COMMISSION          OKLAHOMA COUNTY OK                          OKLAHOMA COUNTY TREASURER
2800 N LINCOLN BLVD                       CONSUMER AFFAIRS                            PO BOX 268875
STE 160                                   DISTRICT ATTORNEY                           OKLAHOMA CITY OK 73126
OKLAHOMA CITY OK 73105                    320 ROBERT S KERR
                                          ROOM 505
                                          OKLAHOMA CITY OK 73102


OKLAHOMA DEPT OF ENVIRONMENTAL QUALITY    OKLAHOMA DEPT OF HUMAN SVC                  OKLAHOMA DEPT OF LABOR
707 N ROBINSON                            OK CENTRALIZED SUPPORT REGISTRY             COMMISSIONER
PO BOX 1677                               PO BOX 268809                               3017 N STILES
OKLAHOMA CITY OK 73101-1677               OKLAHOMA CITY OK 73126-8809                 STE 100
                                                                                      OKLAHOMA CITY OK 73105




OKLAHOMA DEPT OF REVENUE                  OKLAHOMA JOE'S BARBEQUE                     OKLAHOMA NATURAL GAS
OKLAHOMA TAX COMMISSION                   3002 W 47TH ST                              PO BOX 219296
PO BOX 26800                              KANSAS CITY KS 66103                        KANSAS CITY MO 64121
OKLAHOMA CITY OK 73126




OKLAHOMA NATURAL GAS                      OKLAHOMA STATE BUREAU OF INVESTIGAT         OKLAHOMA STATE TREASURER
5848 E 15TH ST                            6603 NORTH HARVEY PL                        UNCLAIMED PROPERTY DIVISION
TULSA OK 74112                            OKLAHOMA CITY OK 73116                      2401 NW 23RD ST
                                                                                      STE 42
                                                                                      OKLAHOMA CITY OK 73107




OKLAHOMA TAX COMMISSION                   OKLAHOMA TAX COMMISSION                     OKLAHOMA TAX COMMISSION
2501 LINCOLN BLVD                         SALES TAX PERMIT                            PO BOX 26930
OKLAHOMA CITY OK 73194                    2501 NORTH LINCOLN BLVD                     OKLAHOMA CITY OK 73126-0930
                                          CONNORS BLDG CAPITOL COMPLEX
                                          OKLAHOMA CITY OK 73194




OKLAHOMA USE TAX                          OLAPIC INC                                  OLAPIC INC
PO BOX 26930                              JEANETTE FREED                              PO BOX 392306
OKLAHOMA CITY OK 73126-0930               151 W 25TH ST                               PITTSBURG PA 15251-9306
                                          5TH FLOOR
                                          NEW YORK NY 10001




                                              Page: 245 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 267 of 390
OLATHE AREA CHAMBER OF COMMERCE          OLATHE EAST CHEERLEADING BOOSTERS          OLATHE STATION
142 N CHERRY                             CARLA CASTROP                              5001 SOLUTION CTR
PO BOX 98                                15780 W 141ST TER                          CHICAGO IL 60677-5000
OLATHE KS 66051-0098                     OLATHE KS 66062




OLATHE STATION NORTH LLC                 OLD ADVANCED LIGHTING                      OLD DOMINION FREIGHT LINEINC
THE RH JOHNSON CO                        4600 MADISON                               PO BOX 60908
LISA RANDALL                             KANSAS CITY MO 64112                       CHARLOTTE NC 28260-0908
4520 MADISON AVE
STE 300
KANSAS CITY MO 64111


OLD IRONSIDES LOCK AND KEY               OLD NAVY                                   OLD PORT OF AMERICA
129 SE QUINCY                            1656 NW CHIPMAN RD                         PO BOX 95058
TOPEKA KS 66603                          LEE'S SUMMIT MO 64081                      CHICAGO IL 60694-5058




OLESON, JOSHUA WALTER                    OLIVAS HERDIZ, GUADALUPE D                 OLIVAS, BRITTANY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




OLIVAS, BRITTANY                         OLIVAS, MICHAELA BRIE-ANN                  OLIVER, CRESIA
7445 WEST BELL RD                        BEAUTY BRANDS LLC                          4601 WEST FWY
STE 100                                  4600 MADISON AVE                           STE 310
PEIORIA AZ 85382                         STE 400                                    FORT WORTH TX 76107
                                         KANSAS CITY MO 64112




OLIVER, CRESIA ELAINE                    OLIVEWOOD CONSTRUCTION                     OLIVIA GARDEN INC
BEAUTY BRANDS LLC                        14525 WHISPER WIND DRD                     PIERRE RENNETTE
4600 MADISON AVE                         CARMEL IN 46032                            2805 VERNE ROBERTS CIR
STE 400                                                                             ANTIOCH CA 94509-7902
KANSAS CITY MO 64112




OLSEN, HAROLD                            OLSEN, LISA LYNN                           OLSEN, MADISON PAIGE
9836 JUNIPER LN                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66207                   4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




OLSON, HANNAH                            OLVERA, KY'LEE MARIE                       OMAHA PUBLIC POWER DISTRICT
10810 N TATUM BLVD                       BEAUTY BRANDS LLC                          PO BOX 3995
STE 105                                  4600 MADISON AVE                           OMAHA NE 68103-0995
PHOENIX AZ 85028                         STE 400
                                         KANSAS CITY MO 64112




OMAHA WORLD-HERALD CO                    OMBAO, DONNA                               OMEGA DOOR AND HARDWARE
WORLD-HEARALD SQUARE                     1311 KINROSS DR                            ACCOUNTS RECEIVABLE
OMAHA NE 68102                           AVON IN 46123                              924 DIVISION ST
                                                                                    KANSAS CITY KS 66103




ON ASSIGNMENT INC                        ONE SOURCE WATER LLC                       ONEY, KATHERINE E
EMILY BAKER                              PO BOX 677867                              PO BOX 2169
435 NICHOLS RD                           DALLAS TX 75267-7867                       INDEPENDENCE MO 64055
KANSAS CITY MO 64112




                                             Page: 246 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 268 of 390
ONSITE COMMERCIAL STAFFING               ONTIVEROS, JOSEPH                          OPEN PAYMENT TECHNOLOGIES INC
PO BOX 198531                            2703 MUSTANG HILL LN                       16701 N 90TH ST STE 100
ATLANTA GA 30384-8531                    KATY TX 77449                              SCOTTSDALE AZ 85260




OPI PRODUCTS                             OPPD OMAHA PUBLIC POWER DISTRICT           OPPD OMAHA PUBLIC POWER DISTRICT
ACCTS RECEIVABLE                         PO BOX 3995                                444 S 16TH ST MALL
FELICIA JAYES                            OMAHA NE 68103                             OMAHA NE 68102-2247
13034 SATICOY ST
N. HOLLYWOOD CA 91605




OPTICARD PAYMENT SVCS                    OPUBCO COMMUNICATIONS GROUP                ORAL FIXATION LLC
ROBYN MARTIN                             PO BOX 268882                              JEREMY KAHN
ONE FEDERAL ST                           OKLAHOMA CITY MO 73126-8882                53A RAILROAD PLACE
2ND FLOOR                                                                           HOPEWELL NJ 08525
BOSTON MA 02110




ORANGE TREE EMPLOYMENT SCREENING         ORASCO, KAMELA                             ORASCO, KAMELA BRIANN
VB BOX 105                               8942 S BROADWAY AVE                        BEAUTY BRANDS LLC
PO BOX 9202                              STE 162                                    4600 MADISON AVE
MINNEAPOLIS MN 55480-9202                TYLER TX 75703                             STE 400
                                                                                    KANSAS CITY MO 64112




ORBIS CORP                               ORBIS CORP                                 ORCHARD BEAUTY BRANDS
1055 CORPORATE CTR DR                    ORBIS                                      NIKKI PARRISH
OCONOMOWOC WI 53066                      14756 COLLECTIONS CTR DR                   275 SUPERIOR BLVD
                                         CHICAGO IL 60693                           UNIT 1
                                                                                    MISSISSAUGA ON L5T 2L6
                                                                                    CANADA


ORCHARD CENTER CO LLC                    ORCHARD CENTER CO LLC A MISSOURI LLC       ORCHESTRA
BLOCK AND CO                             BLOCK AND CO                               FRAGRANT PASSAGESINC
605 W 47TH ST                            605 WEST 47TH ST                           SONIA NELLY RIVAS
STE 200                                  KANSAS CITY MO 64112                       PO BOX 130057
KANSAS CITY MO 64112                                                                HOUSTON TX 77219




ORDAZ MONARREZ, MARIANA                  ORDAZ PINA, LAURA                          ORDER GROOVE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          75 BROAD ST 23RD FL
4600 MADISON AVE                         4600 MADISON AVE                           NEW YORK NY 10004
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ORE, CASSANDRA LEE                       ORECK VACUUMS AND HOME CARE CENTER         ORELLANA, CLAIRE JOY
BEAUTY BRANDS LLC                        12116 STATE LINE RD                        BEAUTY BRANDS LLC
4600 MADISON AVE                         LEAWOOD KS 66209                           4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




OREM, SAMUEL                             ORF, CAITLIN                               ORIELLE LLC
1115 MOUNT VERNON DR                     BEAUTY BRANDS LLC                          NADIA VALENTINO
GREENWOOD IN 46143                       1894 WENTZVILLE PKWY STE 100               2633 MCKINNEY AVE
                                         WENTZVILLE MO 63385                        STE 345
                                                                                    DALLAS TX 75204




ORIGINAL BREAD INC                       ORIGINAL SPROUT LLC                        ORIGINAL SPROUT LLC
DBA PANERA BREAD                         CAITLIN COTTON                             13615 OLD MORRO RD
JANE IVERSEN                             1202 PUERA DEL SOL                         ATASCADERO CA 93422
PO BOX 2817                              SAN CLEMENTE CA 92673
WICHITA KS 67201-2817




                                             Page: 247 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 269 of 390
ORIGINS NATURAL RESOURCES INC           ORIGINS NATURAL RESOURCES INC              ORKIN PEST CONTROL
ELC BEAUTY LLC                          PO BOX 223455                              15 GATEWAY DR
DOREEN HATCHER                          PITSBURGH PA 15251-2455                    COLLINSVILLE IL 62234-6107
767 FIFTH AVE
38TH FLOOR
NEW YORK NY 10153


ORLY INTERNATIONAL INC                  OROURKE HOLDINGS LLC                       ORR SAFETY (DON'T USE)
ACCTS RECEIVABLE                        DBA ROCK YOUR HAIR                         PO BOX 631698
DAVID FOSTER                            DIANA BRUNO                                CINCINNATI OH 45263-1698
7710 HASKELL AVE                        6166 RAMIREZ CANYON RD
VAN NUYS CA 91406                       MALIBU CA 90265




ORR SAFETY CORP                         ORTEGA VALDIVIA, ROXANA LILI               ORTEGA, ALYSSA
1266 RELIABLE PKWY                      BEAUTY BRANDS LLC                          2905 SKYLINE DR
CHICAGO IL 60686                        4600 MADISON AVE                           STE 274
                                        STE 400                                    TUCSON AZ 85718
                                        KANSAS CITY MO 64112




ORTEGA, ALYSSA DANIEL                   ORTEGA, BELEN ANDRADE                      ORTEGA, BOBBY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          500 POINTE PKWY BLVD #332
4600 MADISON AVE                        4600 MADISON AVE                           YUKON OK 73099
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




ORTIZ, ASIA MARIE                       ORTIZ, HANNAH GRACE                        ORTIZ, JAMES DANIEL
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          2845 W 36TH AVE
4600 MADISON AVE                        4600 MADISON AVE                           DENVER CO 80211
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




ORTIZ, MONICA                           ORTIZ, TANIA                               ORTRAN INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          4220 S HOCKER
5100 BELT LINE RD STE 852               1330 FRY RD                                STE 170
ADDISON TX 75254                        HOUSTON TX 77084                           INDEPENDENCE MO 64055




OSBERN, KRISTIN                         OSBORN, DUSTIN                             OSBORN, STEVEN
BEAUTY BRANDS LLC                       8503 COLE ST                               516 B NE INDEPENDENCE AVE
4600 MADISON AVE                        COLLINSVILLE IL 62234                      LEE SUMMIT MO 64063
STE 400
KANSAS CITY MO 64112




OSBORNE, MARLANE                        OSGOOD, AMANDA                             OSI EDUCATION SVC INC
19519 X ST OMAHA                        6501 HIGHWAY 6 NORTH                       PO BOX 985
OMAHA NE 68135                          HOUSTON TX 77084                           BROOKFIELD WI 53008-0985




OSLER HOSKIN AND HARCOURT LLP           OSMOTICS COSMECEUTICALS                    OSONWANNE, BROOKE
50 O'CONNOR ST                          LEONARD HINZO                              BEAUTY BRANDS LLC
STE 1500                                1444 WAZEE ST                              4575 E CACTUS RD
OTTAWA ON KIP 6L2                       STE 210                                    PHOENIX AZ 85032
CANADA                                  DENVER CO 80202




OTERO, AUDREY JEAN                      OTERO, JODI A                              OTHON ASTORGA, MALINDA RENEE
BEAUTY BRANDS LLC                       2218 NW 84TH TER                           BEAUTY BRANDS LLC
4600 MADISON AVE                        KANSAS CITY MO 64154                       4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




                                             Page: 248 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 270 of 390
OTTEN CONSULTING GROUP                   OTTMAN, STEPHANIE CLELIA                   OUIDAD PRODUCTS LLC
KENNETH OTTEN                            BEAUTY BRANDS LLC                          SCOTT MILLS
2825 WILCREST                            4600 MADISON AVE                           475 PARK AVE SOUTH
# 515                                    STE 400                                    50TH FLOOR
HOUSTON TX 77042                         KANSAS CITY MO 64112                       NEW YORK NY 10016




OUSLEY, KATHLEEN ANN                     OUTSTANDING PRODUCTIONS INC                OVATION AUDIOVISUAL SOLUTIONS LLC
BEAUTY BRANDS LLC                        DBA ACCESS TEXAS                           6609 E 82ND ST
4600 MADISON AVE                         MEREDITH HARTLEY                           INDIANAPOLIS IN 46250
STE 400                                  8888 GOVERNORS ROW
KANSAS CITY MO 64112                     DALLAS TX 75247




OVERBY, TAYLOR ELISE                     OVERFIELD CORP                             OVERHEAD DOOR
BEAUTY BRANDS LLC                        2121 KASOLD                                1901 E 119TH ST
4600 MADISON AVE                         LAWRENCE KS 66047                          OLATHE KS 66061
STE 400
KANSAS CITY MO 64112




OVERLAND PARK CHAMBER OF COMMERCE        OVERLAND PARK MARRIOT                      OVERLAND PARK SPRINGHILL SUITES
9001 W 110TH ST STE 150                  10800 METCALF AVE                          12000 BLUE VLY PKWY
OVERLAND PARK KS 66210                   OVERLAND PARK KS 66210                     OVERLAND PARK KS 66213




OVERLAND QUAST                           OVERLAND TRANSPORTATION SYSTEM INC         OVERMAN, HANNAH LOUISE
PO BOX 7004                              PO BOX 7004                                BEAUTY BRANDS LLC
INDIANAPOLIS IN 46207-7004               INKIANAPOLIS IN 46207-7004                 4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




OVERMAN, KATHERINE ELLEN                 OVERMAN, TOM WALKER                        OVERNITE EXPRESS
BEAUTY BRANDS LLC                        16205 ASH CIR                              656 PELHAM BLVD
4600 MADISON AVE                         OVERLAND PARK KS 66085                     SAINT PAUL MN 55114
STE 400
KANSAS CITY MO 64112




OVERNITE TRANSPORTATION CO               OVERSTREET, KRISTEN                        OVERTON, ABRAH
PO BOX 79755                             9128 N TACOMA AVE                          9570 QUIVIRA RD
BALTIMORE MD 21279-0755                  INDIANAPOLIS IN 46240                      LENEXA KS 66215




OWEN, MARY                               OWENS, ASHLEY NICOLE                       OWENS, CLARK KENT
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          4804 WAVERWOOD
4600 MADISON AVE                         4600 MADISON AVE                           APT #1023
STE 400                                  STE 400                                    DALLAS TX 75287
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




OWENS, ERICA TANAE                       OWENS, JASON                               OXENDINE, AKALINA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




OXENDINE, SABRAZHIA SIGNA                OXFORD KANSAS PROJECT LLC                  OXFORD, CHRISTINA
BEAUTY BRANDS LLC                        KESSINGER/HUNTER AND CO LC                 BEAUTY BRANDS #110
4600 MADISON AVE                         KURT JENSEN                                1270 E 1ST AVE
STE 400                                  2600 GRAND BLVD                            BROOMFIELD CO 80020
KANSAS CITY MO 64112                     STE 700
                                         KANSAS CITY MO 64108




                                              Page: 249 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 271 of 390
OXFORD, CHRISTINA                        OXLEY, THOMAS                               OXLEY, THOMAS EDWARD
BEAUTY BRANDS #121                       BEAUTY BRANDS DIST CENTER                   BEAUTY BRANDS LLC
1731 28TH ST                             15509 W 99TH ST                             4600 MADISON AVE
BOULDER CO 80301                         LENEXA KS 66219                             STE 400
                                                                                     KANSAS CITY MO 64112




P1 GROUP INC                             PABLO INC                                   PACE, AMBER CHRISTINE
16210 W 108TH ST                         888 MARIN ST                                BEAUTY BRANDS LLC
LENEXA KS 66219                          SAN FRANCISCO CA 94124                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




PACE, BRIANNA MAE                        PACER GLOBAL LOGISTICS                      PACHECO, DEZERAE NIKOLE
BEAUTY BRANDS LLC                        2021 LAS POSITAS CT                         BEAUTY BRANDS LLC
4600 MADISON AVE                         STE 101                                     4600 MADISON AVE
STE 400                                  LIVERMORE CA 94550                          STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




PACHUNKA, PAUL                           PACIFIC DATACOM                             PACIFICA
12610 AMES PLZ APT 302                   ACCTS RECEIVABLE                            CHRISTINE KENNEDY
OMAHA NE 68164                           1860 OBISPO AVE                             3135 NW INDUSTRIAL ST
                                         LONG BEACH CA 90804                         PORTLAND OR 97210




PACK AMERICA CORP                        PACK AMERICA CORP                           PACK, CHARLOTTE TYESE
RORY DUNWOODY                            THE PACK AMERICA CORP                       BEAUTY BRANDS LLC
108 W 39TH ST 1603                       MAIL CODE 13                                4600 MADISON AVE
NEW YORK NY 10018                        PO BOX 11839                                STE 400
                                         NEWARK NJ 07101-8138                        KANSAS CITY MO 64112




PACKAGING DYNAMICS INC                   PACKAGING, BENNETT                          PAD ONE RETAIL LLC
DEBORAH REFFITT                          151 WEST GEOSPACE DR                        JOHN JUMP OR PERRY BASSETT
1201 E 12TH AVE                          INDEPENDENCE MO 64056                       3567 E SUNRISE DR
NORTH KANSAS CITY MO 64116                                                           STE 219
                                                                                     TUCSON AZ 85718




PAD ONE RETAIL LLC                       PADILLA, CLARISA                            PADILLA, CYNTHIA
C O BHR INC                              BEAUTY BRANDS LLC                           2162 E WILLIAMS RD
1815 W FIRST AVE STE 122                 4600 MADISON AVE                            # 111
MESA AZ 85202                            STE 400                                     GILBERT AZ 85295
                                         KANSAS CITY MO 64112




PADILLA, CYNTHIA GOMEZ                   PADILLA, NIZHONI REINA                      PAGAN, JOSHUA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           5736 NW GREEN HILLS RD
4600 MADISON AVE                         4600 MADISON AVE                            TOPEKA KS 66618
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




PAGE D INC                               PAGE, MARISSA SKY                           PAIEWONSKY, REBEKAH LOUISE
PANNA DOSHI                              BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
20 WEST 37TH ST                          4600 MADISON AVE                            4600 MADISON AVE
8TH FLOOR                                STE 400                                     STE 400
NEW YORK NY 10018                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PAINTING, JIM'S                          PALAZZOLA, ANGELINA                         PALESE, ANTHONY
2510 N 86TH ST                           BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY KS 66109                     4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                              Page: 250 of 369
                            Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 272 of 390
PALMER, ANGIE RUTH                      PALMER, COURTNEY ALEXIS                      PALMER, JESSE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            4400 ST JOHN AVE
4600 MADISON AVE                        4600 MADISON AVE                             KANSAS CITY MO 64123
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




PALMER, KORTNIE LYN                     PALMER, ROCHELLE                             PALMER, WESLEY E
BEAUTY BRANDS LLC                       6183 MID RIVERS MALL DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                        ST. LOUIS MO 63304                           4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




PALOS, BIANCA STEPHANIE                 PAMPER'D PALATE CATERING                     PANDISCI, MARCK
BEAUTY BRANDS LLC                       7222 WEST 75TH ST                            1935 S LINDER CT
4600 MADISON AVE                        OVERLAND PARK KS 66204                       DENVER CO 80224
STE 400
KANSAS CITY MO 64112




PANERA BREAD                            PANERA BREAD - DISTRICT #1                   PANET, GAEA
PO BOX 504888                           PO BOX 2817                                  BEAUTY BRANDS LLC
SAINT LOUIS MO 63150-4888               WICHITA KS 67201                             4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




PANETHIERE, AMIE S                      PANLINE USA INC                              PANNELL, COURTNEY PAIGE
BEAUTY BRANDS LLC                       PO BOX 3908                                  BEAUTY BRANDS LLC
4600 MADISON AVE                        BOSTON MA 02241-3908                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




PANTHER II TRANSPORTATION INC           PAPER WAREHOUSE                              PAPER WAREHOUSE
PANTHER EXPEDITED SVC INC               7650 STATE AVE                               770 N NEW BALLAS RD
REVENUE ACCOUNTING                      KANSAS CITY KS 66112                         ST LOUIS MO 63141
PO BOX 10048
FT SMITH AR 72917-0048




PAPON, NATALIE MAGDALENE                PAPPAS CATERING                              PAPPAS, KRISTIN NICOLE
BEAUTY BRANDS LLC                       PO BOX 571749                                BEAUTY BRANDS LLC
4600 MADISON AVE                        HOUSTON TX 77257-1749                        4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




PAPPAS, STEFANIE MICHELLE               PARADA, JESSICA ANDREA                       PARADIGM PARTNERS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            1500 SOUTH DAIRY ASHFORD RD
4600 MADISON AVE                        4600 MADISON AVE                             #240
STE 400                                 STE 400                                      HOUSTON TX 77077
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




PARADISE VALLEY MARKETPLACE             PARADISE VALLEY MARKETPLACE                  PARADISE WASTE SVC
ZELL COMMERCIAL REAL ESTATE             INLAND WESTERN PHOENIX LLC                   PO BOX 78829
EILEEN MURPHY                           LOCK BOX #774500                             PHOENIX AZ 85062-8829
5343 NORTH 16TH ST                      4500 SOLUTIONS CTR
STE #290                                CHICAGO IL 60677-4005
PHOENIX AZ 85016


PARAMOUNT LINEN AND UNIFORM RENT INC    PARAVANO, BIANCA DEIRDRE MARIE               PARC PACKAGING
PO BOX 30409                            BEAUTY BRANDS LLC                            MARK HARLLEE
LINCOLN NE 68503                        4600 MADISON AVE                             4344 PHILLIPS HWY
                                        STE 400                                      JACKSONVILLE FL 32207
                                        KANSAS CITY MO 64112




                                            Page: 251 of 369
                          Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 273 of 390
PARC PACKAGING                        PARDUE, TIFFANY                             PARDUE, TIFFANY A
PO BOX 24726                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
JACKSONVILLE FL 32241                 745 US 31 NORTH UNIT C                      4600 MADISON AVE
                                      GREENWOOD IN 46142                          STE 400
                                                                                  KANSAS CITY MO 64112




PARHAM, JOSIE                         PARIS PRESENTS INC                          PARIS PRESENTS INC
215 WEST 6TH ST                       AMY CHARLES                                 28270 NETWORK PL
MEAD NE 68041                         3800 SWANSON CT                             CHICAGO IL 60673
                                      GURNEE IL 60031-1261




PARK, MICHAEL                         PARKER, COURTNEY                            PARKER, JILL A
509 SE 21ST ST                        7947 N FLINTLOCK RD                         8800 NE 82ND ST
OAK GROVE MO 64075                    APT L                                       APT 267
                                      KANSAS CITY MO 64158                        KANSAS CITY MO 64089




PARKER, MATTHEW J                     PARKER, SABINE                              PARKER, SARAH
2313 FAIRVIEW DR                      BEAUTY BRANDS LLC                           201 BLANC LEE DR
ALTON IL 62002                        4600 MADISON AVE                            SWANSEA IL 62226
                                      STE 400
                                      KANSAS CITY MO 64112




PARKER, STEPHANIE MARIE               PARKER, UNIEISHA MARIE                      PARKER-WARD, COLYN ALYCE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                            4600 MADISON AVE
STE 400                               STE 400                                     STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PARKHILL, JENNA LEA                   PARKHURST, BROOKE MARGARET                  PARKS, AURIEL LA JOI
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                            4600 MADISON AVE
STE 400                               STE 400                                     STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PARKS, AUTUMN ACACIA                  PARKS, PRESTON                              PARKS, TESS MARIE
BEAUTY BRANDS LLC                     1203 CLENDEN ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                      RAYMORE MO 64083                            4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




PARKS, TIFFANY                        PARKWAY CENTER                              PARLUX FRAGRANCES LLC
BEAUTY BRANDS LLC                     KEN SCHMANKE K1 REALTY                      VICKI BETHANY
4600 MADISON AVE                      2609 SW RANDOLPH CT                         BEVERLY KATHRYN
STE 400                               TOPEKA KS 66611                             35 SAWGRASS DR
KANSAS CITY MO 64112                                                              STE 2
                                                                                  BELLPORT NY 11713


PARMLEY, WYATT CLIFFORD               PARNHAM, CYNTHIA                            PARRAN JR, CHRISTOPHER LEE
518 BUTLER ST APT 2                   BEAUTY BRANDS LLC                           862 HOOVER VLG DR
BALDWIN CITY KS 66006                 4600 MADISON AVE                            APT C
                                      STE 400                                     INDIANAPOLIS IN 46260
                                      KANSAS CITY MO 64112




PARRIE, DANIELLE                      PARRIE, DONIELLE                            PARRILLA, MALIYAH MARIE
11308 E 65TH ST                       11308 E 65TH ST                             BEAUTY BRANDS LLC
RAYTOWN MO 64133                      RAYTOWN MO 64133                            4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                           Page: 252 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 274 of 390
PARSONS, DALENE R                         PARSONS, LEIGH                              PARTNEY, KAYLI INEZ
306 BEAVERTON ST                          19100 GLENWEST DR #510                      BEAUTY BRANDS LLC
BURLINGTON CO 80807                       FRIENDSWOOD TX 77546                        4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




PARTON, ETHAN                             PARTY TIME SUPPLY                           PASKEL, SONDREA
1104 N DAVIS RD                           6637 S BROADWAY                             BEAUTY BRANDS LLC
INDEPENDENCE MO 64056                     LITTLETON CO 80121                          4601 WEST FWY
                                                                                      FORT WORTH TX 76107




PASKINS, AMY LEIGH                        PASSCO MANAGEMENT SVC LP                    PASSCO PINNACLE LLC
BEAUTY BRANDS LLC                         DBA PASSCO PINNACLE VILLAGE                 PASSCO COMPANIES LLC
4600 MADISON AVE                          GWEN LOCKER                                 96 CORPORATE PK
STE 400                                   2050 MAIN ST STE 650                        STE 200
KANSAS CITY MO 64112                      IRVINE CA 92614                             IRVINE CA 92606




PASSCO PROPERTY MANAGEMENT INC            PASSCO PROPERTY MANAGEMENT OLATHE           PASSCO, OLATHE
C O KRISTA FREITAG RECEIVER               STATION                                     UNION BANK OF CALIFORNIA
STEVE BARNHAUS                            KRISTA FREITAG                              NELS BILLSTEN
OLATHE STATION                            DAN LOWE                                    PO BOX 60370
355 S GRAND AVE STE 2450                  355 S GRAND AVE                             LOS ANGELES CA 90060-0370
LOS ANGELES CA 90071                      LOS ANGELES CA 90071


PATINO PAREDES, GEOMARA VICELY            PATINO, GEOMARA VICELY                      PATIVA
BEAUTY BRANDS LLC                         7600 DENTON HIGHWAY                         CUSTOMER SVC
4600 MADISON AVE                          STE 100                                     5601 EAST RIVER RD
STE 400                                   WATAUGA TX 76148                            MINNEAPOLIS MN 55432
KANSAS CITY MO 64112




PATREVITO, ALEXANDER RAY                  PATREVITO, AMANDA LYNN                      PATRICK, DAVID
180 URBAN ST                              BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
DANVILLE IN 46122                         4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PATRIOT TRANSPORTATION INC                PATSCH, ALYSON MICHELLE                     PATTERSON, CEDRIC
PO BOX 620000                             BEAUTY BRANDS LLC                           7669 MONROE ST
STOP 8376                                 4600 MADISON AVE                            APT 49
ORLANDO FL 32891-8376                     STE 400                                     KANSAS CITY MO 64132
                                          KANSAS CITY MO 64112




PATTERSON, DA TRIC                        PATTERSON, JUSTIN                           PATTERSON, SHELLEY
7205 NW LAWTON AVE                        9912 LONE EAGLE DR                          BEAUTY BRANDS LLC
LAWTON OK 73505                           FORT WORTH TX 76108                         4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




PATTI BLAIR COURT REPORTS PC              PATTON, DAMETRIA LANETTE                    PATTON, SCOTT CAMERON
105 WEST ADAMS ST                         BEAUTY BRANDS LLC                           5116 NW 58TH ST
STE 2500                                  4600 MADISON AVE                            KANSAS CITY MO 64151
CHICAGO IL 60603                          STE 400
                                          KANSAS CITY MO 64112




PAUL MITCHELL (DO NOT USE)                PAULI, COURTNEY                             PAULI, ISAAC
PO BOX 10597                              12765 CIRCLE DR                             12765 CIRCLE DR
BEVERLY HILLS CA 90213-3597               SHAWNEE KS 66216                            SHAWNEE KS 66216




                                              Page: 253 of 369
                        Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 275 of 390
PAVE THE WAY INC                    PAVILIONS LLC                              PAVLICA, JACOB
830 S WOODLAWN STE                  C O SELSA ROAD INC                         1481 WOODLAND RD
STE 150                             8205 W 108TH TER STE 120                   BATES CITY MO 64011
WICHITA KS 67218                    OVERLAND PARK KS 66210




PAXAR AMERICAS INC                  PAYCHECK BENEFIT TECHNOLOGIES INC          PAYNE, ELLERY LYNDE
PO BOX 116779                       DBA BENETRAC                               BEAUTY BRANDS LLC
ATLANTA GA 30368-6779               911 PANORAMA TRL SOUTH                     4600 MADISON AVE
                                    ROCHESTER NY 14625                         STE 400
                                                                               KANSAS CITY MO 64112




PAYNE, RALPH                        PAYTON, CHELSEA                            PAYTON, JENNIFER NICHOLE
7111 N 75TH AVE                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE # 2109                          1270 E 1ST AVE                             4600 MADISON AVE
GLENDALE AZ 85303                   BROOMFIELD CO 80020                        STE 400
                                                                               KANSAS CITY MO 64112




PBI GROUP INC                       PBI GROUP INC                              PBI GROUP INC
JENNIFER BLAIR                      PO BOX 202663                              FRANK BELMONT
15770 N DALLAS PKWY                 DALLAS TX 75320-2663                       15770 N DALLAS PKWY
DALLAS TX 75248                                                                #700
                                                                               DALLAS TX 75248




PC CONNECTION                       PC CONNECTION SALES CORP                   PC COPIER SVC
DARAK BEAU                          PO BOX 536472                              MIKE MCCLINTOCK
730 MILFORD RD                      PITTSBURG PA 15253-5906                    1719 N 579 RD
MERRIMACK NH 03054                                                             BALDWIN CITY KS 66006




PCCD LLC                            PCCD LLC                                   PCI INTERNATIONAL
ALICIA FALCONE                      PO BOX 102                                 DBA PRETTY CLEAN INC
1085 BLUFF DR                       LAKE OZARK MO 65049                        MARK SPAETH
OSAGE BEACH MO 65065                                                           90 MAIN ST SECOND FL
                                                                               HACKENSACK NJ 07601-7129




PCS (DON'T USE)                     PEABODY, GEANCARLO                         PEACOCK, JOY SUSANNE
11381 MEADOWGLEN                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE E                               4600 MADISON AVE                           4600 MADISON AVE
HOUSTON TX 77082                    STE 400                                    STE 400
                                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




PEAK PLASTERING LLC                 PEAK PROFESSIONAL CONTRACTORS INC          PEAK, KELLY
13601 W PING CREEK RD               1029 SOUTH SIERRA MADRE                    7324 MIZE RD
SEDALIA CO 80135                    COLORADO SPRINGS CO 80903                  SHAWNEE KS 66227




PEALO, KRISTI                       PEARCE, CYERA MARIE                        PEARCE, DYLAN JOHN
BEAUTY BRANDS LLC                   BEAUTY BRANDS LLC                          112 SE CASTLEROCK DR
9774 E US HWY 36                    4600 MADISON AVE                           BLUE SPRINGS MO 64014
AVON IN 46123                       STE 400
                                    KANSAS CITY MO 64112




PEARCE, GARY                        PEARCE, LORI                               PEARCE, LORI LYNNE
112 SE CASTLEROCK DR                112 SE CASTLEROCK DR                       BEAUTY BRANDS LLC
BLUE SPRINGS MO 63014               BLUE SPRINGS MO 64014                      4600 MADISON AVE
                                                                               STE 400
                                                                               KANSAS CITY MO 64112




                                         Page: 254 of 369
                           Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 276 of 390
PEARLESSENCE LTD                       PEARSON'S SIGNS                             PEARSON, LAURA
LAURA WARD                             1904 N BLACK CANYON HIGHWAY                 BEAUTY BRANDS LLC
4555 RENAISSANCE PKWY                  PHOENIX AZ 85009                            311 A S VETERANS PKWY
CLEVELAND OH 44128                                                                 NORMAL IL 61761




PEAVLER, SHAWN                         PEBB PINNACLE OWNER LLC                     PECK, JOSHUA RYAN
6549 RAYTOWN RD APT 3                  7900 GLADES RD                              704 CHAPEL ST APT 211
RAYTOWN MO 64133                       STE 600                                     BALDWIN CITY KS 66006
                                       BOCA RATON FL 33434




PECKHAM, TINA                          PECKHAM, TINA S                             PEDERSEN, JOSH
2478 GLADE SPRINGS DR                  TINA S PECKHAM                              1118 VATTIER ST
JACKSONVILLE FL 32246                  2478 GLADE SPRINGS DR                       APT 5
                                       JACKSONVILLE FL 32246                       MANHATTAN KS 66502




PEDROZA, AGIE                          PEDROZA, AGIELOIS FRANCES SPARKS            PEEBLES, MALLORIE LYNN
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PEEL'S FRIENDLY SUPPLY                 PEEL'S FRIENDLY SUPPLY                      PEEL'S SALON SERVICES- OMAHA
DEBBIE BAUGHMAN                        ACCTS RECEIVABLE                            13747 F ST
1125 E 4TH                             PO BOX 1347                                 OMAHA NE 68137
PO BOX 1347                            HUTCHINSON KS 67501
HUTCHINSON KS 67501




PEEL'S SALON SERVICES- OMAHA           PEEL'S SALON SVC                            PEELS SALON SVC
PEEL'S SALON SVC                       13747 F ST                                  DEBBIE
ROD BENNINK                            OMAHA NE 68137                              1125 E 4TH
13747 F ST                                                                         PO BOX 1347
OMAHA NE 68137                                                                     HUTCHINSON KS 67501




PEERLESS TECHNOLOGY SOLUTIONS          PEET, CAITLYN SUMMER                        PELC, CASSANDRA LIN
JOEY MARTIN                            BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
401 HUNTINGTON CT                      4600 MADISON AVE                            4600 MADISON AVE
GREENWOOD MO 64034                     STE 400                                     STE 400
                                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PELT, EMILY VAN                        PENA, DESTINY MARIE                         PENA, ZACHARY A
1903 N CHELTON RD                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
COLORADO SPRING CO 80909               4600 MADISON AVE                            4600 MADISON AVE
                                       STE 400                                     STE 400
                                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




PENCE, ASHLEY MARIE                    PENDERGRAFT, SKYLAR                         PENDLETON AND SUTTON W
BEAUTY BRANDS LLC                      952 OLDETOWN DR                             ATTORNEYS AT LAW LLC
4600 MADISON AVE                       PIEDMONT OK 73078                           1030 VERMONT ST
STE 400                                                                            STE B
KANSAS CITY MO 64112                                                               LAWRENCE KS 66044




PENDLEY, LARRY AND PAULETTE            PENNINGTON, MICHAEL JAMES                   PENNINGTON, SHYANN LEAH
DBA PENDLEY PARTY PROD AND RENTALS     PENNINGTON CONSTRUCTIN CO                   BEAUTY BRANDS LLC
7201 SANTOS DR STE F                   PO BOX 12117                                4600 MADISON AVE
WACO TX 76712                          OKLAHOMA CITY OK 73157-2117                 STE 400
                                                                                   KANSAS CITY MO 64112




                                           Page: 255 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 277 of 390
PENTAGON PROPERTIES LLC                PENTAGON PROPERTIES LLC                    PENTON TECHNOLOGY MEDIA
4600 MADISON AVE                       TERRI MEYER                                24651 NETWORK PL
STE 1500                               4600 MADISON STE 1500                      CHICAGO IL 60673-1246
KANSAS CITY MO 64112                   KANSAS CITY MO 61112




PEOPLE WEEKLY                          PEOPLEREADY INC                            PEOPLES, FERIN
SUBSCRIPTION SVC                       1015 'A' ST                                525 SEMINAR DR
PO BOX 60300                           TACOMA WA 98402                            #100
TAMPA FL 33660-0300                                                               HOUSTON TX 77060




PEOPLES, TIFFANY DENISE                PEORIA CHAMBER OF COMMERCE                 PEPPER EVENT TALENT AND STAFFING
BEAUTY BRANDS LLC                      8355 W PEORIA AVE                          KACIE HOCTOR
4600 MADISON AVE                       PEORIA AZ 85380                            111 WEST 20TH ST
STE 400                                                                           KANSAS CITY MO 64108
KANSAS CITY MO 64112




PEPPER, NICOLE                         PEPPER, NICOLE JEANETTE                    PER-FEKT BEAUTY HOLDINGS LLC
2325 MARKETPLACE DR                    BEAUTY BRANDS LLC                          KERI MILLER
WACO TX 76711                          4600 MADISON AVE                           6059 BRISTOL PKWY STE 100
                                       STE 400                                    CULVER CITY CA 90230
                                       KANSAS CITY MO 64112




PER-FEKT BEAUTY HOLDINGS LLC           PERALTA, VANESSA O                         PERALTA-GAMEZ, JESSICA
865 SPRING ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WESTBROOK ME 04092                     4600 MADISON AVE                           1709 N DYSART RD
                                       STE 400                                    AVONDALE AZ 85392
                                       KANSAS CITY MO 64112




PERCIVAL, JACOB A                      PEREZ NIEVES, ABIGAIL                      PEREZ, CHRISTOPHER
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          8705 STACY LYNN LN
4600 MADISON AVE                       4600 MADISON AVE                           YUKON OK 73099
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




PEREZ, FRANCESCA                       PEREZ, FRANCINE                            PEREZ, FRANCINE AMBER
BEAUTY BRANDS LLC                      7214 NORTH ACADEMY BLVD                    BEAUTY BRANDS LLC
4600 MADISON AVE                       COLORADO SPRINGS CO 80920                  4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




PEREZ, JANELY PEREZ                    PEREZ, MARIBEL                             PEREZ, MARICRUZ
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       7354 N LACHOLLA BLVD                       4600 MADISON AVE
STE 400                                TUCSON AZ 85741                            STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




PEREZ, SHOSEANA VICTORIA               PEREZ, VANESSA RAE                         PERFECT IMAGE FOOTWEAR INC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          MIKE GOULDEN
4600 MADISON AVE                       4600 MADISON AVE                           5924 VAN NUYS BLVD
STE 400                                STE 400                                    VAN NUYS CA 91401
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




PERFORMANCE BRANDS INC                 PERFORMANCE BRANDS INC                     PERFORMANCE ELECTRIC INC
STEPHANIE MCCULLAR                     PO BOX 267217                              BRODIE KOGER
905 SHOTGUN RD                         WESTON FL 33326                            317 N PORTLAND AVE STE E
SUNRISE FL 33326                                                                  OKLAHOMA CITY OK 73107




                                            Page: 256 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 278 of 390
PERFORMANCE ELECTRIC INC                 PERFORMANCE GLASS INC                     PERFORMANCE PLUMBING INC
PERFORMANCE ELECTRIC                     33085 W 83RD                              JAYME
PO BOX 187                               PO BOX M                                  1104 S CALLAHAN RD
WHEATLAND OK 73097                       DESOTO KS 66018                           WENTZVILLE MO 63385




PERFORMANCE PLUMBING INC                 PERFORMANCE ROOFING INC                   PERFORMANCE TINT
PO BOX 128                               SO COUNTY INDUSTRIAL PARK                 PO BOX 27
OFALLON MO 63366                         4693 BAUMGARTNER RD                       SHAWNEE MISSION KS 66201
                                         ST LOUIS MO 63129




PERKINS COMMUNICATIONS                   PERKINS OFFICE MACHINE INC                PERKINS, JENNY ADELL
PO BOX 3653                              PERKINS COMMUNICATIONS SYSTEM             BEAUTY BRANDS LLC
LAWTON OK 73501                          JACK PERKINS                              4600 MADISON AVE
                                         307 SW 'C' AVE                            STE 400
                                         LAWTON OK 73501                           KANSAS CITY MO 64112




PERRIN, JEREMY                           PERRIN, JEREMY J                          PERRON RIGOT INC CIREPIL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         CINDY JOHNSON
8510 E 96TH ST                           4600 MADISON AVE                          2800 S RIVER RD
FISHER IN 46038                          STE 400                                   STE 375
                                         KANSAS CITY MO 64112                      DES PLAINES IL 60018




PERRY, ALISON FAITH                      PERRY, SCARLETT MARY                      PERSONAL ATTENTION LEASING INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         431 S 62ND ST
4600 MADISON AVE                         4600 MADISON AVE                          KANSAS CITY KS 66111
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




PESCE, CHRISTOPHER                       PESQUEIRA, HUNTER MCKENNA                 PESTO INC DBA MCC RADIO LLC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         WIBWAM WIBWFM
4600 MADISON AVE                         4600 MADISON AVE                          TIM KOLLING
STE 400                                  STE 400                                   PO BOX 1818
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      TOPEKA KS 66601-1818




PETER THOMAS ROTH LABS LLC               PETER THOMAS ROTH LABS LLC                PETERIE, TAMRA J
SUSHILA GARICA                           DEBBIE OLIVERI                            BEAUTY BRANDS LLC
460 PARK AVE                             460 PARK AVE                              4600 MADISON AVE
16TH FLOOR                               16TH FLOOR                                STE 400
NEW YORK NY 10022                        NEW YORK NY 10022                         KANSAS CITY MO 64112




PETERS, CAROLINE                         PETERS, MAKENNA SHIANN                    PETERSEN, KAITLYN
22608 W 49TH ST                          BEAUTY BRANDS LLC                         10927 NE 74TH CT
SHAWNEE KS 66226                         4600 MADISON AVE                          BONDURANT IA 50035
                                         STE 400
                                         KANSAS CITY MO 64112




PETERSON, BEAUX SHERI AMORE              PETERSON, LESLIE                          PETERSON, TRACY
BEAUTY BRANDS LLC                        4903 BRENTWOOD DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                         TOPEKA KS 66606                           3211 PRESTON RAOD STE 16
STE 400                                                                            FRISCO TX 75034
KANSAS CITY MO 64112




PETRIE, JIM                              PETRY, EMILY MARIE                        PETTA, REBECCA JO
ATTORNEY FOR PLAINTIFF                   BEAUTY BRANDS LLC                         DBA DUST B GONE
4111 W 97TH TER                          4600 MADISON AVE                          BECKY PETTA
OVERLAND PARK KS 66207                   STE 400                                   406 AVE G
                                         KANSAS CITY MO 64112                      BLOOMINGTON IL 61704




                                             Page: 257 of 369
                             Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 279 of 390
PETTORINI, MARK                          PETTY, DESARES DAMARIS                    PETTY, MORGAN LYNNE
DBA WACO WINDOW CLEANING                 BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PO BOX 9065                              4600 MADISON AVE                          4600 MADISON AVE
WACO TX 76714                            STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




PEYTON, TOM                              PFAU, NATASHA JEANE NICHOLE               PFI ARTWORKS
6307 W 92ND PL                           BEAUTY BRANDS LLC                         35 SOUTHWEST BLVD
WESTMINISTER CO 80031                    4600 MADISON AVE                          KANSAS CITY KS 66103
                                         STE 400
                                         KANSAS CITY MO 64112




PFISTER, KATHRYN                         PFISTER, KENNA                            PFISTER, KENNA SHERICE
557 HEATHER RIDGE MANOR CT               BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
WENTZVILLE MO 63385                      13820 N PENNYSLVANIA AVE                  4600 MADISON AVE
                                         OKALHOMA CITY OK 731343                   STE 400
                                                                                   KANSAS CITY MO 64112




PHARMACOPIA                              PHARRIS, RACHEL                           PHASE ONE
ANDRELIZ BAUTISTA                        12417 W 120TH CT                          EZRA KAHN
1525 E FRANCISCO BOULVARD                #2123                                     2915 S CONGRESS AVE
STE #9                                   OVERLAND PARK KS 66213                    STE F
SAN RAFEAL CA 94901                                                                DELRAY BEACH FL 33445




PHC OF KC INC KANSAS CITY                PHELPS, ALYSSA PAIGE                      PHELPS, GRETCHEN KAY
CRESTAR BANK                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
DEPARTMENT 79510                         4600 MADISON AVE                          4600 MADISON AVE
BALTIMORE MD 21279-0510                  STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




PHENIX LABEL CO                          PHILIP B INC                              PHILIP PAVING CO INC
ROBYN BLACHLY                            HEIDI                                     7500 BLUE RIDGE BLVD
PO BOX 695                               PO BOX 15341                              KANSAS CITY MO 64138
OLATHE KS 66051                          BEVERLY HILLS CA 90209-1341




PHILLIP WORTH INTERNATIONAL LTD          PHILLIP WORTH INTERNATIONAL LTD           PHILLIPPE, LESLI
JEFFERY E COE                            11944 WEST 95TH ST                        BEAUTY BRANDS LLC
2100 GRAND BLVD                          STE PMB 346                               4600 MADISON AVE
STE 5                                    LENEXA KS 66215                           STE 400
KANSAS CITY MO 64108                                                               KANSAS CITY MO 64112




PHILLIPS, ALETHA KATHLEEN                PHILLIPS, BROOKLYN                        PHILLIPS, DANIEL
BEAUTY BRANDS LLC                        4575 E CACTUS RD                          711 EAST WALNUT ST
4600 MADISON AVE                         STE 100                                   BLOOMINGTON IL 61701
STE 400                                  PHOENIX AZ 85032
KANSAS CITY MO 64112




PHILLIPS, DEE DEE                        PHILLIPS, DEIDRE                          PHILLIPS, DEIRDRE KAYE
708 S MAHAFFIE                           708 S MAHAFFIE                            BEAUTY BRANDS LLC
OLATHE KS 66061                          OLATHE KS 66061                           4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




PHILLIPS, HOLLY ANN                      PHIPPS, THERESA ANNE                      PHOENIX AMERICAN LIFE INSURANCE CO
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         ACCTS RECEIVABLE
4600 MADISON AVE                         4600 MADISON AVE                          BOX NO 6168
STE 400                                  STE 400                                   CAROL STREAM IL 60197-6168
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 258 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 280 of 390
PHOENIX CHAMBER OF COMMERCE             PHOENIX POLICE DEPT                       PHYTO (ALES GROUP USA)
ADRIENNE HOWELL                         CODE ENFORCEMENT UNIT                     DONNA YOUNG
201 N CENTRAL AVE                       PO BOX 29380                              60 E 42ND ST
27TH FLOOR                              PHOENIX AZ 85038-9380                     54TH FLOOR
PHOENIX AZ 85073                                                                  NEW YORK NY 10165




PIATEK, JOANNA MICHELLE                 PIATT, DAVID                              PIBBS INDUSTRIES
BEAUTY BRANDS LLC                       2428 DAWN DR                              ARMANDO PETRUCCELLI
4600 MADISON AVE                        SIDNEY NE 69162                           133-15 32ND AVENUE
STE 400                                                                           FLUSHING NY 11354
KANSAS CITY MO 64112




PICCOLOS FLORIST                        PICKENS, ARIYANA DESHAE                   PIEDMONT NATURAL GAS
611 N 98TH ST                           BEAUTY BRANDS LLC                         PO BOX 1246
OMAHA NE 68114                          4600 MADISON AVE                          CHARLOTTE NC 28201
                                        STE 400
                                        KANSAS CITY MO 64112




PIEDMONT NATURAL GAS                    PIEDMONT NATURAL GAS                      PIEPER, CHERIE RENEE
4720 PIEDMONT ROW DR                    PO BOX 660920                             BEAUTY BRANDS LLC
CHARLOTTE NC 28210                      DALLAS TX 75266-0920                      4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




PIER, LOU ANN                           PIERCE, ALEXIS GRACE                      PIERCE, MARSHA
1909 TOURMALINE DR                      BEAUTY BRANDS LLC                         1894 WENTZVILLE PKWY
WESTFIELD IN 46074                      4600 MADISON AVE                          STE 100
                                        STE 400                                   WENTZVILLE MO 63385
                                        KANSAS CITY MO 64112




PIERCE, MARSHA LYNN                     PIERRE FABRE USA                          PIETRYGA, KAYLIN DREW
BEAUTY BRANDS LLC                       KIRSCHNER GROUP                           8063B E LIBERATOR LOOP
4600 MADISON AVE                        8 CAMPUS DR                               TUCSON AZ 85708
STE 400                                 2ND FLOOR
KANSAS CITY MO 64112                    PARSIPPANY NJ 07054




PIGGIE, ALLYSON                         PIGGIE, ALLYSON                           PIKE, DANA CHRISTINA
BEAUTY BRANDS LLC                       13241 STATE LINE RD                       BEAUTY BRANDS LLC
4600 MADISON AVE                        KANSAS CITY MO 62269                      4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




PIKES PEAK GLASS INC                    PIKULA, CRYSTAL LYNN                      PILAROWSKI, CHEYENNE NICOLE
2615 E ST VRAIN                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80909               4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




PIMA COUNTY AZ                          PIMA COUNTY TREASURER                     PIMA COUNTY TREASURER
CONSUMER AFFAIRS                        PO BOX 29011                              PIMA COUNTY TREASURER OFFICE
COUNTY ATTORNEY                         PHOENIX AZ 85038                          PO BOX 29011
32 N STONE AVE                                                                    PHOENIX AZ 85038-9011
TUCSON AZ 85701




PIMSUKHA, SUTEVEE                       PINE COMMERCIAL SVC INC                   PINE STREET ENTERPRISES INC
BEAUTY BRANDS LLC                       1194 FORD                                 ALPHA GRAPHICS US 410
4600 MADISON AVE                        COLORADO SPRINGS CO 80915                 6366 COLLEGE BLVD
STE 400                                                                           OVERLAND PARK KS 66211
KANSAS CITY MO 64112




                                            Page: 259 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19    Page 281 of 390
PINGUL, CHARLOT KAY                     PINKE, LAURA                                PINKE, LAURA A
BEAUTY BRANDS LLC                       4575 E CACTUS RD                            BEAUTY BRANDS LLC
4600 MADISON AVE                        STE 100                                     4600 MADISON AVE
STE 400                                 PHOENIX AZ 85032                            STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




PINNACLE STAFFING GROUP                 PINNACLE VILLAGE SHOPPING CENTER            PIPP MOBILE STORAGE SYSTEM
1311 E SANTA FE                         PO BOX 411299                               DBA DENSTOR MOBILE STORAGE SYSTEMS INC
OLATHE KS 66061                         KANSAS CITY MO 64141                        DBA IRSG
                                                                                    DEPT CH 19246
                                                                                    PALATINE IL 60055-9246




PIPPEN, JESSICA                         PITTENGER, JACOB                            PITTS, CARLY JANE
575 W BAY AREA BLVD                     16357 BRIARWOOD CT                          BEAUTY BRANDS LLC
WEBSTER TX 77598                        OLATHE KS 66062                             4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




PITTS, TABITHA                          PIVERAL, JAMIE                              PIVOT POINT INTERNATIONALINC
814 DAWN LIGHT                          304 NW 22ND ST TERR                         DEPT 20-1055
ARLINGTON TX 76001                      BLUE SPRINGS MO 64015                       PO BOX 5940
                                                                                    CAROL STREAM IL 60197-5940




PKC CONSTRUCTION CO                     PLANIT PLANNERSINC                          PLANO CHAMBER OF COMMERCE
MIKE THOMAS                             JOHN                                        PO BOX 940287
520 W 103RD ST                          1162 S LIPAN                                PLANO TX 75094-0287
STE #299                                DENVER CO 80223
KANSAS CITY MO 64110




PLANTZ, LYNETTE MARIE                   PLATTE COUNTY CIRCUIT CLERK                 PLATTE COUNTY COLLECTOR
BEAUTY BRANDS LLC                       415 THIRD ST                                415 THIRD ST
4600 MADISON AVE                        PLATTE CITY MO 64079                        ROOM 212
STE 400                                                                             PLATTE CITY MO 64079
KANSAS CITY MO 64112




PLATTE COUNTY COLLECTOR                 PLATTE COUNTY COLLECTOR SHEILA L PALMER     PLATTE COUNTY MO
415 3RD ST                              MERCHANTS LICENSE                           CONSUMER AFFAIRS
ROOM 212                                415 THIRD ST                                PROSECUTING ATTORNEY
PLATTE CITY MO 64079-8475               ROOM 212                                    415 THIRD ST
                                        PLATTE CITY MO 64079                        COUNTY COURTHOUSE AND ADMINISTRATIVE BLDG
                                                                                    PLATTE CITY MO 64079


PLAY NETWORK INC                        PLAYNETWORK INC                             PLAYNETWORK INC
PO BOX 809198                           JULIE THELANDER                             PO BOX 204515
CHICAGO IL 60680                        8727 148TH AVE NE                           DALLAS TX 75320-4515
                                        REDMOND WA 98052




PLAZA MERCHANTS ASSOCIATION             PLEACHER, SARAH CATHERINE                   PLOTNER, TAMARA S
450 WARD PKWY                           BEAUTY BRANDS LLC                           2650 MANASSAS WAY
KANSAS CITY MO 64112                    4600 MADISON AVE                            COLORADO SPRINGS CO 80922
                                        STE 400
                                        KANSAS CITY MO 64112




PLOWMAN, SAMANTHA JEAN                  PLUMBING BY HART LLC                        PLUMER, ALEXIS LEANNE
BEAUTY BRANDS LLC                       KARI HART                                   BEAUTY BRANDS LLC
4600 MADISON AVE                        6731 BRIDGE ST                              4600 MADISON AVE
STE 400                                 #122                                        STE 400
KANSAS CITY MO 64112                    FT. WORTH TX 76112                          KANSAS CITY MO 64112




                                            Page: 260 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 282 of 390
PMAT HARTMAN HERITAGE LLC                PMO IV LLC                                PMS COMMERCIAL MAINT SPECIALIST
STIRLING PROPERTIES                      DBA SHERATON SUITES                       1508 E 86TH ST STE 234
109 NORTHPARK BLVD                       JILL DAVIS                                INDIANAPOLIS IN 46240
STE 300                                  COUNTRY CLUB PLAZA
COVINGTON LA 70433                       KANSAS CITY MO 64112




PNC BANK                                 PNC BANK                                  PNC BANK
ROBIN VAN METER                          AMEX                                      CONTROLLED DISBURSMENT
6650 EDWARDSVILLE CROSSING DR            ROBIN VAN METER                           ROBIN VAN METER
EDWARDSVILLE IL 62025                    350 S GRAND AVE                           350 S GRAND AVE
                                         STE 3850                                  STE 3850
                                         LOS ANGELES CA 90071                      LOS ANGELES CA 90071


PNC BANK                                 PNC BANK                                  PNC BANK
CORPORATE COLLECTION                     ELAVON                                    OPERATING
ROBIN VAN METER                          ROBIN VAN METER                           ROBIN VAN METER
350 S GRAND AVE                          350 S GRAND AVE                           350 S GRAND AVE
STE 3850                                 STE 3850                                  STE 3850
LOS ANGELES CA 90071                     LOS ANGELES CA 90071                      LOS ANGELES CA 90071


PNC BANK                                 PNC BANK                                  PNC BANK
PAYPAL                                   PAYROLL DISBURSEMENT                      ROBIN VAN METER
ROBIN VAN METER                          ROBIN VAN METER                           2101 S BRENTWOOD BLVD
350 S GRAND AVE                          350 S GRAND AVE                           BRENTWOOD MO 63144
STE 3850                                 STE 3850
LOS ANGELES CA 90071                     LOS ANGELES CA 90071


PNC BANK                                 PNC BANK                                  PNC BANK
ROBIN VAN METER                          ROBIN VAN METER                           ROBIN VAN METER
6076 MID RIVERS MALL DR                  1385 NORTH GREEN MOUNT RD                 8733 US HIGHWAY 31 SOUTH
ST CHARLES MO 63304                      OFALLON IL 62269                          INDIANAPOLIS IN 46227-6252




PNC BANK                                 PNC BANK                                  PNC BANK
ROBIN VAN METER                          ROBIN VAN METER                           ROBIN VAN METER
7876 EAST 96TH ST                        2410 EAST 146 ST                          1893 WENTZVILLE PKWY
FISHERS IN 46037-9629                    CARMEL IN 46033-7712                      WENTZVILLE MO 63385-3896




PNC BANK                                 PNC BANK                                  PNC BANK
ROBIN VAN METER                          ROBIN VAN METER                           ROBIN VAN METER
10966 E US HWY 36                        5130 BALLANTYNE COMMONS PKWY              17010 KENTON DR
AVON IN 46123                            CHARLOTTE NC 28277-0571                   CORNELIUS NC 28031




PNC BANK                                 PNC BANK                                  PNC BANK
ROBIN VAN METER                          ROBIN VAN METER                           ROBIN VAN METER
1501 E COLLEGE AVE                       5939 SUNBURY                              2015 CROCKER RD
NORMAL IL 61761-2104                     WESTERVILLE OH 43081                      WESTLAKE OH 44145-1964




PNC BANK NATIONAL ASSOCIATION AS AGENT   PODBEVSEK, KIMBERLY                       PODBEVSEK, KIMBERLY ANN
TWO LAKE AVE                             438 WARD PKWY                             BEAUTY BRANDS LLC
STE 440                                  KANSAS CITY MO 64112                      4600 MADISON AVE
PASADENA CA 91101                                                                  STE 400
                                                                                   KANSAS CITY MO 64112




PODS INC                                 POITRA, SYDNEE RAINE                      POLAND, AMANDA
9550 PARKSOUTH CT #300                   BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
ORLANDO FL 32837                         4600 MADISON AVE                          2325 MARKETPLACE DR
                                         STE 400                                   WACO TX 76711
                                         KANSAS CITY MO 64112




                                              Page: 261 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 283 of 390
POLARIS MEETING AND EVENTS LLC         POLELEYEVA, ANNA ANDREA                    POLK COUNTY IA
TRICIA CLEMENT                         7613 WIDMER RD                             CONSUMER AFFAIRS
12121 GODDARD AVE                      LENEXA KS 66216                            COUNTY ATTORNEY
OVERLAND PARK KS 66213                                                            222 5TH AVE
                                                                                  DES MOINES IA 50309




POLLY PRODUCTS COINC                   POLSINELLI SHUGHART                        POMEROY IT SOLUTIONS
49 UXBRIDGE RD RTE 16                  700 WEST 47TH ST                           PO BOX 640381
PO BOX 59                              STE 1000                                   CINCINNATI OH 45264-0381
MENDON MA 01756                        KANSAS CITY MO 64112-1802




PONDER, ASHLEY MARIE                   PONTE, LESLIE                              POPE, ASHLEY N
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




POPULAR LEASING USA INC                POPULAR LEASING USA INC                    PORTALES, LISSETTE YANET
15933 CLAYTON RD STE 200               LOCKBOX #771922                            BEAUTY BRANDS LLC
BALLWIN MO 63011                       1922 SOLUTIONS CTR                         4600 MADISON AVE
                                       CHICAGO IL 60677-1009                      STE 400
                                                                                  KANSAS CITY MO 64112




PORTER, ANTONIO LEROY                  PORTER, BARBARA                            PORTER, DEVONTAE
5425 HEDGES AVE                        7354 N LA CHOLLA BLVD                      4010 LAWRENCE DR
RAYTOWN MO 64133                       TUCSON AZ 85741                            KANSAS CITY KS 66106




PORTER, JOE                            PORTER, KATHRYN                            PORTER, SHANNON C
1879 W RIVER OTTER DR                  17 HIGH TRL                                21503 BELT RD
TUCSON AZ 85704                        ST PETERS MO 63376                         FIELDON IL 62031




PORTERFIELD, JIM                       POSAR, HALEIGH EVALYN                      POSDATA INC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          DEPT CH 17726
4600 MADISON AVE                       4600 MADISON AVE                           PALATINE IL 60055-7726
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




POSHE USA LLC                          POSTON, COURTNEY RENEE                     POTTS, CHLOE LYNN
KEZLEE PARKER                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
5250 HWY 78                            4600 MADISON AVE                           4600 MADISON AVE
STE 750 #315                           STE 400                                    STE 400
SACHSE TX 75048                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




POTTS, DEVIN MARIE                     POWELL, ANNA CHLOE                         POWELL, GRACE MACKENZIE
BEAUTY BRANDS LLC                      6030 EDITH AVE                             BEAUTY BRANDS LLC
4600 MADISON AVE                       KANSAS CITY KS 66104                       4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




POWELL, KACEY LYNN                     POWELL, MADISON ELISABETH                  POWER CONSTRUCTION SVC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BOB POWER
4600 MADISON AVE                       4600 MADISON AVE                           33445 W 87TH CIR
STE 400                                STE 400                                    DESOTO KS 66018
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




                                           Page: 262 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 284 of 390
POWER CONSTRUCTION SVC INC               POWER PRODUCTS                             POWER, COLTON S
KATHLEEN OHMES                           PO BOX 23594                               1111 E BROWN RD
33445 W 87TH CIR                         SHAWNEE MISSION KS 66283-0594              #285
PO BOX 677                                                                          MESA AZ 85203
DESOTO KS 66018




POWERREVIEWS INC                         POWERS, AMANDA                             POWERS, AMANDA
MITCHELL VANDERHAGEN                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1 NORTH DEARBORN ST                      4600 MADISON AVE                           6125 W PK BLVD
STE 800                                  STE 400                                    PLANO TX 75093
CHICAGO IL 60602                         KANSAS CITY MO 64112




POWERS, AMANDA                           POWERS, AMANDA                             POWERS, CASSANDRA NICOLE
BEAUTY BRANDS #113                       BEAUTY BRANDS #112                         BEAUTY BRANDS LLC
6125 W PK BLVD                           2060 NORTH COIT RD                         4600 MADISON AVE
PLANO TX 75093                           RICHARDSON TX 75080                        STE 400
                                                                                    KANSAS CITY MO 64112




POWERS, GLORIA                           POWERS, GLORIA                             POWERS, SAVANNAH LYNN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         1041 E SOUTHLAKE BLVD STE 100              4600 MADISON AVE
STE 400                                  SOUTHLAKE TX 76092                         STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




POWERS, SYDNEY PAIGE                     PPG VENTURE I LIMITED PARTNERSHIP          PPG VENTURE I LIMITED PARTNERSHIP
BEAUTY BRANDS LLC                        2030 HAMILTON PL BLVD                      6471 COLLECTION CTR DR
4600 MADISON AVE                         STE 500                                    CHICAGO IL 60693
STE 400                                  CHATTANOOGA TN 37421-6000
KANSAS CITY MO 64112




PPG VENTURE I LIMITED PARTNERSHIP        PPG VENTURE I LP                           PPG VENTURE I LP
WILLOWBROOK PLAZA                        2030 HAMILTON PL BLVD                      PPG VENTURE I LLP
PO BOX 952235                            STE 500                                    6471 COLLECTION CTR DR
ST. LOUIS MO 63195-2235                  CHATTANOOGA TN 37421-6000                  CHICAGO IL 60693




PR NEWSWIRE INC                          PRAGER, ELISSA NICOLE                      PRAIRIE CONSTRUCTION CO
GPO BOX 5897                             BEAUTY BRANDS LLC                          13316 B ST
NEW YORK NY 10087-5897                   4600 MADISON AVE                           OMAHA NE 68144-3612
                                         STE 400
                                         KANSAS CITY MO 64112




PRAIRIE MOUNTAIN PUBLISHING CO LLP       PRAIRIE MOUNTAIN PUBLISHING CO LLP         PRAIRIE SIGNS INC
1048 PEARL ST                            PRAIRIE MOUNTAIN PUBLISHING LLP            CLAYTON FOLLIN
BOULDER CO 80302                         PO BOX 4579                                KERI ODORISIO
                                         BOULDER CO 80306-4579                      1215 WARRINER ST
                                                                                    NORMAL IL 61761




PRANHAM, CINDY                           PRANTE, LAUREN ELIZABETH                   PRATER, CAITLIN JUSTINE
2554 E 146TH ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CARMEL IN 46033                          4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




PRATER, SAMANTHA NICOLE                  PRATHER, HATTIE                            PRATHER, KENDALL ELIZABETH
4513 NE 50TH ST                          1400 VALLEY RIDGE                          BEAUTY BRANDS LLC
KANSAS CITY MO 64119                     #4-205                                     4600 MADISON AVE
                                         LEWISVILLE TX 75077                        STE 400
                                                                                    KANSAS CITY MO 64112




                                              Page: 263 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 285 of 390
PRATT, DEBRA LORENE                    PRATT, OLGA                                PRATT, OLGA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          1731 28TH ST
4600 MADISON AVE                       4600 MADISON AVE                           BOULDER CO 80301
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




PRAVANA                                PRAVANA                                    PREATOR, TANTIKA
MAYDRA DE LEON                         20750 VENTURA BLVD                         BEAUTY BRANDS LLC
23285 VENTURA BLVD                     STE 155                                    4600 MADISON AVE
WOODLAND HILLS CA 91364                WOODLAND HILLS CA 91364                    STE 400
                                                                                  KANSAS CITY MO 64112




PRECISION AIR                          PRECISION GLASS AND GLAZING INC            PRECISION PLUMBING INC
1018 EAST IOWA ST                      3710 'D' ST                                MATT
ELDRIDGE IA 52749                      OMAHA NE 68107                             8861 PRIMROSE
                                                                                  CLIVE IA 50325




PREFERRED DISPLAY INC                  PREHAB OF ARIZONA                          PREMIER BANK (PREVIOUSLY MID CITY BANK)
ANGELICA BOISITS                       TORRIE TAJ                                 4318 DODGE ST
310 BRIGHTON RD                        868 E UNIVERSITY                           OMAHA NE 68131-2712
CLIFTON NJ 07012                       MESA AZ 85211




PREMIER GLAZING SYSTEMS LLC            PREMIER JANITORIAL AND FLOOR CARE          PREMIER MILLWORK INSTALLATIONS LLC
8302 WESTOWN PKWY SUITE7103            MARK JACKSON                               ERIC FOOTE
WEST DES MOINES IA 50266               5806 PROSPERITY CHRUCH RD                  1584 W AGRARIAN HILLS DR
                                       A2-147                                     SAN TAN VALLEY AZ 85142
                                       CHARLOTTE NC 28265




PREMIUM ASSIGNMENT CORP                PREMIUM ASSIGNMENT CORP                    PREPEJCHAL, MICHAEL
PEGGY ALDAPE                           PO BOX 8000                                BEAUTY BRANDS LLC
PO BOX 4418 CENTER 633                 TALLAHASSEE FL 32314-8000                  4600 MADISON AVE
ATLANTA GA 30302                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




PREPEJCHAL, MICHAEL                    PRESCOTT, TIFFANY MADSEN                   PRESNALL, CHRISTINA
MICHAEL PREPEJCHAL                     9197 WESTVIEW RD                           9127 NEWBURGH
4632 LIBERTY ST                        STE B                                      HOUSTON TX 77095
KANSAS CITY MO 64112                   LONE TREE CO 80124




PRESTERA, KATIE                        PRESTERA, NANCY                            PRESTI, ANGELA
23726 SHADOW CREEK CT                  23726 SHADOW CREEK CT                      BEAUTY BRANDS LLC
KATY TX 77494                          KATY TX 77494                              87 MAIN ST
                                                                                  WESTLAKE OH 44145




PRESTIGE ELECTROLYSIS SUPPLYINC        PRESTON, BRIANA MONIQUE                    PREUSS, JOSIAH DAVID
3275 INTERTECH DR                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 200                                4600 MADISON AVE                           4600 MADISON AVE
BROOKFIELD WI 53046                    STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




PREVAIL INC                            PRICE'S APPLIANCE REPAIR                   PRICE, HAVEN MICHELE
1100 S 9TH ST STE 100                  2201 W 25TH                                BEAUTY BRANDS LLC
KNOBLESVILLE IN 46060                  STE L                                      4600 MADISON AVE
                                       LAWRENCE KS 66047                          STE 400
                                                                                  KANSAS CITY MO 64112




                                           Page: 264 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 286 of 390
PRICE, JEAN                             PRICE, PAMELA LYNN                         PRIDDY, BRIAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1811 VILLAGE WEST PKWY                  4600 MADISON AVE                           4600 MADISON AVE
KANSAS CITY KS 66111                    STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




PRIDDY, CLARA ELIZABETH                 PRIDEAUX, ROB                              PRIEST, NATHAN
BEAUTY BRANDS LLC                       DBA ROB PRIDEAUX PHOTOGRAPHY               6492 MORRELL
4600 MADISON AVE                        13033 BROADWAY TER                         PARKVILLE MO 64152
STE 400                                 OAKLAND CA 94611
KANSAS CITY MO 64112




PRIMAL ELEMENTS                         PRIME RETAIL SVC INC                       PRINCIPAL LIFE
MEGAN GALWAY                            3617 SOUTHLAND DR                          ACCTS RECEIVABLE
18062 REDONDO CIR                       FLOWERY BRANCH GA 30542                    JAN ISAACSON
HUNTINGTON BEACH CA 92648                                                          DEPT 900 PO BOX 14416
                                                                                   DES MOINES IA 50306-3416




PRINT TIME                              PRIVATE LABEL FORMULATED SOLUTIONS         PRO CIRCUIT INC
8016 STATE LINE                         DBA WOODY'S QUALITY GROOMING               4925 DERAMUS AVE
LEAWOOD KS 66208                        14205 MYERLAKE CIR                         KANSAS CITY MO 64120
                                        CLEARWATER FL 33760-2824




PRO ELECTRIC SVC                        PRO ENTERTAINMENT NETWORK INC              PRO FINISH
ELECTRICAL CONTRACTORS                  96 E INVERNESS DR                          PAUL DENBY
5320 SPEAKER RD                         STE B                                      7860 E MCCLAIN DR
KANSAS CITY KS 66106                    ENGLEWOOD CO 80112-5112                    STE 2
                                                                                   SCOTTSDALE AZ 85260




PRO STAFF                               PROBALANCE                                 PRODATA COMPUTER SVC INC
8091 SOLUTIONS CTR                      5411 WEST 40 HWY                           2809 S 160TH ST STE 401
LOCK BOX 778091                         BLUE SPRINGS MO 64015                      OMAHA NE 68130
CHICAGO IL 60677-8000




PRODUCT CLUB                            PROFESSIONAL BEAUTY HOLDINGS INC           PROFESSIONAL BEAUTY HOLDINGS INC
28 BARRETTS AVE                         DBA RED CARPET MANICURE                    DBA RED CARPET MANICURE
HOLTSVILLE NY 11742                     BRUCE KOWALSKY                             1545 MOONSTONE
                                        150 MOTOR PKWY                             BREA CA 92821
                                        HAUPPAUGE NY 11788




PROFESSIONAL BEAUTY PRODUCTS            PROFESSIONAL BUILIDING MAINTENANCE SVC     PROFESSIONAL PLUMBING SEWER AND
STEPHANIE                               PO BOX 21323                               DRAIN CO
815 W 23RD ST                           WACO TX 76702                              8987 E TANQUE VERDE STE 309353
INDEPENDENCE MO 64055                                                              TUCSON AZ 85749-9399




PROFESSIONAL PRODUCTS                   PROFESSIONAL RECOVERY OF LONGMONT          PROFESSIONAL RETAIL STORE
BARB STEARMAN                           JUDGMENT CREDITOR                          MAINTENANCE ASSOCIATION - EXGENEX
505 SW WASHBURN                         1100 FRANCIS ST                            PO BOX 845931
TOPEKA KS 66606                         LONGMONT CO 80501                          BOSTON MA 02284-5931




PROFESSIONAL RETAIL STORE               PROFESSIONAL SALON CONCEPTS INC            PROFESSIONAL SVC INDUSTRIES
MAINTENANCE ASSOCIATION                 JOE PENTICO                                1901 S MEYER RD
MEMBERSHIP DEPT                         4131 S NATCHES CT                          4TH FL
1100-H BRANDYWINE BLVD PO BOX 3388      UNIT E                                     OAKBROOK TERRANCE IL 60181
ZANESVILLE OH 43702-3388                ENGLEWOOD CA 80110-8601




                                            Page: 265 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19    Page 287 of 390
PROFESSIONAL SVC INDUSTRIES               PROFESSIONAL VIDEO SUPPLY INC              PROFORMA
16707 COLLECTIONS CTR DR                  ACCTS RECEIVABLE                           JEFF BOWELS
CHICAGO IL 60693                          9201 CODY                                  8316 NE 109TH LN
                                          OVERLAND PARK KS 66214                     KANSAS CITY MO 64157




PROFORMA                                  PROGRESSIVE BEAUTY BRANDS                  PROGRESSIVE BEAUTY BRANDS
PO BOX 640814                             PEGGY CARLSON                              NW5034
CINCINNATI OH 45264-0814                  145 JONATHAN BLVD N                        PO BOX 1450
                                          CHASKA MN 55318                            MINNEAPOLIS MN 55450-5034




PROGRESSIVE BUSINESS PUBLICATIONS         PROGRESSIVE TECHNOLOGY INTEGRATORS LLC     PROLAWNS INC
370 TECHNOLOGY DR                         5901 COLLEGE BLVD                          PO BOX 577
MALVERN PA 19355                          STE 210                                    O'FALLON MO 63366-0577
                                          OVERLAND PARK KS 66211




PROLOGISTIX                               PROLOGUE PROPERTIES LLC                    PROLOGUE PROPERTIES LLC
PO BOX 102332                             BEAUTY BRANDS LLC                          4600 MADISON STE 1500
ATLANTA GA 30368-2332                     4600 MADISON AVE                           KANSAS CITY MO 64112
                                          STE 1500
                                          KANSAS CITY MO 64112




PROMARK MIDWEST INC                       PROMENADE SHOPPING CENTER                  PROMENADE SHOPPING CENTER LLC
BOX 6306                                  CHILDRESS KLEIN COMMERCIAL REAL ESTATE     CKAC-AF PROMENADE SHOPPING CTR
LEAWOOD KS 66206                          R DAVID HAGGART VP                         PO BOX 60960
                                          301 SOUTH COLLEGE ST                       CHARLOTTE NC 28260
                                          STE 2800
                                          CHARLOTTE NC 28202


PROMOTION TECHNOLOGY GROUP LLC            PROMOTIONAL CONSULTANTS                    PROMOTIONAL IMAGES
297555 BECK RD                            214 CHESTERFIELD IND BLVD                  2250 WARREN BARRETT DR
WIXOM MI 48393                            CHESTERFIELD MO 63005                      HANNIBAL MO 63401




PRONTO ROOTER                             PROOF, LIVING                              PROPERTY SOURCE PC
PO BOX 442379                             ASHLEY DEVITO                              6239 S 90TH ST
LAWRENCE KS 66044                         301 BINNEY ST                              OMAHA NE 68127-4053
                                          1ST FLOOR
                                          CAMBRIDGE MA 02142




PROPRINT DIGITAL                          PROTHE, ASHLEY MARIE                       PROVIDENT LIFE AND ACCIDENT INSURANCE
1916 CLAY ST                              BEAUTY BRANDS LLC                          ACCT #E0612705
NORTH KANSAS CITY MO 64116                4600 MADISON AVE                           1 FOUNTAIN SQUARE
                                          STE 400                                    CHATTANOOGA TN 37402-1330
                                          KANSAS CITY MO 64112




PROVIDENT LIFE AND ACCIDENT INSURANCE     PRUITT APPLIANCE SVC                       PRUITT CHRONISTER, BARBARA MARIE
ACCT #E0612705                            AMY                                        BEAUTY BRANDS LLC
PO BOX 403748                             2013 W 6TH                                 4600 MADISON AVE
ATLANTA GA 30384                          TOPEKA KS 66606                            STE 400
                                                                                     KANSAS CITY MO 64112




PRUNEAU, CHANDLER JO                      PRUNTY, DIANE                              PRUSA, ELIZABETH
BEAUTY BRANDS LLC                         13912 SUMMERTREE LN                        BEAUTY BRANDS LLC
4600 MADISON AVE                          OLATHE KS 66062                            4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




                                              Page: 266 of 369
                              Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 288 of 390
PRYOR, NYCHELLE TAITIAHANNA               PTACEK, GINA NICOLE                       PUBLIC SVC CO OF OKLAHOMA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         DBA AMERICAN ELECTRIC POWER
4600 MADISON AVE                          4600 MADISON AVE                          322 DEWATT SW
STE 400                                   STE 400                                   CANTON OH 44702
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




PUBLIC SVC CO OF OKLAHOMA AEP             PUBLIC SVC CO OF OKLAHOMA AEP             PUBLISHING, TALCOTT
PO BOX 371496                             500 ROSS ST 154-0470                      20 N WACKER
PITTSBURGH PA 15250                       PITTSBURGH PA 15262-0001                  STE 1865
                                                                                    CHICAGO IL 60606




PUEBLO HEATING AND COOLING INC            PUENTE, NATALIA VICTORIA                  PUGH, ANN M
3351 N RICHEY BLVD                        BEAUTY BRANDS LLC                         7636 LYDIA RD
TUCSON AZ 85716-1411                      4600 MADISON AVE                          KANSAS CITY MO 64131
                                          STE 400
                                          KANSAS CITY MO 64112




PUGH, KALVIN LEE                          PUIG USA                                  PUIG USA
16117 W 153RD ST                          BRITTANY TOTH                             LOCKBOX DEPT AT952300
OLATHE KS 66062                           183 MADISON AVE 19TH FL                   ATLANTA GA 31192
                                          NEW YORK NY 10016




PULASKI COUNTY TREASURER                  PULP RIOT L'OREAL PROFESSIONAL            PURDY, JENNA CATHERINE
201 S BROADWAY                            ALYSON WHITE                              BEAUTY BRANDS LLC
STE 150                                   445 SOUTH ST                              4600 MADISON AVE
LITTLE ROCK AR 72201                      MORRISTOWN NJ 07922                       STE 400
                                                                                    KANSAS CITY MO 64112




PURE WORKPLACE SOLUTIONS                  PURELOLOGY                                PURELY VISUAL
JEAN PAUL WONG                            PO BOX 731125                             1622 EDINGER
3525 ROANOKE RD #101                      DALLAS TX 75373-1125                      STE A
KANSAS CITY MO 64111                                                                TUSTIN CA 92780




PUREOLOGY REDKEN                          PUREOLOGY/REDKEN                          PUREOLOGY/REDKEN
LOREAL USA PPD NINA RYDER                 DBA LOREA USA PPD                         PURELOLOGY
10345 PHILIPP PKWY                        LAURA GERAK                               PO BOX 731125
STREETSBORO OH 44241                      10345 PHILLIP PKWY                        DALLAS TX 75373-1125
                                          STREETSBORO OH 44241




PURITY (100% PURE)                        PURL, ASAARYIA                            PURSLEY, LANA
DBA 100% PURE                             BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
CHRISTY HO                                4600 MADISON AVE                          4600 MADISON AVE
2221 OAKLAND RD                           STE 400                                   STE 400
SAN JOSE CA 95131                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




PUTNAM, KEVIN                             PW GOLLMER ELECTRIC INC                   PWS INC
6207 DELOR AVE                            10418 HAGUE RD                            5225 S 37TH ST STE 6
ST LOUIS MO 63109                         FISHERS IN 46038                          PHOENIX AZ 85040




PYEATT, ANNA VICTORIA                     QC PAYMENT CNTR FBO PINNACLE STAFFI       QOSMEDIX
BEAUTY BRANDS LLC                         PO BOX 26187                              MARY TROFFA
4600 MADISON AVE                          OVERLAND PARK KS 66225                    2002-QORVILLE DRIVE NORTH
STE 400                                                                             RONKONKOMA NY 11779
KANSAS CITY MO 64112




                                               Page: 267 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 289 of 390
QSI QUALITY SOLUTIONS INC               QUALITY INN AND SUITES                      QUALITY REFRIGERATION
JASON FORNSHELL                         2410 SOUTH NEW RD                           2937 TERRACE ST
128 N FIRST ST                          WACO TX 76711                               KANSAS CITY MO 64108
COLWICH KS 67030




QUALITY STRIPPING INC                   QUALITY TOUCH INC                           QUANEY, KAYLYN CLAIRE
JOANN OAKS                              3601 S NOLAND RD                            BEAUTY BRANDS LLC
1704 E EUCLID AVE                       STE 245                                     4600 MADISON AVE
DES MOINES IA 50313                     INDEPENDENCE MO 64055                       STE 400
                                                                                    KANSAS CITY MO 64112




QUANTRONIX INC                          QUATERION SOLUTIONS LLC                     QUESENBERRY, CHARLES
PO BOX 929                              12926 W OYER LN                             37L
FARMINGTON UT 84025-0929                PEORIA AZ 85383                             LAKE LOTAWANA MO 64086




QUICK TRIP                              QUICK, MARK T                               QUICKSILVER EXPRESS COURIER
1001 SW BLUE PKWY                       DBA ARCHITECTURAL INTERIORS                 1126 ADAMS
LEE'S SUMMIT MO 64082                   7094 S PARFET ST                            KANSAS CITY KS 66103
                                        LITTLETON CO 80127




QUIERON KING                            QUIET LINE CONVEYING SYSTEMSINC             QUIET LINE CONVEYING SYSTEMSINC
1002 APACHE DR APT #3                   4 GLADYS CT                                 QUIET LINE CONVEYING
COLLINSVILLE IL 62234                   EDDISON NJ 08817                            PO BOX 452
                                                                                    EDISON NJ 08818




QUIGLEY, ANGELA                         QUILENTE, HANNAH                            QUILES, DAMARIS ALYSE
BEAUTY BRANDS LLC                       8813 W PATRICK LN                           BEAUTY BRANDS LLC
4600 MADISON AVE                        PEORIA AZ 85382                             4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




QUINN, CHRISTOPHER KING                 QUINN, TRISHA LYNN                          QUINTANA, BIANCA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




QUINTANA, BIANCA                        QUYNH LE                                    QWEST (C0)
1709 N DYSART RD                        BEAUTY BRANDS LLC                           PAYMENT CENTER
AVONDALE AZ 85392                       575 WEST BAY AREA BLVD                      DENVER CO 80244-0001
                                        WEBSTER TX 77598




R AND B FIRE EXTINGUISHER SVC           R AND S TRADING CO                          R AND T ENTERPRISES
DBA ZEE MEDICAL                         PHIPPIP ZAMUDIO                             KIM BARKLEY
PO BOX 781553                           17352 VON KARMAN AVE                        1310 ELM PL
INDIANAPOLIS IN 46278-855               IRVINE, CA 92614                            KELSO WA 98626




R DERENDAL                              R LIGHT SVC CO                              R T SPECIALITY LLC
2840 W BLUEFIELD AVE                    3407-F LANG ROAD                            MASON LEE
PHOENIX AZ 85053                        HOUSTON TX 77092                            180 N STETSON AVE
                                                                                    STE 4600
                                                                                    CHICAGO IL 60601




                                            Page: 268 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 290 of 390
R T SPECIALITY LLC                      R T SPECIALITY LLC                         R T SPECIALITY LLC
MESIROW INSURANCE SVC INC               ALLIANT MESIROW INSURANCE SVC              UNDERWRITERS AT LLOYDS LONDON ILLINOIS
JPMORGAN CHASE                          MESIROW INSURANCE SVC INC                  LEGAL DEPT
131 S DEARBORN AVE 6TH FL               29278 NETWORK PL                           181 W MADISON ST
BOX 29278                               CHICAGO IL 60673-1292                      STE 3870
CHICAGO IL 60603                                                                   CHICAGO IL 60602


R-MECH HEATING COOLING AND PLUMBING     RA POPP ENTERPRISES INC                    RA POPP ENTERPRISES INC
1421 WABASH                             DBA WHEATFIELDS EATERY AND BAKERY          WHEATFIELDS CATERING CO
KANSAS CITY MO 64127                    WENDY SPRY                                 1224 SOUTH 103RD ST
                                        1224 SOUTH 103RD ST                        OMAHA NE 68124
                                        OMAHA NE 68124




RAATZ, MIRANDA LEE                      RAB HOLDCO INC                             RABE, ABBIGAIL
BEAUTY BRANDS LLC                       4600 MADISON AVE                           4006 SE 33RD TERR
4600 MADISON AVE                        S-1600                                     TOPEKA KS 66605
STE 400                                 KANSAS CITY MO 64112
KANSAS CITY MO 64112




RACHELL, TARA K                         RACKLEY, ELAN ABRIELE                      RACO INDUSTRIES LLC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BARCODES INC LLC
4600 MADISON AVE                        4600 MADISON AVE                           TONYA DONALDSON
STE 400                                 STE 400                                    PO BOX 0776
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       CHICAGO IL 60690




RACO INDUSTRIES LLC                     RACO INDUSTRIES LLC                        RADIAN 6
TONYA DONALDSON                         RACO INDUSTRIES                            JANET WEBB
5480 CREEK RD                           PO BOX 932312                              30 KNOWLEDGE PK DR
CINCINNATI OH 45242                     CLEVELAND OH 44193                         2ND FLOOR
                                                                                   FREDERICTON NB E3C 2R2
                                                                                   CANADA


RADOJEVIC, KRISTINA                     RADT, CANDICE L                            RAINBOW BROADCASTING INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          AZ JAMZ 1043
4600 MADISON AVE                        4600 MADISON AVE                           THE LOOP 1011
STE 400                                 STE 400                                    7434 E STETSON DR STE 255
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       SCOTTSDALE AZ 85251




RAINES, ELIZABETH MCDONOUGH             RAINS, BRIANA LEE ANN                      RAKES, ANGIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS INC
4600 MADISON AVE                        4600 MADISON AVE                           311 A S VETERANS PKWY
STE 400                                 STE 400                                    NORMAL IL 61761
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




RAKUTEN MARKETING LLC                   RALSTON, DANIEL R                          RALSTON, MARIAH
LIZ CURTIS                              912 S WRIGHT ST                            105 WEST OCTILLO RD
PO BOX 415613                           BLOOMINGTON IL 61701                       CHANDLER AZ 85248
BOSTON MA 02241-5613




RALSTON, MARIAH SAVANNAH                RAMAS, MARINA                              RAMBAUD, AUBRY
BEAUTY BRANDS LLC                       5335 BALLANTYNE COMMONS PKWY               7354 N LACHOLLA BLVD
4600 MADISON AVE                        S-100                                      TUCSON AZ 85742
STE 400                                 CHARLOTTE NC 28277
KANSAS CITY MO 64112




RAMBO, KESHAWN DENISE                   RAMIREZ GARCIA, STEPHANY                   RAMIREZ, CELINE SIERRA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 269 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 291 of 390
RAMIREZ, CHRISTY                        RAMIREZ, JASMINE                          RAMIREZ, MARIELLA ALICIA
303 LEAFY HOLLOW                        1113 W WINDJAMMER DR                      BEAUTY BRANDS LLC
MCGREGOR TX 76657                       GILBERT AZ 85233                          4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




RAMIREZ, ROSANNE                        RAMIREZ, ROSANNE MARGARET                 RAMIREZ, SANTIAGO OMAR
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
1041 E SOUTHLAKE BLVD STE 100           4600 MADISON AVE                          4600 MADISON AVE
SOUTHLAKE TX 76092                      STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RAMIREZ, VICENTE                        RAMON, ANALISA ESCAMILLA                  RAMOS, AMANDA
6606 AVE J                              BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
HOUSTON TX 77011                        4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RAMOS, FALLON RENEE                     RAMOS, NANCY LIBET URBI                   RAMOS, PETE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          575 WEST BAY AREA BLVD
STE 400                                 STE 400                                   WEBSTER TX 77598
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




RAMSAY, HALEY                           RAMSAY, HALEY SUZANNE                     RAMSEDLL, JACOB TAYLOR
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         15745 FOSTER ST
745 US 31 NORTH UNIT C                  4600 MADISON AVE                          OVERLAND PARK KS 66223
GREENWOOD IN 46142                      STE 400
                                        KANSAS CITY MO 64112




RAMSEY, BRANDI LEE                      RAMSEY, CARMEN ALLYNE                     RAMSEY, MEGAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RAMSFIELD, GERVISA A                    RANCH, BENJAMIN                           RANCILIO, LEAH JUSTINE
BEAUTY BRANDS LLC                       KAREN                                     BEAUTY BRANDS LLC
4600 MADISON AVE                        6401 E 87TH                               4600 MADISON AVE
STE 400                                 KANSAS CITY MO 64138                      STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




RAND GRAPHICS                           RAND MATERIALS HANDLING EQUIPMENT         RANDOLPH, NICOLE D
DEREK SCHAFFER                          ACCT #7499383                             8603 BUCKINGHAM LN
500 SOUTH FLORENCE                      PO BOX 5194                               KANSAS CITY MO 64138
WICHITA KS 67209                        JANESVILLE WI 53547-5194




RANDOLPH, NICOLE DEYON                  RANGEL, LILIANA ESMERALDA                 RANK, JANET
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RANKIN, ANDREA                          RANKIN, ANDREA LYNN                       RANKIN, KATELYN RENAE
1041 E SOUTHLAKE BLVD                   BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 100                                 4600 MADISON AVE                          4600 MADISON AVE
SOUTHLAKE TX 76092                      STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                            Page: 270 of 369
                           Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 292 of 390
RANSOM, TIMMY L                        RANTON, KIMBERLY DENEEN                      RASCATI, THOMAS EDWARD
11474 FLOYD ST APT 308                 BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
OVERLAND PARK KS 66223                 4600 MADISON AVE                             4600 MADISON AVE
                                       STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




RASCATI, TOMAS A                       RATLIFF, ABIGAIL MARIE                       RAU CONSTRUCTION CO
3321 N 51ST ST                         BEAUTY BRANDS LLC                            9650 NALL AVE
KANSAS CITY KS 66104                   4600 MADISON AVE                             OVERLAND PARK KS 66204
                                       STE 400
                                       KANSAS CITY MO 64112




RAVE USA INC                           RAWLINGS, MARSHA LYNN                        RAY, ASHLEY
4792 BOCAIRE BLVD                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
BOCA RATON FL 33487                    4600 MADISON AVE                             9570 QUIVIRA RD
                                       STE 400                                      LENEXA KS 66215
                                       KANSAS CITY MO 64112




RAY, CAROLYN                           RAY, MARY                                    RAYBOURN, DOMINIC
PO BOX 840091                          BEAUTY BRANDS LLC                            10327 N GARFIELD AVE
HOUSTON TX 77284                       4600 MADISON AVE                             KANSAS CITY MO 64155
                                       STE 400
                                       KANSAS CITY MO 64112




RAYMER, JOHN                           RAYS TRASH SVC INC                           RAZ, RHONDA
2306 SW BROOKFIELD ST                  PO BOX 6468                                  509 GOODWIN DR
TOPEKA KS 66614                        INDIANAPOLIS IN 46206-6468                   RICHARDSON TX 75081




RBR PRODUCTIONS INC                    RCGA                                         RCI SYSTEMS INC
GREG DAWSON                            PO BOX 60696                                 1220 W GENEVA DR
PO BOX 766                             ST. LOUIS MO 63160-0696                      TEMPE AZ 85282
HARTWELL GA 30643




RD SHOPPING CENTER LLC                 RD SHOPPING CENTER LLC                       RDA PROMART OF NORTHWEST HOUSTON
FIRST MANAGEMENT INC                   FIRST MANAGEMENT INC                         3327 FM 1960 WEST
BOB SARNA                              PO BOX 1797                                  HOUSTON TX 77068
PO BOX 1797                            LAWRENCE KS 66044
LAWRENCE KS 66044




RDCYTEX                                READEEMING BEAUTY INC                        READUS, IVY RENEE
RETAIL DISPLAY COMPONENTS INC          DBA BEAUTYBLENDER                            BEAUTY BRANDS LLC
11502 CHARLES ST                       SHELLEY SWALLOW                              4600 MADISON AVE
HOUSTON TX 77041                       3864 COURTNEY ST S280                        STE 400
                                       BETHLEHEM PA 18017                           KANSAS CITY MO 64112




REALTY CONSULTANTS                     REALTY SIGN CO                               REANEY, DANIEL J
4600 MADISON                           2629 E MCDOWELL                              DBA NORTHWEST APPLIANCE AND AIR COND
KANSAS CITY MO 64112                   PHOENIX AZ 85008                             3181 W BARTLETT PL
                                                                                    TUCSON AZ 85741




REARDON PALLET CO INC                  REBOZO, VIVIANNA MARIA                       RECSNIK, ANTHONY RUSSELL
JASON KANE                             BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
1600 W 8TH ST                          4600 MADISON AVE                             4600 MADISON AVE
KANSAS CITY MO 64101                   STE 400                                      STE 400
                                       KANSAS CITY MO 64112                         KANSAS CITY MO 64112




                                            Page: 271 of 369
                            Case 19-10031-CSS       Doc 1      Filed 01/06/19        Page 293 of 390
RECTOR, TARA                            RED CAPITAL DEVELOPMENT LLC                    RED COMET ADX INC
BEAUTY BRANDS LLC                       KIM CRONAN                                     PO BOX 272
9570 QUIVIRA RD                         4435 MAIN ST                                   LITTLETON CO 80160-0272
LENEXA KS 66215                         STE 1000
                                        KANSAS CITY MO 64111




RED DEVELOPMENT OF OCOTILLO LLC         RED LEES SUMMIT EAST LLC                       RED LEES SUMMIT EAST LLC
PO BOX 402746                           PO BOX 98161                                   RED DEVELOPMENT
ATLANTA GA 30384-2746                   LAS VEGAS NV 89193-8161                        CYNTHIA WATKINS DIRECTOR OF LEGAL LEASING
                                                                                       7500 COLLEGE BLVD STE 750
                                                                                       OVERLAND PARK KS 66210




RED PIPE, BRIANNA FANCY                 RED SADDLE LLC                                 RED SADDLE LLC DO NOT USE
BEAUTY BRANDS LLC                       FLO WRIGHT                                     CATHY ESKEW
4600 MADISON AVE                        1365 OAK HILLS DR                              1365 OAK HILLS DR
STE 400                                 COLORADO SPRINGS CO 80919                      COLORADO SPRINGS CO 80919
KANSAS CITY MO 64112




RED SPEEDWAY INC                        RED SUMMIT FAIR LLC                            RED SUMMIT FAIR LLC AND
PO BOX 413187                           RED PROPERTY MANAGEMENT LLC                    SAHARA PAVILLION SOUTH SC LLC AS TIC
KANSAS CITY MO 64141-3187               KATHY NIETZKE                                  RED DEVELOPMENT LEASE LEGAL NOTICES
                                        PO BOX 98161                                   ONE EAST WASHINGTON ST
                                        LAS VEGAS NV 89193                             STE 300
                                                                                       PHOENIX AZ 85004-2513


RED SUMMIT FAIR LLC AND                 RED SUMMIT FAIR LLC AND                        REDDI ROOTR INC
SAHARA PAVILLION SOUTH SC LLC AS TIC    SAHARA PAVILLION SOUTH SC LLC AS TIC           4011 BONNER INDUSTRIAL DR
VICE PRESIDENT OF LEGAL DAN LOWE        JEFF HANEY EXEC VICE PRESIDENT DEVELOPMENT     SHAWNEE KS 66226
7500 COLLEGE BLVD                       7500 COLLEGE BLVD
STE 750                                 STE 750
OVERLAND PARK KS 66210-4035             OVERLAND PARK KS 66210-4035


REDDY, JADYN                            REDIC, TRYSTA CYONNE                           REDIGER, CORRY LYNN
7227 W COTTONTAIL LN                    BEAUTY BRANDS LLC                              BEAUTY BRANDS LLC
PEORIA AZ 85383                         4600 MADISON AVE                               4600 MADISON AVE
                                        STE 400                                        STE 400
                                        KANSAS CITY MO 64112                           KANSAS CITY MO 64112




REDKEN - PPD                            REDKEN LABORATORIES INC                        REDKEN LABORATORIES INC
PO BOX 731125                           LAURA GERAK                                    LOREAL USA PPD NINA RYDER
DALLAS TX 75373-1125                    10345 PHILLIP PKWY                             10345 PHILIPP PKWY
                                        STREETSBORO OH 44241                           STREETSBORO OH 44241




REDMON, LISA                            REDMON, LISA GAYE                              REDUS, ALEXIA
1041 E SOUTHLAKE BLVD                   BEAUTY BRANDS LLC                              3140 MEADOW PASS
STE 100                                 4600 MADISON AVE                               FLORISSANT MO 63031
SOUTHLAKE TX 76092                      STE 400
                                        KANSAS CITY MO 64112




REED, ALEC                              REED, BRANDEE ROSE                             REED, CHRISTINE MARIE
3119 NORTH 56TH ST                      BEAUTY BRANDS LLC                              BEAUTY BRANDS LLC
OMAHA NE 68104                          4600 MADISON AVE                               4600 MADISON AVE
                                        STE 400                                        STE 400
                                        KANSAS CITY MO 64112                           KANSAS CITY MO 64112




REED, JAMIE                             REED, KATHERINE                                REED, KELSIE ANN
BEAUTY BRANDS LLC                       4101 W 67TH TER                                BEAUTY BRANDS LLC
4600 MADISON AVE                        PRAIRIE VILLAGE KS 66208                       4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




                                             Page: 272 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 294 of 390
REED, MARIKAH SHABRIE                    REED, NATALIE TRANIECE                      REED, RYAN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           11480 ANTELOPE LN
4600 MADISON AVE                         4600 MADISON AVE                            PARKER CO 80138
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




REED, SUSAN MICHELE                      REED, TELAYNA MAY                           REED, WILLIAM BENNETT
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           413 LAKEVIEW DR
4600 MADISON AVE                         4600 MADISON AVE                            BLUE SPRINGS MO 64014
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




REED-GARRETT, KORTNI MAEVE               REES, CLAIRE LAUREN                         REESE, ANTHONY D
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           2124 N 56TH TER
4600 MADISON AVE                         4600 MADISON AVE                            KANSAS CITY KS 66104
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




REESE, MARY                              REESE, MCKECHNIE RILEY                      REESER, NILES ANTHONY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




REEVES, ALAN BERNARD                     REEVES, MIRANDA                             REEVES, TAMMIE LEE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4601 WEST FWY STE 310                       4600 MADISON AVE
STE 400                                  FORT WORTH TX 76107                         STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




REGAL                                    REGAL                                       REGAL PLASTIC SUPPLY CO
PO BOX 411458                            PO BOX 7558                                 PO BOX 7558
KANSAS CITY MO 64141                     KANSAS CITY MO 64116                        KANSAS CITY MO 64116




REGENCY COMMERCIAL SVC LC                REGIONAL HELP WANTED                        REGUS CORP
6600 WESTOWN PKWY                        BILLING DEPT                                15305 DALLAS PKWY
WEST DES MOINES IA 50266                 SHAYNA PIERCE                               STE 400
                                         PO BOX 674054                               ADDISON TX 75001
                                         DETROIT MI 48267-4054




REGUS CORP                               REICHERT, JANET ROBIN                       REICHERT, NICK
PO BOX 842456                            BEAUTY BRANDS LLC                           28 RULEWOOD CT
DALLAS TX 75284                          4600 MADISON AVE                            COLLINSVILLE IL 62234
                                         STE 400
                                         KANSAS CITY MO 64112




REICHERT, ROBIN                          REID ANGELL, MICHELLE                       REID, ALISHA DAWN
7214 NORTH ACADEMY BLVD                  BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80920                4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




REID, AMBER NICOLE                       REID, AMBER NICOLE                          REID, ELIZABETH ANNE
BEAUTY BRANDS LLC                        745 US 31 NORTH UNIT C                      BEAUTY BRANDS LLC
4600 MADISON AVE                         GREENWOOD IN 46142                          4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




                                              Page: 273 of 369
                              Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 295 of 390
REID, JULIE                               REID, SYLVIA                              REIGER, KELLIE JO
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




REILLY, KATHERINE                         REINECKE, KEVIN                           REINECKE, KEVIN JOHN
8830 LINDHOLM DR                          6013 LONGVIEW ST                          BEAUTY BRANDS LLC
STE 100                                   SHAWNEE KS 66218                          4600 MADISON AVE
HUNTERSVILLE NC 28078                                                               STE 400
                                                                                    KANSAS CITY MO 64112




REINHART GROUNDS MAINTENANCE INC          REINHART, MELISSA                         REINHART, MELISSA LYNN
BRENT HERRON                              BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
10051 MCCUE DR                            9197 WESTVIEW RD                          4600 MADISON AVE
BLOOMINGTON IL 61705                      LONE TREE CO 80124                        STE 400
                                                                                    KANSAS CITY MO 64112




REINHOLDT, CIERRA LARAE                   REINKEMYER, DANIEL LLOYD                  REIS, DANIELLE KATELYNN
BEAUTY BRANDS LLC                         16241 JUNIPER                             BEAUTY BRANDS LLC
4600 MADISON AVE                          STILWELL KS 66085                         4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




REISS, LARRY                              REIT, WHITESTONE                          REITH, KRIS
804 E RIESS LN                            ERIC BLUMSACK                             7301 N SMALLEY AVE
BATES CITY MO 64011                       20789 N PIMA                              KANSAS CITY MO 64158
                                          S-210
                                          SCOTTSDALE AZ 85255




REL JR, CLINTON ARNOLD                    RELIANT ENERGY                            RELIANT ENERGY HL AND P
4395 S LOGAN ST                           PO BOX 650475                             CREDIT DEPARTMENT-NEW ACCOUNTS
ENGLEWOOD CO 80113                        DALLAS TX 75265-0475                      PO BOX 1700
                                                                                    HOUSTON TX 77251




RELIASOURCE INC                           RELLIHAN, ADAM                            REMIREZ, ANISSA
DBA CHARLIE'S PLUMBING CO                 17215 W 84TH ST                           2125 E CRESCENT PL
SHEA MAUER                                LENEXA KS 66219                           CHANDLER AZ 85249
1309 PENNSYLVANIA AVE
SOUTH HOUSTON TX 77587-4042




REN USA                                   RENAISSANCE HOTEL MANAGEMENT CO LLC       RENAUD, KAILEY
SHARON MACWAN                             THE RENAISSANCE WORTHINGTON               BEAUTY BRANDS LLC
1090 KING GEORGES POST RD                 FORT WORTH HOTEL                          6501 HIGHWAY 6 NORTH
STE 505                                   200 MAIN ST                               HOUSTON TX 77084
EDISON NJ 08837                           FT WORTH TX 76102




RENDON, MONICA                            RENFREW PAPER SUPPLIES                    RENFRO, KATIE
BEAUTY BRANDS LLC                         BARBARA                                   616 COUNTRY HEIGHTS DR
4600 MADISON AVE                          334 CORNELIA ST #535                      LAKE ST LOUIS MO 63367
STE 400                                   PLASTTSBURGH NY 12901
KANSAS CITY MO 64112




RENFT, MARIYA NICHOLE                     RENKEN, TEVIN LEE                         RENSVOLD, DEVAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          1130 FRY RD
STE 400                                   STE 400                                   HOUSTON TX 77084
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                               Page: 274 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 296 of 390
RENTERIA, JESSICA NICOLE                   REPP, ERIKA                               REPUBLIC SVC #794
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         PO BOX 78829
4600 MADISON AVE                           4575 E CACTUS RD STE 100                  PHOENIX AZ 85062-8829
STE 400                                    PHOENIX AZ 85032
KANSAS CITY MO 64112




RESCNIK, TONY                              RESCUE MISSION INC                        RESIDENCE INN PIPER GLEN
1894 WENTZVILLE PKWY                       LYDIA HOUSE                               5115 PIPER STATION DR
STE 100                                    2828 N 23RD ST EAST                       CHARLOTTE NC 28277
WENTZVILLE MO 63385                        OMAHA NE 68110




RETAIL FIXTURE SOLUTIONS INC               RETAIL OUTFITTERS                         RETAIL OUTFITTERS
995 N I-35E                                MANCHESTER INDUSTRIAL PARK                PO BOX 1738
WAXAHACHIE TX 75165                        PO BOX 280                                LONDON KY 40743-1738
                                           MANCHESTER KY 40962




RETAIL PROCESS ENGINEERING LLC             RETAIL PROPERTIES OF AMERICA INC          RETAIL PROPERTIES OF AMERICA INC
20537 AMBERFIELD DR                        ANN THORPE                                RPAI SOUTHWEST MANAGMENT LLC
LAND O'LAKES FL 34638                      2901 BUTTERFIELD RD                       15105 COLLECTIONS CTR DR
                                           OAK BROOK IL 60523                        CHICAGO IL 60693-5105




RETAIL PROPERTIES OF AMERICA INC           RETAIL PROPERTIES OF AMERICA INC          RETAIL RESOURCE LLC
2901 BUTTERFIELD RD                        RPAI SW MANAGMENT - 35101                 25180 NETWORK PL
OAK BROOK IL 60523                         CENTRAL TEXAS MARKETPLACE                 CHICAGO IL 60673-1251
                                           15105 COLLECTIONS CTR DR
                                           CHICAGO IL 60693-5105




RETAIL TECHNOLOGIES CORP                   RETURN ON IMAGE INC                       RETURN PATH
7606 PRESIDENTS DR                         19633 N 34TH ST                           DAWN MACFADDEN
ORLANDO FL 32809                           PHOENIX AZ 85050                          304 PARK AVE SOUTH
                                                                                     7TH FLOOR
                                                                                     NEW YORK NY 10010




RETURN PATH                                REVESCO PROPERTY SVC LLC                  REYES, JACINTA MONIQUE
PO BOX 200079                              PO BOX 913197                             BEAUTY BRANDS LLC
PITTSBURG PA 15251-0079                    DENVER CO 80291-3197                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




REYES, KALI NICOLE                         REYNA, NICOLE                             REYNOLDS, ASHLEY MARIE
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                          4600 MADISON AVE
STE 400                                    STE 400                                   STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




REZA, EDITH                                REZAEI, SHIVA                             RGD ASSOCIATES LLC
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         DOUG MCINTEER
4600 MADISON AVE                           4600 MADISON AVE                          700 W 47TH ST
STE 400                                    STE 400                                   STE 200
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RGIS INVENTORY SPECIALISTS                 RHEA, JAMES                               RHINEHART, JENNI
PO BOX 77631                               7555 HOOVER AVE                           9197 WESTVIEW RD
DETROIT MI 48277                           ST LOUIS MO 63117                         LONE TREE CO 80124




                                                Page: 275 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 297 of 390
RHOADES, SAMUEL QUENTIN                   RHODES, HEATHER RAELYNN                   RHODES, KRISTEN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RHODES, KRISTEN                           RHODES, KRISTEN                           RIALTO PRODUCTS INC
BEAUTY BRANDS LLC                         438 WARD PKWY                             ACCTS RECEIVABLE
438 WARD PKWY                             KANSAS CITY MO 64112                      CAROLE ROTHMAN
KANSAS CITY MO 64112                                                                61-65 GREEN STREET
                                                                                    BROOKLYN NY 11222




RICE, IRVING W                            RICE, KATIE DELL                          RICE, MARIA ESSENCE
SUSAN CORWIN                              BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
PO BOX 6740                               4600 MADISON AVE                          4600 MADISON AVE
EDISON NJ 08818                           STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RICHARD ABAKAH                            RICHARD H STEVENS TISHA M STEVENS         RICHARDS, CIARA NICOLE
4 EVERKLEEN JANITORIAL SVC                SHARP EDGE LAWN CARE LLC                  BEAUTY BRANDS LLC
PO BOX 720972                             PO BOX 721336                             4600 MADISON AVE
OKLAHOMA CITY OK 73172-0972               OKLAHOMA CITY OK 73162                    STE 400
                                                                                    KANSAS CITY MO 64112




RICHARDS, KELLEY ANNE                     RICHARDSON CHAMBER OF COMMERCE            RICHARDSON COMMUNICATIONS GROUP INC
BEAUTY BRANDS LLC                         411 BELLE GROVE DR                        PO BOX 4917
4600 MADISON AVE                          RICHARDSON TX 75080-5297                  KANSAS CITY MO 64120-0017
STE 400
KANSAS CITY MO 64112




RICHARDSON COMMUNICATIONS GROUP INC       RICHARDSON COMMUNICATIONS GROUP INC       RICHARDSON INDEPENDENT SCHOOL DIST
SEACOAST BUSINESS FUNDING AND             KENT WHITE                                TAX OFFICE
RICHARDSON COMMUNICATION                  1490 SOUTHERN RD                          970 SECURITY ROW
GARY MUNROE                               KANSAS CITY MO 64120                      RICHARDSON TX 75081
1490 SOUTHERN RD
KANSAS CITY MO 64120


RICHARDSON INDEPENDENT SCHOOL DIST        RICHARDSON, CAMILLE ALMA                  RICHARDSON, COLLEEN
TAX OFFICE                                BEAUTY BRANDS LLC                         6001 NW 70TH ST
PO BOX 650316                             4600 MADISON AVE                          APT 107
DALLAS TX 75265-0316                      STE 400                                   KANSAS CITY MO 64151
                                          KANSAS CITY MO 64112




RICHARDSON, CORY ALLEN                    RICHARDSON, CYNTHIA PATRICE               RICHARDSON, JENNIFER
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RICHARDSON, JENNIFER MICHELLE             RICHARDSON, KALIE LYNN                    RICHARDSON, KEVIN L
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RICHARDSON, MELINDA                       RICHARDSON, MELINDA ANN                   RICHARDSON, MICHELLE DAWN
1894 WENTZVILLE PKWY                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 100                                   4600 MADISON AVE                          4600 MADISON AVE
WENTZVILLE MO 63385                       STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 276 of 369
                            Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 298 of 390
RICHARDSON, MYA L                       RICHARDSON, RICHMAN LAMAR                    RICHARDSON, SYDNEY
860A NW BLUE PARKWAY                    320 WATERS EDGE DR                           3341 HEMPSTEAD PL
LEES SUMMIT MO 64086                    APT G                                        SAINT CHARLES MO 63301
                                        INDIANAPOLIS IN 46256




RICHARDSON, WILLIAM                     RICHMOND, BRANDY                             RICHMOND, PEYTON ELIZABETH
3341 HEMPSTEAD PL                       2513 S 48TH TER                              BEAUTY BRANDS LLC
SAINT CHARLES MO 63301                  KANSAS CITY KS 66106                         4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




RICKERSON, NICHOLAS                     RICO ELEVATORS INC                           RICO ELEVATORS INC
1407 NW CEDAR CT                        NICK                                         RICO ELEVATORS
GRAIN VALLEY MO 64029                   3817 HIGHWAY 3                               PO BOX 590992
                                        DICKINSON TX 77539                           HOUSTON TX 77259




RIDDICK, NICHOLE                        RIDDICK, NICHOLE R                           RIDDICK, NICOLE
BEAUTY BRANDS #135                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
745 US 31 NORTH UNIT C                  4600 MADISON AVE                             8510 E 96TH ST UNIT C
GREENWOOD IN 46142                      STE 400                                      FISHER IN 46038
                                        KANSAS CITY MO 64112




RIDDLE, JONATHAN                        RIDEAU, TENICIA NICHOLE                      RIDENOURE, LAUREN
112 N COLLEGE ST                        BEAUTY BRANDS LLC                            7815 DODGE ST
LINCOLN IL 62656                        4600 MADISON AVE                             OMAHA NE 68114
                                        STE 400
                                        KANSAS CITY MO 64112




RIEHLE, JANESSA MICHELLE                RIEMAN, SARA                                 RIEMAN, SARA ELIZABETH
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                             438 WARD PKWY
STE 400                                 STE 400                                      KANSAS CITY MO 64112
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




RIESGO, ANGELA                          RIESLAND, BARBARA                            RIESS, MARIAN
BEAUTY BRANDS LLC                       16039 W ACAPULCO LN                          804 E RIESS LN
4600 MADISON AVE                        SURPRISE AZ 85379                            BATES CITY MO 64011
STE 400
KANSAS CITY MO 64112




RIETH, ANDREW MARC                      RIETH, MACKENZIE                             RIETH, MACKENZIE RAE
8311 N TULLIS AVE APT 525               7301 N SMALLEY AVE                           BEAUTY BRANDS LLC
KANSAS CITY MO 64158                    KANSAS CITY MO 64158                         4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




RIETH, SHAWN P                          RIGALI, MIA LEONETTA                         RIGGS ENTERPRISES INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            DBA NEW HORIZONS COMPUTER LRNG CNTR
4600 MADISON AVE                        4600 MADISON AVE                             9611-E METCALF AVE
STE 400                                 STE 400                                      OVERLAND PARK KS 66212
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




RIGHT MANAGEMENT                        RIGHTWAY SVC INC                             RILEY, CIERRA LYNN
24677 NETWORK PL                        DBA DELUXE CARPET CLEANING                   BEAUTY BRANDS LLC
CHICAGO IL 60673-1246                   STEVE SMITH                                  4600 MADISON AVE
                                        18025 WEST LITTLE YORK                       STE 400
                                        STE B                                        KANSAS CITY MO 64112
                                        KATY TX 77449




                                            Page: 277 of 369
                          Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 299 of 390
RILEY, CORINE ROSE                    RILEY, MADELINE GRACE                       RINCON, TINA L
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                            4600 MADISON AVE
STE 400                               STE 400                                     STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                        KANSAS CITY MO 64112




RINEAR, RANDY                         RING, DANIELLE                              RIOS, ESTEVAN
RANDY RINEAR                          5560 SADDLEROCK RD                          BEAUTY BRANDS LLC
4813 PROSPECT AVE                     COLORADO SPRINGS CO 80918                   4600 MADISON AVE
INDIANAPOLIS IN 46203                                                             STE 400
                                                                                  KANSAS CITY MO 64112




RISCOE, JULIE ANNE                    RISTORANTE, BELLINIS                        RITEPLACE SELF STORAGE
BEAUTY BRANDS LLC                     6305 WATERFORD BLVD                         7326 S YOSEMITE
4600 MADISON AVE                      OKLAHOMA CITY OK 73118                      ENGLEWOOD CO 80112-2338
STE 400
KANSAS CITY MO 64112




RITEWAY CATERING CO                   RITZMAN, DAVE                               RIVAS JR, ARTURO
8151 N 16TH DR                        20619 W 96TH TER                            BEAUTY BRANDS LLC
PHOENIX AZ 85021                      LENEXA KS 66220                             4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




RIVAS, ZULEMA                         RIVER CITY CATERING AND BANQUETS            RIVER CITY COMPANIES
BEAUTY BRANDS LLC                     1017 WOLFRUM RD                             ACCTS RECEIVABLE
4600 MADISON AVE                      ST CHARLES MO 63304                         3150 MERCIER
STE 400                                                                           #298
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64111




RIVER CITY GLASS                      RIVERA CHAVEZ, LESLEY MELISSA               RIVERA, ANGIELIZ MARI
13305 MILLARD AVE                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
OMAHA NE 68137                        4600 MADISON AVE                            4600 MADISON AVE
                                      STE 400                                     STE 400
                                      KANSAS CITY MO 64112                        KANSAS CITY MO 64112




RIVERA, JANET                         RIVERA, JEANA                               RIVERA, MONICA JACQUELYN
575 WEST BAY AREA BLVD                631 DONNA DR                                BEAUTY BRANDS LLC
WEBSTER TX 77598                      O'FALLON IL 62269                           4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




RIVERA, ROCIO                         RIVERA, ROCIO                               RIVERROAD
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                           106 APPLE ST STE 225
4600 MADISON AVE                      17395 TOMBALL PKWY BLDG 3A                  STE 225
STE 400                               HOUSTON TX 77064                            TINTON FALLS NJ 07724
KANSAS CITY MO 64112




RIVERROAD WASTE SOLUTIONS INC         RIVES, CEDRIC                               RMH SYSTEMS
DIANE O'REILLY                        CEC SVC                                     1130 SE WESTBROOKE DR
106 APPLE ST                          CEDRIC                                      WAUKEE IA 50263
STE 225                               PO BOX 23643
TINTON FALLS NJ 07724                 BELLEVILLE IL 62223




RMT ARCHITECTURE                      RMT ARCHITECTURE 2005                       RNS BLINDS AND INTERIORS
210 W 19TH TER                        908 BROADWAY 6TH FL                         18738 UPPER BAY RD
KANSAS CITY MO 64108                  KANSAS CITY MO 64105-1509                   NASSAU BAY TX 77358




                                           Page: 278 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 300 of 390
ROADWAY EXPRESS INC                       ROBANDA INTERNATIONAL                      ROBBIES KEY AND LOCK SHOP INC
PO BOX 93151                              8260 CAMINO SANTA FE                       8145 LONG PT
CHICAGO IL 60673-3151                     STE A                                      HOUSTON TX 77055-2033
                                          SAN DIEGO CA 92121




ROBBINS HEATING AND A C INC               ROBBINS, RIKKI                             ROBBINS, RIKKI WEST
1194 FORD ST                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80915                 2905 E SKYLINE RD STE 274                  4600 MADISON AVE
                                          TUCSON AZ 85718                            STE 400
                                                                                     KANSAS CITY MO 64112




ROBBINS, SHEKEYLA S                       ROBERSON, SARAH                            ROBERT HALF INTERNATIONAL
BEAUTY BRANDS LLC                         18581 PARK LN CIR RD                       7400 COLLEGE BLVD STE 200
4600 MADISON AVE                          LAWS0N MO 64062                            OVERLAND PARK KS 66210
STE 400
KANSAS CITY MO 64112




ROBERT HALF MANAGEMENT RESOURCES          ROBERTS ELECTRICAL CONTRACTING INC         ROBERTS GLASS AND SVC INC
FILE 73484                                ELIZABETH NIEDZWIECK                       PO BOX 26069
PO BOX 60000                              6586 SOUTH 118TH ST                        INDIANAPOLIS IN 46226
SAN FRANCISCO CA 94160-3484               OMAHA NE 68137




ROBERTS, CRYSTAL                          ROBERTS, CRYSTAL GAIL                      ROBERTS, JORDAN ASHLEIGH
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
2325 MARKETPLACE DR                       4600 MADISON AVE                           4600 MADISON AVE
WACO TX 76711                             STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROBERTS, KJERSTEN ARIELLE                 ROBERTS, MADYSON                           ROBERTS, MICTAVIA CARLESHA
BEAUTY BRANDS LLC                         8608 NE 111TH ST                           BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64157                       4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




ROBERTS, NICOLE                           ROBERTS, NICOLE ANN                        ROBERTS, SHELYSE
951 NE RICE RD                            BEAUTY BRANDS LLC                          7860 NORTH AVENIDA DE CARLOTTA
LEES SUMMIT MO 64086                      4600 MADISON AVE                           TUSCON AZ 85704
                                          STE 400
                                          KANSAS CITY MO 64112




ROBERTS, WILLIAM                          ROBERTSON, BLAKE                           ROBERTSON, CHRISTOPHER WAYNE
1003 MCGREGOR                             2619 N HOOVER RD                           BEAUTY BRANDS LLC
BLOOMINGTON IL 61701                      BUCKNER MO 64016                           4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




ROBERTSON, CORINNE                        ROBERTSON, GORDON LEE                      ROBERTSON, GRACE DELANEY
700 NW OXFORD DR                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
BLUE SPRINGS MO 64015                     4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROBERTSON, LAUREN TAYLOR                  ROBERTSON, MICHAELYN JOY                   ROBINETT, AUTUMN RAQUEL
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                               Page: 279 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 301 of 390
ROBINSON, ALISHA                         ROBINSON, ALISHA MARIA                      ROBINSON, AMBER DANIELLE
17395 TOMBALL PKWY                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
BLDG 3A                                  4600 MADISON AVE                            4600 MADISON AVE
HOUSTON TX 77064                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ROBINSON, DANIELLE CHEYENNE              ROBINSON, IAN                               ROBINSON, JASON TOMAC
BEAUTY BRANDS LLC                        DBA IAN ROBINSON DESIGNS                    15530 ELLA BLVD
4600 MADISON AVE                         IAN ROBINSON                                APT 1201
STE 400                                  1215 GOLFVIEW DR                            HOUSTON TX 77090
KANSAS CITY MO 64112                     GRAIN VALLEY MO 64029




ROBINSON, KENDRICK SHAQUIL               ROBINSON, KIARA KRISHON                     ROBINSON, LACRYSTAL JANEE
5618 NE 87TH TERR                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
UNIT C-257                               4600 MADISON AVE                            4600 MADISON AVE
KANSAS CITY MO 64154                     STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ROBINSON, LAKE                           ROBINSON, LYNDSAY                           ROBINSON, TAMMY
215 NE ADAMS DAIRY PKWY                  BEAUTY BRANDS LLC                           1731 28TH STREEET
BLUE SPRINGS MO 64015                    8510 E 96TH ST UNIT C                       BOULDER CO 80301
                                         FISHER IN 46038




ROBINSON, TIFFINEY                       ROBISON, REBECCA                            ROBISON, SHERRY JEAN
1238 OXFORD HILL CT                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
#8                                       4600 MADISON AVE                            4600 MADISON AVE
ST LOUIS MO 63146                        STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ROBISON, TAMMY LASHON                    ROBLEDO, ALISA AURORA                       ROBLES, TEHYA INEZ
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




ROCHA, JENNIFER                          ROCHA, KIMBERLY                             ROCHA, MEGAN MARIE
3301 SPRING CREEK LN                     3301 SPRING CREEK                           BEAUTY BRANDS LLC
O'FALLON MO 63368                        O'FALLON MO 63368                           4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




ROCKFARM LOGISTICS LLC                   ROCKHURST HIGH SCHOOL                       ROCKHURST UNIV-CONTINUING ED CENTER
ANGIE STEUER                             ALL SPORTSS PROGRAM                         PO BOX 419107
300 DATA CT                              9301 STATE LINE RD                          KANSAS CITY MO 64141-6107
DUBUQUE IL 52003                         KANSAS CITY MO 64114




ROCKY MOUNTAIN NEWS                      RODELA TERRAZAS, LAURA LIZETH               RODELA, JESSICA
ACCTS RECEIVABLE                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
400 WEST COLFAX AVE                      4600 MADISON AVE                            4600 MADISON AVE
DENVER CO 80204                          STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




RODELA, JESSICA                          RODELA, JESSICA                             RODELA, LAURE
BEAUTY BRANDS #109                       5009 EASY RAY RD                            2337 E CATCLAW ST
5009 E RAY RD                            PHOENIX AZ 85044                            GILBERT AZ 85296
PHOENIX AZ 85044




                                              Page: 280 of 369
                             Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 302 of 390
RODERICK, CURTIS PAUL                    RODGERS, GRACE                               RODGERS, HEATHER LYNN
12603 N 70TH TERR                        17435 N 7TH ST APT 1069                      BEAUTY BRANDS LLC
SHAWNEE KS 66216                         PHOENIX AZ 85022                             4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




RODIAL LIMITED                           RODNEY HAND AND ASSOCIATES                   RODRIGUEZ, ALEXANDRA
COLLEGE HOUSE SECOND FLOOR               MARKETING COMMUNICATION LP                   BEAUTY BRANDS LLC
EMMA MCCLARTY                            DBA ADDISON AND NORTH DALLAS MEDIA           4600 MADISON AVE
272 KING'S RD                            SHARLA DEFRANCISCO                           STE 400
LONDON SW3-5AW                           PO BOX 12121                                 KANSAS CITY MO 64112
UNITED KINGDOM                           DALLAS TX 75225


RODRIGUEZ, ALICIA GRANADOS               RODRIGUEZ, ANDREA RAE                        RODRIGUEZ, ANGEL
2215 RICHMOND AVE                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
KANSAS CITY KS 66104                     4600 MADISON AVE                             4600 MADISON AVE
                                         STE 400                                      STE 400
                                         KANSAS CITY MO 64112                         KANSAS CITY MO 64112




RODRIGUEZ, ANGEL                         RODRIGUEZ, ANGEL DE JESUS                    RODRIGUEZ, BRIANNA MARIE
4601 WEST FWY                            4601 WEST FWY                                BEAUTY BRANDS LLC
STE 310                                  STE 310                                      4600 MADISON AVE
FORT WORTH TX 76107                      FORT WORTH TX 76107                          STE 400
                                                                                      KANSAS CITY MO 64112




RODRIGUEZ, CARESSA MARIE                 RODRIGUEZ, CRISTY DAWN                       RODRIGUEZ, CRYSTAL GAIL
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




RODRIGUEZ, DINORA                        RODRIGUEZ, ELIZABETH                         RODRIGUEZ, EMELY
1038 NEW JERSY AVE                       BEAUTY BRANDS LLC                            2215 RICHMOND AVE
KANSAS CITY KS 66102                     4600 MADISON AVE                             KANSAS CITY KS 66104
                                         STE 400
                                         KANSAS CITY MO 64112




RODRIGUEZ, ERIKA                         RODRIGUEZ, JAKOB TYLER                       RODRIGUEZ, KRYSTIN
214 E ADAMS                              16619 CROMATORY CT                           3923 TIGRIS RIDGE DR
BELLEVILLE IL 62220                      HOUSTON TX 77084                             KATY TX 77449




RODRIGUEZ, LORENA                        RODRIGUEZ, MATTEA ELISE                      RODRIGUEZ, MISTY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            4824 NADINE DR
4600 MADISON AVE                         4600 MADISON AVE                             HALTOM CITY TX 76117
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




RODRIGUEZ, NANCY                         RODRIGUEZ, REINA SOLEDAD                     RODRIGUEZ, REY DALPHENA
4825 NADINE DR                           BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
HALTOM CITY TX 76117                     4600 MADISON AVE                             4600 MADISON AVE
                                         STE 400                                      STE 400
                                         KANSAS CITY MO 64112                         KANSAS CITY MO 64112




RODRIGUEZ, ROSEMARY ANN                  RODRIGUEZ, SIERRA ALEXANDRA                  RODRIGUEZ, TIFFANY MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




                                              Page: 281 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 303 of 390
RODRIGUEZ, VENESSA MAI                 RODRIGUEZ, VICKIE                          RODRIGUEZ, VINCENT ALBERT
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




RODRIGUIEZ, BRIANNA                    RODRIQUEZ, MARGARITA                       RODRIQUEZ, REY
575 WEST BAY AREA BLVD                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WEBSTER TX 77598                       4600 MADISON AVE                           4575 E CACTUS RD STE 100
                                       STE 400                                    PHOENIX AZ 85032
                                       KANSAS CITY MO 64112




RODRIQUEZ, SHANNON                     ROESSLER, STEPHANIE LYNN                   ROFFLER INDUSTRIES INC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          CUSTOMER SVC
4600 MADISON AVE                       4600 MADISON AVE                           400 CHESS ST
STE 400                                STE 400                                    CORAOPOLIS PA 15108
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




ROGER THE PLUMBER INC                  ROGERS, ALENA JEAN                         ROGERS, BRENDA
7723 WEST 81ST                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OVERLAND PARK KS 66204                 4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROGERS, JO E                           ROGERS, JORDAN                             ROGERS, KAITLYN DANIELLE
BEAUTY BRANDS LLC                      3942 SMOKE TREE DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                       COLORADO SPRINGS CO 80920                  4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




ROGERS, OLIVIA GRACE                   ROHLOFF, MORGAN MARIE                      ROHWEDER, BROOKE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          543 17TH AVE
4600 MADISON AVE                       4600 MADISON AVE                           MOLINE IL 61265
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




ROJAS, KYLEE NICOLE                    ROJAS, MIA RENEE                           ROLLER, MOLLY ELAYNE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROLLINGS, GINA MAE                     ROLLO, ALEXIS NICOLE                       ROMAN, JACQUELINE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROMANI, JULIANA DANIELLE               ROMANO, JODINE                             ROMERO, ALEJANDRA
BEAUTY BRANDS LLC                      826 SW WATSON                              BEAUTY BRANDS LLC
4600 MADISON AVE                       TOPEKA KS 66606                            4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




ROMERO, ALINA                          ROMERO, JULIO ANTONIO                      ROMERO, KATHERINE ELIZABETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
9570 QUIVIRA RD                        4600 MADISON AVE                           4600 MADISON AVE
LENEXA KS 66215                        STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                           Page: 282 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 304 of 390
ROMERO, VICTORIA HOPE                    ROMERO, WANDA RENETTE                      RON WRIGHT TAX ASSESSORCOLLECTOR
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          PO BOX 961018
4600 MADISON AVE                         4600 MADISON AVE                           FT. WORTH TX 76161-0018
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




RONAY INC                                RONE, CHRISTINA LEE                        ROOF CHECK INC
201 EAST 66TH ST                         BEAUTY BRANDS LLC                          1610 SKYWAY DR
#7D                                      4600 MADISON AVE                           LONGMONT CO 80504
NEW YORK NY 10021                        STE 400
                                         KANSAS CITY MO 64112




ROOM AND BOARD BUSINESS INTERIORS LLC    ROPER, HANNAH                              ROQUE, CHRISTOPHER JOHN
4600 OLSON MEMORIAL HIGHWAY              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
MINNEAPOLIS IN 55422                     4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ROQUEMORE, IMANI RASHIDAH                ROQUENI, ESGARD R                          ROREX, MELISSA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3514 CLINTON PKWY
4600 MADISON AVE                         4600 MADISON AVE                           STE J
STE 400                                  STE 400                                    LAWRENCE KS 66047
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ROREX, MELISSA J                         ROSE BROOKS CENTER                         ROSE PAVING LLC
BEAUTY BRANDS LLC                        PO BOX 320599                              7300 WEST 100TH PL
4600 MADISON AVE                         KANSAS CITY MO 64132-0599                  BRIDGEVIEW IL 60459
STE 400
KANSAS CITY MO 64112




ROSE, SHELBY DIANE                       ROSEBECK, JANESSA KATHRYN                  ROSEHILL POINTE ACQUISITION LLC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          ROSEHILL POINTE
4600 MADISON AVE                         4600 MADISON AVE                           12701 WEST 88TH CIR
STE 400                                  STE 400                                    LENEXA KS 66215
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ROSENBOOM, TONYA ELIZABETH               ROSENTHAL AND ROSENTHAL                    ROSENTHAL AND ROSENTHAL INC
BEAUTY BRANDS LLC                        PO BOX 88926                               1370 BROADWAY
4600 MADISON AVE                         CHICAGO IL 60695-1926                      NEW YORK NY 10018
STE 400
KANSAS CITY MO 64112




ROSENTRATER, ALISSA CLARE                ROSS, BRITNY                               ROSS, COURTNEY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          19806 REDWOOD MANOR LN
4600 MADISON AVE                         6659 EDWARDSVILLE CROSSING DR              CYPRESS TX 77433
STE 400                                  EDWARDSVILLE IL 62025
KANSAS CITY MO 64112




ROSS, KAYLA ASHLEE                       ROSS, MARK J                               ROSS, SPENCER
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          105 WEST OCOTILLO RD
4600 MADISON AVE                         4600 MADISON AVE                           CHANDLER AZ 85248
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




ROSS, SPENCER EARL EMANUEL               ROSSER, BIANCA SIMONE                      ROSSIO, MAYA SOLOMON
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                             Page: 283 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 305 of 390
ROTH, ALEXANDER                         ROTH, ALINA LISA ROMERO                    ROTO ROOTER PLUMBING - IA
10708 HASKINS CT                        BEAUTY BRANDS LLC                          4005 SE GRIMES BLVD
OVERLAND PARK KS 66210                  4600 MADISON AVE                           GRIMES IA 50111
                                        STE 400
                                        KANSAS CITY MO 64112




ROTO ROOTER SVC CO                      ROTO-ROOTER SVC                            ROTO-ROOTER SVC CO
5672 COLLECTIONS CTR DR                 214 W 18TH ST                              6701 EAST 50TH AVE
CHICAGO IL 60693                        KANSAS CITY MO 64108-1205                  COMMERCE CITY CO 80022




ROUNKLES, KRISTA DANIEL                 ROUSE, DEVON BYRAN                         ROUSH, EMILY ANN
BEAUTY BRANDS LLC                       8229 LORETTA DR                            BEAUTY BRANDS LLC
4600 MADISON AVE                        DENVER CO 80221                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




ROUSH, MORGAN PAIGE                     ROUSSET, CRISTINA                          ROUX LABORATORIES INC
BEAUTY BRANDS LLC                       5640 S PARKER RD                           ROBERTA VASQUEZ
4600 MADISON AVE                        AURORA CO 80015                            5344 OVERMYER DR
STE 400                                                                            JACKSONVILLE FL 32254
KANSAS CITY MO 64112




ROUX LABORATORIES INC                   ROWE, RONELDA RUTH                         ROWLEY, DESTINY FAITH
ROUX LABORATORIES INC CND               3580 RIALTO HEIGHTS #172                   BEAUTY BRANDS LLC
JP MORGAN CHASE                         COLORADO SPRINGS CO 80907                  4600 MADISON AVE
88213 EXPEDIATE WAY                                                                STE 400
#323103669                                                                         KANSAS CITY MO 64112
CHICAGO IL 60695-0001


ROYAL, JACQUELYN DENISE                 ROYER, DALENE                              ROZIER ELECTRIC
BEAUTY BRANDS LLC                       706 WINCHESTER                             1608 SW JEFFERSON
4600 MADISON AVE                        FORT COLLINS CO 80526                      LEE'S SUMMIT MO 64081
STE 400
KANSAS CITY MO 64112




RPS BARRYWOOD TIC LLC                   RR DONNELLEY                               RR DONNELLEY
REVESCO PROPERTY SVC                    CASEY BAKER                                PO BOX 932721
CHARLES PAE                             35 W WACKER DR                             CLEVELAND OH 44193
5291 E YALE AVE                         CHICAGO IL 60601
DENVER CO 80222




RSC EQUIPMENT RENTAL                    RSC EQUIPMENT RENTAL                       RSM MAINTENANCE
CARY BARROWS                            PO BOX 840514                              WAYNE KNAUB
11615 S ROGERS RD                       DALLAS TX 75284                            461 FROM RD
OLATHE KS 66062                                                                    PARAMUS NJ 07652




RSVP INC                                RUBB INC                                   RUBICK, ASHLEY MARIE
PO BOX 6531                             MYRIAM SCHNEIDER                           BEAUTY BRANDS LLC
LEE'S SUMMIT MO 64064                   13260 KIBBINGS RD                          4600 MADISON AVE
                                        SAN DIEGO CA 92130                         STE 400
                                                                                   KANSAS CITY MO 64112




RUBIO, CELESTE EMARIE                   RUCKER, DESTINY DESIREE                    RUDOLPH INTERNATIONALINC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          ACCTS RECEIVABLE
4600 MADISON AVE                        4600 MADISON AVE                           SHELLY CUST SERV
STE 400                                 STE 400                                    PO BOX 607
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       BREA CA 92822-0607




                                             Page: 284 of 369
                           Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 306 of 390
RUDY'S TENANIPA TAQUERIA               RUESCHHOFF LOCKSMITH AND SECURITY         RUESS, DEVON MAREE
1611 WESTPORT RD                       3727 WEST 6TH ST                          BEAUTY BRANDS LLC
KANSAS CITY MO 64111                   LAWRENCE KS 66049-3250                    4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




RUESTER, DEVON                         RUESTER, DEVON PAIGE                      RUFF, WHITNEY DAILEY
3110 GREEN MOUNT CROSSING DR           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SHILOH IL 62269                        4600 MADISON AVE                          4600 MADISON AVE
                                       STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RUFFIN, ERICA MONIQUE                  RUHAN PALABIYIK ROBERTS                   RUIZ, JAMIE A
BEAUTY BRANDS LLC                      5122 LAKECREST DR                         BEAUTY BRANDS LLC
4600 MADISON AVE                       SHAWNEE KS 66218                          4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




RUIZ, JESSICA                          RUIZ, KARISSA ELENA                       RUIZ, LOLA JULIANNA LEE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RUIZ, LUISETTE DESIREE                 RUIZ, MARK ANTHONY                        RUIZ, MONICA
BEAUTY BRANDS LLC                      21915 PEARL LAKE DR                       BEAUTY BRANDS LLC
4600 MADISON AVE                       KATY TX 77449                             1731 28TH ST
STE 400                                                                          BOULDER CO 80301
KANSAS CITY MO 64112




RUIZ, TAYLOR LOVE                      RULAND, MELISSA JEAN                      RUMAS, DAKOTA MICHAEL
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                          4600 MADISON AVE
STE 400                                STE 400                                   STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                      KANSAS CITY MO 64112




RUMBLE COSMETICS LLC                   RUPPEL, ANNE CATHERINE                    RUSH MANAGEMENT
STEPHANIE MASON                        BEAUTY BRANDS LLC                         1500 OVERLOOK DR
15621 W 87TH ST 434                    4600 MADISON AVE                          LAFAYETTE CO 80026
LENEXA KS 66219                        STE 400
                                       KANSAS CITY MO 64112




RUSH, ERIN                             RUSH, ONA DENISE                          RUSH, PHILLIP
6885 W 51ST TERR #1C                   BEAUTY BRANDS LLC                         11459 E PETRA AVE
MISSION KS 66202                       4600 MADISON AVE                          MESA AZ 85212
                                       STE 400
                                       KANSAS CITY MO 64112




RUSK INC                               RUSK INC APPLIANCES                       RUSKIEVICZ, STEFANIE NICOLE
RITA AND SHARON                        RITA AND SHARON                           BEAUTY BRANDS LLC
1 CUMMINGS PT RD                       1 CUMMINGS PT RD                          4600 MADISON AVE
STANFORD CT 06904                      STANFORD CT 06904                         STE 400
                                                                                 KANSAS CITY MO 64112




RUSSELL REFRIGERATION SVC INC          RUSSELL REYNOLDS ASSOCIATES INC           RUSSELL REYNOLDS ASSOCIATES INC
PO BOX 12563                           NORM YUSTIN                               PO BOX 6427
OVERLAND PARK KS 66212                 200 PARK AVE STE 2300                     NEW YORK NY 10249-6427
                                       NEW YORK NY 10166




                                           Page: 285 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 307 of 390
RUSSELL STOVER CANDIES                  RUSSELL, MICHAELA NICOLE                   RUSSELL, MIRANDA LEIGH
ACCTS RECEIVABLE                        21512 W 58TH ST                            BEAUTY BRANDS LLC
1000 WALNUT ST                          SHAWNEE KS 66218                           4600 MADISON AVE
KANSAS CITY MO 64106-2198                                                          STE 400
                                                                                   KANSAS CITY MO 64112




RUSSELL, VICKY                          RUST, DELANEY GRACEN                       RUTHERFORD, MARIA
105 FOREST AVE                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
POLK CITY IA 66102                      4600 MADISON AVE                           575 WEST BAY AREA BLVD
                                        STE 400                                    WEBSTER TX 77598
                                        KANSAS CITY MO 64112




RUTLEDGE, KAYLA DANIELLE                RUTSCHKE, RYAN LEWIS                       RUTT, MARCOS JOE
BEAUTY BRANDS LLC                       520 TREMONT                                BEAUTY BRANDS LLC
4600 MADISON AVE                        LINCOLN IL 62656                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




RYAN LAWN AND TREE INC                  RYAN MECHANICAL CO                         RYAN, CASSIDY JO
PAM COSTANZO                            1325 NORTH MONDEL DR                       BEAUTY BRANDS LLC
9120 BARTAN ST                          GILBERT AZ 85233-1213                      4600 MADISON AVE
OVERLAND PARK KS 66214                                                             STE 400
                                                                                   KANSAS CITY MO 64112




RYAN, JENNIFER MARIE                    RYAN, TRICIA                               RYCKMAN, STEPHANIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          225 N 170TH ST
4600 MADISON AVE                        4600 MADISON AVE                           STE 110
STE 400                                 STE 400                                    OMAHA NE 68118
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




RYCKMAN, STEPHANIE ROSE                 RYDER TRANSPORTATION SVC                   RYMER, KAYLA KRISTINA
BEAUTY BRANDS LLC                       PO BOX 96723                               BEAUTY BRANDS LLC
4600 MADISON AVE                        CHICAGO IL 60693                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




RYNE, SOFIA JOAN                        RYNEER, JENNIFER                           S AND S CLEANING SVC
BEAUTY BRANDS LLC                       4447 COLE DR                               PO BOX 532190
4600 MADISON AVE                        LOVELAND CO 80538                          INDIANAPOLIS IN 46253-2190
STE 400
KANSAS CITY MO 64112




S C PRYOR INC                           S WALTER PACKAGING CO                      S WALTER PACKAGING CO
PRYOR SAFE AND LOCK                     JEFF UPTON                                 ACCOUNTS RECEIVABLE DEPT
5424 BROOKVILLE RD                      2901 SE BINGHAM DR                         PO BOX 824266
INDIANAPOLIS IN 46219                   LEE'S SUMMIT MO 64063                      PHILADELPHIA PA 19182-4266




SABO, JACKIE                            SABRE FUDGE USA                            SACHAROFF, PHYLLIS A
4255 S BANNOCK ST                       JACKIE PEARSON                             BEAUTY BRANDS LLC
ENGLEWOOD CO 80110                      16301 RAYMER ST                            4600 MADISON AVE
                                        VAN NUYS CA 91406                          STE 400
                                                                                   KANSAS CITY MO 64112




SACKETT, GABRIELLE                      SACKETT, GABRIELLE ROSE                    SACKETT, KRISTIN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS #111
7445 WEST BELL RD STE 100               4600 MADISON AVE                           17395 TOMMBALL PKWY BLDG 3A
PEORIA AZ 85382                         STE 400                                    HOUSTON TX 77064
                                        KANSAS CITY MO 64112




                                            Page: 286 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 308 of 390
SADDLE AND SIRLOIN CLUB                   SADLER, CRYSTAL ANNE                      SAFE HOUSE DENVER
14401 HOLMES RD                           BEAUTY BRANDS LLC                         ASHLEY GOLDER
KANSAS CITY MO 64145                      4600 MADISON AVE                          1649 DOWNING ST
                                          STE 400                                   DENVER CO 80218
                                          KANSAS CITY MO 64112




SAFEGUARD BUSINESS SYSTEMS                SAFEHAVEN OF TARRANT COUNTY               SAFEHOME INC
PO BOX 88043                              8701 W BEDFORD EULESS RD                  PO BOX 4563
CHICAGO IL 60680-1043                     HURST TX 76053                            OVERLAND PARK KS 66204




SAFEHOUSE PROGRESSIVE ALLIANCE            SAFFELL PLUMBING AND HEATING INC          SAFFIN, AMY LYNN
FOR NONVIOLENCE                           PO BOX 150347                             BEAUTY BRANDS LLC
835 NORTH ST                              DALLAS TX 75315-0347                      4600 MADISON AVE
BOULDER CO 80304                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




SAFI, LAILAH KHAZAL                       SAFI, MARIAM SAFA                         SAGE SOFTWARE INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         14855 COLLECTION CTR DR
4600 MADISON AVE                          4600 MADISON AVE                          CHICAGO IL 60693
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SAIA MOTOR FREIGHT LINE INC               SAID, SARAH                               SAINT CHARLES CHAMBER OF COMMERCE
PO BOX 730532 1                           8905 BENSON DR                            1816 BOONE'S LICK RD
DALLAS TX 75373-0532                      OVERLAND PARK KS 66212                    ST. CHARLES MO 63301




SAIZ, ALANA MONIQUE                       SAL0NCLICK LLC                            SALAHZADEH, SHEELAN SARA
BEAUTY BRANDS LLC                         CHAD MURAWCZYK                            BEAUTY BRANDS LLC
4600 MADISON AVE                          45 MAIN ST                                4600 MADISON AVE
STE 400                                   STE 830                                   STE 400
KANSAS CITY MO 64112                      BROOKLYN NY 11201                         KANSAS CITY MO 64112




SALAVITCH, ALLYSON GRACE                  SALAZAR MORENO, CHRISTINA E               SALAZAR, BRITTNEY
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SALAZAR, CHRISTINA                        SALAZAR, DENISSEE                         SALAZAR, MAKYNZEE RENEE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
2905 E SKYLINE DR STE 274                 4600 MADISON AVE                          4600 MADISON AVE
TUCSON AZ 85718                           STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SALDANA, BAMBI                            SALDANA, BAMBIE                           SALDANA, BAMBIE
BEAUTY BRANDS #144                        BEAUTY BRANDS LLC                         BEAUTY BRANDS #144
1709 DYSART RD                            4600 MADISON AVE                          1709 N DYSART RD
AVONDALE AZ 85392                         STE 400                                   AVONDALE AZ 85392
                                          KANSAS CITY MO 64112




SALDANA, JENNY M                          SALGADO, ARIELLE BEATRICE IVANNA          SALING, SAVANNAH MARIE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 287 of 369
                             Case 19-10031-CSS       Doc 1          Filed 01/06/19   Page 309 of 390
SALMANS, DONNA MICHELLE                  SALON AND SPA ENVIRONMENTS INC                SALON BUSINESS STRATAGIES
BEAUTY BRANDS LLC                        GLENN HALPERN                                 PO BOX 296
4600 MADISON AVE                         21 TALMADGE DR                                CENTERBROOK CT 06409-9985
STE 400                                  MONROE TOWNSHIP NJ 08831
KANSAS CITY MO 64112




SALON EXCLUSIVES DISTRIBUTOR             SALON QUEST LLC                               SALON REVOLUTIONS
ACCTS RECEIVABLE                         BOB PEELJR                                    BOB HOBE
HELGA OR BEVERLY                         7185 CHAGRIN RD                               565 COUNTRY CLUB DR
1820 JASPER                              CHAGRIN FALLS OH 44023                        ESCONDIDO CA 92029
NORTH KANSAS CITY MO 64116




SALON SERVICE GROUP                      SALON SVC GROUP                               SALON SVC GROUP - MAN MADE
CAROL MERRITT ACCTS RECEIVABLE           ACCTS RECEIVABLE                              1520 E EVERGREEN
1520 E EVERGREEN ST                      JONNA SHEPARDSON                              SPRINGFIELD MO 65803
SPRINGFIELD MO 65803                     1520 E EVERGREEN ST
                                         SPRINGFIELD MO 65803




SALON SVC GROUP - MOROCCANOIL            SALON SVC GROUP MOROCCANOIL                   SALON TODAY
ACCOUNTS RECEIVABLE                      CAROL MERRITT ACCTS RECEIVABLE                SUBSCRIPTION SVC
JODIE GARTON                             1520 E EVERGREEN ST                           PO BOX 1414
1520 E EVERGREEN ST                      SPRINGFIELD MO 65803                          LINCOLNSHIRE IL 60069-9954
SPRINGFIELD MO 65803




SALON TRAINING INTERNATIONAL             SALONTECH LLC                                 SAM'S CLUB
1120 SYCAMORE AVE                        MICHAEL                                       12200 W 95TH
STE 2G                                   79 EXPRESS ST                                 LENEXA KS 66215
VISTA CA 92083                           STE F
                                         PLAINVIEW NY 11803




SAM'S CLUB                               SAM'S CLUB                                    SAM'S CLUB
5110 NORTH OAK TRFWY                     PO BOX 9001152                                12420 S 7 HWY
KANSAS CITY MO 64118                     LOUISVILLE KY 40290-1152                      GRANDVIEW MO 64030




SAMMELMAN, REBECCA LOUISE                SAMMONS, RANDY                                SAMPSON, MEGAN GABRIELLE
BEAUTY BRANDS LLC                        16398 S CHURCH ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                         OLATHE KS 66062                               4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




SAMUELS, CHEVAS                          SAN FRANCISCO SALT CO                         SANCHEZ, CHRISTINA
BEAUTY BRANDS #118                       MARILOU COLLINS                               19906 E STANSFORD DR
10810 N TATUM BLVD STE 105               30984 SANTANA ST                              CENTENNAIL CO 80015
PHOENIX AZ 85028                         HAYWARD CA 94544




SANCHEZ, DOMINIK                         SANCHEZ, JENNIFER                             SANCHEZ, JENNIFER
8272 TIMOTHY CT                          BEAUTY BRANDS #115                            7214 NORTH ACADEMY BLVD
COLORADO SPRINGS CO 80920                7214 NORTH ACADEMY BLVD                       COLORADO SPRINGS CO 80920
                                         COLORADO SPRINGS CO 80920




SANCHEZ, JENNIFER RHIANNON               SANCHEZ, KIMBERLY                             SANCHEZ, NICOLE
BEAUTY BRANDS LLC                        516 N REMINGTON WAY                           BEAUTY BRANDS LLC
4600 MADISON AVE                         MUSTANG OK 73064                              4600 MADISON AVE
STE 400                                                                                STE 400
KANSAS CITY MO 64112                                                                   KANSAS CITY MO 64112




                                              Page: 288 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 310 of 390
SANCHEZ, NICOLE                         SANCHEZ, STEPHEN                            SANCHEZ-DAY, AUNNA MARIE KAY
9197 WESTVIEW RD                        516 N REMINGTON WAY                         BEAUTY BRANDS LLC
STE B                                   MUSTANG OK 73064                            4600 MADISON AVE
LONE TREE CO 80124                                                                  STE 400
                                                                                    KANSAS CITY MO 64112




SANDEFUR, HALEY DIANE                   SANDERCOCK, MARK                            SANDERS, ANGELA
BEAUTY BRANDS LLC                       DBA MARK SANDERCOCK RESTORATION             BEAUTY BRANDS LLC
4600 MADISON AVE                        1828 CHARLOTTE ST                           4600 MADISON AVE
STE 400                                 KANSAS CITY MO 64108                        STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




SANDERS, BRITTANY JACLYN                SANDERS, DAISHA MAE                         SANDERS, DARCY L
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           990 CYPRESS STATION DR #305
4600 MADISON AVE                        4600 MADISON AVE                            HOUSTON TX 77090
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




SANDERS, EDWARD M                       SANDERS, LETISHA M                          SANDERS, LIZ
3438 N 61ST                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
KANSAS CITY KS 66104                    4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SANDERS, LORI                           SANDERS, SOPHIA LAREA                       SANDHU INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           HOLIDAY INN SOUTH BROADWAY
4600 MADISON AVE                        4600 MADISON AVE                            5701 SOUTH BROADWAY AVE
STE 400                                 STE 400                                     TYLER TX 75703
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




SANDOVAL, MONICA                        SANDOVAL, MONICA SHANTAE                    SANDS, HEATHER
5820 SW 21ST ST                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
TOPEKA KS 66604                         4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SANDS, HEATHER                          SANDY GLASS                                 SANDY LAKE AMUSEMENT PARK
BEAUTY BRANDS STORE 129                 9417 N COUNCIL                              PO BOX 81036
7354 N LA CHOLIA BLVD                   OKLAHOMA CITY OK 73162                      DALLAS TX 75381
TUCSON AZ 85741




SANFORD, KIMBERLY GENE                  SANOR, ASHLEY                               SANTISTEVAN, JOSEPH LEVI
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SANTOS OMBAO, DONNA ERLYN               SANTOS, JOCELYNN NICOLE                     SANTRA, SAMIRAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SAPENOFF, MARY ELIZABETH                SAPHIRA LLC                                 SAPON, HEATHER
BEAUTY BRANDS LLC                       AVIVA TESSLER                               BEAUTY BRANDS LLC
4600 MADISON AVE                        1101 WOOTTON PKWY                           1330 FRY RD
STE 400                                 STE 950                                     HOUSTON TX 77084
KANSAS CITY MO 64112                    ROCKVILLE MD 20852




                                            Page: 289 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 311 of 390
SARGENT, OLIVIA D                       SARKLI REPECHAGE LTD                      SARNA, KATHLEEN HELEN
153 NORTHLANE DR                        ACCTS RECEIVABLE                          DBA K SARNA
NEW WHITELAND IN 46184                  KATHERINE PODIMATIS                       22 TERRA VISTA AVE APT B8
                                        28 WEST 25TH ST 9TH                       SAN FRANCISCO CA 94115
                                        NEW YORK NY 10010




SARPY COUNTY NE                         SAS CONSTRUCTORS                          SATTELMAIER, ANDREA LYNN
CONSUMER AFFAIRS                        800 MEADOW RIDGE RD                       BEAUTY BRANDS LLC
COUNTY ATTORNEY                         NORMAN OK 73072                           4600 MADISON AVE
1210 GOLDEN GATE DR                                                               STE 400
PAPILLION NE 68046-2889                                                           KANSAS CITY MO 64112




SATTERWHITE, BRYANNA HALEY ROSE         SAUNDERS, ARIA DANIELLE MARIE             SAUNDERS, KAITLIN MICHELLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SAVAGE, JULIANA LOUISE                  SAVAGE, KYLAN                             SAVARD, JESSICA MARIE
BEAUTY BRANDS LLC                       5063 BLUE SPRUCE HILL ST                  BEAUTY BRANDS LLC
4600 MADISON AVE                        HUMBLE TX 77346                           4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




SAVVY SALON FURNISHINGS                 SAYRE, HANNAH KATHRYN                     SBC 0170
1338 CR 208                             BEAUTY BRANDS LLC                         PO BOX 930170
GIDDINGS TX 78942                       4600 MADISON AVE                          DALLAS TX 75393-0170
                                        STE 400
                                        KANSAS CITY MO 64112




SBC DALLAS                              SBC TELEPHONE REPAIRS                     SBC USE-3059
PO BOX 650516                           ACCTS RECEIVABLE                          PO BOX 650516
DALLAS TX 75265-0516                    CUST 2464809                              DALLAS TX 75265-0516
                                        PO BOX 650443
                                        DALLAS TX 75222-0443




SCALPMASTER                             SCANZONI, STEFANIE ERIN                   SCARBROUGH, CHRISTINE LYNNETTE
ACCTS RECEIVABLE                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
28 BARRETTS AVE                         4600 MADISON AVE                          4600 MADISON AVE
HOLTSVILLE NY 11742-2127                STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SCARBROUGH, SAVANNAH ROSE               SCF DALLAS                                SCHACHT, CHRISTINE
BEAUTY BRANDS LLC                       4312 MCEWEN                               951 NE RICE RD
4600 MADISON AVE                        DALLAS TX 75244                           LEES SUMMIT MO 60486
STE 400
KANSAS CITY MO 64112




SCHACHT, CHRISTINE JULE                 SCHAEFFER, RASHONDA                       SCHAFNITT, ANNIE M
BEAUTY BRANDS LLC                       6700 QUEENSTON BLVD                       BEAUTY BRANDS LLC
4600 MADISON AVE                        APT 632                                   4600 MADISON AVE
STE 400                                 HOUSTON TX 77084                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




SCHANK, KIMBERLY LYNNE                  SCHAUTSCHICK, KERMIT ROY                  SCHEFERS ROOFING CO
BEAUTY BRANDS LLC                       DBA FREELANCE INSTALLATION                PO BOX 326
4600 MADISON AVE                        10809 COLONY WOOD PL                      GRAIN VALLEY MO 64029
STE 400                                 THE WOODLANDS TX 77380
KANSAS CITY MO 64112




                                            Page: 290 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 312 of 390
SCHEIBEL, TERRY DEWAINE                 SCHELLER, ALEXIS CELESTINE                  SCHELSTRATE, DANA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SCHEMMEL, SAMANTHA                      SCHEMMEL, SAMANTHA RENEE                    SCHERTZER, TAMRA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
1811 VILLAGE WEST PKWY                  4600 MADISON AVE                            4575 E CACTUS RD STE 100
STE O-101                               STE 400                                     PHOENIX AZ 85032
KANSAS CITY KS 66111                    KANSAS CITY MO 64112




SCHIER, BROOKE                          SCHIER, BROOKE ANN                          SCHIF, OLIVIA JEAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
745 US 31 NORTH UNIT C                  4600 MADISON AVE                            4600 MADISON AVE
GREENWOOD IN 46142                      STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SCHIFF, MATTHEW                         SCHIFMAN REMLEY AND ASSOCIATES INC          SCHIMKE, LYNDA MARIE
1918 MT WASHINGTON AVE UNIT B           5201 JOHNSON DR                             BEAUTY BRANDS LLC
COLORADO SPRINGS CO 80906               STE 500                                     4600 MADISON AVE
                                        MISSION KS 66205                            STE 400
                                                                                    KANSAS CITY MO 64112




SCHIMKE, MARISSA N                      SCHIPPER, ANITA                             SCHLABACH, ASHLEY
16502 DARA LN                           7354 N LA CHOLLA BLVD                       2600 S PITKIN WAY
LEAVENWORTH KS 66048                    TUSCON AZ 85742                             AURORA CO 80013




SCHLOTTERBECK, HAILEY                   SCHLOTTERBECK, HAILEY NICOLE                SCHLUETER, ALLISON KATHERINE
11234 SEWARD PLZ                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
APT 2309                                4600 MADISON AVE                            4600 MADISON AVE
OMAHA NE 68154                          STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SCHMIDT, BRIAN D                        SCHMIDT, DIANE S                            SCHMIDT, HEIDI J
37 N 80TH PL                            DIANE SCHMIDT                               BEAUTY BRANDS LLC
KANSAS CITY KS 66111                    5328 NORWOOD ST                             4600 MADISON AVE
                                        FAIRWAY KS 66205                            STE 400
                                                                                    KANSAS CITY MO 64112




SCHMIDT, KRISTEN MICHELLE               SCHMIDT, LEAH                               SCHMIDTLEIN ELECTRIC INC
BEAUTY BRANDS LLC                       2024 CARLISLE RD                            305 NE CROCO RD
4600 MADISON AVE                        OKLAHOMA CITY OK 73120                      TOPEKA KS 66616-1683
STE 400
KANSAS CITY MO 64112




SCHMILLEN, BROOKE                       SCHMILLEN, PAMELA BROOKE                    SCHMITT, EMILY ANN
7445 WEST BELL RD                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
STE 100                                 4600 MADISON AVE                            4600 MADISON AVE
PEORIA AZ 85382                         STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SCHMITT, ROBERT                         SCHMITZ, JASMYN E                           SCHMITZ, JENNIFER
3525 HARTFORD ST                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
ST LOUIS MO 63118                       4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                            Page: 291 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 313 of 390
SCHMITZ, LAUREN MICHELE                   SCHMITZ, LYNDSAY                          SCHMUECKER, MORGAN KALI
BEAUTY BRANDS LLC                         18900 W 116TH ST                          BEAUTY BRANDS LLC
4600 MADISON AVE                          OLATHE KS 66061                           4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




SCHNEBELEN, KATHRYN ELIZABETH             SCHNEIDER, KASSIDY EMILEE                 SCHNEIDER, KATHERINE ELIZABETH
BEAUTY BRANDS LLC                         24799 E APPLEWOOD DR 241101               BEAUTY BRANDS LLC
4600 MADISON AVE                          AURORA CO 70016                           4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




SCHNIEDER, JESSICA                        SCHOBER, PATRICIA                         SCHOFIELD, EMILY NICOLE
8510 E 96TH ST                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
UNIT C                                    4600 MADISON AVE                          4600 MADISON AVE
FISHERS IN 46038                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SCHOLLE, ROBIN                            SCHRADER, LISA KATHLEEN                   SCHRANKEL, VICTORIA ANNE
976 RHODE ISLAND ST                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
SAN FRANCISCO CA 94107                    4600 MADISON AVE                          4600 MADISON AVE
                                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SCHREINER, KATHRYN MARIE                  SCHRETTENBRUNNER, JOSEPH                  SCHRICK, JAMIE
BEAUTY BRANDS LLC                         BEUATY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          9774 E US HWY 36                          4600 MADISON AVE
STE 400                                   AVON IL 46123                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




SCHRITTER, MORGAN CHESSER                 SCHRODER, JENI                            SCHRODER, SARAH
580 ALTON DR                              7600 DENTON HIGHWAY                       105 W OCOTILLO RD
GREENWOOD IN 46143                        STE 100                                   CHANDLER AZ 85248
                                          WATAUGA TX 76148




SCHRODER, SAVANNAH ANN                    SCHROEDER, BRENNA                         SCHROEDER, BRITAIN E
BEAUTY BRANDS LLC                         3821 APPALOOSA DR                         828 PARK ENTRANCE
4600 MADISON AVE                          SWANSEA IL 62226                          APT 4
STE 400                                                                             O FALLON IL 62269
KANSAS CITY MO 64112




SCHUBERT, ADAM WADE                       SCHUEPBACH, KELSEY MONICA                 SCHULER, HAILEY NICOLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
2162 E WILLIAMS FIELD RD STE 111          4600 MADISON AVE                          4600 MADISON AVE
SAN TAN AZ 85295                          STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SCHULER, KARLY                            SCHULTE, TALAWNNA                         SCHULTEIS, KATRINA MARIA
BEAUTY BRANDS LLC                         1961 N ACADEMY BLVD                       BEAUTY BRANDS LLC
5820 SW 21ST ST                           COLORADO SPRINGS CO 80909                 4600 MADISON AVE
TOPEKA KS 66604                                                                     STE 400
                                                                                    KANSAS CITY MO 64112




SCHULTZ, KELLY ANN                        SCHULTZ, NICOLE                           SCHULZ, STEPHANIE ANNE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                              Page: 292 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 314 of 390
SCHULZ, SUE                             SCHUMAKER CENTER FOR EMPLOYMENT LAW PC     SCHUNK, RYAN
2226 S 106TH DR                         10401 HOLMES RD                            13330 W 113TH ST
TOLLESON AZ 85353                       STE 480                                    OVERLAND PARK KS 66210
                                        KANSAS CITY MO 64131




SCHURLE, RASHELL NICOLE                 SCHUSTER, MAKAYLA                          SCHWAN (BEAUTY BRANDS)
BEAUTY BRANDS LLC                       4575 E CACTUS RD                           SCHWAN COSMETICS USA
4600 MADISON AVE                        STE 100                                    21 GORDON RD
STE 400                                 PHOENIX AZ 85032                           PISCATAWAY NJ 08854
KANSAS CITY MO 64112




SCHWARTZ, SARA RUTH                     SCHWARZKOPF                                SCHWARZKOPF
BEAUTY BRANDS LLC                       CHERYL AND JULLIAN                         SCHWARZKOPH
4600 MADISON AVE                        2012 CORPORATE LN                          62319 COLLECTIONS CTR DR
STE 400                                 STE 132                                    CHICAGO IL 60693-0623
KANSAS CITY MO 64112                    NAPERVILLE IL 60563




SCHWEIN, ELIZABETH ANN                  SCHWINGLE, DEE DEE                         SCHWINGLE, DIANA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        311 A SOUTH VETERANS PKWY                  4600 MADISON AVE
STE 400                                 NORMAL IL 61761                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




SCHWINGLE, DIANA                        SCOLA, ALAINA MARIE                        SCOOP ENTERPRISES INC
311 A S VETERANS PKWY                   BEAUTY BRANDS LLC                          796 LYTHAM CIR
NORMAL IL 61761                         4600 MADISON AVE                           OSPREY FL 34229
                                        STE 400
                                        KANSAS CITY MO 64112




SCOTT, ADAM CARL                        SCOTT, CARLY-JO MARIE                      SCOTT, DEBRA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           87 MAIN ST
STE 400                                 STE 400                                    WESTLAKE OH 44145
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




SCOTT, DEBRA                            SCOTT, DEBRA ANN                           SCOTT, KATHERYN LOUISE
87 MAIN ST                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WESTLAKE OH 44145                       4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SCOTT, LAUREN ASHLEY                    SCOTT, MALLORY ROSE                        SCOTT, NATASHIA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          6131 S TELLURIDE ST
4600 MADISON AVE                        4600 MADISON AVE                           AURORA CO 80016
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




SCOTT, RACHEL                           SCOTTS AFFORDABLE HANDYMAN SVC             SCOTTS AFFORDABLE HANDYMAN SVC
BEAUTY BRANDS LLC                       SCOTT D AUGENREICH                         9002 MAPLE DALE CT
7214 NORTH ACADEMY BLVD                 9002 MAPLE DALE CT                         CORNELIUS NC 28031
COLORADO SPRINGS CO 80920               CORNELIUS NC 28031




SCOTTSDALE, VESPA                       SCRANTON STANDBY                           SCREENCONNECT SOFTWARE LLC
15060 W NORTHSIGHT BLVD                 TRADE OPERATIONS PA6-580-02-30             4110 GEORGE RD
SCOTTSDALE AZ 85260                     1 FLEET WAY                                S-200
                                        SCRANTON PA 18507                          TAMPA FL 64112




                                            Page: 293 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19       Page 315 of 390
SCRIP INC                               SCRUPLES PROFESSIONAL SALON PRODUCTS INC      SEAR, DANA VANCE
TERRY RUSSELL                           CUSTOMER SVC                                  1811 VILLAGE WEST PKWY
360 VETERANS PKWY                       8231 214TH ST W                               STE O-101
STE 115                                 LAKEVILLE MN 55044                            KANSAS CITY KS 66111
BOLINGBROOK IL 60440




SEARCHSIDE INC                          SEARLE, CRISTIN                               SEARS
MARTIN SPIEK                            BEAUTY BRANDS LLC                             PO BOX 740020
755 BAYWOOD DR                          1731 28TH ST                                  ATLANTA GA 30374
STE 165                                 BOULDER CO 80301
PETALUMA CA 94954




SEARS ROEBUCK AND CO                    SEARS, BRIDGET                                SEATON, KYLIE KATHLINE
3630 FRONT ST                           17395 TOMBALL PKWY                            BEAUTY BRANDS LLC
KANSAS CITY MO 64120                    BUILDING 3A                                   4600 MADISON AVE
                                        HOUSTON TX 77064                              STE 400
                                                                                      KANSAS CITY MO 64112




SEBER, CAMBRIA DEAN                     SEC COMM STATE OF NORTH DAKOTA                SECHE INC
BEAUTY BRANDS LLC                       FRANCHISE EXAMINER                            PO BOX 52950
4600 MADISON AVE                        OFFICE OF SEC COMM                            IRVINE CA 92619-2950
STE 400                                 600 EAST BLVD
KANSAS CITY MO 64112                    5TH FLOOR
                                        BISMARCK ND 58505


SECHE INTERNATIONAL INC                 SECO ELECTRICAL                               SECRETARY OF STATE
ACCTS RECEIVABLE                        JACK PEERY                                    PO BOX 1366
STEPHANIE MC CULLAR                     7007 COLLEGE BLVD                             JEFFERSON CITY MO 65102
22321 GILBERTO                          # 265
RANCHO SANTA MAGAR CA 92688             OVERLAND PARK KS 66211




SECRETARY OF STATE - IL                 SECRETARY OF STATE - JESSE WHITE              SECRETARY OF STATE IOWA
DEPT OF BUSINESS SVC                    DEPT OF BUSINESS SVC                          CHESTER J CULVER
501 S 2ND ST                            501 S 2ND ST                                  321 E 12TH ST
SPRINGFIELD IL 62756-5510               SPRINGFIELD IL 62756-5510                     DES MOINES IA 50319-0130




SECRETARY OF STATE KANSAS               SECRETARY OF STATE MISSOURI                   SECRETARY OF STATE NEBRASKA
120 SW 10TH AVE                         615 E 13TH                                    1301 STATE CAPITAL
MEMORIAL HALL 1ST FLOOR                 STE 513                                       PO BOX 94608
TOPEKA KS 66612-1594                    KANSAS CITY MO 64106                          LINCOLN NE 68509-4608




SECRETARY OF STATE OF NEW YORK          SECRETARY OF STATE TEXAS                      SECURITAS SECURITY SVC
41 STATE ST                             PO BOX 13697                                  8330 WARD PKWY
ALBANY NY 12231                         AUSTIN TX 78711-3697                          # 220
                                                                                      KANSAS CITY MO 64114




SECURITIES AND EXCHANGE COMMISSION      SECURITIES AND EXCHANGE COMMISSION            SECURITIES AND EXCHANGE COMMISSION
NY REG OFFICE BANKRUPTCY DEPT           SEC OF THE TREASURY OFFICE OF GEN COUNSEL     PHIL OFC BANKRUPTCY DEPT
BROOKFIELD PL                           100 F ST NE                                   ONE PENN CENTER
200 VESEY ST STE 400                    WASHINGTON DC 20549                           1617 JFK BLVD STE 520
NEW YORK NY 10281-1022                                                                PHILADELPHIA PA 19103




SECURITY BANK                           SECURITY BANK OF KC                           SEDDON, MARINA
10840 PARALLEL PKWY                     4550 BELLEVIEW AVE                            BEAUTY BRANDS LLC
KANSAS CITY KS 66109                    KANSAS CITY MO 64111                          8830 LINDHOLM DR
                                                                                      HUNTERSVILLE NC 28078




                                            Page: 294 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 316 of 390
SEDITA, KRISTEN SHERI                 SEEMORE SIGNS MFG INC                      SEEVER, JANIE
BEAUTY BRANDS LLC                     7931 WORNALL                               BEAUTY BRANDS LLC
4600 MADISON AVE                      KANSAS CITY MO 64114                       4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




SEGER, BRENNA                         SEGMENT PROPERTIES LLC                     SEGMENT PROPERTIES LLC
BEAUTY BRANDS LLC                     TERRI SMITH                                TERRI MEYER
4600 MADISON AVE                      4600 MADISON                               4600 MADISON STE 1500
STE 400                               STE 1500                                   KANSAS CITY MO 64112
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




SEGO, APRIL                           SEGO, APRIL DAWN                           SEILER INSTRUMENT AND MFG CO INC
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          170 EAST KIRKHAM AVE
9774 E US HWY 36                      4600 MADISON AVE                           ST. LOUIS MO 63119
AVON IN 46123                         STE 400
                                      KANSAS CITY MO 64112




SEILER, BETH BOOK                     SEILER, CARA                               SELECT WHOLESALE FLOORING
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          DISTRIBUTORS INC
4600 MADISON AVE                      4600 MADISON AVE                           STEVE BALLARD
STE 400                               STE 400                                    1325 S LAFRENZ RD
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       LIBERTY MO 64068




SELF                                  SELF, BETHANY ANN                          SELF, DANIELLE S
PROFESSIONAL ACCOUNTS DEPT            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PO BOX 37660                          4600 MADISON AVE                           4600 MADISON AVE
BOONE IA 50037-4660                   STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SELINA COOK-JORDAN                    SELLECK, LYDIA NICOLE                      SELLEROLI, SHEILA RENEE
10810 N TATUM BLVD                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHOENIX AZ 85028                      4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SELVAGGIA INC                         SEMASYS RETAIL MERCHANDISING               SEMINARS, FRED PRYOR
DBA PINK PEWTER                       SHERYL LANGFORD                            PO BOX 219468
MEGHAN SAVAGLIO                       PO BOX 301275                              KANSAS CITY MO 64121-9468
1540 HECHT DR                         DALLAS TX 75303-1275
UNIT H
BARTLETT IL 60103


SEMKIN, REBECCA M                     SENSCIENCE INTERNATIONAL                   SENSUOUS SOLUTIONS
BEAUTY BRANDS LLC                     DIVISION OF ZOTOS CORP                     STEPHANIE MC CULLAR
4600 MADISON AVE                      100 TOKENEKE RD                            125 E SANTA CLARA ST
STE 400                               DARIEN CT 06820                            STE 13
KANSAS CITY MO 64112                                                             ARCADIA CA 91006




SEQUEL PROPERTIES INC                 SEQUEL PROPERTIES INC                      SEQUEL PROPERTIES INC
4600 MADISON AVE                      CBRE                                       TERRI MEYER
STE 1500                                                                         4600 MADISON STE 1500
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




SEQUERA RODRIGUEZ, ROSANA D           SEQURA, DEREK                              SERENDIPITY 3 INC
BEAUTY BRANDS LLC                     4900 S ULSTER ST                           JOE CALDERONE
4600 MADISON AVE                      # 18-207                                   225 EAST 60TH ST
STE 400                               DENVER CO 80237                            NEW YORK NY 10022
KANSAS CITY MO 64112




                                          Page: 295 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 317 of 390
SERENDIPITY ENTERTAINMENT CORP           SERGIO A MALDONADO/LUIS H MALDONADO        SERIE, SAMANTHA DEA
4600 MADISON                             WACO MASTERS CLEANING INC                  BEAUTY BRANDS LLC
#400                                     841 HORSESHOE DR                           4600 MADISON AVE
KANSAS CITY MO 64112                     WACO TX 76711                              STE 400
                                                                                    KANSAS CITY MO 64112




SERNA, CLARISSA NYCOLE                   SERRANO FLORES, ISELA G                    SERRANO FLORES, MARIA F
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SERRANO, SAVANNAH                        SERRANO, VINCENT P                         SERVICECHANNELCOM INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          18 EAST 16TH ST
5009 E RAY RD                            4600 MADISON AVE                           2ND FLOOR
PHOENIX AZ 85044                         STE 400                                    NEW YORK CITY NY 10003
                                         KANSAS CITY MO 64112




SERVICEMASTER RES COMM SERVICESLP        SERVICEMASTER RES COMM SVC LP              SERVICEMASTER RES COMM SVC LP
SERVICEMASTER RES COMM SVC LP            DBA SERVICEMASTER CLEAN                    DBA SERVICEMASTER CLEAN
DBA SERVICEMASTER CLEAN                  RUSTY GRABER                               PO BOX 1000
PO BOX 1000                              860 RIDGE LAKE BLVD                        DEPT 175
DEPT 175                                 MEMPHIS TN 38120                           MEMPHIS TX 38148-0175
MEMPHIS TN 38148-0175


SETLEY, SAVANNAH MARIE                   SETTLEPOU PC                               SETZER, ROBERT
BEAUTY BRANDS LLC                        3333 LEE PKWY EIGHTH FL                    BEAUTY BRANDS LLC
4600 MADISON AVE                         DALLAS TX 75219                            7445 WEST BELL RD STE 100
STE 400                                                                             PEORIA AZ 85382
KANSAS CITY MO 64112




SEVERE, DOMANIQUE SUNNI                  SEWA, NATASHA                              SEXTON, CAROLINA
BEAUTY BRANDS LLC                        1178 N MELODY CIR                          17955 BRANCH CREEK DR
4600 MADISON AVE                         CHANDLER AZ 85225                          CYPRESS TX 77433
STE 400
KANSAS CITY MO 64112




SEXTON, CLIFFORD                         SEXTON, GAVIN MICHAEL                      SEXTON, KAYLEE TAYLOR
1816 W 68TH                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DAVENPORT IA 52806                       4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SEXY HAIR CONCEPTS LLC                   SEXY HAIR CONCEPTS LLC                     SEXY HAIR CONCEPTS-SEA CRITTERS
LIZA GENOVEVA SANTOS REYES               PO BOX 101644                              MANDY BELCHER
5800 BRISTOL PKWY                        PASADENA CA 91189-1644                     PO BOX 511467
STE 700                                                                             LOS ANGELES CA 90051
CULVER CITY CA 90230




SEXY HAIR CONCEPTS-SEA CRITTERS          SEXY HAIR CONCEPTSLLC                      SEXY HAIR CONCEPTSLLC
SEXY HAIR CONCEPTS/SEA CRITTERS          VICKI SNYDER                               SEXY HAIR CONCEPTS LLC
9232 EATON AVE                           21551 PRAIRIE ST                           PO BOX 101644
CHATSWORTH CA 91311                      CHATSWORTH CA 91311                        PASADENA CA 91189-1644




SEYMOUR, LORI BETH                       SHACKELFORD, SHELBY LOUISE                 SHADEL, ASHLEY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          5532 NALL AVE
4600 MADISON AVE                         4600 MADISON AVE                           ROELAND PARK KS 66202
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                             Page: 296 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 318 of 390
SHADID, GEORGE                        SHADOW AND LIGHT INC                       SHADY DAY SUNSCREEN
809 W 57TH ST                         MYRIAM SCHNEIDER                           JENNIFER ODELL
KANSAS CITY MO 64113                  1437 FAYETTE ST                            41 WATCHUNG PLZ
                                      EL CAJON CA 92022                          STE 339
                                                                                 MONTCLAIR NJ 07042




SHAFER, FRANCIS A                     SHAFER, NICHOLAS                           SHAFER, SEBASTIAN
PO BOX 4252                           129 SE MOORE ST                            301 E MAPLE ST
OLATHE KS 66063                       BLUE SPRINGS MO 64014                      CHATSWORTH IL 60921




SHAFFER LOMBARDO SHURIN               SHAFFER, BETH                              SHAFIEI, MARYAM
911 MAIN ST                           2554 E146TH ST                             BEAUTY BRANDS LLC
STE 2000                              CARMEL IN 46033                            4600 MADISON AVE
KANSAS CITY MO 64105                                                             STE 400
                                                                                 KANSAS CITY MO 64112




SHAFIR, LESLEY G                      SHAMBRO, AMANDA                            SHAMBRO, AMANDA R
BEAUTY BRANDS LLC                     3110 GREEN MOUNT CROSSING DR               BEAUTY BRANDS LLC
4600 MADISON AVE                      SHILOH IL 62269                            4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




SHAMROCK, MICHELLE                    SHAPIRO, ROBERT                            SHARFF, DAKOTA MADRID
BEAUTY BRANDS INC                     BEAUTY BRANDS LLC                          3500 W ORANGE GROVE RD APT 14106
105 W OCOTILLO RD                     4600 MADISON AVE                           TUCSON AZ 85741
CHANDLER AZ 85248                     STE 400
                                      KANSAS CITY MO 64112




SHAUNA'S DELIVERY SVC                 SHAVE INC                                  SHAW CONTRACT FLOORING SVCS INC
3525 DRUMM AVE                        DANIELLE MALKA                             DBA SPECTRA CONTRACT FLOORING
INDEPENDENCE MO 64055                 211 EAST 43RD STREET711                    PO BOX 660919
                                      NEW YORK NY 10017                          MAIL DROP 245
                                                                                 DALLAS TX 75266-0919




SHAW, JASON                           SHAW, TAYLOR RHAE ANN                      SHAWDON AND LIGHT
1573 BERNADINE DR                     BEAUTY BRANDS LLC                          PO BOX 1268
LIBERTY MO 64068                      4600 MADISON AVE                           EL CAHON CA 92022
                                      STE 400
                                      KANSAS CITY MO 64112




SHAWNEE COUNTY KS                     SHAWNEE COUNTY TREASURER                   SHAWNEE COUNTY TREASURER
CONSUMER AFFAIRS                      200 SE 7TH ST                              PO BOX 419452
DISTRICT ATTORNEY                     ROOM 101                                   KANSAS CITY MO 64141-6452
200 SE 7TH ST ROOM 214                TOPEKA KS 66603
TOPEKA KS 66603-3971




SHAY, TRISTAN                         SHAY, TRISTAN MICHEAL                      SHEA, KELLY
6125 W PK BLVD                        BEAUTY BRANDS LLC                          DBA KSS RESOLUTIONS LLC
PLANO TX 75093                        4600 MADISON AVE                           KELLY SHEA
                                      STE 400                                    1415 CHESIRE LN
                                      KANSAS CITY MO 64112                       HOUSTON TX 77018




SHEARHOLDT, BARBARA                   SHEARHOLDT, CASSANDRA                      SHEDDRICK, SARAH GAIL
BEAUTY BRANDS LLC                     8510 NE 109TH TER                          35 BURGUNDY DR
4600 MADISON AVE                      KANSAS CITY MO 64157                       LAKE ST LOUIS MO 63367
STE 400
KANSAS CITY MO 64112




                                          Page: 297 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 319 of 390
SHELDON, MERISSA                          SHELF LOGIC                               SHELL
6183 MID RIVERS DR                        22 COLONY DR                              103RD & MASTIN
SAINT CHARLES MO 63304                    HOLBROOK NY 1174                          OVERLAND PARK KS 66212




SHELTON, ADELITA HERNANDEZ                SHELTON, DONNA                            SHELTON, LORI ANN
BEAUTY BRANDS LLC                         447 WILDWOOD TRL                          BEAUTY BRANDS LLC
4600 MADISON AVE                          LORENA TX 76655                           4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




SHELTON, SUMMER NICOLE                    SHELVIN, SHAQUITTA LACHAE                 SHENOWSKI, ALYCE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          7600 DENTON HWY
STE 400                                   STE 400                                   STE 100
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      WATUAGA TX 76148




SHEPARD, PEGGY                            SHEPARD, SHAY GARY                        SHEPHERD, RANDI
87 MAIN ST                                4181 S VERBENA ST                         739 N SPRUCE ST
WESTLAKE OH 44145                         DENVER CO 80237                           COLORADO SPRINGS CO 80905




SHERATION SUITES GALLERIA                 SHERATON OVERLAND PARK HOTEL              SHERATON SUITES COUNTRY CLUB PLAZA
2400 W LOOP SOUTH                         6100 COLLEGE BLVD                         770 W 47TH ST
HOUSTON TX 77027                          OVERLAND PARK KS 66211                    KANSAS CITY MO 64112




SHERATON SUITES KANSAS CITY               SHERENGO, DANIEL                          SHERMAN ACQUISITION LP
A/R                                       8515 MAJESTIC BROOK DR                    SAWAYA ROSE AND SAWAYA PC
2345 MCGEE ST                             HOUSTON TX 77095                          1600 OGDEN ST
KANSAS CITY MO 64108                                                                DENVER CO 80218




SHERMAN, STACY                            SHERRY, MADISON                           SHEVAUN WILLAMS AND ASSOCIATES
BEAUTY BRANDS LLC                         1548 SW 41ST ST                           COMMERCIAL PHOTOGRAPHERS INC
4600 MADISON AVE                          LEES SUMMIT MO 64082                      SHEVAUN WILLIAMS
STE 400                                                                             221 E MAIN ST
KANSAS CITY MO 64112                                                                NORMAN OK 73069




SHIFFLER ASSOCIATES ARCHITECTS PLC        SHILLINGTON, EDWARD A                     SHIPP, TIFANY CHANTELL
4717 GRAND AVE                            BANK OF AMERICA                           BEAUTY BRANDS LLC
DES MOINES IA 80312                       PICTURE WEB                               4600 MADISON AVE
                                          PO BOX 37176                              STE 400
                                          SAN FRANCISCO CA 94137-5176               KANSAS CITY MO 64112




SHIREY, KENNIDY BREE                      SHISHEIDO AMERICAS CORP                   SHISHEIDO AMERICAS CORP
BEAUTY BRANDS LLC                         EMMIE SALAJ                               PO BOX 7247-8480
4600 MADISON AVE                          301 ROUTE 17 NORTH                        PHILADELPHIA PA 19170-8480
STE 400                                   RUTHERFORD NJ 07070
KANSAS CITY MO 64112




SHISHEIDO BB                              SHISHEIDO BB                              SHOCKLEY, JAICI IRENE
MARIA ORTIZ                               PO BOX 7247-8480                          BEAUTY BRANDS LLC
301 ROUTE 17 NORTH                        PHILADELPHIA PA 19170-8480                4600 MADISON AVE
10TH FLOOR                                                                          STE 400
RUTHERFORD NJ 07070                                                                 KANSAS CITY MO 64112




                                               Page: 298 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 320 of 390
SHOEMAKER, DEBORAH                      SHOEMAKER, MARGARET ROSE                   SHONK, SHANNON KAY
2865 RICHMOND DR                        BEAUTY BRANDS LLC                          BEAUTY BRANDS #126
COLORADO SPRINGS CO 80922               4600 MADISON AVE                           438 WARD PKWY
                                        STE 400                                    KANSAS CITY MO 64112
                                        KANSAS CITY MO 64112




SHOOK, MACKENZIE TAYLOR                 SHOPCORE PROPERTIES LC                     SHOPFREIGHT INC
BEAUTY BRANDS LLC                       EXCEL SOUTHLAKE LLP                        4471 SANTA ANA UNIT F
4600 MADISON AVE                        PO BOX 27324                               ONTARIO CA 91761
STE 400                                 SAN DIEGO CA 92198-1324
KANSAS CITY MO 64112




SHOPPER NEWS PUBLICATIONS               SHOPPES AT CROSS KEYS                      SHOPPES AT CROSS KEYS TDD
12 N MAIN                               SANSONE GROUP                              CITY OF FLORISSANT
LIBERTY MO 64068                        ANNA ZAHN                                  955 RUE ST FRANCOIS
                                        120 SOUTH CENTRAL STE 100                  FLORISSANT MO 63031
                                        CLAYTON MO 63105




SHORT CIRCUIT ELECTRONICS INC           SHORT, BRENDA                              SHORT, DESIREE MARIE
4201 NE PRT DR                          2833 MANSION DR                            BEAUTY BRANDS LLC
LEE SUMMIT MO 64064                     INDEPENDENCE MO 64055                      4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




SHORT, LISA MICHELLE                    SHORTS TRAVEL MANAGMENT INC                SHOUSE, HEATHER
BEAUTY BRANDS LLC                       1203 W RIDGEWAY AVE                        BEAUTY BRANDS INC
4600 MADISON AVE                        WATERLOO IA 50701                          7354 N LACHOLLA BLVD
STE 400                                                                            TUCSON AZ 85741
KANSAS CITY MO 64112




SHOW COMMUNICATIONS                     SHOWALTER, THERIN ALRIK                    SHOWME PUBLISHING INC
32 SOLDIER SONG LN                      PO BOX 742                                 DBA INGRAM'S MAGAZINE
MEDIA PA 19063                          KEARNEY MO 64060                           2049 WYANDOTTE
                                                                                   KANSAS CITY MO 64108




SHRED IT US JV LLC                      SHRED IT US JV LLC (DO NOT USE)            SHRED-PRO
DBA CDD LLC                             DBA CINTAS DOCUMENT DESTRUCTION LLC        PO BOX 1283
28233 NETWORK PL                        6800 CINTAS BLVD                           MARYLAND HEIGHTS MO 63043
CHICAGO IL 60673                        CINCINNATI OH 45262




SHREDIT US HOLDCO INC                   SHREDIT US HOLDCO INC                      SHRIVER, TERESA
28161 N KEITH DR                        28883 NETWORK PL                           3104 W 23RD TER
LAKE FOREST IL 60045                    CHICAGO IL 60673                           LAWRENCE KS 66047




SHUGHART THOMSON AND KILROY PC          SHULTS, AMANDA                             SHUTTERSTOCK DBA WEBDAM
PO BOX 878681                           BEAUTY BRANDS LLC                          MICHELE HUMESTON
KANSAS CITY MO 64187-8681               8582 EAGER RD                              1730 S AMPHLETT BLVD
                                        BRENTWOOD MO 63144                         STE 330
                                                                                   SAN MATEO CA 94402




SHUTTERSTOCK DBA WEBDAM                 SIBLEY, LYNN                               SIDELINES CUSTOM FLORAL DESIGNS
DEPT CH 19763                           BEAUTY BRANDS # 142                        511 EAST 135TH ST
PALATINE IL 60055-9763                  1333 WEST BAY AREA BLVD STE 500            KANSAS CITY MO 64145
                                        WEBSTER TX 77598




                                            Page: 299 of 369
                               Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 321 of 390
SIEBENBURGEN, APRIL NICOLE                 SIEGEL AVIATION LLC                       SIEMENS INDUSTRY
BEAUTY BRANDS LLC                          2400 W 76TH ST                            MICHELLE LUNA
4600 MADISON AVE                           PRAIRIA VILLAGE KS 66208                  1000 DEERFIELD PKWY
STE 400                                                                              BUFFALO GROVE IL 60089-4513
KANSAS CITY MO 64112




SIEMENS INDUSTRY                           SIEMENS NIXDORF RETAIL AND                SIEMENS NIXDORF RETAIL AND
PO BOX 2134                                BANKING SYSTEMS LLC                       BANKING SYSTEMS LLC
CAROL STREAM IL 60132-2134                 PO BOX 98706                              PO BOX 13320
                                           CHICAGO IL 60693-8706                     NEWARK NJ 07101-3320




SIERER, TAYLOR MARIE                       SIESTO, CHRISTINA M                       SIESTO, CHRISTINA MARIE
BEAUTY BRANDS LLC                          3949 E LARKSPUR DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                           SCOTTSDALE AZ 85254                       4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




SIGGINS CO INC                             SIGLER, DAKOTA M                          SIGMA BEAUTY
512 E 12TH AVE                             302 E WATER ST                            1395 COMMERCE DR
NORTH KANSAS CITY MO 64116                 FARMER CITY IL 61842                      MENDOTA HEIGHTS MN 55120




SIGMA ENTERPRISES LLC                      SIGN AND AWNING SVC INC                   SIGN CRAFT INDUSTRIES INC
ELIZABETH YANG                             4711 VERMONT                              8816 CORPORATION DR
1395 COMMERCE DR                           FORT WORTH TX 76115                       INDIANAPOLIS IN 46256
MENDOTA HEIGHTS MN 55120




SIGN GRAPHICS AND DESIGN INC               SIGN SYSTEMS                              SIGN-A-RAMA
16230 METCALF AVE                          ACCTS RECEIVABLE                          12313 W MAPLE RD
STILWELL KS 66085                          1255 N WINCHESTER                         OMAHA NE 68164
                                           OLATHE KS 66061




SIGNAL 88 SECURITY FRANCHISE GROUP         SIGNATURE RETAIL SVC INC                  SIGNATURE SPECIALTIES INC
DBA SIGNAL 88 SECURITY                     2640 WHITE OAK CIR                        12316 FAIRWAY
3880 S 149TH ST                            STE F                                     LEAWOOD KS 66209-2224
# S-102                                    AURORA IL 60502
OMAHA NE 68144




SIGNCO                                     SILAPACHAI, PATTAMA                       SILBER, STEPHANIE LYNN
3113 MERRIAM LN                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY KS 66106-4615                  4600 MADISON AVE                          4600 MADISON AVE
                                           STE 400                                   STE 400
                                           KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SILENZ BEAUTY/BEAUTYBLENDER                SILENZ BEAUTY/BEAUTYBLENDER               SILIPOS INC
361 GORDON ST                              889 SO RAINBOW BLVD                       MYRIAM SCHNEIDER
ALLENTWON PA 18102                         STE 612                                   7049 WILLIAMS RD
                                           LAS VEGAS NV 89145                        NIAGARA FALLS NY 14304




SILIPOS INC                                SILLS, KYLA ANN                           SILVA, DENISE
SILIPOS                                    BEAUTY BRANDS LLC                         9197 WESTVIEW RD
MYRIAM SCHNEIDER                           4600 MADISON AVE                          STE B
LPO BOX 211                                STE 400                                   LONE TREE CO 80124
7049 WILLIAMS RD                           KANSAS CITY MO 64112
NIAGARA FALLS NY 14304




                                                Page: 300 of 369
                           Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 322 of 390
SILVA, DENISE ELAINE                   SILVA, MADELINE                            SILVERMAN, MARK A
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          11366 MOMARTE LN
4600 MADISON AVE                       4600 MADISON AVE                           ST LOUIS MO 63146
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




SILVIA, LINDSEY                        SILVIA, LINDSEY ELIZABETH                  SIMEK, CHLOE MICHELE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
5820 SW 21ST ST                        4600 MADISON AVE                           4600 MADISON AVE
TOPEKA KS 66604                        STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIMI, SHELBY LYNN                      SIMMONS, BRITTANY JOYCE                    SIMMONS, JAMIE LAREE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIMMONS, KIMBERLY                      SIMMONS, SHANNON MICHELLE                  SIMMS, KAYLA MAE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIMON, TARA                            SIMON, TAYLOR MADISON                      SIMPKINS, LUCIA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIMPLEX GRINNELL LP                    SIMPSON, CARA BETH                         SIMS, GABRIELLE KATHERINE
DEPT CH 10320                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PALATINE IL 60055-0320                 4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIMS, JENNIFER LYNNE                   SINDORF, KAILEY SUZETTE                    SINGER, JARED
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          14819 FAIRWAY CT
4600 MADISON AVE                       4600 MADISON AVE                           LEAWOOD KS 66224
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




SINGHARATH-LOKEMANIVONG, KARISA        SIPPLE, MOLLY CHRISTINE                    SIRIUS COMPUTER SOLUTIONS INC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          613 NW LOOP 410
4600 MADISON AVE                       4600 MADISON AVE                           STE 1000
STE 400                                STE 400                                    SAN ANTONIO TX 78216
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




SIRIUS COMPUTER SOLUTIONS INC          SISEL, MELISSA RENAE                       SISILLO, LISA MARIE
PO BOX 202289                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DALLAS TX 75320-2289                   4600 MADISON AVE                           4600 MADISON AVE
                                       STE 400                                    STE 400
                                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SIXTA, MEGAN MARIE                     SJERVEN, JESSICA L                         SKALA, CAITLIN ELIZABETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 301 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 323 of 390
SKEENS, BRIANA JEANNETTE               SKELTON, ASHLEY KAREN                      SKENDER, ELIZABETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           8582 EAGER RD
STE 400                                STE 400                                    BRENTWOOD MO 63144
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




SKENDER, ELIZABETH                     SKEWES, JACOB M                            SKEWES, TAYLOR ANN
BEAUTY BRANDS # 120                    612 ST JOHN DR                             BEAUTY BRANDS LLC
8582 EAGER RD                          SHILOH IL 62221                            4600 MADISON AVE
BRENTWOOD MO 63144                                                                STE 400
                                                                                  KANSAS CITY MO 64112




SKIFFINGTON, KIM BROWN                 SKILLPATH ON-SITE                          SKIN INC
BEAUTY BRANDS LLC                      PO BOX 803839                              362 SOUTH SCHMALE RD
4600 MADISON AVE                       KANSAS CITY MO 64180-3839                  CAROL STREAM IL 60188-2787
STE 400
KANSAS CITY MO 64112




SKIN PRODUCT INC                       SKINFORMATION INC                          SKORUPA, CRISTY GRIFFIN
DBA ECHO 2 PLUS                        KATHERINE MEDINA                           BEAUTY BRANDS LLC
16142 WYANDOTTE ST                     5350 COMMERCE BLVD # H                     4600 MADISON AVE
VAN NUYS CA 91406                      ROHNERT PARK CA 94928                      STE 400
                                                                                  KANSAS CITY MO 64112




SKOUBY, KENDAL MICHELLE                SLAGGIE ARCHIECTS INC                      SLAS, ANTONIO L
1715 NE CHOWNING DR                    DBA INSITE DEVELOPMENT                     DBA ASRP SVC
KANSAS CITY MO 64155                   4600 MADISON AVE                           MICHAELA
                                       STE 350                                    10950 WESTERN DR
                                       KANSAS CITY MO 64112                       # 233D
                                                                                  COLORADO SPRINGS CO 80915


SLATE, KATHRYN                         SLATER, MARNIE LEE                         SLATTERY, EMMA
BEAUTY BRANDS LLC                      6100 N BEDFORD CT                          BEAUTY BRANDS LLC
4600 MADISON AVE                       KANSAS CITY MO 64151                       4600 MADISON AVE
STE 400                                                                           STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




SLAUGHTER, ASHLEY                      SLAUGHTER, BRIAN                           SLAUGHTER, KAYLA JULIANNE
1354 S APOLLO CT                       4324 MYRTLE AVE                            BEAUTY BRANDS LLC
CHANDLER AZ 85286                      KANSAS CITY MO 64130                       4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




SLAUGHTER, TINA K                      SLAVIK, JASON EDWARD                       SLAVIN, SAVANNAH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          13416 W 56TH PL
4600 MADISON AVE                       4600 MADISON AVE                           SHAWNEE KS 66216
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




SLC NATIONWIDE INC                     SLEEZER, ERIN                              SLINGER, JOHN M
MICHAEL WELTON                         621 W CALLE DE LAS LOMITAS                 2618 EDDINGTON RD
93 HASCATE DR                          TUCSON AZ 85704                            SOUTHPORT IN 46227
DELMAR NY 12054




SLONE, CATHLEEN IRENE                  SLONE, KRISTEL MARIE                       SLUSHER, DESTINY ELIZABETH
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                           4600 MADISON AVE
STE 400                                STE 400                                    STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                           Page: 302 of 369
                             Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 324 of 390
SMALL, KATRINA K                         SMALL, PAYTON OLIVIA                      SMALLEY, DELENE NICHOLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SMALLWOOD, LAUREN NOEL                   SMART CABLING SOLUTIONS INC               SMART COMPUTING
BEAUTY BRANDS LLC                        BRIAN KOESTER                             CUSTOMER RENEWALS
4600 MADISON AVE                         1250 N WINCHESTER #K                      PO BOX 82518
STE 400                                  OLATHE KS 66061                           LINCOLN NE 68501-9649
KANSAS CITY MO 64112




SMASHBOX BEAUTY COSMETICS                SMASHBOX COSMETICS                        SMET, CHELSEA LYNN
PO BOX 223747                            PATTY KRISTA                              BEAUTY BRANDS LLC
PITTSBURGH PA 15251-2747                 8538 WARNER DR                            4600 MADISON AVE
                                         CULVER CITY CA 90232                      STE 400
                                                                                   KANSAS CITY MO 64112




SMG                                      SMITH AND VANDIVER                        SMITH COUNTY TX
ANDY FROMM                               CATHY SCHOLIN                             CONSUMER AFFAIRS
1737 MCGEE ST                            480 AIRPORT BLVD                          COUNTY ATTORNEY
KANSAS CITY MO 64108                     WATSONVILLE CA 95076                      100 N BROADWAY AVE
                                                                                   TYLER TX 75702




SMITH PAINTING AND FINISHING LLC         SMITH, ABIGAIL ELIZABETH                  SMITH, ALCION
821 BUTLER                               BEAUTY BRANDS LLC                         955 COLUMBIA AVE
MOORE OK 73160                           4600 MADISON AVE                          FAIRVIEW HEIGHTS IL 62208
                                         STE 400
                                         KANSAS CITY MO 64112




SMITH, ALEXIS LEAANN                     SMITH, AMY EKATERINA                      SMITH, ANNA MARIA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SMITH, BAILEY ALYSS                      SMITH, BRITNI                             SMITH, CALEB WAYNE
BEAUTY BRANDS LLC                        8410 N CHURCH RD                          BEAUTY BRANDS LLC
4600 MADISON AVE                         KANSAS CITY MO 64158                      4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




SMITH, CAROL                             SMITH, CAROL ANN                          SMITH, CHELSEA PAIGE
2162 E WILLIAMS FIELD RD                 BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 111                                  4600 MADISON AVE                          4600 MADISON AVE
GILBERT AZ 85295                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SMITH, CHLOE LOLLAR                      SMITH, CHRISTINA                          SMITH, DAESHA MAREE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         3514 CLINTON PKWY STE J                   4600 MADISON AVE
STE 400                                  LAWRENCE KS 66047                         STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




SMITH, DENNIS LEE                        SMITH, ERICA                              SMITH, GINA
BEAUTY BRANDS LLC                        8510 E 96TH ST                            2006 NW 82ND ST
4600 MADISON AVE                         UNIT C                                    LAWTON OK 73505
STE 400                                  FISHERS IN 46038
KANSAS CITY MO 64112




                                              Page: 303 of 369
                         Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 325 of 390
SMITH, HALLE ELIZABETH               SMITH, HEAVEN RENAE                        SMITH, ISAIAH
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          1421 E FREMONT RD
4600 MADISON AVE                     4600 MADISON AVE                           PHOENIX AZ 85042
STE 400                              STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112




SMITH, JHAZZMYN J                    SMITH, JODIE LEE                           SMITH, JUSTIN SCOTT
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          10317 WOODSON DR
4600 MADISON AVE                     4600 MADISON AVE                           OVERLAND PARK KS 66207
STE 400                              STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112




SMITH, KARA VAUGHN                   SMITH, KATHY                               SMITH, KIRSTEN RENEA
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                     1041 E SOUTHLAKE BLVD STE 100              4600 MADISON AVE
STE 400                              SOUTHLAKE TX 76092                         STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




SMITH, LAUREN RAE                    SMITH, LESLIE E                            SMITH, MADISON ELIZABETH
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                     4600 MADISON AVE                           4600 MADISON AVE
STE 400                              STE 400                                    STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SMITH, MARCUS                        SMITH, MARY LYNN                           SMITH, MICHELLE
126 BOUQUET CT                       BEAUTY BRANDS LLC                          BEAUTY BRANDS #143
O'FALLON MO 63366                    4600 MADISON AVE                           3225 OAKVIEW DR
                                     STE 400                                    OMAHA NE 68144
                                     KANSAS CITY MO 64112




SMITH, OLIVIA SHERRI                 SMITH, PAMELA JEAN                         SMITH, PAULA JEAN
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                     4600 MADISON AVE                           4600 MADISON AVE
STE 400                              STE 400                                    STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SMITH, RAYGEN LEIGH                  SMITH, RILEY ANNE                          SMITH, SHANNON KAY
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                     4600 MADISON AVE                           4600 MADISON AVE
STE 400                              STE 400                                    STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SMITH, STAN                          SMITH, STAN D                              SMITH, STEFANIE
BEAUTY BRANDS LLC                    15225 W 119TH ST                           BEAUTY BRANDS LLC
4600 MADISON AVE                     OLATHE KS 66062                            4600 MADISON AVE
STE 400                                                                         STE 400
KANSAS CITY MO 64112                                                            KANSAS CITY MO 64112




SMITH, STEFANIE                      SMITH, SUSAN                               SMITH, TAMERA BELL
7354 N LACHOLLA BLVD                 1940 S WILLOW AVE                          BEAUTY BRANDS LLC
TUCSON AZ 85741                      INDEPENDENCE MO 64052                      4600 MADISON AVE
                                                                                STE 400
                                                                                KANSAS CITY MO 64112




SMITH, TAWANA LETAY                  SMITH, TERRY                               SMITH, VANESSA
918 N 70TH ST                        BEAUTY BRANDS #142                         4575 E CACTUS RD
KANSAS CITY KS 66112                 1333 W BAY AREA BLVD STE 500               STE 100
                                     WEBSTER TX 77598                           PHOENIX AZ 85032




                                          Page: 304 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 326 of 390
SMITH, VIRGINIA                         SMITH-COOPER, SHELLEY ROANNE              SMITHS FOOD AND DRUG CENTERS INC
3457 MAPLE ST                           BEAUTY BRANDS LLC                         DBA FRY'S FOOD AND DRUG STORES
OMAHA NE 68111                          4600 MADISON AVE                          STACEY SCHNEIDER
                                        STE 400                                   PO BOX 1043
                                        KANSAS CITY MO 64112                      TOLLESON AZ 85323




SMITHS SEWER SVC INC                    SMOCKERS BY BEXAR MFG CO                  SMOLUCHA, AMBER L
PO BOX 351                              VERONICA DENEVE                           BEAUTY BRANDS LLC
JOHNSTON IA 50131                       PO BOX 240370                             4600 MADISON AVE
                                        SAN ANTONIO TX 78224                      STE 400
                                                                                  KANSAS CITY MO 64112




SMOTHERS SHAMSHUM, ERIC                 SMS ASSIST                                SMS ASSIST
BEAUTY BRANDS LLC                       875 MICHIGAN AVE                          28389 NETWORK PL
4600 MADISON AVE                        S-2800                                    CHICAGO IL 60673-1283
STE 400                                 CHICAGO IL 60611
KANSAS CITY MO 64112




SMT TRANSFER LLC                        SMT TRANSFER LLC                          SNEED, SYDNEY MARIE
DBA KC CARTAGE                          PO BOX 427                                BEAUTY BRANDS LLC
BLAKE LAPPAN                            GRANDVIEW MO 64030                        4600 MADISON AVE
3860 MAIN ST                                                                      STE 400
GRANDVIEW MO 64030                                                                KANSAS CITY MO 64112




SNELL, GAYLA D                          SNELLING, TERESA RENEE                    SNIDER, BRET
DBA GNM HANDYMAN SVC                    BEAUTY BRANDS LLC                         1585 SUGAR MAPLE LN
MIKE                                    4600 MADISON AVE                          LIBERTY MO 64008
14238 N 59TH DR                         STE 400
GLENDALE AZ 85306                       KANSAS CITY MO 64112




SNOOK, NATALIE                          SNOOK, NATALIE                            SNOW, HALEY MARIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        5009 EAST RAY RD                          4600 MADISON AVE
STE 400                                 PHOENIX AZ 85044                          STE 400
KANSAS CITY MO 64112                                                              KANSAS CITY MO 64112




SNS INTERNATIONAL                       SNS INTERNATIONAL                         SNYDER, JACQUELINE M
MICHAEL NOSTRANTE                       18850 VENTURA BLVD                        6900 PRESTON RD #212
PO BOX 572002                           STE 221                                   PLANO TX 75024
TARZANA CA 91357                        TARZANA, CA 91356




SO COZY                                 SOAR 2 SUCCESS INTERNATIONAL LLC          SOCIAL SECURITY ADMINISTRATION
1416 2ND AVE                            ELIZABETH MCCORMICK                       OFFICE OF THE GEN COUNSEL REGION 3
NEW YORK NY 10021                       115 MOONLIGHT DR                          300 SPRING GDN ST
                                        MURPHY TX 75094                           PHILADELPHIA PA 19123




SOFT TOUCH                              SOFTCHOICE CORP                           SOLANO INTERNATIONAL
1150 BEACON ST                          PO BOX 18892                              8044 LAWNDALE AVE
BREA CA 92621                           NEWARK NJ 07191-8892                      SKOKIE IL 60076




SOLANO, ANGELICA ROSEMARY               SOLANO, MARISA KAY                        SOLESSENCE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         GEORGE MANDRAS
4600 MADISON AVE                        4600 MADISON AVE                          3053 BEECHWOOD INDUSTRIAL CT
STE 400                                 STE 400                                   STE D
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      HUBERTUS WI 53033




                                            Page: 305 of 369
                               Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 327 of 390
SOLESSENCE                                 SOLIS, ROSIE DANNIELLE                      SOLS GLASS CO INC
POB 131                                    BEAUTY BRANDS LLC                           2416 SOUTH 8TH
MENOMONEE FALLS WI 53052                   4600 MADISON AVE                            KANSAS CITY KS 66103
                                           STE 400
                                           KANSAS CITY MO 64112




SOLUTIA INC                                SOMERVILLE, KATE                            SOMMERHALDER, SARAH ELIZABETH
PO BOX 75098                               144 S BEVERLY DR                            BEAUTY BRANDS LLC
CHARLOTTE NC 28275-5098                    STE 500                                     4600 MADISON AVE
                                           BEVERLY HILLS CA 90212                      STE 400
                                                                                       KANSAS CITY MO 64112




SOMMERS, JASON                             SOMMERS, JASON                              SOMMERS, JASON
DBA DIGITAL VIDEO PRODUCTIONS              6524 NW SIOUX DR                            6524 NW SIOUX DR
6524 NW SIOUX DR                           PARKVILL MO 64152                           PARKVILLE MO 64152
PARKVILLE MO 64152




SOMVONG, NIKI DALE                         SONDRUP ROOFING AND SHEET METAL             SONITROL OF DENVER
BEAUTY BRANDS LLC                          STEVE                                       PO BOX 660777
4600 MADISON AVE                           3800 SO JASON ST                            DALLAS TX 75266-0777
STE 400                                    ENGLEWOOD CO 80110
KANSAS CITY MO 64112




SONITROL SECURITY SVC INC NC               SONITROL SECURITY SYSTEMS OF KC             SONLIGHT ELECTRIC
815 WOOD RIDGE CTR DR                      PO BOX 910454                               PO BOX 1025
CHARLOTTE NC 28217                         DALLAS TX 75391-0454                        HUFFMAN TX 77336-1025




SOONER SECURITY SVC                        SOOTS, KAYLA RENEE                          SOPHY JR, TIMOTHY
901 SE 1ST ST                              BEAUTY BRANDS LLC                           520 WELLS CIR
LAWATON OK 73502                           4600 MADISON AVE                            ODESSA MO 64076
                                           STE 400
                                           KANSAS CITY MO 64112




SOPHY, TIMOTHY                             SORENSEN, CARRIE NICHOLE                    SORENSON, REGINA MARIE
3591 NE CHAPEL DR                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
LEE SUMMIT MO 64064                        4600 MADISON AVE                            4600 MADISON AVE
                                           STE 400                                     STE 400
                                           KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SORGENFREY, TAMMY                          SORVILLO, DYANNA                            SOS OF ARIZONA
BEAUTY BRANDS LLC                          14932 LONG BOW LN                           MICHELLE REAGAN
4201 ELMORE AVE                            HUNTERSVILLE NC 28078                       OFFICE OF THE SECRETARY OF STATE
DAVENPORT IA 52807                                                                     1700 W WASHINGTON ST
                                                                                       F17
                                                                                       PHOENIX AZ 85007-2888


SOS OF ARKANSAS                            SOS OF COLORADO                             SOS OF ILLINOIS
MARK MARTIN                                WAYNE W WILLIAMS                            JESSE WHITE
STATE CAPITOL                              COLORADO DEPT OF STATE                      213 STATE CAPITOL
500 WOODLANE AVE                           1700 BROADWAY                               SPRINGFIELD IL 62756
STE 256                                    STE 200
LITTLE ROCK AR 72201                       DENVER CO 80290


SOS OF INDIANA                             SOS OF IOWA                                 SOS OF KANSAS
CONNIE LAWSON                              PAUL D PATE                                 KRIS W KOBACH
200 W WASHINGTON ST                        FIRST FL LUCAS BLDG                         MEMORIAL HALL 1ST FL
RM 201                                     321 E 12TH ST                               120 SW 10TH AVE
INDIANAPOLIS IN 46204                      DES MOINES IA 50319                         TOPEKA KS 66612-1594




                                               Page: 306 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 328 of 390
SOS OF MISSOURI                         SOS OF NEBRASKA                            SOS OF NORTH CAROLINA
JOHN R ASHCROFT                         JOHN A GALE                                ELAINE F MARSHALL
600 WEST MAIN ST                        PO BOX 94608                               2 SOUTH SALISBURY ST
JEFFERSON CITY MO 65101                 LINCOLN NE 68509-4608                      PO BOX 29622
                                                                                   RALEIGH NC 27626-0622




SOS OF OHIO                             SOS OF OKLAHOMA                            SOS OF TEXAS
JON HUSTED                              CHRIS BENGE                                ROLANDO B PABLOS
180 EAST BROAD ST                       2300 N LINCOLN BLVD                        JAMES E RUDDER BUUILDING
16TH FL                                 STE 101                                    1019 BRAZOS
COLUMBUS OH 43215                       OKLAHOMA CITY OK 73105-4897                AUSTIN TX 78701




SOS SECURITY LLC                        SOSA ROSALES, BEATRIZ EUGENIA              SOSEBEE, WENDY
1915 ROUTE 46                           BEAUTY BRANDS LLC                          741 HERTLE DR
PARSIPPANY NJ 07054                     4600 MADISON AVE                           CROWLEY TX 76036
                                        STE 400
                                        KANSAS CITY MO 64112




SOTELO, MARIAH SATIVA                   SOTELO, MARILYN ELIZABETH                  SOTELO, MONIQUE
403 W TEXAS ST                          403 W TEXAS ST                             4319 CAMBRIDGE ST
TEMPLE OK 73568                         TEMPLE OK 73568                            KANSAS CITY MO 66103




SOTELO, NANETTE PAOLA                   SOTO, YULIYA                               SOULAR THERAPY
22118 N LAKESIDE DR                     BEAUTY BRANDS LLC                          BROOKE RHODES
MARICOPA AZ 85138                       4600 MADISON AVE                           1201 E ELMIRA
                                        STE 400                                    SAN ANTONIO TX 78212
                                        KANSAS CITY MO 64112




SOUND PRODUCTS INC                      SOURCE BOOK PUBLICATIONS                   SOUTH DAKOTA DIVISION OF SECURITIES
TED AOR ANYONE                          1814 FRANKLIN                              DIRECTOR OF SOUTH DAKOTA
1365 N WINCHESTER ST                    STE 820                                    SECURITIES DIVISION
OLATHE KS 66061                         OAKLAND CA 94612                           500 EAST CAPITOL
                                                                                   PIERRE SD 57501-5070




SOUTH KANSAS CITY CHAMBER               SOUTH METRO DENVER                         SOUTH METRO DENVER
5908 E BANNISTER RD                     CHAMBER OF COMMERCE                        CHAMBER OF COMMERCE
KANSAS CITY MO 64134                    7901 SOUTH PK PLZ                          6840 S UNIVERSITY BLVD
                                        STE 110                                    CENTENNIAL CO 80122-4508
                                        LITTLETON CO 80120




SOUTH SEAS AIRBRUSH TAN SYSTEMS         SOUTH, DARIA                               SOUTHALL, ASHLEY
5968 SNOWY PLOVER CT                    10434 MACARTHUR WAY                        BEAUTY BRANDS LLC
FORT COLLINS CO 80528                   CONWERSE TX 78109                          8510 E 96TH ST UNIT C
                                                                                   FISHER IN 46038




SOUTHALL, ASHLEY NICOLE                 SOUTHALL, HOWARD L                         SOUTHERN EPS FOAM PACKAGING
BEAUTY BRANDS LLC                       3927 E 34TH ST                             FRED BECK
4600 MADISON AVE                        INDIANAPOLIS IN 46218                      3101 HANSBORO AVE
STE 400                                                                            DALLAS TX 75233
KANSAS CITY MO 64112




SOUTHERN EPS FOAM PACKAGING             SOUTHERN IMPERIAL                          SOUTHERN IMPERIAL
2401 W COMMENCE ST                      JASON ALEXANDER                            SOUTHERN IMPERIAL INC
DALLAS TX 75121                         1440 EDDY AVE                              23584 NETWORK PL
                                        ROCKFORD IL 61103                          CHICAGO, IL 60673-1235




                                             Page: 307 of 369
                           Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 329 of 390
SOUTHWEST FIXTURE INSTALLERS INC       SOUTHWEST GAS CORP                          SOUTHWEST GAS CORP
242 W VAUGHN                           PO BOX 98890                                5241 SPRING MOUNTAIN ROAD
TEMPE AZ 85283-3649                    LAS VEGAS NV 89193                          LAS VEGAS NV 89193




SOUTHWEST GAS CORP                     SOUTHWEST NEON SIGNS INC                    SOUTHWEST RETAIL GROUP
SCOTT                                  7208 SOUTH WW WHITE RD                      G AND M INVESTMENTS ASSOC
PO BOX 98890                           SAN ANTONIO TX 78222                        JACQUELINE WALDBEISE
LAS VEGAS NV 89150-0101                                                            7527 EAST FIRST ST
                                                                                   SCOTTSDALE AZ 85251




SOUTHWEST SIGNS                        SOUTHWEST VALLEY CHAMBER OF COMMERC         SOUTHWESTERN BELL
7208 SOUTH WW WHITE RD                 289 N LITCHFIELD RD                         PO BOX 650443
SAN ANTONIO TX 78222                   GOODYEAR AZ 85338                           DALLAS TX 75222-0443




SOUTHWESTERN ROOFING AND METAL INC     SOVA, CHELSEA                               SOWARDS GLASS INC
4300 N SANTA FE                        BEAUTY BRANDS LLC                           2011 NW TOPEKA BLVD
PO BOX 54858                           7445 WEST BELL RD STE 100                   TOPEKA KS 66608
OKLAHOMA CITY OK 73154-1858            PEORIA AZ 85382




SOY PRODUCTS INTERNATIONAL INC         SPA BLENDS                                  SPA MANAGEMENT JOURNAL
DARRYL HUNTER                          MARY LYNN PETERS                            SUBSCRIPTION DEPT
3040 MC NAUGHTON DR BLDG A             12900 WOODLAKE RD                           PO BOX 2699
COLUMBIA SC 29223                      GRASS VALLEY CA 95949                       CHAMPLAIN NY 12919-2699




SPAETH INC                             SPAHR, KAMERYN                              SPAHR, KAMERYN LEE
BRIAN SPAETH                           BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
2423 N OKLAHOMA AVE                    7354 N LACHOLLA BLVD                        4600 MADISON AVE
OKLAHOMA CITY OK 73105                 TUCSON AZ 85741                             STE 400
                                                                                   KANSAS CITY MO 64112




SPANGLER GRAPHICS LLC                  SPARKS, BRANDIE ELAINE                      SPARKS, JENA NICOLE
MIKE STONE                             BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
2930 S 44TH ST                         4600 MADISON AVE                            4600 MADISON AVE
KANSAS CITY MO 66106                   STE 400                                     STE 400
                                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SPARROW, SARAH DEAN                    SPARTAN STAFFING LLC                        SPC CHAPEL HILL LTD
BEAUTY BRANDS LLC                      PO BOX 740435                               STRODE PROPERTY CO
4600 MADISON AVE                       ATLANTA GA 30374-0435                       5950 BERKSHIRE LN
STE 400                                                                            STE #875
KANSAS CITY MO 64112                                                               DALLAS TX 75225




SPEAK OUT SEMINARS LLC                 SPEAR, AMANDA NICHOLE                       SPEARS, SARAH KATHERINE
31 B LAKESHORE DR                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
LAKE LOTAWANA MO 64086                 4600 MADISON AVE                            4600 MADISON AVE
                                       STE 400                                     STE 400
                                       KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SPECIAL EVENTS LLC                     SPECTRA CONTRACT FLOOING                    SPECTRUM - NC - 153
CYNTHIA BETTS                          PO BOX 660919                               TIME WARNER CABLE
4412 54TH ST                           MAIL DROP 245                               PO BOX 70872
DES MOINES IA 50310                    DALLAS TX 75266-0919                        CHARLOTTE NC 28272-0872




                                           Page: 308 of 369
                            Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 330 of 390
SPECTRUM BUSINESSS -116                 SPECTRUM BUSINESSS -116                   SPECTRUM CHARTER
TAX DEPT                                TIME WARNER CABLE                         PO BOX 70872
12405 POWERCOURT DR                     PO BOX 60074                              CHARLOTTE NC 28272
ST. LOUIS MO 63131-3674                 CITY OF INDUSTRY CA 91716-0074




SPECTRUM CHARTER                        SPECTRUM CHARTER                          SPECTRUM NC 153
12405 POWERSCOURT DR                    PO BOX 223085                             FRED AZIMI
LOUIS MO 63131                          PITTSBURGH PA 15251                       12405 POWERSCOURT DR
                                                                                  ST. LOUIS MO 63131




SPECTRUM SALON CONSULTANTS INC          SPEER-STICKLAND, MARGARET                 SPEIGHTS, MELISSA JANELLE
CUSTOMER SVC                            BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
1401 W BAYAUD                           7501 W 119TH ST                           4600 MADISON AVE
#318                                    OVERLAND PARK KS 66213                    STE 400
DENVER CO 80223                                                                   KANSAS CITY MO 64112




SPEIGHTS, SHAMBRIELLE SHAQUTS           SPELLS, TERRI                             SPENCER'S FOR HIRE
BEAUTY BRANDS LLC                       21045 CAPELLA DR                          8436 E 19TH ST
4600 MADISON AVE                        MONUMENT CO 80132                         TUCSON AZ 85710
STE 400
KANSAS CITY MO 64112




SPENCER, JESSICA                        SPENCER, STACEY                           SPERLING, LAUREN
BEAUTY BRANDS LLC                       2012 BELL TOWER DR                        745 US 31 NORTH
4600 MADISON AVE                        ST. PETERS MO 63376                       UNIT C
STE 400                                                                           GREENWOOD IN 46142
KANSAS CITY MO 64112




SPERRY, MORGAN CHANDLER                 SPG US RETAIL RESOURCE LLC                SPHYNX
BEAUTY BRANDS LLC                       9555 DRY FORK RD                          SHAUN O'HOLLAREN
4600 MADISON AVE                        HARRISON OH 45030                         6728 ETON AVE
STE 400                                                                           WOODLAND HILLS CA 91303
KANSAS CITY MO 64112




SPIESS, TASHUA ANTOINETTE               SPINELLI, SANDY DOMENICO                  SPINKA, KELLY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                          4600 MADISON AVE
STE 400                                 STE 400                                   STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SPIRE                                   SPIRE                                     SPIRE
DRAWER 2                                7901 JONES BRANCH DR                      DRAWER 2
ST. LOUIS MO 63171                      MCLEAN VA 22102                           SAINT LOUIS MO 63171




SPIRE 438                               SPIRE 438                                 SPIRE 6517
DRAWER 2                                7901 JONES BRANCH DR                      DRAWER 2
ST. LOUIS MO 63171                      MCLEAN VA 22102                           ST. LOUIS MO 63171




SPIRE 6517                              SPIRE 6519                                SPIRE 6519
7901 JONES BRANCH DR                    DRAWER 2                                  7901 JONES BRANCH DR
MCLEAN VA 22102                         ST. LOUIS MO 63171                        MCLEAN VA 22102




                                             Page: 309 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 331 of 390
SPIRE, JODENE                            SPIRE, JODENE RENEE                         SPIVEY, KACY D
BEAUTY BRANDS #165                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
400 NORTH 48TH ST                        4600 MADISON AVE                            4600 MADISON AVE
LINCOLN NE 68504                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SPONGE TECH INC                          SPORNETTE INTERNATIONAL INC                 SPORNETTE INTERNATIONAL INC
ELAINE BENDER                            RALPH MORGAN                                PO BOX 263
5302 W 83RD ST                           18240 HARWOOD AVE                           BEDFORD IL 60499-0263
LOS ANGELES CA 90045                     HOMEWOOD IL 60430




SPORTS ILLUSTRATED                       SPRAGLIN, BRITTANY NICOLE                   SPRAYCO
SUBSCRIPTION SVC                         BEAUTY BRANDS LLC                           DICK CONARD
PO BOX 60200                             4600 MADISON AVE                            30375 NORTHWESTERN HIGHWAY
TAMPA FL 33660-0200                      STE 400                                     FARMINGTON HILLS MI 48333
                                         KANSAS CITY MO 64112




SPRAYCO                                  SPRAYOLOGY                                  SPRAYOLOGY
ACCTS RECEIVABLE                         ELLIE WHALEN                                PO BOX 6558
PO BOX 9069                              3 SHEILA DR                                 FAIR HAVEN NJ 07704
FARMINGTON HILLS MI 48333                UNIT 5
                                         TINTON FALLS NJ 07724




SPRING ALDECOA                           SPRING, AMANDA CAMILIA                      SPRINGER, JENNIFER CHRISTINE
4575 E CACTUS RD                         BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
STE 100                                  4600 MADISON AVE                            4600 MADISON AVE
PHOENIX AZ 85032                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SPRINT                                   SPRINT                                      SPRINT
PO BOX 4181                              6200 SPRINT PKWY                            PO BOX 219100
CAROL STREAM IL 60197                    OVERLAND PARK KS 66251                      KANSAS CITY MO 64121-9100




SPRINT PCS                               SPROUT, MATTHEW                             SPS COMMERCE INC
PO BOX 4181                              MATTHEW SPROUT                              BRIAN RATNAYAKE
CAROL STREAM IL 60197-4181               268 DRIGGS AVE                              333 SOUTH SEVENTH ST
                                         APT 2L                                      MINNEAPOLIS MN 55402
                                         BROOKLYN NY 11222




SPURLOCK, KERRI                          SPURLOCK, SHELBY                            SPURLOCK, SHELBY MORGAN
BEAUTY BRANDS LLC                        104 FALLING LEAF WAY                        BEAUTY BRANDS LLC
4600 MADISON AVE                         MASCOUTAH IL 62258                          4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




SR, DANIEL J REANEY                      SRC PLAZA OFFICE OWNER                      SRC PLAZA OFFICE OWNER
DBA NORTHWEST APPLIANCE SVC              EMILY DOLENCE                               CUSHMAN AND WAKEFIELD
DANIEL REANEY                            721 EMERSON RD                              721 EMERSON RD
3181 E BARTLETT PL                       STE 600                                     STE 600
TUCSON AZ 85741                          ST LOUIS MO 63141                           SAINT LOUIS MO 63141




SRC PLAZA OFFICE OWNER                   SRETLANA BOGOD                              SRIMOUNGCHANH, KOU
898 N SEPULVEDA BLVD                     19758 E RADCLIFF PL                         DBA FIRST SECURE DATA
STE 500                                  CENTENNIAL CO 80015                         PO BOX 3883
KANSAS CITY MO 90245                                                                 OLATHE KS 66063




                                              Page: 310 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 332 of 390
SRP                                     SRP                                        ST CHARLES CHAMBER OF COMMERCE
PO BOX 80062                            1500 N MILL AVE                            2201 FIRST CAPITAL DR
PRESCOTT AZ 86304                       TEMPE AZ 85281                             ST CHARLES MO 63301




ST CHARLES COUNTY                       ST CHARLES COUNTY                          ST CHARLES COUNTY COLLECTOR
201 NORTH SECOND ST                     RETAILER LICENSE                           COLLECTOR OF REVENUE
STE 134                                 201 N SECOND ST                            201 N SECOND ST RM 134
SAINT CHARLES MO 63301                  ST. CHARLES MO 63301                       ST CHARLES MO 63301-2889




ST CHARLES COUNTY GOVERNMENT            ST CHARLES COUNTY MO                       ST DESIGN
201 N SECOND ST RM 541                  CONSUMER AFFAIRS                           15145 S KEELER
ST CHARLES MO 63301                     COUNTY ATTORNEY                            #D
                                        300 N 2ND ST                               OLATHE KS 66062
                                        RM 601
                                        ST CHARLES MO 63301


ST LOUIS BUSINESS JOURNAL               ST LOUIS COUNTY MO                         ST LOUIS POSTDISPATCH
ONE METROPOLITAN SQUARE                 CONSUMER AFFAIRS                           PO BOX 503969
STE 2170                                COUNTY ATTORNEY                            ST LOUIS MO 63150-3969
ST LOUIS MO 63102                       100 SOUTH CENTRAL AVE
                                        CLAYTON MO 63105




ST MATTHEWS LUTHERAN CHURCH             ST ONGE STEWARD JOHNSTON AND REENS LLC     ST PETERS CHAMBER OF COMMERCE
700 E CHIPMAN RD                        986 BEDFORD ST                             1236 C JUNGERMANN RD
LEE'S SUMMIT MO 64063                   STAMFORD CT 06905                          ST PETERS MO 63376




ST TROPEZ                               ST TROPEZ                                  STACER WOODWORKING INC
PAYMENT PROCESSING                      ACCOUNTS RECEIVABLE                        7220 S OAK HILL SCHOOL RD
TINA                                    140 BROADWAY                               OAK GROVE MO 64075
PO BOX 1069                             STE 2240
DALEVILLE VA 24083                      NEW YORK NY 10005




STACK, FIORELLAS JACK                   STACK-ELLSWORTH, AMY RICHELLE              STAFFING SOLUTIONS SOUTHWEST INC
13441 HOLMES RD                         BEAUTY BRANDS LLC                          DBA PROLOGISTIX
KANSAS CITY MO 64145                    4600 MADISON AVE                           1040 CROWN POINTE PKWY
                                        STE 400                                    STE 100
                                        KANSAS CITY MO 64112                       ATLANTA GA 30338




STAHL, CHARLES                          STALDER, BRAD                              STALEY, AMBER
BEAUTY BRANDS LLC                       14814 PLANTATION OAK                       7445 WEST BELL RD
4600 MADISON AVE                        HOUSTON TX 77068                           STE 100
STE 400                                                                            PEORIA AZ 85382
KANSAS CITY MO 64112




STALEY, AMBER ELAINE                    STAMBAUGH, CHRISTINA RICHTER               STAMPS, AMY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




STANDARD BEAUTY SUPPLY                  STANDARD HEATING AND AIR INC               STANDARD ROOFING
ACCTS RECEIVABLE                        11746 PORTAL RD                            3823 SW WARD RD
STARR POPE                              LAVISTA NE 68128-5524                      LEE'S SUMMIT MO 64082
4427 SOUTH 110TH ST
OMAHA NE 68137




                                             Page: 311 of 369
                             Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 333 of 390
STANDIFORD, AMY                          STANEK, ALEINA NICOLE                        STANG, RACHEL MARIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




STANLEY CONVERGENT SECURITY SOLINC       STANLEY CONVERGENT SECURITY SOLINC           STANLEY STEEMER INTERNATIONAL INC
4121 NE PRT DR                           STANLEY CONVERGENT SECURITY SOL              BARBARA DELAHANTM
STE 101B                                 DEPT CH 10651                                5500 STANLEY STEEMER PKWY
LEE SUMMIT MO 64064                      PALATINE IL 60055                            DUBLIN OH 43016




STANLEY STEEMER OF TOPEKA/LAWRENCE       STANLEY, BRIANA                              STANLEY, DAWN MARIE
ACCTS RECEIVABLE                         11950 FM 1960 RD W 1137                      BEAUTY BRANDS LLC
1789 E 770 RD                            HOUSTON TX 77065                             4600 MADISON AVE
LECOMPTON KS 66050                                                                    STE 400
                                                                                      KANSAS CITY MO 64112




STANLEY, SHARON                          STANLEY, SHARON                              STANLEY, TAYLER MICHELLE
BEAUTY BRANDS LLC                        7501 W 119TH ST                              BEAUTY BRANDS LLC
4600 MADISON AVE                         OVERLAND PARK KS 66213                       4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




STANLEY, THOMAS K                        STAPLES                                      STAPLES ADVANTAGE
DBA RETAILER SOLUTIONS LLC               MARCY WOODHOUSE                              DEPT DAL
TOM STANLEY                              500 STAPLES DR                               PO BOX 83689
2445 MIDWAY RD                           FRAMINGHAM MA 01702                          CHICAGO IL 60696-3689
STE 103
CARROLLTON TX 75006


STAPLES CONTRACT AND COMMERCIAL          STAR DEVELOPMENT CORP                        STAR DEVELOPMENT CORP A MO CORP
BIN #150003                              TOM SLOAN                                    TIM HARRIS PRESIDENT
PO BOX 790322                            244 W MILL ST STE 100                        244 W MILL ST
SAINT LOUIS MO 63178-0322                LIBERTY MO 64068                             STE 101
                                                                                      LIBERTY MO 64068




STAR LINEN INC                           STAR NAIL PRODUCTS INC                       STAR ROOFING INC
DEBI MILLER                              ACCTS RECEIVABLE                             DEB DELISCO
1501 LANCER DR                           CHRISSY BOLLAR                               9201 N 9TH AVE
MOORESTOWN NJ 08057                      29120 AVENUE PAINE                           PHOENIX AZ 85021
                                         VALENCIA CA 91355




STAR-TELEGRAM                            STARCHER, HALEY MARIE                        STARKS, JOSIAH
PO BOX 901051                            BEAUTY BRANDS LLC                            3621 SHERMAN DR
FORT WORTH TX 76101-2051                 4600 MADISON AVE                             INDIANAPOLIS IN 46218
                                         STE 400
                                         KANSAS CITY MO 64112




STARKS, KESHA                            STARKS, LAKESHA                              STARLIGHT THEATRE ASSOC OF KC INC
8510 E 96TH ST                           BEAUTY BRANDS LLC                            4600 STARLIGHT RD
UNIT C                                   4600 MADISON AVE                             KANSAS CITY MO 64132
FISHERS IN 46038                         STE 400
                                         KANSAS CITY MO 64112




STARLITE SIGN LP                         STARS CREATIONS LLC                          STATE BEAUTY SUPPLY
PAULA SAFFLE                             AUSTIN BASKETT                               ACCTS RECEIVABLE
7923 E MCKINNEY ST                       1580 NW 27TH AVE                             MIKE NOE
DENTON TX 76208                          S-8                                          10909 HICKMAN MILLS DR
                                         POMPANO BEACH FL 33069                       KANSAS CITY MO 64137




                                              Page: 312 of 369
                            Case 19-10031-CSS       Doc 1      Filed 01/06/19   Page 334 of 390
STATE BEAUTY SUPPLY                     STATE BEAUTY SUPPLY OF GREATER KC         STATE BOARD OF THERAPEUTIC MASSAGE
ACCTS RECEIVABLE                        ACCTS RECEIVABLE                          3605 MISSOURI BLVD
6004B NE ANTIOCH ROAD                   JACKIE CALDWELL                           PO BOX 1335
GLADSTONE MO 64119                      12247 WEST 87TH ST                        JEFFERSON CITY MO 65102-1335
                                        LENEXA KS 66215




STATE CENTRAL COLLECTION UNIT           STATE CHAIN SVC                           STATE COMPTROLLER
PO BOX 6219                             CHAD PARKHURST                            COMPTROLLER OF PUBLIC ACCOUNTS
INDIANAPOLIS IN 46206-6219              13407 BALLENTINE                          111 E 17TH ST
                                        OVERLAND PARK KS 66213                    AUSITN TX 78774-0100




STATE CORP COMM OF KANSAS               STATE DISBURSEMENT UNIT                   STATE OF COLORADO
1500 SW ARROWHEAD RD                    PO BOX 5400                               COLORADO DIVISION OF REGISTRATION
TOPEKA KS 66604                         CAROL STREAM IL 60197-5400                1560 BROADWAY STE 1350
                                                                                  DENVER CO 80202




STATE OF DELAWARE                       STATE OF DELAWARE DIVISION OF REVENUE     STATE OF ILLINOIS
DIVISION OF CORPORATIONS                CARVEL STATE OFFICE BLDG                  OFFICE OF THE ATTORNEY GENERAL
PO BOX 5509                             820 N FRENCH ST                           FRANCHISE BUREAU
BINGHAMTON NY 13902-5509                WILMINGTON DE 19801                       500 SOUTH SECOND ST
                                                                                  SPRINGFIELD MO 62706




STATE OF MARYLAND                       STATE OF MICHIGAN                         STATE OF MISSOURI
PERSONAL PROPERTY DIVISION              DEPT OF ATTY GEN FRANCHISE SECTION        PO BOX 784
DEPT OF ASSESSMENTS AND TAXATION        CONSUMER PROTECTION DIVISION              JEFFERSON CITY MO 65102
PO BOX 17052                            PO BOX 30213
BALTIMORE MD 21297-1052                 LANSING MI 48909




STATE OF MISSOURI                       STATE OF NEBRASKA                         STATE OF TX
DIVISION OF EMPLOYMENT SECURITY         HHSR AND L CREDENTIALING DIVISION         CITY OF ADDISON
PO BOX 59                               PO BOX 94986                              111 E 7TH ST
JEFFERSON CITY MO 65104-0059            LINCOLN NE 68509-4986                     AUSTIN TX 78774-0100




STATE OF TX                             STATE OF TX                               STATE OF TX
CITY OF FRISCO                          CITY OF FT WORTH                          CITY OF PLANO
111 E 7TH ST                            111 E 7TH ST                              111 E 7TH ST
AUSTIN TX 78774-0100                    AUSTIN TX 78774-0100                      AUSTIN TX 78774-0100




STATE OF TX                             STATE OF TX                               STATE OF TX
CITY OF SOUTHLAKE                       CITY OF TYLER                             CITY OF WACO
111 E 7TH ST                            111 E 7TH ST                              111 E 7TH ST
AUSTIN TX 78774-0100                    AUSTIN TX 78774-0100                      AUSTIN TX 78774-0100




STATE OF TX                             STATE OF UTAH                             STATE OF WISCONSIN
CITY OF WATAUGA                         DIVISION OF CONSUMER PROTECTION           SECURITIES AND FRANCHISE REGISTRATION
111 E 7TH ST                            160 E 300 SOUTH                           FRANCHISE ADMINISTRATION
AUSTIN TX 78774-0100                    PO BOX 146704                             PO BOX 1768
                                        SALT LAKE CITY UT 84114-6704              MADISON WI 53701




STATELY PROPERTIES LLC                  STATELY PROPERTIES LLC                    STATION CASINO
4600 MADISON AVE                        4600 MADISON STE 1500                     PO BOX 33480
STE 1500                                KANSAS CITY MO 64112                      KANSAS CITY MO 64120-3480
KANSAS CITY MO 64112




                                             Page: 313 of 369
                             Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 335 of 390
STATLER, TONI                            STAUBLE, MAGGIE ANN                         STAUCH, SHELBY KAYLEEN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




STAVES, BRANDON                          STAYTON, CIARA MICHELE                      STEADMAN, MARY ANN
132 PINE HOLLOW LN                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
COLLINSVILLE IL 62234                    4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




STEELE, AMY                              STEELE, SAMANTHA NICOLE                     STEEMER, STANLEY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           ACCTS RECEIVABLE
4600 MADISON AVE                         4600 MADISON AVE                            11511 STRANG LINE RD
STE 400                                  STE 400                                     BLDG #E
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        OLATHE KS 66062




STEFFAN, DANIELLE                        STEFFAN, DANIELLE                           STEIGER, LISA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           4201 ELMORE AVE
4600 MADISON AVE                         3514 CLINTON PKWY STE J                     DAVENPORT IA 52807
STE 400                                  LAWRENCE KS 66047
KANSAS CITY MO 64112




STEIGER, LISA SPRING                     STEINBERG, DAVID                            STEINBERG, DAVID F
BEAUTY BRANDS LLC                        2341 BENAY RD                               5002 RENE
4600 MADISON AVE                         NASHVILLE TN 37214                          SHAWNEE KS 66216
STE 400
KANSAS CITY MO 64112




STEINBRUECK, JESSICA                     STEINBRUECK, JESSICA                        STEINER, BENJAMIN THOMAS
BEAUTY BRANDS LLC                        1731 28TH ST                                1110 1325TH AVE
4600 MADISON AVE                         BOULDER CO 80301                            LINCOLN IL 62656
STE 400
KANSAS CITY MO 64112




STEINLAGE, TAYLOR MICHELLE               STELLATO PRINTING INC                       STENZEL, LUKE DANIEL
BEAUTY BRANDS LLC                        ANTHONY STELLATO                            5556 LEWIS DR
4600 MADISON AVE                         1801 JARED DR                               SHAWNEE KS 66226
STE 400                                  CREST HILL IL 60403
KANSAS CITY MO 64112




STEPHEN, HEIDI JOY                       STEPHENS, BENJAMIN                          STEPHENS, BLAKE MCKENZIE
BEAUTY BRANDS INC                        9 LAVADNA CT                                BEAUTY BRANDS LLC
745 S US 31 STE C                        COLLINSVILLE IL 62234                       4600 MADISON AVE
GREENWOOD IN 46142                                                                   STE 400
                                                                                     KANSAS CITY MO 64112




STEPHENS, CHEYENNE RENEE                 STEPHENS, JUSTIN ALLEN                      STEPHENS, KARI CARLYN
BEAUTY BRANDS LLC                        7400 JONES DR                               BEAUTY BRANDS LLC
4600 MADISON AVE                         APT 2213                                    4600 MADISON AVE
STE 400                                  GALVESTON TX 77551                          STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




STEPHENS, STEPHANIE                      STEPHENSON, ASHLEY                          STEPHENSON, ASHLEY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           9570 QUIVIRA RD
5009 EAST RAY RAOD                       4600 MADISON AVE                            LENEXA KS 66215
PHOENIX AZ 85044                         STE 400
                                         KANSAS CITY MO 64112




                                              Page: 314 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 336 of 390
STEPHENSON, ASHLEY                       STEPHENSON, SHELBY NICOLE                   STEPP, SEREN EMILY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
9570 QUIVIRA RD                          4600 MADISON AVE                            4600 MADISON AVE
LENEXA KS 66215                          STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




STERLING COMMERCE                        STERLING FIRE PROTECTION                    STERLING INC
PO BOX 905470                            STERLING KIRK                               PO BOX 413114
CHARLOTTE NC 28290-5470                  3302 OLD ALVIN RD                           KANSAS CITY MO 64141-3114
                                         STE E
                                         PEARLAND TX 77581




STERN BROTHERS VALUATION ADVISORS        STERNBERG, HOWARD DAVID                     STEVENSON SVC
1044 MAIN ST STE 900                     BEAUTY BRANDS LLC                           15 ST PAUL CT
KANSAS CITY MO 64105-2149                4600 MADISON AVE                            O'FALLON MO 63366
                                         STE 400
                                         KANSAS CITY MO 64112




STEVENSON-TAYLOR, EBONY PATRICE          STEVIE NICOLE SIEREN                        STEWARD, CARIANN RENEA
BEAUTY BRANDS LLC                        942 YANCEY ST                               BEAUTY BRANDS LLC
4600 MADISON AVE                         LIBERTY MO 64068                            4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




STEWARD, SYDNEY ANITA                    STEWART, AMY                                STEWART, ASHLEE NICOLE
BEAUTY BRANDS LLC                        1121 OAKLEY LN                              BEAUTY BRANDS LLC
4600 MADISON AVE                         LAKE ST LOUIS MO 63367                      4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




STEWART, COLE JF                         STEWART, HARLEY MARIE                       STEWART, TAMMY
11159 YORK WAY                           BEAUTY BRANDS LLC                           3998 KIM-KELLY
NORTHGLENN CO 80233                      4600 MADISON AVE                            ST CHARLES MO 63304
                                         STE 400
                                         KANSAS CITY MO 64112




STEWART, TAYLOR NICOLE                   STICKWITHUS PRODUCTS INC                    STIENS, TAMMY SUE
BEAUTY BRANDS LLC                        SHOJA SHARIFI                               BEAUTY BRANDS LLC
4600 MADISON AVE                         PO BOX 331                                  4600 MADISON AVE
STE 400                                  PT. ROBERTS WA 98281-0331                   STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




STILA COSMETICS                          STILLINGS, FAITH DANYELE                    STINDT, KENDRA
PO BOX 894320                            BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
LOS ANGELES CA 90189-4320                4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




STINDT, KENDRA                           STINE, STEPHANIE                            STINSON MORRISON HECKER LLP
15320 SHAWNEE MISSION PKWY               BEAUTY BRANDS LLC                           PO BOX 419251
SHAWNEE KS 66217                         4600 MADISON AVE                            KANSAS CITY MO 64141-6251
                                         STE 400
                                         KANSAS CITY MO 64112




STINSON, MELISSA DAWN                    STIRLING, RAVEN ASHLEY                      STITH, K
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                             Page: 315 of 369
                           Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 337 of 390
STITH, K LEIGH                         STIVERS STAFFING SVC                      STOCKDALE, AMBRIAH CIERRA
BEAUTY BRANDS LLC                      200 W MONROE ST                           BEAUTY BRANDS LLC
8410 N CHURCH RD                       STE 1300                                  4600 MADISON AVE
KANSAS CITY MO 64157                   CHICAGO IL 60606                          STE 400
                                                                                 KANSAS CITY MO 64112




STOCKDALE, CHELSEY MARIE               STOCKTON INTERNATIONAL                    STODDARD, ANGELA MARIE
BEAUTY BRANDS LLC                      4620 A WALDO INDUSTRIAL DR                BEAUTY BRANDS LLC
4600 MADISON AVE                       HIGH RIDGE MO 63049                       4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




STOEBLING, TERRY                       STOEBLING, TERRY L                        STOGLIN, TYSHAUNNA RENEE
5335 BALLANTYNE COMMONS PKWY           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
STE 100                                4600 MADISON AVE                          4600 MADISON AVE
CHARLOTTE NC 28277                     STE 400                                   STE 400
                                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




STOLTE, AMANDA                         STOLZE PRINTING CO                        STONE, JORDYN
BEAUTY BRANDS LLC                      LARRY LAMMERT                             6026 SW 25TH ST
5009 EAST RAY RD                       3435 HOLLENBERG DR                        TOPEKA KS 66614
PHOENIX AZ 85044                       BRIDGETON MO 63044




STONE, NOALLE CHRISTINE                STONE, ROMAN VAN                          STOREY, AYANNA DONTENIZE
BEAUTY BRANDS LLC                      1301 SPRING RIVER DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                       O FALLON MO 63368                         4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




STOREY, MATTHEW J                      STOTTS, ELIZABETH                         STOUGH, SARAH
BEAUTY BRANDS LLC                      4285 SNELSON                              6659 EDWARDSVILLE CROSSING DR
4600 MADISON AVE                       ST LOUIS MO 63129                         EDWARDSVILLE IL 62025
STE 400
KANSAS CITY MO 64112




STOUGH, SARAH ELIZABETH                STOUT, JEFF                               STOVALL, ABIGAIL M
BEAUTY BRANDS LLC                      ABC LOCK AND SAFE SECURITY                BEAUTY BRANDS LLC
4600 MADISON AVE                       4409 N 7TH AVE                            4600 MADISON AVE
STE 400                                PHOENIX AZ 85013                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




STOWAY FLOORING LLC                    STRAKA, HAILI ANN                         STRALL, MATT
MICHELE STOWAY                         BEAUTY BRANDS LLC                         MATT STRALL
12926 N OAKLAND AVE                    4600 MADISON AVE                          2593 3RD ST
KANSAS CITY MO 64167                   STE 400                                   MATLACHA FL 33993
                                       KANSAS CITY MO 64112




STRANGE, JULIE                         STRATEGIER PLUMBING                       STRATEGIES PUBLISHING GR INC
131 PARKLAKE DR                        817 CEDARBROOK                            PO BOX 296
CHARLOTTE NC 28134                     NORMAN OK 73072                           CENTERBROOK CT 06409-9985




STRATTON, JUSTINE MARIE                STRATUS BUILDING SOLUTIONS                STRAUB, CLAIRE
BEAUTY BRANDS LLC                      REGINA SANCHEZ                            BEAUTY BRANDS LLC
4600 MADISON AVE                       7010 BROADWAY                             8510 E 96TH ST UNIT C
STE 400                                STE 315                                   FISHER IN 46038
KANSAS CITY MO 64112                   DENVER CO 80221




                                           Page: 316 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 338 of 390
STRAUGHTER, CHAREE                       STRAW, CASSANDRA LEANN                    STREAK FREE
14175 CYPRESS N HOUSTON RD               BEAUTY BRANDS LLC                         WINDOW WASHING
#206                                     4600 MADISON AVE                          904 ELMWOOD DR
HOUSTON TX 77429                         STE 400                                   ST CHARLES MO 63301
                                         KANSAS CITY MO 64112




STRICKLAN, MEGHAN                        STRICKLAN, NATHAN                         STRICTLY MONITORS
1716 LEAFCREST DR                        1716 LEAFCREST DR                         9154 W 57TH ST
HAZLEWOOD MO 63042                       HAZLEWOOD MO 63042                        MERRIAM KS 66203




STRINGER, ANDREW                         STRIVECTIN OPERATING CO INC               STROBEL, SHELBY MARIE
908 VANESSA DR                           BEVERLY RANDOLF                           BEAUTY BRANDS LLC
HEWITT TX 76643                          285 MADISON AVE                           4600 MADISON AVE
                                         STE 1200                                  STE 400
                                         NEW YORK NY 10017                         KANSAS CITY MO 64112




STRONG, DANIELLE                         STRONG, DANIELLE MARIE                    STROUP, TAMMY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         2929 YORKSHIRE DR
2006 NW 82ND ST                          4600 MADISON AVE                          #2111
LAWTON OK 73505                          STE 400                                   PHOENIX AZ 85027
                                         KANSAS CITY MO 64112




STRUEMPLER, AUDREY GRACE                 STRUEMPLER, CHRISTOPHER MARTIN            STRUEMPLER, JAKOB
4524 EATON ST                            BEAUTY BRANDS LLC                         4524 EATON ST
KANSAS CITY KS 66103                     4600 MADISON AVE                          KANSAS CITY KS 66103
                                         STE 400
                                         KANSAS CITY MO 64112




STRUVE, MARIA                            STUART MONTGOMERY SMITH                   STUART, LACEY ELIZABETH KWI-EUN
BEAUTY BRANDS LLC                        440 N PEBBLE CREEK TER                    BEAUTY BRANDS LLC
4600 MADISON AVE                         APT 303                                   4600 MADISON AVE
STE 400                                  MUSTANG OK 73064                          STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




STUCKEY, MARIANNE                        STUCKEY, RACHEL                           STUDIO DAN MEINERS
961 S SANTA BARBARA                      13820 S 44TH ST                           COLBY CHAPIN
MESA AZ 85202                            #1214                                     1700 WYANDOTTE
                                         PHOENIX AZ 85044                          KANSAS CITY MO 64108




STUDIO GEAR COSMETICS INC                STUEVE, JANET                             STUKE, TAYLOR LYNN
JOHN AVOLIO                              11576 MONROVIA                            BEAUTY BRANDS LLC
400 SOUTH AVE STE 2                      OVERLAND PARK KS 66210                    4600 MADISON AVE
MIDDLESEX NJ 08846                                                                 STE 400
                                                                                   KANSAS CITY MO 64112




STURGEON, SHAWNA                         STURM, KEVIN ANDREW                       STUTZMAN, ASHLEY M
458 S TWIST DR                           BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
BONNER SPRINGS KS 66012                  4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




STYLES, STILA                            STYLING TECHNOLOGY CORP                   STYLING TECHNOLOGY NAIL DIVISION
KIMM AND MARICELA                        ABBA DIVISION                             135 SO LASALLE DEPT 2777
801 NORTH BRAND BLVD                     135 LASALLE DEPT 2777                     CHICAGO IL 60674-2777
STE N 500 (5TH FLOOR)                    CHICAGO IL 60674-2777
GLENDALE CA 91203




                                             Page: 317 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 339 of 390
STYLING TECHNOLOGY-BODY DRENCH           STYLING TECHNOLOGY-GENA DIVISION           STYLING TECHNOLOGY-GENA DIVISION
DEPT 2777                                STEPHANIE MC CULLAR                        STYLING TECHNOLOGY
135 S LASALLE                            DEPT 2777                                  DEPT 2777
CHICAGO IL 60674-2777                    135 S LASALLE                              135 S LASALLE
                                         CHICAGO IL 60674-2777                      CHICAGO IL 60674




STYLIST WEAR                             SUAREZ, MARIA OBDULIA                      SUBLETT, SARA
3740-3744 CAVALIER DRIVE                 BEAUTY BRANDS LLC                          132 LEMAY GARDENS DR
GARLAND TX 75042-7505                    4600 MADISON AVE                           ST LOUIS MO 63125
                                         STE 400
                                         KANSAS CITY MO 64112




SUBURBAN JOURNALS                        SUCCESS RESOURCES UNLIMITED                SUDA, CHANTELLE RAE
PO BOX 805108                            PO BOX 1959                                BEAUTY BRANDS LLC
KANSAS CITY MO 64180                     BROOMFIELD CO 80038                        4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




SUDDENLINK                               SUGEE AND NAY INC SOUTH                    SULEJMANI, VLORA
1820 SSW LOOP 323                        DBA MR GOODCENTS                           BEAUTY BRANDS LLC
TYLER TX 75701                           1618 SOUTH 7 HIGHWAY                       4600 MADISON AVE
                                         BLUE SPRINGS MO 64015                      STE 400
                                                                                    KANSAS CITY MO 64112




SULHOFF, KALI MARIE                      SULLIVAN, ALYSSA NICOLE                    SULLIVAN, KELLY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           13241 STATE LINE RD
STE 400                                  STE 400                                    KANSAS CITY MO 64145
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




SULLIVAN, KELLY MICHELE                  SULLIVAN, SAMANTHA                         SULLIVAN, TIFFANY DIANE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SULTRA CORP                              SUMARA SANTIAGO-AGUILAR                    SUMMA, JACK
SCOTT VIOLA                              BEAUTY BRANDS LLC                          6726 NW MONTICELLO TER
3040 THREE SPRINGS LN                    5820 SW 21ST ST                            KANSAS CITY MO 64152
WESTLAKE VILLAGE CA 91361                TOPEKA KS 66604




SUMMERFIELD PACKAGING INC                SUMMERS, BRUCE ANTHONY                     SUMMIT MANUFACTURING LLC
PO BOX 1000 DEPT 803                     BEAUTY BRANDS LLC                          JOE MARTELLUCCI
MEMPHIS TN 38148-0803                    4600 MADISON AVE                           100 SPENCE ST
                                         STE 400                                    BAYSHORE NY 11706
                                         KANSAS CITY MO 64112




SUMMIT SALON BUSINESS CENTER             SUMRALL, BETH RENEE                        SUN COMMERCIAL ROOFS
2600 FERNBROOK LN                        BEAUTY BRANDS LLC                          LANDON SHERMAN
# 132                                    4600 MADISON AVE                           9029 GOVERNORS ROW
PLYMOUTH MN 55447                        STE 400                                    DALLAS TX 75247-3709
                                         KANSAS CITY MO 64112




SUN LAKES PEST CONTROL LTD               SUN PUBLICATIONS INC                       SUN RENTAL INC
PMB 240                                  PO BOX 12921                               11710 ST CHARLES ROCK RD
9666 E RIGGS RD STE 201                  OVERLAND PARK KS 66282-2921                BRIDGETON MO 63044
SUN LAKES AZ 85248-7410




                                             Page: 318 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 340 of 390
SUNBELT RENTALS                        SUNBELT RENTALS                            SUNCOR DEVELOPMENT CO
2341 DEERFIELD DR                      SUNBLET RENTALS                            80 EAST RIO SALADO PKWY STE 410
FORT MILLS SC 29715                    PO BOX 409211                              TEMPE AZ 85281
                                       ATLANTA GA 30384-9211




SUNDEL, JENNY                          SUNFLOWER CONSTRUCTION LLC                 SUNFLOWER PUBLISHING
141 E 56TH ST                          BOB POWER                                  PO BOX 888
NEW YORK NY 10022                      PO BOX 677                                 LAWRENCE KS 66044
                                       DE SOTO KS 66018




SUNFLOWER REPAIR SVC INC               SUNLESS BEAUTY LTD                         SUNLESS BEAUTY LTD
6855 W 152ND TER                       ANGIE TRELSTAD                             PO BOX 300
OVERLAND PARK KS 66223                 6320 S SANDHILL RD                         CRIPPLE CREEK CO 80813
                                       STE 10
                                       LAS VEGAS NV 89120




SUNLESS INC                            SUNMAX CORP                                SUNRISE PRODUCTS CORP
8909 S FWY DR                          DBA INTELLIGENT BARCODE SYSTEMSINC         PO BOX 210
MACEDONIA OH 44056                     9698 TELSTAR AVE                           SOUTH RIVER NJ 08882
                                       STE 303
                                       EL MONTE CA 91731




SUNSET LANDSCAPE SVC                   SUNSTATE EQUIPMENT CO                      SUNTEC INDUSTRIES
ANTNIC INC                             PO BOX 52581                               3220 QUEBEC ST
TONY DIMAURO                           PHOENIX AZ 85072-2581                      DALLAS TX 75247
1117 E WALNUT ST
GARLAND TX 75040




SUNTEL SEE JD AND ASSOC DONT USE       SUPER LLC                                  SUPER NAIL
1040 E 109TH ST                        DBA BRE RETAIL RESIDUAL OWNER1LLC          2220 GASPAR ST
KANSAS CITY MO 64131                   420 LEXINGTON AVE                          CITY OF COMMERCE CA 90040
                                       7TH FLOOR
                                       NEW YORK NY 10170




SUPER TARGET IN                        SUPERGOOP!                                 SUPERIOR BLINDS LLC
895 S STATE RD 135                     200 E GRAYSTON                             LUISA LOBO
GREENWOOD IN 46143                     STE 112                                    1674 S 174TH AVE
                                       SAN ANTONIO TX 78215                       GOODYEAR AZ 85338




SUPERIOR DOOR SVC                      SUPERIOR LIGHTING INC                      SUPERIOR LINEN AND WORK WEAR
DEL WENGER                             RICK SWARBRICK                             PO BOX 870550
14300 97TH TERR                        2121 S 24TH ST                             KANSAS CITY MO 64187-0550
LENEXA KS 66215                        OMAHA NE 68108




SUPERVAN SVC CO INC                    SUPPORT PAYMENT CLEARINGHOUSE              SUPRE INC
121 BREMEN AVE                         PO BOX 52107                               PENNY NEWSTON
ST LOUIS MO 63147                      PHOENIX AZ 85072-2107                      15770 N DALLAS PKWY
                                                                                  LB-48
                                                                                  DALLAS TX 75248




SUPRE INC                              SURVEYMONKEYCOM                            SUSTAINABLE SOLUTIONS GROUP
SUPRE                                  CHRIS FINLEY                               DEPT 40299
ACCTS RECEIVABLE                       815 NW 13TH AVE STE D                      PO BOX 740209
SHEILA THOMPSON                        PORTLAND OR 97209                          ATLANTA GA 30374
PO BOX 844134
DALLAS TX 75284-4134




                                           Page: 319 of 369
                               Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 341 of 390
SUTHERLAND, BAILEY NICOLE                  SUTMILLER, MADELEINE LEEANN               SUTTON, HANNAH MAE
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                          4600 MADISON AVE
STE 400                                    STE 400                                   STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




SUTTON, NICOLE                             SVC 1ST WINDOW AND PRESSURE CLEAN         SVC CHANNEL
104 BIDDEFORD CT N                         PO BOX 44223                              PO BOX 419223
SAINT CHARLES MO 63304                     PHOENIX AZ 85064-4223                     BOSTON MA 02241-9223




SVC MANAGEMENT GROUP                       SVC MANAGEMENT GROUP                      SVC PERFORMANCE GROUPINC
BETHANY CHMELKA                            1737 MCGEE                                346 RALEIGH ST
210 W 19TH TER                             KANSAS CITY MO 64108                      HOLLY SPRINGS NC 27540
KANSAS CITY MO 64108




SVC REPROGRAPHICS INC                      SVENDSEN, ANGELICA SUE                    SW RETAIL GROUP/75TH AND BELL TRUST
DBA INDOX SERVICES-KC                      BEAUTY BRANDS LLC                         SOUTHWEST RETAIL GROUP INC
SCOTT CRAWFORD                             4600 MADISON AVE                          JACQUELINE WALDBEISE
8508 VALCOUR AVE                           STE 400                                   7527 EAST FIRST ST
ST. LOUIS MO 63123                         KANSAS CITY MO 64112                      SCOTTSDALE AZ 85251




SWAGERTY, LAUREN NICOLE                    SWAMINATHAN, AMY                          SWANBERG, ARTHUR
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         301 S HANOVER AVE
4600 MADISON AVE                           4600 MADISON AVE                          LEXINGTON KY 40502
STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SWANN, KRISTEN                             SWANSON, ALAN                             SWANSON, ALEXANDER MA
KRISTEN SWANN                              BEAUTY BRANDS LLC                         7424 CHELMSFORD PL
13 W 89TH TER                              4600 MADISON AVE                          NORTH RICHLAND HILLS TX 76182
KANSAS CITY MO 64114                       STE 400
                                           KANSAS CITY MO 64112




SWANSON, ANDREA                            SWANSON, HOLLY NICOLE                     SWANSON, LAURA L
BEAUTY BRANDS #130                         BEAUTY BRANDS LLC                         7424 CHELMSFORD PL
13241 STATE LINE RD                        4600 MADISON AVE                          NORTH RICHLAND HILLS TX 76182
KANSAS CITY MO 64145                       STE 400
                                           KANSAS CITY MO 64112




SWARTHOUT, KATHY                           SWARTZ AND ASSOCIATES INC                 SWARTZ, JOHNATHAN A
BEAUTY BRANDS LLC                          6340 COLLEGE BLVD                         800 NE 68TH ST
410 S UNIVERSITY AVE STE 160               OVERLAND PARK KS 66211                    GLADSTONE MO 64118
LITTLE ROCK AR 72205




SWARTZ, PIPER DAWNN                        SWAYNE, DEIDRA RENEE                      SWAYNIE, MARIA
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         9774 E US HWY 36
4600 MADISON AVE                           4600 MADISON AVE                          AVON IN 46123
STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




SWAYNIE, MARIA DIANNA                      SWEANY, CAMRYN ALYSSA                     SWEENEY, SHANNON
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                          4600 MADISON AVE
STE 400                                    STE 400                                   STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                               Page: 320 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 342 of 390
SWEENEY, SHANNON                        SWEENEY, SHANNON                            SWEENY, ABBEY MICHELLE
8830 LINDHOLM DR                        BEAUTY BRANDS #153                          BEAUTY BRANDS LLC
STE 100                                 8830 LINDHOLM DR STE 100                    4600 MADISON AVE
HUNTERSVILLE NC 28078                   HUNTERSVILLE NC 28078                       STE 400
                                                                                    KANSAS CITY MO 64112




SWEETERS, ASHLEY                        SWETT, NICOLE                               SWETT, NICOLE
7300 N MONA LISA RD                     BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
APT 3218                                4600 MADISON AVE                            1709 N DYSART RD
TUCSON AZ 85741                         STE 400                                     AVONDALE AZ 82392
                                        KANSAS CITY MO 64112




SWIM, BARBARA DYAN                      SWINNEY, LESLIE                             SWIRCZYNSKI, STACY
BEAUTY BRANDS LLC                       8631 DAWN                                   2111 MOSSY TRL DR
4600 MADISON AVE                        KANSAS CITY MO 64154                        KATY TX 77450
STE 400
KANSAS CITY MO 64112




SWISHER HEATING AND A/C                 SWITZER, KELLEY J                           SWITZER, KELLY J
12129 W PEORIA AVE                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
EL MIRAGE AZ 85335                      4600 MADISON AVE                            4600 MADISON AVE
                                        STE 400                                     STE 400
                                        KANSAS CITY MO 64112                        KANSAS CITY MO 64112




SYDNEY APPLE                            SYLVANIA LIGHTING SVC CORP                  SYLVANIA LIGHTING SVC CORP
2260 BLUEWING RD                        KELLY                                       SYLVANIA LIGHTING SVC
GREENWOOD IN 46143                      100 ENDICOTT ST                             PO BOX 2120
                                        DANVERS MA 01923                            CAROL STREAM IL 60132-2120




SYLVESTER, TIFFANY                      SYMANTEC CORP                               SYMPHONY EYC SOLUTIONS US LLC
8676 PARK ST                            350 ELLIS ST                                1040 CROWN POINTE PKWY
PO BOX 102                              MOUNTAIN VIEW CA 94043                      STE 905
SHIRLEY IL 61772                                                                    ATLANTA GA 30338




SYNERGY STAFFING SVC LLC                SYSTEM 4                                    SYSTEM WAREHOUSE
9900 W 109TH STE 250                    JIM MCDAID                                  1400 10TH ST
OVERLAND PARK KS 66210                  13950 BALLANTYNE COMMONS PL                 PLANO TX 75074-8648
                                        #100
                                        CHARLOTTE NC 28277




SZABO, LACI                             SZUB, CAROL ANNE KILDON                     T AND L EQUIPMENT SALES CO INC
3843 E POWELL WAY                       456 1/2 SOUTH CLOVERDALE                    1001A NORTH CHURCH STREET
GILBERT AZ 85298                        LOS ANGELES CA 90036                        CHARLOTTE NC 28206




T-MOBILE                                T3 MICRO                                    TABOR, ALEXIS GAIL
8600 WARD PKWY                          MING YEE                                    BEAUTY BRANDS LLC
KANSAS CITY MO 64131                    228 MAIN ST                                 4600 MADISON AVE
                                        STE 12                                      STE 400
                                        VENICE CA 90291                             KANSAS CITY MO 64112




TACKETT, MORGAN DOMINIQUE               TAKE-A-BREAK AMERICA CO                     TALIAFERRO, NAOMI DANIELLE
BEAUTY BRANDS LLC                       PO BOX 25291                                BEAUTY BRANDS LLC
4600 MADISON AVE                        SHAWNEE MISSION KS 66225-5291               4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




                                            Page: 321 of 369
                           Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 343 of 390
TALKING HEADS KERRY RAND               TALL OAKS CONFERENCE CENTER                TALLANT, EMILY RACHEL
PO BOX 682047                          12797 189TH ST                             BEAUTY BRANDS LLC
HOUSTON TX 77268-2047                  PO BOX 116                                 4600 MADISON AVE
                                       LINWOOD KS 66052                           STE 400
                                                                                  KANSAS CITY MO 64112




TALLEY, AMANDA LOUISE                  TALLEY, NICHOLAS ADAM                      TALLULAH COSMETICS LLC
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                          CADY CUNNINGHAM
4600 MADISON AVE                       4600 MADISON AVE                           4300 CHURCHILL RD
STE 400                                STE 400                                    LOUISVILLE KY 40207
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




TAMMY ROACH ENTERPRISE                 TAN TOWEL US                               TANDEM DATA RESOURCE GROUP IN
428 E 79TH ST                          2677 WEST CHEYENNE AVE                     CHRIS BRINSER
KANSAS CITY MO 64131                   NORTH LAS VEGAS NV 89032                   25 HIGHLAND PK VLG
                                                                                  STE 100-154
                                                                                  DALLAS TX 75205




TANGLE TEEZER                          TANLER, ALEXANDRA SUE                      TARGET
TANGLE TEEZER INC                      BEAUTY BRANDS LLC                          13924 N PENNSYLVANIA AVE
PO BOX DEPT CH 19939                   4600 MADISON AVE                           OKLAHOMA CITY OK 73134
PALATINE IL 60055-9939                 STE 400
                                       KANSAS CITY MO 64112




TARRANT BUSINESS SYSTEMS INC           TARRANT COUNTY TX                          TARTE INC
PO BOX 330985                          CONSUMER AFFAIRS                           CHRISTINE MERINO
FORT WORTH TX 76163-0985               DISTRICT ATTORNEY                          1375 BROADWAY
                                       401 WEST BELKNAP                           STE 800
                                       FORT WORTH TX 76196                        NEW YORK NY 10018




TARTE INC                              TARVER JR 0010214063, DANNY BURL           TASSI CO
SAMANTHA MONTALBANO                    23135372803/KELLI RENEE TARVER             4041 EAST GROVE CIR
1375 BROADWAY                          TX CHILD SUPPORT SDU                       MESA AZ 85206-3201
STE 800                                PO BOX 659791
NEW YORK NY 10018                      SAN ANTONIO TX 78265-9791




TASSI WHATS HOTINC                     TATE, JOSHUA                               TATE, MARGARET ANNE
KAREN NATHANSON                        1200 SW BRECKENRIDGE CT                    BEAUTY BRANDS LLC
9 THE BRAE                             BLUE SPRINGS MO 64015                      4600 MADISON AVE
WOODBURY NY 11797                                                                 STE 400
                                                                                  KANSAS CITY MO 64112




TAVASOLI, SHAHRZAD                     TAYLOR JAMES (SUPERGOOP)                   TAYLOR KOPP
BEAUTY BRANDS LLC                      TAYLOR JAMES LLC                           311A S VETERANS PARKWAY
4600 MADISON AVE                       TRACY ASCHENBRENNER                        NORMAL IL 61761
STE 400                                200 E GRAYSON
KANSAS CITY MO 64112                   STE 112
                                       SAN ANTONIO TX 78215


TAYLOR RAE'S EXECUTIVE CATERING        TAYLOR TRAN                                TAYLOR'S CUSTOM WINDOW CLEANING
11 EAST WELDON                         BEAUTY BRANDS LLC                          15 NEW HAVEN CT
PHOENIX AZ 85012                       4600 MADISON AVE                           ST CHARLES MO 63304
                                       STE 400
                                       KANSAS CITY MO 64112




TAYLOR, BETTY THOMAS                   TAYLOR, CARLA                              TAYLOR, COLLEEN
4213 E 104TH TER                       10024 KAY RDG                              BEAUTY BRANDS LLC
KANSAS CITY MO 64137                   YUKON OK 73099-8325                        4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




                                           Page: 322 of 369
                              Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 344 of 390
TAYLOR, DAKOTA                            TAYLOR, DONETTA                             TAYLOR, JESSICA ASHLEY
31700 W 217TH ST                          BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
SPRING HILL KS 66083                      4600 MADISON AVE                            4600 MADISON AVE
                                          STE 400                                     STE 400
                                          KANSAS CITY MO 64112                        KANSAS CITY MO 64112




TAYLOR, JOHNICE                           TAYLOR, KIMBERLY LACY                       TAYLOR, MECHELLE
7008 COLLEGE AVE                          19321 PARK ROW                              311 A S VETERANS PKWY
KANSAS CITY MO 64132                      APT 805                                     NORMAL IL 61761
                                          HOUSTON TX 77084




TAYLOR, MECHELLE EILEEN                   TAYLOR, TARIN                               TAYLOR, TARIN L
BEAUTY BRANDS LLC                         6519 NW BARRY RD                            BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64154                        4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




TAZMANIAN FREIFHT                         TAZMANIAN FREIGHT FORWARDING INC            TCF BANK
PO BOX 74008270                           TIM CLARK                                   8756 SOUTH YOSEMITE ST
CHICAGO IL 60674-8270                     1065 TEXAN TRL                              LONE TREE CO 80124
                                          # 250
                                          GRAPEVINE TX 76051




TCF BANK (PREVIOUSLY HERITAGE)            TCF EQUIPMENT FINANCE INC                   TCF EQUIPMENT FINANCE INC
11968 VRAIN ST                            11100 WAYZATA BLVD                          1922 SOLUTIONS CTR
WESTMINSTER CO 80031                      STE 801                                     LOCKBOX 771922
                                          MINNETONKA MN 55305                         CHICAGO IL 60677-1009




TCI                                       TCM                                         TDINDUSTRIES
7007 NE PARVIN RD                         PO BOX 61350                                PO BOX 300008
KANSAS CITY MO 64117                      TAMPA FL 33661-1350                         DALLAS TX 75303-0008




TEAGLE, KEZIA ANNE                        TEAGUE, LAKEIYA PORTIA                      TEAL, JACK
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                           DBA CRYSTAL CLEAR DOOR AND GLASS
4600 MADISON AVE                          4600 MADISON AVE                            WAYNE
STE 400                                   STE 400                                     6104 PAGE BLVD
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                        ST. LOUIS MO 63133




TEAM CAMERON                              TEAM GREER CONSTRUCTION                     TEAM IMAGING SUPPLIES
JULIE MORRISON                            SKIP GREER                                  701 NE HUNTER RD
12371 N TARE LN                           421 MOSS AVE                                BLUE SPRINGS MO 64014
MARANA AZ 85653                           LIBERTY MO 64068




TEAM OFFICE                               TEAM OFFICE                                 TEAM STAFFING SOLUTIONS
BETH ROMERO                               PO BOX 25830                                CRAIG UTLEY
316 SOUTHWEST BLVD                        SHAWNEE MISSION KS 66225                    116 HARRISON ST
KANSAS CITY MO 64108                                                                  MUSCATINE IA 52761




TEAM W INC                                TEATER, STACY                               TEBO DEVELOPMENT CO
DBA R AND S CARPET CLEANING               BEAUTY BRANDS LLC                           STEPHEN TEBO
113 S ORR DR                              4600 MADISON AVE                            1590 BROADWAY
NORMAL IL 61761                           STE 400                                     PO BOX T
                                          KANSAS CITY MO 64112                        BOULDER CO 80306-1996




                                               Page: 323 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 345 of 390
TEBO DEVELOPMENT CO                      TEBO, EMILY LAUREN                         TECH DEPOT
PO BOX T                                 BEAUTY BRANDS LLC                          KATHY KEEGAN
BOULDER CO 80306-1996                    4600 MADISON AVE                           PO BOX 416444
                                         STE 400                                    BOSTON MA 02241-6444
                                         KANSAS CITY MO 64112




TECHWAY SVC INC                          TEEL, SKYLYNN NICOLE                       TEELER, ELIJAH MICHAEL
4051 HWY 121 N STE 400                   BEAUTY BRANDS LLC                          9865 OSPREY DR
GRAPEVINE TX 76051                       4600 MADISON AVE                           FORT WORTH TX 76108
                                         STE 400
                                         KANSAS CITY MO 64112




TEELER, JACOB                            TEEVAN, MANDY                              TEEZER, TANGLE
9865 OSPREY DR                           7624 NW WESTSIDE DR                        FLORENCE KINGS
FORT WORTH TX 76108                      WEATHERBY LAKE MO 64152                    205 STOCKWELL RD
                                                                                    1ST AND 2ND FLOOR
                                                                                    LONDON SW9 9SL
                                                                                    UNITED KINGDOM


TEKDEAL INC                              TELECHECK SVC INC                          TELLINGS, RACHEL AMBER
6336 1/2 LYNDALE AVE S                   PO BOX 60028                               BEAUTY BRANDS LLC
RICHFIELD MN 55423                       CITY OF INDUSTRY CA 91716-0028             4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




TELLSON, LAUREN NICOLE                   TELPAR INC                                 TEMPLE, MOLLY ERIN
BEAUTY BRANDS LLC                        4181 CENTURION WAY                         BEAUTY BRANDS LLC
4600 MADISON AVE                         DALLAS TX 75244-2312                       4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




TEMPLETON, ANNE                          TENNYSON, CHRISTINA MINKS                  TERACRUNCH LLC
17886 FORRESTON OAK DR                   10551 CLEVELEND AVE                        TAPAN BHATT
NOBLESVILLE IN 46062                     KANSAS CITY MO 64137                       2913 W 112TH ST
                                                                                    LEAWOOD KS 66211




TERMINIX INTERNATIONAL                   TERMINIX SVC INC                           TERRACON CONSULTANTS
PO BOX 17167                             3206 PERRY ST                              18001 W 106TH ST
MEMPHIS TN 38187                         CONCORD NC 28027                           STE 300
                                                                                    OLATHE KS 66061




TERRACON CONSULTANTS                     TERRILL, NICOLE GRACE                      TESSA
PO BOX 843358                            BEAUTY BRANDS LLC                          435 GOLD PASS HEIGHTS
KANSAS CITY MO 64184-3358                4600 MADISON AVE                           COLORADO SPRINGS CO 80829
                                         STE 400
                                         KANSAS CITY MO 64112




TESSENDORF, MICAHEL E                    TESSEREAU, KELLY                           TESTER, CRYSTAL N
30629 52ND AVE N                         8921 HWY DD                                BEAUTY BRANDS LLC
HILLS DALE IL 61257                      O'FALLON MO 63368                          4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




TETRAULT, JORDAN ELIZABETH               TEWELL, VICKY                              TEWELL, VICTORIA
BEAUTY BRANDS LLC                        2961 E DUNBAR DR                           2961 E DUNBAR DR
4600 MADISON AVE                         PHOENIX AZ 85042                           PHOENIX AZ 85042
STE 400
KANSAS CITY MO 64112




                                              Page: 324 of 369
                           Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 346 of 390
TEXAS ATTORNEY GENERAL                 TEXAS ATTORNEY GENERAL                       TEXAS COMMISSION OF ENVIRONMENTAL QUALITY
KEN PAXTON                             CONSUMER PROTECTION                          PO BOX 13087
300 W 15TH ST                          300 W 15TH ST                                MAIL CODE - TCEQ
AUSTIN TX 78701                        9TH FL                                       AUSTIN TX 78711-3087
                                       AUSTIN TX 78711-2548




TEXAS COMMISSION ON ENVIRONMENTAL      TEXAS COMPTROLLER OF PUBLIC ACCOUNTS         TEXAS COMPTROLLER OF PUBLIC ACCOUNTS
QUALITY                                PO BOX 13528 CAPITOL STATION                 UNCLAIMED PROPERTY CLAIMS SECTION
PO BOX 13089                           AUSTIN TX 78711-3528                         PO BOX 12046
AUSTIN TX 78711-3089                                                                AUSTIN TX 78711-2046




TEXAS COSMETOLOGY COMMISSION           TEXAS DEPT OF LICENSING AND                  TEXAS DEPT OF REVENUE
PO BOX 26700                           REGULATION                                   111 E 17TH ST
AUSTIN TX 78755-0700                   PO BOX 12157                                 AUSTIN TX 78774-0100
                                       AUSTIN TX 78711-2157




TEXAS DEPT OF STATE HEALTH SVC         TEXAS DEPT OF STATE HEALTH SVC               TEXAS GUARANTEED STUDENT LOAN
MASSAGE THERAPY LICENSING              MASSAGE ESTABLISHMENT                        PO BOX 659601
PO BOX 12197                           1100 W 49TH ST                               SAN ANTONIO TX 78265
AUSTIN TX 78711-2197                   AUSTIN TX 78756




TEXAS LAUNDRY SVC CO                   TEXAS SECRETARY OF STATE                     TEXAS WORKFORCE COMMISSION
PO BOX 5502                            PO BOX 13697                                 EXECUTIVE DIRECTOR
PASEDENA TX 77508                      AUSTIN TX 78711-3697                         101 EAST 15TH ST
                                                                                    RM 651
                                                                                    AUSTIN TX 78778-0001




TEXT RECRUIT                           TG STUDENT LOAN - DON'T USE                  TH0MSON LEARNING
KIM CHITWOOD                           PO BOX 201755                                PO BOX 6904
1541 CAMINO MONDE                      AUSTIN TX 78720-1755                         FLORENCE KY 41022-6904
SAN JOSE CA 95125




THACH, HUYEN MY                        THALLER, NIKKI LORENE                        THAO, CHOUA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                             4600 MADISON AVE
STE 400                                STE 400                                      STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                         KANSAS CITY MO 64112




THAO, SHAWN LENG                       THE ABEL GROUP                               THE AD CLUB OF KC
BEAUTY BRANDS LLC                      16867 HICKORY TRAILS LN                      1625 OAK ST
4600 MADISON AVE                       WILDWOOD MO 63011                            STE 240
STE 400                                                                             KANSAS CITY MO 64108
KANSAS CITY MO 64112




THE ALARM CENTER                       THE ALLIANCE OF GREATER KANSAS CITY          THE ARIZONA REPUBLIC
PO BOX 19610                           UNITED WAYS                                  CUSTOMER ACCOUNTING SVC
IRVINE CA 92623-9610                   PO BOX 412613                                PO BOX 300
                                       KANSAS CITY MO 64141                         PHOENIX AZ 85001-0300




THE ARIZONA REPUBLIC                   THE BARKER SIGN CO                           THE BEAUTY INDUSTRY REPORT
PO BOX 2475                            2906 GREENHOUSE RD                           22287 MUHOLLAND HWY PMB 403
PHOENIX AZ 85002                       HOUSTON TX 77084-4414                        CALABASAS CA 91302-5157




                                           Page: 325 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 347 of 390
THE BODY PROJECT                          THE BODY PROJECT                          THE CARRIAGE CLUB INC
MYRIAM SCHNEIDER                          SCOTT EWING                               5301 STATE LINE RD
7618 WOODMAN AVE #8                       7618 WOODMAN AVE #8                       KANSAS CITY MO 64112
VAN NUYS CA 91402                         VAN NUYS CA 91402




THE CAWLEY CO                             THE CHAMBER SERVING BROOMFIELD            THE CHARLOTTE OBSERVER
JACKIE HALL                               PO BOX 301                                PO BOX 70111
1544 NORTH EIGHTH ST                      BROOMFIELD CO 80038-0301                  CHARLOTTE NC 28272-0111
PO BOX 2110
MANITOWOC WI 54221-2110




THE CHILDREN'S PLACE                      THE CIT GROUP COMMERCIAL SERV INC         THE CITY OF GREENWOOD
JOHN DOHERTY                              WORLDWIDE DREAMS                          2 NORTH MADISON AVE
2 EAST 59TH ST                            PO BOX 1036                               GREENWOOD IN 46142
KANSAS CITY MO 64113                      CHARLOTTE NC 28201-1036




THE CLASSIC CUP                           THE CORRIGAN GROUP                        THE CUSTOM COMPANIES INC
301 W 47TH                                477 MADISON AVE 24TH FL                   PO BOX 94338
KANSAS CITY MO 64111                      NEW YORK NY 10022                         CHICAGO IL 60678-4338




THE DALLAS MORNING NEWS                   THE DENVER POST                           THE DENVER POST
PO BOX 630061                             1560 BROADWAY                             ACCTS RECEIVABLE
DALLAS TX 75263-0061                      DENVER CO 80202                           PO BOX 5140 TA
                                                                                    DENVER CO 80217-5140




THE DES MOINES REGISTER                   THE DUERSON CORP                          THE FAMILY PLACE
PO BOX 10441                              900 E 21ST ST                             PAIGE FLINK
DES MOINES IA 50306-0441                  DES MOINES IA 50317                       PO BOX 7999
                                                                                    DALLAS TX 75209




THE FASHION GROUP INTERNATIONALINC        THE FIGURE FIRM                           THE FINA COMPANIES LLC
8 WEST 40TH ST 7TH FL                     JACK OR PATSY                             1800 N STONE AVE
NEW YORK NY 10018                         2044 W HOUSTON                            STE 1105
                                          BROKEN ARROW OK 74012                     TUCSON AZ 85705




THE FLOOR DOCTOR OF OLATHE                THE FLOOR GUY                             THE FREDERICK GROUP
1497 E 120TH                              303B NW LOCUST COURT                      104 N WASHINGTON RD
OLATHE KS 66061                           OAK GROVE MO 64075                        LAKE FOREST IL 60045




THE GATHERING PLACE                       THE GAZETTE                               THE GERSON CO
1535 HIGH                                 PO BOX 1779                               SUSIE
DENVER CO 80218                           COLORADO SPRINGS CO 80901-1779            1450 SOUTH LONE ELM RD
                                                                                    OLATHE KS 66061




THE GRAZAK CORP                           THE GREATER COLORADO SPRINGS              THE GREATER DESMOINES PARTNERSHIP
DBA SWISHER HEATING AND A/C               CHAMBER OF COMMERCE                       700 LOCUST ST STE 100
12129 W PEORIA AVE                        2 NORTH CASCADE AVE STE 110               DES MOINES IA 50309
EL MIRAGE AZ 85335                        COLORADO SPRINGS CO 80903




                                               Page: 326 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 348 of 390
THE GREATER KELLER CHAMBER OF            THE GREATER OMAHA CHAMBER                     THE HALBROOK LAW FIRM PC
COMMERCE                                 1301 HARNEY ST                                1044 MAIN ST STE 500
PO BOX 761                               OMAHA NE 68102                                KANSAS CITY MO 64105
KELLER TX 76244




THE HAPPY CO                             THE HEADBLADE COMPANYLLC                      THE HUMBLE AREA CHAMBER
D MEDINA                                 MICHAEL ECKERT                                110 WEST MAIN
31055 HUNTWOOD AVE                       3623 EASTHAM DR                               HUMBLE TX 77338
HAYWARD CA 94544                         CULVER CITY CA 90232




THE INDIANAPOLIS STAR                    THE JELLYVISION LAB INC                       THE KANSAS CITY STAR
PO BOX 145                               848 W EASTMAN ST                              PO BOX 807769
INDIANAPOLIS IN 46206-0145               STE 104                                       KANSAS CITY MO 64180-7769
                                         CHICAGO IL 60642




THE KANSAS CITY STAR - SUBSCRIPTION      THE LANO CO                                   THE LOCK DOCTOR INC
1729 GRAND BLVD                          MIRANDA COGGINS                               310 NE 291 HIGHWAY
KANSAS CITY MO 64108                     15724 MEADOWBROOK CT                          LEE'S SUMMIT MO 64086
                                         RAYMORE MO 64083




THE MARCHING COBRAS                      THE MATTINGLEY CORP                           THE MATTINGLY CORP
PO BOX 280055                            MIKE MITCHELL                                 10150 LANTERN RD STE 100
KANSAS CITY MO 64128                     10150 LANTERN RD                              FISHERS IN 46038
                                         STE 100
                                         FISHERS IN 46037




THE MILLER GROUP                         THE MOTIVATIONAL MANAGER                      THE NAILCO GROUP
PO BOX 1356                              316 N MICHIGAN AVE                            55 CHASTAIN RD
RICHMOND VA 23218                        CHICAGO IL 60601                              KENNESAW GA 30144




THE NORTHEAST TARRANT CHAMBER            THE OKLAHOMAN                                 THE OLATHE NEWS
5001 DENTON HIGHWAY                      PO BOX 25125                                  514 SOUTH KANSAS
HALTOM CITY TX 76117                     OKLAHOMA CITY OK 73125-0125                   PO BOX 130
                                                                                       OLATHE KS 66061




THE PACK AMERICA CORP                    THE PAVILIONS AT HARTMAN HERITAGE SHOPP CTR   THE PINK PEAR
780 THIRD AVE                            PMAT HARTMAN HERITAGE LLC                     MILTON WOLF
8TH FLOOR                                STIRLING PROPERTIES                           7344 ASH
NEW YORK NY 10017                        109 NORTHPARK BLVD                            PRAIRIE VILLAGE KS 66208
                                         STE 300
                                         COVINGTON LA 70433


THE RAINBOW CENTER                       THE REALTY ASSOCIATES FUND X LP               THE REALTY ASSOCIATES FUND X LP
900 NW WOODS CHAPER RD                   SANSONE GROUP                                 PO BOX 844729
BLUE SPRINGS MO 64015                    120 S CENTRAL AVE                             DALLAS TX 75284-4729
                                         STE 500
                                         ST. LOUIS MO 63105




THE RESICOM GROUP                        THE ROYAL PROMOTION GROUP INC                 THE SALEM COLLECTION
1233 NAPERVILLE DR                       DBA RPG                                       JANET LLORENTE
ROMEOVILLE IL 60446                      119 WEST 57TH ST                              200 BUSINESS PK DR
                                         NEW YORK NY 10019                             WINSTON-SALEM NC 27107




                                              Page: 327 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 349 of 390
THE SALVATION ARMY KS AND W MO DIV        THE SARUT GROUP                            THE SHAWNEE STATION
3637 BROADWAY                             COURA SOW                                  RUBENSTEIN REAL ESTATE CO
KANSAS CITY MO 64111                      PO BOX 110495                              6310 LAMAR
                                          BROOKYLN NY 11211                          STE 220
                                                                                     OVERLAND PARK KS 66202




THE SHAWNEE STATION                       THE SPECIALISTS INC                        THE SPENCER GROUP INC
RUBENSTEIN REAL ESTATE CO LC              WINDOW FILMS DIVISION                      21129 W 61ST ST
6310 LAMAR STE 220                        4414 E SPEEDWAY                            SHAWNEE KS 66218
OVERLAND PARK KS 66202                    TUCSON AZ 85712




THE STYLES CO                             THE SURPLUS EXCHANGE                       THE TEND SKIN CO (DO NOT USE)
PO BOX 5000                               INES RODRIGUEZ                             2090 SW 71ST TERR
LAKE FOREST CA 92630-8500                 518 SANTE FE                               BAY G9
                                          KANSAS CITY MO 64105                       DAVIE FL 33317




THE TOPEKA CAPITAL-JOURNAL                THE TRENT GREEN FOUNDATION                 THE TRIBUNE
PO BOX 219246                             SUE DENISE                                 PO BOX 78317
KANSAS CITY MO 64121-9246                 1055 BROADWAY                              PHOENIX AZ 85062-8317
                                          STE 130
                                          KANSAS CITY MO 64105




THE UNIVERSITY DAILY KANSAN               THE UTTERMOST CO                           THE VAC SHOP
119 STAUFFER-FLINT HALL                   KATHY PUGH                                 12039 JOHNSON DR
LAWRENCE KS 66045                         PO BOX 79086                               SHAWNEE KS 66216
                                          BALTIMORE MD 21279-0086




THE VIDEO PROS                            THE VILLA                                  THE VILLAGE OF SHILOH
9814 W 87TH ST                            4120 BALTIMORE                             1 PARK DR
OVERLAND PARK KS 66212                    KANSAS CITY MO 64111                       SHILOH IL 62269




THE VIRTUAL WORKPLACE LLC                 THE WALL STREET JOURNAL                    THE WELLA CORP
9233 PARK MEADOWS DR                      PO BOX 7030                                JENNIFER CASTRELLON
LONETREE CO 80124                         CHICOPEE MA 01021-7030                     6109 DE SOTO AVE
                                                                                     WOODLAND HILLS CA 91367




THE WELLA CORP                            THE WELLA CORP                             THE WELLA CORP (GW)
JP MORGAN BANK                            PALMA FERNANDEZ                            CHICAGO LOCKBOX #24444
24444 NETWORK PL                          4500 PARK GRANADA                          24444 NETWORK PL
CHICAGO IL 60673-1244                     STE 100                                    CHICAGO IL 60673-1244
                                          CALABASAS CA 91302




THE WELLNESS CONNECTION INC               THE WILLOWBROOK CO LLC                     THE WORLD CO
KATIE HESS                                RAYMOND BATES                              609 NEW HAMPSHIRE
7410 SWITZER ST                           202 WINDING WAY                            LAWRENCE KS 66044
SHAWNEE KS 66203                          SPARTANBURG SC 29306




THEBALM                                   THERIOT, GINNY                             THERRELL LOCK AND SAFE CO
HEATHER                                   10914 S FALLS TER                          719 LAKE AIR DR
1000 ATLANTIC AVE                         HOUSTON TX 77095                           WACO TX 76710
STE 114
ALAMEDA CA 94501




                                              Page: 328 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 350 of 390
THEURER, JULIE                        THIBIANT INTERNATION INC                   THIBIANT INTERNATION INC
BEAUTY BRANDS                         MARLENE CACERES                            THIBIANT INTERNATIONAL INC
8582 EAGER RD                         8601 WILSHIRE BLVD                         ACCTS RECEIVABLE
BRENTWOOD MO 63144                    #1100                                      20320 PRAIRIE ST
                                      BEVERLY HILLS CA 90211                     CHATSWORTH CA 91311




THINGS REMEMBERED                     THOMAS ROOF INC                            THOMAS SANCHEZ, KIMBERLY DENISE
11415 WEST 95TH ST                    8251 MARYLAND AVE STE 300                  BEAUTY BRANDS LLC
OVERLAND PARK KS 66214                CLAYTON MO 63105                           4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




THOMAS WASTE SYSTEMS                  THOMAS, ANDREA                             THOMAS, ANGELA SUE
200 EAST SHRADER ST                   4701 N POTTAWATOMIE RD                     BEAUTY BRANDS LLC
LIBERTY MO 64068                      HARRAH OK 73045                            4600 MADISON AVE
                                                                                 STE 400
                                                                                 KANSAS CITY MO 64112




THOMAS, ASHLEY NICOLE                 THOMAS, DARYL                              THOMAS, JADE ALICEN
BEAUTY BRANDS LLC                     1033 PUMPKIN RIDGE                         BEAUTY BRANDS LLC
4600 MADISON AVE                      GARDNER KS 66030                           4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




THOMAS, JANNA                         THOMAS, JAYMI DENISE                       THOMAS, KATJA REBECCA
9097 W 101ST AVE                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WESTMINSTER CO 80021                  4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




THOMAS, KAYLA ELIZABETH               THOMAS, LISA MICHELE                       THOMAS, LUV
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




THOMAS, MARLIA ROSIE                  THOMAS, MATTHEW                            THOMAS, SARAH MARIE
BEAUTY BRANDS LLC                     8942 W SOFTWINDS DR                        BEAUTY BRANDS LLC
4600 MADISON AVE                      TUCSON AZ 85742                            4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




THOMAS, SARAH MICHELLE                THOMAS, SYDNEY NICOLE                      THOMAS, TIFFANY
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          2225 COUNTRY DR
4600 MADISON AVE                      4600 MADISON AVE                           EUDORA KS 66025
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




THOMAS, TRACY                         THOMASON, BROOKE TAELOR                    THOMASSON, TAMAR DALANN
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




THOMPSON FAMILY ENTERPRISES           THOMPSON, ALEXA JANAI                      THOMPSON, ALLISON GRACE
MICHAEL AND BONNIE                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1219 N WAHSATCH AVE                   4600 MADISON AVE                           4600 MADISON AVE
COLORADO SPRINGS CO 80903             STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                          Page: 329 of 369
                              Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 351 of 390
THOMPSON, CAITLIN CHRISTINE               THOMPSON, CORTEZA L                       THOMPSON, DANIELE WYNNE
BEAUTY BRANDS LLC                         3328 AGNES AVE                            BEAUTY BRANDS LLC
4600 MADISON AVE                          KANSAS CITY MO 64125                      4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




THOMPSON, DEON MARIE                      THOMPSON, KATIE                           THOMPSON, KATIE
BEAUTY BRANDS LLC                         10001 UNIVERSITY AVE                      BEAUTY BRANDS #149
4600 MADISON AVE                          CLIVE IA 50325                            10001 UNIVERSITY AVE
STE 400                                                                             CLIVE IA 50325
KANSAS CITY MO 64112




THOMPSON, KATIE SUE                       THOMPSON, MINETRIA LAGAIL                 THOMPSON, NICOLE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          3211 PRESTON RD STE 16
STE 400                                   STE 400                                   FRISCO TX 75034
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




THOMPSON, NICOLE                          THOMPSON, RUTH E                          THOMPSON, SAMMY AMBERLYN
BEAUTY BRANDS #116                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
3211 PRESTON RD STE 16                    4600 MADISON AVE                          4600 MADISON AVE
FRISCO TX 75034                           STE 400                                   STE 400
                                          KANSAS CITY MO 64112                      KANSAS CITY MO 64112




THOMSON, AMIE ELISE                       THOMSON, ERIKA LEE                        THOMSON, THOMSON AND
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         PO BOX 71892
4600 MADISON AVE                          4600 MADISON AVE                          CHICAGO IL 60694-1892
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




THORESON, DENISE MARIE                    THORNTON, SUMMER JEWEL                    THRALL, KAREN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         12463 ST ANDREWS DR APT B
4600 MADISON AVE                          4600 MADISON AVE                          OKLAHOMA CITY OK 73120-8530
STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




THROCKMORTON, VICTORIA NICOLE             THURLOW, NICOLE ANTOINETTE                THURMAN, JORDAN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                          4600 MADISON AVE
STE 400                                   STE 400                                   STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                      KANSAS CITY MO 64112




THURMAN, JORDAN                           THYMES LLC                                THYMES LLC
5820 SW 21ST ST                           SARAH GROBEL                              ACCT #9443760561
TOPEKA KS 66604                           629 9TH ST SE                             801 MARQUETTE AVE
                                          MINNEAPOLIS MN 55414-1308                 MINNEAPOLIS MN 55402




TIGI                                      TIGI                                      TILDEN, ALEXA MARIE
CARMEN D ROUSE                            GARY FOLGATE                              BEAUTY BRANDS LLC
2311 MIDWAY RD                            2311 MIDWAY RD                            4600 MADISON AVE
CARROLLTON TX 75006                       CARROLLTON TX 75006                       STE 400
                                                                                    KANSAS CITY MO 64112




TILDEN, MERNA                             TILDEN, MERNA R                           TILIAKOS, DROSOULLA S
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                         18526 AUTUMN PK DR
8830 LINDHOLM DR STE 100                  4600 MADISON AVE                          HOUSTON TX 77084
HUNTERSVILLE NC 28078                     STE 400
                                          KANSAS CITY MO 64112




                                              Page: 330 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 352 of 390
TILIAKOS, HAROULLA J                    TILIAKOS, MARIA                           TILLEY, SHYLA ANN
18526 AUTUMN PK DR                      18526 AUTUMN PK DR                        BEAUTY BRANDS LLC
HOUSTON TX 77084                        HOUSTON TX 77084                          4600 MADISON AVE
                                                                                  STE 400
                                                                                  KANSAS CITY MO 64112




TIME INC                                TIME WARNER CABLE                         TIME WARNER CABLE
PO BOX 60010                            6550 WINCHESTER AVE                       PO BOX 1104
TAMPA FL 33660-0010                     KANSAS CITY MO 64133-4660                 CAROL STREAM IL 60132-1104




TIME WARNER CABLE                       TIME WARNER CABLE                         TIMM, SHARI
2551 DULLES VIEW DR                     BOX 223085                                5930 WEST PK BLVD
HERNDON VA 20171                        PITTSBURGH PA 15251-2085                  STE 1100
                                                                                  PLANO TX 75093




TIMMONS, DAWSON MICHAEL                 TIMMONS, JANICE                           TIMMONS, LOREN ANN
5544 WEST 118TH PL                      BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
WESTMINSTER CO 80020                    4600 MADISON AVE                          4600 MADISON AVE
                                        STE 400                                   STE 400
                                        KANSAS CITY MO 64112                      KANSAS CITY MO 64112




TIMMONS, LOREN P                        TIMS, SAMANTHA SHAUN                      TINDER CO LLC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         2802 E 55TH PL
4600 MADISON AVE                        4600 MADISON AVE                          INDIANAPOLIS IN 46220
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




TINDER LOCK AND ACCESS SOLUTIONS        TIPTON, RYLEE NICOLE                      TIRO INDUSTRIES
2802 E 55TH PL                          BEAUTY BRANDS LLC                         5601 EAST RIVER RD
INDIANAPOLIS IN 46220                   4600 MADISON AVE                          MINNEAPOLIS MN 55432
                                        STE 400
                                        KANSAS CITY MO 64112




TIRO INDUSTRIESINCEXPENSE               TITO, LEILANI                             TL ASHFORD AND ASSOCIATES INC
5601 EAST RIVER RD                      6913 TREMONT LN                           JOHN PIGOTT
MINNEAPOLIS MN 55432-6198               ROWLETT TX 75089                          626 BUTTERMILKE PIKE
                                                                                  CRESCENT SPRINGS KY 41017




TLDB INC DBA AMERIFENCE CORP            TLDB INC DBA AMERIFENCE CORP              TOBLERS FLOWERS INC
JACKIE SHOLES                           14803 FRONTIER RD                         CENTRAL ACCOUNTING
9930 LACKMAN RD                         OMAHA NE 68138                            2010 E 19TH ST
LENEXA KS 66219                                                                   KANSAS CITY MO 64127




TOCCA LLC                               TODD B BUTLER ATTY                        TODD B BUTLER ATTY
ALLISON FAIRCLOTH                       3706 S TOPEKA BLVD                        TODD BUTLER
28 W 25TH ST                            STE 300                                   3706 S TOPEKA BLVD
FL 5                                    TOPEKA KS 66609                           STE 300
NEW YORK NY 10010                                                                 TOPEKA KS 66609




TODD, DAWN                              TODD, JENNIFER                            TODD, JENNIFER L
BEAUTY BRANDS INC                       BEAUTY BRANDS LLC                         438 WARD PKWY
1811 VILLAGE WEST PKWY                  4600 MADISON AVE                          KANSAS CITY MO 64112
KANSAS CITY KS 66111                    STE 400
                                        KANSAS CITY MO 64112




                                            Page: 331 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 353 of 390
TOHOUEGNON, MARY LOUISE                  TOKARZ, MICHAEL                            TOLBERT, ARIANA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          4394 SW BREEZY PT LN
4600 MADISON AVE                         4600 MADISON AVE                           LEES SUMMIT MO 64082
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




TOLBERT, ARIANA LENEA                    TOM BURGE FENCE AND IRON INC               TOM'S PLUMBING CO
BEAUTY BRANDS LLC                        6770 W 152ND TER                           PO BOX 220323
4600 MADISON AVE                         OVERLAND PARK KS 66223                     CHARLOTTE NC 28222
STE 400
KANSAS CITY MO 64112




TOMA INDUSTRIES INC                      TOMASEVIC, AMANDA                          TOMBALL WELDING SUPPLY
RALPH MORGAN                             BEAUTY BRANDS LLC                          PO BOX 19811
7240 COLDWATER CANYON AVE                4600 MADISON AVE                           HOUSTON TX 77224-9811
NORTH HOLLYWOOD CA 91605                 STE 400
                                         KANSAS CITY MO 64112




TOMLIN, JOHN J                           TOMPKINS, RACHEL NICOLE                    TONY GRIMALDI
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          607 N CLAYVIEW DR
4600 MADISON AVE                         4600 MADISON AVE                           LIBERTY MO 64068
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




TOO FACED COSMETICS                      TOO FACED COSMETICS                        TOOLEY, STEPHEN
VANESSA ELISALDA                         ACCOUNTS RECIEVABLE                        3702 WASHINGTON
17361 ARMSTRONG AVE                      17361 ARMSTRONG AVE                        KANSAS CITY MO 64111
IRVINE CA 92614                          IRVINE CA 92614




TOPACIO, MICHELLE ANN PAUNGILAN          TOPKAN PROPERTIES LLC                      TOPKAN PROPERTIES LLC
BEAUTY BRANDS LLC                        4600 MADISON AVE                           TERRI MEYER
4600 MADISON AVE                         STE 1500                                   4600 MADISON AVE
STE 400                                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112
KANSAS CITY MO 64112




TORRES, ALEXIA                           TORRES, ALEXIA ANDREA                      TORRES, JENNIFER MARIA
2162 E WILLIAMS FIELD RD                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 111                                  4600 MADISON AVE                           4600 MADISON AVE
GILBERT AZ 85295                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




TORRES, WANDA IVETTE                     TORREZ, JANEAN                             TOTAL CARELC
BEAUTY BRANDS LLC                        2038 NE COOKSON ST                         5006 REINHARDT DR
4600 MADISON AVE                         LEE'S SUMMIT MO 64086                      ROELAND PARK KS 66205
STE 400
KANSAS CITY MO 64112




TOTAL PLUMBING SVC INC                   TOTAL REFRESHMENT SVC                      TOUCH AMERICA
PO BOX 870548                            881 NORTH 1884 RD                          1403 S THIRD ST EXT
MESQUITE TX 75187                        LECOMPTON KS 66050-4078                    STE B
                                                                                    MEBANE NC 27302




TOUSLEY, MICHELLE CHRISTIE               TOWER FACILITIES MANAGEMENT                TOWN AND COUNTRY DISPOSAL OF WESTERN MO
BEAUTY BRANDS LLC                        70 KNICKERBOCKER AVE                       INC
4600 MADISON AVE                         BOHEMIA NY 11716                           PO BOX 10
STE 400                                                                             HARRISONVILLE MO 64701
KANSAS CITY MO 64112




                                             Page: 332 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 354 of 390
TOWN AND COUNTRY DISPOSALINC             TOWN OF ADDISON                           TOWN OF AVON
5500 FRANKLIN ST                         CERTIFICATE OF REGISTRATION               6570 US HWY 36
DENVER CO 80216                          PO BOX 9010                               AVON IN 46123
                                         ADDISON TX 75001-9010




TOWN OF FISHERS                          TOWN OF FISHERS FISHERS SEWER UTILITY     TOWN OF FISHERS FISHERS SEWER UTILITY
PO BOX 426                               PO BOX 426                                1 MUNICIPAL DR
INDIANAPOLIS IN 46206-0426               INDIANAPOLIS IN 46206                     FISHERS IN 46038




TOWN OF GILBERT                          TOWN OF GILBERT - ALARM COORDINATOR       TOWN OF GILBERT UTILITIES
DEVELOPMENT SVC                          GILBERT POLICE DEPT                       PO BOX 52727
90 E CIVIC CTR DR                        90 E CIVIC CTR DR                         PHOENIX AZ 85072-2727
GILBERT AZ 85296                         GILBERT AZ 85296




TOWN OF NORMAL                           TOWN OF NORMAL                            TOWN OF NORMAL
PO BOX 959269                            11 UPTOWN CIR                             BUSINESS REGISTRATION
ST. LOUIS MO 63195                       PO BOX 589                                PO BOX 589
                                         NORMAL IL 61761                           NORMAL IL 61761




TOWN OF NORMAL                           TOWN OF NORMAL (UTILITIES)                TOWNLEY, CHEYANNE MICHELLE
NORENE                                   PO BOX 589                                BEAUTY BRANDS LLC
PO BOX 589                               NORMAL IL 61761                           4600 MADISON AVE
NORMAL IL 61761-0589                                                               STE 400
                                                                                   KANSAS CITY MO 64112




TOWNLEY, DANIELLE                        TOWNSEND COMMUNICATIONS                   TP SVC LLC
9510 W 118TH TERR                        7007 NE PARVIN RD                         1555 S LAKEVIEW DR
UNIT 4                                   KANSAS CITY MO 64117                      WEST DES MOINES IA 50266
OVERLAND PARK KS 66210




TRABON PRINTING CO INC                   TRABON PRINTING CO INC                    TRAC STAFFING SVC
420 E BANNISTER RD                       TRABON-PARIS PRINTING                     PO BOX 25830
KANSAS CITY MO 64131                     PO BOX 87-8700                            SHAWNEE MISSION KS 66225
                                         KANSAS CITY MO 64187-8700




TRAC-EXCEL                               TRACO LLC                                 TRACY, SARA
PO BOX 25830                             STEVE TRACY                               6016 WESTRIDGE LN APT 409
SHAWNEE MISSION KS 66225                 6402 STANMORE CT                          FORT WORTH TX 76116
                                         JOHNSTON IA 50131




TRADE ASSOCIATES GROUP LTD               TRAMAN, MIA PAIGE                         TRAN, DEON MANH
1730 W WRIGHTWOOD                        BEAUTY BRANDS LLC                         10442 CANOSA ST
CHICAGO IL 60614-1914                    4600 MADISON AVE                          WESTMINISTER CO 80234
                                         STE 400
                                         KANSAS CITY MO 64112




TRAN, KIEU THU                           TRAN, THAILAND                            TRAN, TIFFANY ANN
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                          4600 MADISON AVE
STE 400                                  STE 400                                   STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                      KANSAS CITY MO 64112




                                             Page: 333 of 369
                            Case 19-10031-CSS          Doc 1         Filed 01/06/19     Page 355 of 390
TRAN, TRANG                                 TRANSITIONS GROUP INC                         TRAVELERS
BEAUTY BRANDS LLC                           SUITE OPTIONS CORP APTS A                     CAROL F TASCIOTTI
4600 MADISON AVE                            FRANCHISEE OF MARRIOTT INT INC                215 SHUMAN BLVD
STE 400                                     116 N CLEVELAND                               NAPERVILLE IL 60563-8458
KANSAS CITY MO 64112                        WICHITA KS 67214




TRAVELERS                                   TRAVELERS                                     TRAVELERS
MESIROW INSURANCE SVC INC                   ALLIANT MESIROW INSURANCE SVC                 TRAVELERS CASUALTY AND SURETY CO
JPMORGAN CHASE                              MESIROW INSURANCE SVC INC                     LEGAL DEPT
131 S DEARBORN AVE 6TH FL                   29278 NETWORK PL                              ONE TOWER SQUARE
BOX 29278                                   CHICAGO IL 60673-1292                         HARTFORD CT 06183
CHICAGO IL 60603


TRAVELERS CASUALTY CO OF AMERICA            TRAVELERS CASUALTY CO OF AMERICA              TRAVELERS CASUALTY CO OF AMERICA
LEGAL DEPT                                  MESIROW INSURANCE SVC INC                     ALLIANT MESIROW INSURANCE SVC
ONE TOWER SQUARE                            JPMORGAN CHASE                                MESIROW INSURANCE SVC INC
HARTFORD CT 06183                           131 S DEARBORN AVE 6TH FL                     29278 NETWORK PL
                                            BOX 29278                                     CHICAGO IL 60673-1292
                                            CHICAGO IL 60603


TRAVELERS EXCESS CASUALTY                   TRAVELERS EXCESS CASUALTY                     TRAVELERS EXCESS CASUALTY
LAURIE BARAN                                MESIROW INSURANCE SVC INC                     ALLIANT MESIROW INSURANCE SVC
161 N CLARK ST                              JPMORGAN CHASE                                MESIROW INSURANCE SVC INC
STE 1000                                    131 S DEARBORN AVE 6TH FL                     29278 NETWORK PL
CHICAGO IL 60601                            BOX 29278                                     CHICAGO IL 60673-1292
                                            CHICAGO IL 60603


TRAVELERS INDEMNITY CO                      TRAVELERS PROPERTY CASUALTY CO OF AMERICA     TRAVELERS PROPERTY CASUALTY CO OF AMERICA
AUDREY L LANGSTON                           LEGAL DEPT                                    MESIROW INSURANCE SVC INC
PO BOX 660456                               ONE TOWER SQUARE                              JPMORGAN CHASE
DALLAS TX 75266-0456                        HARTFORD CT 06183                             131 S DEARBORN AVE 6TH FL
                                                                                          BOX 29278
                                                                                          CHICAGO IL 60603


TRAVELERS PROPERTY CASUALTY CO OF AMERICA   TRAVILLION, ZACHARY                           TRAVIS, KARLEE MARIE
ALLIANT MESIROW INSURANCE SVC               BEAUTY BRANDS LLC                             BEAUTY BRANDS LLC
MESIROW INSURANCE SVC INC                   105 WEST OCOTILLO RD                          4600 MADISON AVE
29278 NETWORK PL                            CHANDLER AZ 85248                             STE 400
CHICAGO IL 60673-1292                                                                     KANSAS CITY MO 64112




TREASURER STATE OF IOWA                     TREASURER STATE OF IOWA                       TREASURER STATE OF VIRGINIA
502 EAST 9TH ST                             PO BOX 10455                                  CHIEF EXAMINER/ INVESTIGATOR
DES MOINES IA 50319-0034                    DES MOINES IA 50306-0455                      STATE CORP COMMISSION
                                                                                          1300 E MAIN ST 9TH FL
                                                                                          RICHMOND VA 23219




TREASURER STATE OF WASHINGTON               TREIBER, KRISTIN                              TREMCO MANAGEMENT CO
DEPT OF FINANCIAL INSTITUTION               9440 GUTHRIE AVE                              2408 E TRINITY MILLS RD STE 100
SECURITIES DIVISION                         SAINT LOUIS MO 63134                          CARROLLTON TX 75006
PO BOX 9033
OLYMPIA WA 98507-9033




TREMONT FOODS INC                           TREND OFFSET PRINTING INC                     TREND OFFSET PRINTING SVC INC
DBA MR GOODCENTS SUBS AND PASTAS            MARK LEESE                                    FILE 1438
6328 N CHATHAM                              3701 CATALINA ST                              1801 W OLYMPIC BLVD
KANSAS CITY MO 64515                        LOS ALAMITOS CA 90720                         PASADENA CA 91199-1438




TRESSA INC                                  TREVILLISON, NARCISCO                         TREVISO, MARGARET
PO BOX 75320                                10034 SOUTHRIDGE DR                           7354 N LACHOLLA BLVD
CINCINNATI OH 45275                         OKLAHOMA CITY OK 73159                        TUCSON AZ 85741




                                                 Page: 334 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 356 of 390
TREVISO, MARGARET LEA                    TREVOR SORBIE OF AMERICA INC                TRI COUNTY ELECTRIC COOPERATIVE INC
BEAUTY BRANDS LLC                        CUSTOMER SVC                                PO BOX 961032
4600 MADISON AVE                         1850 WEST MCNAB RD                          FORT WORTH TX 76161
STE 400                                  FT. LAUDERDALE FL 33309
KANSAS CITY MO 64112




TRI COUNTY ELECTRIC COOPERATIVE INC      TRI-COUNTRY ELECTRIC COOPERATIVE            TRIBBLE, KIARIAH CAMBRE
600 N W PKWY                             600 NW PKWY                                 BEAUTY BRANDS LLC
AZLE TX 76020                            AZLE TX 76020                               4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




TRIFECTA CONTRACTING INC                 TRIKOUROS, ALLISON                          TRIKOUROS, ALLISON
VINCE GUERRERO                           BEAUTY BRANDS LLC                           4202 EASTON GTWY DR
15621 W 87TH ST                          4202 EASTON GTWY DR                         COLUMBUS OH 43219
STE 433                                  COLUMBUS OH 43219
LENEXA KS 66219




TRIKOUROS, ALLISON E                     TRINITY CHRISTIAN ACADEMY                   TRINITY EXPRESS INC
BEAUTY BRANDS LLC                        TERI LYNAM                                  1400 MOCCASSIN TRL #1
4600 MADISON AVE                         17001 ADDISON RD                            LEWISVILLE TX 75077
STE 400                                  ADDISON TX 75001
KANSAS CITY MO 64112




TRIPLE R GROUP INC                       TRIPLETT, SYDNEY PAIGE                      TRISTAR PRODUCTS INC
SARAH SCHUTTER                           BEAUTY BRANDS LLC                           PAUL DILONARDO
2041 ROSECRANS AVE                       4600 MADISON AVE                            492 US HIGHWAY 46 E
STE 359                                  STE 400                                     FAIRFIELD NJ 07004
EL SEGUNDO CA 90245                      KANSAS CITY MO 64112




TRISTAR PRODUCTS INC                     TRISTATE BUILDING SVC INC                   TROESTER, SHAWN
2620 WESTVIEW DR                         4719 MEMPHIS                                111 S 69TH ST
WYOMISSING PA 19610                      DALLAS TX 75207                             OMAHA NE 68132




TROJAN PRESS INC                         TROLL, LORI ANN                             TROON GLASS LLC
1635 BURLINGTON                          BEAUTY BRANDS LLC                           TERRY
NORTH KANSAS CITY MO 64116               4600 MADISON AVE                            14427 NORTH 73RD ST
                                         STE 400                                     SCOTTSDALE AZ 85260
                                         KANSAS CITY MO 64112




TROUT, DEBORAH JOY LOAY                  TROZZOLO COMMUNICATIONS GROUP               TRUAN, AMANDA DAWN
BEAUTY BRANDS LLC                        TOM BELOT                                   BEAUTY BRANDS LLC
4600 MADISON AVE                         811 WYANDOTTE                               4600 MADISON AVE
STE 400                                  KANSAS CITY MO 64105                        STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




TRUE COSMETICS LLC                       TRUE COSMETICS LLC                          TRUEBLUE ENTERPRISES INC
JULES TRENDY                             PO BOX 604                                  DBA SPARTAN STAFFING LLC
48 SAW MILL POND RD                      DYER IN 46311                               9345 W 87TH ST
EDISON NJ 08817                                                                      OVERLAND PARK KS 66212




TRUJILLO, CESAR GENARO RAMOS             TRULY NOLAN PEST CONTROL                    TRULY NOLEN BRANCH 035 037
5565 FEDERAL BLVD #115                   PO BOX 43550                                200 S MAIN ST
DENVER CO 80221                          TUCSON AZ 85733                             KELLER TX 76248




                                             Page: 335 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 357 of 390
TRULY NOLEN BRANCH 036 814                TRULY NOLEN BRANCH 041                     TRULY NOLEN BRANCH 045
699 E STATE HIGHWAY 121                   PO BOX 27280                               PO BOX 3010
LEWISVILLE TX 75057-4736                  PHOENIX AZ 85061-7280                      SCOTTSDALE AZ 85271-3010




TRULY NOLEN EXT 034                       TRULY NOLEN OF AMERICA INC                 TRULY NOLEN OF AMERICA INC NATION
15309 A GULF FWY                          3275 W INA RD                              COMMERCIAL
HOUSTON TX 77034-5336                     #135                                       3620 E SPEEDWAY BLVD STE 202
                                          TUCSON AZ 85741                            TUCSON AZ 85716




TRULY NOLEN OF AMERICAN INC               TRUSTER, JANE                              TRUSTER, MITCH
3275 W INA RD                             5704 NE MAYBROOK RD                        BEAUTY BRANDS LLC
#135                                      LEE'S SUMMIT MO 64064                      4600 MADISON AVE
TUCSON AZ 85741                                                                      STE 400
                                                                                     KANSAS CITY MO 64112




TS PINK CORP                              TSB LIMITED                                TSG CONSUMER PARTNERS LLC
JENNIFER HAMILTON                         LINDA BORELLA                              600 MONTGOMERY ST
139 PONY FARM RD                          34 E 39TH ST                               STE 2900
ONEONTA NY 13757                          STE 4A                                     SAN FRANCISCO CA 94111
                                          NEW YORK NY 10016




TTG ENTERPRISE LLC                        TU, HANH                                   TU, LAN
DBA AMG CORPORATE OFFICES                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PHYLLIS MESSERLA                          4600 MADISON AVE                           4600 MADISON AVE
12747 OLIVE BLVD STE 300                  STE 400                                    STE 400
ST. LOUIS MO 63141                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




TUCKER, HEATHER ANNELIESE TOPPLER         TUCKER, JESSIE                             TUCKER, LAURA KATHERINE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          20200 EAST JACKSON DR                      4600 MADISON AVE
STE 400                                   INDEPENDENCE MO 64057                      STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




TUCKER, LENORE                            TUCKER, SAMANTHA M                         TUCSON CENTER FOR WOMEN AND CHILDREN
1310 YAQUI DR #137                        BEAUTY BRANDS LLC                          2545 E ADAMS ST
TUCSON AZ 85704                           4600 MADISON AVE                           TUCSON AZ 85716
                                          STE 400
                                          KANSAS CITY MO 64112




TUCSON ELECTRIC POWER CO                  TUCSON ELECTRIC POWER CO                   TUCSON METRO CHAMBER OF COMMERCE
PO BOX 80077                              HIGHWAY 666                                PO BOX 991
PRESCOTT AZ 86304                         SPRINGERVILLE AZ 85938                     TUCSON AZ 85702




TUCSON NEWSPAPAERS                        TUDOR SHOPS LLC                            TUDOR SHOPS LLC A MISSOURI LLC
PO BOX 26887                              CHARLES CURRY REAL ESTATE CO               CHARLES F CURRY REAL ESTATE CO
TUCSON AZ 85726                           MIKE SWEENEY                               2700 KENDALLWOOD PKWY
                                          2700 KENDALLWOOD PKWY                      STE 208
                                          STE 208                                    GLADSTONE MO 64119
                                          GLADSTONE MO 64119


TUNGETT, LISA SUE                         TUOTOLO, NICOLE GRIPPO                     TURBO ION INC
3225 SW 2ND ST                            1943 HAIGHT AVE                            DBA CROC
DES MOINES IA 50315                       BRONX NY 10461                             STEPHANIE PEREZ
                                                                                     6800 8TH ST
                                                                                     BUENA PARK CA 90620




                                              Page: 336 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 358 of 390
TURCIOS, MANDY                          TURNBULL, GEORGINA                          TURNER JR, MICHAEL
BEAUTY BRANDS LLC                       13266 W BANFF LN                            6630 CODY DR #8101
4600 MADISON AVE                        SURPRISE AZ 85379                           WEST DES MOINES IA 50266
STE 400
KANSAS CITY MO 64112




TURNER, BAILEY                          TURNER, BROOKE ALEXIS                       TURNER, BRYANT
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           623 N ELM AVE
1041 E SOUTHLAKE BLVD STE 100           4600 MADISON AVE                            WEBSTER GROVES MO 63119
SOUTHLAKE TX 76092                      STE 400
                                        KANSAS CITY MO 64112




TURNER, CAROLYN                         TURNER, HAILEY NICHOLE                      TURNER, JANEA LANEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




TURNER, KACIE                           TURNER, KACIE COLLEEN                       TURNER, LYNDSEY RHEA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           76 TWIN PIRIES DR
4201 ELMORE AVE                         4600 MADISON AVE                            WINFIELD MO 63389
DAVENPORT IA 52807                      STE 400
                                        KANSAS CITY MO 64112




TURNER, STEPHANIE ALLIE                 TURNER, SUSIE                               TURNER-CAMERON, HILARY CRYSTAL
BEAUTY BRANDS LLC                       BEAUTY BRANDS INC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        1811 VILLAGE WEST PKWY                      4600 MADISON AVE
STE 400                                 KANSA CITY KS 66103                         STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




TURNING POINT SHELTER                   TURNPIKE TRANSIT INC                        TURRUBIARTES-RODRIGUE, ASHLI
417 8TH ST                              PO BOX 581750                               BEAUTY BRANDS LLC
COLUMBUS IN 47201                       TULSA OK 74158-1750                         4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




TUTTLE, JAY SHELDON                     TUZON, TOSHA NACOLE                         TWC BUSINESS CLASS
220 ADMIRAL BLVD # 321                  BEAUTY BRANDS LLC                           2551 DULLES VIEW DR
KANSAS CITY MO 64106                    4600 MADISON AVE                            HERNDON VA 20171
                                        STE 400
                                        KANSAS CITY MO 64112




TWC BUSINESS CLASS                      TWC TUCSON LLC                              TWC TUCSON LLC
BOX 223085                              CENTER MGR                                  MACERICH
PITTSBURG PA 15251-2085                 2905 E SKYLINE                              LEGAL DEPT
                                        TUCSON AZ 85718                             401 WILSHIRE BLVD STE 700
                                                                                    PO BOX 2172
                                                                                    SANTA MONICA CA 90407


TWC TUCSON LLC                          TWEEZERMAN                                  TWIDWELL, MADISON
PO BOX 31001-2148                       DONNA YOUNG                                 2612 UNIVERSITY DR
PASADENA CA 91110-2148                  PO BOX 27584                                LAWRENCE KS 66049
                                        GENERAL POST OFFICE
                                        NEW YORK NY 10087-7584




TWIN BRIDGES LLC                        TWIN OAKS CONFERENCE CENTER                 TWINSIESINC
CATHERINE FELTEN                        12797 189TH ST                              PATTY MCDOLE
121 E 31ST ST                           PO BOX 116                                  226 S BEVERLY DR
APT 5A                                  LINWOOD KS 66052                            STE 221
NEW YORK NY 10016                                                                   BEVERLY HILLS CA 90212




                                            Page: 337 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 359 of 390
TX BAYBROOK SQUARE LLC                   TXU (DON'T USE)                            TXU ENERGY
PROPERTY: 251610                         PO BOX 660409                              PO BOX 100001
PO BOX 310300                            DALLAS TX 75266-0409                       DALLAS TX 75310-0001
DES MOINES IA 50331-0300




TXU GAS (DON'T USE)                      TYE, ASHLEY ELIZABETH                      TYE, SAMANTHA JORDAN
PO BOX 650654                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
DALLAS TX 75265-0654                     4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




TYLER BROADWAY/CENTENNIAL LP             TYLER BROADWAY/CENTENNIAL LP               TYLER, JANET
2525 MCKINNON ST                         CONNECTED MANAGEMENT SVC                   496 E NAVAJO TRL
STE 700                                  PO BOX 674386                              SAN TAN VALLEY AZ 85143
DALLAS TX 75201                          DALLAS TX 75267-4386




TYME-IT TRANSPORTATION INC               TYMOSZUK, KATHERINE ELIZABETH              TYPA EXPRESS LLC
PO BOX 43593                             BEAUTY BRANDS LLC                          RENDIE NAGRASSUS
LOUISVILLE KY 40253-0593                 4600 MADISON AVE                           418 NW 71ST ST
                                         STE 400                                    KANSAS CITY MO 64118
                                         KANSAS CITY MO 64112




TYPE PRO GRAPHICS                        TYSON, ALEXANDRIA                          TYSON, TANNER REECE
14831 W 95TH ST                          BEAUTY BRANDS LLC                          321 SOUTH OSAGE ST
LENEXA KS 66215                          4202 EASTON GTWY DR                        BURLINGAME KS 66413
                                         COLUMBUS OH 43219




UBS AESTHETICS                           UDC SVC INC                                UFP TECHNOLOGIES
701 WEST BROAD ST                        PO BOX 844747                              KEZLEE PARKER
# 102                                    LOCKBOX EMPLOYER GROUP                     1400 HENRY BRENNAN DR
BETHLEHEM PA 18018                       DALLAS TX 75284-4747                       EL PASO TX 79936




UFP TECHNOLOGIES INC                     UHL, GEORGE ROBERT                         UHLER, SARAH RENEE
PO BOX 418152                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
BOSTON MA 02241-8152                     4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




UHLIG, THINO                             UHRICH, KRISTINA KAY                       ULINE INC
502 S GRIDLEY ST                         BEAUTY BRANDS LLC                          ACCOUNTS RECEIVABLE
BLOOMINGTON IL 61701                     4600 MADISON AVE                           2200 S LAKESIDE DR
                                         STE 400                                    WAUKEGAN IL 60085
                                         KANSAS CITY MO 64112




ULINE INC                                ULTRAFIT USA INC                           ULTRAFIT USA INC
PO BOX 88741                             JEFF SHEARD                                PO BOX 629
CHICAGO IL 60680-1741                    5235 SCIOTO DARBY RD                       HILLARD OH 43026
                                         HILLARD OH 43026




UMB HEALTHCARE SVCS                      UNCLE SAM'S GLASS AND DOOR INC             UNDERWOOD, DAKOTA LYNN
PO BOX 419226                            DBA GLASS AMERICA COMMERCIAL SVC           BEAUTY BRANDS LLC
KANSAS CITY MO 64141                     21 INDUSTRIAL DR                           4600 MADISON AVE
                                         SMITHVILLE RI 02917                        STE 400
                                                                                    KANSAS CITY MO 64112




                                              Page: 338 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 360 of 390
UNDERWOOD, HALEIGH NICOLE               UNDERWOOD, KAYLA MARIE                       UNIFIED GOVERNMENT LICENSE DIVISION
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            4953 STATE AVE
4600 MADISON AVE                        4600 MADISON AVE                             KANSAS CITY KS 66102
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




UNIFIED GOVERNMENT TREASURY             UNIFIED GOVERNMENT TREASURY                  UNIFORCE STAFFING SVC
710 N 7TH ST                            PO BOX 175013                                PO BOX 199024
STE 240                                 KANSAS CITY KS 66117-5013                    DEPARTMENT 1
KANSAS CITY KS 66101                                                                 SANTA ANA CA 92799-9024




UNIFORMS TO YOU                         UNIMERICA INSURANCE CO                       UNION BANK
ACCTS RECEIVABLE                        PO BOX 2485                                  PMS MGR- PINNACLE VILLAGE TIC OWNER
PO BOX 97627                            CAROL STREAM IL 60132-2485                   PO BOX 60998
CHICAGO IL 60678-7627                                                                LOS ANGELES CA 90060-0998




UNION ROOFING CO INC                    UNION ROOFING CO INC                         UNION STATION
410 N DIVISION ST                       PO BOX 197                                   30 W PERSHING RD
CHENOA IL 61726                         CHENOA IL 61726                              STE 850
                                                                                     KANSAS CITY MO 64108




UNISOURCE MAINT SUPPLY SYSTEMS          UNISOURCE WORLDWIDE                          UNISOURCE WORLDWIDE INC
DIVISION OF UNISOURCE                   PO BOX 910303                                PO BOX 34493
FILE 55390                              DALLAS TX 75391                              SEATTLE WA 98124-1493
LOS ANGELES CA 90074-5390




UNISOURCE-DENVER DIVISION               UNISOURCE-LENEXA                             UNISOURCE-PHOENIX
JEFF MAHON                              ACCTS RECEIVABLE                             TIM KELLY
12601 EAST 38TH AVE                     DAVID GROVES                                 DEPT 7498
PO BOX 39250                            PO BOX 60504                                 LOS ANGELES CA 90088
DENVER CO 80239                         ST. LOUIS MO 63160-0504




UNISOURCE-TEXAS                         UNITED CITIES GAS CO                         UNITED COMMUNICATIONS CONTRACTORS
PO BOX 650647                           ACCTS RECEIVABLE                             10643 W 115TH PL
DEPARTMENT #505                         PO BOX 650708                                OVERLAND PARK KS 66210
DALLAS TX 75265-0647                    DALLAS TX 75265-0708




UNITED DENTAL CARE                      UNITED DENTAL CARE OF MISSOURI INC           UNITED DENTAL CARE OF MISSOURI INC
LOCKBOX EMPLOYER GROUP                  LOCKBOX EMPLOYER GROUP                       PO BOX 844747
PO BOX 844747                           PO BOX 844747                                LOCKBOX EMPLOYER GROUP
DALLAS TX 75284-4747                    DALLAS TX 75284-4747                         DALLAS TX 75284-4747




UNITED DENTAL CARE OF TEXAS INC         UNITED DIAMOND BROTHERS TECH INC             UNITED HAIR CARE
13601 PRESTON RD                        9698 TELESTAR AVE                            BRETT SIMMONS
STE 500 EAST                            STE 303                                      1325 EAGANDALE CT
DALLAS TX 75240                         EL MONTE CA 91731                            STE 110
                                                                                     EAGAN MN 55121




UNITED HEALTHCARE                       UNITED HEALTHCARE INSURANCE CO               UNITED HEATHCARE
22561 NETWORK PL                        9900 BREEN RD EAST                           22561 NETWORK PL
CHICAGO IL 60673-1225                   MN008-T390                                   CHICAGO IL 60673-1225
                                        MINNESOTA MN 55343




                                             Page: 339 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 361 of 390
UNITED HEATING AND COOLING               UNITED LINEN AND UNIFORM RENTAL           UNITED RENT-ALL
301 DUCK RD                              PO BOX 458                                811 S 48TH ST
GRANDVIEW MO 64030                       BARTLESVILLE OK 74005-0458                OMAHA NE 68106




UNITED RENTALS                           UNITED SIGN CORP                          UNITED STATES DEPT OF LABOR - OSHA
PO BOX 840514                            ACCTS RECEIVABLE                          1391 SPEER BLVD
DALLAS TX 75284-0514                     PO BOX 300228                             STE 210
                                         KANSAS CITY MO 64130                      DENVER CO 802014




UNITED STATES POSTAL SVC                 UNITED STATES TRADEMARK RENEWAL SVC       UNITED STATES TREASURY
ADDISON POST OFFICE                      910 17TH ST NW 8TH FL                     IRS CENTER
DAISY GINTER                             WASHINGTON DC 20006                       OGDEN UT 84201-0027
175 S LINCOLN AVE
ADDISON IL 60101-9998




UNITED VAN LINES LLC                     UNITED WAY OF CENTRAL OKLAHOMA            UNITED WAY OF GREATER KANSAS CITY
22304 NETWORK PL                         PO BOX 837                                PO BOX 871400
CHICAGO IL 60673-1223                    OKLAHOMA OK 73101                         KANSAS CITY MO 64187-1400




UNITED WAY OF METRO TARRANT COUNTY       UNITED WAY OF METROPOLITAN DALLAS         UNITED WAY OF THE TEXAS GULF COAST
LETICIA TALLEY                           1800 N LAMAR ST                           PO BOX 200716
210 E NINTH ST                           DALLAS TX 75202                           HOUSTON TX 77216-0716
FORT WORTH TX 76102-6494




UNIVERSAL COMPANIES INC                  UNIVERSAL COMPANIES INC                   UNIVERSAL COMPANIES INC
TERRY RUSSELL                            DEPT 170                                  PO BOX 37904
18260 OAK PK DR                          PO BOX 37904                              CHARLOTTE NC 28237-7904
ABINGDON VA 24210                        CHARLOTTE NC 28237-7904




UNIVERSAL COMPANIESINC                   UNIVERSAL ESTHETICS                       UNIVERSAL LINEN
18260 OAK PK DR                          TAMMY                                     BRANDY
ABINGDON VA 24210                        1401 EUCLID AVE                           5055 EAST 38TH AVE
                                         BRISTOL VA 24201                          DENVER CO 80207




UNIVERSITY DIRECTORIES                   UNIVERSITY DIRECTORIES LLC                UNRUH, KIRSTEN JOAN
PO BOX 8830                              DBA THE AROUND CAMPUS GROUP               BEAUTY BRANDS LLC
CHAPEL HILL NC 27515                     JOHN M OBRIEN                             4600 MADISON AVE
                                         88 VILCOM CTR DR                          STE 400
                                         STE 160                                   KANSAS CITY MO 64112
                                         CHAPEL HILL NC 27514


UNSELL, KATHERINE THERESA                UNTERSAH, CHRISTI                         UPCHURCH, AVERY NICOLE
BEAUTY BRANDS LLC                        3110 GREEN MOUNT CROSSING DR              BEAUTY BRANDS LLC
4600 MADISON AVE                         SHILOH IL 62269                           4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




UPPER CANADA SOAP                        UPPER CANADA SOAP                         UPPER CANADA SOAP(DO NOT USE)
STEPHANIE PETRELLA                       2299 KENMORE AVE                          1510A CATERPILLAR
1510A CATERPILLER ROAD                   BUFFALO NY 14207                          MISSISSAUGA ON L4X2W9
MISSISSAUGA ON L4X 2W9                                                             CANADA
CANADA




                                             Page: 340 of 369
                                Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 362 of 390
UPS                                         UPS FREIGHT                                UPTON SWAN, ASHLYNN PATRIECE
LOCKBOX 577                                 28013 NETWORK PL                           BEAUTY BRANDS LLC
CAROL STREAM IL 60132-0577                  CHICAGO IL 60673-1280                      4600 MADISON AVE
                                                                                       STE 400
                                                                                       KANSAS CITY MO 64112




URBAN DESIGN GROUPINC                       URBAN, SHELBY                              URBINA, CELESTE
100 NORTH RIVERSIDE PLZ                     BEUATY BARNDS LLC                          1041 E SOUTHLAKE BLVD
STE 2250                                    3514 CLINTON PKWY STE J                    STE 100
CHICAGO IL 60606                            LAWRENCE KS 66047                          SOUTHLAKE TX 76092




URBINA, CELESTE MARICELA                    URIBE, KATALINA CAROL                      US ATTORNEY FOR DELAWARE
BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC                          CHARLES OBERLY ELLEN SLIGHTS
4600 MADISON AVE                            4600 MADISON AVE                           1007 N ORANGE ST
STE 400                                     STE 400                                    STE 700
KANSAS CITY MO 64112                        KANSAS CITY MO 64112                       WILMINGTON DE 19801




US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
DISTRICT OF ARIZONA                         EASTERN DISTRICT OF ARKANSAS               WESTERN DISTRICT OF ARKANSAS
ELIZABETH A STRANGE                         J CODY HILAND                              DUANE A KEES
TWO RENAISSANCE SQUARE 40 N CENTRAL AVE     425 WEST CAPITOL AVE                       414 PARKER AVE
STE 1800                                    STE 500                                    FORT SMITH AR 72901
PHOENIX AZ 85004-4408                       LITTLE ROCK AR 72201


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
DISTRICT OF COLORADO                        CENTRAL DISTRICT OF ILLINOIS               NORTHERN DISTRICT OF ILLINOIS
ROBERT C TROYER                             JOHN E CHILDRESS                           JOHN R LAUSCH JR
1801 CALIFORNIA ST                          318 S SIXTH ST                             219 S DEARBORN ST
STE 1600                                    SPRINGFIELD IL 62701                       5TH FL
DENVER CO 80202                                                                        CHICAGO IL 60604


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
SOUTHERN DISTRICT OF ILLINOIS               NORTHERN DISTRICT OF INDIANA               SOUTHERN DISTRICT OF INDIANA
STEVEN D WEINHOEFT                          THOMAS L KIRSCH II                         JOSHUA MINKLER
9 EXECUTIVE DR                              5400 FEDERAL PLZ                           10 W MARKET ST STE 2100
FAIRVIEW HEIGHTS IL 62208                   STE 1500                                   INDIANAPOLIS IN 46204
                                            HAMMOND IN 46320


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
NORTHERN DISTRICT OF IOWA                   SOUTHERN DISTRICT OF IOWA                  DISTRICT OF KANSAS
PETER E DEEGAN JR                           MARC KRICKBAUM                             STEPHEN R MCALLISTER
111 7TH AVE SE                              US COURTHOUSE ANNEX                        500 STATE AVE
BOX #1                                      110 EAST COURT AVE STE 286                 STE 360
CEDAR RAPIDS IA 52401                       DES MOINES IA 50309-2053                   KANSAS CITY KS 66101


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
EASTERN DISTRICT OF MISSOURI                WESTERN DISTRICT OF MISSOURI               DISTRICT OF NEBRASKA
JEFFREY B JENSEN                            TIMOTHY A GARRISON                         JOSEPH P KELLY
THOMAS EAGLETON US COURTHOUSE               CHARLES EVANS WHITTAKER COURTHOUSE         1620 DODGE ST
111 S 10TH ST 20TH FL.                      400 EAST 9TH ST ROOM 5510                  STE 1400
ST LOUIS MO 63102                           KANSAS CITY MO 64106                       OMAHA NE 68102


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
EASTERN DISTRICT OF NORTH CAROLINA          MIDDLE DISTRICT OF NORTH CAROLINA          WESTERN DISTRICT OF NORTH CAROLINA
ROBERT J HIGDON JR                          MATTHEW GT MARTIN                          R ANDREW MURRAY
FEDERAL BUILDING                            101 SOUTH EDGEWORTH ST                     227 WEST TRADE ST
310 NEW BERN AVE STE 800                    4TH FL                                     STE 1650
RALEIGH NC 27601-1461                       GREENSBORO NC 27401                        CHARLOTTE NC 28202


US ATTORNEYS OFFICE                         US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
NORTHERN DISTRICT OF OHIO                   SOUTHERN DISTRICT OF OHIO                  EASTERN DISTRICT OF OKLAHOMA
JUSTIN E HERDMAN                            BENJAMIN C GLASSMAN                        BRIAN J KUESTER
UNITED STATES COURT HOUSE                   303 MARCONI BLVD                           520 DENISON AVE
801 WEST SUPERIOR AVE STE 400               STE 2001                                   MUSKOGEE OK 74401
CLEVELAND OH 44113-1852                     COLUMBUS OH 43215




                                                 Page: 341 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 363 of 390
US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
NORTHERN DISTRICT OF OKLAHOMA            WESTERN DISTRICT OF OKLAHOMA               EASTERN DISTRICT OF TEXAS
R TRENT SHORES                           ROBERT J TROESTER 1                        JOSEPH D BROWN
110 W 7TH ST                             210 WEST PARK AVE                          350 MAGNOLIA AVE
STE 300                                  STE 400                                    STE 1500
TULSA OK 74119                           OKLAHOMA CITY OK 73102                     BEAUMONT TX 77701


US ATTORNEYS OFFICE                      US ATTORNEYS OFFICE                        US ATTORNEYS OFFICE
NORTHERN DISTRICT OF TEXAS               SOUTHERN DISTRICT OF TEXAS                 WESTERN DISTRICT OF TEXAS
ERIN A NEALY COX                         RYAN K PATRICK                             JOHN F BASH
1100 COMMERCE ST                         1000 LOUISIANA                             2500 N HWY 118
THIRD FLOOR                              STE 2300                                   STE 200
DALLAS TX 35242-1699                     HOUSTON TX 77002                           ALPINE TX 79830


US BANK                                  US BANK                                    US BANK
PO BOX 790428                            BECKY MATTHEWS                             BECKY MATTHEWS
ST LOUIS MO 63179-0428                   1599 NE DOUGLAS ST                         1807 W 2ND ST
                                         LEE'S SUMMIT MO 64086                      LAWRENCE KS 66046




US BANK                                  US BANK                                    US BANK
BECKY MATTHEWS                           BECKY MATTHEWS                             BECKY MATTHEWS
6161 NW BARRY RD                         15380 W 119TH ST                           6363 W 120TH AVE
KANSAS CITY MO 64154                     OLATHE KS 66062                            BROOMFIELD CO 80020




US BANK                                  US BANK                                    US BANK
BECKY MATTHEWS                           BECKY MATTHEWS                             BECKY MATTHEWS
18781 E 39TH ST                          1909 W KANSAS ST                           222 S 72ND ST
S INDEPENDENCE MO 64057                  LIBERTY MO 64068                           OMAHA NE 68114




US BANK                                  US BANK                                    US BANK
BECKY MATTHEWS                           BECKY MATTHEWS                             BECKY MATTHEWS
505 N 155TH PLZ                          12970 W INDIAN SCHOOL RD                   5515 UTICA RIDGE RD
OMAHA NE 68154                           LITCHFIELD PARK AZ 85340                   DAVENPORT IA 52807




US BANK                                  US BANK                                    US BANK EQUIPMENT FINANCE
BECKY MATTHEWS                           BECKY MATTHEWS                             1310 MADRID ST
15610 SHAWNEE MISSION PKWY               233 N 48TH ST                              MARSHALL MN 56258
SHAWNEE KS 66217                         LINCOLN NE 68504




US BANK NATIONAL ASSOCIATION             US BANK NATIONAL ASSOCIATION               US BOX CORP
1310 MADRID ST STE 100                   US BANK EQUIPMENT FINANCE                  1296 MCCARTER
MARSHALL MN 56258                        PO BOX 790448                              NEEWARK NJ 07104
                                         ST LOUIS MO 63179-0448




US COMMERCE EQUIPMENT FINANCE LLC        US COTTON LLC                              US COTTON LLC
1985 BLUESTONE DR                        JULIE LEWIS                                P O BOX 201792
ST CHARLES MO 83303                      PO BOX 678173                              DALLAS TX 75320-1792
                                         DALLAS TX 75267-8173




US DEPT OF EDUCATION                     US DEPT OF LABOROSHA                       US DEPT OF LABOROSHA
NATIONAL PAYMENT CENTER                  OSHA REGION 5                              OSHA REGION 6
PO BOX 4142                              230 SOUTH DEARBORN ST RM 3244              525 GRIFFIN ST STE 602
GREENVILLE TX 75403-4142                 CHICAGO IL 60604                           DALLAS TX 75202




                                              Page: 342 of 369
                              Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 364 of 390
US DEPT OF LABOROSHA                      US DEPT OF LABOROSHA                       US DESIGN AND CONSTRUCTION CORP
OSHA REGION 7                             OSHA REGION 8                              10448 WEST OFFICE DR
TWO PERSHING SQUARE BLDG                  1999 BROADWAY STE 1690                     HOUSTON TX 77042
2300 MAIN ST STE 1010                     DENVER CO 80202
KANSAS CITY MO 64108




US EPA REG 3 OFFICE OF REG COUNSEL        US EQUAL EMPLOYMENT OPPORTUNITY            US POSTMASTER
BANKRUPTCY DEPT                           COMMISSION                                 1700 CLEVELAND AVE
1650 ARCH ST                              OFFICE OF CHIEF COUNSEL                    PO BOX 219996
PHILADELPHIA PA 19103                     131 M ST NE                                KANSAS CITY MO 64121-9996
                                          WASHINGTON DC 20507




US POSTMASTER (PERMIT 1200)               US POSTMASTER (WI)                         US ROAD FREIGHT EXRESS INC
POSTMASTER                                POSTMSATER                                 PO BOX 9070
1000 PROGRESS ST                          5555 N 91ST ST                             WICHITA KS 67277-0070
LIBERTY MO 64068                          MILWAUKEE WI 53225




US SIGNS INC                              USABLE LIFE                                USE VENDOR 900525
JIM GRAFF                                 TWEET SUMMERS                              JERRI JONES
5225 KATY FWY                             PO BOX 204678                              1550 S FRANKLIN RD
STE 350                                   DALLAS TX 75320-4678                       INDIANAPOLIS IN 46239
HOUSTON TX 77007




USF DUGAN                                 USF HOLLAND                                USKIWICH, DANIELLE GRACE
PO BOX 532979                             27052 NETWORK PL                           BEAUTY BRANDS LLC
ATLANTA GA 30353-2979                     CHICAGO IL 60673-1270                      4600 MADISON AVE
                                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




USMINC                                    USMINC                                     USP LLC
DBA US MAINTENANCE                        USM INC                                    DBA ENJOY PROFESSIONAL HAIR CARE
BETTY JO                                  LOCK BOX #9376                             DENAE VALLADOLID
1880 MARKLEY ST                           PO BOX 8500                                1818 ORD WAY
NORRISTOWN PA 19401                       PHILADELPHIA PA 19178-9376                 OCEANSIDE CA 92056




USPS                                      VACA, LYNDSAY ANN                          VACEK, TREVOR GENE
DAN BURDOLSKI                             BEAUTY BRANDS LLC                          5802 A ST
300 W PERSHING                            4600 MADISON AVE                           OMAHA NE 68106
KANSAS CITY MO 64108                      STE 400
                                          KANSAS CITY MO 64112




VACUUM SYSTEMS INTERNATIONAL INC          VAHLDICK, MAHLORIE PAIGE                   VALDIVIA MOLINA, MELODY ELIZABETH
PHILLIP BARKER                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
7777 WALL ST                              4600 MADISON AVE                           4600 MADISON AVE
CLEVELAND OH 44125                        STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VALENCIA ENDODONTIC ASSOC LLC             VALENTINE, REBECCA LOUISE                  VALENZUELA, BIANCA ELIZABETH
THOMAS A SCHWINDT                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
18600 E 37TH TERR SO #103                 4600 MADISON AVE                           4600 MADISON AVE
INDEPENDENCE MO 64057                     STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VALENZUELA, ELIZABETH A                   VALERIUS, AUSTIN                           VALL, DEBORAH SUE
BEAUTY BRANDS LLC                         64 JOSIAH LN                               BEAUTY BRANDS LLC
4600 MADISON AVE                          MILLSTADT IL 62260                         4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




                                               Page: 343 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 365 of 390
VALLE, KAREN                             VALLE, KAREN                               VALLE, TAYLOR MICHELLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          11527 E RAMBLEWOOD AVE
4600 MADISON AVE                         2162 E WILLIAMS FIELD RD STE 111           MESA AZ 85212
STE 400                                  GILBERT AZ 85295
KANSAS CITY MO 64112




VALLEJO, RAY CHRISTIAN                   VALLEJO, SHANNON LINDSAY                   VALLES, VANESSA NATALIE
2810 BRISTLECONE DR                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
KATY TX 8855                             4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VALLEY COUNTER TOPS INC                  VALLEY FURNITURE                           VALLEY OF THE SUN UNITED WAY
3131 W LEWIS AVE STE 300                 3631 EAST LASALLE                          PO BOX 10748
PHOENIX AZ 85009                         PHOENIX AZ 85040                           PHOENIX AZ 85064-0748




VALU DISPLAY                             VALUE BASED SOLUTIONS LLC                  VALVERDE, RHONDA J
PO BOX 2288                              1651 CROSSINGS PKWY                        31301 W 174TH TERR
WHITTIER CA 90610-2288                   STE B                                      GARDNER KS 66030
                                         WESTLAKE OH 44145




VAN HOECKE CONTRACTING INC               VAN HORN, JERRY HOWARD                     VAN SCHOYCK, JENNIFER
ACCTS RECEIVABLE                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
14150 SANTA FE TRL DR                    4600 MADISON AVE                           4600 MADISON AVE
LENEXA KS 66215                          STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VAN STONE, MANDI LEIGH                   VANACKEREN, JOE                            VANAUSDALL, TAYLOR JAYDE
BEAUTY BRANDS LLC                        9229 WARD PKWY                             BEAUTY BRANDS LLC
4600 MADISON AVE                         370                                        4600 MADISON AVE
STE 400                                  KANSAS CITY MO 64114                       STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




VANCE PUBLISHING CORP                    VANCE SEAR, DANA                           VANDERGRIFF, GREGORY A
PO BOX 1400                              BEAUTY BRANDS LLC                          9212 OAKLAND AVE
LINCOLNSHIRE NE 60069                    4600 MADISON AVE                           KANSAS CITY MO 64138-4225
                                         STE 400
                                         KANSAS CITY MO 64112




VANDERSLICE, REBECCA LYNN                VANDERSTEEN, SARAH JANE                    VANDERWALL, STEPHANIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          3514 CLINTON PKWY
4600 MADISON AVE                         4600 MADISON AVE                           STE J
STE 400                                  STE 400                                    LAWRENCE KS 66047
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




VANG, THOMMY                             VANGROSKI, ROBERT                          VANKEPPEL, AUDREY LANE
2237 E WALNUT ST                         9839 W EL CAMINITO DR                      BEAUTY BRANDS LLC
DES MOINES IA 50317                      PEORIA AZ 85345                            4600 MADISON AVE
                                                                                    STE 400
                                                                                    KANSAS CITY MO 64112




VANKLEECK, DAWN NICHOLE                  VANVELZER, ALEXANDRIA LEIGH                VARGAS, JULIA GUETTS
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                              Page: 344 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 366 of 390
VARIETY FOR CHILDREN'S CHARITY          VARNER, JEANETTE                           VARNER, JEANETTE M
NADINE MUMMAW                           311 A S VETERANS PKWY                      BEAUTY BRANDS LLC
17 ANCHOR DR                            NORMAL IL 61761                            4600 MADISON AVE
LAKE TAPAWINGO MO 64015-9650                                                       STE 400
                                                                                   KANSAS CITY MO 64112




VARTANYAN, NARINE                       VARTANYAN, NARINE                          VASQUEZ, CECILIA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        2554 E 146TH ST                            4600 MADISON AVE
STE 400                                 CARMEL IN 46033                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




VASQUEZ, KARLA                          VASQUEZ, MICHAEL ADAM                      VASQUEZ, SUSANA
107 W WALNUT                            BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
BLUE SPRINGS MO 64014                   4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VASSER, ASHLEY NICOLE                   VAUGHN, AUBRIE NOELLE                      VAUGHN, AUSTIN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          7902 E 162ND TERR
4600 MADISON AVE                        4600 MADISON AVE                           BELTON MO 64012
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




VAUGHN, MARGARET TEAGAN GRACE           VAVAK, CINDY                               VAZQUEZ PALMA, IVONNE YADIRA
BEAUTY BRANDS LLC                       15315 W 89TH TER                           BEAUTY BRANDS LLC
4600 MADISON AVE                        LENEXA KS 66219                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




VAZQUEZ, HEIDY ANN                      VAZQUEZ, KARISSA ELAYNE                    VAZQUEZ, LESLIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




VEAL, NICK                              VEAL, ROBERT                               VEALE, STEPHANIE
STEPHANIE MC CULLAR                     BEAUTY BRANDS LLC                          3318 TEAWICK CT
9626 W 51ST                             4600 MADISON AVE                           HOUSTON TX 77068
MERRIAM KS 66203                        STE 400
                                        KANSAS CITY MO 64112




VEAZIE, KAITLYN COREEN                  VECTREN ENERGY DELIVERY                    VECTREN ENERGY DELIVERY
BEAUTY BRANDS LLC                       PO BOX 6248                                ONE VECTREN SQUARE
4600 MADISON AVE                        INDIANAPOLIS IN 46206                      EVANSVILLE IN 47708
STE 400
KANSAS CITY MO 64112




VEDDER, ERIKA LYNN                      VEGA, ANA RODRIQUEZ                        VEGA, CIARA DESIREE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        5009 EAST RAY RD                           4600 MADISON AVE
STE 400                                 PHOENIZ AZ 85044                           STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




VEGA, DIANA MICHELLE                    VELA, MARIA                                VELARDE, CASSIE NICOLE
BEAUTY BRANDS LLC                       1947 TELSA DR                              BEAUTY BRANDS LLC
4600 MADISON AVE                        COLORADO SPRINGS CO 80909                  4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




                                            Page: 345 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 367 of 390
VELAZQUEZ, ANNBERLYNN                     VELCRO USA                                 VELCRO USA
9501 EAST AVE                             RALPH MORGAN                               PO BOX 414871
HOUSTON TX 77012                          PO BOX 75625                               BOSTON MA 02241-4871
                                          CHARLOTTE NC 28275




VELLUTINI, NICHOLAS ANTHONY               VELOCITY RETAIL GROUP LLC                  VENNE, MARIE MICHELLE
2323 E APACHE BLVD                        8025 E TUCKEY LN                           BEAUTY BRANDS LLC
#2006                                     SCOTTSDALE AZ 85250                        4600 MADISON AVE
TEMPE AZ 85281                                                                       STE 400
                                                                                     KANSAS CITY MO 64112




VENNE, MICHELLE                           VENTURA, MARIA CHRISTINA                   VENUS GIFTWARE
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          MYRIAM SCHNEIDER
3110 GREEN MOUNT CROSSING DR              4600 MADISON AVE                           51632088TH AVENE
SHILOH IL 62269                           STE 400                                    CALGARY AB T2A 7V8
                                          KANSAS CITY MO 64112                       CANADA




VENUS TEXTILES                            VERA BRADLEY SALES LLC                     VERBURG, STEVEN ERIC
SANJAY SETH                               ASHLEY DIDIER                              4335 NTH 124TH ST
25861 WRIGHT ST                           12420 STONEBRIDGE RD                       KANSAS CITY KS 66109
FOOTHILL RANCH CA 92610                   ROANOKE IN 46783




VERDIN, ARLENE N                          VERICHECK                                  VERISHIP INC
5007 MOSSCREEK LN                         4251 KIPLING ST                            10000 COLLEGE BLVD
FRISCO TX 76035                           STE 310                                    STE 235
                                          WHEATRIDGE CO 80033                        OVERLAND PARK KS 66210




VERITIV OPERATING CO XPEDX                VERITIV OPERATING CO XPEDX                 VERIZON BUSINESS
ANGEL                                     3568 SOLUTIONS CTR                         PO BOX 660072
13745 COLLECTIONS CTR DR                  CHICAGO IL 60677-3005                      DALLAS TX 75266-0072
CHICAGO IL 60693




VERIZON BUSINESS                          VERIZON BUSINESS (PVT LINE SVC)            VERIZON SELECT SVC INC
PO BOX 660794                             24528 NETWORK PL                           PO BOX 650457
DALLAS TX 75266-0794                      CHICAGO IL 60673-1245                      DALLAS TX 75265-0457




VERIZON SOUTHWEST                         VERIZON WIRELESS                           VERMILLION, DAVE
PO BOX 920041                             FOR: 816-401-7068                          1277 DORIC DR
DALLAS TX 75392-0041                      PO BOX 25505                               LAFAYETTE CO 80026
                                          LEHIGH VALLEY PA 18002-5505




VERMILLION, DAVID                         VERNESCU, CESAR BOBBY                      VESPRO LIFE SCIENCESLLC
DBA WILD MOON LANDSCAPE AND DESIGN        SEE IT CLEAR                               BRUCE GREENBAUM
1277 DORIC DR                             3411 S CAMINO SECO #205                    11638 W 90TH
LAFAYETTE CO 80026                        TUCSON AZ 85730                            OVERLAND PARK KS 66214




VESTAL, JACILYNNE JERIANNE                VETERAN INVESTORS                          VIA
BEAUTY BRANDS LLC                         14095 COPPER CREEK DR                      TOM HARRISON
4600 MADISON AVE                          OLATHE KS 66062                            130 EAST FOURTH ST
STE 400                                                                              PITTSBURG CA 94565
KANSAS CITY MO 64112




                                               Page: 346 of 369
                            Case 19-10031-CSS       Doc 1         Filed 01/06/19   Page 368 of 390
VIATECH PUBLISHING SOLUTIONS INC        VIATECH PUBLISHING SOLUTIONS INC             VICKNAIR, SAMANTHA MARIE
KIM ALBERTS                             PO BOX 503433                                BEAUTY BRANDS LLC
424 N CEDARBROOK AVE                    ST. LOUIS MO 63150-3433                      4600 MADISON AVE
SPRINGFIELD MO 65802-2576                                                            STE 400
                                                                                     KANSAS CITY MO 64112




VIDAL, CHRISTOPHER                      VIDEO MONITORING SVC                         VIGNONE, ALYSSA NICOLE
BEAUTY BRANDS LLC                       OF AMERICAN LP                               BEAUTY BRANDS LLC
1041 E SOUTHLAKE BLVD STE 100           PO BOX 34618                                 4600 MADISON AVE
SOUTHLAKE TX 76092                      NEWARK NJ 07189-4618                         STE 400
                                                                                     KANSAS CITY MO 64112




VIKING OFFICE PRODUCTS                  VILLA LIGHTING SUPPLY INC                    VILLAFAN, EDNA MARIBEL
PO BOX 30488                            DAN LUTWIG                                   BEAUTY BRANDS LLC
LOS ANGELES CA 90030-0488               2929 CHOUTEAU AVE                            4600 MADISON AVE
                                        ST LOUIS MO 63103                            STE 400
                                                                                     KANSAS CITY MO 64112




VILLAGE CLERK'S OFFICE                  VILLAGE LOCKSMITH                            VILLAGE OF SHILOH
THE VILLAGE OF SHILOH                   409 W MAIN                                   BUSINESS LICENSE
BUSINESS LICENSE                        COLLINSVILLE IL 62234                        BRENDA KERN
1 PARK DR                                                                            #1 PARK DRIVE
SHILOH IL 66269                                                                      SHILOH IL 62269




VILLAGE POINT                           VILLALOBOS, CRYSTAL                          VILLALOBOS, CRYSTAL ASTRID
168TH AND DODGE LLC                     105 WEST OCOTILLO RD                         BEAUTY BRANDS LLC
PO BOX 94133                            CHANDLER AZ 85248                            4600 MADISON AVE
LAS VEGAS NV 89193                                                                   STE 400
                                                                                     KANSAS CITY MO 64112




VILLANUEVA, MARISA GARZA                VILLARREAL, GABRIELLE                        VILLASENOR, MARTINIQUE M
BEAUTY BRANDS LLC                       128 CLARK ST                                 BEAUTY BRANDS LLC
4600 MADISON AVE                        BONNER SPRINGS KS 66012                      4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




VILLATORO, IRIS ONEYDA                  VILLEAREAL, KRISTIE                          VILLEGAS, DEANNA ALEXIS
BEAUTY BRANDS LLC                       BEAUTY BRANDS INC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        3514 CLINTON PKWY STE J                      4600 MADISON AVE
STE 400                                 LAWRENCE KS 66047                            STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




VILLEGAS, MELISSA RAE                   VINING, KAITLYN CECILIA                      VINING, LYNDSEY ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                             4600 MADISON AVE
STE 400                                 STE 400                                      STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                         KANSAS CITY MO 64112




VINSON, MADISON                         VINSON, MADISON MARIE                        VIOLENCE PREVENTION CENTER OF
STORE 120                               BEAUTY BRANDS LLC                            SOUTHWESTERN ILLINOIS
8582 EAGER RD                           4600 MADISON AVE                             PO BOX 831
BRENTWOOD MO 63144                      STE 400                                      BELLEVILLE IL 62222-0831
                                        KANSAS CITY MO 64112




VIP COURIER INC                         VIP PRODUCTS LLC                             VIRDEN, CAITLIN SHEA
PO BOX 410223                           LISA LINES                                   BEAUTY BRANDS LLC
KANSAS CITY MO 64141-0223               16515 S 40TH ST                              4600 MADISON AVE
                                        STE 121                                      STE 400
                                        PHOENIX AZ 85048                             KANSAS CITY MO 64112




                                             Page: 347 of 369
                             Case 19-10031-CSS      Doc 1          Filed 01/06/19   Page 369 of 390
VISUAL MARKETING SOLUTIONS INC           VISUAL PRODUCTS CORP                         VITA LIBERATA LTD
BRUCE HANSON                             PO BOX 406235                                CHRIS JENNINGS
6801 W 121ST ST                          ATLANTA GA 30384                             181A TEMPLEPATRICK ROAD
OVERLAND PARK KS 66209                                                                BALLYCLARE
                                                                                      CO. ANTRIM BT39 ORA
                                                                                      UNITED KINGDOM


VITRAN EXPRESS                           VIVID SOLUTIONS LLC                          VKOOL INC
PO BOX 7004                              MICHAEL VEGA                                 17356B NORTHWEST FREEWAY
INDIANAPOLIS IN 46207-7004               16211 N SCOTTSDALE RD                        HOUSTON TX 77040
                                         STE A6A-236
                                         SCOTTSDALE AZ 85254




VLEISIDES PHOTO STUDIO                   VNU BUSINESS PUBLICATIONS                    VOEHRINGER, MIRANDA CAROLINE
130 WEST 18TH ST                         12444 VICTORY BLVD STE 400                   BEAUTY BRANDS LLC
KANSAS CITY MO 64108                     NORTH HOLLYWOOD CA 91606                     4600 MADISON AVE
                                                                                      STE 400
                                                                                      KANSAS CITY MO 64112




VOELKEL, COURTNEY ANNA                   VOGEL, CATHERINE PATRICE                     VOGEL, CATHY
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                             4600 MADISON AVE
STE 400                                  STE 400                                      STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                         KANSAS CITY MO 64112




VOGELBAUGH, CYNTHIA MARIE                VOGT, JENNIFER MARIE                         VOGUE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            SUBSCRIPTION SVC
4600 MADISON AVE                         4600 MADISON AVE                             PO BOX 55964
STE 400                                  STE 400                                      BOULDER CO 80322-5964
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




VOGUE, EN                                VOHLAND, MARKS NELSON                        VOIGHT, LOREE NICOLE
ARLENE RUSHWORTH                         CAMPBELL RADETIC LLC                         3204 SUNRISE SCOPE
#107-20381 62ND AVENUE                   1310 E 104TH ST                              INDEPENDENCE MO 64052
LANGLEY BC V3A 5E6                       STE 300
CANADA                                   KANSAS CITY MO 64132




VOLAVONGSA, MELANIE                      VOLFF, CODY RYLAN                            VOLFF, DAWN
BEAUTY BRANDS LLC                        19227 BIRDSLEY RD                            BEAUTY BRANDS LLC
4600 MADISON AVE                         COUNCIL BLUFFS IA 51503                      4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




VON ALST OPERATING LLC                   VON SEGGERN, ALEXIS M                        VONGPHACHANH, PHONELIKHIT NOKNOY
2416 SMLETING WORKS RD                   BEAUTY BRANDS LLC                            BEAUTY BRANDS LLC
SWANSEA IL 62226                         4600 MADISON AVE                             4600 MADISON AVE
                                         STE 400                                      STE 400
                                         KANSAS CITY MO 64112                         KANSAS CITY MO 64112




VOORHEES, EMILY                          VORONIN, TATYANA                             VOSS LIGHTING
2403 ROCK RD                             BEAUTY BRANDS LLC                            ACCTS RECEIVABLE
GRANITE CITY IL 62040                    4600 MADISON AVE                             PO BOX 22159
                                         STE 400                                      LINCOLN NE 68542-2159
                                         KANSAS CITY MO 64112




VOSS, CARA D                             VOSS, SAMANTHA LEE                           VPCC PIONEER LLC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                            1111 METROPLITAN AVE
4600 MADISON AVE                         4600 MADISON AVE                             STE 700
STE 400                                  STE 400                                      CHARLOTTE NC 28204
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




                                              Page: 348 of 369
                             Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 370 of 390
VPCC PIONEER LLC                         VSG 2                                     VSP CONSTRUCTION SVC INC
PO BOX 913176                            KRIS FLOWERS                              39 PATMOS CT
DENVER CO 80291-2653                     1925 CENTRAL                              ST. PETERS MO 63376
                                         KANSAS CITY MO 64108




VV MISSOURI LP DBA                       WACHSTETTER FARMS                         WACO TRIBUNE-HERALS
BARRYWOODS CROSSING-029901               DBA WACHSTETTER EXCAVATING                900 FRANKLIN
PO BOX 6106                              GAIL                                      PO BOX 2588
HICKSVILLE NY 11802-6106                 2434 E 750 N                              WACO TX 76702-2588
                                         WHITELAND IN 46184




WADDELL, ALLYANA REBEKA                  WADDLES, JESSIAH                          WADDLES, JESSIAH ASIA
BEAUTY BRANDS LLC                        7214 NORTH ACADEMY BLVD                   BEAUTY BRANDS LLC
4600 MADISON AVE                         COLORADO SPRINGS CO 80920                 4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WADE BACKFLOW SVC                        WADE, ALEXIS LEIGH                        WADE, ANGELICA BETH
8601 N OREGON AVE                        BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
KANSAS CITY MO 64154                     4600 MADISON AVE                          4600 MADISON AVE
                                         STE 400                                   STE 400
                                         KANSAS CITY MO 64112                      KANSAS CITY MO 64112




WADE, CHELSEA                            WADE, CHELSEA M                           WADE, DOMINICK
1731 28TH ST                             BEAUTY BRANDS LLC                         5500 BELLEMERE RD
BOULDER CO 80301                         4600 MADISON AVE                          BLUE SPRINGS MO 64015
                                         STE 400
                                         KANSAS CITY MO 64112




WADE, KATHLEEN                           WADE, LISA MARIE                          WAGEWORKS INC
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                         1100PARK PLACE
4600 MADISON AVE                         4600 MADISON AVE                          4TH FLOOR
STE 400                                  STE 400                                   SAN MATEO CA 94403
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




WAGNER INDUSTRIES                        WAGNER INDUSTRIES                         WAGNER, JULIE
1201 E 12TH AVE                          PO BOX 88669                              BEAUTY BRANDS LLC
NORTH KANSAS CITY MO 64116               CHICAGO IL 60680                          1731 28TH ST
                                                                                   BOULDER CO 80301




WAGNON, SAMANTHA NICHOLE                 WAHL CLIPPER CORP                         WAILAND, ANGELA M
BEAUTY BRANDS LLC                        PAUL DENBY                                BEAUTY BRANDS LLC
4600 MADISON AVE                         2900 N LOCUST ST                          4600 MADISON AVE
STE 400                                  STERLING IL 61081                         STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WAITERS ON WHEELS                        WAKEFIELD AND ASSOCIATES INC              WAL-MART
7917 STATE LINE                          3091 S JAMAICA CT                         11701 METCALF AVE
KANSAS CITY KS 64114                     #200                                      OVERLAND PARK KS 66212
                                         AURORA CO 80014




WALDBERG, LAUREN DANIELLE                WALDINGER CORP                            WALDINGER CORP
BEAUTY BRANDS LLC                        1800 LEVEE ST                             PO BOX 1612
4600 MADISON AVE                         NORTH KANSAS CITY MO 64116-4405           DES MOINES IA 50306-1612
STE 400
KANSAS CITY MO 64112




                                             Page: 349 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 371 of 390
WALDROP, DONNA                           WALKER, ASHLEY NICOLE                      WALKER, BARBARA J
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          COUNTY COLLECTOR
6125 W PK BLVD                           4600 MADISON AVE                           201 N SECOND ST
PLANO TX 75093                           STE 400                                    ROOM 134
                                         KANSAS CITY MO 64112                       ST CHARLES MO 63301




WALKER, CALEB                            WALKER, CORA                               WALKER, DEVONSHA LATRICE
2301 NW 122ND ST                         14023 LOURDES DR                           2825 N 27TH ST
#4205                                    HOUSTON TX 77049                           KANSAS CITY MO 66104
OKLAHOMA CITY OK 73120




WALKER, HARLEY RAYCE BREHM               WALKER, JARED                              WALKER, KAYLE MICHELLE
BEAUTY BRANDS LLC                        8528 CANDLELIGHT LN                        1513 SW CROSS CREEK PL
4600 MADISON AVE                         LENEXA KS 66215                            BLUE SPRINGS MO 64015
STE 400
KANSAS CITY MO 64112




WALKER, KEISHA L                         WALKER, KELSEY ANN                         WALKER, MADISON
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          7815 DODGE ST
4600 MADISON AVE                         4600 MADISON AVE                           OMAHA NE 68114
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




WALKER, MADISON MARGARET                 WALKER, THOMAS L                           WALLACE, ALEXANDRA ANNE
BEAUTY BRANDS LLC                        TOM WALKER                                 BEAUTY BRANDS LLC
4600 MADISON AVE                         13231 N 82ND DR                            4600 MADISON AVE
STE 400                                  PEORIA AZ 85381                            STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




WALLACE, DANI                            WALLACE, DANIELLE J                        WALLACE, DEBORAH
20200 EAST JACKSON DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
INDEPENDENCE MO 64057                    4600 MADISON AVE                           7445 WEST BELL RD STE 100
                                         STE 400                                    PEORIA AZ 85382
                                         KANSAS CITY MO 64112




WALLACE, GLENDA                          WALLACE, MCKENZIE                          WALLACE, MOORE
13758 W PRT ROYALE LN                    211 ORLANDO AVE                            PO BOX 93514
SURPRISE AZ 85379                        NORMAL IL 61761                            CHICAGO IL 60673-3514




WALLACE, SADIE                           WALLACE, SADIE MARIE                       WALLER, DANIELLE
13241 STATE LINE RD                      BEAUTY BRANDS LLC                          3211 PRESTON RD
KANSAS CITY MO 64145                     4600 MADISON AVE                           STE 16
                                         STE 400                                    FRISCO TX 75034
                                         KANSAS CITY MO 64112




WALLER, DANIELLE MONIQUE SIMONE          WALLING, LUKE                              WALRUS BRANDS
BEAUTY BRANDS LLC                        15715 PINE CIR                             HEATHER DOMIN
4600 MADISON AVE                         BONNER SPRINGS KS 66012                    212 W SUPERIOR ST
STE 400                                                                             S-503
KANSAS CITY MO 64112                                                                CHICAGO IL 60654




WALSH, RILEY MCCAULEY                    WALTER KNOLL FLORIST                       WALTER, DEANNA
BEAUTY BRANDS LLC                        5501 CHIPPEWA ST                           600 EAST 8TH ST APT TS-S
4600 MADISON AVE                         SAINT LOUIS MO 63109-1691                  KANSAS CITY MO 64106
STE 400
KANSAS CITY MO 64112




                                              Page: 350 of 369
                          Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 372 of 390
WALTER, NICOLE                        WALTER, NICOLE M                           WALTERS, ASIA LANAE
BEAUTY BRANDS LLC                     7214 NORTH ACADEMY BLVD                    BEAUTY BRANDS LLC
4600 MADISON AVE                      COLORADO SPRINGS CO 80920                  4600 MADISON AVE
STE 400                                                                          STE 400
KANSAS CITY MO 64112                                                             KANSAS CITY MO 64112




WALTERS, JASMINE NICOLE               WALTERS, KASSIDIE BREANN                   WALTERS, SHAKYA SIOBHAN
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WALTHALL, JORDAN LANAE                WALTON ENTERPRISES LTD                     WALTON WINDOW WASHING SVC LLC
BEAUTY BRANDS LLC                     WALTON SIGNAGE                             5920 LIEBER RD
4600 MADISON AVE                      3419 EAST COMMERCE ST                      INDIANAPOLIS IN 46228
STE 400                               SAN ANTONIO TX 78220
KANSAS CITY MO 64112




WALTON, JONATHAN DAVID                WAMBUA, ALEXIA                             WANAMAKER TWENTYNINE LC
2651 NW LEE SUMMIT RD                 503 1/2 TH 6TH ST                          3501 SW FAIRLAWN RD STE 200
LEE SUMMIT MO 64064                   KANSAS CITY KS 66101                       TOPEKA KS 66614-3975




WARD, AARON J                         WARD, AMANDA KAY                           WARD, BENIKA NICOLE
6427 PERRY PINES CT                   BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
INDIANAPOLIS IN 46237                 4600 MADISON AVE                           4600 MADISON AVE
                                      STE 400                                    STE 400
                                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WARD, COLLEEN ANNE                    WARD, DAVID                                WARD, KALA DAWN
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WARD, LUCILLE E                       WARD, ZACHARY                              WAREHOUSE ONE
BEAUTY BRANDS LLC                     6427 PERRY PINES CT                        7800 E 12TH ST
4600 MADISON AVE                      INDIANAPOLIS IN 46237                      KANSAS CITY MO 64126
STE 400
KANSAS CITY MO 64112




WARFIELD, PEGGY                       WARFIELD, PEGGY O                          WARM WHISKERS
8510 E 96TH ST                        BEAUTY BRANDS LLC                          JOE STERNLIGHT
UNIT C                                4600 MADISON AVE                           21781 VENTURA BLVD
FISHERS IN 46038                      STE 400                                    STE 441
                                      KANSAS CITY MO 64112                       WOODLAND HILLS CA 91364




WARMAN, EMILY                         WARNER, AMBER DAWN                         WARNER, CAILEE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          3110 GREEN MOUNT CROSSING DR
4600 MADISON AVE                      4600 MADISON AVE                           SHILOH IL 62269
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




WARNER, CAILEE ANN                    WARNER, CANDACE RENEA JUDI                 WARNER, CARLYSSA DEANNE
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4600 MADISON AVE
STE 400                               STE 400                                    STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                           Page: 351 of 369
                            Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 373 of 390
WARNER, MELISSA AMY                     WARNER, REBECCA ANN                       WARNER, THOMAS
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         DBA T AND T EMERGENCY WATER REMOVAL
4600 MADISON AVE                        4600 MADISON AVE                          THOMAS WARNER
STE 400                                 STE 400                                   3790 E 44TH ST
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                      STE 238
                                                                                  TUCSON AZ 85713


WARREN L TADLOCK TRUSTEE                WARREN, JESSICA                           WARREN, JESSICA
STANDING CHAPTER 13                     BEAUTY BRANDS LLC                         5820 SW 21ST ST
PO BOX 30097                            4600 MADISON AVE                          TOPEKA KS 66604
CHARLOTTE NC 28230-0097                 STE 400
                                        KANSAS CITY MO 64112




WARREN, MANISHA LANEA                   WARREN, MIKE                              WARREN, TERRA
BEAUTY BRANDS LLC                       16211 NICOLE LN                           16211 NICOLE LN
4600 MADISON AVE                        LEAVENWORTH KS 66048                      LEAVENWORTH KS 66048
STE 400
KANSAS CITY MO 64112




WARRICK, CYNTHIA BROOKE                 WARRINGS, MELISSA                         WARWICK CONSTRUCTION INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         VESSEL LUBBE
4600 MADISON AVE                        4600 MADISON AVE                          365 FM 1959
STE 400                                 STE 400                                   HOUSTON TX 77034
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




WASETA, CAMILLE                         WASHAM, KATELYNN MESHELLE                 WASHBURN MACHINERY OF IOWA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                         5005 BLAIRS FOREST LN NE
4600 MADISON AVE                        4600 MADISON AVE                          STE F
STE 400                                 STE 400                                   CEDAR RAPIDS IA 52402
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




WASHINGTON, AQUILLA                     WASHINGTON, KALISHA                       WASHSINGTON, DARON
BEAUTY BRANDS LLC                       804 GARFIELD AVE                          105 LINDENWOOD LN NORTH
4600 MADISON AVE                        KANSAS CITY KS 66101                      HEWITT TX 76643
STE 400
KANSAS CITY MO 64112




WASSMAN, MICHELE                        WASTE CONNECTIONS - DENVER DISTRICT       WASTE MANAGEMENT OF ARIZONA
2214 QUEEN VICTORIA PL #B               PO BOX 660177                             PHOENIX HAULING
INDIANAPOLIS IN 46227                   DALLAS TX 75266-0177                      PO BOX 78251
                                                                                  PHOENIX AZ 85062-8251




WASTE MANAGEMENT OF IOWA                WASTE MANAGEMENT OF ST LOUIS              WASTE MANAGEMETN OF NEBRASKA
PO BOX 9001054                          PO BOX 9001054                            13505 N 216TH ST
LOUISVILLE KY 40290-1054                LOUISVILLE KY 40290-1054                  BENNINGTON NE 68007




WASTE MANAGEMETN OF NEBRASKA            WATER DISTRICT NO 1 OF JOHNSON COUNTY     WATER DISTRICT NO 1 OF JOHNSON COUNTY
WASTE MANAGEMENT OF NEBRASKA            PO BOX 808007                             10747 RENNER BLVD
PO BOX 9001054                          KANSAS CITY MO 64180                      LENEXA KS 66219
LOUISVILLE KY 40290-1054




WATER, CULLIGAN                         WATER, TOPEKA                             WATERLOGIC USA INC
135 S LASALLE DEPT 8931                 P O BOX 3566                              PO BOX 677867
CHICAGO IL 60674-8193                   TOPEKA KS 66601-3566                      DALLAS TX 75267-7867




                                            Page: 352 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 374 of 390
WATERS, ASHLEY                           WATERS, DRAKE                              WATKINS, SALORA
BEAUTY BRANDS DC                         9230 LICHTENAUER DR APT 46                 BEAUTY BRANDS LLC
15507 W 99TH ST                          LENEXA KS 66219                            4600 MADISON AVE
LENEXA KS 66219                                                                     STE 400
                                                                                    KANSAS CITY MO 64112




WATSON, BRIANA                           WATSON, BRIANA LEAH                        WATSON, KIMBERLY VANESSA
6519 NW BARRY RD                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
KANSAS CITY MO 64154                     4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WATSON, MICHELE                          WATSON, NATOSHA                            WATSON, SHAWNEASHA
6043 BLONDO ST                           BEAUTY BRANDS LLC                          11436 BLUE RIDGE BLVD
OMAHA NE 68104                           575 WEST BAY AREA BLVD                     APT 68
                                         WEBSTER TX 77598                           KANSAS CITY MO 64134




WATTREE, DESIREE OMMUNIQUE               WATTS, TEMPLE                              WATTS, TEMPLE
BEAUTY BRANDS LLC                        13820 N PENNSYLVANIA AVE                   BEAUTY BRANDS #139
4600 MADISON AVE                         OKLAHOMA CITY OK 73134                     9417 N COUNCIL
STE 400                                                                             OKLAHOMA CITY OK 73162
KANSAS CITY MO 64112




WATTS, TEMPLE DENISE                     WAUSAU TILE INC                            WAUSAU TILE INC
BEAUTY BRANDS LLC                        9001 BUSINESS HWY 51                       PO BOX 1520
4600 MADISON AVE                         WAUSAU WI 54402-1520                       WAUSAU WI 54402-1520
STE 400
KANSAS CITY MO 64112




WAYFAIR LLC                              WAYNE COVINGTON                            WAYNE, JASON SAMUEL
4 COPLEY PL                              DBA COVINGTON SVC LLC                      BEAUTY BRANDS LLC
4TH FLOOR                                1907 COUNTY RD 275N                        4600 MADISON AVE
BOSTON MA 02116                          CARLOCK IL 61725                           STE 400
                                                                                    KANSAS CITY MO 64112




WAZZAN, SUSAN                            WCA WASTE CORP                             WCA WASTE CORP
1721 8TH ST                              PO BOX 553166                              TOWN AND COUNTRY DISPOSAL OF
BOULDER CO 80301                         DETROIT MI 48255-3166                      WESTERN MO INC
                                                                                    23201 E 235TH ST
                                                                                    HARRISONVILLE MO 64701-0010




WCP-FERN EXPOSITION                      WCP/FERN EXPOSITION SVC LLC                WCS ELECTRICAL CONTRACTOR
645 LINN ST                              DBA GEORGE FERN CO                         5575 W OASIS RD
CINCINNATI OH 45203                      645 LINN ST                                TUCSON AZ 85742
                                         CINCINNATI OH 45203




WEAVER, JEANETTE                         WEAVER, JESSICA                            WEAVER, JESSICA CHRISTINE
BEAUTY BRANDS LLC                        2554 E 146TH ST                            BEAUTY BRANDS LLC
7445 WEST BELL RD STE 100                CARMEL IN 46033                            4600 MADISON AVE
PEORIA AZ 85382                                                                     STE 400
                                                                                    KANSAS CITY MO 64112




WEAVER, LACEY                            WEAVER, MEGAN ASHLEY                       WEAVER, MIKKI MALISSA
11710 BRIAR FOREST DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
#1513                                    4600 MADISON AVE                           4600 MADISON AVE
HOUSTON TX 77077                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                              Page: 353 of 369
                          Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 375 of 390
WEBB, BRIEANNA KAE                    WEBB, CHELSEY                              WEBB, CHELSEY
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          105 WEST OCOTILLO RD
4600 MADISON AVE                      4600 MADISON AVE                           CHANDLER AZ 85248
STE 400                               STE 400
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




WEBB, CHELSEY                         WEBB, SHANNON                              WEBER FIRE AND SAFETY EQUIPMENT CO
BEAUTY BRANDS #146                    11354 W AUSTIN THOMAS DR                   10944 GRAVOIS INDUSTRIAL CT
105 W OCOTILLO                        SURPRISE AZ 85374                          STE A
CHANDLER AZ 85248                                                                ST LOUIS MO 63128-2022




WEBER FIRE AND SAFETY EQUIPMENT CO    WEBER, HAILEE MORGAN                       WEBER, KAYLA
WEBER FIRE AND SAFETY                 BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
PO BOX 29109                          4600 MADISON AVE                           311 A S VETERANS PKWY
ST. LOUIS MO 63126                    STE 400                                    NORMAL IL 61761
                                      KANSAS CITY MO 64112




WEBER, KAYLIE ALEXUS                  WEBER, SIERRA                              WEBER, SIERRA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           8510 E 96TH ST UNIT C
STE 400                               STE 400                                    FISHER IN 46038
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




WEBER, VINCE                          WEBLINK WIRELESS                           WEBSTER, JAZZMYNE ALISHA
DBA AUTOMATED PRODUCTS GROUP LLC      PO BOX 78645                               BEAUTY BRANDS LLC
VINCE WEBER                           PHOENIX AZ 85062-8645                      4600 MADISON AVE
14320 W 142ND TER                                                                STE 400
OLATHE KS 66062-5807                                                             KANSAS CITY MO 64112




WEBSTER, JOSHUA                       WECCO                                      WEEKLY, CHARLOTTE
1809 HOLLOW TREE CT                   PO BOX 25576                               1421-C ORCHARD LAKE DRIVE
CHESTERFIELD MO 63017                 COLORADO SPRINGS CO 80936                  CHARLOTTE NC 28270




WEGWERTH, MARK                        WEHRMEISTER, LEXI                          WEHRMEISTER, LEXI
MARK WEGWERTH                         BEAUTY BRANDS LLC                          3514 CLINTON PKWY
4 BURNING OAK TRL                     4600 MADISON AVE                           STE J
BARRINGTON IL 60010                   STE 400                                    LAWRENCE KS 66047
                                      KANSAS CITY MO 64112




WEIDMAN, CARMEN LEIGH                 WEINER, JENNIFER                           WEINSTEIN, ASHLEY
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          8121 CHRISTIE DR
4600 MADISON AVE                      4575 E CACTUS RD STE 100                   FRISCO TX 75033
STE 400                               PHOENIX AZ 85032
KANSAS CITY MO 64112




WEIR, CRYSTAL KAY                     WEISS, AUTUMN RAIN                         WEISS, SAMANTHA
BEAUTY BRANDS LLC                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                      4600 MADISON AVE                           4575 E CACTUS RD STE 100
STE 400                               STE 400                                    PHOENIX AZ 85032
KANSAS CITY MO 64112                  KANSAS CITY MO 64112




WELCH, BRENDA MARIE                   WELCH, LACY                                WELCOME HOME REALTY
BEAUTY BRANDS LLC                     14001 NEW HALLS FERRY RD                   13020 W RANCHO SANTA FE
4600 MADISON AVE                      FLORISSANT MO 63033                        #102
STE 400                                                                          AVONDALE AZ 85392
KANSAS CITY MO 64112




                                           Page: 354 of 369
                             Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 376 of 390
WELLA PROFESSIONAL                       WELLA PROFESSIONAL                         WELLER, MARGIE
CHINEA WASHINGTON                        THE WELLA CORP (PROF)                      BEAUTY BRANDS LLC
6109 DESOTO AVE                          CHICAGO LOCKBOX #24444                     4600 MADISON AVE
WOODLAND HILLS CA 91367                  24444 NETWORK PL                           STE 400
                                         CHICAGO IL 60673-1244                      KANSAS CITY MO 64112




WELLNITZ, ASHLEY KAY                     WELLQUEST INTERNATIONAL INC                WELLS FARGO
BEAUTY BRANDS LLC                        ELLIOT LEVY                                GREG SWEENEY
4600 MADISON AVE                         230 5TH AVE                                7510 W BELL RD
STE 400                                  STE 800                                    GLENDALE AZ 85308
KANSAS CITY MO 64112                     NEW YORK NY 10001




WELLS FARGO                              WELLS FARGO                                WELLS FARGO
GREG SWEENEY                             GREG SWEENEY                               GREG SWEENEY
4823 E RAY RD                            7830 DENTON HWY                            925 E OCOTILLO RD
PHOENIX AZ 85044                         WATAUGA TX 76148                           CHANDLER AZ 85249




WELLS FARGO                              WELLS FARGO                                WELLS FARGO
GREG SWEENEY                             GREG SWEENEY                               GREG SWEENEY
9801 UNIVERSITY AVE                      8450 S 71ST PLZ                            222 W SOUTHLAKE BLVD
CLIVE IA 50325                           PAPILLION NE 68133                         SOUTHLAKE TX 76092




WELLS FARGO ALARM SVC                    WELLS FARGO FINANCIAL                      WELLS FARGO SECURITIES
PO BOX 371990                            ACCOUNT ANALYSIS                           BRIAN NASH
PITTSBURGH PA 15250-7990                 NW 7091                                    550 S TRYON ST
                                         PO BOX 1450                                3RD FLOOR
                                         MINNEAPOLIS MN 55485                       CHARLOTTE NC 28202-1934




WELLS, BRANDI RESHELL                    WELLS, CHANTEL LYNN                        WELLS, JOSHUA
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          9328 HALL DR
4600 MADISON AVE                         4600 MADISON AVE                           LENEXA KS 66219
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




WELLS, ROBERT DARNELL                    WELLS, TYLER RAY                           WELSHANS, ZOYA JANELLE
BEAUTY BRANDS LLC                        809 SW 15TH ST                             BEAUTY BRANDS LLC
4600 MADISON AVE                         OAK GROVE MO 64075                         4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




WENDEL, ALICIA                           WENDLER, TAYLER NICOLE                     WENDT, KATIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          5820 MONROVIA ST
4600 MADISON AVE                         4600 MADISON AVE                           SHAWNEE KS 66216
STE 400                                  STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112




WENTZVILLE CHAMBER OF COMMERCE           WERLINE, MICHILLE NICHOLE                  WERTH, HAYLEY RENEE
PO BOX 11                                BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
WENTZVILLE MO 63385                      4600 MADISON AVE                           4600 MADISON AVE
                                         STE 400                                    STE 400
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WEST OMAHA HOTEL ASSOC LLC               WEST PARK MUD                              WEST PARK MUD
DBA HILTON GARDEN INN                    PO BOX 1819                                TAX ASSESSOR COLLECTOR
JOYCE DORNBIER                           HOUSTON TX 77251                           PO BOX 1819
2 QUAIL CREEK CIR                                                                   HOUSTON TX 77251-1819
NORTH LIBERTY IA 52317




                                              Page: 355 of 369
                             Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 377 of 390
WEST PLAZA PROPERTIES LLC                WEST, ASHTON                               WEST, CHRISTY MARLIN
4600 MADISON AVE                         BEAUTY BRANDS LLC                          303 LEAFY HOLLOW
STE 1500                                 7214 NORTH ACADEMY BLVD                    MCGREGOR TX 76657
KANSAS CITY MO 64112                     COLORADO SPRINGS CO 80920




WEST, EMMA LIN                           WEST, HANNAH MICHELLE                      WEST, KATELYN LESLIE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                           4600 MADISON AVE
STE 400                                  STE 400                                    STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WESTAR ENERGY                            WESTAR ENERGY                              WESTAR ENERGY HSE E STA ST B
PO BOX 758500                            818 S KANSAS AVE                           PO BOX 758500
TOPEKA KS 66675                          TOPEKA KS 66612-1203                       TOPEKA KS 66675




WESTAR ENERGY HSE E STA ST B             WESTBROOK, TAMARA                          WESTBROOK, TAMARA LEE
818 S KANSAS AVE                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
TOPEKA KS 66612-1203                     860A NW BLUE PARKWAY                       4600 MADISON AVE
                                         LEE SUMMIT MO 64086                        STE 400
                                                                                    KANSAS CITY MO 64112




WESTCOR REALTY LIMITED PARTNERSHIP       WESTCOR SAN TAN HOLDINGS LLC               WESTCOR SAN TAN HOLDINGS LLC
TWC TUCSON LLC                           PO BOX 511249                              WESTCOR SAN TAN VILLAGE LLC
401 WILSHIRE BLVD STE 700                LOS ANGELES CA 90051-3048                  STACIE LUDWIGSEN
SANTA MONICA CA 90401                                                               401 WILSHIRE BLVD
                                                                                    SANTA MONICA CA 90401




WESTCOR SANTAN VILLAGE LLC               WESTCOR SANTAN VILLAGE LLC                 WESTDYK, JAMES ALLEN
2218 E WILLIAMS FIELD RD                 MACERICH                                   8404 WARREN PKWY #316
STE 235                                  LEGAL DEPT                                 FRISCO TX 75034
GILBERT AZ 85295-0778                    401 WILSHIRE BLVD STE 700
                                         PO BOX 2172
                                         SANTA MONICA CA 90407


WESTERLY PROPERTIES LLC                  WESTERLY PROPERTIES LLC                    WESTERLY PROPERTIES LLC
4600 MADISON AVE                         LEGAL DONNA WHITAKER                       TERRI MEYER
STE 1500                                 4600 MADISON AVE                           4600 MADISON
KANSAS CITY MO 64112                     STE 1500                                   STE 1500
                                         KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WESTERN CONTROL SVC INC                  WESTERN DISPOSAL INC                       WESTERN DISPOSAL SVC
PO BOX 1352                              PO BOXD 174466                             5880 BUTTE MILL RD
ENGLEWOOD CO 80150                       DENVER CO 80217-4466                       BOULDER CO 80301




WESTERN EXTRALITE CO                     WESTERN LAWNS                              WESTFIELD ONE LLC
PO BOX 802816                            2550 BERNER ST D                           KITE DEVELOPMENT
KANSAS CITY MO 64180-2816                FORT WORTH TX 76111-1085                   30 S MERIDIAN ST
                                                                                    STE 1100
                                                                                    INDIANAPOLIS IN 46204




WESTFIELD ONE LLC                        WESTHOFF, ZOE STAR                         WESTIN HOTELS AND RESORTS
TOM FLYNN                                BEAUTY BRANDS LLC                          CINDY REED
33251 COLLECTIONS CTR DR                 4600 MADISON AVE                           ONE PERSHING RD
CHICAGO IL 60693                         STE 400                                    KANSAS CITY MO 64108
                                         KANSAS CITY MO 64112




                                             Page: 356 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 378 of 390
WESTLAKE HARDWARE INC                   WESTLING, JENA                             WESTMINSTER LOCKSMITH SVC
JENNA BOBRUKIEWICZ                      4265 CLEVELAND AVE                         8781 SHERIDAN BLVD
14000 MARSHALL DR                       APT 2E                                     WESTMINSTER CO 80003
LENEXA KS 66215                         ST. LOUIS MO 63110




WESTMORELAND, MARSHA LINDSEY            WESTPHAL RESTORATION SVC INC               WESTWIND PRODUCTIONS
BEAUTY BRANDS LLC                       DBA SERVICEMASTER RESTORATION BY           PO BOX 715
4600 MADISON AVE                        WESTPHAL                                   FIRESTONE CO 80520
STE 400                                 1401 S LYNHURST DR
KANSAS CITY MO 64112                    INDIANAPOLIS IN 46241




WESTWOOD, STEFANY MICHELE               WESTWORD, DENVER                           WETMORE, FAITH APRIL
BEAUTY BRANDS LLC                       PO BOX 5970                                BEAUTY BRANDS LLC
4600 MADISON AVE                        DENVER CO 80217                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WETMORE, MAKAYLA                        WETMORE, MAKAYLA NICOLE                    WGSN INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          KARINA GOLDBERG
9197 WESTVIEW RD STE B                  4600 MADISON AVE                           229 WEST 43RD ST
LONE TREE CO 80124                      STE 400                                    7TH FLOOR
                                        KANSAS CITY MO 64112                       NEW YORK NY 10036




WH GRIFFIN TRUSTEE                      WHALEY, ALEXIS NICOLE                      WHALEY, RACHEL RENEE
4350 SHAWNEE MISSION PKWY STE 13        BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
FAIRWAY KS 66205-2535                   4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WHAT FUN INC                            WHATLEY, MARRISSA ASHLEY CHARLEY           WHATS HOT INC SO COZY
SUSAN ARAK TURNOCK                      BEAUTY BRANDS LLC                          KAREN NATHANSON
2804 BLUERIDGE AVE                      4600 MADISON AVE                           9 THE BRAE
SILVER SPRING MD 20902                  STE 400                                    WOODBURY NY 11797
                                        KANSAS CITY MO 64112




WHEAT PHOTOGRAPHY                       WHEATLEY, KODY LIEGH                       WHEATLEY, LYNN
JENNY/RUTH WHEAT                        BEAUTY BRANDS LLC                          BEAUTY BRANDS #110
1803 WYANDOTTE                          4600 MADISON AVE                           1270 E 1ST AVE
KANSAS CITY MO 64108                    STE 400                                    BROOMFIELD CO 80020
                                        KANSAS CITY MO 64112




WHEATON, RYANNE                         WHEATON, TERESA                            WHEELER, JASMINE K
4506 NORTH ASKEW AVE                    5455 MIRA LOMA CIR                         BEAUTY BRANDS INC
KANSAS CITY MO 64117                    COLORADO SPRINGS CO 80918                  17395 TOMBALL PKWY #3A
                                                                                   HOUSTON TX 77064




WHEELER, KATAIRA D                      WHEELER, MELANIE                           WHEELER, SARAH MAE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WHIGUM, SOPHENIA JEANETTA               WHIPPLE, TEAGAN AMHERST                    WHISENAND, ASHLEY NICOLE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 357 of 369
                              Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 379 of 390
WHISENANT, STEPHANIE ALLYNN               WHITAKER GLASS AND MIRROR LLC              WHITAKER, ASHPIN JONEE
BEAUTY BRANDS LLC                         TROY WHITAKER                              BEAUTY BRANDS LLC
4600 MADISON AVE                          107 INDIANAPOLIS AVE                       4600 MADISON AVE
STE 400                                   LEBANON IN 46052                           STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




WHITE GLOVE                               WHITE OAK DEVELOPMENT PARTNERS INC         WHITE OAK VENTURES
10121 WINDMILL LAKES                      DEVELOPMENT ASSOCIATES LLC                 1132 LUTTRELL
#623                                      LINDA ALLISON                              BLUE SPRINGS MO 64015
HOUSTON TX 77075                          3955 W 83RD ST
                                          PRAIRIE VILLAGE KS 66208




WHITE SYSTEMS INC                         WHITE, BROOKE                              WHITE, BROOKE ASHLEY
PO BOX 60732                              BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
CHARLOTTE NC 28260-0732                   4600 MADISON AVE                           4600 MADISON AVE
                                          STE 400                                    STE 400
                                          KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WHITE, CHRISTINA                          WHITE, CONNER                              WHITE, DIAMOND ONIECE
BEAUTY BRANDS LLC                         8690 PENWAY DR                             BEAUTY BRANDS LLC
7214 NORTH ACADEMY BLVD                   DESOTO KS 66018                            4600 MADISON AVE
COLORADO SPRINGS CO 80920                                                            STE 400
                                                                                     KANSAS CITY MO 64112




WHITE, DONNA                              WHITE, JESSICA NICOLE                      WHITE, KEVIN
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          6508 HARVARD AVE
1041 E SOUTHLAKE BLVD STE 100             4600 MADISON AVE                           RAYTOWN MO 64133
SOUTHLAKE TX 76092                        STE 400
                                          KANSAS CITY MO 64112




WHITE, KIANA NICOLE                       WHITEHILL, BRANDY LEANN                    WHITES SALES INC
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          JENNIFER MARTIN
4600 MADISON AVE                          4600 MADISON AVE                           583 TURNERSBURG HWY
STE 400                                   STE 400                                    STATESVILLE NC 28625
KANSAS CITY MO 64112                      KANSAS CITY MO 64112




WHITESIDE, DONALD                         WHITESTONE REIT                            WHITESTONE TOWNE CENTER LLC
1001 S WRIGHT                             20789 N PIMA RD                            DEPT 234
BLOOMINGTON IL 61701                      STE 210                                    PO BOX 4869
                                          SCOTTSDALE AZ 85255                        HOUSTON TX 77210




WHITING, JACIE KATE                       WHITKANACK, COURTNEY ANN DANIELLE          WHITLOW, LINDSY RHEA
BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                          4600 MADISON AVE                           4600 MADISON AVE
STE 400                                   STE 400                                    STE 400
KANSAS CITY MO 64112                      KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WHITNER, JESSICA                          WHITNEY, KAYTLYNN ASHLEE MARIE             WHITSITT, KIM
BEAUTY BRANDS LLC                         1517 MAPLE LN                              BEAUTY BRANDS LLC
4600 MADISON AVE                          PLEASANT HILL MO 64080                     4600 MADISON AVE
STE 400                                                                              STE 400
KANSAS CITY MO 64112                                                                 KANSAS CITY MO 64112




WHOLE STYLE PACKAGING                     WHYTE, JENNIFER ANN                        WIBW BRIDAL FAIR
3680 VICTORIA ST NORTH                    BEAUTY BRANDS LLC                          AMBER ROME
SHOREVIEW MN 55126                        4600 MADISON AVE                           1210 SW EXECUTIVE DR
                                          STE 400                                    TOPEKA KS 66615
                                          KANSAS CITY MO 64112




                                              Page: 358 of 369
                            Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 380 of 390
WIBW RADIO                              WICHITA-SOUTHEAST KANSAS TRANSIT            WICKENHAUSER, MIA
1210 SW EXECUTIVE DR                    PO BOX 829                                  216 ASHFORD DR
TOPEKA KS 66615                         PARSONS KS 67357                            GLEN CARBON FL 62034




WICKHAM, JESSICA                        WICKLIFFE, ALICIA DAWN                      WIER, KEN
4630 DEL MAR CT                         BEAUTY BRANDS LLC                           6635 W HAPPY VLY RD
GREENWOOD IN 46142                      4600 MADISON AVE                            STE A104-215
                                        STE 400                                     GLENDALE AZ 85310
                                        KANSAS CITY MO 64112




WIESE, KARA                             WIGGINTON, CHRISTOPHER                      WIGGINTON, DENA
1270 EAST 1ST AVE                       BEAUTY BRANDS LLC                           5983 MORAGA AVE
BROOMFIELD CO 80020                     4600 MADISON AVE                            RIVERSIDE CA 92509
                                        STE 400
                                        KANSAS CITY MO 64112




WILBURN, KELLY                          WILCOX ELECTRIC                             WILCOX, CASSIDY JANINE
507 SOUTH 22ND ST                       NICOLE THOMPSON                             BEAUTY BRANDS LLC
BELLEVILLE IL 62226                     1801 INDUSTRIAL PK DR                       4600 MADISON AVE
                                        NORMAL IL 61761                             STE 400
                                                                                    KANSAS CITY MO 64112




WILES, CLAIRE LEA                       WILEY, TRACY LYNNE                          WILHAM, ISABEL GRACE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                            4600 MADISON AVE
STE 400                                 STE 400                                     STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                        KANSAS CITY MO 64112




WILHELM, KELLI MICHELLE                 WILHELMINA INTERNATIONAL LTD                WILHOIT, BEN
BEAUTY BRANDS LLC                       300 PARK PARK AVE SOUTH                     8925 GRANT ST
4600 MADISON AVE                        2ND FLOOR                                   OVERLAND PARK KS 66212
STE 400                                 NEW YORK NY 10010
KANSAS CITY MO 64112




WILKE LENDT, VICKIE                     WILKELENDT, VICKIE D                        WILKERSON, ERIK TRAN
BEAUTY BRANDS LLC                       225 N 170TH ST                              9414 TIMBER VIEW DR
4600 MADISON AVE                        STE 110                                     INDIANAPOLIS IN 46250
STE 400                                 OMAHA NE 68118
KANSAS CITY MO 64112




WILKES GROUP THE INC                    WILKINS, BREONNA                            WILKINS, BREONNA MERCEDE MARIE
ACCTS RECEIVABLE                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
TINA HETRICK                            5820 SW 21ST ST                             4600 MADISON AVE
8 VISTA DR                              TOPEKA KS 66604                             STE 400
OLD LYME CT 06371                                                                   KANSAS CITY MO 64112




WILKINS, KATHERINE NICOLE               WILKINSON, FALANDO                          WILKINSON, PAULA MARIE
BEAUTY BRANDS LLC                       8701 STERLING PL                            BEAUTY BRANDS LLC
4600 MADISON AVE                        CASEYVILLE IL 62232                         4600 MADISON AVE
STE 400                                                                             STE 400
KANSAS CITY MO 64112                                                                KANSAS CITY MO 64112




WILL, BREANN MARIE                      WILLETT, KRISTY MARIE                       WILLETTS, JESSICA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                           932 OAKRIDGE CT
4600 MADISON AVE                        4600 MADISON AVE                            BLUE SPRINGS MO 64015
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




                                            Page: 359 of 369
                           Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 381 of 390
WILLETTS, SHELBY                       WILLIAM H GRIFFIN TRUSTEE                   WILLIAMS, ADDISON ELIZABETH
BEAUTY BRANDS LLC                      4350 SHAWNEE MISSION PKWY                   BEAUTY BRANDS LLC
4600 MADISON AVE                       STE # 13                                    4600 MADISON AVE
STE 400                                FAIRWAY KS 66205                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WILLIAMS, ALI NICOLE                   WILLIAMS, ALIYAH PAIGE                      WILLIAMS, AMY JEANETTE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




WILLIAMS, ANTONIO V                    WILLIAMS, AUSTIN MATTHEW                    WILLIAMS, BENNIE L
BEAUTY BRANDS LLC                      812 DICKS ST                                8301 DELMAR 2E
4600 MADISON AVE                       LEBANON IN 46052                            UNIVERSITY CITY MO 63130
STE 400
KANSAS CITY MO 64112




WILLIAMS, CAYA GISELLE                 WILLIAMS, CRYSTAL MARIE                     WILLIAMS, DEMETRIA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           1527 HASKELL AVE
4600 MADISON AVE                       4600 MADISON AVE                            KANSAS CITY KS 66104
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




WILLIAMS, DORENA CENONA                WILLIAMS, EMMA                              WILLIAMS, EMMA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS #140
4600 MADISON AVE                       19661 HWY 59                                19661 HWY 59 N
STE 400                                HUMBLE TX 77338                             HUMBLE TX 77338
KANSAS CITY MO 64112




WILLIAMS, HOLLY ASHLYNN                WILLIAMS, JAMIE                             WILLIAMS, JENNYFER REHNA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




WILLIAMS, LATOYA                       WILLIAMS, LATOYA MYSHELLE                   WILLIAMS, LAUREN
2325 MARKETPLACE DR                    BEAUTY BRANDS LLC                           BEAUTY BRANDS #143
WACO TX 76711                          4600 MADISON AVE                            3225 OAK VIEW DR
                                       STE 400                                     OMAHA NE 68144
                                       KANSAS CITY MO 64112




WILLIAMS, MISTY DANIELLE               WILLIAMS, NANCY                             WILLIAMS, QUINIECE BRIONNE
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




WILLIAMS, SAMANTHA DREW KIERNAN        WILLIAMS, SARAH                             WILLIAMS, SYDNEY NICOLE
BEAUTY BRANDS LLC                      8441 SW VALENCIA RD                         BEAUTY BRANDS LLC
4600 MADISON AVE                       AUBURN KS 66402                             4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WILLIAMS, TAMMIE KAYE                  WILLIAMS, TORI KENAE MARIE                  WILLIAMS, WENDELLA GENOA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




                                            Page: 360 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 382 of 390
WILLIFORD, LEAH ELIZABETH               WILLINSKY, NANCY                           WILLIS, SHAUNA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          6125 W PK BLVD
4600 MADISON AVE                        4600 MADISON AVE                           PLANO TX 75093
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




WILLIS, SHAUNA LYNNE                    WILLO DOMESTIC VIOLENCE SHELTER            WILLOUGHBY, EMERALD HOPE
BEAUTY BRANDS LLC                       PO BOX 633                                 BEAUTY BRANDS LLC
4600 MADISON AVE                        LAWRENCE KS 66044                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WILLOUGHBY, IRIS CORINNE                WILLOW BEND SHOPPING CENTER                WILLOW BEND SHOPPING CENTER LP
BEAUTY BRANDS LLC                       DEPT 178001                                LINDA GRANZOW
4600 MADISON AVE                        PO BOX 67000                               200 EAST LONG LAKE RD
STE 400                                 DETROIT MI 48267-1780                      STE 300
KANSAS CITY MO 64112                                                               BLOOMFIELD HILLS MI 48304-2324




WILLOWBROOK JV HOLDINGS LP              WILLOWBROOK PLAZA                          WILLOWBROOK PLAZA LTD PARTNERSHIP
DBA WILLOWBROOK RETAIL PLAZA LP         CBL AND ASSOC MANAGEMENT INC               2030 HAMILTON PL BLVD
2525 MCKINNON AVE                       2030 HAMILTON PL BLVD                      STE 500
STE 700                                 STE #500                                   CHATTANOOGA TN 37421-6000
DALLAS TX 75201                         CHATTANOOGA TN 37421-6000




WILLOWBROOK PLAZA LTD PARTNERSHIP       WILLOWBROOK RETAIL PLAZA LP                WILLSON, MIA JAZLYN
PO BOX 952235                           CONNECTED MANAGEMENT SVC                   BEAUTY BRANDS LLC
ST. LOUIS MO 63195-2235                 PO BOX 116035                              4600 MADISON AVE
                                        ATLANTA GA 30368-6035                      STE 400
                                                                                   KANSAS CITY MO 64112




WILMERING, ZORA ROSE                    WILMESHER, SHANNAN MARIE                   WILMOTH, CLAYTON EARL
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          9401 NYSWONGER RD
4600 MADISON AVE                        4600 MADISON AVE                           JONES OK 73049
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




WILSON, ALMONYONNA KENYETTE             WILSON, ANTHONY                            WILSON, FRAN
BEAUTY BRANDS LLC                       130 DEL ORO DR                             STEPHANIE MC CULLAR
4600 MADISON AVE                        ST PETERS MO 63376                         105 B SYLVANIA PL
STE 400                                                                            SOUTH PLAINFIELD NJ 07080
KANSAS CITY MO 64112




WILSON, HANNAH                          WILSON, HEIDI SHALENE                      WILSON, JULIE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          4115 KENTSHIRE LN
5100 BELT LINE RD STE 852               4600 MADISON AVE                           DALLAS TX 75287
ADDISON TX 75254                        STE 400
                                        KANSAS CITY MO 64112




WILSON, KC                              WILSON, KIMBERLY                           WILSON, KIMBERLY MAY
BEAUTY BRANDS #108                      BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
7445 W BELL RD STE 100                  7600 DENTON HIGHWAY STE 100                4600 MADISON AVE
PEORIA AZ 85382                         WATAUGA TX 76148                           STE 400
                                                                                   KANSAS CITY MO 64112




WILSON, LA'JON                          WILSON, LESLIE K                           WILSON, LINDSEY SUE
5761 SAN CLEMENTE DR                    BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
INDIANAPOLIS IN 46226                   4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 361 of 369
                           Case 19-10031-CSS       Doc 1        Filed 01/06/19   Page 383 of 390
WILSON, MAJEVINIQUA C                  WILSON, MARTI MICHELLE                      WILSON, MATTHEW
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           8830 LINDHOLM DR
4600 MADISON AVE                       4600 MADISON AVE                            STE 100
STE 400                                STE 400                                     HUNTERSVILLE NC 28078
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




WILSON, MATTHEW GUY                    WILSON, PAMELA SUE                          WILSON, REGINA
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           6740 W 74TH ST
4600 MADISON AVE                       4600 MADISON AVE                            OVERLAND PARK KS 66204
STE 400                                STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112




WILSON, RONDA KAY                      WILSON, TONYA LETRISE                       WILSON-YOUNG, KLASSIC ALYXANDER
BEAUTY BRANDS LLC                      BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                       4600 MADISON AVE                            4600 MADISON AVE
STE 400                                STE 400                                     STE 400
KANSAS CITY MO 64112                   KANSAS CITY MO 64112                        KANSAS CITY MO 64112




WINAY, ADAM ROBERT                     WINCHELL, ELIZABETH ANN                     WINCHELL, MARGARET
13583 CONTINENTAL WAY                  BEAUTY BRANDS LLC                           1022 SOUTHERNSIDE LN
CARMEL IN 46032                        4600 MADISON AVE                            O'FALLON MO 63368
                                       STE 400
                                       KANSAS CITY MO 64112




WINCHESTER, ARELLE MINEA               WINCHESTER, AUSTIN JOE ANTHONY              WINDERS, ELIZABETH
BEAUTY BRANDS LLC                      23 TILMOR DR                                BEAUTY BRANDS LLC
4600 MADISON AVE                       WHITELAND IN 46184                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WINDHAM, SARA                          WINDHAM, SARA LEANN                         WINDMERE
2006 NW 82ND ST                        BEAUTY BRANDS LLC                           WINDMEREDURABLE HOLDINGS INC
LAWTON OK 73505                        4600 MADISON AVE                            5980 MIAMI LAKES DR
                                       STE 400                                     MIAMI LAKES FL 33014
                                       KANSAS CITY MO 64112




WINDMERE CORP                          WINDOWS DONE RIGHT                          WINDSTREAM
ID # 8035520                           1223 AUGUSTA DR                             PO BOX 9001908
PO BOX 98403                           #36                                         LOUISVILLE KY 40290-1908
CHICAGO IL 60693                       HOUSTON TX 77057




WINDSTREAM 2                           WINDSTREAM 2                                WINDSTREAM CORP
PO BOX 9001908                         4001 RODNEY PARHAM RD                       PO BOX 9001013
LOUISVILLE KY 40290                    LITTLE ROCK AR 72212                        LOUISVILLE KY 40290-1013




WINDSTREAM CORP                        WINGATE INN HOUSTON TX                      WINGET, TIFFANY ANN
4001 RODNEY PARHAM RD                  9050 MILLS RD                               BEAUTY BRANDS LLC
LITTLE ROCK AR 72212                   HOUSTON TX 77070                            4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




WINGS, SHELTERING                      WINNIE'S PLACE                              WINSETT, SABRAH
PO BOX 92                              4343 16TH ST                                2325 MARKETPLACE DR
DANVILLE IN 46122                      #179                                        WACO TX 76711
                                       MOLINE IL 61265




                                            Page: 362 of 369
                               Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 384 of 390
WINSTON, SARI BLAIR                        WINTERS, ALYSSA JEAN                       WIRTZ, COURTNEY ANN
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                           4600 MADISON AVE                           4600 MADISON AVE
STE 400                                    STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WISCONSIN SCTF                             WISE, ANASTASIA JASMINE                    WISE, ERIK
BOX 74400                                  BEAUTY BRANDS LLC                          1223 RANSON ST
MILWAUKEE WI 53274-0400                    4600 MADISON AVE                           INDEPENDENCE MO 64057
                                           STE 400
                                           KANSAS CITY MO 64112




WISE, JORDAN ASHLEY                        WISE, MERISSA PAIGE                        WISEMAN JR, RICHARD W
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          1104 N DAVIS RD
4600 MADISON AVE                           4600 MADISON AVE                           INDEPENDENCE MO 64056
STE 400                                    STE 400
KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WISSMAN, MEGAN CYNTHIA                     WISSMAN, TIFFANY                           WITHROW, TRACY
BEAUTY BRANDS LLC                          1209 SW EASTMAN ST                         BEAUTY BRANDS LLC
4600 MADISON AVE                           BLUE SPRINGS MO 64015                      4600 MADISON AVE
STE 400                                                                               STE 400
KANSAS CITY MO 64112                                                                  KANSAS CITY MO 64112




WITHROW, TRACY                             WITT, LINDSEY ELIZABETH                    WITTMANN, DANIEL RICHARD
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          1308 THOMAS COMBS DR
5335 BALLANTYNE COMMONS PKWY               4600 MADISON AVE                           APT 7109
CHARLOTTE NC 28277                         STE 400                                    CHARLOTTE NC 28262
                                           KANSAS CITY MO 64112




WLD LEGENDS HOLDINGS VII LLC               WLD LEGENDS HOLDINGS VII LLC               WLD LEGENDS HOLDINGS VII LLC
JENNIFER CONTRELL                          PO BOX 505333                              WLD LEGENDS OWNER VII LLC
900 N MICHIGAN AVE                         ST LOUIS MO 63150-5333                     900 N MICHIGAN AVE
#1900                                                                                 CHICAGO IL 60611
CHICAGO IL 60611




WLD LEGENDS HOLDINGS VII LLC               WLD LEGENDS OWNER VII LLC                  WM MASTERS INC
WLD LEGENDS OWNER VII LLC                  LEGACY ASSET MANAGEMENT LLC                DERON PENN
PO BOX 505333                              CHARLIE LOWE                               401 OLYMPIA DR
ST LOUIS MO 63150-5333                     4717 CENTRAL                               BLOOMINGTON IL 61704
                                           KANSAS CITY MO 64112




WOHLGEMUTH, HOLIANN                        WOHLGEMUTH, HOLIANN M                      WOLACH, KARLEE HUNTER
7445 WEST BELL RD                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
STE 100                                    4600 MADISON AVE                           4600 MADISON AVE
PEIORIA AZ 85382                           STE 400                                    STE 400
                                           KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WOLF-DOYLE, KIMBERLY                       WOLF-DOYLE, KIMBERLY ANN                   WOLFF MECHANICAL INC
BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC                          PO BOX 51029
15320 SHAWNEE MISSION PKWY                 4600 MADISON AVE                           PHOENIX AZ 85076
SHAWNEE KS 66217                           STE 400
                                           KANSAS CITY MO 64112




WOLFF, ABIGAIL                             WOLFINGTON, MELANIE                        WOLGAST, CHRISTINE
14300 OUTLOOK ST                           7325 NW DONOVAN DR APT 447                 1315 W 64TH TERR
OVERLAND PARK KS 66223                     KANSAS CITY MO 64153                       SHAWNEE KS 66203




                                               Page: 363 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 385 of 390
WOMEN'S EMPLOYMENT NETWORK              WOMEN'S HAVEN OF TARRANT COUNTY            WOMEN'S LIFE EXPO
AMIE HANKEL                             2001 BEACH ST STE 530                      30 PARK DR
920 MAIN ST                             FORT WORTH TX 76103                        BEREA OH 44017
STE 100
KANSAS CITY MO 64105




WOOD, CHARLES J                         WOOD, DAKOTA ALLEN                         WOOD, HARLI
DBA WOODCHECK CONSTRUCTION              117 JANET DR                               BEAUTY BRANDS LLC
CHARLES J WOOD                          MOSCOW MILLS MO 63362                      4600 MADISON AVE
118 N 34TH ST                                                                      STE 400
BELLEVILLE IL 62226                                                                KANSAS CITY MO 64112




WOOD, JAMES                             WOOD, JARED RUSSELL                        WOOD, RYAN
9713 W 132ND ST                         BEAUTY BRANDS LLC                          12913 S TRENTON
OVERLAND PARK KS 66213                  4600 MADISON AVE                           OLATHE KS 66062
                                        STE 400
                                        KANSAS CITY MO 64112




WOOD, SHIANNE                           WOODALL, CHLOE                             WOODLEY, CLYSTJAH
20921 LARKSPUR DR                       11520 S ALLEY JACKSON RD                   8590 FAIRWAY TRL
PELICULAR MO 64028                      GRAIN VALLEY MO 64029                      INDIANAPOLIS IN 46250




WOODS, AMY SUZANNE                      WOODS, ANGEL                               WOODS, BRIANNA RENEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        9774 E US HWY 36                           4600 MADISON AVE
STE 400                                 AVON IN 46123                              STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WOODS, KATIE                            WOODS, LAUREN ASHLEY                       WOODS, SAMANTHA DEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
1041 E SOUTHLAKE BLVD STE 100           4600 MADISON AVE                           4600 MADISON AVE
SOUTHLAKE TX 76092                      STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WOODS, ZACHARY T                        WOODS, ZACHARY TAGGART                     WOODWARD LABORATORIES INC
7501 W 119TH ST                         BEAUTY BRANDS LLC                          TAMANNA PATEL
OVERLAND PARK KS 66213                  4600 MADISON AVE                           100 COLUMBIA
                                        STE 400                                    #100
                                        KANSAS CITY MO 64112                       ALISO VIEJO CA 92656




WOODWARD, SKYLAR LYNN                   WOODYS QUALITY GROOMING INC                WOOLFOLK, ESSENSE YAMINAH
BEAUTY BRANDS LLC                       BARRY SCHAICH                              BEAUTY BRANDS LLC
4600 MADISON AVE                        1027 MAPLE ST                              4600 MADISON AVE
STE 400                                 SANTA MONICA CA 90405                      STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WOOSTER, MEIGAN LOUISE                  WOOTEN, CHYNA ZHANE                        WORCESTER READING CO INC
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          ANTHONY ALERUZZISE
4600 MADISON AVE                        4600 MADISON AVE                           ANNETTE ABRUZZISE
STE 400                                 STE 400                                    PO BOX 355
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       AUBURN MA 01501-0355




WORLDTRAVEL METTINGS AND INCENTIVES     WORLDWIDE COSMETICS                        WORLDWIDE DREAMS LLC
321 N CLARK ST STE 400                  BUDDY PERRY                                DESIGNS ON TRAVEL DIVISION
CHICAGO IL 60610                        12222 SHERMAN WAY                          350 FIFTH AVE
                                        NORTH HOLLYWOOD CA 91605                   21ST FLOOR
                                                                                   NEW YORK NY 10118




                                            Page: 364 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 386 of 390
WORLDWIDE DREAMS LLC                    WORLDWIDE SAFE AND VAULT                   WORLEY, KERRY LEE
CONNIE SPENCE                           SCOTT HIRSCH                               BEAUTY BRANDS LLC
797 PALMYRITA WEST                      3660 NW 115TH AVE                          4600 MADISON AVE
RIVERSIDE CA 92507                      MIAMI FL 33178                             STE 400
                                                                                   KANSAS CITY MO 64112




WORTHAM, TYWAN                          WORTHEN, MOLLY MARGARET                    WR RAYSON CO INC
17003 E LERKSPUR LN APT 4               BEAUTY BRANDS LLC                          720 SOUTH DICKERSON ST
INDEPENDENCE MO 64055                   4600 MADISON AVE                           PO BOX 1459
                                        STE 400                                    BURGAW NC 28425
                                        KANSAS CITY MO 64112




WRAPS, NASHVILLE                        WRASSE BRUNO, KYLEIGH MAE                  WRAY, CAITLIN
242 MOLLY WALTON DR                     BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
HENDERSONVILLE TN 37075                 4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 500
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WRECK-LUND, MARCI                       WRIGHT, EMILEA ANN                         WRIGHT, EMILY D
11236 MCCOY ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
OLATHE KS 66061                         4600 MADISON AVE                           4600 MADISON AVE
                                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WRIGHT, KARLI HANNAH                    WRIGHT, KEVIN K                            WRIGHT, KIKI ANN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WRIGHT, MEGAN                           WRIGHT, MEGAN MICHELLE                     WRIGHT, NATACHA
BEAUTY BRANDS INC                       BEAUTY BRANDS LLC                          500 SALSBURY CT
3514 CLINTON PKWY STE J                 4600 MADISON AVE                           LAWRENCE KS 66049
LAWRENCE KS 66047                       STE 400
                                        KANSAS CITY MO 64112




WRIGHT, NATACHA RACHELLE                WRIGHT, RON                                WRIGHT, SIERRA CAPRI
BEAUTY BRANDS LLC                       PO BOX 961018                              BEAUTY BRANDS LLC
4600 MADISON AVE                        FORT WORTH TX 76161                        4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




WRIGHT, TRACY                           WRIGHT, TRACY LEE                          WRIGHTSMAN, BRANDALAN RENAE
8510 E 96TH ST                          BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
UNIT C                                  4600 MADISON AVE                           4600 MADISON AVE
FISHERS IN 46038                        STE 400                                    STE 400
                                        KANSAS CITY MO 64112                       KANSAS CITY MO 64112




WVP TRUST FBO ALAMEDA AVONDALE LLC      WW GRAINGER INC                            WWD
280 SECOND ST                           DEPT 408 - 844013797                       PO BOX 15008
STE #230                                PALATINE IL 60038-001                      NORTH HOLLYWOOD CA 91615-5008
LOS ALTOS CA 94022




WYANDOTTE COUNTY KS                     WYKO MICA PRODUCTS INC                     WYLDE, BETHANY MARIE
CONSUMER AFFAIRS                        2610 NW 55TH CT                            BEAUTY BRANDS LLC
COUNTY ATTORNEY                         FT. LAUDERDALE FL 33309                    4600 MADISON AVE
2100 HUTTON RD                                                                     STE 400
STE 102                                                                            KANSAS CITY MO 64112
KANSAS CITY KS 66109




                                             Page: 365 of 369
                             Case 19-10031-CSS      Doc 1         Filed 01/06/19   Page 387 of 390
WYNN, BRIEANN MORGAN                     WYVELL, TYLER KEITH                         XCEL COMMUNICATIONS
BEAUTY BRANDS LLC                        132 HAMPTON DR                              LESLIE VINCENT
4600 MADISON AVE                         GLEN CARBON IL 62034                        1853 S ACOMA ST
STE 400                                                                              DENVER CO 80223
KANSAS CITY MO 64112




XCEL ENERGY                              XCEL ENERGY                                 XCELLENET
PO BOX 9477                              414 NICOLLET MALL                           DEPT AT 952075
MINNEAPOLIS MN 55484                     MINNEAPOLIS MN 55401                        ATLANTA GA 31192-2075




XELCO COLLECTION SVC INC                 XENOS, ELENI CHRISTINA                      XENOTRONICS CO
3650 S YOSEMITE ST STE 200               BEAUTY BRANDS LLC                           3700 JERSEY RIDGE RD
DENVER CO 80237                          4600 MADISON AVE                            DAVENPORT IA 52807
                                         STE 400
                                         KANSAS CITY MO 64112




XEROX CORP                               XEROX FINANCIAL SVC LLC                     XONEX INTERNATIONALINC
PO BOX 202882                            KELLY MERCER                                PEG CARLSON
DALLAS TX 75320-2882                     8606 ALLISONVILLE RD                        4400 RENAISSANCE PKWY
                                         INDIANAPOLIS IN 46250                       CLEVELAND OH 44128




XPANSHEN                                 XTREME LASHES LLC                           XTREME LASHES LLC
1014 N WEBER                             NIKKI BOGLIN                                24127 W HARDY RD STE C
COLORADO SPRINGS CO 80903                24127 W HARDY RD                            SPRING TX 77373
                                         STE C
                                         SPRING TX 77373




YABABI LLC                               YAGER, TYLER VANN                           YANCEY, CALVIN
CHARLES GRUM                             2104 SUNSET CIR                             BEAUTY BRANDS LLC
4160 E ROCKLEDGE RD                      PLEASANT HILL MO 64080                      4600 MADISON AVE
PHOENIX AZ 85044                                                                     STE 400
                                                                                     KANSAS CITY MO 64112




YARDLEY, ZAINE                           YATSKO, ASHTYN RAE ANN                      YEE, CHRISTINA MARIE
1076 ARMADA CT                           BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
FLORISSANT MO 63031                      4600 MADISON AVE                            4600 MADISON AVE
                                         STE 400                                     STE 400
                                         KANSAS CITY MO 64112                        KANSAS CITY MO 64112




YELLOW FREIGHT                           YES MO BEAUTY                               YOANNA SKIN CARE
PO BOX 73033                             GITA VASSEGHI                               238 SANTIAGO AVE
DALLAS TX 75373-0333                     4240 MAMMOTH AVE                            REDWOOD CITY CA 94061
                                         SHERMAN OAKS CA 90026




YOCOM, KATHLEEN A                        YOHANNES, SEGEN HANNAH                      YON, TIFFANY NICHOLE
BEAUTY BRANDS LLC                        BEAUTY BRANDS LLC                           BEAUTY BRANDS LLC
4600 MADISON AVE                         4600 MADISON AVE                            4600 MADISON AVE
STE 400                                  STE 400                                     STE 400
KANSAS CITY MO 64112                     KANSAS CITY MO 64112                        KANSAS CITY MO 64112




YORK, BRANDON                            YORK, JESSICA RAE                           YORK, JULIA
10521 CLEVELAND AVE                      BEAUTY BRANDS LLC                           1270 E 1ST AVE
KANSAS CITY KS 66109                     4600 MADISON AVE                            BROOMFIELD CO 80020
                                         STE 400
                                         KANSAS CITY MO 64112




                                             Page: 366 of 369
                         Case 19-10031-CSS      Doc 1       Filed 01/06/19   Page 388 of 390
YORK, PAGIE LIANA                    YOU AND I CATERERS                        YOUNG, ARIENNE NICHOLE
BEAUTY BRANDS LLC                    14485 WESTCHESTER DR                      BEAUTY BRANDS LLC
4600 MADISON AVE                     COLORADO SPRINGS CO 80921                 4600 MADISON AVE
STE 400                                                                        STE 400
KANSAS CITY MO 64112                                                           KANSAS CITY MO 64112




YOUNG, BREAUNNA LYNN                 YOUNG, COREY                              YOUNG, DOMINIQUE
BEAUTY BRANDS LLC                    17395 TOMBALL PKWY #3A                    BEAUTY BRANDS LLC
4600 MADISON AVE                     HOUSTON TX 77064                          1731 28TH ST
STE 400                                                                        BOULDER CO 80301
KANSAS CITY MO 64112




YOUNG, DONNA                         YOUNG, EMILY                              YOUNG, KEITH N
BEAUTY BRANDS LLC                    PO BOX 2355                               9508 NW 87TH TERR
4600 MADISON AVE                     COLUMBUS IN 47202                         KANSAS CITY MO 64153
STE 400
KANSAS CITY MO 64112




YOUNG, KELLY BRIANNA                 YOUNG, MELLODY ANN                        YOUNG, PAUL
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                         9926 W 107TH PL
4600 MADISON AVE                     4600 MADISON AVE                          WESTMINISTER CO 80021
STE 400                              STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112




YOUNG, SAMUEL                        YOUNG, SAMUEL                             YOUNG, SAMUEL BENJAMIN
3211 PRESTON RD                      6125 W PK BLVD                            BEAUTY BRANDS LLC
STE 16                               PLANO TX 75093                            4600 MADISON AVE
FRISCO TX 75034                                                                STE 400
                                                                               KANSAS CITY MO 64112




YOUNG, SHELBY                        YOUNG, SYDNEY JEAN                        YOUNG, TYLER
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                         13001 W 103RD ST
2554 E 146TH ST                      4600 MADISON AVE                          OVERLAND PARK KS 66215
CARMEL IN 46033                      STE 400
                                     KANSAS CITY MO 64112




YOUNG, VICTORIA GRACE                YOUNT, ASHLEY NICOLE                      YOUNUS, RIYAM
BEAUTY BRANDS LLC                    BEAUTY BRANDS LLC                         BEAUTY BRANDS LLC
4600 MADISON AVE                     4600 MADISON AVE                          4600 MADISON AVE
STE 400                              STE 400                                   STE 400
KANSAS CITY MO 64112                 KANSAS CITY MO 64112                      KANSAS CITY MO 64112




YOUR CHIMNEY SWEEP INC               YOUR WELLNESS CONNECTION                  YOUSEF AL-SAGER
JENNIFER                             7410 SWITZER                              8673 E DRY CREEK RD
2136 CORD ST                         SHAWNEE KS 66203                          UNIT 1012
INDIANAPOLIS IN 46224                                                          CENTENNIAL CO 80112




YOUTH FRIENDS                        YOUTH LIGHT ARIZONA                       YRC FREIGHT
1000 BROADWAY STE 302                1959 SOUTH POWER RD                       PO BOX 730375
KANSAS CITY MO 64105                 STE #103                                  DALLAS TX 75373-0375
                                     MESA AZ 85206




YRC INC                              YRIGOYEN, BRIANNA                         YU, PAUL
DBA YRC FREIGHT                      9125 W PAYSON RD                          DBA FMK NORTH AMERICA
10990 ROE AVE                        TOLLESON AZ 85353                         2301 HAMILTON AVE
OVERLAND PARK KS 66211                                                         CLEVELAND OH 44114




                                         Page: 367 of 369
                            Case 19-10031-CSS      Doc 1        Filed 01/06/19   Page 389 of 390
YUBE INC                                YUNIS, GEORGE SAMUEL                       YWCA BATTERED WOMEN'S TASK FORCE
KAREN NATHANSON                         BEAUTY BRANDS LLC                          225 SW 12TH ST
3282 STONER AVE                         4600 MADISON AVE                           TOPEKA KS 66612
LOS ANGELES CA 90066                    STE 400
                                        KANSAS CITY MO 64112




YWCA OF OKLAHOMA CITY                   Z ONE CONCEPT USA INC                      Z POINTE INC
2460 W I-44 SERVICE RD                  MATTEO MONTEVERDE                          BUDDY PERRY
OKLAHOMA CITY OK 73112                  26 CHAPIN RD # 1102                        11589 N 110 TH PL
                                        PO BOX 660                                 SCOTTSDALE AZ 85259
                                        PINE BROOK NJ 07058




ZABRZENSKI-HUNTER, DAYNA                ZACARIAS, ANGELITA RIDENOUR                ZADEH, SIAVASH
2164 STRATINGHAM DR                     107 SUNRISE CIR                            4181 S VERBENA ST
DUBLIN OH 43016                         KINGFISHER OK 73750                        DENVER CO 80237




ZADRO                                   ZAHRINGER, BRITTANY ANN                    ZAMBORAS, RACHEL M
ACCOUNTING DEPT                         BEAUTY BRANDS LLC                          14075 E STANFORD CIR
SANDE E ZEST                            4600 MADISON AVE                           #101
14462 ASTRONAUTICS LN                   STE 400                                    AURORA CO 80015
HUNTINGTON BEACH CA 92647               KANSAS CITY MO 64112




ZAMORA VELASQUEZ, EDITH JANET           ZAMORA, JUANITA GUADALUPE                  ZARAGOZA, ADRIAN
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          201 SE WINBURN TRL
4600 MADISON AVE                        4600 MADISON AVE                           LEE'S SUMMIT MO 64063
STE 400                                 STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112




ZARAGOZA, NICOLE                        ZARAGOZA, NICOLE                           ZARCO CHEMICAL CO INC
BEAUTY BRANDS LLC                       20200 EAST JACKSON DR                      16001 OUTLOOK AVE
4600 MADISON AVE                        INDEPENDENCE MO 64057                      STILWELL KS 66085
STE 400
KANSAS CITY MO 64112




ZAREMBA, TRICIA ANN                     ZARKOOB, MEHRNOOSH                         ZASTROW, LINDA KAY
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ZAVALA, ANA ISABEL                      ZAVALA, JAVIER                             ZBIREANU, ELA
BEAUTY BRANDS LLC                       DBA J AND B PROFESSIONAL CLEAINING SVC     BEAUTY BRANDS LLC
4600 MADISON AVE                        JAVIER ZAVALA                              4600 MADISON AVE
STE 400                                 293 HRADWICKE RD                           STE 400
KANSAS CITY MO 64112                    HOUSTON TX 77060                           KANSAS CITY MO 64112




ZECHMEISTER, SARAH ELIZABETH            ZEHNLE, KALEIGH FAITH                      ZEHR, SABRINA MAGDALENA
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ZEIER, ISABELLA MARIA                   ZEMUNSKY, KAITLYN ANN                      ZENITSKY, JESSICA RENEE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




                                            Page: 368 of 369
                            Case 19-10031-CSS       Doc 1       Filed 01/06/19   Page 390 of 390
ZEON CORP                               ZEON CORP                                  ZERAFAT, REBECCA PARVANEH
PO BOX 17127                            PO BOX 90                                  BEAUTY BRANDS LLC
DENVER CO 80217                         SALT LAKE CITY UT 84110-0090               4600 MADISON AVE
                                                                                   STE 400
                                                                                   KANSAS CITY MO 64112




ZERR, DEANNA                            ZERTUCHE, AMANDA                           ZIEGLER, JESSICA
BEAUTY BRANDS LLC                       8300 SHERIDAN BLVD APT 12G                 BEAUTY BRANDS LLC
4600 MADISON AVE                        WESTMINSTER CO 80003-6007                  745 US 31 NORTH UNIT C
STE 400                                                                            GREENWOOD IN 46142
KANSAS CITY MO 64112




ZILLMER, MALIAH                         ZIMMER REAL ESTATE SVC LC                  ZIMMERMAN, KAREN RUTH
BEAUTY BRANDS LLC                       TENNILLE PERKINS                           BEAUTY BRANDS LLC
4600 MADISON AVE                        PO BOX 411299                              4600 MADISON AVE
STE 400                                 KANSAS CITY MO 64141-1299                  STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




ZIMMERMAN, MADYSON SHADOW               ZIMMERMAN, NICOLE MARIE                    ZINGALIS, MIRANDA ROSE
BEAUTY BRANDS LLC                       BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
4600 MADISON AVE                        4600 MADISON AVE                           4600 MADISON AVE
STE 400                                 STE 400                                    STE 400
KANSAS CITY MO 64112                    KANSAS CITY MO 64112                       KANSAS CITY MO 64112




ZIZZA, LUKE                             ZIZZO, ANNA                                ZMAGS CORP
1501 NE IVORY LN                        BEAUTY BRANDS LLC                          332 CONGRESS ST
LEE'S SUMMIT MO 64086                   105 WEST OCOTILLO RD                       BOSTON MA 02210
                                        CHANDLER AZ 85248




ZOCH, MIRANDA                           ZOCH, MIRANDA LYNN                         ZOITI, SEAN
745 US 31 NORTH                         BEAUTY BRANDS LLC                          BEAUTY BRANDS LLC
UNIT C                                  4600 MADISON AVE                           6659 EDWARDSVILLE CROSSING DR
GREENWOOD IN 46142                      STE 400                                    EDWARDSVILLE IL 62025
                                        KANSAS CITY MO 64112




ZOITI, SEAN ANTHONY                     ZONIA ALCOCER                              ZOOK, CHRISTINE
BEAUTY BRANDS LLC                       1709 N DYSART RD                           BEAUTY BRANDS LLC
4600 MADISON AVE                        AVONDALE AZ 85392                          4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




ZOSTANT, HOLLY ALEXANDRA                ZOUIRE PROMOTIONAL MARKETING GROUP         ZOUIRELLC
BEAUTY BRANDS LLC                       7226 W FRONTAGE RD                         7226 W FRONTAGE
4600 MADISON AVE                        MERRIAM KS 66203                           MERRIAM KS 66203
STE 400
KANSAS CITY MO 64112




ZUBOVA, LUYDMYLA                        ZUKERMAN, DAVID                            ZUMARIS, ASHLEY J
BEAUTY BRANDS LLC                       1616 SE INDIANA AVE                        BEAUTY BRANDS LLC
4600 MADISON AVE                        LAWTON OK 73501                            4600 MADISON AVE
STE 400                                                                            STE 400
KANSAS CITY MO 64112                                                               KANSAS CITY MO 64112




ZUNIGA, DEBRA                           ZURICH NORTH AMERICA                       ZYKAN WASTE SVC
23210 W 45TH ST                         135 S LASALLE ST                           6005 N LINDBERGH
SHAWNEE KS 66226                        DEPT 8712                                  HAZELWOOD MO 63042
                                        CHICAGO IL 60674-8712




                                             Page: 369 of 369
